  This document was signed electronically on October 16, 2019, which may be different from its
  entry on the record.



  IT IS SO ORDERED.

  Dated: October 16, 2019




                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                     )    Chapter 11
  In re:                                                             )
                                                                     )    Case No. 18-50757 (AMK)
  FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                     )
                                     Debtors.                        )
                                                                     )    Hon. Judge Alan M. Koschik
                                                                     )

              ORDER CONFIRMING THE EIGHTH AMENDED JOINT PLAN OF
             REORGANIZATION OF FIRSTENERGY SOLUTIONS CORP., ET AL.,
                PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

           The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)2

  having, as applicable:



  1
    The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each Debtor’s
  federal tax identification number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation,
  LLC (0561), case no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763;
  FirstEnergy Nuclear Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483),
  case no. 18-50761; FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-
  50764. The Debtors’ address is: 341 White Pond Dr., Akron, OH 44320.
  2
    Capitalized terms used by not otherwise defined herein, shall have the meanings given to them in the Eighth
  Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the
  Bankruptcy Code dated October 14, 2019 [Docket No. 3278], attached hereto as Exhibit A (the “Plan”).

                                                           1


18-50757-amk        Doc 3283        FILED 10/16/19             ENTERED 10/16/19 13:06:00               Page 1 of 299
       •       commenced, on March 31, 2018 (the “Petition Date”), the chapter 11 cases (the
       “Chapter 11 Cases”) by filing voluntary petitions in the United States Bankruptcy Court
       for the Northern District of Ohio (the “Court”) for relief under chapter 11 of title 11 of the
       United States Code (the “Bankruptcy Code”);

       •      continued to operate their businesses and manage their properties as debtors in
       possession in accordance with sections 1107(a) and 1108 of the Bankruptcy Code’

       •      filed on February 11, 2019, (i) the Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
       2120] (ii) the Disclosure Statement for the Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
       2119] and (iii) Debtors’ Motion for Order (i) Approving Disclosure Statement, (ii)
       Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject the
       Debtors’ Joint Chapter 11 Plan, (iii) Approving the Form of Ballots, (iv) Scheduling a
       Hearing on Confirmation of the Plan, (v) Approving Procedures for Notice of the
       Confirmation Hearing and for Filing Objections to Confirmation of the Plan, and (vi)
       Granting Related Relief [Docket No. 2121];

       •      filed on March 9, 2019, (i) the First Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 2250] and (ii) the Disclosure Statement for the First Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2251];

       •      filed on March 17, 2019, (i) the Second Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 2310] and (ii) the Disclosure Statement for the Second Amended Joint Plan
       of Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2313];

       •       filed on March 26, 2019, the Debtors’ Supplemental Brief in Support of Debtors’
       Motion for Order (i) Approving Disclosure Statement, (ii) Establishing Procedures for
       Solicitation and Tabulation of Votes to Accept or Reject the Debtors’ Joint Chapter 11
       Plan, (iii) Approving the Form of Ballots, (iv) Scheduling a Hearing on Confirmation of
       the Plan, (v) Approving Procedures for Notice of the Confirmation Hearing and for
       Filing Objections to Confirmation of the Plan, and (vi) Granting Related Relief [Docket
       No. 2397];

       •       filed on March 29, 2019, the Debtors’ Supplemental Reply Brief in Support of
       Debtors’ Motion for Order (i) Approving Disclosure Statement, (ii) Establishing
       Procedures for Solicitation and Tabulation of Votes to Accept or Reject the Debtors’ Joint
       Chapter 11 Plan, (iii) Approving the Form of Ballots, (iv) Scheduling a Hearing on
       Confirmation of the Plan, (v) Approving Procedures for Notice of the Confirmation
       Hearing and for Filing Objections to Confirmation of the Plan, and (vi) Granting Related
       Relief [Docket No. 2422];


                                                 2


18-50757-amk   Doc 3283      FILED 10/16/19          ENTERED 10/16/19 13:06:00          Page 2 of 299
       •      filed on April 1, 2019, (i) the Third Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 2430] and (ii) the Disclosure Statement for the Third Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2431];

       •       following the Court’s entry on April 11, 2019 of the Order Denying Motion to
       Approve Disclosure Statement [Docket No. 2500] filed on April 18, 2019, (i) the Fourth
       Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to
       Chapter 11 of the Bankruptcy Code [Docket No. 2529]; (ii) Disclosure Statement for the
       Fourth Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp. et al.,
       Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2530]; and (iii) Debtors’
       Motion for Order (i) Approving Disclosure Statement, (ii) Establishing Procedures for
       Solicitation and Tabulation of Votes to Accept or Reject the Debtors’ Joint Chapter 11
       Plan, (iii) Approving the Form of Ballots, (iv) Scheduling a Hearing on Confirmation of
       the Plan, (v) Approving Procedures for Notice of the Confirmation Hearing and for
       Filing Objections to Confirmation of the Plan, and (vi) Granting Related Relief [Docket
       No. 2531] (the “Disclosure Statement Motion”);

       •      filed on April 18, 2019, the Motion of Debtors for Entry of an Order (I)
       Authorizing the Debtors to Enter Into and Perform Under the Consent and Waiver to the
       Settlement Agreement and (II) Granting Related Relief [Docket No. 2528];

       •      filed on May 17, 2019, (i) the Fifth Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 2658] and (ii) the Disclosure Statement for the Fifth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2661];

       •       filed on May 20, 2019, the Notice of Filing Solicitation Version of Fifth Amended
       Joint Plan of Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter
       11 of the Bankruptcy Code and Solicitation Version of Disclosure Statement for the Fifth
       Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to
       Chapter 11 of the Bankruptcy Code [Docket No. 2675];

       •      obtained, on May 23, 2019, the Order (I) Authorizing the Debtors to Enter Into
       and Perform Under the Consent and Waiver to the Settlement Agreement and (II)
       Granting Related Relief [Docket No. 2691] (the “Consent and Waiver Order”);

       •      obtained, on May 29, 2019, the Order (i) Approving Disclosure Statement, (ii)
       Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject the
       Debtors’ Joint Chapter 11 Plan, (iii) Approving the Form of Ballots, (iv) Scheduling a
       Hearing on Confirmation of the Plan, (v) Approving Procedures for Notice of the
       Confirmation Hearing and for Filing Objections to Confirmation of the Plan, and (vi)
       Granting Related Relief [Docket No. 2714] (the “Disclosure Statement Order”)
       approving the Disclosure Statement, solicitation procedures (the “Solicitation


                                               3


18-50757-amk   Doc 3283     FILED 10/16/19         ENTERED 10/16/19 13:06:00       Page 3 of 299
       Procedures”) and related notices, forms, and ballots (collectively, the “Solicitation
       Packages”);

       •      filed on May 30, 2019, the Notice of Filing Updated Solicitation Version of
       Disclosure Statement for the Fifth Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2721]
       (the “Disclosure Statement”);

       •      caused the Solicitation Packages and notice of the Confirmation Hearing and the
       deadline for objecting to confirmation of the Plan to be distributed beginning on or about
       June 4, 2019 (the “Solicitation Date”), in accordance with the Bankruptcy Code, the
       Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), the Disclosure
       Statement Order and the Solicitation Procedures, as evidence by, among other things the
       Affidavit of Service of Solicitation Materials [Docket No. 2786] (the “Solicitation
       Affidavit”);

       •      caused notice of the Confirmation Hearing to be published on or about June 12,
       2019, in the publications listed on Exhibit 24 to the Disclosure Statement Order, as
       evidenced by the Affidavit of Publication [Docket No. 2775] (the “Publication
       Affidavit”);

       •      filed on July 23, 2019, the Sixth Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 2934];

       •      filed on July 23, 2019, the Plan Supplement for the Sixth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2936] (as the same may have been subsequently modified,
       supplemented, or otherwise amended from time to time, the “Plan Supplement”);

       •     filed on July 30, 2019, the Amended Exhibit G to Sixth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp., et. al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2951];

       •     filed on August 1, 2019, the Amended Exhibit B to Sixth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp., et. al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2966];

       •     filed on August 1, 2019, the Amended Exhibit C to Sixth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp., et. al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2967];

       •     filed on August 1, 2019, the Amended Exhibit D to Sixth Amended Joint Plan of
       Reorganization of FirstEnergy Solutions Corp., et. al., Pursuant to Chapter 11 of the
       Bankruptcy Code [Docket No. 2968];



                                               4


18-50757-amk   Doc 3283     FILED 10/16/19         ENTERED 10/16/19 13:06:00        Page 4 of 299
       •      filed on August 13, 2019, the Declaration of James Daloia of Prime Clerk LLC
       Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Sixth Amended
       Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter
       11 of the Bankruptcy Code [Docket No. 3030] (as may be supplemented from time to
       time by the Debtors or the Reorganized Debtors, as applicable) (the “Voting
       Declaration”);

       •      filed on August 16, 2019, the Seventh Amended Joint Plan of Reorganization of
       FirstEnergy Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code
       [Docket No. 3056];

       •      filed on August 16, 2019, the Debtors’ Memorandum of Law in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 3064]
       (the “Confirmation Memorandum”);

       •      filed on August 16, 2019, the Expert Declaration of Charles M. Moore in Support
       of Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 3057]
       (the “Moore Expert Declaration”);

       •      filed on August 16, 2019, the Declaration of David A. Henderson in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., at al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
       3059] (the “Henderson Declaration”);

       •      filed on August 16, 2019, the Declaration of David B. Hamilton in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
       3060] (the “Hamilton Declaration”);

       •      filed on August 16, 2019, the Declaration of Charles M. Moore in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp. et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 3058]
       (the “Moore Confirmation Declaration” and, together with the Moore Expert Declaration,
       the Voting Declaration, the Henderson Declaration, and the Hamilton Declaration, the
       “Declarations”);

       •      submitted on August 19, 2019, the Declaration of John Seymour in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code;

       •      submitted on August 19, 2019, the Declaration of Tyler W. Cowan in Support of
       Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
       Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code;



                                              5


18-50757-amk   Doc 3283     FILED 10/16/19        ENTERED 10/16/19 13:06:00       Page 5 of 299
         •      submitted on August 19, 2019, the Declaration of Francis W. Seymore in Support
         of Confirmation of the Seventh Amended Joint Plan of Reorganization of FirstEnergy
         Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code; and

         •       filed on October 14, 2019, the Plan;

     This Court having:

         •   entered the Order Granting Motion of Debtors to Approve Settlement Among the
             Debtors, Non-Debtor Affiliates and Certain Other Settlement Parties Pursuant to 11
             U.S.C. §§ 105, 363, 365, and 502 and Rule 9019 of the Federal Rules of Bankruptcy
             Procedure [Docket No. 1465] on September 27, 2018;

         •   entered the Revised Order Scheduling Certain Hearing Dates, Deadlines and
             Protocols in Connection with the Confirmation of Debtors’ Plan of Reorganization
             [Docket No. 2702] on May 24, 2019;

         •   held the Confirmation Hearing on August 20, 2019 and August 21, 2019;

         •   reviewed the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation
             Memorandum, and all pleadings, exhibits, statements, responses, and comments
             regarding confirmation, including all objections, statements, and reservations of rights
             filed by parties in interest on the docket of the Chapter 11 Cases;

         •   considered all oral representations, live testimony, written direct testimony, exhibits,
             documents, filings, and other evidence presented at the Confirmation Hearing; and

         •   overruled any and all objections to the Plan and to confirmation, except as otherwise
             stated or indicated on the record, and all statements and reservations of rights not
             consensually resolved or withdrawn unless otherwise indicated.

  NOW, THEREFORE, the Court having found that notice of the Confirmation Hearing and the

  opportunity for any party to object to confirmation has been adequate and appropriate as to all

  parties affected or to be affected by the Plan and the transactions contemplated thereby, and the

  legal and factual bases set forth in the documents filed in support of confirmation and all

  evidence proffered or adduced by counsel at the Confirmation Hearing establish just cause for

  the relief granted herein; and after due deliberation thereon and good cause appearing therefor,

  the Court hereby makes and issues the following findings of fact, conclusions of law, and order:




                                                  6


18-50757-amk     Doc 3283      FILED 10/16/19         ENTERED 10/16/19 13:06:00         Page 6 of 299
                I.          FINDINGS OF FACT AND CONCLUSIONS OF LAW

      IT IS HEREBY DETERMINED, FOUND, ADJUDGED, DECREED, AND
  ORDERED THAT:

     A. Findings and Conclusions.

         1.      The findings and conclusions set forth in this Confirmation Order and on the

  record of the Confirmation Hearing constitute the Bankruptcy Court’s findings of fact and

  conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

  applicable by Bankruptcy Rules 7052 and 9014. To the extent any of the following findings of

  fact constitute conclusions of law, they are adopted as such. To the extend any of the following

  conclusions of law constitute findings of fact, they are adopted as such.

     B. Jurisdiction and Venue.

         2.      On the Petition Date, the Debtors commenced the Chapter 11 Cases. Venue in

  this Court was proper as of the Petition Date and remains proper under 28 U.S.C. §§1408 and

  1409. Confirmation of the Plan is a core proceeding under 28 U.S.C. § 157(b)(2). The Court has

  subject matter jurisdiction over this matter under 28 U.S.C. § 1334. The Court has exclusive

  jurisdiction to determine whether the Plan complies with the applicable provisions of the

  Bankruptcy Code and should be confirmed.

     C. Eligibility for Relief.

         3.      The Debtors were and continue to be entities eligible for relief under section 109

  of the Bankruptcy Code.

     D. Commencement and Joint Administration of the Chapter 11 Cases.

         4.      On April 3, 2018, the Court entered an order [Docket No. 126] authorizing the

  joint administration of the Chapter 11 Cases in accordance with Bankruptcy Rule 1015(b). The

  Debtors have operated their businesses and managed their properties as debtors in possession

                                                   7


18-50757-amk         Doc 3283   FILED 10/16/19         ENTERED 10/16/19 13:06:00      Page 7 of 299
  pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment

  of a trustee or examiner has been made in the Chapter 11 Cases.

          5.     On April 11, 2018, the United States Trustee (the “U.S. Trustee”) appointed the

  official committee of unsecured creditors (the “Committee”) pursuant to section 1102 of the

  Bankruptcy Code [Docket No. 279].

     E. Judicial Notice.

          6.     The Bankruptcy Court takes judicial notice of the docket of the Chapter 11 Cases

  maintained by the Clerk of the Court, including all pleadings and other documents filed, all

  orders entered, and all evidence and arguments made, proffered or adduced at the hearings held

  before the Bankruptcy Court during the pendency of the Chapter 11 Cases.

     F.    Plan Supplement.

          7.     Commencing on July 23, 2019 [Docket Nos. 2936, 2960, 2966, 2967, and 2968],

  the Debtors filed the Plan Supplement with the Court. The documents identified in the Plan

  Supplement were filed as required and notice of such documents was appropriate and

  satisfactory based upon the circumstances of the Chapter 11 Cases and was in compliance with

  the provisions of the Plan, the Disclosure Statement Order, the Bankruptcy Code and the

  Bankruptcy Rules. All parties required to be given notice of the documents identified in the Plan

  Supplement have been provided due, proper, timely and adequate notice and have had an

  opportunity to appear and be heard with respect thereto. The transmittal and notice of the Plan

  Supplement (and all documents identified therein) was appropriate and satisfactory based upon

  the circumstances of the Chapter 11 Cases and was conducted in good faith. No other or further

  notice with respect to the Plan Supplement (and all documents identified therein) is necessary or

  shall be required.



                                                 8


18-50757-amk      Doc 3283     FILED 10/16/19        ENTERED 10/16/19 13:06:00        Page 8 of 299
     G. Modifications to the Plan.

          8.     In accordance with section 1127 of the Bankruptcy Code, the modifications to the

  Plan described or set forth in this Order constitute technical changes, are modifications that are

  immaterial or do not adversely affect the treatment of any Claim against or Interest in the

  Debtors under the Plan, or are modifications to which the adversely affected parties have

  consented. These modifications are consistent with the disclosures previously made pursuant to

  the Disclosure Statement and solicitation materials served pursuant to the Disclosure Statement

  Order, and notice of these modifications was adequate and appropriate under the facts and

  circumstances of the Chapter 11 Cases.

          9.     In accordance with Bankruptcy Rule 3019, these modifications do not require

  additional disclosure under section 1125 of the Bankruptcy Code or the resolicitation of votes

  under section 1126 of the Bankruptcy Code, and they do not require that Holders of Claims and

  Interests be afforded an opportunity to change previously cast acceptances or rejections of the

  Plan.

          10.    The filing of the Plan and the Plan Supplement, and the description of the

  modifications contained therein on the record at the Confirmation Hearing provided due and

  sufficient notice to all parties in interest under the circumstances of these Chapter 11 Cases.




                                                   9


18-50757-amk      Doc 3283      FILED 10/16/19         ENTERED 10/16/19 13:06:00          Page 9 of 299
      H. Resolution of Objections.3

          11.      As presented on the record at the Confirmation Hearing, and as provided in this

  Confirmation Order, the consensual resolutions of those objections that were resolved at or prior

  to the Confirmation Hearing satisfy all applicable requirements of the Bankruptcy Code and the

  Bankruptcy Rules, are in the best interests of the Debtors and their estates, and are hereby



          3
             The following objections were filed to confirmation of the Plan (i) Objection by Utility Workers Union of
  America, Local 270, AFL-CIO, to Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et
  al., Pursuant to Chapter 11 of the Bankruptcy Code, and Exhibits [Docket No. 2970] (the “Unions’ Objection” and
  the objecting parties, the “Unions”); (ii) Objection of Federal Energy Regulatory Commission to Confirmation of
  Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the
  Bankruptcy Code [Docket No. 2971] (the “FERC Objection” and the objecting party, “FERC”); (iii) Ohio
  Consumers’ Counsel’s Joinder with Objection of Federal Energy Regulatory Commission and Ohio Consumers’
  Counsel’s Own Objection to Confirmation of Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions
  Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2973] (the “OCC Objection” and the
  objecting party, the “OCC”); (iv) Objection of American Centrifuge Enrichment, LLC and United States Enrichment
  Corporation to Confirmation of the Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions, Corp., at
  al. [Docket No. 2976] (the “USEC Objection” and the objecting party, “USEC”); (v) Letter from Jeff Barge [Docket
  No. 2977] (the “Barge Objection”); (vi) Objection of Ohio Valley Electric Corporation to Confirmation of Joint
  Plan of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code
  [Docket No. 2978] (the “OVEC Objection” and the objecting party, “OVEC”); (vii) Maryland Solar’s Limited
  Objection to Confirmation of Fifth Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al.,
  Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2979] (the “Maryland Solar Objection” and the
  objecting party “Maryland Solar”); (viii) United States’ Objection to Confirmation of the Sixth Amended Joint Plan
  of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket
  No. 2980] (the “DOJ Objection” and the objecting party, the “DOJ”); (ix) Limited Objection of UniTech Services
  Group, Inc. to the Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to
  Chapter 11 of the Bankruptcy Code [Docket No. 2982] (the “UniTech Objection” and the objecting party,
  “UniTech”); (x) Feasibility Objection of the Environmental Law & Policy Center, Ohio Citizen Action, Ohio
  Environmental Council and Environmental Defense Fund to Debtors’ Sixth Amended Joint Plan of Reorganization
  [Docket No. 2984] (the “ELPC Objection” and the objecting parties, collectively, the “ELPC”) and (xi) Objection of
  United States Trustee to Confirmation of Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions
  Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2986] (the “U.S. Trustee Objection”).
  Additionally, the following objections were filed in connection with the proposed assumption or rejection of
  executory contracts and/or unexpired leases: (i) Limited Objection of JAIX Leasing Company to Notice of (a)
  Executory Contracts and Unexpired Leases to be Assumed or Assumed and Assigned by the Debtors Pursuant to the
  Plan, (b) Cure Amounts, if Any, and (c) Related Procedures in Connection Therewith [Docket No. 2974] (the “JAIX
  Objection”); (ii) Baker Bohnert, LLC’s Objection to Confirmation of Fifth Amended Joint Plan of Reorganization of
  FirstEnergy Solutions Corp., et al. [Docket No. 2983] (the “Baker Bohnert Objection”); (iii) Limited Objection of
  NAES Power Contractors, Inc. to Debtors’ Notice of (a) Executory Contracts and Unexpired Leases to be Assumed
  or Assumed and Assigned by the Debtors Pursuant to the Plan, (b) Cure Amounts, if any, and (c) Related
  Procedures in Connection Therewith [Docket No. 3003] (the “NAES Objection”); (iv) Limited Objection of
  Duquesne Light Company to Notice of (a) Executory Contracts and Unexpired Leases to be Assumed or Assumed
  and Assigned by the Debtors Pursuant to this Plan, (b) Cure Amount, if any and (c) Related Procedures in
  Connection Therewith and Sixth Amended Joint Plan of Reorganization of FirstEnergy Solutions, Corp. et. al.
  [Docket No. 3004] (the “Duquesne Objection”); and (v) Limited Objection of Enerfab Power & Industrial, Inc., to
  Debtor’s Contract Cure Amounts [Docket No. 3015] (the “Enerfab Objection”).

                                                          10


18-50757-amk       Doc 3283        FILED 10/16/19           ENTERED 10/16/19 13:06:00                 Page 10 of 299
  approved. All objections, statements and reservations of rights that were not resolved prior to or

  at the Confirmation Hearing, and were not withdrawn, are overruled.

     I. Disclosure Statement Order.

         12.     On May 29, 2019, the Court entered the Disclosure Statement Order [Docket No.

  2714], which, among other things, fixed August 2, 2019, as the deadline for voting to accept or

  reject the Plan (the “Voting Deadline”), as well as the deadline for objecting to the Plan (the

  “Objection Deadline”). Additionally, the Disclosure Statement Order approved the Disclosure

  Statement, finding that it contained “adequate information” within the meaning of section 1125

  of the Bankruptcy Code, and established procedures for the Debtors’ solicitation and tabulation

  of votes on the Plan.

     J. Transmittal and Mailing of Materials; Notice.

         13.     As evidenced by the Solicitation Affidavit, the Publication Affidavit and the

  Voting Declaration, the Debtors provided due, adequate and sufficient notice of the Plan, the

  Disclosure Statement, the Disclosure Statement Order, the Scheduling Order, the Solicitation

  Packages, the Confirmation Hearing, the Plan Supplement, and all other materials distributed by

  the Debtors in connection with confirmation of the Plan in compliance with the Bankruptcy

  Rules, including Bankruptcy Rules 2002(b), 3017, 3019, and 3020(b) and the procedures set

  forth in the Disclosure Statement Order. The Debtors provided due, adequate, and sufficient

  notice of the Objection Deadline and the Confirmation Hearing (as may be continued from time

  to time) and served each of the Ballots and notices as described in the Disclosure Statement

  Order in compliance with the Bankruptcy Code, Bankruptcy Rules and the Disclosure Statement

  Order. No other or further notice is or shall be required.




                                                   11


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00         Page 11 of 299
      K. Solicitation.

         14.     The Debtors solicited votes for acceptance and rejection of the Plan in good faith

  and such solicitation complied with sections 1125 and 1126, and all other applicable sections, of

  the Bankruptcy Code, Bankruptcy Rules 3017, 3018, and 3019, and the Disclosure Statement

  Order and all other applicable rules, laws, and regulations.

      L. Voting Declaration.

         15.     Prior to the Confirmation Hearing, the Debtors filed the Voting Declaration. The

  procedures used to tabulate ballots were fair and conducted in accordance with the Disclosure

  Statement Order, the Bankruptcy Code, the Bankruptcy Rules, and all other applicable rules,

  laws, and regulations.

         16.     As set forth in the Plan and the Disclosure Statement, Holders of Claims in

  Classes A3, A4, A5, A6, A7, A8, B4, B5,B6, B7, B8, B9, C3, C4, C5, C6, C7,C8, D3, D4, D5,

  D6, E3, E4, E5, E6, F3, and G3 (collectively, the “Voting Classes”) were eligible to vote to

  accept or reject the Plan in accordance with the Solicitation Procedures. Holders of Claims and

  Interests in Classes A1, A2, B1, B2, B3, B11, C1, C2, C10, D1, D2, E1, E2, F1, F2, G1, G2, and

  G5 (collectively, the “Deemed Accepting Classes”) are Unimpaired and conclusively presumed

  to accept the Plan and, therefore, could not vote to accept or reject the Plan. Holders of Claims

  or Interests in Classes A10, D8, E8, and F5 (collectively, the “Deemed Rejecting Classes”) are

  Impaired under the Plan, entitled to no recovery under the Plan, and are therefore deemed to have

  rejected the Plan. Holders of Claims in Classes A9, B10, C9, D7, E7, F4, and G4 are inter-

  Debtor Claims and are not entitled to vote to accept or reject the Plan.

         17.     As evidenced by the Voting Declaration, Voting Classes A3, A4, A5, A7, A8 B4,

  B5, B6, B7, B8, B9, C3, C4, C5, C6, D3, D4, D6, E3, E5, F3, and G3 have voted to accept the



                                                  12


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00        Page 12 of 299
  Plan and Voting Classes A6, C7, D5, and E4 have voted to reject the Plan. No votes were

  received in Voting Classes C8 or E6.

     M. Bankruptcy Rule 3016.

         18.     The Plan is dated and identifies the Entities submitting it, thereby satisfying

  Bankruptcy Rule 3016(a). The Debtors appropriately filed the Disclosure Statement and Plan

  with the Court, thereby satisfying Bankruptcy Rule 3016(b).

     N. Burden of Proof.

         19.     The Debtors, as proponents of the Plan, have satisfied their burden of proving the

  elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance of the

  evidence, the applicable evidentiary standard for confirmation.

     O. Compliance with the Requirements of Section 1129 of the Bankruptcy Code.

         20.     The Plan complies with all applicable provisions of section 1129 of the

  Bankruptcy Code as follows:

         a.      Section 1129(a)(1)—Compliance           with    Applicable    Provisions    of   the
                 Bankruptcy Code.

         21.     The Plan complies with all applicable provisions of the Bankruptcy Code,

  including sections 1122 and 1123, as required by section 1129(a)(1) of the Bankruptcy Code.

                 i.      Sections 1122 and 1123(a)(1)—Proper Classification.

         22.     The classification of Claims and Interests under the Plan is proper under the

  Bankruptcy Code. In accordance with sections 1122(a) and 1123(a)(1) of the Bankruptcy Code,

  Article III of the Plan provides for the separate classification of Claims and Interests into 57

  different Classes, based on differences in the legal nature or priority of such Claims and Interests

  (other than Administrative Claims, Professional Fee Claims, and Priority Tax Claims, which are

  addressed in Article II of the Plan and are not required to be designated as separate Classes by

                                                  13


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 13 of 299
  section 1123(a)(1) of the Bankruptcy Code). Valid business, factual, and legal reasons exist for

  the separate classification of the various Classes of Claims and Interests created under the Plan,

  the classifications were not implemented for any improper purpose, and the creation of such

  Classes does not unfairly discriminate between or among Holders of Claims and Interests.

         23.     In accordance with section 1122(a) of the Bankruptcy Code, each Class of Claims

  or Interests contains only Claims or Interests substantially similar to the other Claims or Interests

  within that Class. Accordingly, the Plan satisfies the requirements of sections 1122(a), 1122(b)

  and 1123(a)(1) of the Bankruptcy Code.

                ii.      Section 1123(a)(2)—Specification of Unimpaired Classes.

         24.     Article III of the Plan specifies that Claims and Interests in Classes A1, A2, B1,

  B2, B3, B11, C1, C2, C10, D1, D2, E1, E2, F1, F2, G1, and G2 are Unimpaired under the Plan.

  Additionally, Article II of the Plan specifies that Administrative Claims and Priority Tax Claims

  are Unimpaired, although the Plan does not classify these Claims. Accordingly, the Plan satisfies

  the requirements of section 1123(a)(2) of the Bankruptcy Code.

               iii.      Section 1123(a)(3)—Specification of Treatment of Impaired Classes.

         25.     Article III of the Plan specifies the treatment of each Impaired Class under the

  Plan. Specifically, Sections III.B.1 through III.B.57 of the Plan specify the treatment of Claims

  and Interests in such Classes.     Accordingly, the Plan satisfies the requirements of section

  1123(a)(3) of the Bankruptcy Code.

               iv.       Section 1123(a)(4)—No Discrimination.

         26.     Article III of the Plan provides the same treatment to each Claim or Interest in any

  particular Class, as the case may be, unless the Holder of a particular Claim or Interest has




                                                   14


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 14 of 299
  agreed to a less favorable treatment with respect to such Claim or Interest. Accordingly, the Plan

  satisfies the requirements of section 1123(a)(4) of the Bankruptcy Code.

                v.      Section 1123(a)(5)—Adequate Means for Plan Implementation.

         27.     The Plan and the various documents included in the Plan Supplement provide

  adequate and proper means for the execution and implementation of the Plan, including, without

  limitation, (i) the implementation of the FE Settlement Agreement, the Plan Settlement, the

  Mansfield Settlement, and the Mansfield Owner Parties’ Settlement; (ii) the New Organizational

  Documents; (iii) the consummation of the Restructuring Transactions contemplated by the Plan;

  (iv) the cancellation of certain existing agreements, obligations, instruments, and Interests; (v)

  the vesting of the assets of the Debtors’ Estates in the Reorganized Debtors, including, as

  applicable, New Holdco; and (vi) the execution, delivery, filing, or recording of all contracts,

  instruments, releases, and other agreements or documents in furtherance of the Plan.

  Accordingly, the Plan satisfies the requirements of section 1123(a)(5) of the Bankruptcy Code.

               vi.      Section 1123(a)(6)—Non-Voting Equity Securities.

         28.     The New Organizational Documents prohibit the issuance of non-voting securities

  to the extent prohibited by section 1123(a)(6) of the Bankruptcy Code. Accordingly, the Plan

  satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.

               vii.     Section 1123(a)(7)—Directors, Officers, and Trustees.

         29.     The Reorganized Debtors’ initial directors and officers have been disclosed at or

  prior to the Confirmation Hearing, which is consistent with the interests of creditors and equity

  holders and with public policy. The initial directors of New Holdco were selected consistent

  with the terms of the Restructuring Support Agreement. Accordingly, the Plan satisfies the

  requirements of section 1123(a)(7) of the Bankruptcy Code.



                                                 15


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 15 of 299
         b.          Section 1123(b)—Discretionary Contents of the Plan.

         30.         The Plan contains various provisions that may be construed as discretionary but

  not necessary for confirmation under the Bankruptcy Code. Any such discretionary provision in

  the Plan complies with section 1123(b) of the Bankruptcy Code and is consistent with the

  applicable provisions of the Bankruptcy Code. Thus, the Plan satisfies section 1123(b).

                 i.         Impairment/Unimpairment of Any Class of Claims or Interests.

         31.         Pursuant to the Plan, Article III of the Plan impairs or leaves unimpaired, as the

  case may be, each Class of Claims and Interests, as contemplated by section 1123(b)(1) of the

  Bankruptcy Code.

               ii.          Assumption and Rejection of Executory Contracts or Unexpired
                            Leases.

         32.         The Debtors (as applicable) have exercised sound business judgment in

  determining whether to assume or reject each of their Executory Contracts and Unexpired Leases

  pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, Article V of the Plan and as set

  forth in the Plan Supplement. Article V of the Plan provides for the assumption and, with respect

  to certain Executory Contracts and Unexpired Leases, assignment of the Debtors’ Executory

  Contracts and Unexpired Leases as of the Effective Date unless such Executory Contract or

  Unexpired Lease: (i) was previously assumed or rejected; (ii) is identified on the Rejected

  Executory Contract or Unexpired Lease list; (iii) is the subject of a motion to reject an Executory

  Contract or Unexpired Lease that is pending on the date of entry of this Order; or (iv) is subject

  to a motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested

  effective date of such rejection is after the Effective Date. Except as set forth herein and/or in

  separate orders entered by the Court relating to assumption of Executory Contracts and

  Unexpired Leases, the Debtors have cured or provided adequate assurance that they will cure

                                                     16


18-50757-amk         Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 16 of 299
  defaults (if any) under or relating to each Executory Contract and Unexpired Lease assumed

  under the Plan.

         33.     On the Effective Date, each of the Mansfield Facility Documents shall be deemed

  rejected and terminated nunc pro tunc to the Petition Date pursuant to the Mansfield Unit 1

  Transfer Agreement as contemplated by the Mansfield Settlement and the Mansfield Owner

  Parties’ Settlement.

         34.     FG and FENOC have reached framework agreements with the unions regarding

  modifications to their collective bargaining agreements. On the Effective Date, FG and FENOC

  will assume their collective bargaining agreements as modified by the framework agreements

  and any other documents entered into by the parties to the collective bargaining agreements to

  implement the modifications set forth in the framework agreements.             As set forth in the

  framework agreements signed by the Unions and FENOC, the Unions’ Objection shall be

  withdrawn.

               iii.      Compromise and Settlement.

         35.     In accordance with section 1123(b)(3)(A) of the Bankruptcy Code and

  Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided

  under the Plan, the provisions of the Plan constitute a good-faith compromise of all Claims,

  Interests, and controversies relating to the contractual and legal rights that a Holder of a Claim or

  Interest against a Debtor may have with respect to any Allowed Claim or Interests or any

  distribution to be made on account of such Allowed Claim or Interest. For the avoidance of

  doubt, nothing in the Plan Settlement is intended, nor shall be interpreted, to settle, resolve or

  release any claim of any non-debtor party against any other non-debtor party, except as otherwise

  set forth in Sections VIII.D or VIII.E of the Plan.



                                                   17


18-50757-amk        Doc 3283   FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 17 of 299
                iv.      Debtor Release.

         36.     The releases of Claims and Causes of Action by the Debtors described in Article

  VIII.C of the Plan in accordance with section 1123(b)(3)(A) of the Bankruptcy Code represent a

  valid exercise of the Debtors’ business judgment under Bankruptcy Rule 9019 (the “Debtor

  Release”). The pursuit by the Debtors, or the Reorganized Debtors, of any such claims against

  the Released Parties is not in the best interests of the Estates’ various constituencies because the

  costs involved would likely outweigh any potential benefit from pursuing such Claims. The

  Debtor Release is furthermore: (i) an essential means of implementing the Plan, (ii) an integral

  and non-severable element of the Plan and the transactions incorporated therein, (iii) conferring a

  material benefit on, and in the best interests of, the Debtors, their Estates and their creditors, (iv)

  is important to the overall objectives of the Plan to finally resolve all Claims among or against

  the parties-in-interest in the Chapter 11 Cases with respect to the Debtors, (v) is fair, equitable

  and reasonable and in exchange for good and valuable consideration and (vi) is consistent with

  Sections 105, 1123, 1129, 1141 and other applicable provisions of the Bankruptcy Code..

         37.     The Debtor Release appropriately offers protection to parties that constructively

  participated in the Debtors’ restructuring process including the FE Non-Debtor Parties, the

  members of the Committee, the members of the Ad Hoc Noteholder Group, the Mansfield

  Certificateholders Group, the FES Creditor Group, the Mansfield Owner Parties, and to the

  extent not included in the foregoing, the Other Released Parties. Such protections from liability

  facilitated the participation of many of the Debtors’ stakeholders in the negotiations and

  compromises that led to the Plan, the Plan Settlement and the FE Settlement Agreement.

  Specifically, the Released Parties under the Plan contributed to the Debtors’ Chapter 11 Cases,

  including, as applicable, entering into the Process Support Agreement, the Standstill Agreement,



                                                    18


18-50757-amk     Doc 3283       FILED 10/16/19       ENTERED 10/16/19 13:06:00             Page 18 of 299
  the Restructuring Support Agreement, the FE Settlement Agreement, the Mansfield Settlement

  and the Mansfield Owner Parties’ Settlement. The Debtors and the Reorganized Debtors shall be

  deemed to provide the release set forth in Article VIII.C of the Plan as of the Effective Date.

          38.    The scope of the Debtor Release is appropriately tailored under the facts and

  circumstances of the Chapter 11 Cases. In light of, among other things, the value provided by

  the Released Parties to the Debtors’ Estates and the critical nature of the Debtor Release to the

  Plan and the FE Settlement Agreement, the Debtor Release is approved and authorized in its

  entirety.

                v.       Release by Holders of Claims and Interests.

          39.    The release by the Consenting Creditors and the Committee set forth in Article

  VIII.D of the Plan (the “FE Settlement Party Release”), is an essential provision of the Plan. The

  FE Settlement Party Release is (i) an essential means of implementing the Plan; (ii) fair,

  equitable, and reasonable and in exchange for the good and valuable consideration provided by

  the FE Non-Debtor Parties pursuant to the FE Settlement Agreement and otherwise; (iii) a good-

  faith settlement and compromise of the claims and Causes of Action released by the FE

  Settlement Party Release; (iv) a bar to any of the Consenting Creditors or the Committee

  asserting any claim or Cause of Action released by the FE Settlement Party Release against any

  of the FE Non-Debtor Parties; (v) consistent with sections 105, 524, 1123, 1129, and 1141 and

  other applicable provisions of the Bankruptcy Court; (vi) an integral and non-severable element

  of the Plan and the transactions incorporated therein; (vii) confers a material benefit on, and is in

  the best interests of, the Debtors, their Estates and their creditors; and (viii) is important to the

  overall objectives of the Plan to finally resolve all Claims among or against the parties-in-interest

  in the Chapter 11 Cases with respect to the Debtors.



                                                   19


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 19 of 299
         40.     The FE Settlement Party Release is an integral part of the Plan.             The FE

  Settlement Party Release was instrumental to the FE Settlement Agreement, which in turn

  provided important benefits to the Debtors and their estates in developing a path forward for the

  Reorganized Debtors and preventing potentially significant and time-consuming litigation. The

  FE Settlement Party Release was a core negotiating point in connection with and instrumental in

  developing the FE Settlement Agreement and the Plan. As such, the FE Settlement Party Release

  appropriately offers certain protection to the FE Non-Debtor Parties in accordance with the

  agreements previously approved by this Court in connection with the FE Settlement Agreement.

         41.     The release by the Holders of Claims and Interests that (i) voted to accept the Plan

  or (ii) are deemed to have accepted the Plan set forth in Article VIII.E of the Plan (the

  “Consensual Third Party Release”), is an essential provision of the Plan. The Consensual Third

  Party Release is: (i) an essential means of implementing the Plan; (ii) fair, equitable, and

  reasonable and in exchange for the good and valuable consideration provided by the Released

  Parties pursuant to the FE Settlement Agreement and otherwise; (iii) a good-faith settlement and

  compromise of the claims and Causes of Action released by the Consensual Third Party Release;

  (iv) materially beneficial to, and in the best interests of, the Debtors, their Estates, and their

  stakeholders; (v) fair, equitable, and reasonable; (vi) given and made after due notice and

  opportunity for hearing; (vii) a bar to any of the parties deemed to grant the Consensual Third

  Party Release asserting any claim or Cause of Action released by the Consensual Third Party

  Release against any of the Released Parties (which, for the avoidance of doubt, includes the FE

  Non-Debtor Parties); (viii) consistent with sections 105, 524, 1123, 1129, and 1141 and other

  applicable provisions of the Bankruptcy Code; (ix) an integral and non-severable element of the

  Plan and the transactions incorporated therein; (x) confers a material benefit on, and is in the best



                                                   20


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 20 of 299
  interests of, the Debtors, their Estates and their creditors, and (xi) is important to the overall

  objectives of the Plan to finally resolve all Claims among or against the parties-in-interest in the

  Chapter 11 Cases with respect to the Debtors.

          42.     Like the Debtor Release, and the FE Settlement Party Release, the Consensual

  Third Party Release facilitated participation in the Plan and the chapter 11 process generally.

  The Consensual Third Party Release was instrumental to the FE Settlement Agreement and the

  Restructuring Support Agreement, which provided important benefits to the Debtors and their

  estates in developing a path forward for the Reorganized Debtors and preventing potentially

  significant and time-consuming litigation. The Consensual Third Party Release was a core

  negotiating point in connection with and instrumental in developing the FE Settlement

  Agreement and the Plan. As such, the Consensual Third Party Release appropriately offers

  certain protection to parties that have constructively participated in the Debtors’ restructuring

  process by supporting the Plan.

          43.     The parties that are deemed to grant the Consensual Third Party Release shall be

  deemed to provide such release for all claims and Causes of Action that relate to the Debtors, the

  Reorganized Debtors, and the FE Non-Debtor Parties as of the Effective Date. The scope of the

  Consensual Third Party Release is appropriately tailored under the facts and circumstances of the

  Chapter 11 Cases, and parties received due and adequate notice of the Consensual Third Party

  Release. In light of, among other things, the value provided by the Released Parties to the

  Debtors’ Estates and the critical nature of the Consensual Third Party Release to the Plan and the

  settlements and compromises contained therein, the Consensual Third Party Release is approved

  and authorized in its entirety.




                                                  21


18-50757-amk      Doc 3283      FILED 10/16/19      ENTERED 10/16/19 13:06:00           Page 21 of 299
               vi.       Exculpation.

         44.     The exculpation provisions set forth in Article VIII.F of the Plan are essential to

  the Plan. The exculpation provision was negotiated by the Debtors and the Exculpated Parties

  and was agreed upon in return for the Exculpated Parties providing benefits to the Debtors. The

  record in the Chapter 11 Cases fully supports the exculpation and the exculpation provisions set

  forth in Article VIII,F of the Plan, which are appropriately tailored to protect the Exculpated

  Parties from inappropriate litigation arising from their participation in the Chapter 11 Cases and

  the Debtors’ restructuring. The exculpation provisions in the Plan do not relieve any party of

  liability for an act or omission to the extent such act or omission is determined by a final order of

  a court of competent jurisdiction to have constituted actual fraud, willful misconduct or gross

  negligence. Based upon the record of these Chapter 11 Cases, including the Order Granting

  Application of Consenting Creditors Pursuant to 11 U.S.C. §§ 503(b)(3)(D) and 503(b)(4) for

  Allowance and Payment of Fees and Expenses Incurred in Making a Substantial Contribution

  [Docket No. 2694] (the “Substantial Contribution Order”), the Declarations, and the evidence

  proffered or adduced at the Confirmation Hearing, the Bankruptcy Court finds that the

  exculpation provisions set forth in Article VIII.F of the Plan are consistent with the Bankruptcy

  Code and applicable law.

               vii.      Injunction.

         45.     Section 105(a) of the Bankruptcy Code permits issuance of an injunction in order

  to give effect to the releases and exculpation provisions of the Plan. As established based upon

  the record in these Chapter 11 Cases, the Declarations, and the evidence proffered or adduced at

  the Confirmation Hearing, the injunction provisions set forth in Article VIII.G of the Plan are

  essential to the Plan and are necessary to implement the Plan and to preserve and enforce the



                                                   22


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 22 of 299
  Debtor Release, the FE Settlement Party Release, the Consensual Third Party Release, and the

  exculpations. Such injunction provisions are appropriately tailored to achieve those purposes.

  The failure to include the injunction, and to effectuate the release and exculpation provisions of

  the Plan, would seriously impair the Debtors’ ability to confirm a Plan in these Chapter 11 Cases.

         46.      The Court finds that it has jurisdiction pursuant to 28 U.S.C. § 1334 to enforce the

  injunctions set forth in Article VIII.G of the Plan in accordance with their terms.

               viii.     Preservation of Claims and Causes of Action.

         47.      Article IV.Q of the Plan appropriately provides for the preservation of certain

  Causes of Action in accordance with section 1123(b)(3)(B) of the Bankruptcy Code. Causes of

  Action not released by the Debtors or exculpated under the Plan will be retained by the

  Reorganized Debtors and/or transferred to the Plan Administrator, as provided by the Plan. The

  provisions regarding Causes of Action in the Plan are appropriate and in the best interests of the

  Debtors, their Estates, and Holders of Claims and Interests against the Debtors.           For the

  avoidance of doubt, Causes of Action released or exculpated under the Plan will not be retained

  by the Reorganized Debtors.

         c.       Section 1123(d) – Cure of Defaults.

         48.      Article V.C of the Plan provides for the satisfaction of Cure Claims associated

  with each Executory Contract and Unexpired Lease to be assumed in accordance with section

  365(b)(1) of the Bankruptcy Code. Any monetary defaults under each Assumed Executory

  Contract or Unexpired Lease shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy

  Code, by payment of the default amount in Cash on the Effective Date, subject to the limitations

  described in Article V.C of the Plan, or on such other terms as the parties to such Executory

  Contracts or Unexpired Leases may otherwise agree. Any disputed cure amounts will be



                                                   23


18-50757-amk      Doc 3283      FILED 10/16/19      ENTERED 10/16/19 13:06:00           Page 23 of 299
  determined in accordance with the procedures set forth in Article V.C of the Plan and applicable

  bankruptcy and nonbankruptcy law. As such, the Plan provides that the Reorganized Debtors

  will cure, or provide adequate assurance that they will promptly cure, defaults with respect to

  Assumed Executory Contracts or Unexpired Leases in accordance with section 365(b)(1) of the

  Bankruptcy Code. Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.

          d.      Section 1125 – Solicitation.

          49.     The Debtors and their agents solicited votes to accept or reject the Plan after the

  Court approved the adequacy of the Disclosure Statement, pursuant to section 1125(g) of the

  Bankruptcy Code and the Disclosure Statement Order.

          50.     The Debtors and their agents have solicited and tabulated votes on the Plan and

  have participated in the activities described in section 1125 of the Bankruptcy Code fairly, in

  good faith within the meaning of section 1125(e), and in a manner consistent with the applicable

  provisions of the Disclosure Statement Order, the Disclosure Statement, the Bankruptcy Code,

  the Bankruptcy Rules, and all other applicable rules, laws, and regulations and are entitled to the

  protections afforded by section 1125(e) of the Bankruptcy Code and the exculpation provisions

  set forth in Article VIII.F of the Plan.

          51.     The Debtors and their agents have participated in good faith and in compliance

  with the applicable provisions of the Bankruptcy Code with regard to the offering, issuance, and

  distribution of recoveries under the Plan and therefore are not, and on account of such

  distributions will not be, liable at any time for the violation of any applicable law, rule, or

  regulation governing the solicitation of acceptances or rejections of the Plan or distributions

  made pursuant to the Plan, so long as such distributions are made consistent with and pursuant to

  the Plan. The Unions’ Objection is hereby overruled.



                                                  24


18-50757-amk      Doc 3283      FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 24 of 299
         e.      Section 1129(a)(2) – Compliance with the Applicable Provisions of the
                 Bankruptcy Code.

         52.     The Debtors, as proponents of the Plan, have complied with all applicable

  provisions of the Bankruptcy Code as required by section 1129(a)(2) of the Bankruptcy Code,

  including sections 1122, 1123, 1124, 1125, 1126, and 1128 and Bankruptcy Rules 3017, 3018,

  and 3019.

         f.      Section 1129(a)(3) – Proposal of Plan in Good Faith.

         53.     The Debtors have proposed the Plan in good faith and not by any means forbidden

  by law. In determining that the Plan has been proposed in good faith, the Court has examined the

  totality of the circumstances surrounding the filing of the Chapter 11 Cases, the Plan itself, and

  the process leading to its formulation. The Debtors’ good faith is evident from the facts and

  record of the Chapter 11 Cases, the Disclosure Statement, the hearings on the Disclosure

  Statement and the record of the Confirmation Hearing and other proceedings held in the Chapter

  11 Cases.

         54.     The Plan is the product of good faith, arm’s-length negotiations by and among the

  Debtors, the Debtors’ disinterested directors, the Committee, the Ad Hoc Noteholder Group, the

  Mansfield Certificateholders Group, the FES Creditor Group, the Mansfield Owner Parties, the

  FE Non-Debtor Parties and certain of the Debtors’ other stakeholders. The Plan itself and the

  process leading to its formulation provide independent evidence of the Debtors’ and such other

  parties’ good faith, serve the public interest, and assure fair treatment of Holders of Claims and

  Interests against such Debtors. Consistent with the overriding purpose of chapter 11, the Debtors

  filed the Chapter 11 Cases, and proposed the Plan, with the legitimate purpose of allowing the

  Debtors to reorganize their business and operations and maximize stakeholder value.

  Accordingly, the requirements of section 1129(a)(3) of the Bankruptcy Code are satisfied.

                                                 25


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 25 of 299
         g.      Section 1129(a)(4) – Court Approval of Certain Payments as Reasonable.

         55.     Any payment made or to be made by the Debtors, or by a person issuing securities

  under the Plan as it relates to the Debtors, for services or costs and expenses in connection with

  the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter 11 Cases, has

  been approved by, or is subject to the approval of, the Court as reasonable. Accordingly, the Plan

  satisfies the requirements of section 1129(a)(4).

         h.      Section 1129(a)(5) – Disclosure of Directors and Officers and Consistency
                 with the Interests of Creditors and Public Policy.

         56.     The identities and affiliations of the Reorganized Debtors’ initial directors and

  officers have been disclosed in the Plan Supplement, or at or prior to the Confirmation Hearing.

  The appointment of such directors and officers is consistent with the interests of creditors and

  with public policy. The identity of any insider that shall be employed or retained by the

  Reorganized Debtors, and the nature of such insider’s compensation, has been disclosed in the

  Plan Supplement. Accordingly, the Plan satisfies the requirements of section 1129(a)(5) of the

  Bankruptcy Code.

         i.      Section 1129(a)(6) – Rate Changes.

         57.     The Plan does not contain any rate changes for the Debtors that would require

  approval of any governmental regulatory commission and therefore will not require

  governmental regulatory approval. Therefore, section 1129(a)(6) of the Bankruptcy Code does

  not apply to the Plan. The OVEC Objection, FERC Objection, OCC Objection, and Maryland

  Solar Objection are hereby overruled.

         j.      Section 1129(a)(7) – Best Interests of Holders of Claims and Interests.

         58.     The evidence in support of the Plan that was proffered or adduced at the

  Confirmation Hearing and the facts and circumstances of the Chapter 11 Cases, establish that

                                                  26


18-50757-amk     Doc 3283      FILED 10/16/19         ENTERED 10/16/19 13:06:00       Page 26 of 299
  each Holder of Allowed Claims or Interests in every Class will recover as much or more value

  under the Plan on account of such Claim or Interest, as of the Effective Date, than the amount

  such Holder would receive if the Debtors were liquidated on the Effective Date under chapter 7

  of the Bankruptcy Code. As a result, the Plan satisfies the requirements of section 1129(a)(7) of

  the Bankruptcy Code.

         k.      Section 1129(a)(8)—Conclusive Presumption of Acceptance by Unimpaired
                 Classes; Acceptance of the Plan by Certain Impaired Class.

         59.     Claims and Interests in Classes A1, A2, B1, B2, B3, B11, C1, C2, C10, D1, D2,

  E1, E2, F1, F2, G1, and G2 are Unimpaired under the Plan and, pursuant to section 1126(f) of

  the Bankruptcy Code, are conclusively presumed to have accepted the Plan. Classes A3, A4, A5,

  A7, A8, B4, B5, B6, B7, B8, B9, C3, C4, C5, C6, D3, D4, D6, E3, E5, F3 and G3, which are

  Impaired Classes of Claims eligible to vote, have affirmatively voted to accept the Plan. As

  such, section 1129(a)(8) is satisfied with respect to such Classes of Claims. Because the Plan has

  not been accepted by the Deemed Rejecting Classes and Classes A6, C7, D5, and E4

  (collectively, the “Rejecting Classes”), the Debtors seek Confirmation of the Plan under section

  1129(b), rather than section 1129(a)(8) of the Bankruptcy Code.          Thus, although section

  1129(a)(8) has not been satisfied with respect to the Rejecting Classes, the Plan is confirmable

  because the Plan does not discriminate unfairly and is fair and equitable with respect to the

  Rejecting Classes and thus satisfies section 1129(b) of the Bankruptcy Code with respect to such

  Classes as described further below.




                                                 27


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 27 of 299
         l.      Section 1129(a)(9)—Treatment of Claims Entitled to Priority Pursuant to
                 Section 507(a) of the Bankruptcy Code.

         60.     The treatment of Administrative Claims, Professional Fee Claims and Priority Tax

  Claims under Article II of the Plan satisfies the requirements of, and complies in all respects

  with, section 1129(a)(9) of the Bankruptcy Code.

         m.      Section 1129(a)(10)—Acceptance by at Least One Impaired Class.

         61.     As set forth in the Voting Declaration, Classes A3, A4, A5, A7, A8, B4, B5, B6,

  B7, B8, B9, C3, C4, C5, C6, C8, D4, D6, E3, E5, F3 and G3, which were Impaired Classes of

  Claims entitled to vote on the Plan, have voted to accept the Plan. As such, there is at least one

  Class of Claims that is Impaired under the Plan and has accepted the Plan, determined without

  including any acceptance of the Plan by any insider (as defined by the Bankruptcy Code).

  Accordingly, the Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

         n.      Section 1129(a)(11) – Feasibility of the Plan.

         62.     The Plan satisfies section 1129(a)(11) of the Bankruptcy Code. The evidence

  supporting the Plan proffered or adduced by the Debtors at or before the Confirmation Hearing,

  including the Expert Report of Charles M. Moore, CPA, Rebuttal Report of Charles M. Moore,

  CPA, Expert Report of John Seymour, PE and Rebuttal Report of John Seymour, PE: (i) is

  reasonable, persuasive, credible, and accurate as of the dates such evidence was prepared,

  presented, or proffered; (ii) has not been controverted by other persuasive evidence; (iii)

  establishes that the Plan is feasible and confirmation of the Plan is not likely to be followed by

  liquidation or the need for further financial reorganization; and (iv) establishes that the Debtors

  will have sufficient funds available to meet their obligations under the Plan—including sufficient

  amounts of Cash to reasonably ensure payment of, among other things, Allowed Administrative

  Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims, any Allowed Other

                                                  28


18-50757-amk     Doc 3283      FILED 10/16/19      ENTERED 10/16/19 13:06:00           Page 28 of 299
  Secured Claims, Allowed Professional Fee Claims, ongoing environmental obligations and other

  Allowed Claims that will receive Cash distributions pursuant to the terms of the Plan and other

  expenses in accordance with the terms of the Plan and section 507(a) of the Bankruptcy Code.

  Accordingly, the Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy Code.

         o.     Section 1129(a)(12) – Payment of Statutory Fees.

         63.    All reports and fees due and payable pursuant to section 1930 of Title 28 of the

  U.S. Code prior to the Effective Date shall be filed and paid by the Debtors. On and after the

  Effective Date, the Reorganized Debtors shall pay any and all such fees when due and payable,

  and shall file with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the

  U.S. Trustee. Each and every one of the Debtors shall remain obligated to pay quarterly fees to

  the Office of the U.S. Trustee until the earliest of that particular Debtor’s case being closed,

  dismissed, or converted to a case under Chapter 7 of the Bankruptcy Code. Accordingly, the

  Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

         p.     Section 1129(a)(13) – Retiree Benefits.

         64.    The Debtors have been paying all retiree benefits, as that term is defined in

  section 1114 of the Bankruptcy Code, during the Chapter 11 Cases owed to the Debtors’ former

  employees. The Debtors will continue to pay all such retiree benefits until the Effective Date.

  The FE Settlement Agreement provides that FE Corp., from and after the Effective Date, will pay

  or cause to be paid (including from an applicable trust or other funding vehicle maintained by

  any FE Non-Debtor Party) Retiree Group Life Insurance Claims (as defined in the FE Settlement

  Agreement), Limited Retiree Medical Claims (as defined in the FE Settlement Agreement) with

  respect to any of the Debtors’ Retirees (as defined in the FE Settlement Agreement) and any




                                                 29


18-50757-amk     Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 29 of 299
  Limited Union Medical Claims (as defined in the FE Settlement Agreement). Accordingly, the

  Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy Code.

         q.      Section 1129(a)(14), (15), and (16) – Domestic Support Obligations,
                 Individuals, and Nonprofit Corporations.

         65.     The Debtors do not owe any domestic support obligations, are not individuals,

  and are not nonprofit corporations. Therefore, sections 1129(a)(14), 1129(a)(15) and 1129(a)(16)

  of the Bankruptcy Code do not apply to the Chapter 11 Cases.

         r.      Section 1129(b) – Confirmation of the Plan over Nonacceptance of Impaired
                 Class.

         66.     Notwithstanding the fact that the Rejecting Classes have not accepted the Plan,

  the Plan may be confirmed pursuant to section 1129(b)(1) of the Bankruptcy Code. First, the

  Plan does not discriminate unfairly and is fair and equitable with respect to the Rejecting Classes

  because no Class of Claims or Interests having similar legal rights to the Claims and Interests in

  the Rejecting Classes is receiving different treatment under the Plan. Second, the Plan is “fair

  and equitable” as to the Rejecting Classes because (i) no Interests or Claims junior to the Claims

  or Interests of the Rejecting Classes will receive or retain any property under the Plan on account

  of such junior Interests or Claims and (ii) no holder of a Claim senior to the respective Rejecting

  Classes is receiving more than equal value on account of its Claim. As a result, the Plan satisfies

  the requirements of section 1129(b) of the Bankruptcy Code. Thus, the Plan may be confirmed

  even though section 1129(a)(8) of the Bankruptcy Code is not satisfied. After entry of the

  Confirmation Order and upon the occurrence of the Effective Date, the Plan shall be binding

  upon the members of the Rejecting Classes.




                                                  30


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 30 of 299
           s.     Section 1129(c)—Only One Plan.

           67.    Other than the Plan (including previous versions thereof), no other plan has been

  filed in the Chapter 11 Cases.      Accordingly, the requirements of section 1129(c) of the

  Bankruptcy Code are satisfied.

           t.     Section 1129(d) – Principal Purpose of the Plan is Not Avoidance of Taxes or
                  Section 5 of the Securities Act.

  68.      No Governmental Unit has required that the Court refuse to confirm the Plan on the

  grounds that the principal purpose of the Plan is the avoidance of taxes or the avoidance of the

  application of section 5 of the Securities Act. As evidenced by its terms, the principal purpose of

  the Plan is not such avoidance. Accordingly, the Plan satisfies the requirements of section

  1129(d) of the Bankruptcy Code.

           u.     Section 1129(e) – Not Small Business Cases.

           69.    The Chapter 11 Cases are not small business cases, and, accordingly, section

  1129(e) of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

        P. Satisfaction of Confirmation Requirements.

           70.    Based upon the foregoing, the Plan satisfies the requirements for plan

  confirmation set forth in section 1129 of the Bankruptcy Code.

        Q. Good Faith.

           71.    The Debtors have proposed the Plan in good faith, with the legitimate and honest

  purpose of maximizing the value of the Debtors’ Estates for the benefit of their stakeholders.

  The Plan accomplishes this goal. Accordingly, the Debtors and the Reorganized Debtors, as

  applicable, the Debtors’ directors and officers, the Committee, the Ad Hoc Noteholder Group, the

  Mansfield Certificateholders Group, the FES Creditor Group, the Mansfield Owner Parties, the

  FE Non-Debtor Parties have been, are, and will continue to be acting in good faith if they

                                                  31


18-50757-amk      Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00           Page 31 of 299
  proceed to: (i) consummate the Plan and the agreements, settlements, transactions and transfers

  contemplated thereby in accordance with the Plan and this Order (including, without limitation,

  the transactions set forth in the FE Settlement Agreement); and (ii) take the actions authorized

  and directed or contemplated by this Order. Therefore, the Plan has been proposed in good faith

  to achieve a result consistent with the objectives and purposes of the Bankruptcy Code.

     R. Conditions to the Effective Date.

         72.     The Plan shall not become effective unless and until the conditions set forth in

  Article IX.B of the Plan have been satisfied or waived pursuant to Article IX.C of the Plan. Each

  of the conditions precedent to confirmation and consummation of the Plan, as set forth in Article

  IX of the Plan, has been satisfied or waived, or is reasonably likely to be satisfied or waived prior

  to confirmation of the Plan or the Effective Date, as applicable. Nothing in this paragraph

  modifies the Debtors’ statements on the record at the Confirmation Hearing that the conditions

  set forth in Article IX.B.11.e of the Plan will not be waived.

     S. Implementation.

         73.     All documents and agreements necessary to implement the Plan, including,

  without limitation, those contained or summarized in the Plan Supplement, and all other relevant

  and necessary documents have been negotiated in good faith and at arm’s-length, are in the best

  interests of the Debtors, and shall, upon completion of documentation and execution, be valid,

  binding, and enforceable documents and agreements not in conflict with any federal, state, or

  local law. The Debtors are authorized to take any action reasonably necessary or appropriate to

  consummate such agreements and the transactions contemplated thereby.

         74.     The terms of the Plan, including the Plan Supplement and all exhibits and

  schedules thereto, and all other documents filed in connection with the Plan, or executed or to be



                                                   32


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 32 of 299
  executed in connection with the transactions contemplated by the Plan, and all amendments and

  modifications of any of the foregoing made pursuant to the provisions of the Plan governing such

  amendments and modifications are incorporated by reference, and approved in all respects, and

  constitute an integral part of this Order.

      T. Vesting of Assets.

          75.     Except as otherwise provided in the Plan, on the Effective Date, all property in

  each Debtor, all Causes of Action, and all property acquired by each Debtor pursuant to the Plan,

  shall vest in each applicable Reorganized Debtor or New Holdco, free and clear of all Liens,

  Claims, charges, Interests, or other encumbrances. Except as otherwise provided in the Plan, on

  and after the Effective Date, each of the Reorganized Debtors may operate its business and may

  use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of

  Action, except for those Causes of Action or potential Causes of Action specifically assigned to

  the Plan Administrator, without supervision or approval by the Bankruptcy Court and free of any

  restrictions of the Bankruptcy Code or Bankruptcy Rules. All transfers of property of the Estates

  under the Plan shall be free and clear of all Liens, claims, charges, interests, and other

  encumbrances, in accordance with applicable law, except as provided for in the Plan and this

  Confirmation Order. Such transfers include, without limitation, the transfer of full ownership of

  Mansfield Unit 1, and any and all insurance proceeds recovered on account of Mansfield Unit 1

  to which the Consenting Owner Trustee (not in its individual capacity but solely as owner

  trustee), the FE Owner Trustee (not in its individual capacity but solely as owner trustee), or the

  Mansfield Indenture Trustee (not in its individual capacity but solely as Mansfield Indenture

  Trustee) might otherwise be entitled, pursuant to the Mansfield Unit 1 Transfer Agreement as

  contemplated by the Mansfield Settlement and the Mansfield Owner Parties’ Settlement.



                                                  33


18-50757-amk      Doc 3283      FILED 10/16/19     ENTERED 10/16/19 13:06:00           Page 33 of 299
     U. Retention of Jurisdiction.

         76.     The Court properly retains jurisdiction over the matters set forth in Article XI and

  other applicable provisions of the Plan.

                                             II.   ORDER

        BASED ON THE FOREGOING FINDINGS OF FACT AND CONCLUSIONS OF
  LAW, IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

         77.     All requirements for confirmation of the Plan have been satisfied. Accordingly,

  the Plan is confirmed in its entirety pursuant to Bankruptcy Code section 1129. The terms of the

  Plan and the Plan Supplement are incorporated by reference into, and are an integral part of, this

  Confirmation Order.

         78.     The Plan (including the Plan Supplement and all documents or agreements

  included therein) and this Confirmation Order will be effective and binding on all parties in

  interest, including: (i) the Debtors; (ii) the Committee; (iii) the FE Non-Debtor Parties; (iv) the

  Objecting Parties; and (v) all Holders of Claims and Interests.

         79.     The failure to include or refer to any particular article, section, or provision of the

  Plan, the Plan Supplement, or any related documents, agreements, or exhibits in this

  Confirmation Order does not impair the effectiveness of that article, section, or provision; it

  being the intent of the Court that the Plan, the Plan Supplement, and any related document,

  agreement, or exhibit are approved in their entirety.

     A. Objections.

         80.     To the extent that any Objections (including any reservations of rights contained

  therein) to Confirmation have not been withdrawn, waived, or settled prior to entry of this

  Confirmation Order, are not cured by the relief granted in this Confirmation Order, or have not

  been otherwise resolved as stated by the Debtors on the record of the Confirmation Hearing, all

                                                   34


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00             Page 34 of 299
  such Objections (including any reservation of rights contained therein) are hereby overruled on

  the merits.

     B. The Plan Supplement.

         81.     The documents contained in the Plan Supplement, and any amendments,

  modifications, and supplements thereto, and all documents and agreements introduced into

  evidence by the Debtors at the Confirmation Hearing (including all exhibits and attachments

  thereto), and the execution, delivery and performance thereof by the Debtors and the Plan

  Administrator, are authorized and approved, and are an integral part of, and incorporated by

  reference into, the Plan. Without further notice to, or action, order or approval of the Court, the

  documents included in the Plan Supplement may be amended and supplemented in accordance

  with the Restructuring Support Agreement, whether prior to or after execution, so long as such

  amendment or supplement does not materially or adversely change the treatment of holders of

  Claims under the Plan and is not inconsistent with the terms of the Restructuring Support

  Agreement.    The documents comprising the Plan Supplement shall constitute legal, valid,

  binding, and authorized obligations of the respective parties thereto, enforceable in accordance

  with their terms.

     C. Deemed Acceptance of Plan as Modified.

         82.     In accordance with section 1127 of the Bankruptcy Code and Bankruptcy Rule

  3019, all Holders of Claims who voted to accept the Plan or who are conclusively presumed to

  have accepted the Plan are deemed to accept the Plan, subject to modifications, if any. No

  Holder of a Claim shall be permitted to change its vote as a consequence of any modifications to

  the Plan that have been incorporated at or prior to the Confirmation Hearing. All modifications




                                                  35


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 35 of 299
  to the Plan made after the Solicitation Date are hereby approved, pursuant to section 1127 of the

  Bankruptcy Code and Bankruptcy Rule 3019.

     D. Compromise and Settlement of Claims, Equity Interests and Controversies.

         83.     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and

  in consideration for the classification, distributions, releases, and other benefits under the plan,

  upon the Effective Date, the provisions of the Plan shall constitute a good faith compromise and

  settlement of the matters resolved pursuant to the Plan Settlement.          The Plan Settlement

  constitutes a settlement of the potential litigation of issues including, among other things, the

  validity, enforceability and priority of various Inter-Debtor Claims, the allocation of value

  between and among the Debtors’ Estates, including the allocation of the FE Settlement Value

  among the Debtors, and incorporates the Mansfield Settlement and the Mansfield Owner Parties’

  Settlement. All of the Classes comprised of Holders of Mansfield Certificate Claims (in that

  capacity) have accepted the Plan in accordance with section 1126 of the Bankruptcy Code, and,

  in accordance with the Plan, such acceptance shall be deemed to constitute the consent of all

  Holders of Mansfield Certificate Claims and the Mansfield Indenture Trustee to the transfer

  contemplated by the terms of the Mansfield Settlement and the Mansfield Unit 1 Transfer

  Agreement. In addition, such acceptance of the Plan by all Classes comprised of Holders of the

  Mansfield Certificate Claims (in that capacity) has caused the Plan to be binding on the

  Mansfield Indenture Trustee, whereupon the Mansfield Indenture Trustee, without more, shall be

  legally authorized, regardless of any prerequisites, conditions or other provisions in the

  Mansfield Lease Note Indentures, the Mansfield Pass Through Trust Agreement or any other

  document or instrument that might otherwise apply, to take any actions reasonably necessary in

  order to facilitate the Mansfield Settlement, including, without limitation, the execution of the



                                                  36


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 36 of 299
  Mansfield Unit 1 Transfer Agreement by the Mansfield Indenture Trustee, consenting to

  execution of the Mansfield Unit 1 Transfer Agreement by the Consenting Owner Trustee and the

  FE Owner Trustee, and the execution and delivery or recording of any documents reasonably

  necessary to evidence the release of the Liens of the Mansfield Lease Note Indentures, including,

  without limitation any such Liens on the undivided interests in Mansfield Unit 1 and the

  insurance proceeds recovered on account of Mansfield Unit 1. The entry of this Confirmation

  Order constitutes the Bankruptcy Court’s approval of each of the compromises and settlements

  contemplated in the Plan and comprising the Plan Settlement. Nothing in the Plan Settlement is

  intended, nor shall be interpreted, to settle, resolve or release any claim of any non-debtor party

  against any other non-debtor party, except as otherwise set forth in Sections VIII.D and VIII.E of

  the Plan. Each provision of the Plan, as it pertains to the settlements incorporated therein, shall

  be deemed non-severable from each other and from the remaining terms of the Plan.

     E. Post-Confirmation Notices.

         84.     In accordance with Bankruptcy Rules 2002 and 3020(c), no later than seven (7)

  Business Days after the entry of this Order, the Reorganized Debtors shall cause notice of

  confirmation of the Plan (the “Notice of Confirmation”) to be served by United States mail, first-

  class postage prepaid, by hand, or by overnight courier service to all parties served with the

  Confirmation Hearing Notice and no later than seven (7) Business Days after the Effective Date,

  the Reorganized Debtors shall cause notice of the Effective Date (the “Notice of Effective Date”)

  to be served by United States mail, first-class postage prepaid by hand, or by overnight courier

  service to all parties served with the Confirmation Hearing Notice; provided, that no notice or

  service of any kind shall be required to be mailed or made upon any Entity to whom the Debtors

  mailed a Confirmation Hearing Notice but received such notice returned marked “undeliverable



                                                  37


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 37 of 299
  as addressed,” “moved, left no forwarding address,” “forwarding order expired,” or similar

  reason, unless the Debtors have been informed in writing by such Entity, or are otherwise aware,

  of that Entity’s new address.

         85.     To supplement the notice procedures described in the preceding sentence, no later

  than ten (10) Business Days after the entry of this Order, the Reorganized Debtors shall cause the

  Notice of Confirmation, modified for publication, to be published on one occasion in the list of

  publications attached as Exhibit B to the Disclosure Statement Motion. No later than ten (10)

  Business Days following the Effective Date, the Reorganized Debtors shall cause the Notice of

  Effective Date, modified for publication, to be published on one occasion in the same

  publications. Mailing and publication of the Notice of Confirmation and Notice of Effective

  Date, in the time and manner set forth herein will be good, adequate, and sufficient notice under

  the particular circumstances and in accordance with the requirements of Bankruptcy Rules 2002

  and 3020(c). No further notice is necessary.

     F. Effectiveness of All Actions.

         86.     Except as set forth in the Plan, all actions authorized to be taken pursuant to the

  Plan shall be effective on, prior to, or after the Effective Date pursuant to this Order, without

  further application to, or order of the Court, or further action by the Debtors and/or the

  Reorganized Debtors and their respective directors, officers, members, or stockholders, and with

  the effect that such actions had been taken by unanimous action of such officers, directors,

  managers, members, or stockholders.

     G. Approval of Consents and Authorization to Take Acts Necessary to Implement Plan.

         87.     Except as otherwise provided in this Confirmation Order or the Plan, including

  but not limited to any authorizations, consents, and regulatory approvals provided for in Article



                                                   38


18-50757-amk     Doc 3283         FILED 10/16/19    ENTERED 10/16/19 13:06:00         Page 38 of 299
  VIII.I, Article IX.B.10, and Article IX.B.11 of the Plan, this Confirmation Order shall constitute

  all approvals and consents required, if any, by the laws, rules, and regulations of all states and

  any other governmental authority with respect to the implementation or consummation of the

  Plan and any documents, instruments, or agreements, and any amendments or modifications

  thereto, and any other acts and transactions referred to in or contemplated by the Plan, the Plan

  Supplement, the Disclosure Statement, and any documents, instruments, securities, or

  agreements, and any amendments or modifications thereto.

     H. Plan Implementation Authorization.

         88.     Without further approval of the Bankruptcy Court, the Debtors’ boards of

  directors or managers, or the New Holdco Board, the Debtors are authorized to undertake the

  Restructuring Transactions. The Debtors, or the Reorganized Debtors, as the case may be, and

  their respective directors, officers, members, agents, and attorneys, financial advisors, and

  investment bankers are authorized and empowered from and after the date hereof to negotiate,

  execute, issue, deliver, implement, file, or record any contract, instrument, release, or other

  agreement or document related to the Plan as the same may be modified, amended and

  supplemented, and to take any action necessary or appropriate to implement, effectuate,

  consummate, or further evidence the Plan as it relates to the Debtors in accordance with its

  terms, or take any or all corporate actions authorized to be taken pursuant to the Plan, whether or

  not specifically referred to in the Plan or any exhibit thereto, without further order of the Court.

  To the extent applicable, any or all such documents shall be accepted upon presentment by each

  of the respective state filing offices and recorded in accordance with applicable state law and

  shall become effective in accordance with their terms and the provisions of state law. No action

  of the Debtors’ boards of directors or the board of directors of the Reorganized Debtors shall be



                                                  39


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 39 of 299
  required to authorize the Debtors or the Reorganized Debtors, as applicable, to enter into,

  execute and deliver, adopt or amend, as the case may be, any such contract, instrument, release,

  or other agreement or document related to the Plan, and following the Effective Date, each of the

  documents related to the Plan will be a legal, valid and binding obligation of the Debtors or the

  Reorganized Debtors, as applicable, enforceable against the Debtors and the Reorganized

  Debtors in accordance with the respective terms thereof.

     I. Mansfield Settlement and Mansfield Owner Parties’ Settlement Implementation
        Authorization.

         89.     Pursuant to the terms of the Mansfield Settlement and the Mansfield Owner

  Parties’ Settlement as set forth in the Plan, the Debtors, the Mansfield Indenture Trustee, the

  Mansfield Owner Parties and the FE Owner Trustee are authorized to execute, file and take any

  steps otherwise necessary to evidence the transfer of full ownership of Mansfield Unit 1, and any

  and all insurance proceeds recovered on account of Mansfield Unit 1 to which the Consenting

  Owner Trustee (not in its individual capacity but solely as owner trustee), the FE Owner Trustee

  (not in its individual capacity but solely as owner trustee), or the Mansfield Indenture Trustee

  (not in its individual capacity but solely as Mansfield Indenture Trustee) might otherwise be

  entitled, including, without limitation, the execution of the Mansfield Unit 1 Transfer Agreement;

  provided, that all classes comprised of Holders of Mansfield Certificate Claims (in that capacity)

  shall have accepted the Plan in the manner set forth in the immediately succeeding sentence of

  this paragraph. In that regard, acceptance of the Plan by all of the classes comprised of Holders

  of the Mansfield Certificate Claims (in that capacity) shall cause the Plan to be binding on the

  Mansfield Indenture Trustee, in which event the Mansfield Indenture Trustee, without more,

  shall be legally authorized, regardless of any prerequisites, conditions or other provisions in the

  Mansfield Lease Note Indentures, the Mansfield Pass Through Trust Agreement or any other

                                                  40


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 40 of 299
  document or instrument that might otherwise apply, to take any actions reasonably necessary in

  order to facilitate the Mansfield Settlement, including, without limitation, the execution of the

  Mansfield Unit 1 Transfer Agreement by the Mansfield Indenture Trustee, consenting to the

  execution of the Mansfield Unit 1 Transfer Agreement by the Consenting Owner Trustee and the

  FE Owner Trustee, and the execution and delivery or recording of any documents reasonably

  necessary to evidence the release of Liens of the Mansfield Lease Note Indentures, including

  without limitation any such Liens on the undivided interests in Mansfield Unit 1 and the

  insurance proceeds recovered on account of Mansfield Unit 1.

     J. Binding Effect.

         90.     On the date of and after entry of this Order, subject to the occurrence of the

  Effective Date, and subject to the remaining provisions set forth in this Order, the Plan and the

  Plan Supplement (including all documents and agreements contained therein) shall bind the

  Debtors, their estates, any party seeking to act on behalf of, or in respect of, the Debtors or the

  Debtors’ estates, and any Holder of a Claim or Interest against the Debtors and such Holder’s

  respective successors or assigns, whether or not: (i) such Holder’s Claim or Interest is Impaired

  under the Plan; (ii) such Holder has accepted the Plan; (iii) such Holder failed to vote to accept

  or reject the Plan or voted to reject the Plan; (iv) such Holder is entitled to a distribution under

  the Plan; (v) such Holder will receive or retain any property or interests in property under the

  Plan; or (vi) such Holder has filed a Proof of Claim in the Chapter 11 Cases. The Plan and its

  related documents constitute legal, valid, binding and authorized obligations of the respective

  parties thereto and shall be enforceable in accordance with their terms. Pursuant to section

  1142(a) of the Bankruptcy Code, the Plan and its related documents shall apply and be

  enforceable notwithstanding any otherwise applicable nonbankruptcy law.



                                                  41


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 41 of 299
     K. Directors and Officers of the Reorganized Debtors.

         91.     The Reorganized Debtors’ initial directors and officers have been disclosed prior

  to the Confirmation Hearing.

     L. Management Incentive Plan.

         92.     The Reorganized Debtors are authorized to adopt and establish the Management

  Incentive Plan. For the avoidance of doubt, the Confirmation Order shall not be deemed to be an

  approval or authorization of the specific terms of the Management Incentive Plan.

     M. Release of Liens.

         93.     Except as otherwise provided in the Plan or in any contract, instrument, release, or

  other agreement or document created pursuant to the Plan and except for (i) any FG PCN Claims

  against FG that are Reinstated in accordance with Article III of the Plan, (ii) any NG Secured

  PCN Claims against NG that are Reinstated in accordance with Article III of the Plan, (iii) any

  Other Secured Claims against any Debtor that are Reinstated in accordance with Article III of the

  Plan and (iv) any Lien on or security interest in cash held by a customer or third party custodian

  as collateral or security for a customer contract that is assumed by FES, on the Effective Date all

  mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the

  Estates shall be fully released and discharged, and all of the right, title, and interest of any Holder

  of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the

  Reorganized Debtors and their successors and assigns, in each case, without any further approval

  or order of the Bankruptcy Court and without any action or Filing being required to be made by

  the Debtors. To the extent that any Holder of a Secured Claim that has been satisfied or

  discharged in full pursuant to the Plan (or any agent for such Holder) has filed or recorded

  publicly any Liens and/or security interests to secure such Holder’s Secured Claim, as soon as



                                                    42


18-50757-amk     Doc 3283       FILED 10/16/19       ENTERED 10/16/19 13:06:00             Page 42 of 299
  reasonably practicable on or after the Effective Date, such Holder (or the agent for such Holder)

  shall take any and all steps reasonably requested by the Debtors or the Reorganized Debtors that

  are reasonably necessary or desirable to record or effectuate the cancellation and/or

  extinguishment of such Liens and/or security interests, including the making of any applicable

  filings or recordings, and the Reorganized Debtors shall be entitled to make any such filings or

  recordings on such Holder’s behalf.

     N. Cancellation of Existing Securities and Agreements.

         94.     Except as otherwise provided in the Plan, or any agreement, instrument, or other

  document incorporated in the Plan or Plan Supplement, on and after the Effective Date, the

  obligations of the Debtors under the Indentures and any other certificate, share, note, bond,

  indenture, purchase right, option, warrant, contract, agreement, or other instrument or document,

  directly or indirectly, evidencing or creating any indebtedness or obligation of or ownership

  interest in the Debtors giving rise to any Claim or Interest (except such indentures, certificates,

  notes, or other instruments or documents evidencing indebtedness or obligations of the Debtors

  that are specifically Reinstated pursuant to the Plan) shall be cancelled solely as to the Debtors

  and the Reorganized Debtors, and the Reorganized Debtors shall not have any continuing

  obligations thereunder; provided, however that the Indentures evidencing indebtedness or

  obligations not specifically Reinstated pursuant to the Plan shall continue in effect solely for the

  purposes of (i) allowing the Holders of Unsecured Bondholder Claims to receive distributions on

  account of their Claims as provided in the Plan, (ii) allowing the Indenture Trustees, as

  applicable, to make distributions to be made on account of the Unsecured Bondholder Claims,

  (iii) preserving the Indenture Trustees’ rights to compensation and indemnity under each of the

  applicable Indentures as against any money or property distributed or allocable to Holders of



                                                  43


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 43 of 299
  Unsecured Bondholder Claims, including the Indenture Trustee’s rights to maintain, enforce, and

  exercise their respective charging liens against such money or property, (iv) permitting the

  Indenture Trustees, as applicable, to enforce any right or obligation owed to them under the Plan,

  and (v) permitting the Indenture Trustees to appear in the Chapter 11 Cases or in any proceeding

  in the Court or any other court after the Effective Date on matters relating to the Plan or the

  Indentures. The FE/FES Revolver shall be cancelled as to the Debtors and the Reorganized

  Debtors, and the Reorganized Debtors shall not have any continuing obligations thereunder. The

  obligations of the Debtors pursuant, relating, or pertaining to any agreements, indentures,

  certificates of designation, bylaws, or certificate or articles of incorporation or similar documents

  governing the shares, certificates, notes, bonds, purchase rights, options, warrants, or other

  instruments or documents evidencing or creating any indebtedness or obligation of the Debtors

  (except such agreements, indentures, certificates, notes, or other instruments evidencing

  indebtedness or obligations of the Debtors that are specifically Reinstated pursuant to the Plan)

  shall be released and discharged. For the avoidance of doubt, each of the Indenture Trustees

  shall be entitled to assert its respective charging liens arising under and in accordance with the

  applicable Indenture and any ancillary document, instrument, or agreement to obtain payment of

  its fees and expenses. On and after the Effective Date, all duties and responsibilities of each

  Indenture Trustee under the applicable Indenture shall be fully discharged except to the extent

  required in order to effectuate the Plan, including the continued obligations of the Secured PCN

  Indenture Trustees with respect to the Secured FG PCN Reinstated Claims and the Secured NG

  PCN Claims that will be Reinstated pursuant to the Plan. Subsequent to the performance by each

  Indenture Trustee of its obligations pursuant to the Plan and this Order, such Indenture Trustee




                                                   44


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 44 of 299
  and its agents shall be relieved of all further duties and responsibilities related to the applicable

  Indenture.

      O. Securities Law Exemption.

          95.     Pursuant to section 1145 of the Bankruptcy Code, the issuance of the New

  Common Stock as contemplated by the Plan is exempt from, among other things, the registration

  requirements of Section 5 of the Securities Act and any other applicable U.S. state or local law

  requiring registration before the offering, issuance, distribution, or sale of such securities. The

  New Common Stock issued pursuant to section 1145 of the Bankruptcy Code is not a “restricted

  security” as defined in Rule 144(a)(3) under the Securities Act and is freely tradable and

  transferrable by any initial recipient thereof that (i) at the time of transfer, is not an “affiliate” of

  the Reorganized Debtors, as defined in Rule 144(a)(1) of the Securities Act and has not been

  such an “affiliate” within 90 days of such transfer, and (ii) is not an entity that is an

  “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code. New

  Common Stock underlying the Management Incentive Plan will be issued pursuant to other

  available exemptions from registration under the Securities Act and applicable law.

          96.     Notwithstanding any policies, practices or procedures of DTC or any other

  applicable clearing system, DTC and all other applicable clearing systems shall cooperate with

  and take all actions reasonably requested by a Disbursing Agent or an Indenture Trustee to

  facilitate distributions to Holders of Allowed Claims without requiring that such distributions be

  characterized as repayments of principal or interest. No Disbursing Agent or Indenture Trustee

  shall be required to provide indemnification or other security to DTC in connection with any

  distributions to Holders of Allowed Claims through the facilities of DTC.




                                                     45


18-50757-amk      Doc 3283      FILED 10/16/19        ENTERED 10/16/19 13:06:00             Page 45 of 299
         97.     In connection with any ownership of the New Common Stock that will be

  reflected through the facilities of DTC on or after the Effective Date, the Reorganized Debtors

  need not provide any further evidence other than the Plan or this Order with respect to the

  treatment of the New Common Stock under applicable securities laws. DTC shall be required to

  accept and conclusively rely upon the Plan and this Order in lieu of a legal opinion regarding

  whether any of the New Common Stock is exempt from registration and/or eligible for DTC

  book-entry delivery, settlement, and depository services.      Notwithstanding anything to the

  contrary in the Plan, no entity (including, for the avoidance of doubt, DTC) may require a legal

  opinion regarding the validity of any transaction contemplated by the Plan, including, for the

  avoidance of doubt, whether the New Common Stock is exempt from registration and/or eligible

  for DTC book-entry delivery, settlement, and depository services.

         98.     On and as of the Effective Date, the Reorganized Debtors shall enter into and

  deliver the Reorganized Debtors’ Stockholders Agreement to each Entity that is intended to be a

  party thereto and such agreement shall be deemed to be valid, binding, and enforceable in

  accordance with its terms, and each party thereto shall be bound thereby, in each case without the

  need for execution by any party thereto other than the Reorganized Debtors. For the avoidance

  of doubt, each Person or Entity that receives shares of New Common Stock pursuant to the Plan

  shall automatically be deemed to be a party to the Reorganized Debtors’ Stockholders’

  Agreement, in accordance with its terms, whether it receives shares on or after the Effective Date

  and regardless of whether it executes a signature page to the Reorganized Debtors’ Stockholders’

  Agreement.

         99.     On and as of the Effective Date, the Registration Rights Agreement is approved

  and shall be valid and binding in accordance with its terms and conditions upon the parties



                                                 46


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 46 of 299
  thereto, without further notice to or order of the Court, act or action under applicable law,

  regulation, order, or rule or vote, consent, authorization, or approval of any Person, subject to

  such modifications acceptable in accordance with the Registration Rights Agreement.

     P. Section 1146 Exemption.

         100.    Pursuant to, and to the fullest extent permitted by, section 1146 of the Bankruptcy

  Code, any transfers of property pursuant to, in contemplation of, or in connection with, the Plan,

  including (i) the Restructuring Transactions; (ii) the issuance of the New Common Stock; (iii) the

  assignment or surrender of any lease or sublease; and (iv) the delivery of any deed or other

  instrument or transfer order, in furtherance of, or in connection with the Plan, including any

  deeds, bills of sale, or assignments executed in connection with any disposition or transfer of

  assets contemplated under the Plan, shall not be subject to any document recording tax, stamp

  tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer,

  mortgage, recording tax, or other similar tax, and upon entry of this Order, the appropriate state

  or local governmental officials or agents shall forgo the collection of any such tax or

  governmental assessment and accept for filing and recordation any of the foregoing instruments

  or other documents without the payment of any such tax, recordation fee, or governmental

  assessment.

     Q. Distributions Under the Plan.

         101.    All distributions under the Plan shall be made in accordance with Article VI of the

  Plan, and such methods of distribution are approved. The classification of Claims and Interests

  for purposes of distributions under the Plan shall be governed by the terms of the Plan. The

  classifications and Claims amounts set forth on ballots tendered to or returned by the Debtors’

  creditors in connection with voting on the Plan: (i) were set forth on the Ballots solely for



                                                 47


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 47 of 299
  purposes of voting to accept or reject the Plan; (ii) do not necessarily represent and in no event

  shall be deemed to modify or otherwise affect the actual classification of such Claims under the

  Plan for distribution purposes; and (iii) shall not be binding on the Debtors, the Reorganized

  Debtors, the Plan Administrator, or any holder of a Claim against the Debtors for purposes other

  than voting on the Plan.

     R. Plan Administrator.

         102.    The Plan Administrator shall serve as Plan Administrator for each of the Debtors

  pursuant to the terms of the Plan Administrator Agreement including as part of the Plan

  Supplement. The Plan Administrator Agreement and the terms and conditions thereof are hereby

  approved.

         103.    Subject to Article IV.S of the Plan and the terms of the Plan Administrator

  Agreement, the Plan Administrator shall have the authority and right on behalf of each of the

  Debtors, without the need for Bankruptcy Court approval (unless otherwise indicated), to carry

  out and implement all provisions of the Plan, including, without limitation, to: (i) except to the

  extent Claims have been previously Allowed, control and effectuate the Claims reconciliation

  process, including to object to, seek to subordinate, compromise or settle any and all Claims

  against the Debtors subject to Bankruptcy Court approval; provided, however, that where the

  Debtors have authorization to compromise or settle any Claims against the Debtors under a Final

  Order including this Order, the Plan Administrator shall be authorized to compromise or settle

  such Claims after the Effective Date, in accordance with and subject to such Final Order and

  provided further, however, that the settlement of any Allowed General Unsecured Claim in

  excess of $10,000,000 or any Administrative Claim or Priority Tax Claim in excess of

  $1,000,000 (in Allowed amount), shall require notice and an order of the Bankruptcy Court; (ii)



                                                 48


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 48 of 299
  make distributions to Holders of Allowed Claims in accordance with the Plan; (iii) prosecute

  Claims, Causes of Action and potential Causes of Action transferred to the Plan Administrator on

  behalf of the Debtors, and to elect not to pursue any Claims, Causes of Action, or potential

  Causes of Action transferred to the Plan Administrator and whether and when to compromise,

  settle, abandon, dismiss, or otherwise dispose of any such Claims or Causes of Action, as set

  forth in the Plan Administrator Agreement; (iv) make payment to existing Professionals who will

  continue to perform in their current capacities; (v) retain professionals to assist in performing its

  duties under the Plan; (vi) incur and pay reasonable and necessary expenses in connection with

  the performance of duties under the Plan, including the reasonable fees and expenses of

  professionals retained by the Plan Administrator; and (vii) perform other duties and functions

  that are consistent with the implementation of the Plan.

         104.    Subject to the terms of the Plan Administrator Agreement, each of the Debtors

  shall indemnify and hold harmless the Plan Administrator for any losses incurred in execution of

  its duties as the Plan Administrator, except to the extent such losses were the result of the Plan

  Administrator’s fraud, gross negligence, willful misconduct or criminal conduct (as determined

  by Final Order of the Bankruptcy Court or any other court of competent jurisdiction).

     S. Transition Working Group.

         105.    Pursuant to the Transition Working Group Agreements, the form of which were

  filed with the Plan Supplement, the Debtors shall consult in good faith with the Transition

  Working Group regarding, among other things, all material business plans and strategic

  initiatives relating to the operation of the Debtors’ generating assets and management of the

  Debtors’ retail business.    The Transition Working Group Agreements and the terms and

  conditions thereof are hereby approved.



                                                   49


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 49 of 299
     T. Administrative Expense Bar Date.

         106.   The Administrative Claims Bar Date shall be the date that is 30 days following the

  Effective Date.

     U. Professional Compensation and Reimbursement Claims.

         107.   On the Effective Date, the Reorganized Debtors shall establish and fund the

  Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount.

  Upon the establishment of the Professional Fee Escrow Account, the Reorganized Debtors shall

  select a Professional Fee Escrow Agent for the Professional Fee Escrow Account to administer

  payments to and from such Professional Fee Escrow Account in accordance with the Plan and

  shall enter into an escrow agreement providing for administration of such payments in

  accordance with the Plan. The Professional Fee Escrow Account shall be maintained in trust

  solely for the Professionals. Such funds shall not be considered property of the Estates of the

  Debtors or the Reorganized Debtors. The amount of Professional Fee Claims owing to the

  Professionals shall be paid in Cash to such Professionals from the Professional Fee Escrow

  Account when such Professional Fee Claims are Allowed by Final Order.

         108.   Professionals shall estimate their unpaid Professional Fee Claims and other

  unpaid fees and expenses incurred in rendering services to the Debtors before and as of the

  Effective Date and shall deliver such estimate to the Debtors no later than ten Business Days

  before the Effective Date; provided, however, that such estimate shall not be deemed to limit the

  amount of fees and expenses that are the subject of the Professional’s final request for payment

  of Filed Professional Fee Claims. If a Professional does not provide an estimate, the Debtors

  may estimate the unpaid and unbilled fees and expenses of such Professional. The total amount

  estimated pursuant to Article II.A.3(c) of the Plan shall constitute the Professional Fee Reserve



                                                 50


18-50757-amk        Doc 3283   FILED 10/16/19     ENTERED 10/16/19 13:06:00          Page 50 of 299
  Amount. Final fee applications shall be filed by all retained Professionals with the Court no later

  than sixty (60) days after the Effective Date.

         109.    On the Effective Date, the Debtors or Reorganized Debtors (as applicable) shall

  pay any Other Professional Fee Claims, including, for the avoidance of doubt, the reasonable and

  documented unpaid fees and expenses incurred on or before the Effective Date by (i)

  professionals and the Mansfield Indenture Trustee payable under the Order (i) Authorizing

  Debtors to Assume (a) the Process Support Agreement and (b) the Standstill Agreement and (ii)

  Granting Related Relief [Docket No. 509] (the “PSA Order”), (ii) professionals payable pursuant

  to the Restructuring Support Agreement and the Substantial Contribution Order, including, for

  the avoidance of doubt, payment of any transaction completion fees to GLC Advisors & Co., as

  financial advisor to the Ad Hoc Noteholder Group, Guggenheim Securities LLC as financial

  advisor to the Mansfield Certificateholders Group, Houlihan Lokey Capital, Inc., as financial

  advisor to the FES Creditor Group and Crestview Capital Advisors Corporation, as financial

  advisor to the Consenting Owner Participant, and (iii) the Consenting Owner Trustee, Indenture

  Trustees and their counsel. For the avoidance of doubt, the Debtors are also authorized to

  continue to pay, in Cash, the fees and expenses set forth in (i) through (iii) of the preceding

  sentence when due and payable pursuant to the PSA Order, the Substantial Contribution Order

  and the Restructuring Support Agreement, as applicable (in each case solely as and to the extent

  previously authorized by this Court) prior to the Effective Date. The Reorganized Debtors shall

  indemnify the Indenture Trustees for any reasonable and documented fees and expenses

  (including the reasonable and documented fees and expenses of its counsel and agents) incurred

  after the Effective Date solely in connection with the implementation of the Plan, including but




                                                   51


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 51 of 299
  not limited to, making distributions pursuant to and in accordance with the Plan, and any

  disputes arising in connection therewith.

     V. Discharge of Claims and Termination of Interests.

         110.    Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise

  specifically provided in the Plan or in any contract, instrument, or other agreement or document

  created pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan

  shall be in complete satisfaction, discharge, and release, effective as of the Effective Date, of

  Claims, Interests, and Causes of Action of any nature whatsoever, including any interest accrued

  on Claims or Interests from and after the Petition Date and any Administrative Claims whether

  known or unknown, against, liabilities of, Liens on, obligations of, rights against, and Interests

  in, the Debtors or any of their assets or properties, regardless of whether any property shall have

  been distributed or retained pursuant to the Plan on account of such Claims and Interests,

  including demands, liabilities, and Causes of Action that arose before the Effective Date, and all

  debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each

  case whether or not: (i) a Proof of Claim based upon such debt or right is Filed or deemed Filed

  pursuant to section 501 of the Bankruptcy Code; (ii) a Claim or Interest based upon such debt,

  right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (iii) the Holder

  of such a Claim or Interest that existed immediately before or on account of the Filing of the

  Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective Date.

     W. The Releases, Injunction, Exculpation, and Related Provisions Under the Plan.

         111.    The following releases, injunctions, exculpations, and related provisions set forth

  in Article VIII of the Plan are hereby approved and authorized in their entirety:




                                                  52


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 52 of 299
           A. Releases by the Debtors.

        Pursuant to section 1123(b) of the Bankruptcy Code, on and as of the
        Effective Date, in exchange for good and valuable consideration, including
        the obligations of the Debtors under the Plan and the contributions of the
        Released Parties to facilitate and implement the Plan, to the fullest extent
        permissible under applicable law, as such law may be extended or integrated
        after the Effective Date, each Released Party is deemed conclusively,
        absolutely, unconditionally, irrevocably, and forever released and discharged
        by each and all of the Debtors, the Reorganized Debtors, and their Estates in
        each case on behalf of themselves and their respective successors, assigns,
        and representatives, and any and all other entities who may purport to assert
        any Claims or Causes of Action, directly or derivatively, by, through, for, or
        because of the foregoing Entities, from any and all claims or Causes of
        Action, including any derivative claims asserted or assertable on behalf of
        any of the Debtors, that the Debtors, the Reorganized Debtors, or their
        Estates or Affiliates (including any FE Non-Debtor Parties), as applicable,
        would have been legally entitled to assert in any of their own right (whether
        individually or collectively) or on behalf of the Holder of any Claim against,
        or Interest in, a Debtor or other Entity, based on or relating to, or in any
        manner arising from, in whole or in part, the Debtors, the Debtors’
        businesses, the Debtors’ property, the Debtors’ capital structure, the
        assertion or enforcement of rights and remedies against the Debtors, the
        Debtors’ in- or out-of-court restructuring discussions, intercompany
        transactions between or among the Debtors and/or their Affiliates (including
        any FE Non-Debtor Parties), the purchase, sale, or rescission of the purchase
        or sale of any Security of the Debtors or the Reorganized Debtors, the subject
        matter of, or the transactions or events giving rise to, any Claim or Interest
        that is treated in the Plan, the business or contractual arrangements between
        any Debtor and any Released Party, the PCNs, the FES Notes, any interest in
        the Mansfield Facility Documents, the Chapter 11 Cases and related
        adversary proceedings, the formulation, preparation, dissemination,
        negotiation, filing, or consummation of the Restructuring Support
        Agreement, the Process Support Agreement, the Standstill Agreement, the
        FE Settlement Agreement, the Disclosure Statement, the Plan, or any
        Restructuring Transaction, contract, instrument, release, or other agreement
        or document created or entered into in connection with the foregoing,
        including providing any legal opinion requested by any Entity regarding any
        transaction, contract, instrument, document, or other agreement
        contemplated by the Plan or the reliance by any Released Party on the Plan
        or the Confirmation Order in lieu of such legal opinion, the issuance or
        distribution of securities pursuant to the Plan, or the distribution of property
        under the Plan or any other related agreement, or upon any other related act
        or omission, transaction, agreement, event, or other occurrence taking place
        on or before the Effective Date. Notwithstanding anything to the contrary in
        the foregoing, the releases set forth above do not release any obligations of

                                              53


18-50757-amk   Doc 3283     FILED 10/16/19     ENTERED 10/16/19 13:06:00          Page 53 of 299
        any Entity arising after the Effective Date under the Plan, the Confirmation
        Order, any Restructuring Transaction, any obligation under any Assumed
        Executory Contract or Unexpired Lease where an FE Non-Debtor Party is a
        counterparty, the FE Postpetition Agreements, the FE Settlement Agreement
        and any related obligations under the Plan or any document, instrument, or
        agreement (including those set forth in the Plan Supplement) executed to
        implement the Plan and the FE Settlement Agreement.

           B. Third Party Releases of the FE Non-Debtor Parties by the Consenting
              Creditors and the Committee.

        On and as of the Effective Date, pursuant to the terms of the FE Settlement
        Agreement, in exchange for good and valuable consideration, including the
        contributions of the FE Non-Debtor Parties to facilitate and implement the
        Plan, to the fullest extent permissible under applicable law, as such law may
        be extended or integrated after the Effective Date, each FE Non-Debtor
        Released Party is deemed to have been conclusively, absolutely,
        unconditionally, irrevocably, and forever released and discharged by each
        and all of the: (i) the Consenting Creditors and (ii) the Committee, in each
        case on behalf of themselves and their respective successors, assigns, and
        representatives, and any and all other entities who may purport to assert any
        claims or Causes of Action, directly or derivatively, by, through, for, or
        because of the foregoing Entities, from any and all claims or Causes of
        Action, including any derivative claims asserted or assertable by, or on behalf
        of any of the (i) Consenting Creditors or (ii) the Committee, or their
        Affiliates, as applicable, that such Entities would have been legally entitled to
        assert in any of their own right (whether individually or collectively) or on
        behalf of the Holder of any Claim against, or Interest in, a Debtor or other
        Entity, based on or relating to, or in any manner arising from, in whole or in
        part, the Debtors, the Debtors’ businesses, the Debtors’ property, the
        Debtors’ capital structure, the assertion or enforcement of rights and
        remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
        discussions, intercompany transactions between or among the Debtors and/or
        their Affiliates (including any FE Non-Debtor Parties), the purchase, sale, or
        rescission of the purchase or sale of any Security of the Debtors or the
        Reorganized Debtors, the subject matter of, or the transactions or events
        giving rise to, any Claim or Interest that is treated in the Plan, the business
        or contractual arrangements between any Debtor and any Released Party,
        the PCNs, the FES Notes, any interest in the Mansfield Facility Documents,
        the Chapter 11 Cases and related adversary proceedings, the formulation,
        preparation, dissemination, negotiation, filing, or consummation of the
        Restructuring Support Agreement, the Process Support Agreement, the
        Standstill Agreement, the FE Settlement Agreement, the Disclosure
        Statement, the Plan, or any Restructuring Transaction, contract, instrument,
        release, or other agreement or document created or entered into in
        connection with the foregoing, including providing any legal opinion

                                               54


18-50757-amk   Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 54 of 299
        requested by any Entity regarding any transaction, contract, instrument,
        document, or other agreement contemplated by the Plan or the reliance by
        any Released Party on the Plan or the Confirmation Order in lieu of such
        legal opinion, the issuance or distribution of securities pursuant to the Plan,
        or the distribution of property under the Plan or any other related
        agreement, or upon any other related act or omission, transaction,
        agreement, event, or other occurrence taking place on or before the Effective
        Date. Notwithstanding anything to the contrary in the foregoing, the release
        set forth above does not release any obligations of any Entity arising after the
        Effective Date under the Plan, the Confirmation Order, any Restructuring
        Transaction, the FE Settlement Agreement and any related obligations under
        the Plan or any document, instrument or agreement (including those set forth
        in the Plan Supplement) executed to implement the Plan.

           C. Releases of the Debtor Released Parties, FE Non-Debtor Released Parties
              and Other Released Parties by Third Parties and Holders of Claims or
              Interests.

        On and as of the Effective Date, in exchange for good and valuable
        consideration, including the obligations of the Debtors under the Plan and
        the contributions of the Debtor Released Parties, FE Non-Debtor Released
        Parties and Other Released Parties, to facilitate and implement the Plan,
        each Holder of a Claim or Interest that (i) votes to accept the Plan or (ii) is
        deemed to have accepted the Plan, shall be deemed to have conclusively,
        absolutely, unconditionally, irrevocably, and forever released and discharged
        each Debtor Released Party, FE Non-Debtor Released Party, and Other
        Released Party from any and all claims and Causes of Action, including any
        derivative claims asserted or assertable by or on behalf of any of the Debtors,
        the Reorganized Debtors, or their Estates or Affiliates (including any FE
        Non-Debtor Parties), as applicable, that such Entity would have been legally
        entitled to assert in its own right (whether individually or collectively) or on
        behalf of the Holder of any Claim against, or Interest in, a Debtor or other
        Entity, based on or relating to, or in any manner arising from in whole or in
        part, the Debtors, the Debtors’ businesses, the Debtors’ property, the
        Debtors’ capital structure, the assertion or enforcement of rights and
        remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
        discussions, intercompany transactions between or among the Debtors and/or
        their Affiliates (including any FE Non-Debtor Parties), the purchase, sale, or
        rescission of the purchase or sale of any Security of the Debtors or the
        Reorganized Debtors, the subject matter of, or the transactions or events
        giving rise to, any Claim or Interest that is treated in the Plan, the business
        or contractual arrangements between any Debtor and Released Party, the
        PCNs, the FES Notes, any interest in the Mansfield Facility Documents, the
        Chapter 11 Cases and related adversary proceedings, the formulation,
        preparation, dissemination, negotiation, filing, or consummation of the
        Restructuring Support Agreement, the Process Support Agreement, the

                                              55


18-50757-amk   Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00         Page 55 of 299
        Standstill Agreement, the FE Settlement Agreement, the Disclosure
        Statement, the Plan, or any Restructuring Transaction, contract, instrument,
        release, or other agreement or document created or entered into in
        connection with the foregoing, including providing any legal opinion
        requested by any Entity regarding any transaction, contract, instrument,
        document, or other agreement contemplated by the Plan or the reliance by
        any Released Party on the Plan or the Confirmation Order in lieu of such
        legal opinion, the issuance or distribution of securities pursuant to the Plan,
        or the distribution of property under the Plan or any other related
        agreement, or upon any other related act or omission, transaction,
        agreement, event, or other occurrence taking place on or before the Effective
        Date. Notwithstanding anything to the contrary in the foregoing, the releases
        set forth above do not release (i) any obligations of any Entity arising after
        the Effective Date under the Plan, the Confirmation Order, any
        Restructuring Transaction, the FE Settlement Agreement and any related
        obligations under the Plan, or any document, instrument, or agreement
        (including those set forth in the Plan Supplement) executed to implement the
        Plan or the FE Settlement Agreement, (ii) any Consenting Owner Participant
        from its obligations to the Consenting Owner Trustee, in its individual
        capacity (and its successors, permitted assigns, directors, officers, employees,
        agents, and servants) under the Mansfield Trust Agreements or (iii) the
        Consenting Owner Trustee from its obligations under the Mansfield Trust
        Agreements with respect to periods after the Effective Date.

        For the avoidance of doubt, on and as of the Effective Date, each Holder of a
        Claim or Interest that (i) votes to accept the Plan or (ii) is deemed to have
        accepted the Plan shall be deemed to provide a full and complete discharge
        and release to the Debtor Released Parties, the FE Non-Debtor Released
        Parties, and the Other Released Parties and their respective property from
        any and all Causes of Action whatsoever, whether known or unknown,
        asserted or unasserted, derivative or direct, foreseen or unforeseen, existing
        or hereinafter arising, in law, equity, or otherwise, whether for or sounding in
        tort, fraud, contract, violations of federal or state securities laws, veil
        piercing, substantive consolidation, or alter-ego theories of liability,
        contribution, indemnification, joint or several liability, or otherwise arising
        from or related in any way to (i) the Debtors, the Reorganized Debtors, their
        businesses, their property, or any interest in the Mansfield Facility
        Documents; (ii) any Cause of Action against the FE Non-Debtor Released
        Parties or their property arising in connection with any intercompany
        transactions or other matters arising in the conduct of the Debtors’
        businesses; (iii) the Chapter 11 Cases; (iv) the formulation, preparation,
        negotiation, dissemination, implementation, administration, Confirmation or
        Consummation of the Plan, the Plan Supplement, any contract, employee
        pension or benefit plan instrument, release, or other agreement or document
        related to any Debtor, the Chapter 11 Cases or the Plan, modified, amended,
        terminated, or entered into in connection with either the Plan, or any

                                              56


18-50757-amk   Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00         Page 56 of 299
        agreement between the Debtors and any FE Non-Debtor Released Party,
        including the FE Settlement Agreement; or (v) any other act taken or omitted
        to be taken in connection with the Chapter 11 Cases, including, without
        limitation, acts or omissions occurring after the Effective Date in connection
        with distributions made consistent with the terms of the Plan.

        For the avoidance of doubt and notwithstanding anything else in the Plan,
        this Order, or any implementing or supplementing plan documents, (i) no
        Governmental Units shall be deemed to accept the Plan for purposes of
        Article VIII.E of the Plan and (ii) the United States, Ohio Environmental
        Protection Agency, Ohio Department of Natural Resources, and
        Pennsylvania Department of Environmental Protection have agreed not to
        vote on the Plan and will not be subject to the releases in Article VIII.E of the
        Plan, provided, however, if any agency of the United States or any agency of
        any state actually votes to accept the Plan, such agency shall be deemed to
        provide the releases in Article VIII.E of the Plan on the Effective Date for
        such agency and only for such agency. Additionally, for the avoidance of
        doubt, the releases contained in Article VIII.C and VIII.D shall not act as a
        release of any non-derivative claims and causes of action of the United States,
        Ohio Environmental Protection Agency, Ohio Department of Natural
        Resources, and Pennsylvania Department of Environmental Protection
        against any non-debtor parties.

           D. Exculpation.

        Notwithstanding anything herein to the contrary, and upon entry of the
        Confirmation Order, no Exculpated Party shall have or incur, and each
        Exculpated Party is released and exculpated from, any liability to any Holder
        of a Cause of Action, Claim or Interest or to any other Entity, (i) as it
        pertains to Exculpated Parties that are Estate Fiduciaries, for any act or
        omission in connection with, relating to, or arising out of, the Chapter 11
        Cases, and (ii) as it pertains to all Exculpated Parties including Exculpated
        Parties that are non-Estate Fiduciaries, for any act or omission in connection
        with, relating to, or arising out of, the negotiation, documentation and
        implementation of any agreement, transaction or action approved by the
        Bankruptcy Court in the Chapter 11 Cases, the formulation, preparation,
        dissemination, negotiation, filing, or consummation of the Restructuring
        Support Agreement, the Process Support Agreement, the Standstill
        Agreement, the FE Settlement Agreement, the Mansfield Settlement, the
        Mansfield Owner Parties’ Settlement, the Disclosure Statement, the Plan, or
        any Restructuring Transaction, contract, instrument, release, or other
        agreement or document created or entered into in connection with the
        Restructuring Support Agreement, the Process Support Agreement, the
        Standstill Agreement, the FE Settlement Agreement, the Mansfield
        Settlement, the Mansfield Owner Parties’ Settlement, the Disclosure
        Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of

                                               57


18-50757-amk   Doc 3283     FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 57 of 299
        Confirmation, the pursuit of Consummation, the administration and
        implementation of the Plan, including providing any legal opinion requested
        by any Entity regarding any transaction, contract, instrument, document, or
        other agreement contemplated by the Plan or the reliance by any Exculpated
        Party on the Plan or the Confirmation Order in lieu of such legal opinion, the
        issuance or distribution of securities pursuant to the Plan or the distribution
        of property under the Plan or any other agreement (whether or not such
        issuance or distribution occurs following the Effective Date), negotiations
        regarding or concerning any of the foregoing, or the administration of the
        Plan or property to be distributed hereunder, except for Causes of Action
        related to any act or omission that is determined by Final Order to have
        constituted actual fraud, willful misconduct, or gross negligence; provided,
        nothing herein shall prevent Entities from asserting as a defense that they
        relied in good faith upon the advice of counsel with respect to their duties
        and responsibilities pursuant to the Plan. The Exculpated Parties have, and
        upon Consummation shall be deemed to have, participated in good faith and
        in compliance with applicable laws with regard to the solicitation of votes
        and distribution of consideration pursuant to the Plan, and, therefore, are
        not, and on account of such distributions shall not be, liable at any time for
        the violation of any applicable law, rule, or regulation governing the
        solicitation of acceptances or rejections of the Plan or such distributions
        made pursuant to the Plan. For the avoidance of doubt, an Exculpated Party
        will be entitled to the foregoing exculpation of (i) an Estate Fiduciary when
        acting in such capacity and (ii) a non-Estate Fiduciary when acting in such
        capacity.

           E. Injunction.

        In addition to any injunction provided in the FE Settlement Order, upon the
        occurrence of the Effective Date, except as otherwise expressly provided in
        the Plan or the Confirmation Order, all Persons or Entities that have held,
        hold, or may hold Claims or Interests that have been released pursuant to
        Article VIII.C-E of the Plan (collectively, the “Released Claims”), shall be
        discharged pursuant to Article VIII.A of the Plan (collectively, the
        “Discharged Claims”), or are subject to exculpation pursuant to Article
        VIII.F of the Plan (collectively, the “Exculpated Claims”), shall be enjoined
        from taking any actions to interfere with the implementation of the Plan, and
        are permanently enjoined and forever barred from taking any actions with
        respect to the Released Claims, the Discharged Claims or the Exculpated
        Claims, including but not limited to: (i) commencing or continuing in any
        manner any action or other proceeding of any kind on account of or in
        connection with or respect to the Released Claims, the Discharged Claims, or
        the Exculpated Claims; (ii) enforcing, attaching, collecting, or recovering by
        any manner or means any judgment, award, decree, or order against such
        Entities on account of or in connection with or with respect to the Released
        Claims, the Discharged Claims, or the Exculpated Claims; (iii) creating,

                                              58


18-50757-amk   Doc 3283     FILED 10/16/19     ENTERED 10/16/19 13:06:00         Page 58 of 299
         perfecting, or enforcing any lien or encumbrance of any kind against such
         Entities or the property or the estates of such Entities on account of or in
         connection with or with respect to the Released Claims, the Discharged
         Claims, or the Exculpated Claims; (iv) asserting any right of setoff,
         subrogation, or recoupment of any kind against any obligation due from such
         Entities or against the property of such Entities on account of or in
         connection with or with respect to the Released Claims, the Discharged
         Claims, or the Exculpated Claims unless such Entity has timely asserted such
         setoff right in a document Filed with the Bankruptcy Court explicitly
         preserving such setoff, and notwithstanding an indication of a claim or
         interest or otherwise that such Entity asserts, has, or intends to preserve any
         right of setoff pursuant to applicable law or otherwise; and (v) commencing
         or continuing in any manner any action or other proceeding of any kind on
         account of or in connection with or with respect to the Released Claims, the
         Discharged Claims, or Exculpated Claims, except in accordance with the
         terms of the Plan. For the avoidance of doubt, nothing in this Article VIII.G
         modifies paragraph 19 of the FE Settlement Order.


     X. Plan Modifications

         112.    Subject to certain restrictions and requirements set forth in the Plan and in section

  1127 of the Bankruptcy Code and Bankruptcy Rule 3019, each of the Debtors expressly reserves

  its respective rights to alter, amend, or modify the Plan, one or more times, after Confirmation

  and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend,

  or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the

  Plan, the Disclosure Statement, or this Order, including with respect to such modifications. Any

  alteration, amendment, or modification to the Plan (including for the avoidance of doubt, the

  Plan Supplement) shall be in accordance with the Restructuring Support Agreement and the FE

  Settlement Agreement.

     Y. Revocation, Withdrawal or Non-Occurrence of Effective Date.

         113.    If any of the Debtors revoke or withdraw the Plan, or if Confirmation or

  Consummation does not occur, then: (i) the Plan shall be null and void in all respects as to such

  Debtor(s); (ii) any settlement or compromise embodied in the Plan, including the Plan

                                                  59


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 59 of 299
  Settlement, and the FE Settlement Agreement (except in accordance with the terms set forth

  therein and in the FE Settlement Order), assumption or rejection of Executory Contracts or

  Unexpired Leases effected under the Plan, and any document or agreement executed pursuant to

  the Plan, shall be deemed null and void as to such Debtor(s); and (iii) nothing contained in the

  Plan shall: (a) constitute a waiver or release of any Claims, Interests, or Causes of Action as to

  such Debtor(s); (b) prejudice in any manner the rights of such Debtor(s) or any other Entity; or

  (c) constitute an admission, acknowledgment, offer, or undertaking of any sort by such Debtor(s)

  or any other Entity.

     Z. Nonseverability of Plan Provisions upon Confirmation.

         114.    Each term and provision of the Plan, including the Plan Supplement and all

  exhibits and schedules thereto and all other documents filed in connection with the Plan, or

  executed or to be executed in connection with transactions contemplated by the Plan and all

  amendments and modifications of any of the foregoing made pursuant to the provisions of the

  Plan governing such amendments and modifications are: (i) valid and enforceable pursuant to

  their terms; (ii) integral to the Plan and may not be deleted or modified except as provided by the

  Plan or this Order; and (iii) nonseverable and mutually dependent.

     AA.     Authorization to Consummate.

         115.    The Debtors are authorized to consummate the Plan at any time after the entry of

  this Order subject to satisfaction or waiver (by the required parties) of the conditions precedent

  to the Effective Date set forth in Article X.B of the Plan. On the Effective Date, the Plan shall be

  deemed to be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.




                                                  60


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 60 of 299
     BB.     Treatment of Executory Contracts and Unexpired Leases.

         116.    The assumption of Executory Contracts or Unexpired Leases set forth on Exhibit

  B to the Plan Supplement, the rejection of the Executory Contracts or Unexpired Leases set forth

  on Exhibit C to the Plan Supplement, and the assignment of the Executory Contracts or

  Unexpired Leases set forth on Exhibit D to the Plan Supplement are hereby authorized.

         117.    Unless otherwise agreed, the Debtors will not assume, cure, or otherwise treat any

  contract pursuant to this Order that is the subject of an outstanding objection to a proposed

  assumption or cure amount (an “Assumption Objection”) until the Assumption Objection has

  been consensually resolved or the Court has made a determination on the Assumption Objection.

  Unless otherwise agreed, all outstanding Assumption Objections will be heard at the omnibus

  hearing scheduled for November 19, 2019 at 10:00 a.m. (Eastern Time) or another hearing that is

  convenient to the Court. For the contract counterparties who were served with the Notice Of (A)

  Additional Executory Contracts And Unexpired Leases To Be Assumed By The Debtors Pursuant

  To The Plan, (B) Cure Amounts, If Any, And (C) Related Procedures In Connection Therewith,

  Docket No. [3274], the hearing on any Assumption Objections filed by any such notice party will

  be heard will be heard at the omnibus hearing scheduled for November 19, 2019 at 10:00 a.m.

  (Eastern Time) or another hearing that is convenient to the Court.

         118.    Notwithstanding anything to the contrary in the Plan or this Confirmation Order

  (including, without limitation, paragraphs 32, 48, 116, and 117 hereof), as a resolution of the

  UniTech Objection, the Debtors have agreed that, if they move a reference to a purchase order

  with UniTech that is currently listed on Exhibit C to the Plan Supplement to Exhibit B to the Plan

  Supplement, subject to the Court adjudicating whether such referenced purchase order is or is not

  an executory contract that can be assumed, UniTech will receive written notice thereof and have



                                                 61


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 61 of 299
  at least two weeks to file an objection to the proposed assumption and cure amount, and any such

  dispute shall be promptly calendared for hearing by this Court. In addition, if there is a dispute

  as to the cure amount, the Debtors shall escrow the full cure amount asserted by UniTech on the

  Effective Date.

           119.   As a resolution of the cure objection filed by JAIX Leasing Company (“JAIX”)

  [Docket No. 2974], the Debtors agree that (i) FG’s lease with JAIX shall be moved to the

  schedule of assumed contracts, and (ii) Reorganized FG shall satisfy all obligations under the

  lease, whether accrued before or after the Petition Date, and including but not limited to the

  maintenance and repair obligations referenced in the lease, as and when such obligations become

  due and owing under the terms of the lease.

     CC.      Committee Provisions.

           120.   On the Effective Date, any statutory committee appointed in the Chapter 11 Cases

  shall dissolve; provided, however that following the Effective Date, the Committee shall continue

  in existence and have standing and a right to be heard for the following limited purposes: (i)

  Claims and/or applications, and any relief related thereto, for compensation by professionals and

  requests for allowance of Administrative Claims for substantial contribution pursuant to section

  503(b)(3)(D) of the Bankruptcy Code; (ii) appeals of the Confirmation Order; and (iii) any

  pending litigation as to which the Committee is a party. The Reorganized Debtors shall no

  longer be responsible for paying any fees or expenses incurred by the members of or advisors to

  any statutory committees after the Effective Date, except for the limited purposes identified

  above.




                                                 62


18-50757-amk        Doc 3283   FILED 10/16/19      ENTERED 10/16/19 13:06:00          Page 62 of 299
     DD.     Environmental Liabilities and Governmental Unit Matters.

         121.    Nothing in the Plan or this Order shall release, discharge, or preclude the

  enforcement of, (or preclude release, defeat, or limit the defense under non-bankruptcy law of):

  (i) any liability to a Governmental Unit that is not a Claim; (ii) any Claim of a Governmental

  Unit arising on or after the Effective Date; (iii) any liability under Environmental Law to a

  Governmental Unit on the part of any Entity to the extent of such Entity’s liability under non-

  bankruptcy law on account of its status as owner or operator of such property after the Effective

  Date; or (iv) any Governmental Unit’s rights and defenses of setoff and recoupment, or ability to

  assert setoff or recoupment against the Debtors or the Reorganized Debtors and such rights and

  defenses are expressly preserved. All parties’ rights and defenses under Environmental Law with

  respect to (i) through (iv) above are fully preserved. Nor shall anything in the Plan Documents

  or this Order enjoin or otherwise bar a Governmental Unit from asserting or enforcing, outside of

  the Bankruptcy Court, any liability described in the preceding sentence. Nothing in the Plan or

  this Order shall authorize the transfer or assignment of any governmental (i) license, (ii) permit,

  (iii) registration, (iv) authorization, or (v) approval, or the discontinuation of any obligation

  thereunder, without compliance with all applicable legal requirements under police or regulatory

  law. Nothing in the Plan or this Order divests any tribunal of any jurisdiction it may have under

  police or regulatory law to interpret the Plan or this Order or to adjudicate any defense asserted

  under the Plan or this Order. Notwithstanding the foregoing, nothing in the Plan or this Order

  terminates or limits the effect of the Preliminary Injunction Against the Federal Regulatory

  Commission, Case No. 18-50757, Adv. Pro. No. 18-5021 (Bankr. N.D. Ohio, May 11, 2018)

  [Docket No. 114]. For the sake of clarity, any matter not released or discharged pursuant to the




                                                  63


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 63 of 299
  foregoing can be enforced either by (i) applicable Governmental Units or (ii) any persons or

  entities authorized to bring actions under enabling statutes.

            122.    For the avoidance of doubt, the United States Environmental Protection Agency

  did not submit a Ballot accepting or rejecting the Plan on account of Claim No. 1377 and,

  accordingly, is not deemed to have granted the Consensual Third Party Releases set forth in

  Article VIII.E of the Plan.

      EE.      OVEC Matters.

            123.    The Debtors have agreed that they (i) will not seek to dismiss OVEC’s appeals in

  the PPA Appeal Proceedings, or, if applicable, OVEC’s appeal of this Confirmation Order or

  oppose further review by the United States Supreme Court, on the grounds of mootness4, and (ii)

  have removed the following language from the definition of “Assumed Executory Contracts and

  Unexpired Leases” in the Plan: “For the avoidance of doubt, none of the PPA Appeal Proceeding

  Contracts shall be deemed to be Assumed Executory Contracts.”

            124.    The Debtors and OVEC have otherwise reserved all rights in the PPA Appeal

  Proceedings and in any other proceedings regarding that certain multi-party intercompany power

  purchase agreement pursuant to which FES and several other power companies “sponsor” and

  purchase power generated by fossil fuel from OVEC, whether it be at this Court, a regulatory

  agency or another court or agency of competent jurisdiction.

      FF.      Agreement with Commonwealth of Pennsylvania, Department of Environmental
               Protection.

            125.    Reorganized FG shall continue to comply with all obligations under the Consent

  Decrees (as defined in the Plan).


  4
    For the avoidance of doubt, “mootness” includes the theories of mootness, equitable mootness, or any equivalent
  legal theory that is premised upon the protection of the good faith reliance interests created by implementation of the
  Plan from being undone following consummation.

                                                           64


18-50757-amk        Doc 3283        FILED 10/16/19           ENTERED 10/16/19 13:06:00                  Page 64 of 299
         126.    Reorganized FG will accept all liability for and acknowledge that it must comply

  with all applicable operation, maintenance, pollution, closure, post-closure maintenance, final

  cover and other responsibilities under the Solid Waste Management Act and analogous

  Pennsylvania environmental acts and the Pennsylvania residual waste landfill and impoundment

  permits Nos. 300370 (Hatfield Ferry Landfill) and 300558 (Little Blue Run Impoundment) from

  the original issuance of the permits as required under 25 Pa. Code § 287.221(b)(1) including the

  bonding requirements under 25 Pa. Code §§ 287.361-287.364 and the requirement to obtain re-

  issued permits Nos. 300370 (Hatfield Ferry Landfill) and 300558 (Little Blue Run

  Impoundment) to Reorganized Debtors from the Commonwealth of Pennsylvania, Department of

  Environmental Protection (“PA DEP”) under 25 Pa. Code § 287.221.

         127.    Reorganized FG shall complete all remediation and restoration actions required

  by Environmental Law to address the violations identified by PA DEP with respect to the ash

  slide at the Hatfield’s Ferry Landfill that occurred on or about February 2019.

         128.    Within 60 days of the Effective Date, the Reorganized Debtors shall obtain an

  additional surety bond in favor of PA DEP in the amount of $2 million to secure FG’s obligations

  required under the Consent Order and Agreement dated November 23, 2010 between the PA DEP

  and FG. The surety bond shall remain in place until the PA DEP determines that FG has

  completed all obligations under the Consent Order and Agreement.

         129.    Reorganized FG will use reasonable efforts to remediate the coal pile at the Bruce

  Mansfield Power Station under a work plan to be developed by Reorganized FG and approved by

  PA DEP and in accordance with applicable standards established under Pennsylvania

  Environmental Law within one year of the deactivation of Unit 3 at the Bruce Mansfield Power

  Station.



                                                  65


18-50757-amk     Doc 3283      FILED 10/16/19      ENTERED 10/16/19 13:06:00         Page 65 of 299
          130.    On or before the Effective Date, FG shall assume the submerged land licenses

  dated December 29, 1981 (amended September 15, 2015) and August 4, 1991 (amended

  November 8, 2016 (the “Mansfield Licenses”); and the PA DEP agrees that cessation of

  operations of a generating facility at the Bruce Mansfield Power Station shall not, in and of itself,

  constitute default under the Mansfield Licenses. PA DEP also agrees that it shall not seek to

  terminate the Mansfield Licenses for a period of 10 years following the Effective Date other than

  following a default by FG (other than any alleged default arising from cessation of operation of a

  generating facility at the site).

          131.    Confirmation of the Plan will not impact PA DEP’s ongoing oversight and

  enforcement rights with respect to the Reorganized Debtors under applicable Environmental

  Law, including, without limitation, with respect to the Consent Decrees identified in the Plan, or

  any rights or defenses of the Debtors or Reorganized Debtors with respect thereto.

          132.    All other provisions of the Stipulation Resolving Confirmation Objection of

  Commonwealth of Pennsylvania, Department of Environmental Protection [Docket No. 3019]

  are expressly approved and incorporated herein.

      GG.         Agreement with Sierra Club.

          133.    The Reorganized Debtors shall use reasonable best efforts to do one of the

  following within 60 days following the Effective Date: (a) obtain an additional surety bond

  reasonably acceptable to Sierra Club in favor of PA DEP in the amount of $5 million to secured

  Reorganized FG’s future obligations under Environmental Law arising from its ownership of the

  Hatfield’s Ferry Landfill and certain surrounding property, and specifically PA DEP solid waste

  permit No. 300370; or (b) increase the amount of the existing surety bond(s) for the Hatfield’s

  Ferry Landfill and associated permit property (PA DEP solid waste permit no. 300370) by $5



                                                   66


18-50757-amk      Doc 3283       FILED 10/16/19     ENTERED 10/16/19 13:06:00            Page 66 of 299
  million. The Debtors will select (a) or (b) after consulting with, and reaching agreement with,

  PA DEP on the appropriate form of the $5 million in bonding. In either of the foregoing

  scenarios, the new/additional bond shall otherwise contain commercially reasonable terms

  generally consistent with those of the existing bond (including with respect to the duration of the

  new/additional bond) and with the requirements of the Commonwealth of Pennsylvania for

  similar surety bonds.

         134.    Upon entry by the Bankruptcy Court of the Confirmation Order, the Debtors agree

  to pay $400,000 (the “Sierra Club Payment”) to Goldstein & McClintock LLLP, in its capacity as

  outside bankruptcy counsel to Sierra Club for a portion of the fees and expenses incurred by

  Sierra Club and its outside counsel in connection with the Chapter 11 Cases, consistent with the

  Motion of Sierra Club for Approval of Fee and Expense Component of Confirmation-Related

  Settlement [Docket No. 3041].

         135.    All other provisions of the Stipulation Resolving Confirmation Objection of Sierra

  Club [Docket No. 3021] are expressly approved and incorporated herein.

     HH.     Agreements with the U.S. Environmental Protection Agency, the Ohio
             Environmental Protection Agency and the Ohio Department of Natural
             Resources.

         136.    Ashtabula Property. Reorganized FG shall either (i) demolish the power plant

  facility owned by Reorganized FG (the “Ashtabula Property”), restore such property in full

  compliance with all applicable state and federal environmental laws, rules, and regulations, and

  use reasonable best efforts to do the foregoing activities within five (5) years of the Effective

  Date or (ii) sell or transfer the property to a third party purchaser who will demolish the

  Ashtabula Property, restore such property in full compliance with all applicable state and federal

  environmental laws, rules, and regulations, and use reasonable best efforts to do the foregoing



                                                  67


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 67 of 299
  activities within five (5) years of the Effective Date. Reorganized FG shall demolish the NPDES

  treatment building and restore the property in full compliance with all state and federal

  environmental laws, rules, and regulations within one (1) year after discharge treatment is no

  longer required.    Notwithstanding the foregoing, if Reorganized FG sells or transfers the

  Ashtabula Property to a third party purchaser, and such purchaser agrees to provide financial

  assurance for the demolition and asbestos abatement costs at such property in the amount of $15

  million (or such lesser amount agreed by the third party purchaser and the Ohio Environmental

  Protection Agency (“Ohio EPA”)), the third party purchaser will not be bound by the demolition

  and restoration deadlines set forth herein.

         137.    Subject to the immediately preceding sentence, if Reorganized FG sells or

  transfers the Ashtabula Property to a third party purchaser, the asset purchase agreement shall

  require the third party purchaser to meet the demolition and restoration obligations set forth in

  paragraph 136, and provide that Ohio EPA is a third party beneficiary with respect to such

  obligations. To the extent Reorganized FG sells or transfers the Ashtabula Property following

  the Effective Date, Reorganized FG shall provide to counsel for the Ohio EPA the following: (i)

  60 days’ notice of the scheduled closing date of a proposed sale or transfer, (ii) 60 days’ notice,

  or as soon as reasonably practicable thereafter, the name of the prospective purchaser or

  transferee, and (iii) as soon as reasonably practicable, and in no event later than 20 days prior to

  the scheduled closing date of a proposed sale or transfer, a copy of the proposed sale or transfer

  agreement.

         138.    New Holdco shall provide a guarantee to Reorganized FG with respect to

  Reorganized FG’s obligations under paragraph 136, in the amount of $15 million, and Ohio EPA

  shall be a third party beneficiary of such guarantee.



                                                   68


18-50757-amk     Doc 3283      FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 68 of 299
         139.    Ashtabula Submerged Land Lease. Reorganized FG shall assume the submerged

  land lease associated with the Ashtabula site (the “Ashtabula SLL”) as of the Effective Date,

  which Ashtabula SLL shall be modified to provide for the following: (i) Reorganized FG shall

  remove personal property, structures, buildings and fixtures and performance of shore

  modifications to be set forth in a work plan to be reasonably agreed to between the Debtors and

  the Ohio Department of Natural Resources (“ODNR”), and to complete such activities within

  three (3) years of the Effective Date, (ii) Reorganized FG shall remove all other buildings,

  fixtures, and personal property, except for any piping required for discharge treatment, to be set

  forth in a work plan to be reasonably agreed between the Debtors and ODNR, and to complete

  such activities within 7.5 years of the Effective Date, (iii) the Debtors and ODNR shall use their

  best efforts to agree to a work plan no later than the Effective Date, (iv) access to the Ashtabula

  SLL property as necessary to perform discharge treatment, (v) removal of any piping and

  property restoration within one (1) year after discharge treatment is no longer required, and (vi)

  all demolition, removal, and restoration work shall be in full compliance with all applicable state

  and federal environmental laws, rules, and regulations. ODNR agrees to an extension under

  section 365(d)(4)(B)(ii) of the Bankruptcy Code with respect to the Ashtabula SLL until the

  Effective Date.

         140.    New Holdco shall provide a guarantee to Reorganized FG with respect to

  Reorganized FG’s Ashtabula SLL obligations set forth in paragraph 139 in the amount of $12

  million, and ODNR shall be a third party beneficiary of such guarantee.

         141.    ODNR, subject to its statutory and regulatory requirements, will consider an

  assignment of the Ashtabula SLL as set forth in paragraph (7) of the Ashtabula SLL, including,

  without limitation, consideration of the financial ability, including any provision of financial



                                                  69


18-50757-amk        Doc 3283   FILED 10/16/19      ENTERED 10/16/19 13:06:00           Page 69 of 299
  assurance, of any proposed assignees of the Ashtabula SLL to perform the demolition, removal,

  and restoration requirements set forth in paragraph 139, subject to ODNR’s approval not being

  unreasonably withheld or unreasonably conditioned. If the Director of ODNR approves the

  assignment, the assignee(s) of the Ashtabula SLL shall perform the demolition, removal, and

  restoration requirements as set forth above in full compliance with the aforesaid plans agreed to

  between the Debtors and ODNR and all applicable state and federal environmental laws, rules,

  and regulations within the time periods set forth in paragraph 139.

         142.    Lake Shore Submerged Land Lease. Reorganized FG shall assume the submerged

  land lease associated with the Lake Shore site (the “Lake Shore SLL”) as of the Effective Date,

  which Lake Shore SLL shall be modified to provide for the following: (i) Reorganized FG shall

  remove all structures, buildings, fixtures, and personal property, except for the NPDES treatment

  building, the ash treatment pond, and any piping requirements for discharge treatment, and

  structures on the shoreline and extending into Lake Erie, to be set forth in a work plan to be

  reasonably agreed to between the Debtors and ODNR, and to complete such activities within 7.5

  years of the Effective Date, (ii) the Debtors and ODNR shall use their best efforts to agree to a

  work plan no later than the Effective Date, (iii) long term maintenance for the existing shore

  structures that remain in place, (iv) allow Reorganized FG (or any subsequent transferee of the

  Lake Shore property) access to the Lake Shore SLL property as necessary to perform discharge

  treatment, (v) Reorganized FG shall remove the NPDES treatment building, the ash treatment

  pond, and any piping and property restoration within one year after discharge treatment is no

  longer required, and (vi) all demolition, removal, and restoration work shall be in full

  compliance with all applicable state and federal environmental laws, rules, and regulations.




                                                  70


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00         Page 70 of 299
  ODNR agrees to an extension under section 365(d)(4)(B)(ii) of the Bankruptcy Code with

  respect to the Lake Shore SLL until the Effective Date.

         143.    New Holdco shall provide a guarantee to Reorganized FG with respect to

  Reorganized FG’s Lake Shore SLL obligations set forth in paragraph 142 in the amount of $9

  million, and ODNR shall be a third party beneficiary of such guarantee.

         144.    ODNR, subject to its statutory and regulatory requirements, will consider an

  assignment of the Lake Shore SLL as set forth in paragraph (7) of the Lake Shore SLL,

  including, without limitation, consideration of the financial ability, including any provision of

  financial assurance, of any proposed assignees of the Lake Shore SLL to perform the demolition,

  removal, and restoration requirements set forth in paragraph 142, subject to ODNR’s approval

  not being unreasonably withheld or unreasonably conditioned.          If the Director of ODNR

  approves the assignment, the assignee(s) of the Lake Shore SLL shall perform the demolition,

  removal, and restoration requirements as set forth above in full compliance with the aforesaid

  plans agreed to between the Debtors and ODNR and all applicable state and federal

  environmental laws, rules, and regulations within the time periods set forth in paragraph 142.

         145.    Lake Shore Oily Treatment Pond. Within one year after discharge treatment is no

  longer required, Reorganized FG shall remove the oily treatment pond on FG’s owned property

  and conduct restoration in full compliance with all applicable state and federal environmental

  laws, rules, and regulations. New Holdco shall provide a guarantee to Reorganized FG with

  respect to Reorganized FG’s obligations under this paragraph 145 in the amount of $1 million,

  and Ohio EPA shall be a third party beneficiary of such guarantee.

         146.    If Reorganized FG sells or transfer the property containing the oily treatment

  pond (the “Oily Pond Property”) to a third party purchaser, the asset purchase agreement shall



                                                 71


18-50757-amk     Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00           Page 71 of 299
  require the third party purchaser to meet the removal and restoration deadlines set forth in

  paragraph 145; provided, that if the third party purchaser agrees to provide financial assurance

  for the removal and restoration of the oily treatment pond in the amount of $1 million (or such

  lesser amount agreed by the third party purchaser and Ohio EPA), such purchaser will not be

  bound by the deadline set forth in paragraph 145.

         147.    Subject to the proviso in the immediately preceding sentence, if Reorganized FG

  sells or transfers the Oily Pond Property to a third party purchaser, the asset purchase agreement

  shall require the third party purchaser to meet the demolition and restoration obligations set forth

  in paragraph 145, and provide that Ohio EPA is a third party beneficiary with respect to such

  obligations. To the extent Reorganized FG sells or transfers the Oily Pond Property following

  the Effective Date, Reorganized FG shall provide to counsel for the Ohio EPA the following: (i)

  60 days’ notice of the scheduled closing date of a proposed sale or transfer, (ii) 60 days’ notice,

  or as soon as reasonably practicable thereafter, the name of the prospective purchaser or

  transferee, and (iii) as soon as reasonably practicable, and in no event later than 20 days prior to

  the scheduled closing date of a proposed sale or transfer, a copy of the proposed sale or transfer

  agreement.

         148.    Sammis Power Plant. New Holdco shall provide a guarantee to Reorganized FG

  with respect to Reorganized FG’s obligations for CCR pond closure, tank and treatment system

  decommissioning and coal pile decommissioning at the W.H. Sammis site, in the amount of $2.2

  million, and Ohio EPA and the United States Environmental Protection Agency (“US EPA”) shall

  be third party beneficiaries of such guarantee.

         149.    To the extent Reorganized FG reissues deactivation notices for Sammis Units 5-7,

  Reorganized FG shall demolish the power plant facility, restore the property in full compliance



                                                    72


18-50757-amk     Doc 3283      FILED 10/16/19        ENTERED 10/16/19 13:06:00          Page 72 of 299
  with all applicable state and federal environmental laws, rules, and regulations and use

  reasonable best efforts to do such activities within five (5) years of deactivation of the units.

         150.    New Holdco shall provide guarantees to Reorganized FG with respect to

  Reorganized FG’s obligations set forth in paragraph 149, as follows: (i) a guarantee in the

  amount of $14.75 million for environmental obligations, and (ii) a guarantee solely with respect

  to the costs of demolition work (which, for the avoidance of doubt, does not include

  environmental obligations, including any asbestos abatement and removal costs or the costs to

  comply with applicable state and federal environmental laws, rules and regulations), which

  guarantee shall not be limited in amount.          Ohio EPA and US EPA shall be third party

  beneficiaries of such guarantees.

         151.    Hollow Rock Landfill. The Reorganized Debtors shall comply with Ohio Adm.

  Code 3745-37-06 and any other applicable Ohio rule for the transfer of the residual waste landfill

  permit, license, and financial assurance.

         152.    The Debtors, Ohio EPA, ODNR and US EPA shall negotiate the form of the

  guarantees, in form and substance reasonably acceptable to each party, and file such forms of

  guarantee on the Court docket within 45 days of entry of the Confirmation Order. To the extent

  these parties are unable to reasonably agree to the form of guarantees within that time period, the

  Parties may file a motion or application with the Court to resolve any disputes.

         153.    All work under the Stipulation Resolving Confirmation Objection of

  Environmental Agencies [Docket No. 3045] (the “Environmental Agencies Stipulation”) shall be

  in compliance with applicable environmental laws and regulations.

         154.    With respect to the guarantees by New Holdco referenced in the Environmental

  Agencies Stipulation, as incorporated into this Confirmation Order, such guarantees shall not



                                                    73


18-50757-amk     Doc 3283       FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 73 of 299
  limit Reorganized FG’s obligations as set forth in the Environmental Agencies Stipulation, as

  incorporated into this Confirmation Order.

           155.   All other provisions of the Environmental Agencies Stipulation are approved and

  incorporated herein.

     II.      Notice of Subsequent Pleadings.

           156.   Except as otherwise provided in the Plan or in this Confirmation Order, notice of

  all subsequent pleadings filed by the Plan Administrator, the Reorganized Debtors, or any other

  party in the Chapter 11 Cases after the Effective Date will be limited to the following parties: (i)

  the U.S. Trustee; (ii) counsel to the Ad Hoc Noteholder Group; (iii) counsel to the Mansfield

  Certificateholders Group; (iv) counsel to the FES Creditor Group; (v) counsel to the Mansfield

  Owner Participant; (vi) counsel to the Consenting Owner Trustee; (vii) counsel to the

  Committee, to the extent it has not been dissolved; and (viii) any party known to be directly

  affected by the relief sought by such pleadings.

     JJ.      Supplementation of the Voting Declaration.

           157.   On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as

  applicable, shall filed a supplemental Voting Declaration (the “Supplemental Voting

  Declaration”) which shall include the names of any and all creditors who submitted Ballots

  voting to accept the Plan. The Debtors or the Reorganized Debtors, as applicable, shall use

  commercially reasonable efforts to include on the Supplemental Voting Declaration the names of

  any and all creditors who were deemed to accept the Plan. For the avoidance of doubt, the

  failure to include any creditor on the Supplement Voting Declaration shall not preclude any of

  the Released Parties from subsequently asserting or presenting evidence that a creditor either (i)

  voted to accept the Plan or (ii) was deemed to have accepted the Plan, and, accordingly that such



                                                     74


18-50757-amk      Doc 3283     FILED 10/16/19         ENTERED 10/16/19 13:06:00         Page 74 of 299
  creditor should be deemed to have granted the Consensual Third Party Releases as set forth in

  the Plan.

     KK.      FE Settlement Agreement.

           158.   Nothing herein shall or shall be deemed to limit or impair any relief granted to, or

  rights of, any FE Non-Debtor Party pursuant to the FE Settlement Agreement, the FE Settlement

  Order or any ancillary documents thereof, as each were modified by the Consent and Waiver

  Order.

     LL.      Reports.

           159.   After the Effective Date, the Debtors have no obligation to file with the Court or

  serve on any parties reports that the Debtors were obligated to file under the Bankruptcy Code or

  a Court order, including monthly operating reports (except that the Debtors shall file monthly

  operating reports for any periods for which a monthly operating report was not filed prior to the

  Effective Date), ordinary course professional reports, and monthly or quarterly reports for

  Professionals; provided, however, that the Debtors will continue to comply with the U.S.

  Trustee’s quarterly reporting requirements.

     MM. Injunctions and Automatic Stay.

           160.   Unless otherwise provided in or this Order, all injunctions or stays in effect in the

  Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the

  Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays

  contained in the Plan or this Order) shall remain in full force and effect until the Effective Date.

  From and after the Effective Date, the stay shall remain in full force and effect with respect to

  any pending action or proceeding where the basis for the pending action or proceeding occurred

  prior to the Petition Date, the non-Debtor party or parties to the pending action or proceeding



                                                   75


18-50757-amk      Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00            Page 75 of 299
  received such notice of the Bar Date, and the non-Debtor party or parties failed to timely File a

  Proof of Claim, until such time as the applicable Debtor party or parties is dismissed from the

  pending action or proceeding. All injunctions or stays contained in the Plan or this Order shall

  remain in full force and effect in accordance with their terms.

     NN.          Conflicts.

           161.      Except as set forth in the Plan, to the extent that any provision of the Disclosure

  Statement, the Plan Supplement, or any agreement or order (other than this Order and the FE

  Settlement Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or

  amendments to any of the foregoing) conflict with or are in any way inconsistent with any

  provision of the Plan or the FE Settlement Agreement, the Plan or the FE Settlement Order, as

  applicable, shall govern and control; provided, however, with respect to any conflict or

  inconsistency between the Plan and this Order or the FE Settlement Order, this Order or the FE

  Settlement Order, as applicable, shall govern.

     OO.      Retention of Jurisdiction.

           162.      This Court retains jurisdiction over the matters set forth in Article XI and other

  applicable provisions of the Plan.

     PP.      Final Order

           163.      This Order is a Final Order and the period in which a notice of appeal must be

  Filed will commence upon entry of this Order.

                                                    ###




                                                     76


18-50757-amk         Doc 3283     FILED 10/16/19       ENTERED 10/16/19 13:06:00          Page 76 of 299
  SUBMITTED BY:

  /s/ Bridget A. Franklin
  BROUSE MCDOWELL LPA
  Marc B. Merklin (0018195)
  Kate M. Bradley (0074206)
  Bridget A. Franklin (0083987)
  388 South Main Street, Suite 500
  Akron, OH 44311-4407
  Telephone: (330) 535-5711
  Facsimile: (330) 253-8601
  mmerklin@brouse.com
  kbradley@brouse.com
  bfranklin@brouse.com

  - and -

  AKIN GUMP STRAUSS HAUER & FELD LLP
  Ira Dizengoff (admitted pro hac vice)
  Lisa Beckerman (admitted pro hac vice)
  Brad Kahn (admitted pro hac vice)
  One Bryant Park
  New York, New York 10036
  Telephone: (212) 872-1000
  Facsimile: (212) 872-1002
  idizengoff@akingump.com
  lbeckerman@akingump.com
  bkahn@akingump.com

  - and -

  Scott Alberino (admitted pro hac vice)
  Kate Doorley (admitted pro hac vice)
  2001 K Street, N.W.
  Washington, D.C. 20006
  Telephone: (202) 887-4000
  Facsimile: (202) 887-4288
  salberino@akingump.com
  kdoorley@akingump.com

  Counsel for Debtors
  and Debtors in Possession




                                               77


18-50757-amk    Doc 3283      FILED 10/16/19    ENTERED 10/16/19 13:06:00   Page 77 of 299
                                      Exhibit A

                      Eighth Amended Joint Plan of Reorganization




                                           78


18-50757-amk   Doc 3283   FILED 10/16/19    ENTERED 10/16/19 13:06:00   Page 78 of 299
                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

                                                                   )      Chapter 11
  In re:                                                           )
                                                                   )      Case No. 18-50757
  FIRSTENERGY SOLUTIONS CORP., et al.,1                            )      (Jointly Administered)
                                                                   )
  Debtors.                                                         )
                                                                   )      Hon. Judge Alan M. Koschik
                                                                   )

  EIGHTH AMENDED JOINT PLAN OF REORGANIZATION OF FIRSTENERGY SOLUTIONS
       CORP., ET AL., PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE




  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
  18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
  Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
  FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
  address is: 341 White Pond Dr., Akron, OH 44320.




18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page79
                                                                   1 of
                                                                      of122
                                                                         299
                                                          TABLE OF CONTENTS

                                                                                                                                                  Page

  ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
       TIME, AND GOVERNING LAW .................................................................................................. 1
       A.     Defined Terms. ................................................................................................................... 1
       B.     Rules of Interpretation. ..................................................................................................... 32
       C.     Computation of Time. ....................................................................................................... 33
       D.     Governing Law. ................................................................................................................ 33
       E.     References to Monetary Figures. ...................................................................................... 34
  ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS .................................... 34
       A.      Administrative Claims. ..................................................................................................... 34
               1.       General Administrative Claims............................................................................ 34
               2.       Postpetition Inter-Debtor Claims. ........................................................................ 35
               3.       Professional Compensation.................................................................................. 35
       B.      Priority Tax Claims. .......................................................................................................... 36
  ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .................. 36
       A.      Classification of Claims and Interests............................................................................... 36
       B.      Treatment of Claims and Interests. ................................................................................... 40
       C.      Special Provision Governing Unimpaired Claims. ........................................................... 66
       D.      Elimination of Vacant Classes. ......................................................................................... 66
       E.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
               Code. ................................................................................................................................. 66
       F.      Controversy Concerning Impairment. .............................................................................. 66
       G.      Equity Election Conditions. .............................................................................................. 66
  ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ..................................................... 67
       A.     Plan Settlement. ................................................................................................................ 67
              1.      FE Settlement Agreement. ................................................................................... 68
              2.      Allocation of FE Settlement Consideration Among the Estates. ......................... 68
              3.      Allocation of FE/FES Revolver Proceeds............................................................ 68
              4.      Allocation of Proceeds from Sales of the Bay Shore Power Plant, West
                      Lorain Power Plant and the RE Burger Power Plant. .......................................... 68
              5.      Allocation of Administrative Expense Claims and Distributable Value
                      Adjustment Amount. ............................................................................................ 69
              6.      Inter-Debtor Claims. ............................................................................................ 70
              7.      Settlement of Valuation of the Debtors’ Estates and Allocation of Value
                      Among the Debtors’ Creditors. ............................................................................ 70
       B.     Restructuring Transactions. .............................................................................................. 71
              1.      Restructuring Transactions, Generally................................................................. 71
              2.      Implementation of FE Settlement Agreement. .................................................... 71
              3.      Implementation of Mansfield Settlement............................................................. 72
              4.      Implementation of Mansfield Owner Parties’ Settlement.................................... 74
              5.      Issuance and Distribution of New Common Stock. ............................................. 75
              6.      Effective Date Cash Distribution. ........................................................................ 76
              7.      Unsecured Bondholder Cash Pool. ...................................................................... 76
              8.      Dissolution and Liquidation of Certain Debtor Entities. ..................................... 76
       C.     Sources of Consideration for Plan Distributions............................................................... 77
              1.      Cash on Hand at the Debtors. .............................................................................. 77



                                                                            i

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page80
                                                                   2 of
                                                                      of122
                                                                         299
                        2.      New Common Stock. ........................................................................................... 77
                        3.      FE Settlement Value. ........................................................................................... 77
             D.         Corporate Existence. ......................................................................................................... 77
             E.         Vesting of Assets in Reorganized Debtors. ...................................................................... 78
             F.         Transfer of FES Assets to New Holdco. ........................................................................... 78
             G.         Cancellation of Existing Securities and Agreements. ....................................................... 78
             H.         Corporate Action/Name Change. ...................................................................................... 79
             I.         FERC Approvals. .............................................................................................................. 79
             J.         New Organizational Documents. ...................................................................................... 80
             K.         Directors and Officers of the Reorganized Debtors. ......................................................... 80
             L.         Section 1146 Exemption. .................................................................................................. 80
             M.         Director, Officer, Manager, and Employee Liability Insurance. ...................................... 81
             N.         Management Incentive Plan.............................................................................................. 81
             O.         Employee Obligations and Management Employment Contracts. ................................... 81
             P.         Transition Working Group Management Agreement. ...................................................... 81
             Q.         Preservation of Causes of Action. ..................................................................................... 82
             R.         Payment of Certain Fees. .................................................................................................. 82
             S.         Plan Administrator. ........................................................................................................... 83
                        1.      Appointment. ....................................................................................................... 83
                        2.      Authority. ............................................................................................................. 83
                        3.      Indemnification of Plan Administrator. ............................................................... 84
             T.         Environmental Matters ..................................................................................................... 84
  ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES............ 84
       A.     Assumption and Rejection of Executory Contracts and Unexpired Leases...................... 84
       B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases. ...................... 85
       C.     Cure of Defaults for Assumed Executory Contracts or Unexpired Leases. ...................... 86
       D.     Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
              Leases................................................................................................................................ 86
       E.     Indemnification Obligations. ............................................................................................ 86
       F.     Collective Bargaining Agreement..................................................................................... 87
       G.     Insurance Policies. ............................................................................................................ 87
       H.     Surety Bonds. .................................................................................................................... 87
       I.     Modifications, Amendments, Supplements, Restatements, or Other Agreements. .......... 88
       J.     Reservation of Rights........................................................................................................ 88
       K.     Nonoccurrence of the Effective Date. ............................................................................... 89
       L.     Contracts and Leases Entered Into After the Petition Date. ............................................. 89
  ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................................ 89
       A.     Timing and Calculation of Amounts to be Distributed. .................................................... 89
       B.     Disbursing Agent. ............................................................................................................. 89
       C.     Rights and Powers of Disbursing Agent. .......................................................................... 89
              1.      Powers of the Disbursing Agent. ......................................................................... 89
              2.      Expenses Incurred On or After the Effective Date. ............................................. 90
       D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions. ...................... 90
              1.      Record Date for Distributions. ............................................................................. 90
              2.      Delivery of Distributions. .................................................................................... 90
              3.      No Fractional Distributions. ................................................................................ 90
              4.      Minimum Distribution. ........................................................................................ 90
              5.      Undeliverable Distributions and Unclaimed Property. ........................................ 91
              6.      Allocation of Distributions. ................................................................................. 91
       E.     Manner of Payment. .......................................................................................................... 91


                                                                            ii

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page81
                                                                   3 of
                                                                      of122
                                                                         299
             F.         SEC Registration/Exemption. ........................................................................................... 91
             G.         Compliance with Tax Requirements................................................................................. 92
             H.         No Postpetition or Default Interest on Claims. ................................................................. 93
             I.         Setoffs and Recoupment. .................................................................................................. 93
             J.         Distributions on Account of Obligations of Multiple Debtors. ........................................ 93
             K.         Claims Paid or Payable by Third Parties. ......................................................................... 93
                        1.      Claims Paid by Third Parties. .............................................................................. 93
                        2.      Claims Payable by Third Parties. ......................................................................... 93
                        3.      Applicability of Insurance Policies. ..................................................................... 94
  ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
       DISPUTED CLAIMS .................................................................................................................... 94
       A.     Allowance of Claims. ....................................................................................................... 94
       B.     Claims Administration Responsibilities. .......................................................................... 94
       C.     Estimation of Claims. ....................................................................................................... 94
       D.     Adjustment to Claims or Interests without Objection....................................................... 95
       E.     Time to File Objections to Claims or Interests. ................................................................ 95
       F.     Disputed Claims Reserve. ................................................................................................. 95
       G.     Disallowance of Claims. ................................................................................................... 96
       H.     Amendments to Proofs of Claim or Interest. .................................................................... 97
       I.     Reimbursement or Contribution. ...................................................................................... 97
       J.     No Distributions Pending Allowance. .............................................................................. 97
       K.     Distributions After Allowance. ......................................................................................... 97
  ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ........... 97
       A.     Discharge of Claims and Termination of Interests. .......................................................... 97
       B.     Release of Liens. ............................................................................................................... 98
       C.     Releases by the Debtors. ................................................................................................... 98
       D.     Party Releases of the FE Non-Debtor Parties by the Consenting Creditors and the
              Committee......................................................................................................................... 99
       E.     Releases of the Debtor Released Parties, FE Non-Debtor Released Parties and
              Other Released Parties by Third Parties and Holders or Claims or Interests.................. 100
       F.     Exculpation. .................................................................................................................... 102
       G.     Injunction. ....................................................................................................................... 102
       H.     PBGC. ............................................................................................................................. 103
       I.     Environmental Liabilities................................................................................................ 103
       J.     Protections Against Discriminatory Treatment............................................................... 104
       K.     Recoupment. ................................................................................................................... 104
       L.     Document Retention. ...................................................................................................... 104
  ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION
       OF THE PLAN ............................................................................................................................ 104
       A.     Conditions Precedent to Confirmation of a Plan. ........................................................... 104
       B.     Conditions Precedent to the Effective Date. ................................................................... 105
       C.     Waiver of Conditions. ..................................................................................................... 106
       D.     Effect of Failure of Conditions. ...................................................................................... 106
  ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN................... 107
       A.     Modification and Amendments....................................................................................... 107
       B.     Effect of Confirmation on Modifications. ...................................................................... 107
       C.     Revocation or Withdrawal of Plan. ................................................................................. 107
              1.      Revocation or Withdrawal of the Plan. .............................................................. 107
              2.      Consequence of Withdrawal of the Plan. ........................................................... 107


                                                                          iii

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page82
                                                                   4 of
                                                                      of122
                                                                         299
  ARTICLE XI. RETENTION OF JURISDICTION ................................................................................ 108
  ARTICLE XII. MISCELLANEOUS PROVISIONS .............................................................................. 110
       A.     Immediate Binding Effect. .............................................................................................. 110
       B.     Additional Documents. ................................................................................................... 110
       C.     Payment of Statutory Fees. ............................................................................................. 110
       D.     Statutory Committee and Cessation of Fee and Expense Payment................................. 110
       E.     Substantial Consummation. ............................................................................................ 111
       F.     Reservation of Rights...................................................................................................... 111
       G.     Successors and Assigns. ................................................................................................. 111
       H.     Notices. ........................................................................................................................... 111
       I.     Term of Injunctions or Stays........................................................................................... 113
       J.     Entire Agreement. ........................................................................................................... 114
       K.     Exhibits. .......................................................................................................................... 114
       L.     Nonseverability of Plan Provisions................................................................................. 114
       M.     Votes Solicited in Good Faith. ........................................................................................ 114
       N.     Waiver or Estoppel. ........................................................................................................ 114
       O.     Conflicts. ......................................................................................................................... 115




                                                                          iv

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page83
                                                                   5 of
                                                                      of122
                                                                         299
                                             INTRODUCTION

           The Debtors propose this eighth amended joint plan of reorganization (the “Plan”) for the
  resolution of the outstanding claims against, and interests in, the Debtors pursuant to the Bankruptcy
  Code. Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them
  in Article I.A of the Plan. Holders of Claims and Interests should refer to the Disclosure Statement for a
  discussion of the Debtors’ history, businesses, assets, results of operations, historical financial
  information, events during the Chapter 11 Cases, and projections of future operations, as well as a
  summary and description of the Plan and certain related matters. The Debtors are the proponents of the
  Plan within the meaning of section 1129 of the Bankruptcy Code. The Chapter 11 Cases have been
  consolidated for procedural purposes only and are being jointly administered pursuant to an order of the
  Bankruptcy Court. Accordingly, the Plan constitutes a separate plan of reorganization for each of the
  Debtors.

        ALL HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN
  ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
  ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                                ARTICLE I.

                         DEFINED TERMS, RULES OF INTERPRETATION,
                        COMPUTATION OF TIME, AND GOVERNING LAW

  A.      Defined Terms.

          As used in the Plan, capitalized terms have the meanings set forth below.

         1.       “503(b)(9) Claim” means a Claim or any portion thereof entitled to administrative
  expense priority pursuant to section 503(b)(9) of the Bankruptcy Code.

          2.      “Ad Hoc Noteholders Group” means the ad hoc group of certain Holders of (i) pollution
  control revenue bonds supported by PCNs issued by FG and NG and (ii) the FES Notes in each case that
  are signatories to the Restructuring Support Agreement (and any such Holder that may become, in
  accordance with Section 6 of the Restructuring Support Agreement, a signatory thereto) represented by
  Kramer Levin Naftalis & Frankel LLP and GLC Advisors & Co.

           3.      “Administrative Claim” means a Claim for costs and expenses of administration of the
  Estates under sections 503(b) (including 503(b)(9) Claims), 507(b), or 1114(e)(2) of the Bankruptcy
  Code, including: (i) the actual and necessary costs and expenses incurred after the Petition Date through
  the Effective Date of preserving the applicable Estates and operating the businesses of the Debtors; (ii)
  Allowed Professional Fee Claims; and (iii) all fees and charges assessed against the Estates under chapter
  123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

          4.      “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
  Administrative Claims, other than Professional Fee Claims, any obligations arising in the ordinary course
  of the Debtors’ business with respect to post-petition accounts payable which by their terms become due
  and owing after the Effective Date, and any post-petition obligations owed to employees, former
  employees, and retirees of the Debtors, which deadline shall be 30 days after the Effective Date.

          5.      “AE Supply” means Allegheny Energy Supply Company LLC, an FE Non-Debtor Party.




18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page84
                                                                   6 of
                                                                      of122
                                                                         299
          6.    “AE Supply/FES Note” means that certain Revolving Credit Note, dated June 29, 2016,
  by and among FES, as borrower, and AE Supply, as lender, as amended.

           7.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code, except
  that for the avoidance of doubt, unless specifically articulated in this Plan, no FE Non-Debtor Party will
  be considered an Affiliate of any Debtor. With respect to any Person that is not a Debtor (other than any
  FE Non-Debtor Party), the term “Affiliate” shall apply to such person as if the Person were a Debtor.

          8.       “Allocated Administrative Expense” means those Estimated Administrative Expenses
  that were allocated among the Debtor entities in accordance with the Plan Settlement.

            9.      “Allowed” means with respect to any Claim or Interest, except as otherwise provided
  herein: (i) a Claim or Interest as to which no objection has been Filed prior to the Claims Objection
  Deadline and that is evidenced by a Proof of Claim or Interest, as applicable, timely Filed by the
  applicable Bar Date or that is not required to be evidenced by a Final Proof of Claim or Interest, as
  applicable, under the Plan, the Bankruptcy Code, or a Final Order; (ii) a Claim or Interest that is
  scheduled by the Debtors as neither disputed, contingent, nor unliquidated, and as for which no Proof of
  Claim or Interest, as applicable, has been timely Filed in an unliquidated or a different amount; or (iii) a
  Claim or Interest that is upheld or otherwise allowed (a) pursuant to the Plan, (b) in any stipulation that is
  approved by the Bankruptcy Court, or (c) by Final Order (including any such Claim to which the Debtors
  had objected or which the Bankruptcy Court had disallowed prior to such Final Order); provided,
  however, that any Claims allowed solely for the purpose of voting to accept or reject the Plan pursuant to
  an order of the Bankruptcy Court will not be considered “Allowed” under the Plan; provided further,
  however, that unless otherwise expressly specified in the Plan, the Consummation and the occurrence of
  the Effective Date is not intended to impair the right of any Holder or any of the Indenture Trustees to
  prosecute and appeal from, or otherwise petition for review of, any order or judgment of the Bankruptcy
  Court (or any other court of competent jurisdiction) disallowing any Claim; provided, further, for the
  avoidance of doubt, all parties reserve all rights in connection with any such appeal or petition, including
  (i) the right of any party to move for the dismissal of any such appeal or petition on grounds of equitable
  mootness or any other prudential basis and (ii) the right of any Holder or any of the Indenture Trustees to
  oppose any such appeal or petition on any grounds, including on grounds that the relief sought in the
  appeal or petition is contemplated by or provided for under the Plan. Except as otherwise specified in the
  Plan or any Final Order, the amount of an Allowed Claim shall not include interest or other charges on
  such Claim from and after the Petition Date. Notwithstanding anything to the contrary herein, no Claim
  of any Entity subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until
  such Entity pays in full the amount that it owes such Debtor or Reorganized Debtor, as applicable.

           10.     “Assets” means, with respect to any Debtor, all of such Debtors’ right, title and interest of
  any nature in property of any kind, wherever located, as specified in section 541 of the Bankruptcy Code.
  For the avoidance of doubt, with respect to any Debtor, all of such Debtor’s rights and benefits under any
  license, permit, or other governmental or quasi-governmental undertaking or action shall constitute an
  interest in property.

          11.     “Assigned Contract or Unexpired Lease” means any contracts or leases entered into
  following the Petition Date to be assigned by FES to New Holdco, as reflected in the Plan Supplement
  and as may be further amended or modified by inclusion in the Plan Supplement.

         12.    “Assumed Executory Contract or Unexpired Lease” means any Executory Contracts or
  Unexpired Leases to be assumed by a Debtor (with proposed cure amounts) as reflected in the Plan
  Supplement and as may be further amended or modified by inclusion in the Plan Supplement, and any




                                                        2

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page85
                                                                   7 of
                                                                      of122
                                                                         299
  Executory Contracts and Unexpired Leases previously assumed by a Debtor by an order of the
  Bankruptcy Court.

        13.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as
  amended from time to time.

          14.     “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District
  of Ohio having jurisdiction over the Chapter 11 Cases or any other court having jurisdiction over the
  Chapter 11 Cases, including, to the extent of the withdrawal of any reference under 28 U.S.C. § 157, the
  United States District Court for the Northern District of Ohio.

         15.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated
  under section 2075 of the Judicial Code and the general, local, and chambers rules of the Bankruptcy
  Court.

          16.     “Bar Date” means the applicable date established by the Bankruptcy Court by which
  respective Proofs of Claim and Interests must be filed.

          17.     “BCIDA” means the Beaver County Industrial Development Authority.

          18.    “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as
  defined in Bankruptcy Rule 9006(a)).

           19.    “Cash” means cash and cash equivalents, including bank deposits, checks, and other
  similar items in legal tender of the U.S., less the amount of any outstanding checks or transfers at such
  time.

           20.     “Causes of Action” means any claims, interests, damages, remedies, causes of action,
  demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
  licenses, liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether
  known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent,
  liquidated or unliquidated, in contract, tort, law, equity, or otherwise. Causes of Action also include: (i)
  all rights of setoff, counterclaims, or recoupment and claims under contracts or for breaches of duties
  imposed by law; (ii) the right to object to or otherwise contest Claims or Interests; (iii) claims pursuant to
  sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (iv) such claims and
  defenses as fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
  Bankruptcy Code.

          21.     “Chapter 11 Cases” means, collectively: (i) when used with reference to a particular
  Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy
  Court; and (ii) when used with reference to all the Debtors, the procedurally consolidated and jointly
  administered chapter 11 cases pending for the Debtors in the Bankruptcy Court.

          22.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against
  any of the Debtors.

          23.    “Claims and Noticing Agent” means Prime Clerk LLC, retained as the Debtors’ notice
  and claims agent pursuant to the Order Authorizing Retention and Appointment of Prime Clerk LLC as
  Claims, Noticing and Solicitation Agent Nunc Pro Tunc to the Petition Date [Docket No. 152].




                                                        3

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page86
                                                                   8 of
                                                                      of122
                                                                         299
          24.     “Claims Objection Deadline” means the later of: (i) the date that is 240 days after the
  Effective Date; and (ii) such other date as may be fixed by the Bankruptcy Court, after notice and hearing,
  upon a motion Filed before the expiration of the deadline to object to Claims or Interests.

          25.     “Claims Register” means the official register of Claims maintained by the Claims and
  Noticing Agent.

            26.   “Class” means a category of Claims or Interests as set forth in Article III of the Plan.

            27.   “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case Filing
  system.

           28.      “COBRA” means Section 4980B of the Internal Revenue Code and Part 6 of Subtitle B
  of Title 1 of the Employee Retirement Income Security Act of 1974.

          29.     “COBRA Costs” means any costs (other than any indirect costs relating to human
  resources management services) borne by the FE Non-Debtor Parties for compliance with COBRA under
  any group health plan of the FE Non-Debtor Parties related to a Debtors’ Current Employee or a Debtors’
  Former Employee or a dependent of any such person.

         30.     “Committee” means the statutory committee of unsecured creditors appointed in the
  Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee on April 11, 2018,
  the membership of which may be reconstituted from time to time.

         31.      “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter
  11 Cases, subject to the conditions precedent to Confirmation set forth in Article IX of the Plan.

         32.      “Confirmation Date” means the date upon which the Bankruptcy Court enters the
  Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003
  and 9021, subject to the conditions precedent to Confirmation set forth in Article IX of the Plan.

          33.    “Confirmation Hearing” means the one or more hearings held by the Bankruptcy Court to
  consider Confirmation of the Plan as to one or more Debtors pursuant to section 1129 of the Bankruptcy
  Code.

           34.     “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan with
  respect to the Debtors pursuant to section 1129 of the Bankruptcy Code, which shall be in form and
  substance reasonably acceptable to the Debtors, the FE Non-Debtor Parties (solely to the extent provided
  in the FE Settlement Agreement), the Requisite Supporting Parties, the Mansfield Owner Parties (solely
  to the extent provided for in the Restructuring Support Agreement) and the Committee.

           35.     “Consensual Third Party Releases” means the releases provided to the Debtor Released
  Parties, the Other Released Parties and the FE Non-Debtor Released Parties set forth in Article VIII.E of
  the Plan.

         36.      “Consent and Waiver” means that certain Consent and Waiver Agreement between the
  Debtors and the FE Non-Debtor Parties entered into as of April 18, 2019.

          37.    “Consent and Waiver Order” means the order of the Bankruptcy Court dated May [__],
  2019, approving the Consent and Waiver.




                                                       4

18-50757-amk
18-50757-amk Doc
             Doc3283
                 3278 FILED
                      FILED10/16/19
                            10/14/19 ENTERED
                                     ENTERED10/16/19
                                             10/14/1913:06:00
                                                     16:58:59 Page
                                                              Page87
                                                                   9 of
                                                                      of122
                                                                         299
          38.      “Consent Decrees” means collectively, the (i) consent decree between FG and the
  Commonwealth of Pennsylvania Department of Environmental Protection with respect to a solid waste
  disposal impoundment known as “Little Blue Run” which consent decree was entered into on December
  14, 2012; (ii) the consent adjudication between FG and the Sierra Club and Pennsylvania Department of
  Environmental Protection with respect to a solid waste disposal site known as “Hatfield’s Ferry” which
  was entered into on September 11, 2017; (iii) consent order and agreement between FG and the
  Commonwealth of Pennsylvania Department of Environmental Protection with respect to on-going
  groundwater abatement at the Mansfield Plant which was entered into on November 23, 2010; (iv)
  consent order and agreement between FG and the Pennsylvania Department of Environmental Protection
  with respect to the air emissions and certain emission limits from the Mansfield Plant which was entered
  into on September 21, 2017; and (v) any other consent decree entered into by the Debtors.

         39.    “Consenting Creditors” has the meaning ascribed to such term in the Restructuring
  Support Agreement.

          40.      “Consenting Owner Participant” means MetLife (in its capacity as Mansfield Owner
  Participant of the respective Mansfield 2007 Trusts A-E).

          41.     “Consenting Owner Trustee” means (i) collectively, Mansfield 2007 Trusts A-E,
  represented in each case by U.S. Bank (in its capacity as owner trustee for each such trust) and (ii) as
  applicable, U.S. Bank in its individual capacity and/or its capacity as owner trustee for Mansfield 2007
  Trusts A-E.

         42.     “Consummation” means the occurrence of the Effective Date.

           43.     “Convenience Claim” means a General Unsecured Claim that is either (i) in an amount
  that is equal to or less than $1,000,000 or (ii) in an amount that is greater than $1,000,000, but with
  respect to which the Holder of such General Unsecured Claim voluntarily and irrevocably reduces the
  aggregate amount of such Claim to $1,000,000 or less pursuant to a valid election by the Holder of such
  General Unsecured Claim made on its Ballot on or before the Plan Voting Deadline.

         44.     “Cure Claim” means a Claim based upon the Debtors’ monetary defaults under any
  Executory Contract or Unexpired Lease at the time such Executory Contract or Unexpired Lease is
  assumed by the Debtors pursuant to section 365 of the Bankruptcy Code.

          45.      “Debtor” means one of the Debtors, in its individual capacity as a debtor and debtor in
  possession in its respective Chapter 11 Case.

           46.      “Debtor Released Parties” means each of the Debtors and the Reorganized Debtors and,
  with respect to the Debtors, their current and former Affiliates (other than the FE Non-Debtor Parties),
  and the Debtors’ and their current and former Affiliates’ (other than the FE Non-Debtor Parties) current
  and former directors, managers (including all Independent Directors and Managers), officers,
  predecessors, successors and assigns, subsidiaries, and each of their respective current and former
  officers, directors, managers, principals, members, employees, agents, advisory board members, financial
  advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
  professionals, each in their capacity as such.

         47.     “Debtor Releases” means the release set forth in Article VIII.C.

         48.     “Debtors” means, collectively, FES, FG, NG, FENOC, FGMUC, FE Aircraft and Norton.




                                                     5

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19        ENTERED 10/16/19
                                                              10/14/19 13:06:00
                                                                       16:58:59            Page 88
                                                                                                10 of 299
                                                                                                      122
          49.      “Debtors’ Current Employees” means, collectively, any employee that is assigned to a
  Debtor company code in the SAP System of Record as of the Effective Date. For the avoidance of doubt,
  no employee that is assigned to an FE Non-Debtor Party’s company code in the SAP System of Record as
  of the Effective Date shall be considered a Debtors’ Current Employee.

          50.      “Debtors’ Former Employees” means, collectively, any former employee that was
  assigned to a Debtor company code in the SAP System of Record prior to but not as of the Effective Date,
  provided, however, that a person shall not be considered a Debtors’ Former Employee if, as of the
  Effective Date, he or she is assigned to a Debtor or FE Non-Debtor company code in the SAP System of
  Record, and, provided, further, however, that a person shall only be a Debtors’ Former Employee if prior
  to the Effective Date his or her last assignment of company code in the SAP System of Record was with a
  Debtor.

          51.    “Debtors’ Incentive and Retention Plans” means the 2019 FES Short-Term Incentive
  Plan, the 2019 FENOC Short-Term Incentive Plan, the 2019 FES Annual Incentive Plan, the 2019
  FENOC Annual Incentive Plan, the 2018 FENOC Key Employee Retention Plan as approved by the
  Bankruptcy Court [Docket No. 1782] and any other employee retention plans approved by the
  Bankruptcy Court prior to the Effective Date.

           52.     “Debtors’ Retirees” means, collectively, any of the Debtors’ Former Employees who, as
  of the effective date under the FE Settlement Agreement, have terminated employment from a Debtor
  after satisfying the age and service requirements for retirement under the applicable employee benefit
  plan.

         53.     “Deferred Compensation Claims” means claims related to the participation of the
  Debtors’ Current Employees and the Debtors’ Former Employees in the Deferred Compensation Plans.

          54.      “Deferred Compensation Plans” means, collectively, the (i) FirstEnergy Corp. Amended
  and Restated Executive Deferred Compensation Plan, effective as of November 1, 2015 (including with
  respect to the supplemental pension benefit set forth therein, i.e., the non-qualified pension benefit); (ii)
  FirstEnergy Corp. Supplemental Executive Retirement Plan, amended and restated as of January 1, 2005
  and further amended December 31, 2010, as amended by Amendment No. 1 effective as of January 1,
  2012; and (iii) FirstEnergy Corp. Cash Balance Restoration Plan, effective as of January 1, 2014.

          55.     “Disbursing Agent” means the Plan Administrator; provided, however that the Indenture
  Trustees shall serve as the Disbursing Agent for Holders of the Unsecured PCN Claims, FES Notes
  Claims and Mansfield Certificate Claims, as applicable.

          56.     “Disclosure Statement” means the Disclosure Statement for the Fifth Amended Joint Plan
  of Reorganization of FirstEnergy Solutions Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code,
  dated May 30, 2019 [Docket No. 2721], including all exhibits and schedules thereto, as approved
  pursuant to the Disclosure Statement Order.

           57.     “Disclosure Statement Order” means the Order (a) Approving the Disclosure Statement,
  (b) Establishing the Voting Record Date, Voting Deadline and Other Dates, (c) Approving Procedures for
  Soliciting, Receiving, and Tabulating Votes on the Plan and for Filing Objections to the Plan, and (d)
  Approving the Manner and Forms of Notice and Other Related Documents [Docket No. 2714].

         58.      “Disputed” means with regard to any Claim or Interest, a Claim or Interest that is not
  Allowed.




                                                       6

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 89
                                                                                                     11 of 299
                                                                                                           122
          59.     “Disputed Claims Reserve” means a reserve consisting of Cash in an amount determined
  by the Debtors, in consultation with the Requisite Supporting Parties and the Committee, unless otherwise
  ordered by the Bankruptcy Court, reserved for distributions on account of Disputed Claims that are
  subsequently Allowed after the Effective Date.

          60.      “Distributable Value” means (i) with respect to FENOC, the FENOC Distributable
  Value, (ii) with respect to FES, the FES Distributable Value, (iii) with respect to FG, the FG Distributable
  Value, (iv) with respect to FGMUC, the FGMUC Distributable Value, and (v) with respect to NG, the NG
  Distributable Value.

            61.     “Distributable Value Adjustment Amount” means, with respect to each Class of General
  Unsecured Claims and Unsecured Bondholder Claims (other than any Classes of Inter-Debtor Claims or
  Convenience Claims), its share, based on the respective Distributable Value Splits for such Class, of the
  amount equal to (i) the difference between, on the one hand, (a) the aggregate value of the actual amount
  of Cash on the Effective Date other than the proceeds from the FE/FES Revolver as of the Effective Date
  and cash held in escrow account numbers xxxxxxx0085 and xxxxxxx8799 and (b) the aggregate value of
  the projected amount of Cash as of the Effective Date other than the proceeds from the FE/FES Revolver
  as of the Effective Date and cash held in escrow account numbers xxxxxxx0085 and xxxxxxx8799,
  incorporated into Exhibit A to the Plan Term Sheet, on the other hand, whether positive or negative and
  (ii) the difference between (a) the aggregate estimated Allowed amount of Administrative Claims, Priority
  Tax Claims, Other Priority Claims and Other Secured Claims on the Effective Date as estimated on the
  Effective Date, on the one hand and, (b) the aggregate Estimated Administrative Expenses, on the other
  hand, whether positive or negative.

           62.     “Distributable Value Split” means, with respect to each Class of General Unsecured
  Claims and Unsecured Bondholder Claims (other than any Classes of Inter-Debtor Claims or
  Convenience Claims), the ratable share of the aggregate Unsecured Distributable Value, after taking into
  account adjustments for the reallocation of the Reallocation Pool, the NG Reallocation Pool, and the
  FENOC/FES Claims Reallocation, as applicable, available for distribution to Holders of Allowed Claims
  of that particular Class, which shall be as set forth on Exhibit A to the Plan, subject only to adjustment
  based on the actual recoveries (to the extent different from estimated recoveries reflected in the Plan
  Settlement) on prepetition Inter-Debtor Claims due to changes in the estimated amount of Allowed
  Unsecured Claims by virtue of the settlement or adjudication of all other prepetition Unsecured Claims
  asserted against the applicable Debtors.

          63.     “Distribution” means any initial or periodic payment or transfer of consideration to
  holders of Allowed Claims made under this Plan.

          64.      “Distribution Date” means the Initial Distribution Date and any Periodic Distribution
  Date thereafter.

          65.      “Distribution Record Date” means other than with respect to any publicly-held securities,
  the record date for purposes of making distributions under the Plan on account of Allowed Claims, which
  date shall be seven days prior to the Effective Date.

          66.     “DTC” means the Depository Trust Company.

           67.     “Effective Date” means the Business Day upon which all of the conditions to
  Consummation of the Plan as set forth in Article IX.B have been satisfied or waived as provided in
  Article IX.C of the Plan, and is the date on which the Plan becomes effective.




                                                       7

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59              Page 90
                                                                                                    12 of 299
                                                                                                          122
           68.     “Effective Date Cash Distribution” means an amount of cash that may be determined
  prior to the Effective Date by the Requisite Supporting Parties and the Debtors, in consultation with the
  Committee, to be distributed to all Holders of Unsecured Claims that are to receive New Common Stock
  under the Plan, as described in Article IV.B.5 of the Plan.

          69.      “Electing Bondholder” means a Holder of an Allowed Unsecured Bondholder Claim who
  has opted to elect to receive, in lieu of New Common Stock, all or a portion of its recovery in Cash based
  upon its Pro Rata portion of the Unsecured Bondholder Cash Pool.

          70.     “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

         71.      “Environmental Law” means all federal, state, and local statutes, regulations, ordinances
  and similar provisions having the force or effect of law concerning pollution or protection of the
  environment, or environmental impacts on human health and safety, including, without limitation, the
  Atomic Energy Act; the Comprehensive Environmental Response, Compensation, and Liability Act; the
  Clean Water Act; the Clean Air Act; the Emergency Planning and Community Right-to-Know Act; the
  Federal Insecticide, Fungicide, and Rodenticide Act; the Nuclear Waste Policy Act; the Resource
  Conservation and Recovery Act; the Safe Drinking Water Act; the Surface Mining Control and
  Reclamation Act; the Toxic Substances Control Act; and any state or local equivalents.

          72.     “Equity Election Conditions” means the conditions set forth in Article III.G.

          73.     “Equity Election Record Date” means January 23, 2019 or such later date as may be
  agreed to by the Debtors with the consent of the Requisite Supporting Parties and the Committee.

         74.     “ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C.
  §§ 1001-1461 as amended, and the regulations promulgated thereunder.

         75.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case
  pursuant to section 541 of the Bankruptcy Code.

           76.     “Estate Fiduciaries” means (i) the Debtors, (ii) the Committee, (iii) each member of the
  Committee, in its capacity as such, and (iv) each of the foregoing Entities’ current and former Affiliates
  and members, and such Entities’ and their current and former Affiliates’ current and former directors,
  managers (including all Independent Directors and Managers), officers, predecessors, successors, and
  assigns, subsidiaries, managed/advised funds or accounts, and each of their respective officers, directors,
  managers, principals, members, employees, agents, advisory board members, financial advisors, partners,
  attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in
  their capacity as such.

          77.      “Estimated Administrative Expenses” means the aggregate estimated amount as of the
  Effective Date of Administrative Claims, Priority Tax Claims, Other Priority Claims and Other Secured
  Claims with respect to each Debtor, which amount was estimated for the purposes of the Plan Settlement
  and is equal to $216,905,308.

           78.      “Exculpated Parties” means, collectively, and in each case in its capacity as such: (i) the
  Debtors; (ii) the FE Non-Debtor Parties; (iii) the Indenture Trustees; (iv) the Consenting Creditors; (v) the
  Committee and each of its members, in their capacities as such; (vi) the FE Owner Trustee; and (vii) with
  respect to each of the foregoing Entities in clauses (i) through (vi), such Entity and its current and former
  Affiliates and members, and such Entities’ and their current and former Affiliates’ current and former
  directors, managers (including all Independent Directors and Managers), officers, equity holders



                                                       8

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 91
                                                                                                     13 of 299
                                                                                                           122
  (regardless of whether such interests are held directly or indirectly), predecessors, successors, and assigns,
  subsidiaries, managed/advised funds or accounts, and each of their respective current and former equity
  holders, officers, directors, managers, principals, members, employees, agents, advisory board members,
  financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and
  other professionals, each in their capacity as such.

          79.      “Executory Contract” means a contract to which one or more of the Debtors is a party
  and that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

          80.     “FE Aircraft” means Debtor FE Aircraft Leasing Corp.

         81.    “FE Aircraft Cash Distribution Pool” means, to the extent there are any General
  Unsecured Claims Against FE Aircraft, Cash in the amount of $19,900,000.

          82.      “FE Consolidated Tax Group” means, until the tax year immediately following the
  Effective date, the FE Non-Debtor Parties and the Debtors, collectively.

          83.     “FE Corp.” means FirstEnergy Corp., an FE Non-Debtor Party and the ultimate parent of
  each of the Debtors.

          84.    “FE Non-Debtor Parties” means, collectively, the Debtors’ non-Debtor Affiliates,
  including FE Corp, as listed on Exhibit C attached to the Plan.

          85.      “FE Non-Debtor Released Parties” means, collectively, the FE Non-Debtor Parties and
  each of their respective current and former officers, directors, members, shareholders, employees,
  advisors, attorneys, professionals, accountants, investment bankers, consultants, agents, and other
  representatives (including their respective officers, directors, employees, members and professionals),
  each solely in their capacity as such.

          86.      “FE Owner Parties” means, collectively, FE Corp. (in its capacity as Mansfield Owner
  Participant of Mansfield 2007 Trust F) and the FE Owner Trustee.

          87.      “FE Owner Trustee” means (i) Mansfield 2007 Trust F, represented in each case by U.S.
  Bank in its capacity as owner trustee for such trust, and (ii) where applicable, U.S. Bank in its individual
  capacity and in its capacity as owner trustee for Mansfield 2007 Trust F.

          88.       “FE Postpetition Agreements” means (i) the Amended and Restated Service Agreement
  dated as of September 27, 2018 by and among FESC, FES on behalf of itself and its direct and indirect
  subsidiaries, (ii) the Separation Agreement dated as of September 27, 2018 by and among the Debtors, FE
  Corp., FESC and Ohio Edison Company, (iii) the Information Technology Separation Agreement dated as
  of November 16, 2018 by and among the Debtors, FE Corp. and FESC, (iv) the Pleasants Purchase
  Agreement, (v) the Tax Matters Agreement and (vi) any agreed upon amendments to (i) through (v).

           89.    “FE Settlement Agreement” means the Settlement Agreement dated as of August 26,
  2018, by and among (i) the Debtors, (ii) the FE Non-Debtor Parties, (iii) the Ad Hoc Noteholder Group,
  (iv) the Mansfield Certificateholders Group, and (v) the Committee and approved by the FE Settlement
  Order, subject to the Consent and Waiver and the Consent and Waiver Order. A copy of the FE
  Settlement Agreement is attached to the Plan as Exhibit B.




                                                        9

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19         ENTERED 10/16/19
                                                                 10/14/19 13:06:00
                                                                          16:58:59               Page 92
                                                                                                      14 of 299
                                                                                                            122
           90.     “FE Settlement Cash” means the cash settlement payment described in Section 2.1 of the
  FE Settlement Agreement in an amount equal to $225,000,000, which amount shall not be subject to any
  setoff or reduction.

          91.     “FE Settlement Direct Consideration” means the FE Settlement Value other than the
  waivers of Claims.

          92.    “FE Settlement Order” means the Order Granting Motion of Debtors to Approve
  Settlement Among the Debtors, Non-Debtor Affiliates and Certain Other Settlement Parties Pursuant to
  11 U.S.C. §§ 105, 363, 365, and 502 and Rule 9019 of the Federal Rules of Bankruptcy Procedure
  [Docket No. 1465].

          93.     “FE Settlement Value” means the overall value contributed by the FE Non-Debtor Parties
  to the Debtors’ Estates pursuant to the FE Settlement Agreement, including, but not limited to (i) the FE
  Settlement Cash, (ii) the New FE Notes, (iii) the Pleasants Power Plant, (iv) payments under the Tax
  Allocation Agreement, (v) credits for shared services and other operational support, and (vi) waivers of
  certain Claims as set forth in the FE Settlement Agreement.

          94.     “FE/FES Revolver” means that certain $700,000,000 credit agreement, consisting of a
  $500,000,000 revolver facility and a $200,000,000 surety bond credit facility, dated December 6, 2016,
  by and among FE Corp. as lender, FES as borrower, and FG and NG as guarantors, as the same has been
  modified, amended, supplemented, or otherwise revised from time to time, and together with all
  instruments, documents and agreements related thereto.

           95.     “Federal Judgment Rate” means the rate of interest calculated pursuant to the provisions
  of 28 U.S.C. § 1961, which shall be a rate equal to the weekly average 1-year constant maturity Treasury
  yield, as published by the Board of Governors of the Federal Reserve System, as of the Petition Date,
  which rate was 2.09%, compounded annually.

          96.     “FENOC” means Debtor FirstEnergy Nuclear Operating Company.

          97.      “FENOC Distributable Value” means $144,462,279, which shall be comprised of the
  following assets: (i) all cash in FENOC bank accounts, which cash shall be fixed at $38,000,000, (ii) the
  value of FENOC’s assets, (iii) 2.7% of the FE Settlement Value and (iv) the FENOC Inter-Debtor
  Recovery, subject only to adjustment based on the actual recoveries (to the extent different from
  estimated recoveries reflected in the Plan Settlement) on prepetition Inter-Debtor Claims due to changes
  in the estimated amount of Allowed Unsecured Claims by virtue of the settlement or adjudication of all
  other prepetition Unsecured Claims asserted against the applicable Debtors.

         98.     “FENOC Inter-Debtor Recovery” means the recovery on account of all Inter-Debtor
  Claims owed to FENOC.

          99.     “FENOC-FES Claim Reallocation” means $12,500,000 of the aggregate Unsecured
  Distributable Value otherwise available for distribution to the Holders of Unsecured Bondholder Claims,
  which shall be re-allocated to Holders of FES Single-Box Unsecured Claims and Holders of FENOC-FES
  Unsecured Claims.

         100.    “FENOC-FES Unsecured Claims” means any General Unsecured Claim, other than Inter-
  Debtor Claims, against both FENOC and FES (and only FENOC and FES).




                                                     10

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19        ENTERED 10/16/19
                                                              10/14/19 13:06:00
                                                                       16:58:59             Page 93
                                                                                                 15 of 299
                                                                                                       122
           101.    “FENOC Unsecured Distributable Value” means the value available for distribution to
  Holders of Allowed Unsecured Claims against FENOC, which shall be determined by calculating the
  FENOC Distributable Value less (i) the payment of Allocated Administrative Expenses allocated to
  FENOC in accordance with the Plan Settlement and as set forth on Exhibit A to the Plan Term Sheet, (ii)
  Other Secured Claims Allowed against FENOC, as set forth on Exhibit A to the Plan Term Sheet and (iii)
  Administrative Claims arising from postpetition Inter-Debtor Claims Allowed against FENOC, pursuant
  to the Plan Settlement.

          102.    “FENOC Single-Box Unsecured Claim” means any General Unsecured Claim, other than
  Inter-Debtor Claims, against only FENOC.

          103.    “FERC” means the Federal Energy Regulatory Commission.

          104.    “FERC-Jurisdictional Debtors” means all of the Debtors subject to FERC’s jurisdiction,
  including, without limitation, FES, FG, NG, and FGMUC.

          105.    “FES” means Debtor FirstEnergy Solutions Corp.

         106.   “FES Creditor Group” has the meaning ascribed to such term in the Restructuring
  Support Agreement.

           107.    “FES Distributable Value” means $2,030,487,341, which shall be comprised of the
  following assets: (i) the projected amount of Cash in the FES bank accounts, other than the proceeds from
  the FE/FES Revolver as of the Effective Date and cash held in escrow account numbers xxxxxxx0085 and
  xxxxxxx8799, that was incorporated into Exhibit A to the Plan Term Sheet; (ii) the value of the FES retail
  business; (iii) any surplus proceeds of the FE Aircraft Cash Distribution Pool after satisfaction of any
  Allowed General Unsecured Claims against FE Aircraft; (iv) $475,000,000 of the proceeds from the
  FE/FES Revolver; (v) 57.5% of the FE Settlement Value; (vi) the value of the Interests in FE Aircraft
  held by FES; and (vii) the FES Inter-Debtor Recovery, subject only to adjustment based on the actual
  recoveries (to the extent different from estimated recoveries reflected in the Plan Settlement) on
  prepetition Inter-Debtor Claims due to changes in the estimated amount of Allowed Unsecured Claims by
  virtue of the settlement or adjudication of all other prepetition Unsecured Claims asserted against the
  applicable Debtors.

         108.     “FES Inter-Debtor Recovery” means the recovery on account of all Inter-Debtor Claims
  owed to FES.

          109.     “FES Notes” means, collectively, those certain: (i) 6.05% senior unsecured notes due
  2021; and (ii) 6.80% senior unsecured notes due 2039, in each case issued under the FES Notes Indenture.

          110.    “FES Notes Claims” means, collectively, any Claims evidenced by, arising under, or in
  connection with the FES Notes Indenture, the FES Notes, or other agreements related thereto.

          111.    “FES Notes Indenture” means that certain Indenture, dated as of August 1, 2009, between
  FES and the FES Notes Indenture Trustee, as the same has been modified, amended, supplemented, or
  otherwise revised from time to time, including by the First Supplemental Indenture, dated as of August 1,
  2009, and together with all instruments, documents, and agreements related thereto.

          112.     “FES Notes Indenture Trustee” means The Bank of New York Mellon Trust Company,
  N.A., in its capacity as trustee under the FES Notes Indenture.




                                                     11

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59             Page 94
                                                                                                  16 of 299
                                                                                                        122
         113.     “FES-Only Administrative Expenses” means, if applicable, any Allowed Administrative
  Claims arising from the PPA Appeal Proceeding Contracts.

          114.    “FES Single-Box Unsecured Claim” means any General Unsecured Claim against only
  FES.

         115.     “FES Tax Overpayment” means any overpayment that may have been made to certain of
  the Debtors by FE Corp. pursuant to the Tax Allocation Agreement for the tax year 2017.

          116.   “FES Unsecured Distributable Value” means the value available for distribution to
  Holders of Allowed Unsecured Claims against FES, which shall be determined by calculating the FES
  Distributable Value less (i) the payment of (x) Allocated Administrative Expenses allocated to FES in
  accordance with the Plan Settlement as set forth on Exhibit A to the Plan Term Sheet and (y) FES-Only
  Administrative Expenses, (ii) Other Secured Claims Allowed against FES, as set forth on Exhibit A of the
  Plan Term Sheet, and (iii) Administrative Claims arising from postpetition Inter-Debtor Claims Allowed
  against FES pursuant to the Plan Settlement.

          117.    “FESC” means FirstEnergy Service Company, an FE Non-Debtor Party.

          118.    “FG” means Debtor FirstEnergy Generation, LLC.

            119.    “FG Distributable Value” means $1,093,123,280, which shall be comprised of the
  following assets: (i) the value of FG’s assets; (ii) $25,000,000 of proceeds from the FE/FES Revolver;
  (iii) the value of the membership interests in Norton, if any; (iv) 23.4% of the FE Settlement Value; and
  (v) the FG Inter-Debtor Recovery, subject only to adjustment based on the actual recoveries (to the extent
  different from estimated recoveries reflected in the Plan Settlement) on prepetition Inter-Debtor Claims
  due to changes in the estimated amount of Allowed Unsecured Claims by virtue of the settlement or
  adjudication of all other prepetition Unsecured Claims asserted against the applicable Debtors.

         120.     “FG Inter-Debtor Recovery” means the recovery on account of all Inter-Debtor Claims
  owed to FG.

         121.     “FG Mortgage” means that certain Open-End Mortgage, General Mortgage Indenture and
  Deed of Trust, dated as of June 19, 2008, as amended and supplemented, by and between FG and UMB
  Bank, National Association, as successor trustee.

           122.    “FG Mortgage Indenture Trustee” means UMB Bank, National Association, as successor
  trustee under the FG Mortgage, solely in its capacity as such.

          123.    “FG Single-Box Unsecured Claim” means any General Unsecured Claim against only
  FG.

          124.    “FG Unsecured Distributable Value” means the value available for distribution to
  Holders of Allowed Unsecured Claims against FG, which shall be determined by calculating the FG
  Distributable Value less (i) the payment of Allocated Administrative Expenses allocated to FG in
  accordance with the Plan Settlement as set forth on Exhibit A to the Plan Term Sheet, (ii) Other Secured
  Claims Allowed against FG, as set forth on Exhibit A to the Plan Term Sheet, (iii) the value of the
  Secured FG PCN Claims being reinstated or paid in full in accordance with the Plan, and (iv)
  Administrative Claims arising from postpetition Inter-Debtor Claims Allowed against FG pursuant to the
  Plan Settlement.




                                                     12

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59             Page 95
                                                                                                  17 of 299
                                                                                                        122
          125.    “FGMUC” means Debtor FirstEnergy Generation Mansfield Unit 1 Corp.

           126.    “FGMUC Distributable Value” means $133,976,275, which shall be comprised of the
  following assets: (i) FGMUC’s assets, if any, (ii) 1.3% of the FE Settlement Value; and (iii) the FGMUC
  Inter-Debtor Recovery, subject only to adjustment based on the actual recoveries (to the extent different
  from estimated recoveries reflected in the Plan Settlement) on prepetition Inter-Debtor Claims due to
  changes in the estimated amount of Allowed Unsecured Claims by virtue of the settlement or adjudication
  of all other prepetition Unsecured Claims asserted against the applicable Debtors.

         127.    “FGMUC Inter-Debtor Recovery” means the recovery on account of all Inter-Debtor
  Claims owed to FGMUC.

         128. “FGMUC Single-Box Unsecured Claims” means any General Unsecured Claim against
  only FGMUC.

          129.     “FGMUC Unsecured Distributable Value” means the value available for distribution to
  Holders of Allowed Unsecured Claims against FGMUC, which shall be determined by calculating the
  FGMUC Distributable Value less (i) the payment of Allocated Administrative Expenses allocated to
  FGMUC in accordance with the Plan Settlement as set forth on Exhibit A to the Plan Term Sheet, (ii)
  Other Secured Claims Allowed against FGMUC as set forth on Exhibit A to the Plan Term Sheet, and
  (iii) Administrative Claims arising from on postpetition Inter-Debtor Claims Allowed against FGMUC
  pursuant to the Plan Settlement.

         130.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the
  Bankruptcy Court or its authorized designee in the Chapter 11 Cases, including with respect to a Proof of
  Claim or Proof of Interest, the Claims and Noticing Agent.

           131.    “Final Order” means (i) an order or judgment of the Bankruptcy Court, as entered on the
  docket in any Chapter 11 Case (or any related adversary proceeding or contested matter) or the docket of
  any other court of competent jurisdiction, or (ii) an order or judgment of any other court having
  jurisdiction over any appeal from (or petition seeking certiorari or other review of) any order or judgment
  entered by the Bankruptcy Court (or any other court of competent jurisdiction, including in an appeal
  taken) in any Chapter 11 Case (or any related adversary proceeding or contested matter), in each case that
  has not been reversed, stayed, modified, or amended, and as to which the time to appeal, or seek certiorari
  or move for a new trial, reargument, or rehearing has expired according to applicable law and no appeal
  or petition for certiorari or other proceedings for a new trial, reargument, or rehearing has been timely
  taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may
  timely be Filed has been withdrawn or resolved by the highest court to which the order or judgment was
  appealed or from which certiorari was sought or the new trial, reargument, or rehearing shall have been
  denied, resulted in no modification of such order, or has otherwise been dismissed with prejudice;
  provided, however, that the possibility a motion under Rule 60 of the Federal Rules of Civil Procedure, or
  any analogous rule under the Bankruptcy Rules or the local rules of the Bankruptcy Court, may be filed
  relating to such order shall not prevent such order from being a Final Order.

          132.   “FMB” means the first mortgage bonds issued by FG or NG, as the case may be, pursuant
  to the FG Mortgage and the NG Mortgage, respectively.

          133.   “FPA 203 Authorization” means authorization from FERC under Section 203 of the
  Federal Power Act, 16 U.S.C. § 824b.




                                                      13

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59              Page 96
                                                                                                   18 of 299
                                                                                                         122
          134.    “General Administrative Claim” means any Administrative Claim, other than a
  Professional Fee Claim but including any Claims of ordinary course professionals retained pursuant to the
  Ordinary Course Professional Order for fees and expenses incurred postpetition.

           135.    “General Unsecured Claim” means any Unsecured Claim that is not an Unsecured
  Bondholder Claim and is not otherwise paid in full pursuant to a Final Order of the Bankruptcy Court, but
  excluding: (i) Administrative Claims, (ii) Priority Tax Claims, (iii) Inter-Debtor Claims, and (iv) Other
  Priority Claims.

          136.      “General Unsecured Claim Against FE Aircraft” means any Unsecured Claim against FE
  Aircraft that is not an Unsecured Bondholder Claim and is not otherwise paid in full pursuant to a Final
  Order of the Bankruptcy Court, but excluding: (i) Administrative Claims, (ii) Priority Tax Claims against
  FE Aircraft, (iii) Inter-Debtor Claims and (iv) Other Priority Claims against FE Aircraft.

            137.   “General Unsecured Claim Against Norton” means any Unsecured Claim against Norton
  that is not an Unsecured Bondholder Claim and is not otherwise paid in full pursuant to a Final Order of
  the Bankruptcy Court, but excluding: (i) Administrative Claims, (ii) Priority Tax Claims against Norton,
  (iii) Inter-Debtor Claims and (iv) Other Priority Claims against Norton.

          138.    “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy
  Code.

          139.   “Health Care Plans” means the medical and prescription drug benefits provided under the
  FirstEnergy Corp. Health Care Plan, FirstEnergy Prescription Drug Plan, and any similar plans sponsored
  by FE Corp.

          140.    “Holder” means an Entity holding a Claim or an Interest, as applicable.

        141.      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
  amended.

         142.     “Impaired” means, with respect to a particular Class of Claims or Interests, a Class of
  Claims or Interests that is impaired within the meaning of section 1124 of the Bankruptcy Code.

           143.     “Incentive Securities” means New Common Stock, or options, warrants, or similar equity
  securities to be distributed pursuant to the terms of the Management Incentive Plan.

           144.   “Indemnification Obligations” means each of the Debtors’ indemnification obligations in
  place as of the Effective Date, whether in the bylaws, certificates of incorporation or formation, limited
  liability company agreements, other organizational or formation documents, board resolutions,
  management or indemnification agreements, or employment or other contracts, for their current and
  former directors, officers, managers (including all Independent Directors and Managers), employees,
  attorneys, accountants, investment bankers, and other professionals and agents of the Debtors, as
  applicable.

         145.     “Indentures” means, collectively, (i) the FES Notes Indenture, (ii) the Mansfield Pass
  Through Trust Agreement and Mansfield Lease Note Indentures, (iii) the FG Mortgage, (iv) the NG
  Mortgage, (v) the PCN Indentures, and (vi) the PCN Loan Agreements.




                                                     14

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59             Page 97
                                                                                                  19 of 299
                                                                                                        122
          146.    “Indenture Trustees” means, collectively: (i) the FES Notes Indenture Trustee, (ii) the
  Mansfield Indenture Trustee, (iii) the Secured PCN Indenture Trustees, and (iv) the Unsecured PCN
  Indenture Trustee.

          147. “Independent Directors and Managers” means the independent directors and/or managers
  of FES, FENOC, FG and NG.

          148.    “Initial Distribution Date” means, unless otherwise ordered by the Bankruptcy Court, (i)
  with respect to distributions of the New Common Stock, the Effective Date, or as soon thereafter as
  reasonably practicable in accordance with Article III of the Plan or, (ii) in the case of distributions of
  Cash, as soon as reasonably practicable, but no later than 45 days after the Effective Date.

          149.      “Insurance Policies” means any insurance policies, insurance settlement agreements,
  coverage-in-place agreements, or other agreements relating to the provision of insurance entered into by
  or issued to or for the benefit of any of the Debtors or their predecessors.

            150.   “Inter-Debtor Claims” means a Claim or Cause of Action by a Debtor against any other
  Debtor.

          151.     “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy
  Code) issued with respect of any Debtor, any membership interests issued with respect to any Debtor, and
  any other rights, options, warrants, stock appreciation rights, phantom stock rights, restricted stock units,
  redemption rights, repurchase rights, convertible, exercisable or exchangeable securities or other
  agreements, arrangements or commitments of any character relating to, or whose value is related to, any
  such interest or other ownership interest in any Entity.

        152.    “Interim Compensation Order” means the Order Establishing Procedures for Interim
  Compensation and Reimbursement of Expenses for Professionals [Docket No. 177].

            153.   “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

            154.   “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1-4001.

            155.   “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

          156.     “Management Incentive Plan” means a management incentive plan which may be
  implemented with respect to the Reorganized Debtors on or after the Effective Date providing for the
  issuance of New Common Stock, which Management Incentive Plan shall not exceed 7.5% of the New
  Common Stock as of the Effective Date (on a fully diluted basis), the terms of which shall be disclosed in
  the Plan Supplement (or left to the determination of the New Holdco Board) and which shall be
  reasonably acceptable to the Debtors, the Committee, and the Requisite Supporting Parties to the extent
  disclosed in the Plan Supplement.

          157.   “Mansfield Certificate Claims” means, collectively, Claims that could be brought by the
  Mansfield Indenture Trustee or the Holders of Mansfield Certificates, evidenced by, arising under or in
  connection with the Mansfield Certificates, the Mansfield Pass Through Trust Agreement, the Mansfield
  Lease Note Indentures or any other Mansfield Facility Documents.

          158.    “Mansfield Certificate Claims Against FES” means any Mansfield Certificate Claims
  against FES, including Mansfield Certificate Claims against FES arising from guarantees.




                                                       15

18-50757-amk       Doc 3283
                       3278      FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 98
                                                                                                     20 of 299
                                                                                                           122
          159.    “Mansfield Certificate Claims Against FG” means any Mansfield Certificate Claims
  against FG, including Mansfield Certificate Claims against FG arising from guarantees.

         160.     “Mansfield Certificate Claims Against FGMUC” means any Mansfield Certificate
  Claims against FGMUC.

          161.    “Mansfield Certificate Claims Against NG” means any Mansfield Certificate Claims
  against NG, including Mansfield Certificate Claims against NG arising from guarantees.

          162.     “Mansfield Certificateholders Group” means the ad hoc group of certain Holders of the
  Mansfield Certificate Claims that are signatories to the Restructuring Support Agreement (and any such
  Holder that may, in accordance with Section 6 of the Restructuring Support Agreement, become a
  signatory thereto).

          163.   “Mansfield Certificates” means those certain 6.85% pass through certificates issued
  under the Mansfield Pass Through Trust Agreement.

         164.    “Mansfield Facility Documents” means, collectively, the Mansfield Facility Lease
  Agreements, the Mansfield Participation Agreements, the Mansfield Pass Through Trust Agreement, the
  Mansfield Guarantees, the Mansfield Site Subleases, the Mansfield Site Leases, the Mansfield Support
  Agreements, the Mansfield Tax Indemnity Agreements, and the Mansfield Operating Agreement.

           165.    “Mansfield Facility Lease Agreements” means those certain six facility leases dated as of
  July 1, 2007, between FG, as lessee, and Mansfield 2007 Trusts A-F, as lessors respectively, relating to an
  aggregate undivided interest in 93.825% of Unit 1 of the Mansfield Plant.

         166.     “Mansfield Guarantees” means those certain guarantees dated July 1, 2007 pursuant to
  which FES guaranteed FG’s obligations under the Mansfield Facility Lease Agreements and certain other
  Mansfield Facility Documents.

         167.    “Mansfield Indemnity Claims” means, collectively, the Mansfield TIA Claims and the
  Mansfield OT Claims.

          168.    “Mansfield Indenture Trustee” means Wilmington Savings Fund Society, FSB (not in its
  individual capacity, but solely as Pass Through Trustee for the Mansfield Pass Through Trust Agreement
  dated as of June 26, 2007, as the same has been amended or modified from time to time, and the
  Indenture Trustee under the Mansfield Lease Notes Indentures).

         169.    “Mansfield Lease Note Indentures” means the six Indentures of Trust, Open-End
  Mortgages and Security Agreements, dated July 1, 2007 with Mansfield 2007 Trusts A-F, respectively (as
  amended from time to time).

         170.     “Mansfield Operating Agreement” means that certain operating agreement with respect to
  the Mansfield Plant dated as of June 1, 1976, as amended and supplemented from time to time.

          171.    “Mansfield OT Claims” means the claims of the Consenting Owner Trustee (in its
  individual capacity) arising under the Mansfield Participation Agreements, which claims shall be Allowed
  as Unsecured Claims in the aggregate amount of $28,882.75 pursuant to the Mansfield Owner Parties’
  Settlement.




                                                      16

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59              Page 99
                                                                                                   21 of 299
                                                                                                         122
          172.    “Mansfield Owner Participant” means the beneficial owner of each of Mansfield 2007
   Trust A, Mansfield 2007 Trust B, Mansfield 2007 Trust C, Mansfield 2007 Trust D, Mansfield 2007
   Trust E or Mansfield 2007 Trust F. MetLife is the current Mansfield Owner Participant of Mansfield
   2007 Trusts A-E. FE Corp. is the current Mansfield Owner Participant of Mansfield 2007 Trust F.

          173.    “Mansfield Owner Parties” means, collectively, the Consenting Owner Participant and
   the Consenting Owner Trustee.

          174.   “Mansfield Owner Parties’ Settlement” means that certain settlement agreement, by and
   among the Debtors, the Ad Hoc Noteholders Group, the Mansfield Certificateholders Group, the
   Consenting Owner Participant, the Consenting Owner Trustee, the FES Creditor Group, and the
   Committee, which settlement is incorporated herein.

            175.   “Mansfield Participation Agreements” means those certain participation agreements
   dated June 26, 2007, setting forth the manner in which the parties intended to participate in the 2007 sale
   and leaseback transactions for an aggregate undivided interest in 93.825% of Mansfield Unit 1, the
   conditions precedent to such participation, certain representations and warranties of the parties, and
   certain covenants and indemnities of the parties in connection with such transactions.

            176.  “Mansfield Pass Through Trust Agreement” means that certain Pass Through Trust
   Agreement, dated as of June 26, 2007, among FG, FES and the Mansfield Indenture Trustee (not in its
   individual capacity, but solely as Pass Through Trustee for the Bruce Mansfield Unit 1 2007 Pass
   Through Trust), as the same has been modified, amended, supplemented, or otherwise revised from time
   to time.

            177.    “Mansfield Plant” means the Bruce Mansfield Plant, a 2,490 megawatt coal-fired power
   plant located in Shippingport, Pennsylvania.

            178.     “Mansfield Reallocation” means $10,000,000 of the aggregate Unsecured Distributable
   Value from all Debtors otherwise available for distribution to the Holders of the Mansfield Certificate
   Claims, which shall be reallocated to Holders of Unsecured PCN Claims and FES Notes Claims as set
   forth in Article III of the Plan.

          179.    “Mansfield Sale-Leaseback Transaction” means, collectively, the series of sale-leaseback
   arrangements for Mansfield Unit 1.

           180.    “Mansfield Settlement” means that certain settlement agreement, by and among the
   Bruce Mansfield Certificateholders Group and the Ad Hoc Noteholders Group, which settlement is
   incorporated herein.

          181.    “Mansfield Site Leases” means those certain six site leases dated as of July 1, 2007,
   between FG, as site lessor, and Mansfield 2007 Trust A-F, respectively, as site lessees.

           182.   “Mansfield Site Subleases” means those certain six site subleases dated as of July 1,
   2007, between Mansfield 2007 Trust A-F, respectively as site sublessors, and FG, as site sublessee.

            183.    “Mansfield Support Agreements” means those certain six support agreements dated as of
   July 1, 2007, between Mansfield Trust A-F, respectively, as lessors and FG, as lessee.

           184.   “Mansfield Tax Indemnity Agreements” means those certain tax indemnity agreements
   dated July 1, 2007, pursuant to which FG agreed to indemnify the Mansfield Owner Participants for



                                                       17

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page100
                                                                     22 of
                                                                        of122
                                                                           299
   certain adverse tax consequences related to the 2007 sale and leaseback transactions for an aggregate
   undivided interest in 93.825% of Unit 1 of the Mansfield Plant.

           185.     “Mansfield TIA Claims” means the claims of the Consenting Owner Participant arising
   under the Mansfield Tax Indemnity Agreements for Mansfield 2007 Trusts A-E and other Mansfield
   Facility Documents, which are Allowed in the aggregate amount of $182,000,000 pursuant to the
   Mansfield Owner Parties’ Settlement. For the avoidance of doubt, Mansfield TIA Claims do not include
   any claims of FE Corp. or the FE Corp. Owner Trustee, which claims are being waived and released
   pursuant to the FE Settlement Agreement.

           186.     “Mansfield Trust Agreements” means those six trust agreements, dated as of June 6,
   2007, relating to Mansfield 2007 Trusts A-F, between the applicable Mansfield Owner Participants and
   the Consenting Owner Trustee or the FE Owner Trustee.

           187.    “Mansfield Unit 1” means Unit 1 of the Mansfield Plant.

            188.   “Mansfield Unit 1 Transfer Agreement” means the agreement or agreements
   implementing the transfer of the aggregate 93.825% undivided interests in Mansfield Unit 1 to the
   Debtors or Reorganized Debtors in accordance with the Mansfield Settlement and the Mansfield Owner
   Parties’ Settlement, a form of which shall be included in the Plan Supplement and shall be in form and
   substance reasonably acceptable to the Debtors, the Committee, the Requisite Supporting Parties, the FE
   Owner Parties, the Mansfield Indenture Trustee, and the Mansfield Owner Parties, and which shall also
   provide for the termination of the Mansfield Trust Agreements and any related documents to which the
   Consenting Owner Trustee or the FE Owner Trustee is a party and the dissolution of the Mansfield 2007
   Trusts A-F, on terms acceptable to the Debtors, the Committee, the Requisite Supporting Parties, the FE
   Owner Parties, the Mansfield Indenture Trustee and the Mansfield Owner Parties.

           189.    “MetLife” means MetLife Capital, Limited Partnership.

            190.    “Money Pool Balance” means the Debtors’ liability as of the Petition Date, as adjusted by
   the transactions contemplated by the FE Settlement Agreement, under the Fifth Amended and Restated
   Non-Utility Money Pool Agreement, dated as of December 19, 2013 as the same has been or may be
   subsequently modified, amended, supplemented or otherwise revised from time to time, and together with
   all instruments, documents, and agreements related thereto.

           191.   “Multi-Debtor Unsecured Claims” means Unsecured Claims which are Allowed against
   multiple Debtors, which for the avoidance of doubt, shall include, among others, the Unsecured
   Bondholder Claims, any Mansfield TIA Claims, and Claims Allowed against both FENOC and NG.

           192.     “New Common Stock” means the shares of common stock of New Holdco to be issued
   and distributed under and in accordance with the Plan.

           193.    “New FE Notes” means the senior notes to be issued by FE Corp. to the Debtors on the
   Effective Date pursuant to the terms of the FE Settlement Agreement.

           194.    “New Holdco” means a newly created holding company, which shall be the ultimate
   corporate parent of each of the other Reorganized Debtors.

           195.    “New Holdco Board” means the board of directors of New Holdco, and the board of
   directors and the board of managers of the other Reorganized Debtors, as applicable, on and after the
   Effective Date.



                                                      18

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page101
                                                                     23 of
                                                                        of122
                                                                           299
           196.    “New Management Employment Contracts” means employment contracts to be entered
   into between the Reorganized Debtors and members of management for the Reorganized Debtors on
   terms and conditions to be agreed by the Debtors and the Requisite Supporting Parties, the forms of
   which shall be included in the Plan Supplement.

           197.    “New Organizational Documents” means the certificates or articles of incorporation of
   formation, by-laws, limited liability company agreements, or other applicable organizational documents
   of each of the Reorganized Debtors, as applicable, the form of which shall be included in the Plan
   Supplement.

           198.    “NG” means Debtor FirstEnergy Nuclear Generation, LLC.

            199.    “NG Distributable Value” means $1,365,106,331, which shall be comprised of the
   following assets: (i) the value of the power plants owned by NG and all related assets, (ii) the insurance
   proceeds from Mansfield Unit 1, as well as the value of any other assets comprising the “Undivided
   Interest” in the “Facility” as such terms are defined in the Mansfield Facility Documents, (iii) 15.1% of
   the FE Settlement Value, and (iv) the NG-Inter-Debtor Recovery, subject only to adjustment based on the
   actual recoveries (to the extent different from estimated recoveries reflected in the Plan Settlement) on
   prepetition Inter-Debtor Claims due to changes in the estimated amount of Allowed Unsecured Claims by
   virtue of the settlement or adjudication of all other prepetition Unsecured Claims asserted against the
   applicable Debtors.

          200.     “NG-FENOC Unsecured Claim” means any General Unsecured Claim against both NG
   and FENOC.

          201.     “NG Inter-Debtor Recovery” means the recovery on account of all Inter-Debtor Claims
   owed to NG.

          202.   “NG Mortgage” means that certain Open-End Mortgage, General Mortgage Indenture
   and Deed of Trust, dated as of June 1, 2009, as amended and supplemented, by and between NG and
   UMB Bank, National Association, as successor trustee.

            203.    “NG Mortgage Indenture Trustee” means UMB Bank, National Association, as successor
   trustee under the NG Mortgage, in its capacity as such.

           204.    “NG Reallocation Pool” means the portion of the Reallocation Pool allocable to NG.

           205.    “NG Single Box Unsecured Claims” means any General Unsecured Claim, other than an
   Inter-Debtor Claim, solely against NG.

           206.    “NG Unsecured Distributable Value” means the value available for distribution to
   Holders of Allowed Unsecured Claims against NG, which shall be determined by calculating the NG
   Distributable Value less (i) the payment of Allocated Administrative Expenses allocated to NG in
   accordance with the Plan Settlement as set forth on Exhibit A to the Plan Term Sheet, (ii) Other Secured
   Claims Allowed against NG, as set forth on Exhibit A to the Plan Term Sheet, (iii) the value of the
   Secured NG PCN Claims being reinstated pursuant to the Plan, and (iv) Administrative Claims arising
   from postpetition Inter-Debtor Claims Allowed against NG pursuant to the Plan Settlement.

           207.    “Norton” means Debtor Norton Energy Storage L.L.C.




                                                      19

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page102
                                                                     24 of
                                                                        of122
                                                                           299
           208.    “Norton Cash Distribution Pool” means, to the extent there are any General Unsecured
   Claims against Norton, Cash in the amount equal to the assets of Norton to be determined in accordance
   with an appraisal.

           209.    “NRC” means the United States Nuclear Regulatory Commission.

            210.   “Nuclear Decommissioning Obligations” means the Debtors’ funding obligations related
   to nuclear decommissioning trusts, as required by the Nuclear Regulatory Commission, that will be
   established by the Debtors to fund the decommissioning of the Beaver Valley, Davis-Besse, and Perry
   nuclear power plants.

           211.    “OAQDA” means the Ohio Air Quality Development Authority.

           212.    “OWDA” means the Ohio Water Development Authority.

          213.  “Ordinary Course Professional Order” means the Order Authorizing the Debtors to
   Employ and Compensate Professionals Utilized in the Ordinary Course of Business [Docket No. 428].

            214.   “Other Priority Claims” means any Claim, other than an Administrative Claim, or a
   Priority Tax Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

            215.    “Other Professional Fee Claims” means the reasonable and documented fees and
   expenses incurred in connection with the Chapter 11 Cases prior to the Effective Date of (i) the
   Consenting Creditors to the extent each such Consenting Creditor has not terminated its participation in
   the Restructuring Support Agreement as of the Effective Date and (ii) the Indenture Trustees, in each case
   as provided for by an order of the Bankruptcy Court, which order may include, without limitation, the
   Confirmation Order, the Order (i) Authorizing Debtors to Assume (a) the Process Support Agreement and
   (b) the Standstill Agreement and (ii) Granting Related Relief [Docket No. 509] and an order of the Court
   approving any such fees and expenses pursuant to section 503(b)(4) of the Bankruptcy Code.

            216.    “Other Released Parties” means, collectively, (i) the Consenting Creditors, (ii) the
   Committee, (iii) the Indenture Trustees, (iv) the issuers of the PCNs, (v) the Plan Administrator, (vi) the
   FE Owner Trustee, and (vii) with respect to each of the foregoing entities in clauses (i) through (vi), their
   current and former Affiliates, and such Entities’ current and former Affiliates’ current and former
   directors, managers, officers, equity holders (regardless of whether such interests are held directly or
   indirectly), predecessors, successors, and assigns, subsidiaries, managed/advised funds or accounts and
   with respect to each of the foregoing entities in clauses (i) through (vi), each of their respective current
   and former equity holders, officers, directors, managers, principals, members, employees, agents,
   advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
   consultants, representatives, and other professionals, each in their capacity as such.

           217.   “Other Secured Claims” means any Secured Claim against any of the Debtors, other than
   the Secured PCN Claims.

           218.    “Party Releases” means the releases provided to the FE Non-Debtor Parties set forth in
   Article VIII.D of the Plan.

           219.    “PCNs” means, collectively, the following series of notes issued under the PCN Loan
   Agreements in support of the pollution control revenue bonds that were issued under the PCN Indentures:
   (i) FG’s $56.6 million Pollution Control Facilities Note (Beaver County Industrial Development
   Authority), Series 2006-A due April 1, 2041; (ii) FG’s $46.3 million Pollution Control Facilities Note



                                                        20

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page103
                                                                     25 of
                                                                        of122
                                                                           299
   (Beaver County Industrial Development Authority), Series 2008-B due October 1, 2047 , which note is
   secured by FG FMBs; (iii) FG’s $25 million Pollution Control Facilities Note (Beaver County Industrial
   Development Authority), Series 2008-C due June 1, 2028 , which note is secured by FG FMBs; (iv) FG’s
   $234.52 million Air Quality Facilities Note, Series 2006-A due December 1, 2023; (v) FG’s $177 million
   Air Quality Facilities Note, Series 2009-E due August 1, 2020; (vi) FG’s $50 million Air Quality
   Facilities Note, Series 2009-B due March 1, 2023; (vii) FG’s $141.26 million Air Quality Facilities Note,
   Series 2009-C due June 1, 2018, which note is secured by FG FMBs; (viii) FG’s $100 million Air Quality
   Facilities Note, Series 2009-D due August 1, 2029 , which note is secured by FG FMBs; (ix) FG’s $90.14
   million Waste Water Facilities Note, Series 2006-A due May 15, 2019; (x) FG’s $26 million Exempt
   Facilities Notes (Pennsylvania Economic Development Financing Authority), Series 2006A due
   November 1, 2041; (xi) FG’s $43 million Exempt Facilities Notes (Pennsylvania Economic Development
   Financing Authority), Series 2005A due December 1, 2040; (xii) FG’s $15 million Exempt Facilities
   Notes (Pennsylvania Economic Development Financing Authority), Series 2002 A due June 1, 2028 ,
   which note is secured by FG FMBs; (xiii) NG’s $98.9 million Pollution Control Facilities Note (Beaver
   County Industrial Development Authority), Series 2008-A due April 1, 2035; (xiv) NG’s $163.965
   million Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series
   2006-B due December 1, 2035; (xv) NG’s $72.65 million Pollution Control Facilities Note (Beaver
   County Industrial Development Authority), Series 2005-A due January 1, 2035; (xvi) NG’s $60 million
   Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series 2006-A due
   January 1, 2035, which note is secured by NG FMBs; (xvii) NG’s $8 million Air Quality Facilities Note,
   Series 2010-A due July 1, 2033; (xviii) NG’s $7.2 million Air Quality Facilities Note, Series 2005-B due
   January 1, 2034; (xix) NG’s $9.1 million Air Quality Facilities Note, Series 2008-B due October 1, 2033;
   (xx) NG’s $23 million Air Quality Facilities Note, Series 2008-C due November 1, 2032; (xxi) NG’s
   $15.5 million Air Quality Facilities Note, Series 2006-B due December 1, 2033; (xxii) NG’s $26 million
   Air Quality Facilities Note, Series 2010-B due June 1, 2033; (xxiii) NG’s $62.5 million Air Quality
   Facilities Note, Series 2009-A due June 1, 2033 , which note is secured by NG FMBs; (xxiv) NG’s
   $135.55 million Waste Water Facilities and Solid Waste Facilities Note, Series 2006-B due December 1,
   2033; (xxv) NG’s $46.5 million Waste Water Facilities and Solid Waste Facilities Note, Series 2010-C
   due June 1, 2033; (xxvi) NG’s $20.45 million Waste Water Facilities and Solid Waste Facilities Note,
   Series 2008-B due October 1, 2033; (xxvii) NG’s $33 million Waste Water Facilities and Solid Waste
   Facilities Note, Series 2008-C due November 1, 2032; (xxviii) NG’s $99.1 million Waste Water Facilities
   and Solid Waste Facilities Note, Series 2010-A due July 1, 2033; (xxix) NG’s $82.8 million Waste Water
   Facilities and Solid Waste Facilities Note, Series 2005-B due January 1, 2034; (xxx) NG’s $54.6 million
   Waste Water Facilities and Solid Waste Facilities Note, Series 2010-B due June 1, 2033 , which note is
   secured by NG FMBs; and (xxxi) NG’s $107.5 million Waste Water Facilities and Solid Waste Facilities
   Note, Series 2009-A due June 1, 2033 , which note is secured by NG FMBs.

            220.  “PCN Claims” means, collectively, any Claims evidenced by, arising under or in
   connection with the PCN Loan Agreements, the PCN Indentures, the PCNs or other agreements related
   thereto.

           221.     “PCN Indentures” means, collectively, as they may have been subsequently amended, the
   following trust indentures: (i) the Trust Indenture, dated as of April 1, 2006, as supplemented as of April
   2, 2012, between BCIDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to
   which $56.6 million principal amount of Pollution Control Revenue Refunding Bonds, Series 2006-A
   (FirstEnergy Generation Project) are issued and outstanding; (ii) the Trust Indenture, dated as of
   September 1, 2008, as supplemented as of April 2, 2012, between BCIDA and the Secured PCN
   Indenture Trustee, as successor trustee, with respect to which $46.3 million principal amount of Pollution
   Control Revenue Refunding Bonds, Series 2008-B (FirstEnergy Generation Project) are issued and
   outstanding; (iii) the Trust Indenture, dated as of November 1, 2008, as supplemented as of May 25,
   2012, between BCIDA and the Secured PCN Indenture Trustee, as successor trustee, with respect to


                                                       21

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page104
                                                                     26 of
                                                                        of122
                                                                           299
   which $25 million principal amount of Pollution Control Revenue Refunding Bonds, Series 2008-C
   (FirstEnergy Generation Project) are issued and outstanding; (iv) the Trust Indenture, dated as of
   December 1, 2006, as supplemented as of February 19, 2014, between OAQDA and the Unsecured PCN
   Indenture Trustee, as successor trustee, with respect to which $234.52 million principal amount of State
   of Ohio Pollution Control Revenue Bonds, Series 2006-A (FirstEnergy Generation Project) are issued and
   outstanding; (v) the Trust Indenture, dated as of August 1, 2009, between OAQDA and the Unsecured
   PCN Indenture Trustee, as successor trustee, with respect to which $177 million principal amount of State
   of Ohio Pollution Control Revenue Refunding Bonds, Series 2009-A (FirstEnergy Generation Project) are
   issued and outstanding; (vi) the Trust Indenture, dated as of March 1, 2009, between OAQDA and the
   Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $50 million principal
   amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2009-B (FirstEnergy
   Generation Project) are issued and outstanding; (vii) the Trust Indenture, dated as of June 1, 2009,
   between OAQDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to which
   $141.26 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series
   2009-C (FirstEnergy Generation Project) are issued and outstanding; (viii) the Trust Indenture, dated as of
   June 1, 2009, as supplemented as of August 1, 2012, between OAQDA and the Secured PCN Indenture
   Trustee, as successor trustee, with respect to which $100 million principal amount of State of Ohio
   Pollution Control Revenue Refunding Bonds, Series 2009-D (FirstEnergy Generation Project) are issued
   and outstanding; (ix) the Trust Indenture, dated as of April 1, 2006, as supplemented as of April 2, 2012,
   between OWDA and the Secured PCN Indenture Trustee, as successor trustee, with respect to which
   $90.14 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series
   2006-A (FirstEnergy Generation Project) are issued and outstanding; (x) the Trust Indenture, dated as of
   November 1, 2006, as supplemented as of November 15, 2010, between PEDFA and the Unsecured PCN
   Indenture Trustee, as successor trustee, with respect to which $26 million principal amount of Exempt
   Facilities Revenue Bonds, Series 2006A (Shippingport Project) are issued and outstanding; (xi) the Trust
   Indenture, dated as of December 1, 2005, as supplemented as of September 14, 2010, between PEDFA
   and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $43 million
   principal amount of Exempt Facilities Revenue Bonds, Series 2005A (Shippingport Project) are issued
   and outstanding; (xii) the Trust Indenture, dated as of July 1, 2002, as supplement as of July 30, 2010, and
   amended as of November 1, 2012, between PEDFA and the Secured PCN Indenture Trustee, as successor
   trustee, with respect to which $15 million principal amount of Exempt Facilities Revenue Bonds, Series
   2002 A (Shippingport Project) are issued and outstanding; (xiii) the Trust Indenture, dated as of June 1,
   2008, as supplemented as of May 25, 2012, between BCIDA and the Unsecured PCN Indenture Trustee,
   as successor trustee, with respect to which $98.9 million principal amount of Pollution Control Revenue
   Refunding Bonds, Series 2008-A (FirstEnergy Nuclear Generation Project) are issued and outstanding;
   (xiv) the Trust Indenture, dated as of December 1, 2006, as supplemented as of June 5, 2009 and April 2,
   2012, between BCIDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to
   which $163.965 million principal amount of Pollution Control Revenue Refunding Bonds, Series 2006-B
   (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xv) the Trust Indenture, dated as of
   December 1, 2005, between BCIDA and the Unsecured PCN Indenture Trustee, as successor trustee, with
   respect to which $72.65 million principal amount of Pollution Control Revenue Refunding Bonds, Series
   2005-A (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xvi) the Trust Indenture,
   dated as of April 1, 2006, as supplemented as of May 25, 2012, between BCIDA and the Secured PCN
   Indenture Trustee, as successor trustee, with respect to which $60 million principal amount of Pollution
   Control Revenue Refunding Bonds, Series 2006-A (FirstEnergy Nuclear Generation Project) are issued
   and outstanding; (xvii) the Trust Indenture, dated as of September 15, 2010, between OAQDA and the
   Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $8 million principal
   amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2010-A (FirstEnergy
   Nuclear Generation Project) are issued and outstanding; (xviii) the Trust Indenture, dated as of December
   1, 2005, between OAQDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect
   to which $7.2 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds,


                                                       22

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page105
                                                                     27 of
                                                                        of122
                                                                           299
   Series 2005-B (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xix) the Trust
   Indenture, dated as of September 1, 2008, as supplemented as of April 2, 2012, between OAQDA and the
   Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $9.1 million principal
   amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2008-B (FirstEnergy
   Nuclear Generation Project) are issued and outstanding; (xx) the Trust Indenture, dated as of November 1,
   2008, as supplemented as of November 1, 2012, between OAQDA and the Unsecured PCN Indenture
   Trustee, as successor trustee, with respect to which $23 million principal amount of State of Ohio
   Pollution Control Revenue Refunding Bonds, Series 2008-C (FirstEnergy Nuclear Generation Project) are
   issued and outstanding; (xxi) the Trust Indenture, dated as of December 1, 2006, between OAQDA and
   the Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $15.5 million principal
   amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2006-B (FirstEnergy
   Nuclear Generation Project) are issued and outstanding; (xxii) the Trust Indenture, dated as of November
   15, 2010, between OAQDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect
   to which $26 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds,
   Series 2010-B (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xxiii) the Trust
   Indenture, dated as of April 1, 2009, between OAQDA and the Secured PCN Indenture Trustee, as
   successor trustee, with respect to which $62.5 million principal amount of State of Ohio Pollution Control
   Revenue Refunding Bonds, Series 2009-A (FirstEnergy Nuclear Generation Project) are issued and
   outstanding; (xxiv) the Trust Indenture, dated as of December 1, 2006, as supplemented as of April 2,
   2012, between OWDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to
   which $135.55 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds,
   Series 2006-B (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xxv) the Trust
   Indenture, dated as of November 15, 2010, between OWDA and the Unsecured PCN Indenture Trustee,
   as successor trustee, with respect to which $46.5 million principal amount of State of Ohio Pollution
   Control Revenue Refunding Bonds, Series 2010-C (FirstEnergy Nuclear Generation Project) are issued
   and outstanding; (xxvi) the Trust Indenture, dated as of September 1, 2008, as supplemented as of April 2,
   2012, between OWDA and the Unsecured PCN Indenture Trustee, as successor trustee, with respect to
   which $20.45 million principal amount of State of Ohio Pollution Control Revenue Refunding Bonds,
   Series 2008-B (FirstEnergy Nuclear Generation Project) are issued and outstanding; (xxvii) the Trust
   Indenture, dated as of November 1, 2008, as supplemented as of November 1, 2012, between OWDA and
   the Unsecured PCN Indenture Trustee, as successor trustee, with respect to which $33 million principal
   amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2008-C (FirstEnergy
   Nuclear Generation Project) are issued and outstanding; (xxviii) the Trust Indenture, dated as of
   September 15, 2010, between OWDA and the Unsecured PCN Indenture Trustee, as successor trustee,
   with respect to which $99.1 million principal amount of State of Ohio Pollution Control Revenue
   Refunding Bonds, Series 2010-A (FirstEnergy Nuclear Generation Project) are issued and outstanding;
   (xxix) the Trust Indenture, dated as of December 1, 2005, between OWDA and the Unsecured PCN
   Indenture Trustee, as successor trustee, with respect to which $82.8 million principal amount of State of
   Ohio Pollution Control Revenue Refunding Bonds, Series 2005-B (FirstEnergy Nuclear Generation
   Project) are issued and outstanding; (xxx) the Trust Indenture, dated as of November 15, 2010, between
   OWDA and the Secured PCN Indenture Trustee, as successor trustee, with respect to which $54.6 million
   principal amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2010-B
   (FirstEnergy Nuclear Generation Project) are issued and outstanding; and (xxxi) the Trust Indenture,
   dated as of June 1, 2009, between OWDA and the Secured PCN Indenture Trustee, as successor trustee,
   with respect to which $107.5 million principal amount of State of Ohio Pollution Control Revenue
   Refunding Bonds, Series 2009-A (FirstEnergy Nuclear Generation Project) are issued and outstanding.

           222.    “PCN Loan Agreements” means, collectively, as they may have been subsequently
   amended, the following loan agreements: (i) the Pollution Control Facilities Loan Agreement, dated as of
   April 1, 2006, between BCIDA and FG, as amended as of April 2, 2012, with respect to FG’s $56.6
   million Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series


                                                      23

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page106
                                                                     28 of
                                                                        of122
                                                                           299
   2006-A due April 1, 2041; (ii) the Pollution Control Facilities Loan Agreement, dated as of September 1,
   2008, between BCIDA and FG, as amended as of April 2, 2012, with respect to FG’s $46.3 million
   Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series 2008-B due
   October 1, 2047, which note is secured by FG FMBs; (iii) the Pollution Control Facilities Loan
   Agreement, dated as of November 1, 2008, between BCIDA and FG, as amended as of May 25, 2012,
   with respect to FG’s $25 million Pollution Control Facilities Note (Beaver County Industrial
   Development Authority), Series 2008-C due June 1, 2028, which note is secured by FG FMBs; (iv) the
   Air Quality Facilities Loan Agreement, dated as of December 1, 2006, between OAQDA and FG, with
   respect to FG’s $234.52 million Air Quality Facilities Note, Series 2006-A due December 1, 2023; (v) the
   Air Quality Facilities Loan Agreement, dated as of August 1, 2009, between OAQDA and FG, with
   respect to FG’s $177 million Air Quality Facilities Note, Series 2009-E due August 1, 2020; (vi) the Air
   Quality Facilities Loan Agreement, dated as of March 1, 2009, between OAQDA and FG, with respect to
   FG’s $50 million Air Quality Facilities Note, Series 2009-B due March 1, 2023; (vii) the Air Quality
   Facilities Loan Agreement, dated as of June 1, 2009, between OAQDA and FG, as amended as of
   February 14, 2012, with respect to FG’s $141.26 million Air Quality Facilities Note, Series 2009-C due
   June 1, 2018, which note is secured by FG FMBs; (viii) the Air Quality Facilities Loan Agreement, dated
   as of June 1, 2009, between OAQDA and FG, as amended as of February 14, 2012, with respect to FG’s
   $100 million Air Quality Facilities Note, Series 2009-D due August 1, 2029, which note is secured by FG
   FMBs; (ix) the Waste Water Facilities Loan Agreement, dated as of April 1, 2006, between OWDA and
   FG, as amended as of April 2, 2012, with respect to FG’s $90.14 million Waste Water Facilities Note,
   Series 2006-A due May 15, 2019; (x) the Exempt Facilities Loan Agreement, dated as of November 1,
   2006, between PEDFA and FG, with respect to FG’s $26 million Exempt Facilities Notes (Pennsylvania
   Economic Development Financing Authority), Series 2006A due November 1, 2041; (xi) the Exempt
   Facilities Loan Agreement, dated as of December 1, 2005, between PEDFA and FG, with respect to FG’s
   $43 million Exempt Facilities Notes (Pennsylvania Economic Development Financing Authority), Series
   2005A due December 1, 2040; (xii) the Exempt Facilities Loan Agreement, dated as of July 1, 2002,
   between PEDFA and FG, as amended as of July 30, 2010, with respect to FG’s $15 million Exempt
   Facilities Notes (Pennsylvania Economic Development Financing Authority), Series 2002 A due June 1,
   2028, which note is secured by FG FMBs; (xiii) the Pollution Control Facilities Loan Agreement, dated
   as of June 1, 2008, between BCIDA and NG, as amended as of May 25, 2012, with respect to NG’s $98.9
   million Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series
   2008-A due April 1, 2035; (xiv) the Pollution Control Facilities Loan Agreement, dated as of December
   1, 2006, between BCIDA and NG, as amended as of April 2, 2012, with respect to NG’s $163.965 million
   Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series 2006-B due
   December 1, 2035; (xv) the Pollution Control Facilities Loan Agreement, dated as of December 1, 2005,
   between BCIDA and NG, as amended as of February 14, 2012, with respect to NG’s $72.65 million
   Pollution Control Facilities Note (Beaver County Industrial Development Authority), Series 2005-A due
   January 1, 2035; (xvi) the Pollution Control Facilities Loan Agreement, dated as of April 1, 2006,
   between BCIDA and NG, as amended as of May 25, 2012, with respect to NG’s $60 million Pollution
   Control Facilities Note (Beaver County Industrial Development Authority), Series 2006-A due, which
   note is secured by NG FMBs; (xvii) the Air Quality Facilities Loan Agreement, dated as of September 15,
   2010, between OAQDA and NG, as amended as of February 14, 2012, with respect to NG’s $8 million
   Air Quality Facilities Note, Series 2010-A due July 1, 2033; (xviii) the Air Quality Facilities Loan
   Agreement, dated as of December 1, 2005, between OAQDA and NG, as amended as of February 14,
   2012, with respect to NG’s $7.2 million Air Quality Facilities Note, Series 2005-B due January 1, 2034;
   (xix) the Air Quality Facilities Loan Agreement, dated as of September 1, 2008, between OAQDA and
   NG, as amended as of April 2, 2012, with respect to NG’s $9.1 million Air Quality Facilities Note, Series
   2008-B due October 1, 2033; (xx) the Air Quality Facilities Loan Agreement, dated as of November 1,
   2008, between OAQDA and NG, as amended as of February 14, 2012, with respect to NG’s $23 million
   Air Quality Facilities Note, Series 2008-C due November 1, 2032; (xxi) the Air Quality Facilities Loan
   Agreement, dated as of December 1, 2006, between OAQDA and NG, with respect to NG’s $15.5 million


                                                      24

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page107
                                                                     29 of
                                                                        of122
                                                                           299
   Air Quality Facilities Note, Series 2006-B due December 1, 2033; (xxii) the Air Quality Facilities Loan
   Agreement, dated as of November 15, 2010, between OAQDA and NG, with respect to NG’s $26 million
   Air Quality Facilities Note, Series 2010-B due June 1, 2033; (xxiii) the Air Quality Facilities Loan
   Agreement, dated as of April 1, 2009, between OAQDA and NG, as amended as of February 14, 2012,
   with respect to NG’s $62.5 million Air Quality Facilities Note, Series 2009-A due June 1, 2033, which
   note is secured by NG FMBs; (xxiv) the Waste Water Facilities and Solid Waste Facilities Loan
   Agreement, dated as of December 1, 2006, between OWDA and NG, as amended as of April 2, 2012,
   with respect to NG’s $135.55 million Waste Water Facilities and Solid Waste Facilities Note, Series
   2006-B due December 1, 2033; (xxv) the Waste Water Facilities and Solid Waste Facilities Loan
   Agreement, dated as of November 15, 2010, between OWDA and NG, with respect to NG’s $46.5 million
   Waste Water Facilities and Solid Waste Facilities Note, Series 2010-C due June 1, 2033; (xxvi) the Waste
   Water Facilities and Solid Waste Facilities Loan Agreement, dated as of September 1, 2008, between
   OWDA and NG, as amended as of April 2, 2012, with respect to NG’s $20.45 million Waste Water
   Facilities and Solid Waste Facilities Note, Series 2008-B due October 1, 2033; (xxvii) the Waste Water
   Facilities and Solid Waste Facilities Loan Agreement, dated as of November 1, 2008, as amended as of
   February 14, 2012, between OWDA and NG, with respect to NG’s $33 million Waste Water Facilities
   and Solid Waste Facilities Note, Series 2008-C due November 1, 2032; (xxviii) the Waste Water
   Facilities and Solid Waste Facilities Loan Agreement, dated as of September 15, 2010, between OWDA
   and NG, as amended as of February 14, 2012, with respect to NG’s $99.1 million Waste Water Facilities
   and Solid Waste Facilities Note, Series 2010-A due July 1, 2033; (xxix) the Waste Water Facilities and
   Solid Waste Facilities Loan Agreement, dated as of December 1, 2005, between OWDA and NG, as
   amended as of February 14, 2012, with respect to NG’s $82.8 million Waste Water Facilities and Solid
   Waste Facilities Note, Series 2005-B due January 1, 2034; (xxx) the Waste Water Facilities and Solid
   Waste Facilities Loan Agreement, dated as of November 15, 2010, between OWDA and NG, with respect
   to NG’s $54.6 million Waste Water Facilities and Solid Waste Facilities Note, Series 2010-B due June 1,
   2033, which note is secured by NG FMBs; and (xxxi) the Waste Water Facilities and Solid Waste
   Facilities Loan Agreement, dated as of June 1, 2009, between OWDA and NG, as amended as of
   February 14, 2012, with respect to NG’s $107.5 million Waste Water Facilities and Solid Waste Facilities
   Note, Series 2009-A due June 1, 2033, which note is secured by NG FMBs.

           223.    “PEDFA” means the Pennsylvania Economic Development Financing Authority.

           224.     “Pension Bridge” means the terms of section B6.5 of the Pension Plan as in effect on the
   effective date of the FE Settlement Agreement, and as may be amended in the future as contemplated by
   the FE Settlement Agreement, under which an eligible participant who is (i) at least age 50, but not yet
   age 55, and is credited with at least 10 years of service, at the time of termination of employment, (ii) is
   terminated because the assets in his or her business unit are sold on or before December 31, 2020 after
   giving effect to the amendment contemplated by the FE Settlement Agreement, and (iii) remains
   employed by the buyer until the participant reaches age 55 or has an earlier qualifying termination of
   employment, will be eligible to elect to receive early retirement benefits under the Pension Plan as if the
   participant had remained employed by a participating employer under the Pension Plan until reaching age
   55.

           225.    “Pension Plan” means the tax-qualified FirstEnergy Corp. Master Pension Plan.

           226.    “Pension Plan Claims” means claims arising from or related to the Pension Plan.

            227.     “Periodic Distribution Date” means, unless otherwise ordered by the Bankruptcy Court,
   the Initial Distribution Date, and, thereafter, the first Business Day that is 180 days after the immediately
   preceding Periodic Distribution Date.



                                                        25

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page108
                                                                     30 of
                                                                        of122
                                                                           299
           228.    “Person” means a person as such term is defined in section 101(41) of the Bankruptcy
   Code.

           229.    “Petition Date” means March 31, 2018.

           230.     “Plan” means this Eighth Amended Joint Plan of Reorganization of FirstEnergy Solutions
   Corp., et al., Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan Supplement.

           231.     “Plan Administrator” means an entity to be named in the Plan Supplement or any
   successor appointed in accordance with the Plan Administrator Agreement pursuant to the authority
   granted in Section IV.S of the Plan.

          232.      “Plan Administrator Advisory Board” means that certain advisory board appointed
   pursuant to the terms and conditions of the Plan Administrator Agreement.

           233.    “Plan Administrator Agreement” means the agreement governing the appointment and
   operation of the Plan Administrator, which Plan Administrator Agreement shall be filed with the Plan
   Supplement.

            234.    “Plan Settlement” means the compromises and settlements by and among the Debtors and
   their respective Estates, the Independent Directors and Managers, the Committee, and the Consenting
   Creditors, of among other things (i) all Inter-Debtor Claims, (ii) the allocation of cash and/or New
   Common Stock between the Holders of Unsecured Bondholder Claims and the Holders of General
   Unsecured Claims against the Debtors, and (iii) the allocation of value between and among the Debtors’
   Estates, including allocation of the FE Settlement Value.

            235.    “Plan Supplement” means the compilation of documents and forms of documents,
   schedules, and exhibits to the Plan, to be Filed by the Debtors no later than 10 days before the Voting
   Deadline or such later date as may be approved by the Bankruptcy Court on notice to parties in interest,
   and additional documents Filed with the Bankruptcy Court before the Effective Date as amendments to
   the Plan Supplement comprised of, among other documents, the following, as applicable: (i) the New
   Organizational Documents; (ii) the list of Rejected Executory Contracts and Unexpired Leases; (iii) the
   list of Assumed Executory Contracts and Unexpired Leases; (iv) the list of Assigned Contracts and
   Unexpired Leases; (v) a list of retained Causes of Action; (vi) the Management Incentive Plan; (vii) the
   identity of the members of the New Boards and management for the Reorganized Debtors; (viii) the Plan
   Administrator Agreement; (ix) the Reorganized Debtor Stockholders’ Agreement; (x) the Reorganized
   Debtor Registration Rights Agreement; (xi) the Transition Working Group Management Agreement; (xii)
   the New Management Employment Contracts; and (xiii) the form of Mansfield Unit 1 Transfer
   Agreement. Any reference to the Plan Supplement in the Plan shall include each of the documents
   identified above as applicable. The documents that comprise the Plan Supplement shall be subject to any
   consent or consultation rights provided hereunder and thereunder, including as provided in the definitions
   of the relevant documents or the Restructuring Support Agreement. The Parties entitled to amend the
   documents contained in the Plan Supplement shall be entitled to amend such documents in accordance
   with their respective terms and Article X of the Plan through and including the Effective Date.

          236.   “Plan Term Sheet” means the term sheet attached as Exhibit A to the Restructuring
   Support Agreement.

          237.    “Pleasants Power Plant” means the 1,300 megawatt power plant located in Willow Island,
   West Virginia and currently owned by AE Supply.




                                                      26

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page109
                                                                     31 of
                                                                        of122
                                                                           299
          238.   “Pleasants Purchase Agreement” means that certain asset purchase agreement dated
   December 31, 2018 between AE Supply, as seller and FG (or its assignee), as buyer for the Pleasants
   Power Plant.

            239.   “PPA Appeal Proceeding” means collectively, (i) FirstEnergy Solutions Corp. and
   FirstEnergy Generation, LLC v. Federal Energy Regulatory Commission and Ohio Valley Electric Corp.,
   Case No. 18-0306 (6th Cir.); (ii) In re Ohio Valley Electric Corp., Case No. 18-0307 (6th Cir.); (iii) In re
   FirstEnergy Solutions Corp, et al., Case No. 18-3787 (6th Cir.); (iv) In re FirstEnergy Solutions Corp, et
   al., Case No. 18-3788 (6th Cir.); (v) In re FirstEnergy Solutions Corp, et al., Case No. 18-4095 (6th Cir.),
   (vi) In re FirstEnergy Solutions Corp, et al., Case No. 18-4097 (6th Cir.); (vii) In re FirstEnergy
   Solutions Corp, et al., Case No. 18-4107 (6th Cir.); and (viii) In re FirstEnergy Solutions Corp, et al.,
   Case No. 18-4110 (6th Cir.).

            240.   “PPA Appeal Proceeding Contracts” means, collectively, (i) that certain multi-party
   intercompany power purchase agreement pursuant to which FES and several other power companies
   “sponsor” and purchase power generated by fossil fuel from the Ohio Valley Electric Corporation and (ii)
   that certain Renewable Power Purchase Agreement between FES and Maryland Solar LLC.

           241.    “Priority Tax Claim” means the Claims of Governmental Units of the type specified in
   section 507(a)(8) of the Bankruptcy Code.

            242.    “Pro Rata” means (i) with respect to any individual Claim, the proportion that the amount
   of a Claim or Interest of a particular type bears to the aggregate amount of the Claims or Interests of that
   type, (ii) in connection with the Plan Settlement, with respect to any Debtor, the proportion of value or
   other distributions allocated to such Debtor in accordance with the Plan Settlement, (iii) in connection
   with the allocation of Unsecured Distributable Value, the Reallocation Pool, the NG Reallocation Pool, or
   the FENOC-FES Claim Reallocation, the proportion that the amount of an Allowed Claim or Allowed
   Interest bears to the aggregate amount of the Allowed Claims or Allowed Interests entitled to recover
   from the same Unsecured Distributable Value, the Reallocation Pool, the NG Reallocation Pool, and/or
   the FENOC-FES Claim Reallocation, (iv) in connection with the allocation of the Distributable Value
   Adjustment Amount, the proportion based upon the Distributable Value Split applicable to such Class of
   Claims, or (v) in connection with the allocation of the Effective Date Cash Distribution to each Holder of
   New Common Stock, the proportion that the amount of New Common Stock to be issued to such Holder
   bears to the aggregate amount of all New Common Stock to be issued under the Plan (including to the
   Disputed Claims Reserve) as of the Effective Date.

           243.    “Process Support Agreement” means that certain Process Support Agreement entered into
   by and among (i) the Debtors; (ii) members of the Ad Hoc Noteholder Group and the Mansfield
   Certificateholders Group; (iii) the Committee, solely for purposes of the Mansfield Issues Protocol (as
   defined in the Process Support Agreement); (iv) MetLife, solely for purposes of the Mansfield Issues
   Protocol, the Term Sheet (as defined in the Process Support Agreement) and Section 1, 2, 3 (solely with
   respect to the Mansfield Issues Protocol and the Term Sheet), 4, 5, 7.01, 8, 9, 10.02, 10.03, and 11; (v)
   U.S. Bank solely for purposes of the Mansfield Issues Protocol, the Term Sheet (as defined in the Process
   Support Agreement) and Section 1, 2, 3 (solely with respect to the Mansfield Issues Protocol and the
   Term Sheet), 4, 5, 7.01, 8, 9, 10.02, 10.03, and 11; and (vi) Wilmington Savings Fund Society, FSB,
   solely for purposes of the Mansfield Issues Protocol, and which Process Support Agreement was
   approved by the Bankruptcy Court on May 9, 2018 [Docket No. 509].

          244.     “Professional” means an Entity, excluding those Entities entitled to compensation
   pursuant to the Ordinary Course Professional Order: (i) retained pursuant to a Bankruptcy Court order in
   accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services


                                                       27

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page110
                                                                     32 of
                                                                        of122
                                                                           299
   rendered before or on the Effective Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the
   Bankruptcy Code; or (ii) other than with respect to the Other Professional Fee Claims, awarded
   compensation and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the
   Bankruptcy Code.

           245.    “Professional Fee Claims” means all Administrative Claims for the compensation of
   Professionals and the reimbursement of expenses incurred by such Professionals through and including
   the Effective Date to the extent such fees and expenses have not been paid pursuant to the Interim
   Compensation Order or any other order of the Bankruptcy Court. To the extent the Bankruptcy Court
   denies or reduces by a Final Order any amount of a Professional’s requested fees and expenses, then the
   amount by which such fees or expenses are reduced or denied shall reduce the applicable Professional Fee
   Claim.

         246.     “Professional Fee Claims Bar Date” means the deadline for Filing final requests for
   payment of Professional Fee Claims, which shall be 60 days after the Effective Date.

          247.     “Professional Fee Escrow Account” means an escrow account established and funded
   pursuant to Article II.A.3(b) of the Plan for Professional Fee Claims.

           248.     “Professional Fee Escrow Agent” means the escrow agents for the Professional Fee
   Escrow Account appointed pursuant to Article II.A.3(b) of the Plan and the escrow agreements entered
   into pursuant thereto.

           249.   “Professional Fee Reserve Amount” means the total amount of unpaid Professional Fee
   Claims through the Effective Date as estimated in accordance with Article II.A.3(c).

          250.     “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter
   11 Cases.

          251.    “Proof of Interest” means a proof of Interest Filed against any of the Debtors in the
   Chapter 11 Cases.

           252.  “Rail Claim Settlement” means that certain Settlement Agreement, dated May 1, 2017,
   by and among FE Corp., FG, BNSF Railway Company and CSX Transportation Inc.

           253.    “Reallocation Pool” means a pool consisting of $45,750,000 of the aggregate Unsecured
   Distributable Value from all Debtors otherwise available for distribution to Holders of Unsecured
   Bondholder Claims, which shall be reallocated to Holders of Single-Box Unsecured Claims against the
   various Debtors ratably based on the allocation of FE Settlement consideration to such Debtors.

            254.     “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and
   Interests, that the Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the
   Bankruptcy Code.

            255.    “Rejected Executory Contract or Unexpired Lease” means any Executory Contract or
   Unexpired Lease rejected by order of the Bankruptcy Court or to be rejected pursuant to the Plan, as
   reflected in the Plan Supplement and as may be further amended or modified by inclusion in the Plan
   Supplement.

          256.     “Released Parties” means collectively, the Debtor Released Parties, the FE Non-Debtor
   Released Parties and the Other Released Parties.



                                                      28

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page111
                                                                     33 of
                                                                        of122
                                                                           299
           257.     “Reorganized” or “Reorganized Debtor” means any Debtor as reorganized pursuant to
   and under the Plan or any successor thereto, by merger, consolidation, or otherwise, on or after the
   Effective Date, including New Holdco.

            258.     “Reorganized Debtor Registration Rights Agreement” means one or more registration
   rights agreements, if any, to be entered into (or deemed entered into) by the Reorganized Debtors and the
   holders of the New Common Stock on the Effective Date that will govern certain matters related to the
   registration of the New Common Stock, which shall be included in the Plan Supplement.

           259.    “Reorganized Debtor Stockholders’ Agreement” means the one or more stockholders’
   agreements, if any, to be entered into (or deemed entered into) by the Reorganized Debtors and the
   holders of the New Common Stock on the Effective Date that will govern certain matters related to the
   governance of the Reorganized Debtors, which shall be included in the Plan Supplement and shall be
   reasonably acceptable to the Debtors, the Committee, and the Requisite Supporting Parties.

            260.    “Requisite Supporting Parties” means Consenting Creditors representing at least 70% of
   the total aggregate principal and face amount of Unsecured Claims held by the Consenting Creditors,
   which shall include (i) Consenting Creditors holding at least 33% of the total aggregate principal and face
   amount of the Mansfield Certificate Claims held by the Consenting Creditors and (ii) (x) to the extent
   affecting distributions on account of, or economic treatment of, FES Single-Box Unsecured Claims in a
   manner inconsistent with the Restructuring Support Agreement (except to the extent such inconsistency
   only results in Pro Rata dilution of New Common Stock), the rights of minority holders of New Common
   Stock (to the extent inconsistent with the corporate governance term sheet attached to the Restructuring
   Support Agreement) or release or exculpation provisions relating to the FES Creditor Group, members of
   the FES Creditor Group holding at least 50% of the total face amount of the FES Single-Box Unsecured
   Claims and FENOC-FES Unsecured Claims held by the FES Creditor Group and (y) to the extent
   affecting distributions on account of, or economic treatment of, FENOC-FES Unsecured Claims in a
   manner inconsistent with the Plan Term Sheet (except to the extent such inconsistency only results in Pro
   Rata dilution of New Common Stock), members of the FES Creditor Group holding at least 50% of the
   total face amount of the FENOC-FES Unsecured Claims held by the FES Creditor Group.

           261.    “Restructuring Support Agreement” means that certain Restructuring Support Agreement
   dated as of January 23, 2019 by and among the Debtors, the Consenting Creditors and the Committee, as
   may be amended, supplemented or otherwise modified from time to time in accordance therewith.

           262.    “Restructuring Transactions” means those mergers, amalgamations, consolidations,
   arrangements, continuances, restructurings, transfers, conversions, dispositions, liquidations, dissolutions,
   or other corporate transactions that the Debtors, the Consenting Creditors, and except as specifically
   provided herein, the Committee, reasonably determine to be necessary or desirable to implement the Plan.

           263.    “SAP System of Record” means the Systems, Applications and Products in Data
   Processing system maintained and controlled by FESC.

           264.     “Schedules” means the schedules of assets and liabilities, schedules of Executory
   Contracts or Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to
   section 521 of the Bankruptcy Code, the official bankruptcy forms, and the Bankruptcy Rules.

           265.    “SEC” means the Securities and Exchange Commission.

           266.     “Secured” means when referring to a Claim: (i) secured by a Lien on property in which
   the Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by



                                                        29

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page112
                                                                     34 of
                                                                        of122
                                                                           299
   reason of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy
   Code, to the extent of the value of the creditor’s interest in the Estate’s interest in such property or to the
   extent of the amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
   Bankruptcy Code; or (ii) Allowed pursuant to the Plan or separate order of the Bankruptcy Court as a
   secured claim.

          267.    “Secured FG PCN Claims” means, collectively, any PCN Claims against FG that are
   Secured by FG FMBs.

            268.    “Secured FG PCN Designated Claims” means, collectively, the Secured FG PCN Claims
   relating to any series of Secured PCN Claims (i) that have matured on or before the Effective Date, or (ii)
   arise under PCNs listed as CUSIPs 074876HQ9 and 708686EE6.

            269.    “Secured FG PCN Reinstated Claims” means, collectively, the Secured FG PCN Claims
   that are not Secured FG PCN Designated Claims.

          270.   “Secured NG PCN Claims” means, collectively, any PCN Claims against NG that are
   Secured by NG FMBs.

         271.       “Secured PCN Claims” means, collectively the Secured FG PCN Claims and Secured NG
   PCN Claims.

            272.    “Secured PCN Indenture Trustee” means, as applicable, UMB Bank, National
   Association, as successor trustee under the applicable PCN Indentures, which entity is also successor
   trustee under the FG Mortgage and the NG Mortgage.

           273.     “Securities Act” means the Securities Act of 1933, as amended, codified at 15 U.S.C. §
   77a et seq., together with the rules and regulations promulgated thereunder.

           274.    “Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
   codified at 15 U.S.C. §§ 78a et. seq., together with the rules and regulations promulgated thereunder.

           275.     “Security” or “Securities” has the meaning set forth in section 101(49) of the Bankruptcy
   Code.

          276.      “Single-Box Unsecured Claim” means any General Unsecured Claim filed against only
   one Debtor.

           277.    “Standstill Agreement” means that certain Amended and Restated Standstill Agreement
   entered into by and among (i) the Debtors, (ii) members of the Ad Hoc Noteholders Group and the
   Mansfield Certificateholders Group, (iii) the FE Non-Debtor Parties, and (iv) the Committee, and which
   Standstill Agreement was approved by the Bankruptcy Court on May 9, 2018 [Docket No. 509], as
   amended on August 1, 2018 [Docket No. 1084].

           278.     “Tax Allocation Agreement” means that certain Intercompany Income Tax Allocation
   Agreement, dated as of January 31, 2017, by and among FE Corp. and each of its subsidiaries, including
   the Debtors, as the same has been or may be subsequently modified, amended, supplemented or otherwise
   revised from time to time, and together with all instruments, documents and agreements related thereto.




                                                         30

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page113
                                                                     35 of
                                                                        of122
                                                                           299
            279.    “Tax Matters Agreement” means that certain Tax Matters Agreement to be entered into
   between the Debtors and the FE Non-Debtor Parties prior to the Plan Effective Date which agreement
   shall be in form and substance reasonably acceptable to the Requisite Supporting Parties.

          280.   “Transition Working Group” has the meaning ascribed to such term in the Restructuring
   Support Agreement.

          281.     “Transition Working Group Management Agreement” means the agreement among the
   Debtors and the members of the Transition Working Group who are not employees of the Debtors.

            282.   “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is
   subject to assumption or rejection under section 365 of the Bankruptcy Code.

            283.     “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or
   Interests that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

           284.    “U.S.” means the United States of America.

           285.    “U.S. Bank” means U.S. Bank Trust National Association.

           286.    “U.S. Trustee” means the Office of the U.S. Trustee for the Northern District of Ohio.

          287.    “Unsecured Bondholder Cash Pool” means, a pool of cash equal to the aggregate value of
   New Common Stock distributed on the Effective Date to Holders of Allowed General Unsecured Claims
   who have an election to receive New Common Stock in lieu of Cash and make such election.

          288.  “Unsecured Bondholder Claims” means, collectively: (i) FES Notes Claims, (ii)
   Unsecured PCN Claims, and (iii) Mansfield Certificate Claims.

           289.    “Unsecured Claim” means any Claim that is not a Secured Claim.

           290.    “Unsecured Distributable Value” means (i) with respect to FENOC, the FENOC
   Unsecured Distributable Value, (ii) with respect to FES, the FES Unsecured Distributable Value, (iii)
   with respect to FG, the FG Unsecured Distributable Value, (iv) with respect to FGMUC, the FGMUC
   Unsecured Distributable Value, and (v) with respect to NG, the NG Unsecured Distributable Value.

         291.   “Unsecured FG PCN Claims” means any PCN Claims against FG that are not Secured
   FG PCN Claims.

        292.    “Unsecured NG PCN Claims” means any PCN Claims against NG that are not Secured
   NG PCN Claims.

          293.    “Unsecured Non-Priority Claims” means any Unsecured Claims that are not
   Administrative Claims, Priority Tax Claims or Other Priority Claims.

          294.   “Unsecured PCN Claims” means collectively, the Unsecured FG PCN Claims and the
   Unsecured NG PCN Claims.

            295.    “Unsecured PCN/FES Notes Claims” means, collectively: (i) the Unsecured PCN Claims
   and (ii) the FES Notes Claims.




                                                      31

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page114
                                                                     36 of
                                                                        of122
                                                                           299
           296.    “Unsecured PCN/FES Notes Claims Against FES” means any Unsecured PCN Claims
   and FES Notes Claims against FES, including Unsecured PCN Claims and FES Notes Claims against
   FES arising from guarantees.

            297.   “Unsecured PCN/FES Notes Claims Against FG” means any Unsecured PCN Claims and
   FES Notes Claims against FG, including Unsecured PCN Claims and FES Notes Claims against FG
   arising from guarantees.

            298.   “Unsecured PCN/FES Notes Claims Against NG” means any Unsecured PCN Claims
   and FES Notes Claims against NG, including Unsecured PCN Claims and FES Notes Claims against NG
   arising from guarantees.

         299.    “Unsecured PCN Indenture Trustee” means the Bank of New York Mellon Trust
   Company, N.A., as trustee under the applicable PCN Indentures.

           300.    “Vacation Claims” means any claims guaranteed by FE Corp. in that certain Guarantee,
   dated as of February 21, 2017, in favor of certain employees who (i) participate in the FirstEnergy Time
   Off Program, (ii) have participated in a predecessor plan on or before December 31, 2008, and (iii) have
   earned a banked or frozen vacation benefit.

           301.    “Waived Tax Claims” means any Claim in respect of the FES Tax Overpayment.

           302.     “Welfare and Benefit Plan Administration Costs” means the costs (other than any indirect
   costs related to human resources management services pursuant to the Amended Shared Services
   Agreement) relating to the administration of any Welfare Plan that are incurred with respect to or
   allocable to the Debtors’ Current Employees or the Debtors’ Former Employees, from and after the date
   on which the Debtors cease to participate in any such plan.

           303.    “Welfare Plans” means the welfare benefit plans or programs sponsored by FE Corp. or
   FESC.

            304.    “Worthless Stock Deduction” means any deduction related to FE Corp.’s ownership
   interest in the Debtors to be claimed pursuant to 26 U.S.C. § 165.

   B.      Rules of Interpretation.

           For the purposes of the Plan:

            (1)     in the appropriate context, each term, whether stated in the singular or the plural, shall
   include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
   shall include the masculine, feminine, and the neuter gender;

            (2)     unless otherwise specified, any reference herein to an existing document, schedule, or
   exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document, schedule, or
   exhibit, as it may thereafter be amended, modified, or supplemented; provided that any such amendment,
   modification, or supplement is made in accordance with the terms of the Plan and the Restructuring
   Support Agreement and the terms governing any applicable document, schedule, or exhibit, including any
   consent right in favor of the Debtors, the Reorganized Debtors, the FE Non-Debtor Parties, the Requisite
   Supporting Parties, the Mansfield Owner Parties, or the Committee;




                                                       32

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page115
                                                                     37 of
                                                                        of122
                                                                           299
           (3)     any reference to an Entity as a Holder of a Claim or Interest includes the Entity’s
   successors and assigns;

           (4)      unless otherwise specified, all references herein to “Articles” are references to Articles
   hereof or hereto;

           (5)    unless otherwise specified, all references herein to exhibits are references to exhibits in
   the Plan Supplement;

             (6)     unless otherwise specified, the words “herein,” “hereof”, and “hereto” refer to the Plan in
   its entirety rather than to a particular portion of the Plan;

           (7)      captions and headings to Articles are inserted for convenience of reference only and are
   not intended to be a part of or to affect the interpretation of the Plan;

          (8)    unless otherwise specified herein, the rules of construction set forth in section 102 of the
   Bankruptcy Code shall apply;

          (9)    any term used in capitalized form herein that is not otherwise defined but that is used in
   the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
   Bankruptcy Code or the Bankruptcy Rules, as the case may be;

           (10)     all references to docket numbers of documents Filed in the Chapter 11 Cases are
   references to the docket numbers under the Bankruptcy Court’s CM/ECF system;

         (11)     all references to statutes, regulations, orders, rules of courts, and the like shall mean as
   amended from time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated;

            (12)    any immaterial effectuating provisions may be interpreted by the Reorganized Debtors in
   such a manner that is consistent with the overall purpose and intent of the Plan all without further notice
   to or action, order, or approval of the Bankruptcy Court or any other Entity;

            (13)   except as otherwise specifically provided in the Plan to the contrary, references in the
   Plan to the Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors,
   including a newly created holding company entity or other newly created entities, as applicable, to the
   extent the context requires.

   C.      Computation of Time.

           Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall
   apply in computing any period of time prescribed or allowed herein. If the date on which a transaction
   may occur pursuant to the Plan shall occur on a day that is not a Business Day, then such transaction shall
   instead occur on the next succeeding Business Day. Except as otherwise provided herein or in the
   Restructuring Support Agreement, any action to be taken on the Effective Date may be taken on or as
   soon as reasonably practicable after the Effective Date.

   D.      Governing Law.

           Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
   Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Ohio, without giving
   effect to the principles of conflict of laws, shall govern the rights, obligations, construction and



                                                        33

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page116
                                                                     38 of
                                                                        of122
                                                                           299
   implementation of the Plan, any agreements, documents, instruments, or contracts executed or entered
   into in connection with the Plan (except as otherwise set forth in those agreements, in which case the
   governing law of such agreement shall control); provided, however, that corporate governance matters
   relating to the Debtors or the Reorganized Debtors, as applicable, shall be governed by the laws of the
   state of incorporation or formation of the relevant Debtor or Reorganized Debtor, as applicable.

   E.      References to Monetary Figures.

           All references in the Plan to monetary figures shall refer to currency of the U.S., unless otherwise
   expressly provided.

                                                  ARTICLE II.

                      ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS

            In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and
   Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and
   Interests.

   A.      Administrative Claims.

           1.      General Administrative Claims.

            Except as specified in this Article II, and with respect to the FE Non-Debtor Parties, subject to the
   FE Settlement Agreement, unless the Holder of an Allowed General Administrative Claim and the
   Debtors or the Reorganized Debtors, as applicable, agree to less favorable treatment, each Holder of an
   Allowed General Administrative Claim will receive, in full satisfaction of its General Administrative
   Claim, Cash equal to the amount of such Allowed General Administrative Claim either: (i) on the
   Effective Date; (ii) if the General Administrative Claim is not Allowed as of the Effective Date, 30 days
   after the date on which an order allowing such General Administrative Claim becomes a Final Order, or
   as soon thereafter as reasonably practicable; or (iii) if the Allowed General Administrative Claim is based
   on a liability incurred by the Debtors in the ordinary course of their business after the Petition Date,
   pursuant to the terms and conditions of the particular transaction or agreement giving rise to such
   Allowed General Administrative Claim, without any further action by the Holders of such Allowed
   General Administrative Claim, and without any further notice to or action, order, or approval of the
   Bankruptcy Court.

            Requests for payment of General Administrative Claims must be Filed and served on the Debtors
   or the Reorganized Debtors, as applicable, no later than the Administrative Claims Bar Date applicable to
   the Debtor against whom the General Administrative Claim is asserted pursuant to the procedures
   specified in the Confirmation Order and the notice of the Effective Date. Holders of General
   Administrative Claims that are required to File and serve a request for payment of such General
   Administrative Claims by the Administrative Claims Bar Date that do not File and serve such a request by
   the Administrative Claims Bar Date shall be forever barred, estopped, and enjoined from asserting such
   General Administrative Claims against the Debtors, the Reorganized Debtors, or their respective property
   and such General Administrative Claims shall be deemed forever discharged and released as of the
   Effective Date. Any requests for payment of General Administrative Claims that are not properly Filed
   and served by the Administrative Claims Bar Date shall not appear on the Claims Register and shall be
   disallowed automatically without the need for further action by the Debtors or the Reorganized Debtors or
   further order of the Bankruptcy Court. To the extent this Article II.A.1 conflicts with Article XII.C of the




                                                        34

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page117
                                                                     39 of
                                                                        of122
                                                                           299
   Plan with respect to fees and expenses payable under section 1930(a) of the Judicial Code, including fees
   and expenses payable to the U.S. Trustee, Article XII.C of the Plan shall govern.

           2.      Postpetition Inter-Debtor Claims.

           Without the need to file or serve any request for payment of a General Administrative Claim, in
   accordance with the Plan Settlement, the postpetition Inter-Debtor Claims shall be Allowed as follows: (i)
   the postpetition Inter-Debtor Claim of FG against FES shall be Allowed as super-priority Administrative
   Claims in an amount equal to $120,291,389; (ii) the postpetition Inter-Debtor Claim of NG against FES
   shall be Allowed as super-priority Administrative Claims in an amount equal to $238,431,879; (iii) the
   postpetition Inter-Debtor Claims of FGMUC against FG shall be disallowed in full; (iv) the postpetition
   Inter-Debtor Claims of FENOC against FES shall be Allowed as a super-priority Administrative Claim in
   the amount of $2,000,000; and (v) the postpetition Inter-Debtor Claims of FENOC against NG shall be
   Allowed as super-priority Administrative Claims in the amount of $69,929,041. In lieu of Cash payment
   or other distribution to the Debtors holding such Inter-Debtor Claims, the distributions on account of such
   Inter-Debtor Claims may be made to the Holders of Allowed Unsecured Claims against the Debtor
   holding such Inter-Debtor Claims in accordance with the terms and conditions of this Plan.

           3.      Professional Compensation.

                   a.      Final Fee Applications.

           All final requests for payment of Professional Fee Claims incurred during the period from the
   Petition Date through the Effective Date, must be Filed and served on the Debtors or Reorganized
   Debtors, as applicable, the Committee and the United States Trustee no later than the Professional Fee
   Claims Bar Date. All such final requests will be subject to approval by the Bankruptcy Court after notice
   and a hearing in accordance with the procedures established by the Bankruptcy Code and prior orders of
   the Bankruptcy Court in the Chapter 11 Cases, including the Interim Compensation Order, and once
   approved by the Bankruptcy Court, paid promptly from the Professional Fee Escrow Account in its full
   Allowed amount. Notwithstanding anything to the contrary herein, the provisions regarding the
   reimbursement of professional fees and expenses of the Supporting Creditors as set forth in the Process
   Support Agreement and of the Consenting Creditors as set forth in the Restructuring Support Agreement
   shall continue through the Effective Date and, for the avoidance of doubt, such professionals shall not be
   required to file any request for payment of such amounts pursuant to Article II.A.3 of the Plan or
   otherwise.

                   b.      Professional Fee Escrow Account.

          On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee
   Escrow Account with Cash equal to the Professional Fee Reserve Amount.

            Upon the establishment of the Professional Fee Escrow Account, the Reorganized Debtors shall
   select a Professional Fee Escrow Agent for the Professional Fee Escrow Account to administer payments
   to and from such Professional Fee Escrow Account in accordance with the Plan and shall enter into an
   escrow agreement providing for administration of such payments in accordance with the Plan.

           The Professional Fee Escrow Account shall be maintained in trust solely for the Professionals.
   Such funds shall not be considered property of the Estates of the Debtors or the Reorganized Debtors.
   The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such
   Professionals from the Professional Fee Escrow Account when such Professional Fee Claims are Allowed
   by Final Order.



                                                       35

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page118
                                                                     40 of
                                                                        of122
                                                                           299
                   c.       Professional Fee Reserve Amount.

           Professionals shall estimate their unpaid Professional Fee Claims and other unpaid fees and
   expenses incurred in rendering services to the Debtors before and as of the Effective Date and shall
   deliver such estimate to the Debtors no later than ten Business Days before the Effective Date; provided,
   however, that such estimate shall not be deemed to limit the amount of the fees and expenses that are the
   subject of the Professional’s final request for payment of Filed Professional Fee Claims. If a Professional
   does not provide an estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such
   Professional. The total amount estimated pursuant to this Article II.A.3(c) shall comprise the Professional
   Fee Reserve Amount.

                   d.       Post-Effective Date Fees and Expenses.

           When all Allowed amounts owing to Professionals have been paid in full from the Professional
   Fee Escrow Account, any remaining amount in the Professional Fee Escrow Account shall be disbursed to
   the Reorganized Debtors without any further action or order of the Bankruptcy Court.

          If the amount in the Professional Fee Escrow Account is insufficient to fund payment in full of all
   Allowed amounts owing to Professionals, the deficiency shall be promptly funded to the Professional Fee
   Escrow Account by the Reorganized Debtors.

           Upon the Effective Date, any requirement that Professionals comply with sections 327 through
   331, 363, and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered
   after such date shall terminate, and the Debtors or Reorganized Debtors may employ and pay any
   Professional in the ordinary course of business without any further notice to or action, order, or approval
   of the Bankruptcy Court.

   B.      Priority Tax Claims.

            Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to less favorable
   treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for each
   Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in
   accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code and, for the
   avoidance of doubt, Holders of Allowed Priority Tax Claims will receive interest on such Allowed
   Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
   Bankruptcy Code.

                                                 ARTICLE III.

                CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

   A.      Classification of Claims and Interests.

           Claims and Interests, except for Administrative Claims and Priority Tax Claims, are classified in
   the Classes set forth in this Article III. A Claim or Interest is classified in a particular Class only to the
   extent that the Claim or Interest qualifies within the description of that Class and is classified in other
   Classes to the extent that any portion of the Claim or Interest qualifies within the description of such other
   Classes. A Claim also is classified in a particular Class for the purpose of receiving distributions pursuant
   to the Plan only to the extent that such Claim is an Allowed Claim in that Class and has not been paid,
   released, or otherwise satisfied before the applicable Effective Date. The Debtors reserve the right to




                                                        36

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page119
                                                                     41 of
                                                                        of122
                                                                           299
   assert that the treatment provided to Holders of Claims and Interests pursuant to Article III.B of the Plan
   renders such Holders Unimpaired.

           1.       Class Identification for the Debtors.

            The Plan constitutes a separate chapter 11 plan of reorganization for each Debtor, as applicable,
   and shall include the classifications set forth below. Subject to Article III.D of the Plan, to the extent that
   a Class contains Claims or Interests only with respect to one or more particular Debtor, such Class applies
   solely to such Debtor.

            The following charts represent the classification of Claims and Interests for the Debtors pursuant
   to the Plan.

                    a.      FES

    Class           Claims and Interests              Status                     Voting Rights
    Class A1        Other Secured Claims              Unimpaired                 Not Entitled to Vote (Deemed
                    Against FES                                                  to Accept)
    Class A2        Other Priority Claims             Unimpaired                 Not Entitled to Vote (Deemed
                    Against FES                                                  to Accept)
    Class A3        Unsecured PCN/FES Notes           Impaired                   Entitled to Vote
                    Claims Against FES
    Class A4        Mansfield Certificate Claims      Impaired                   Entitled to Vote
                    Against FES
    Class A5        FENOC-FES Unsecured               Impaired                   Entitled to Vote
                    Claims
    Class A6        FES Single-Box Unsecured          Impaired                   Entitled to Vote
                    Claims
    Class A7        Mansfield Indemnity Claims        Impaired                   Entitled to Vote
    Class A8        Convenience Claims                Impaired                   Entitled to Vote
    Class A9        Inter-Debtor Claims               Impaired                   Shall Not Vote
    Class A10       Interests in FES                  Impaired                   Not Entitled to Vote (Deemed
                                                                                 to Reject)


                    b.      FG

    Class           Claims and Interests             Status                     Voting Rights
    Class B1        Other Secured Claims             Unimpaired                 Not Entitled to Vote (Deemed
                    Against FG                                                  to Accept)
    Class B2        Other Priority Claims            Unimpaired                 Not Entitled to Vote (Deemed
                    Against FG                                                  to Accept)
    Class B3        Secured FG PCN Designated        Unimpaired                 Not Entitled to Vote (Deemed
                    Claims                                                      to Accept)
    Class B4        Secured FG PCN Reinstated        Impaired                   Entitled to Vote
                    Claims
    Class B5        Unsecured PCN/FES Notes          Impaired                   Entitled to Vote
                    Claims Against FG
    Class B6        Mansfield Certificate Claims     Impaired                   Entitled to Vote
                    Against FG



                                                         37

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page120
                                                                     42 of
                                                                        of122
                                                                           299
    Class B7    FG Single-Box Unsecured        Impaired     Entitled to Vote
                Claims
    Class B8    Mansfield Indemnity Claims     Impaired     Entitled to Vote
    Class B9    Convenience Claims             Impaired     Entitled to Vote
    Class B10   Inter-Debtor Claims            Impaired     Shall Not Vote
    Class B11   Interests in FG                Unimpaired   Not Entitled to Vote (Deemed
                                                            to Accept)

                c.     NG

    Class       Claims and Interests           Status       Voting Rights
    Class C1    Other Secured Claims           Unimpaired   Not Entitled to Vote (Deemed
                Against NG                                  to Accept)
    Class C2    Other Priority Claims          Unimpaired   Not Entitled to Vote (Deemed
                Against NG                                  to Accept)
    Class C3    Secured NG PCN Claims          Impaired     Entitled to Vote
    Class C4    Unsecured PCN/FES Notes        Impaired     Entitled to Vote
                Claims Against NG
    Class C5    Mansfield Certificate Claims   Impaired     Entitled to Vote
                Against NG
    Class C6    NG Single-Box Unsecured        Impaired     Entitled to Vote
                Claims
    Class C7    NG-FENOC Unsecured             Impaired     Entitled to Vote
                Claims against NG
    Class C8    Convenience Claims             Impaired     Entitled to Vote
    Class C9    Inter-Debtor Claims            Impaired     Shall Not Vote
    Class C10   Interests in NG                Unimpaired   Not Entitled to Vote (Deemed
                                                            to Accept)

                d.     FENOC

    Class        Claims and Interests          Status       Voting Rights
    Class D1     Other Secured Claims          Unimpaired   Not Entitled to Vote (Deemed
                 Against FENOC                              to Accept)
    Class D2     Other Priority Claims         Unimpaired   Not Entitled to Vote (Deemed
                 Against FENOC                              to Accept)
    Class D3     FENOC-FES Unsecured           Impaired     Entitled to Vote
                 Claims against FENOC
    Class D4     FENOC Single-Box              Impaired     Entitled to Vote
                 Unsecured Claims
    Class D5     NG-FENOC Unsecured            Impaired     Entitled to Vote
                 Claims against FENOC
    Class D6     Convenience Claims            Impaired     Entitled to Vote
    Class D7     Inter-Debtor Claims           Impaired     Shall Not Vote
    Class D8     Interests in FENOC            Impaired     Not Entitled to Vote (Deemed
                                                            to Reject)




                                                 38

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page121
                                                                     43 of
                                                                        of122
                                                                           299
               e.      FGMUC

    Class       Claims and Interests           Status                Voting Rights
    Class E1    Other Secured Claims           Unimpaired            Not Entitled to Vote
                Against FGMUC                                        (Deemed to Accept)
    Class E2    Other Priority Claims          Unimpaired            Not Entitled to Vote
                Against FGMUC                                        (Deemed to Accept)
    Class E3    Mansfield Certificate Claims   Impaired              Entitled to Vote
                Against FGMUC
    Class E4    FGMUC Single-Box               Impaired              Entitled to Vote
                Unsecured Claims
    Class E5    Mansfield Indemnity Claims     Impaired              Entitled to Vote
    Class E6    Convenience Claims             Impaired              Entitled to Vote
    Class E7    Inter-Debtor Claims            Impaired              Shall Not Vote
    Class E8    Interests in FGMUC             Unimpaired/Impaired   Not Entitled to Vote
                                                                     (Deemed to Accept or Reject)

               f.      FE Aircraft

    Class       Claims and Interests           Status                Voting Rights
    Class F1    Other Secured Claims           Unimpaired            Not Entitled to Vote (Deemed
                Against FE Aircraft                                  to Accept)
    Class F2    Other Priority Claims          Unimpaired            Not Entitled to Vote (Deemed
                Against FE Aircraft                                  to Accept)
    Class F3    General Unsecured Claims       Impaired              Entitled to Vote
                Against FE Aircraft
    Class F4    Inter-Debtor Claims            Impaired              Shall Not Vote
    Class F5    Interests in FE Aircraft       Impaired              Not Entitled to Vote (Deemed
                                                                     to Reject)

               g.      Norton

    Class       Claims and Interests           Status                Voting Rights
    Class G1    Other Secured Claims           Unimpaired            Not Entitled to Vote (Deemed
                Against Norton                                       to Accept)
    Class G2    Other Priority Claims          Unimpaired            Not Entitled to Vote (Deemed
                Against Norton                                       to Accept)
    Class G3    General Unsecured Claims       Impaired              Entitled to Vote
                Against Norton
    Class G4    Inter-Debtor Claims            Impaired              Shall Not Vote
    Class G5    Interests in Norton            Unimpaired            Not Entitled to Vote (Deemed
                                                                     to Accept)




                                                 39

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page122
                                                                     44 of
                                                                        of122
                                                                           299
   B.     Treatment of Claims and Interests.

            To the extent a Class contains Allowed Claims or Allowed Interests with respect to any Debtor,
   the classification of Allowed Claims and Allowed Interests is specified below.

          1.      Class A1 – Other Secured Claims Against FES.

                  a.      Classification: Class A1 consists of Other Secured Claims against FES.

                  b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class A1
                          agrees to a less favorable treatment of its Allowed Claim, in full and final
                          satisfaction, settlement, release, and discharge of and in exchange for each
                          Allowed Claim in Class A1, each such Holder shall receive, at the option of FES,
                          either:

                          i.      payment in full in Cash;

                          ii.     delivery of collateral securing any such Claim and payment of any
                                  interest required under section 506(b) of the Bankruptcy Code;

                          iii.    Reinstatement of such Claim; or

                          iv.     other treatment rendering such Claim Unimpaired.

                  c.      Voting: Class A1 is Unimpaired under the Plan. Holders of Claims in Class A1
                          are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                          the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                          or reject the Plan.

          2.      Class A2 – Other Priority Claims Against FES.

                  a.      Classification: Class A2 consists of Other Priority Claims against FES.

                  b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class A2
                          agrees to less favorable treatment of its Allowed Claim, in full and final
                          satisfaction, settlement, release, and discharge of and in exchange for each
                          Allowed Claim in Class A2, each such Holder shall receive, at the option of FES,
                          either:

                          i.      payment in full in Cash; or

                          ii.     other treatment rendering such Claim Unimpaired.

                  c.      Voting: Class A2 is Unimpaired under the Plan. Holders of Claims in Class A2
                          are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                          the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                          or reject the Plan.




                                                     40

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page123
                                                                     45 of
                                                                        of122
                                                                           299
        3.    Class A3 Unsecured PCN/FES Notes Claims Against FES.

              a.     Classification: Class A3 consists of Unsecured PCN/FES Notes Claims against
                     FES.

              b.     Allowance: The Unsecured PCN/FES Notes Claims Against FES shall be
                     Allowed in the aggregate amount of $2,237,912,062, including the FES Notes
                     Claims in the amount of $701,311,411 and the guarantee claims of the Holders of
                     Unsecured FG PCN Claims in the amount of $684,638,378, and Unsecured NG
                     PCN Claims in the amount of $851,962,273.

              c.     Treatment: Except to the extent that a Holder of an Allowed Unsecured
                     PCN/FES Notes Claim Against FES agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each Unsecured PCN/FES Notes Claim Against FES, each
                     Holder of an Allowed Unsecured PCN/FES Notes Claim Against FES shall
                     receive, on the Effective Date or as soon as reasonably practicable thereafter,
                     New Common Stock, subject to dilution for the Management Incentive Plan, in
                     an amount equal to its Pro Rata share of FES Unsecured Distributable Value,
                     subject to the reallocation of (i) the Reallocation Pool to Holders of Single Box
                     Unsecured Claims, (ii) the FENOC-FES Claim Reallocation to Holders of FES
                     Single-Box Unsecured Claims and Holders of FENOC-FES Unsecured Claims
                     against FES and (iii) the Mansfield Reallocation. The aggregate amount of value
                     available for distribution to Holders of Allowed Unsecured PCN/FES Notes
                     Claims against FES in accordance with the preceding sentence shall be subject to
                     the Distributable Value Adjustment Amount applicable to Class A3.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date or as soon as reasonably practicable thereafter, their Pro Rata
                     share of the Unsecured Bondholder Cash Pool in lieu of New Common Stock,
                     provided, however that to the extent the Unsecured Bondholder Cash Pool is
                     insufficient to provide each Electing Bondholder its allocable recovery of FES
                     Unsecured Distributable Value, subject to the reallocation of (i) the Reallocation
                     Pool to Holders of Single-Box Unsecured Claims, (ii) the FENOC-FES Claim
                     Reallocation to Holders of FES Single-Box Unsecured Claims and Holders of
                     FENOC-FES Unsecured Claims against FES and (iii) the Mansfield
                     Reallocation, the Electing Bondholders shall receive the remainder of their
                     distribution in New Common Stock, subject to dilution for the Management
                     Incentive Plan. The aggregate amount of value available for distribution to
                     Holders of Allowed Unsecured PCN/FES Notes Claims against FES in
                     accordance with the preceding sentence shall be subject to the Distributable
                     Value Adjustment Amount applicable to Class A3.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Unsecured PCN/FES Notes Claim Against FES that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class A3 is Impaired under the Plan. Holders of Claims in Class A3 are
                     entitled to vote to accept or reject the Plan.




                                                41

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page124
                                                                     46 of
                                                                        of122
                                                                           299
        4.    Class A4 – Mansfield Certificate Claims Against FES.

              a.     Classification: Class A4 consists of Mansfield Certificate Claims against FES.

              b.     Allowance: The Mansfield Certificate Claims Against FES shall be Allowed in
                     the aggregate amount of $786,763,400 in accordance with the terms of the
                     Mansfield Settlement.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Certificate Claim Against FES agrees to a less favorable treatment, in exchange
                     for and in full and final satisfaction, compromise, settlement, release and
                     discharge of each Mansfield Certificate Claim Against FES, each Holder of an
                     Allowed Mansfield Certificate Claim Against FES shall receive, on the Effective
                     Date or as soon as reasonably practicable thereafter, New Common Stock,
                     subject to dilution for the Management Incentive Plan, in an amount equal to its
                     Pro Rata share of FES Unsecured Distributable Value, subject to the reallocation
                     of (i) the Reallocation Pool to Holders of Single Box Unsecured Claims, and (ii)
                     the FENOC-FES Claim Reallocation to Holders of FES Single-Box Unsecured
                     Claims and Holders of FENOC-FES Unsecured Claims against FES and (iii) the
                     Mansfield Reallocation. The aggregate amount of value available for distribution
                     to Holders of Allowed Mansfield Certificate Claims against FES in accordance
                     with the preceding sentence shall be subject to the Distributable Value
                     Adjustment Amount applicable to Class A4.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of FES Unsecured Distributable Value, subject
                     to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims, (ii) the FENOC-FES Claim Reallocation to Holders of FES
                     Single-Box Unsecured Claims and the Holders FENOC-FES Unsecured Claims
                     against FES and (iii) the Mansfield Reallocation, the Electing Bondholders shall
                     receive the remainder of their distribution in New Common Stock, subject to
                     dilution for the Management Incentive Plan. The aggregate amount of value
                     available for distribution to Holders of Allowed Mansfield Certificate Claims
                     against FES in accordance with the preceding sentence shall be subject to the
                     Distributable Value Adjustment Amount applicable to Class A4.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Mansfield Certificate Claim Against FES that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class A4 is Impaired under the Plan. Holders of Claims in Class A4 are
                     entitled to vote to accept or reject the Plan.




                                                42

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page125
                                                                     47 of
                                                                        of122
                                                                           299
        5.    Class A5 – FENOC-FES Unsecured Claims Against FES.

              a.     Classification: Class A5 consists of Holders of FENOC-FES Unsecured Claims
                     (solely as to the portion of the claim against FES).

              b.     Treatment: Except to the extent that a Holder of an Allowed FENOC-FES
                     Unsecured Claim against FES agrees to a less favorable treatment, in exchange
                     for and in full and final satisfaction, compromise, settlement, release and
                     discharge of each FENOC-FES Unsecured Claim Against FES, each Holder of
                     an Allowed FENOC-FES Unsecured Claim Against FES shall receive, on the
                     Initial Distribution Date, cash equal to its Pro Rata share of (i) the FES
                     Unsecured Distributable Value, and (ii) the FENOC-FES Claim Reallocation,
                     provided that such Holders shall have the option to elect to receive their Pro Rata
                     share of New Common Stock in equal amount, subject to the Equity Election
                     Conditions, and subject to dilution for the Management Incentive Plan. The
                     aggregate amount of value available for distribution to Holders of Allowed
                     FENOC-FES Unsecured Claims against FES set forth in clauses (i) and (ii) of the
                     preceding sentence shall be subject to the Distributable Value Adjustment
                     Amount applicable to Class A5.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed FENOC-FES Unsecured Claim Against FES that receives New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              c.     Voting: Class A5 is Impaired under the Plan. Holders of Claims in Class A5 are
                     entitled to vote to accept or reject the Plan.

        6.    Class A6 – FES Single-Box Unsecured Claims.

              a.     Classification: Class A6 consists of FES Single-Box Unsecured Claims.

              b.     Treatment: Except to the extent that a Holder of an Allowed FES Single-Box
                     Unsecured Claim agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release and discharge of each FES
                     Single-Box Unsecured Claim, each Holder of an Allowed FES Single-Box
                     Unsecured Claim shall receive, on the Initial Distribution Date, cash equal to its
                     Pro Rata share of (i) the FES Unsecured Distributable Value, (ii) the portion of
                     the Reallocation Pool allocated to FES, (iii) the FENOC-FES Claim
                     Reallocation, and (iv) the NG Reallocation Pool, provided that such Holders shall
                     have the option to elect to receive their Pro Rata share of New Common Stock in
                     equal amount, subject to the Equity Election Conditions and subject to dilution
                     for the Management Incentive Plan. The aggregate amount of value available for
                     distribution to Holders of Allowed FES Single-Box Unsecured Claims set forth
                     in clauses (i) through (iv) of the preceding sentence shall be subject to the
                     Distributable Value Adjustment Amount applicable to Class A6.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed FES Single-Box Unsecured Claim that receives New Common
                     Stock in satisfaction of its Claim shall receive its Pro Rata share of the Effective
                     Date Cash Distribution.


                                                 43

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page126
                                                                     48 of
                                                                        of122
                                                                           299
              c.     Voting: Class A6 is Impaired under the Plan. Holders of Claims in Class A6 are
                     entitled to vote to accept or reject the Plan.

        7.    Class A7 –Mansfield Indemnity Claims Against FES.

              a.     Classification: Class A7 consists of the Mansfield TIA Claims against FES and
                     the Mansfield OT Claims against FES.

              b.     Allowance: The Mansfield TIA Claims against FES shall be Allowed as
                     Unsecured Claims in the aggregate amount of $182,000,000.00. The Mansfield
                     OT Claims against FES shall be Allowed as Unsecured Claims in the aggregate
                     amount of $28,882.75.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Indemnity Claim against FES agrees to a less favorable treatment, in exchange
                     for and in full and final satisfaction, compromise, settlement, release and
                     discharge of each Mansfield Indemnity Claim against FES, each Holder of an
                     Allowed Mansfield Indemnity Claim against FES shall receive, on the Initial
                     Distribution Date, cash equal to its Pro Rata share of FES Unsecured
                     Distributable Value. The aggregate amount of value available for distribution to
                     Holders of Allowed Mansfield Indemnity Claims against FES shall be subject to
                     the Distributable Value Adjustment Amount applicable to Class A7.

              d.     Voting: Class A7 is Impaired under the Plan. Holders of Claims in Class A7 are
                     entitled to vote to accept or reject the Plan.

        8.    Class A8 – Convenience Claims against FES.

              a.     Classification: Class A8 consists of all Convenience Claims against FES.

              b.     Treatment: Except to the extent that a Holder of an Allowed Convenience Claim
                     against FES agrees to a less favorable treatment, in exchange for and in full and
                     final satisfaction, compromise, settlement, release, and discharge of each
                     Allowed Convenience Claim against FES, each Holder of an Allowed
                     Convenience Claim against FES that has properly elected to be treated as such on
                     its Ballot shall receive, on the Initial Distribution Date, Cash in an amount equal
                     to 36.4% of the Allowed Convenience Claim.

              c.     Voting: Class A8 is Impaired under the Plan. Holders of Claims in Class A8 are
                     entitled to vote to accept or reject the Plan.

        9.    Class A9 – Inter-Debtor Claims against FES.

              a.     Classification: Class A9 consists of prepetition Inter-Debtor Claims against FES.

              b.     Allowance: The prepetition Inter-Debtor Claims against FES shall be Allowed as
                     follows: (i) the prepetition Inter-Debtor Claims of FG against FES shall be
                     Allowed as Unsecured Claims in the aggregate amount of $1,488,190,630; (ii)
                     the prepetition Inter-Debtor Claims of NG against FES shall be Allowed as
                     Unsecured Claims in the aggregate amount of $1,670,896,976; (iii) the
                     prepetition Inter-Debtor Claims of FENOC against FES shall be Allowed as



                                                44

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page127
                                                                     49 of
                                                                        of122
                                                                           299
                      Unsecured Claims in the aggregate amount of $28,000,000; and (iv) the
                      prepetition Inter-Debtor Claim of FE Aircraft against FES shall be Allowed as
                      Unsecured Claims in the aggregate amount of $2,322,082.

              c.      Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                      FES shall receive their Pro Rata share of the FES Unsecured Distributable Value.
                      In lieu of Cash payment or other distribution to the Debtors holding such
                      prepetition Inter-Debtor Claims against FES, the distributions on account of such
                      prepetition Inter-Debtor Claims against FES shall be made to the Holders of
                      Allowed Unsecured Claims against the Debtor holding such prepetition Inter-
                      Debtor Claims against FES by including the recovery on such prepetition Inter-
                      Debtor Claims against FES in the calculation of the Unsecured Distributable
                      Value relating to the Debtor holding such Inter-Debtor Claims against FES.

              d.      Voting: Class A9 is Impaired under the Plan. Notwithstanding such Impairment,
                      Holders of prepetition Inter-Debtor Claims against FES are insiders whose votes
                      will not be counted. Accordingly, this class will not vote to accept or reject the
                      Plan.

        10.   Class A10 – Interests in FES.

              a.      Classification: Class A10 consists of Interests in FES.

              b.      Treatment: As of the Effective Date, Interests in FES shall be cancelled and
                      released without any distribution on account of such Interests.

              c.      Voting: Class A10 is Impaired under the Plan. Holders of Claims in Class A10
                      are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of
                      the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                      or reject the Plan.

        11.   Class B1 – Other Secured Claims against FG.

              a.      Classification: Class B1 consists of Other Secured Claims against FG.

              b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class B1
                      agrees to a less favorable treatment of its Allowed Claim, in full and final
                      satisfaction, settlement, release, and discharge of and in exchange for each
                      Allowed Claim in Class B1, each such Holder shall receive, at the option of FG,
                      either:

                      i.      payment in full in Cash;

                      ii.     delivery of collateral securing any such Claim and payment of any
                              interest required under section 506(b) of the Bankruptcy Code;

                      iii.    Reinstatement of such Claim; or

                      iv.     other treatment rendering such Claim Unimpaired.




                                                 45

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page128
                                                                     50 of
                                                                        of122
                                                                           299
              c.     Voting: Class B1 is Unimpaired under the Plan. Holders of Claims in Class B1
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        12.   Class B2 – Other Priority Claims Against FG.

              a.     Classification: Class B2 consists of Other Priority Claims against FG.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class B2
                     agrees to less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class B2, each such Holder shall receive, at the option of FG,
                     either:

                     i.      payment in full in Cash; or

                     ii.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class B2 is Unimpaired under the Plan. Holders of Claims in Class B2
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        13.   Class B3 – Secured FG PCN Designated Claims.

              a.     Classification: Class B3 consists of the Secured FG PCN Designated Claims.

              b.     Allowance: The Secured FG PCN Designated Claims shall be Allowed in the
                     aggregate principal amount of $181,260,000, plus accrued and unpaid pre- and
                     postpetition interest (at the prepetition rate) on such principal amount through
                     and including the Effective Date.

              c.     Treatment: Allowed Secured FG PCN Designated Claims shall be paid in full in
                     Cash on the Effective Date or as soon thereafter as practicable.

              d.     Voting: Class B3 is Unimpaired under the Plan. Holders of Claims in Class B3
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        14.   Class B4 – Secured FG PCN Reinstated Claims.

              a.     Classification: Class B4 consists of the Secured FG PCN Reinstated Claims
                     against FG.

              b.     Allowance: The Secured FG PCN Reinstated Claims shall be Allowed in the
                     aggregate principal amount of $146,300,000, plus accrued and unpaid pre- and
                     postpetition interest (at the prepetition rate) on such principal amount through
                     and including the Effective Date.




                                                46

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page129
                                                                     51 of
                                                                        of122
                                                                           299
              c.     Treatment: Allowed Secured FG PCN Reinstated Claims shall be Reinstated in
                     full on the Effective Date or as soon as practicable thereafter, provided, however,
                     that any Allowed Secured FG PCN Reinstated Claims relating to accrued and
                     unpaid pre- and postpetition interest on the principal amount of Secured FG PCN
                     Reinstated Claims shall be paid in full in Cash.

                     The guarantee of FES with respect to such Allowed Secured FG PCN Reinstated
                     Claims shall be reinstated, and on the Effective Date if any assets of FES are
                     transferred to New Holdco pursuant to the Plan then New Holdco shall also
                     provide a new unsecured guarantee with respect to such Allowed Secured FG
                     PCN Reinstated Claims.

              d.     Voting: Class B4 is Impaired under the Plan. Holders of Claims in Class B4
                     shall be entitled to vote to accept or reject the Plan.

        15.   Class B5 – Unsecured PCN/FES Notes Claims Against FG.

              a.     Classification: Class B5 consists of Unsecured PCN/FES Notes Claims against
                     FG.

              b.     Allowance: The Unsecured PCN/FES Notes Claims against FG shall be Allowed
                     in the aggregate amount of $2,237,912,062, which is comprised of the Unsecured
                     FG PCN Claims in the amount of $684,638,378 and the guarantee claims of the
                     Holders of FES Notes Claims in the amount of $701,311,411, and the Unsecured
                     NG PCN Claims in the amount of $851,962,273.

              c.     Treatment: Except to the extent that a Holder of an Allowed Unsecured
                     PCN/FES Notes Claim Against FG agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each Unsecured PCN/FES Notes Claim Against FG, each
                     Holder of an Allowed Unsecured PCN/FES Notes Claim Against FG shall
                     receive, on the Effective Date or as soon as reasonably practicable thereafter,
                     New Common Stock, subject to dilution for the Management Incentive Plan, in
                     an amount equal to its Pro Rata share of the FG Unsecured Distributable Value,
                     subject to (i) the reallocation of the Reallocation Pool to Holders of Single Box
                     Unsecured Claims and (ii) the Mansfield Reallocation. The aggregate amount of
                     value available for distribution to Holders of Allowed Unsecured PCN/FES
                     Notes Claims against FG in accordance with the preceding sentence shall be
                     subject to the Distributable Value Adjustment Amount applicable to Class B5.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of FG Unsecured Distributable Value, subject
                     to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims and (ii) the Mansfield Reallocation, the Electing Bondholders
                     shall receive the remainder of their distribution in New Common Stock and
                     subject to dilution for the Management Incentive Plan. The aggregate amount of
                     value available for distribution to Holders of Allowed Unsecured PCN/FES




                                                47

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page130
                                                                     52 of
                                                                        of122
                                                                           299
                     Notes Claims Against FG in accordance with the preceding sentence shall be
                     subject to the Distributable Value Adjustment Amount applicable to Class B5.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Unsecured PCN/FES Notes Claim Against FG that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class B5 is Impaired under the Plan. Holders of Claims in Class B5 are
                     entitled to vote to accept or reject the Plan.

        16.   Class B6 – Mansfield Certificate Claims Against FG.

              a.     Classification: Class B6 consists of Mansfield Certificate Claims against FG.

              b.     Allowance: The Mansfield Certificate Claims Against FG shall be Allowed in the
                     aggregate amount of $786,763,400 in accordance with the terms of the Mansfield
                     Settlement.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Certificate Claim Against FG agrees to a less favorable treatment, in exchange
                     for and in full and final satisfaction, compromise, settlement, release and
                     discharge of each Mansfield Certificate Claim Against FG, each Holder of an
                     Allowed Mansfield Certificate Claim Against FG shall receive, on the Effective
                     Date or as soon as reasonably practicable thereafter, New Common Stock,
                     subject to dilution for the Management Incentive Plan, in an amount equal to its
                     Pro Rata share of the FG Unsecured Distributable Value, subject to (i) the
                     reallocation of the Reallocation Pool to Holders of Single Box Unsecured Claims
                     and (ii) the Mansfield Reallocation. The aggregate amount of value available for
                     distribution to Holders of Allowed Mansfield Certificate Claims against FG in
                     accordance with the preceding sentence shall be subject to the Distributable
                     Value Adjustment Amount applicable to Class B6.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of FG Unsecured Distributable Value, subject
                     to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims and (ii) the Mansfield Reallocation, the Electing Bondholders
                     shall receive the remainder of their distribution in New Common Stock subject to
                     dilution for the Management Incentive Plan. The aggregate amount of value
                     available for distribution to Holders of Allowed Mansfield Certificate Claims
                     against FG in accordance with the preceding sentence shall be subject to the
                     Distributable Value Adjustment Amount applicable to Class B6.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Mansfield Certificate Claim Against FG that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.




                                                48

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page131
                                                                     53 of
                                                                        of122
                                                                           299
              d.     Voting: Class B6 is Impaired under the Plan. Holders of Claims in Class B6 are
                     entitled to vote to accept or reject the Plan.

        17.   Class B7 – FG Single-Box Unsecured Claims.

              a.     Classification: Class B7 consists of FG Single-Box Unsecured Claims.

              b.     Treatment: Except to the extent that a Holder of an Allowed FG Single-Box
                     Unsecured Claim agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release and discharge of each FG
                     Single-Box Unsecured Claim, each Holder of an Allowed FG Single-Box
                     Unsecured Claim shall receive, on the Initial Distribution, cash equal to its Pro
                     Rata share of (i) the FG Unsecured Distributable Value and (ii) the Reallocation
                     Pool allocable to FG, provided that such Holders shall have the option to elect to
                     receive their ratable share of New Common Stock in equal amount, subject to the
                     Equity Election Conditions and subject to dilution for the Management Incentive
                     Plan. The aggregate amount of value available for distribution to Holders of
                     Allowed FG Single-Box Unsecured Claims set forth in clauses (i) and (ii) of the
                     preceding sentence shall be subject to the Distributable Value Adjustment
                     Amount applicable to Class B7.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed FG Single-Box Unsecured Claim that receives New Common
                     Stock in satisfaction of its Claim shall receive its Pro Rata share of the Effective
                     Date Cash Distribution.

              c.     Voting: Class B7 is Impaired under the Plan. Holders of Claims in Class B5 are
                     entitled to vote to accept or reject the Plan.

        18.   Class B8 –Mansfield Indemnity Claims against FG.

              a.     Classification: Class B8 consists of the Mansfield TIA Claims against FG and
                     the Mansfield OT Claims against FG.

              b.     Allowance: The Mansfield TIA Claims against FG shall be Allowed as
                     Unsecured Claims in the aggregate amount of $182,000,000.00. The Mansfield
                     OT Claims against FG shall be Allowed as Unsecured Claims in the aggregate
                     amount of $28,882.75.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Indemnity Claim against FG agrees to a less favorable treatment, in exchange for
                     and in full and final satisfaction, compromise, settlement, release and discharge
                     of each Mansfield Indemnity Claim against FG, each Holder of an Allowed
                     Mansfield Indemnity Claim against FG shall receive, on the Initial Distribution
                     Date, cash equal to its Pro Rata share of FG Unsecured Distributable Value. The
                     aggregate amount of value available for distribution to Holders of Allowed
                     Mansfield Indemnity Claims against FG shall be subject to the Distributable
                     Value Adjustment Amount applicable to Class B8.

              d.     Voting: Class B8 is Impaired under the Plan. Holders of Claims in Class B8 are
                     entitled to vote to accept or reject the Plan.



                                                 49

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page132
                                                                     54 of
                                                                        of122
                                                                           299
        19.   Class B9 -- Convenience Claims against FG.

              a.      Classification: Class B9 consists of all Convenience Claims against FG.

              b.      Treatment: Except to the extent that a Holder of an Allowed Convenience Claim
                      against FG agrees to a less favorable treatment, in exchange for and in full and
                      final satisfaction, compromise, settlement, release, and discharge of each
                      Allowed Convenience Claim against FG, each Holder of an Allowed
                      Convenience Claim against FG that has properly elected to be treated as such on
                      its Ballot shall receive, on the Initial Distribution Date, Cash in an amount equal
                      to 22.0% of the Allowed Convenience Claim.

              c.      Voting: Class B9 is Impaired under the Plan. Holders of Claims in Class B9 are
                      entitled to vote to accept or reject the Plan.

        20.   Class B10 – Inter-Debtor Claims against FG.

              a.      Classification: Class B10 consists of prepetition Inter-Debtor Claims against FG.

              b.      Allowance: The prepetition Inter-Debtor Claims of FGMUC against FG shall be
                      Allowed as Unsecured Claims in the aggregate amount of $901,881,812.

              c.      Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                      FG shall receive their Pro Rata share of the FG Unsecured Distributable Value.
                      In lieu of Cash payment or other distribution to the Debtors holding such
                      prepetition Inter-Debtor Claim against FG, the distributions on account of such
                      prepetition Inter-Debtor Claims shall be made to the Holders of Allowed
                      Unsecured Claims against the Debtor holding such prepetition Inter-Debtor
                      Claims against FG by including the recovery on such prepetition Inter-Debtor
                      Claims against FG in the calculation of the Unsecured Distributable Value
                      relating to the Debtor holding such prepetition Inter-Debtor Claims against FG.

              d.      Voting: Class B10 is Impaired under the Plan.            Notwithstanding such
                      Impairment, Holders of prepetition Inter-Debtor Claims against FG are insiders
                      whose votes will not be counted. Accordingly, this class will not vote to accept
                      or reject the Plan.

        21.   Class B11 – Interests in FG.

              a.      Classification: Class B11 consists of Interests in FG.

              b.      Treatment: Reorganized FES shall retain ownership of all Interests in FG.

              c.      Voting: Holders of Interests in Class B11 are conclusively deemed to have
                      accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                      Therefore, such Holders are not entitled to vote to accept or reject the Plan.

        22.   Class C1 – Other Secured Claims against NG.

              a.      Classification: Class C1 consists of Other Secured Claims against NG.




                                                 50

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page133
                                                                     55 of
                                                                        of122
                                                                           299
              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class C1
                     agrees to a less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class C1, each such Holder shall receive, at the option of NG,
                     either:

                     i.      payment in full in Cash;

                     ii.     delivery of collateral securing any such Claim and payment of any
                             interest required under section 506(b) of the Bankruptcy Code;

                     iii.    Reinstatement of such Claim; or

                     iv.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class C1 is Unimpaired under the Plan. Holders of Claims in Class C1
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        23.   Class C2 – Other Priority Claims against NG.

              a.     Classification: Class C2 consists of Other Priority Claims against NG.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class C2
                     agrees to less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class C2, each such Holder shall receive, at the option of NG,
                     either:

                     i.      payment in full in Cash; or

                     ii.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class C2 is Unimpaired under the Plan. Holders of Claims in Class C2
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        24.   Class C3 – Secured NG PCN Claims.

              a.     Classification: Class C3 consists of the Secured NG PCN Claims against NG.

              b.     Allowance: The Secured NG PCN Claims shall be Allowed in the aggregate
                     principal amount of $284,600,000, plus accrued and unpaid pre- and postpetition
                     interest (at the prepetition rate) on such principal amount through and including
                     the Effective Date.

              c.     Treatment: Allowed Secured NG PCN Claims shall be Reinstated in full on the
                     Effective Date, or as soon thereafter as practicable, provided, however, that any
                     Allowed Secured NG PCN Claims relating to accrued and unpaid pre- and



                                                51

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page134
                                                                     56 of
                                                                        of122
                                                                           299
                     postpetition interest on the principal amount of the Secured NG PCN Claims
                     through and including the Effective Date shall be paid in full in Cash.

                     The guarantee of FES with respect to such Allowed Secured NG PCN Claims
                     shall be reinstated, and on the Effective Date if any assets of FES are transferred
                     to New Holdco pursuant to the Plan then New Holdco shall also provide a new
                     unsecured guarantee with respect to such Allowed Secured NG PCN Claims that
                     are reinstated.

              d.     Voting: Class C3 is Impaired under the Plan. Holders of Claims in Class C3 are
                     entitled to vote to accept or reject the Plan.

        25.   Class C4 –Unsecured PCN/FES Notes Claims against NG.

              a.     Classification: Class C4 consists of Unsecured PCN/FES Notes Claims against
                     NG.

              b.     Allowance: The Unsecured PCN/FES Notes Claims Against NG shall be
                     Allowed in the aggregate amount of $2,237,912,062, which is comprised of the
                     Unsecured NG PCN Claims in the amount of $851,962,273 and the guarantee
                     claims of the Holders of FES Notes Claims in the amount of $701,311,411 and
                     the Unsecured FG PCN Claims in the amount of $684,638,378.

              c.     Treatment: Except to the extent that a Holder of an Allowed Unsecured
                     PCN/FES Notes Claim Against NG agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each Unsecured PCN/FES Notes Claim Against NG, each
                     Holder of an Allowed Unsecured PCN/FES Notes Claim Against NG shall
                     receive, on the Effective Date or as soon as reasonably practicable thereafter,
                     New Common Stock, subject to dilution for the Management Incentive Plan, in
                     an amount equal to its Pro Rata share of NG Unsecured Distributable Value,
                     subject to the reallocation of (i) the Reallocation Pool to Holders of Single Box
                     Unsecured Claims and (ii) the Mansfield Reallocation. The aggregate amount of
                     value available for distribution to Holders of Allowed Unsecured PCN/FES
                     Notes Claims against NG in accordance with the preceding sentence shall be
                     subject to the Distributable Value Adjustment Amount applicable to Class C4.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of NG Unsecured Distributable Value, subject
                     to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims and (ii) the Mansfield Reallocation, the Electing Bondholders
                     shall receive the remainder of their distribution in New Common Stock subject to
                     dilution for the Management Incentive Plan. The aggregate amount of value
                     available for distribution to Holders of Allowed Unsecured PCN/FES Notes
                     Claims against NG in accordance with the preceding sentence shall be subject to
                     the Distributable Value Adjustment Amount applicable to Class C4.




                                                52

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page135
                                                                     57 of
                                                                        of122
                                                                           299
                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Unsecured PCN/FES Notes Claim Against NG that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class C4 is Impaired under the Plan. Holders of Claims in Class C4 are
                     entitled to vote to accept or reject the Plan.

        26.   Class C5 – Mansfield Certificate Claims Against NG.

              a.     Classification: Class C5 consists of Mansfield Certificate Claims against NG.

              b.     Allowance: The Mansfield Certificate Claims Against NG shall be Allowed in
                     the aggregate amount of $786,763,400 in accordance with the terms of the
                     Mansfield Settlement.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Certificate Claim Against NG agrees to a less favorable treatment, in exchange
                     for and in full and final satisfaction, compromise, settlement, release and
                     discharge of each Mansfield Certificate Claim Against NG, each Holder of an
                     Allowed Mansfield Certificate Claim Against NG shall receive, on the Effective
                     Date or as soon as reasonably practicable thereafter, New Common Stock,
                     subject to dilution for the Management Incentive Plan, in an amount equal to its
                     Pro Rata share of NG Unsecured Distributable Value, subject to the reallocation
                     of (i) the Reallocation Pool to Holders of Single Box Unsecured Claims and (ii)
                     the Mansfield Reallocation. The aggregate amount of value available for
                     distribution to Holders of Allowed Mansfield Certificate Claims against NG in
                     accordance with the preceding sentence shall be subject to the Distributable
                     Value Adjustment Amount applicable to Class C5.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of NG Unsecured Distributable Value, subject
                     to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims and (ii) the Mansfield Reallocation, the Electing Bondholders
                     shall receive the remainder of their distribution in New Common Stock subject to
                     dilution for the Management Incentive Plan. The aggregate amount of value
                     available for distribution to Holders of Allowed Mansfield Certificate Claims
                     against NG in accordance with the preceding sentence shall be subject to the
                     Distributable Value Adjustment Amount applicable to Class C5.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Mansfield Certificate Claim Against NG that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class C5 is Impaired under the Plan. Holders of Claims in Class C5 are
                     entitled to vote to accept or reject the Plan.




                                                53

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page136
                                                                     58 of
                                                                        of122
                                                                           299
        27.   Class C6 –NG Single-Box Unsecured Claims.

              a.     Classification: Class C6 consists of NG Single-Box Unsecured Claims.

              b.     Treatment: Except to the extent that a Holder of an Allowed NG Single-Box
                     Unsecured Claim agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release and discharge of each NG
                     Single-Box Unsecured Claim, each Holder of an Allowed NG Single-Box
                     Unsecured Claim shall receive, on the Initial Distribution Date, cash equal to
                     their Pro Rata share of NG Unsecured Distributable Value, provided that such
                     Holders shall have the option to elect to receive their ratable share of New
                     Common Stock in equal amount, subject to the Equity Election Conditions and
                     subject to dilution for the Management Incentive Plan. The aggregate amount of
                     value available for distribution to Holders of Allowed NG Single-Box Unsecured
                     Claims shall be subject to the Distributable Value Adjustment Amount applicable
                     to Class C6.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed NG Single-Box Unsecured Claim that receives New Common
                     Stock in satisfaction of its Claim shall receive its Pro Rata share of the Effective
                     Date Cash Distribution.

              c.     Voting: Class C6 is Impaired under the Plan. Holders of Claims in Class C6 are
                     entitled to vote to accept or reject the Plan.

        28.   Class C7 – NG-FENOC Unsecured Claims against NG.

              a.     Classification: Class C7 consists of Holders of NG-FENOC Unsecured Claims
                     (solely as to the portion of the claim against NG).

              b.     Treatment: Except to the extent that a Holder of an Allowed NG-FENOC
                     Unsecured Claim against NG agrees to less favorable treatment, in exchange for
                     full and final satisfaction, compromise, settlement, release and discharge of each
                     NG-FENOC Unsecured Claim, each Holder of an Allowed NG-FENOC
                     Unsecured Claim against NG shall receive, on the Initial Distribution, cash equal
                     to their Pro Rata share of NG Unsecured Distributable Value, provided that such
                     Holders shall have the option to elect to receive their Pro Rata share of New
                     Common Stock in equal amount, subject to the Equity Election Conditions, and
                     subject to dilution for the Management Incentive Plan. The aggregate amount of
                     value available for distribution to Holders of Allowed NG-FENOC Unsecured
                     Claims against NG shall be subject to the Distributable Value Adjustment
                     Amount applicable to Class C7.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed NG-FENOC Unsecured Claim Against NG that receives New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              c.     Voting: Class C7 is Impaired under the Plan. Holders of Claims in Class C7 are
                     entitled to vote to accept or reject the Plan.




                                                 54

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page137
                                                                     59 of
                                                                        of122
                                                                           299
        29.   Class C8 – Convenience Claims against NG.

              a.      Classification: Class C8 consists of all Convenience Claims against NG.

              b.      Treatment: Except to the extent that a Holder of an Allowed Convenience Claim
                      against NG agrees to a less favorable treatment, in exchange for and in full and
                      final satisfaction, compromise, settlement, release, and discharge of each
                      Allowed Convenience Claim against NG, each Holder of an Allowed
                      Convenience Claim against NG that has properly elected to be treated as such on
                      its Ballot shall receive, on the Initial Distribution Date, Cash in an amount equal
                      to 35.7% of the Allowed Convenience Claim.

              c.      Voting: Class C8 is Impaired under the Plan. Holders of Claims in Class C8 are
                      entitled to vote to accept or reject the Plan.

        30.   Class C9 – Inter-Debtor Claims against NG.

              a.      Classification: Class C8 consists of prepetition Inter-Debtor Claims against NG.

              b.      Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                      NG, if any, shall receive their Pro Rata share of the NG Unsecured Distributable
                      Value. In lieu of Cash payment or other distribution to the Debtors holding such
                      prepetition Inter-Debtor Claims against NG, the distributions on account of such
                      prepetition Inter-Debtor Claims shall be made to the Holders of Allowed
                      Unsecured Claims against the Debtor holding such prepetition Inter-Debtor
                      Claims against NG by including the recovery on such prepetition Inter-Debtor
                      Claims against NG in the calculation of the Unsecured Distributable Value
                      relating to the Debtor holding such prepetition Inter-Debtor Claims against NG.

              c.      Voting: Class C9 is Impaired under the Plan. Notwithstanding such Impairment,
                      Holders of prepetition Inter-Debtor Claims against NG are insiders whose votes
                      will not be counted. Accordingly, this class will not vote to accept or reject the
                      Plan.

        31.   Class C10 – Interests in NG.

              a.      Classification: Class C10 consists of Interests in NG.

              b.      Treatment: Reorganized FES shall retain ownership of all of the Interests in NG.

              c.      Voting: Holders of Interests in Class C10 are conclusively deemed to have
                      accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                      Therefore, such Holders are not entitled to vote to accept or reject the Plan.

        32.   Class D1 – Other Secured Claims against FENOC.

              a.      Classification: Class D1 consists of Other Secured Claims against FENOC.

              b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class D1
                      agrees to a less favorable treatment of its Allowed Claim, in full and final
                      satisfaction, settlement, release, and discharge of and in exchange for each



                                                 55

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page138
                                                                     60 of
                                                                        of122
                                                                           299
                     Allowed Claim in Class D1, each such Holder shall receive, at the option of
                     FENOC, either:

                     i.      payment in full in Cash;

                     ii.     delivery of collateral securing any such Claim and payment of any
                             interest required under section 506(b) of the Bankruptcy Code;

                     iii.    Reinstatement of such Claim; or

                     iv.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class D1 is Unimpaired under the Plan. Holders of Claims in Class D1
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        33.   Class D2 – Other Priority Claims against FENOC.

              a.     Classification: Class D2 consists of Other Priority Claims against FENOC.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class D2
                     agrees to less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class D2, each such Holder shall receive, at the option of
                     FENOC, either:

                     i.      payment in full in Cash; or

                     ii.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class D2 is Unimpaired under the Plan. Holders of Claims in Class D2
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        34.   Class D3 – FENOC-FES Unsecured Claims against FENOC.

              a.     Classification: Class D3 consists of Holders of FENOC-FES Unsecured Claims
                     (solely as to the portion of the claim against FENOC).

              b.     Treatment: Except to the extent that a Holder of an Allowed FENOC-FES
                     Unsecured Claim against FENOC agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each FENOC-FES Unsecured Claim against FENOC, each
                     Holder of an Allowed FENOC-FES Unsecured Claim against FENOC shall
                     receive, on the Initial Distribution Date, cash equal to its Pro Rata share of
                     FENOC Unsecured Distributable Value, provided that such Holders shall have
                     the option to elect to receive their Pro Rata share of New Common Stock in equal
                     amount, subject to the Equity Election Conditions and subject to dilution for the
                     Management Incentive Plan, provided however, that such election shall only be



                                                56

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page139
                                                                     61 of
                                                                        of122
                                                                           299
                     available on account of the portion of the Allowed FENOC-FES Unsecured
                     Claim guaranteed by FES. The aggregate amount of value available for
                     distribution to Holders of Allowed FENOC-FES Unsecured Claims against
                     FENOC shall be subject to the Distributable Value Adjustment Amount
                     applicable to Class D3.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed FENOC-FES Unsecured Claim against FENOC that receives New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              c.     Voting: Class D3 is Impaired under the Plan. Holders of Claims in Class D3 are
                     entitled to vote to accept or reject the Plan.

        35.   Class D4 – FENOC Single-Box Unsecured Claims against FENOC.

              a.     Classification: Class D4 consists of FENOC Single-Box Unsecured Claims.

              b.     Treatment: Except to the extent that a Holder of an Allowed FENOC Single-Box
                     Unsecured Claim agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release and discharge of each
                     FENOC Single-Box Unsecured Claims, each Holder of an Allowed FENOC
                     Single-Box Unsecured Claim shall receive, on the Initial Distribution Date, cash
                     equal to its Pro Rata share of (i) the FENOC Unsecured Distributable Value and
                     (ii) the portion of the Reallocation Pool allocable to FENOC. The aggregate
                     amount of value available for distribution to Holders of Allowed FENOC Single-
                     Box Unsecured Claims set forth in clauses (i) and (ii) of the preceding sentence
                     shall be subject to the Distributable Value Adjustment Amount applicable to
                     Class D4.

              c.     Voting: Class D4 is Impaired under the Plan. Holders of Claims in Class D4 are
                     entitled to vote to accept or reject the Plan.

        36.   Class D5 – NG-FENOC Unsecured Claims against FENOC.

              a.     Classification: Class D5 consists of Holders of NG-FENOC Unsecured Claims
                     (solely as to the portion of the claim against FENOC).

              b.     Treatment: Except to the extent that a Holder of an Allowed NG-FENOC
                     Unsecured Claim against FENOC agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each NG-FENOC Unsecured Claim against FENOC, each
                     Holder of an Allowed NG-FENOC Unsecured Claim shall receive, on the Initial
                     Distribution Date, cash equal to its Pro Rata share of FENOC Unsecured
                     Distributable Value. The aggregate amount of value available for distribution to
                     Holders of Allowed NG-FENOC Unsecured Claims against FENOC shall be
                     subject to the Distributable Value Adjustment Amount applicable to Class D5.

              c.     Voting: Class D5 is Impaired under the Plan. Holders of Claims in Class D5 are
                     entitled to vote to accept or reject the Plan.




                                                57

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page140
                                                                     62 of
                                                                        of122
                                                                           299
        37.   Class D6 – Convenience Claims against FENOC.

              a.     Classification: Class D6 consists of all Convenience Claims against FENOC.

              b.     Treatment: Except to the extent that a Holder of an Allowed Convenience Claim
                     against FENOC agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release, and discharge of each
                     Allowed Convenience Claim against FENOC, each Holder of an Allowed
                     Convenience Claim against FENOC that has properly elected to be treated as
                     such on its Ballot shall receive, on the Initial Distribution Date, Cash in an
                     amount equal to 24.3% of the Allowed Convenience Claim.

              c.     Voting: Class D6 is Impaired under the Plan. Holders of Claims in Class D6 are
                     entitled to vote to accept or reject the Plan.

        38.   Class D7 – Inter-Debtor Claims against FENOC.

              a.     Classification: Class D7 consists of prepetition Inter-Debtor Claims against
                     FENOC.

              b.     Allowance: The prepetition Inter-Debtor Claims of FES against FENOC shall be
                     Allowed as Unsecured Claims in the aggregate amount of $32,603,216.

              c.     Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                     FENOC shall receive their Pro Rata share of the FENOC Unsecured
                     Distributable Value. In lieu of Cash payment or other distribution to the Debtors
                     holding such prepetition Inter-Debtor Claims, the distributions on account of
                     such prepetition Inter-Debtor Claims against FENOC shall be made to the
                     Holders of Allowed Unsecured Claims against the Debtor holding such
                     prepetition Inter-Debtor Claims against FENOC by including the recovery on
                     such prepetition Inter-Debtor Claims against FENOC in the calculation of the
                     Unsecured Distributable Value relating to the Debtor holding such prepetition
                     Inter-Debtor Claims against FENOC.

              d.     Voting: Class D7 is Impaired under the Plan. Notwithstanding such Impairment,
                     Holders of prepetition Inter-Debtor Claims against FENOC are insiders whose
                     votes will not be counted. Accordingly, this class will not vote to accept or reject
                     the Plan.

        39.   Class D8 – Interests in FENOC.

              a.     Classification: Class D8 consists of Interests in FENOC.

              b.     Treatment: On the Effective Date, Interests in FENOC shall be cancelled and
                     released without any distribution on account of such Interests. On the Effective
                     Date, shares of new common stock of Reorganized FENOC shall be issued to
                     New Holdco.

              c.     Voting: Holders of Interests in Class D8 are conclusively deemed to have rejected
                     the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, such
                     Holders are not entitled to vote to accept or reject the Plan.



                                                 58

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page141
                                                                     63 of
                                                                        of122
                                                                           299
        40.   Class E1 – Other Secured Claims against FGMUC.

              a.     Classification: Class E1 consists of Other Secured Claims against FGMUC.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class E1
                     agrees to a less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class E1, each such Holder shall receive, at the option of
                     FGMUC, either:

                     i.      payment in full in Cash;

                     ii.     delivery of collateral securing any such Claim and payment of any
                             interest required under section 506(b) of the Bankruptcy Code;

                     iii.    Reinstatement of such Claim; or

                     iv.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class E1 is Unimpaired under the Plan. Holders of Claims in Class E1
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        41.   Class E2 – Other Priority Claims against FGMUC.

              a.     Classification: Class E2 consists of Other Priority Claims against FGMUC.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class E2
                     agrees to less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class E2, each such Holder shall receive, at the option of
                     FGMUC, either:

                     i.      payment in full in Cash; or

                     ii.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class E2 is Unimpaired under the Plan. Holders of Claims in Class E2
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        42.   Class E3 – Mansfield Certificate Claims against FGMUC.

              a.     Classification: Class E3 consists of the Mansfield Certificate Claims against
                     FGMUC.

              b.     Allowance: The Mansfield Certificate Claims shall be allowed in the amount of
                     $786,763,400 in accordance with the terms of the Mansfield Settlement.




                                                59

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page142
                                                                     64 of
                                                                        of122
                                                                           299
              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield
                     Certificate Claim Against FGMUC agrees to a less favorable treatment, in
                     exchange for and in full and final satisfaction, compromise, settlement, release
                     and discharge of each Mansfield Certificate Claim against FGMUC, each Holder
                     of an Allowed Mansfield Certificate Claim against FGMUC shall receive, on the
                     Effective Date or as soon as reasonably practicable thereafter, New Common
                     Stock subject to dilution for the Management Incentive Plan, in an amount equal
                     to its Pro Rata share of FGMUC Unsecured Distributable Value, subject to (i) the
                     reallocation of the Reallocation Pool to Holders of Single Box Unsecured Claims
                     and (ii) the Mansfield Reallocation. The aggregate amount of value available for
                     distribution to Holders of Allowed Mansfield Certificate Claims against FGMUC
                     in accordance with the preceding sentence shall be subject to the Distributable
                     Value Adjustment Amount applicable to Class E3.

                     Notwithstanding the foregoing, Electing Bondholders shall receive, on the Initial
                     Distribution Date, their Pro Rata share of the Unsecured Bondholder Cash Pool
                     in lieu of New Common Stock, provided, however that to the extent the
                     Unsecured Bondholder Cash Pool is insufficient to provide each Electing
                     Bondholder its allocable recovery of FGMUC Unsecured Distributable Value,
                     subject to the reallocation of (i) the Reallocation Pool to Holders of Single-Box
                     Unsecured Claims and (ii) the Mansfield Reallocation, the Electing Bondholders
                     shall receive the remainder of their distribution in New Common Stock subject to
                     dilution for the Management Incentive Plan. The aggregate amount of value
                     available for distribution to Holders of Allowed Mansfield Certificate Claims
                     against FGMUC in accordance with the preceding sentence shall be subject to the
                     Distributable Value Adjustment Amount applicable to Class E3.

                     In addition, to the extent there is an Effective Date Cash Distribution, any Holder
                     of an Allowed Mansfield Certificate Claim Against FGMUC that received New
                     Common Stock in satisfaction of its Claim shall receive its Pro Rata share of the
                     Effective Date Cash Distribution.

              d.     Voting: Class E3 is Impaired under the Plan. Holders of Claims in Class E3 are
                     entitled to vote to accept or reject the Plan.

        43.   Class E4 – FGMUC Single-Box Unsecured Claims.

              a.     Classification: Class E4 consists of FGMUC Single-Box Unsecured Claims.

              b.     Treatment: Except to the extent that a Holder of an FGMUC Single-Box
                     Unsecured Claim agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release and discharge of the
                     FGMUC Single-Box Unsecured Claims, the Holders of FGMUC Single-Box
                     Unsecured Claims shall receive, on the Initial Distribution Date, cash equal to its
                     Pro Rata share of (i) the FGMUC Unsecured Distributable Value, and (ii) the
                     portion of the Reallocation Pool allocable to FGMUC. The aggregate amount of
                     value available for distribution to Holders of Allowed FGMUC Single-Box
                     Unsecured Claims set forth in clauses (i) and (ii) of the preceding sentence shall
                     be subject to the Distributable Value Adjustment Amount applicable to Class E4.




                                                60

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page143
                                                                     65 of
                                                                        of122
                                                                           299
              c.     Voting: Class E4 is Impaired under the Plan. Holders of Claims in Class E4 are
                     entitled to vote to accept or reject the Plan.

        44.   Class E5 – Mansfield Indemnity Claims against FGMUC.

              a.     Classification: Class E5 consists of the Mansfield TIA Claims against FGMUC
                     and the Mansfield OT Claims against FGMUC.

              b.     Allowance: The Mansfield TIA Claims against FGMUC shall be Allowed as
                     Unsecured Claims in the aggregate amount of $182,000,000.00. The Mansfield
                     OT Claims against FGMUC shall be Allowed as Unsecured Claims in the
                     aggregate amount of $28,882.75.

              c.     Treatment: Except to the extent that a Holder of an Allowed Mansfield Indemnity
                     Claim against FGMUC agrees to a less favorable treatment, in exchange for and
                     in full and final satisfaction, compromise, settlement, release and discharge of
                     each Mansfield Indemnity Claim against FGMUC, each Holder of an Allowed
                     Mansfield Indemnity Claim against FGMUC shall receive, on the Initial
                     Distribution Date, cash equal to its Pro Rata share of the FGMUC Unsecured
                     Distributable Value. The aggregate amount of value available for distribution to
                     Holders of Allowed Mansfield Indemnity Claims against FGMUC shall be
                     subject to the Distributable Value Adjustment Amount applicable to Class E5.

              d.     Voting: Class E5 is Impaired under the Plan. Holders of Claims in Class E5 are
                     entitled to vote to accept or reject the Plan.

        45.   Class E6 – Convenience Claims against FGMUC.

              a.     Classification: Class E6 consists of all Convenience Claims against FGMUC.

              b.     Treatment: Except to the extent that a Holder of an Allowed Convenience Claim
                     against FGMUC agrees to a less favorable treatment, in exchange for and in full
                     and final satisfaction, compromise, settlement, release, and discharge of each
                     Allowed Convenience Claim against FGMUC, each Holder of an Allowed
                     Convenience Claim against FGMUC that has properly elected to be treated as
                     such on its Ballot shall receive, on the Initial Distribution Date, Cash in an
                     amount equal to 18.0% of the Allowed Convenience Claim.

              c.     Voting: Class E6 is Impaired under the Plan. Holders of Claims in Class E6 are
                     entitled to vote to accept or reject the Plan.

        46.   Class E7 – Inter-Debtor Claims against FGMUC.

              a.     Classification: Class E7 consists of prepetition Inter-Debtor Claims against
                     FGMUC.

              b.     Allowance: The prepetition Inter-Debtor Claims against FGMUC shall be
                     Allowed as Unsecured Claims as follows: (i) the prepetition Inter-Debtor Claims
                     of NG against FGMUC shall be Allowed in the amount of $6,555,811; (ii) the
                     prepetition Inter-Debtor Claims of FE Aircraft against FGMUC shall be Allowed




                                               61

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page144
                                                                     66 of
                                                                        of122
                                                                           299
                     in the amount of $106,785.00; and (iii) the prepetition Inter-Debtor Claims of
                     FES against FGMUC shall be Allowed in the amount of $360,871,968.

              c.     Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                     FGMUC shall receive their Pro Rata share of the FGMUC Unsecured
                     Distributable Value. In lieu of Cash payment or other distribution to the Debtors
                     holding such prepetition Inter-Debtor Claims, the distributions on account of
                     such prepetition Inter-Debtor Claims shall be made to the Holders of Allowed
                     Unsecured Claims against the Debtor holding such prepetition Inter-Debtor
                     Claims against FGMUC against FGMUC by including the recovery on such
                     prepetition Inter-Debtor Claims against FGMUC in the calculation of the
                     Unsecured Distributable Value relating to the Debtor holding such prepetition
                     Inter-Debtor Claims against FGMUC.

              d.     Voting: Class E7 is Impaired under the Plan. Notwithstanding such Impairment,
                     Holders of prepetition Inter-Debtor Claims against FGMUC are insiders whose
                     votes will not be counted. Accordingly, this class will not vote to accept or reject
                     the Plan.

        47.   Class E8 – Interests in FGMUC.

              a.     Classification: Class E8 consists of Interests in FGMUC.

              b.     Treatment: In the discretion of the Debtors, in consultation with the Consenting
                     Creditors and the Committee, Reorganized FG shall continue to own all of the
                     Interests in FGMUC or FGMUC shall be dissolved and all Interests in FGMUC
                     shall be cancelled and released without any distribution on account of such
                     Interests.

              c.     Voting: Holders of Interests in Class E8 are conclusively deemed to have
                     accepted or rejected the Plan pursuant to section 1126(f) or section 1126(g) of the
                     Bankruptcy Code, respectively. Therefore, such Holders are not entitled to vote
                     to accept or reject the Plan.

        48.   Class F1 – Other Secured Claims against FE Aircraft.

              a.     Classification: Class F1 consists of Other Secured Claims against FE Aircraft.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class F1
                     agrees to a less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class F1, each such Holder shall receive, at the option of FE
                     Aircraft, either:

                     i.      payment in full in Cash;

                     ii.     delivery of collateral securing any such Claim and payment of any
                             interest required under section 506(b) of the Bankruptcy Code;

                     iii.    Reinstatement of such Claim; or




                                                 62

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page145
                                                                     67 of
                                                                        of122
                                                                           299
                      iv.     other treatment rendering such Claim Unimpaired.

              c.      Voting: Class F1 is Unimpaired under the Plan. Holders of Claims in Class F1
                      are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                      or reject the Plan.

        49.   Class F2 – Other Priority Claims against FE Aircraft.

              a.      Classification: Class F2 consists of Other Priority Claims against FE Aircraft.

              b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class F2
                      agrees to less favorable treatment of its Allowed Claim, in full and final
                      satisfaction, settlement, release, and discharge of and in exchange for each
                      Allowed Claim in Class F2, each such Holder shall receive, at the option of FE
                      Aircraft, either:

                      i.      payment in full in Cash; or

                      ii.     other treatment rendering such Claim Unimpaired.

              c.      Voting: Class F2 is Unimpaired under the Plan. Holders of Claims in Class F2
                      are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                      or reject the Plan.

        50.   Class F3 – General Unsecured Claims against FE Aircraft.

              a.      Classification: Class F3 consists of General Unsecured Claims against FE
                      Aircraft.

              b.      Treatment: To the extent there are any General Unsecured Claims Against FE
                      Aircraft, except to the extent that a Holder of an Allowed General Unsecured
                      Claim Against FE Aircraft agrees to a less favorable treatment, in exchange for
                      and in full and final satisfaction, compromise, settlement, release and discharge
                      of each General Unsecured Claim Against FE Aircraft, each Holder of an
                      Allowed General Unsecured Claim Against FE Aircraft shall receive, on the
                      Initial Distribution Date, its Pro Rata share of the FE Aircraft Cash Distribution
                      Pool.

              c.      Voting: Class F3 is Impaired under the Plan. Holders of Claims in Class F3 are
                      entitled to vote to accept or reject the Plan.

        51.   Class F4 – Inter-Debtor Claims against FE Aircraft.

              a.      Classification: Class F4 consists of prepetition Inter-Debtor Claims against FE
                      Aircraft.

              b.      Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                      FE Aircraft if any, shall be treated pari passu with Unsecured Claims against FE
                      Aircraft and will share in distributions from FE Aircraft. In lieu of Cash payment



                                                 63

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page146
                                                                     68 of
                                                                        of122
                                                                           299
                      or other distribution to the Debtors holding such prepetition Inter-Debtor Claims
                      against FE Aircraft, the distributions on account of such prepetition Inter-Debtor
                      Claims shall be made to the Holders of Allowed Unsecured Claims against the
                      Debtor holding such prepetition Inter-Debtor Claims against FE Aircraft against
                      FE Aircraft by including the recovery on such prepetition Inter-Debtor Claims
                      against FE Aircraft in the calculation of the Unsecured Distributable Value
                      relating to the Debtor holding such prepetition Inter-Debtor Claims against FE
                      Aircraft.

              c.      Voting: Class F4 is Impaired under the Plan. Notwithstanding such Impairment,
                      Holders of prepetition Inter-Debtor Claims against FE Aircraft are insiders whose
                      votes will not be counted. Accordingly, this class will not vote to accept or reject
                      the Plan.

        52.   Class F5 – Interests in FE Aircraft.

              a.      Classification: Class F5 consists of Interests in FE Aircraft.

              b.      Treatment: FE Aircraft shall be dissolved and Interests in FE Aircraft shall be
                      cancelled and released without any distribution on account of such Interests.

              c.      Voting: Holders of Interests in Class F5 are conclusively deemed to have rejected
                      the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, such
                      Holders are not entitled to vote to accept or reject the Plan.

        53.   Class G1 – Other Secured Claims against Norton.

              a.      Classification: Class G1 consists of Other Secured Claims against Norton.

              b.      Treatment: Except to the extent that a Holder of an Allowed Claim in Class G1
                      agrees to a less favorable treatment of its Allowed Claim, in full and final
                      satisfaction, settlement, release, and discharge of and in exchange for each
                      Allowed Claim in Class G1, each such Holder shall receive, at the option of
                      Norton, either:

                      i.      payment in full in Cash;

                      ii.     delivery of collateral securing any such Claim and payment of any
                              interest required under section 506(b) of the Bankruptcy Code;

                      iii.    Reinstatement of such Claim; or

                      iv.     other treatment rendering such Claim Unimpaired.

              c.      Voting: Class G1 is Unimpaired under the Plan. Holders of Claims in Class G1
                      are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                      the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                      or reject the Plan.




                                                     64

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page147
                                                                     69 of
                                                                        of122
                                                                           299
        54.   Class G2 – Other Priority Claims against Norton.

              a.     Classification: Class G2 consists of Other Priority Claims against Norton.

              b.     Treatment: Except to the extent that a Holder of an Allowed Claim in Class G2
                     agrees to less favorable treatment of its Allowed Claim, in full and final
                     satisfaction, settlement, release, and discharge of and in exchange for each
                     Allowed Claim in Class G2, each such Holder shall receive, at the option of
                     Norton, either:

                     i.      payment in full in Cash; or

                     ii.     other treatment rendering such Claim Unimpaired.

              c.     Voting: Class G2 is Unimpaired under the Plan. Holders of Claims in Class G2
                     are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
                     the Bankruptcy Code. Therefore, such Holders are not entitled to vote to accept
                     or reject the Plan.

        55.   Class G3 – General Unsecured Claims against Norton.

              a.     Classification: Class G3 consists of General Unsecured Claims against Norton.

              b.     Treatment: To the extent there are any General Unsecured Claims Against
                     Norton, except to the extent that a Holder of an Allowed General Unsecured
                     Claim Against Norton agrees to a less favorable treatment, in exchange for and in
                     full and final satisfaction, compromise, settlement, release and discharge of each
                     General Unsecured Claim Against Norton, each Holder of an Allowed General
                     Unsecured Claim Against Norton shall receive, on the Initial Distribution Date,
                     its Pro Rata share of the Norton Cash Distribution Pool.

              c.     Voting: Class G3 is Impaired under the Plan. Holders of Claims in Class G3 are
                     entitled to vote to accept or reject the Plan.

        56.   Class G4 – Inter-Debtor Claims against Norton.

              a.     Classification: Class G4 consists of prepetition Inter-Debtor Claims against
                     Norton.

              b.     Treatment: Each Holder of an Allowed prepetition Inter-Debtor Claim against
                     Norton, if any, shall be treated pari passu with General Unsecured Claims
                     Norton and will share in distributions from Norton. In lieu of Cash payment or
                     other distribution to the Debtors holding such prepetition Inter-Debtor Claims
                     against Norton, the distributions on account of such prepetition Inter-Debtor
                     Claims against Norton shall be made to the Holders of Allowed Unsecured
                     Claims against the Debtor holding such prepetition Inter-Debtor Claims against
                     Norton against Norton by including the recovery on such prepetition Inter-Debtor
                     Claims against Norton in the calculation of the Unsecured Distributable Value
                     relating to the Debtor holding such prepetition Inter-Debtor Claims against
                     Norton.




                                                65

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page148
                                                                     70 of
                                                                        of122
                                                                           299
                   c.      Voting: Class G4 is Impaired under the Plan. Notwithstanding such Impairment,
                           holders of prepetition Inter-Debtor Claims against Norton are insiders whose
                           votes will not be counted. Accordingly, this class will not vote to accept or reject
                           the Plan.

           57.     Class G5 – Interests in Norton.

                   a.      Classification: Class G5 consists of Interests in Norton.

                   b.      Treatment: Reorganized FG shall retain ownership of all of the Interests in
                           Norton.

                   c.      Voting: Holders of Interests in Class G5 are conclusively deemed to have
                           accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                           Therefore, such Holders are not entitled to vote to accept or reject the Plan.

   C.      Special Provision Governing Unimpaired Claims.

            Except as otherwise provided in the Plan, nothing in the Plan shall affect the Debtors’ rights in
   respect of any Unimpaired Claims, including all rights in respect of legal and equitable defenses to or
   setoffs or recoupments against any such Unimpaired Claims.

   D.      Elimination of Vacant Classes.

           Any Class of Claims or Interests that, as of the commencement of the Confirmation Hearing, does
   not have at least one Holder of a Claim or Interest that is Allowed in an amount greater than zero for
   voting purposes pursuant to the Disclosure Statement Order shall be considered vacant, deemed
   eliminated from the Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes
   of determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that
   Class.

   E.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

            Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by
   acceptance of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan.
   The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
   respect to any rejecting Class of Claims or Interests.

   F.      Controversy Concerning Impairment.

           If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests,
   are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or
   before the Confirmation Date.

   G.      Equity Election Conditions.

           As noted in Article III.B of the Plan and as disclosed on the Bankruptcy Court’s public docket in
   the Notice of the Debtors’ Entry into a Restructuring Support Agreement and of the Record Date for
   Equity Elections under the Debtors’ Plan of Reorganization filed with the Bankruptcy Court on January
   23, 2019 [Docket No. 1995], Holders of Claims in Classes A5, A6, B7, C6, C7, and D3 have an option on
   their ballots to accept or reject the Plan to elect to receive a distribution in the form of New Common



                                                       66

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page149
                                                                     71 of
                                                                        of122
                                                                           299
   Stock instead of a distribution in the form of Cash in satisfaction of their Claims if such Holder certifies
   on its ballot to accept or reject the Plan, or by such other method acceptable to the Debtors with the
   consent of the Requisite Supporting Parties (as defined in the Restructuring Support Agreement) and the
   Committee, that the Holder (i) was the beneficial holder of such Claims as of the applicable Equity
   Election Record Date and has not sold, transferred, or provided a participation in such Claims, or directly
   or implicitly agreed to do so following the applicable Equity Election Record Date or (ii) is otherwise a
   party to the Restructuring Support Agreement and the beneficial holder of such Claims and such Claims
   were subject to the Restructuring Support Agreement as of the applicable Equity Election Record Date
   (the “Equity Election Conditions”).

           Accordingly, any Holder who is not a party to the Restructuring Support Agreement is not
   permitted to make any equity election applicable to its Claim if it sold such Claims after the Equity
   Election Record Date. Any Holder who purchased a Claim after the Equity Election Record Date is not
   permitted to make any equity election applicable to its Claim unless such Claim is subject to the
   Restructuring Support Agreement because the Holder would be unable to make the certification required
   by the Equity Election Conditions. For the avoidance of doubt, any Holder of a Claim that arises after the
   Equity Election Record Date (e.g., a Claim arising from the Debtors’ rejection of an executory contract
   that occurs after the Equity Election Record Date) shall be permitted to make an election to receive Cash
   or New Common Stock subject to satisfaction of each of the other Equity Election Conditions.

            The Plan Administrator and Disbursing Agent are authorized to request from any Holder
   information supporting a Holder’s certification that it has satisfied the Equity Election Conditions. If a
   Holder fails to provide such information prior to the Effective Date, then the Disbursement Agent may at
   its discretion make a distribution to such Holder on account of its Claim in the manner required by the
   Plan as if such Holder did not elect to receive New Common Stock.

                                                  ARTICLE IV.

                              MEANS FOR IMPLEMENTATION OF THE PLAN

   A.      Plan Settlement.

            Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
   consideration for the classification, distributions, releases, and other benefits under the Plan, upon the
   Effective Date, the provisions of the Plan shall constitute a good faith compromise and settlement of those
   matters resolved pursuant to the Plan Settlement. The Plan Settlement constitutes a settlement of the
   potential litigation of issues including, among other things, the validity, enforceability and priority of
   various Inter-Debtor Claims, the allocation of value between and among the Debtors’ Estates, including
   the allocation of the FE Settlement Value among the Debtors, and incorporates the Mansfield Settlement
   and the Mansfield Owner Parties’ Settlement. The entry of the Confirmation Order shall constitute the
   Bankruptcy Court’s approval of each of the compromises and settlements contemplated herein and
   comprising the Plan Settlement, and the Bankruptcy Court’s findings shall constitute its determination
   that such compromises and settlements are in the best interests of the Debtors, their Estates, Creditors,
   and other parties-in-interest, and are fair, equitable, and within the range of reasonableness. Nothing in
   the Plan Settlement is intended, nor shall be interpreted, to settle, resolve or release any claim of any non-
   debtor party against any other non-debtor party, except as otherwise set forth in Sections VIII.D and
   VIII.E of the Plan. Each provision of the Plan, as it pertains to the settlements incorporated herein, shall
   be deemed non-severable from each other and from the remaining terms of the Plan. Subject to Article
   VI of the Plan, all distributions made to Holders of Allowed Claims and Allowed Interests in any Class
   are intended to be and shall be final. As set forth herein, the Plan Settlement will be implemented as
   follows:


                                                        67

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page150
                                                                     72 of
                                                                        of122
                                                                           299
           1.       FE Settlement Agreement.

           The FE Non-Debtor Parties shall pay the Estates the FE Settlement Value in accordance with the
   terms of the FE Settlement Agreement and the FE Settlement Order, subject to the Consent and Waiver
   and the Consent and Waiver Order. In exchange for the FE Non-Debtor Parties’ contributions to the
   Chapter 11 Cases, including the FE Settlement Value, the FE Non-Debtor Parties shall be entitled to the
   Party Releases, the Consensual Third Party Releases, the Exculpations and the Injunctions set forth in the
   Plan, along with the other consideration provided to the FE Non-Debtor Parties under the FE Settlement
   Agreement.

            On the Effective Date, in consideration for the Party Releases, the Consensual Third Party
   Releases, the Exculpations and the Injunctions set forth in the FE Settlement Agreement (subject to the
   Consent and Waiver and the Consent and Waiver Order) and the Plan, along with the other consideration
   provided to the FE Non-Debtor Parties in the FE Settlement Agreement, the FE Non-Debtor Parties shall
   release any and all prepetition Claims against the Debtors (except for any Claims under the Tax
   Allocation Agreement on account of tax year 2018), all Employee Related Claims (as defined in the FE
   Settlement Agreement), except as expressly provided for in the FE Settlement Agreement, and certain
   postpetition claims as expressly provided in the FE Settlement Agreement. In addition, on the Effective
   Date, the FE Non-Debtor Parties will also waive and release the following Claims arising after the
   Petition Date: (i) any Claims under the FE/FES Revolver including, without limitation, any Claims for
   postpetition interest; (ii) any Claims related to the Rail Claim Settlement; (iii) any Claims held by AE
   Supply against FES in respect of the AE Supply/FES Note, including, without limitation, any Claims for
   postpetition interest; and (iv) any Claims from FE Corp.’s ownership interest in the Mansfield 2007 Trust
   F including, without limitation, any tax or other indemnity Claims arising from the rejection of the
   Mansfield Facility Documents. Because the FE Non-Debtor Parties are releasing any and all prepetition
   Claims against the Debtors, the FE Non-Debtor Parties shall not vote on the Plan. To the extent the FE
   Settlement Agreement is terminated, nothing contained in the Plan shall be deemed to waive or release
   any Claims held by the FE Non-Debtor Parties under any subsequent plan of reorganization or
   liquidation.

           2.       Allocation of FE Settlement Consideration Among the Estates.

           The FE Settlement Value contributed to the Estates as part of the FE Settlement Agreement will
   be paid to the Estates in accordance with the terms of the Plan, the FE Settlement Agreement, and the FE
   Settlement Order. The FE Settlement Direct Consideration will be allocated among the Debtors as
   follows: (i) FES – 57.5%; (ii) FG – 23.4%; (iii) NG – 15.1%; (iv) FENOC – 2.7%; and (v) FGMUC –
   1.3%.

           3.       Allocation of FE/FES Revolver Proceeds

            Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
   consideration for the classification, distributions, releases, and other benefits under the Plan, the Plan shall
   constitute a good faith settlement of any and all potential or actual Claims or Causes of Action related to
   the allocation of the proceeds from the FE/FES Revolver. Such proceeds shall be allocated as follows: (i)
   FES -- $475,000,000; and (ii) FG -- $25,000,000.

           4.       Allocation of Proceeds from Sales of the Bay Shore Power Plant, West Lorain Power
                    Plant and the RE Burger Power Plant.

           On the Effective Date, the FG Mortgage Indenture Trustee is authorized and directed to transfer
   to the Reorganized Debtors (i) FG’s allocable share of the proceeds from the sale of the Bay Shore Power



                                                         68

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page151
                                                                     73 of
                                                                        of122
                                                                           299
   Plant, (ii) the proceeds from the sale of the West Lorain Power Plant, if any, allocable to assets covered
   by the FG Mortgage, (iii) proceeds from the RE Burger Power Plant sale, and (iv) any additional proceeds
   from the sale of other collateral securing the Secured FG PCN Claims.

           5.      Allocation of Administrative Expense Claims and Distributable Value Adjustment
                   Amount.

           For the purposes of the Plan Settlement, the Allocated Administrative Expenses were allocated
   among the Debtor entities on a ratable basis based on the estimated amount of Unsecured Non-Priority
   Claims against each Debtor, taking into account any guarantee claims against such Debtor; provided that
   to the extent an Estimated Administrative Expense was directly attributable to a particular Debtor such
   claim was allocated to that particular Debtor, provided that Allocated Administrative Expenses related to
   professional fees of the Consenting Creditors allocated to FENOC shall be capped at $100,000 and any
   additional such amounts shall be reallocated ratably among the other Debtors based on the estimated
   amount of Unsecured Non-Priority Claims against each Debtor, taking into account any guarantee claims
   against such Debtor. Notwithstanding the foregoing, to the extent the aggregate Allowed amount of
   Administrative Claims, Priority Claims, Other Priority Claims and Other Secured Claims differ from the
   Estimated Administrative Expenses, such difference, whether positive or negative, shall be allocated
   among the Classes of General Unsecured Claims and Unsecured Bondholder Claims (other than Inter-
   Debtor Claims and Convenience Claims) Pro Rata based on their respective Distributable Value Splits.
   Notwithstanding the foregoing, to the extent there are Allowed Administrative Claims arising from the
   PPA Appeal Proceeding Contracts, any such Claims shall be directly allocated to FES.

            For the purposes of the Plan Settlement, certain components of Distributable Value for the
   Debtors were fixed. To the extent the actual amount of Cash in the FES bank accounts, other than the
   proceeds from the FE/FES Revolver and cash held in restricted escrow accounts, as of the Effective Date,
   differs from the projected amount of Cash in the FES bank accounts, other than the proceeds from the
   FE/FES Revolver and cash held in restricted escrow accounts, as of the Effective Date, as reflected in
   Exhibit A to the Plan Term Sheet, such difference, whether positive or negative, shall be allocated among
   the Classes of General Unsecured Claims and Unsecured Bondholder Claims (other than Inter-Debtor
   Claims and Convenience Claims) Pro Rata based on their respective Distributable Value Splits.

           Pursuant to the Plan Settlement, the Plan establishes a Distributable Value for each Debtor entity
   and fixes the Distributable Value Splits in accordance with such value after taking into account the
   various reallocations embodied in the Plan Settlement. The reasonableness of the Distributable Value for
   each Debtor in accordance with the Plan Settlement is supported by the valuation analysis conducted by
   Lazard Frères & Co., LLC (“Lazard”), the Debtors’ investment banker, and attached to the Disclosure
   Statement as Exhibit E.

            Prior to the Effective Date, the Debtors will calculate, in accordance with the terms and
   conditions of this Plan, (i) the final Distributable Value Splits applicable to the Classes of General
   Unsecured Claims and Unsecured Bondholder Claims (other than Inter-Debtor Claims and Convenience
   Claims), (ii) the updated estimated Allowed amount of Administrative Claims, Priority Tax Claims, Other
   Priority Claims and Other Secured Claims, and (iii) the Distributable Value Adjustment Amount and the
   allocation thereof to such Classes. Prior to the Effective Date, the Debtors shall consult with the advisors
   to the Committee, the Ad Hoc Noteholders Group, the Mansfield Certificateholders Group, the
   Consenting Owner Participant, and the FES Creditor Group with respect to such calculations.
   Additionally, prior to the Effective Date, the Debtors, with the reasonable consent of the Requisite
   Supporting Parties and the Committee shall determine an amount of cash, if any, necessary to reserve for
   Administrative Claims that have not been Allowed and remain disputed as of the Effective Date.



                                                       69

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page152
                                                                     74 of
                                                                        of122
                                                                           299
           6.       Inter-Debtor Claims.

             Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
   consideration for the classification, distributions, releases, and other benefits under the Plan, the Plan shall
   constitute a good faith settlement of any and all potential or actual objections to the validity or allowance
   of the Inter-Debtor Claims. Entry of the Confirmation Order shall constitute approval of the Allowed
   amount of the Inter-Debtor Claims, as follows: (i) the prepetition Inter-Debtor Claims of FG against FES
   shall be Allowed as Unsecured Claims in the aggregate amount of $1,488,190,630; (ii) the prepetition
   Inter-Debtor Claims of NG against FES shall be Allowed as Unsecured Claims in the aggregate amount
   of $1,670,896,976; (iii) the prepetition Inter-Debtor Claims of FENOC against FES shall be Allowed as
   Unsecured Claims in the aggregate amount of $28,000,000; (iv) the postpetition Inter-Debtor Claims of
   FG against FES shall be Allowed as superpriority Administrative Claims in an amount equal to
   $120,291,389; (v) the postpetition Inter-Debtor Claims of NG against FES shall be Allowed as
   superpriority Administrative Claims in an amount equal to $238,431,879; (vi) the prepetition Inter-Debtor
   Claims of FGMUC against FG shall be Allowed as Unsecured Claims in the aggregate amount of
   $901,881,812; (vii) the postpetition Inter-Debtor Claims of FGMUC against FG shall be disallowed in
   full; (viii) the postpetition Inter-Debtor Claims of FENOC against FES shall be Allowed as super-priority
   Administrative Claims in the amount of $2,000,000; (ix) the postpetition Inter-Debtor Claims of FENOC
   against NG shall be Allowed as super-priority Administrative Claims in the amount of $69,929,041; (x)
   the prepetition Inter-Debtor Claims of FES against FENOC shall be Allowed as Unsecured Claims in the
   aggregate amount of $32,603,216; (xi) the prepetition Inter-Debtor Claims of FES against FGMUC shall
   be Allowed as Unsecured Claims in the aggregate amount of $360,871,968; (xii) the prepetition Inter-
   Debtor Claims of NG against FGMUC shall be Allowed as Unsecured Claims in the aggregate amount of
   $6,555,811; (xiii) the prepetition Inter-Debtor Claims of FE Aircraft against FES shall be Allowed as
   Unsecured Claims in the aggregate amount of $2,322,802; and (xiv) the prepetition Inter-Debtor Claims
   of FE Aircraft against FGMUC shall be Allowed as Unsecured Claims in the aggregate amount of
   $106,785.

           In connection with the resolution of the FENOC postpetition Inter-Debtor Claim against FES,
   $12,500,000 of the aggregate value otherwise available for distribution to Holders of Allowed Unsecured
   Bondholder Claims shall be reallocated to the Holders of Allowed FES Single-Box Unsecured Claims
   and Allowed FENOC-FES Unsecured Claims.

            Notwithstanding anything to the contrary contained in the Plan, including but not limited to the
   approval of the Allowed amounts of the Inter-Debtor Claims, in lieu of Cash payment or other
   distribution to the Debtors holding such Inter-Debtor Claims, the value of distributions on account of such
   Inter-Debtor Claims may be made to the Holders of Allowed Unsecured Claims against the Debtor
   holding such Inter-Debtor Claims in accordance with the terms and conditions of this Plan.

           7.       Settlement of Valuation of the Debtors’ Estates and Allocation of Value Among the
                    Debtors’ Creditors.

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
   consideration for the classification, distributions, releases, and other benefits under the Plan, the Plan shall
   constitute a good faith settlement of any and all potential claims, disputes, causes of action or objections
   with respect to the allocation of value of the Debtors’ Estates (including the value of the Debtors’
   generation assets and other businesses) between and among the Debtors and their Creditors. In addition
   to the Plan Settlement of potential or actual objections to the validity or allowance of the Inter-Debtor
   Claims, and as settlement for, among other things, arguments and assertions that the Debtors’ Estates
   should be substantively consolidated, the Reallocation Pool consisting of $45,750,000 of the aggregate
   value otherwise available for distribution to Holders of Allowed Unsecured Bondholder Claims shall be


                                                         70

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page153
                                                                     75 of
                                                                        of122
                                                                           299
   reallocated to the Holders of Allowed Single-Box Unsecured Claims against the various Debtors ratably
   based on the allocation of FE Settlement Value between and among the Debtors; provided, however, that
   the NG Reallocation shall in turn be re-allocated Pro Rata to Holders of Allowed FES Single-Box
   Unsecured Claims. For the avoidance of doubt, prepetition Inter-Debtor Claims shall not receive a
   recovery from the Reallocation Pool or any portion of the NG Reallocation Pool.

   B.      Restructuring Transactions.

           1.      Restructuring Transactions, Generally.

            On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, will effectuate the
   Restructuring Transactions, and will take any actions as may be necessary or advisable to effect a
   corporate restructuring of their respective businesses or a corporate restructuring of the overall corporate
   structure of the Debtors, to the extent provided herein. The actions to implement the Restructuring
   Transactions may include: (i) the execution and delivery of appropriate agreements, or other documents
   of merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer, arrangement,
   continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent with the terms
   of the Plan and that satisfy the requirements of applicable law and any other terms to which the applicable
   Entities may agree; (ii) the execution and delivery of appropriate instruments of transfer, assignment,
   assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms consistent
   with the terms of the Plan and having other terms for which the applicable parties agree; (iii) the filing of
   appropriate certificates or articles of incorporation, formation, reincorporation, merger, consolidation,
   conversion, amalgamation, arrangement, continuance, dissolution, or other organizational documents
   pursuant to applicable state law; and (iv) all other actions that the applicable Entities determine to be
   necessary or advisable, including making filings or recordings that may be required by law in connection
   with the Plan, in each case in form and substance reasonably acceptable to the Requisite Supporting
   Parties and the Mansfield Owner Parties (solely to the extent provided for in the Restructuring Support
   Agreement), and except as otherwise specifically provided herein, the Committee.

           The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and
   section 363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary or
   appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
   effectuate the Plan, including the Restructuring Transactions.

           2.      Implementation of FE Settlement Agreement.

            On the Effective Date, the FE Settlement Agreement shall be implemented in accordance with the
   terms and conditions of the FE Settlement Agreement and the FE Settlement Order, subject to the
   Consent and Waiver and the Consent and Waiver Order, without waiving any rights of any of the
   Debtors, the Reorganized Debtors, or the FE Non-Debtor Parties, as applicable, under the FE Settlement
   Agreement or FE Settlement Order, subject to the Consent and Waiver and the Consent and Waiver
   Order. The Debtors shall be authorized to, with the reasonable consent of the Requisite Supporting
   Parties and the Committee, enter into one or more transactions to monetize the New FE Notes on or as
   soon as practicable after the Effective Date. The allocation of the FE Settlement Value and all
   distributions of FE Settlement Value under the Plan are integral parts of the Plan Settlement and the
   settlements contained therein, including, but not limited to the settlement of Inter-Debtor Claims, the
   settlement of the valuation of the Debtors’ Estates and the settlement of the allocation of value as between
   the Debtors’ Creditors. Therefore, the FE Settlement Agreement and the terms thereof that are reflected
   in the Plan are non-severable elements of the Plan and necessary conditions to the Confirmation and
   Consummation of the Plan.




                                                        71

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page154
                                                                     76 of
                                                                        of122
                                                                           299
                   a.       Manner of Debtors’ Separation from FE Non-Debtor Parties.

           The Debtors shall be separated from the FE Non-Debtor Parties as follows:

                            1.      On the Effective Date, the existing FE Corp. equity Interests in FES and
                                    FENOC shall be cancelled and, subject to Article IV.F of the Plan, all of
                                    the new common stock of Reorganized FENOC and Reorganized FES
                                    shall be contributed or issued to New Holdco; and

                            2.      On the Effective Date, the existing equity Interests in FG and NG shall
                                    be contributed to New Holdco; and

                            3.      On the Effective Date, certain assets and liabilities of FES may be
                                    transferred to New Holdco; provided, that any such transferred assets and
                                    liabilities shall not include (a) any Rejected Executory Contract or
                                    Unexpired Lease and (b) any liabilities discharged pursuant to the Plan;
                                    and

                            4.      On the Effective Date, subject to Article IV.F of the Plan, New Holdco
                                    shall issue the New Common Stock.

                   b.       Tax Matters Agreement.

            On the Effective Date, in consideration for the Party Releases, the Consensual Third Party
   Releases, the Exculpations and the Injunctions set forth in the FE Settlement Agreement and the Plan,
   along with the other consideration provided to the FE Non-Debtor Parties under the FE Settlement
   Agreement, the Reorganized Debtors and the FE Non-Debtor Parties shall enter into the Tax Matters
   Agreement. After the Effective Date, the Tax Matters Agreement shall not be amended or modified in
   any manner without the written consent of the Reorganized Debtors. The Tax Matters Agreement shall
   provide for the following: (i) the FE Non-Debtor Parties will, with the Debtors’ or Reorganized Debtors’,
   as applicable, review and consultation (beginning for tax year 2018), timely prepare in the ordinary
   course of business: (a) the U.S. federal income tax returns reflecting the Debtors’ membership in the FE
   Consolidated Tax Group, and (b) any and all state and local income or other tax returns (including, but
   not limited to, income, franchise, use, property tax returns and other similar returns), in each case, for any
   tax period ending on or before the Effective Date; provided, however, that FE Corp. shall not be required
   to take any action, or omit to take any action, that would result in an adverse effect on any of the FE Non-
   Debtor Parties; (ii) FE Corp. shall not take or cause to be taken the Worthless Stock Deduction with effect
   prior to the Effective Date; (iii) the Debtors and the FE Non-Debtor Parties shall cooperate in developing
   a strategy for the Debtors to exit from chapter 11 that minimizes adverse tax consequences to the
   Reorganized Debtors and their stakeholders, provided, however, that FE Corp. shall not be required to
   take any action, or omit to take any action, that would result in an adverse effect on any of the FE Non-
   Debtor Parties; (iv) FE Corp. shall cooperate with reasonable tax diligence inquiries from the Debtors, the
   Committee, and the Consenting Creditors regarding historical intercompany tax issues and tax
   consequences of different chapter 11 exit structures, including in connection with any sale of the Debtors’
   assets; and (v) the FE Non Debtor Parties and the Debtors or Reorganized Debtors, as applicable, shall
   agree to reasonably cooperate regarding any audit or tax.

           3.      Implementation of Mansfield Settlement.

          Entry of the Confirmation Order, pursuant to Bankruptcy Rule 9019 and section 1123 of the
   Bankruptcy Code, shall constitute approval of the Mansfield Settlement, on the terms set forth herein.



                                                        72

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page155
                                                                     77 of
                                                                        of122
                                                                           299
   The Mansfield Settlement constitutes a good faith compromise and settlement of the Mansfield Certificate
   Claims held by the Mansfield Indenture Trustee, and of the potential objections to the amount, priority
   and availability or applicability of any guarantees related to such Claims. The Plan hereby implements
   the terms of the Mansfield Settlement by: (i) allowing the Mansfield Certificate Claims in the amount of
   $786,763,400.00, (ii) allowing the Mansfield Certificate Claims as Unsecured Claims against each of
   FGMUC, FG, NG and FES in the aforementioned amount, (iii) treating as unencumbered property of the
   Debtors’ estates (a) the Consenting Owner Trustee’s portions and the FE Owner Trustee’s portion of the
   aggregate 93.825% undivided interests in Mansfield Unit 1, which interests are the subject of the
   leveraged sale and leaseback transactions and (b) any and all insurance proceeds recovered on account of
   Mansfield Unit 1 and any additional value attributable to which the Consenting Owner Trustee (not in its
   individual capacity but solely as owner trustee), the FE Owner Trustee (not in its individual capacity but
   solely as owner trustee) or the Mansfield Indenture Trustee (not in its individual capacity but solely as
   Mansfield Indenture Trustee) might otherwise be entitled; (iv) the transfer of a Pro Rata share of any
   recovery distributed to the Mansfield Indenture Trustee, on behalf of the Holders of Mansfield Certificate
   Claims, on account of the Mansfield Certificate Claims against FGMUC to the Indenture Trustees for the
   PCNs and the FES Notes Indenture Trustee, based on the proportion that the Allowed amount of each of
   the Mansfield Certificate Claims, on the one hand, and Unsecured PCN Claims and FES Notes Claims, on
   the other hand, in each case against FES, bear to the aggregate Allowed amount of Mansfield Certificate
   Claims, Unsecured PCN Claims and FES Notes Claims at FES, (v) the transfer to NG of any insurance
   proceeds recovered on account of Mansfield Unit 1 and any additional value attributable to Mansfield
   Unit 1, (vi) the Confirmation Order serving as an order authorizing the rejection, nunc pro tunc to the
   Petition Date, of the Mansfield Facility Documents; (vii) $10,000,000 of the aggregate Unsecured
   Distributable Value from all Debtors otherwise being available for distribution to the Holders of the
   Mansfield Certificate Claims shall be reallocated to the Holders of the Unsecured PCN/FES Notes Claims
   and (viii) the release and discharge of all other prepetition Mansfield Certificate Claims held by the
   Mansfield Indenture Trustee and any Holder of Mansfield Certificate Claims.

            The Mansfield Settlement further contemplates that full ownership of Mansfield Unit 1, and any
   and all insurance proceeds recovered on account of Mansfield Unit 1 to which the Consenting Owner
   Trustee (not in its individual capacity but solely as owner trustee), the FE Owner Trustee (not in its
   individual capacity but solely as owner trustee) or the Mansfield Indenture Trustee (not in its individual
   capacity but solely as Mansfield Indenture Trustee) might otherwise be entitled, will be transferred to the
   Debtors or Reorganized Debtors and authorizes the parties to the Mansfield Settlement to take any actions
   necessary in furtherance of that transfer, including any necessary regulatory filings or filings with FERC
   and the execution of the Mansfield Unit 1 Transfer Agreement. The transfer of full ownership of
   Mansfield Unit 1, and any and all insurance proceeds recovered on account of Mansfield Unit 1 to which
   the Consenting Owner Trustee (not in its individual capacity but solely as owner trustee), the FE Owner
   Trustee (not in its individual capacity but solely as owner trustee) or the Mansfield Indenture Trustee (not
   in its individual capacity but solely as Mansfield Indenture Trustee) might otherwise be entitled, shall be
   free and clear of any and all Liens and encumbrances, and the Debtors, the Mansfield Indenture Trustee,
   the Mansfield Owner Parties and the FE Owner Trustee are authorized to execute, file and take any steps
   otherwise necessary to evidence such transfer, including, without limitation, the execution of the
   Mansfield Unit 1 Transfer Agreement; provided, that all classes comprised of Holders of Mansfield
   Certificate Claims (in that capacity) shall have accepted the Plan in the manner set forth in the
   immediately succeeding sentence of this paragraph. In that regard, acceptance of the Plan, in accordance
   with section 1126 of the Bankruptcy Code, by all of the classes comprised of Holders of Mansfield
   Certificate Claims (in that capacity) shall be deemed to constitute the consent of all Holders of Mansfield
   Certificate Claims and the Mansfield Indenture Trustee to such transfer as contemplated by the terms of
   the Mansfield Settlement. In addition, such acceptance of the Plan by all of the classes comprised of
   Holders of the Mansfield Certificate Claims (in that capacity) shall cause the Plan to be binding on the
   Mansfield Indenture Trustee, in which event the Mansfield Indenture Trustee, without more, shall be


                                                       73

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page156
                                                                     78 of
                                                                        of122
                                                                           299
   legally authorized, regardless of any prerequisites, conditions or other provisions in the Mansfield Lease
   Note Indentures, the Mansfield Pass Through Trust Agreement or any other document or instrument that
   might otherwise apply, to take any actions reasonably necessary in order to facilitate the Mansfield
   Settlement, including, without limitation, the execution of the Mansfield Unit 1 Transfer Agreement by
   the Mansfield Indenture Trustee, consenting to execution of the Mansfield Unit 1 Transfer Agreement by
   the Consenting Owner Trustee and the FE Owner Trustee, and the execution and delivery or recording of
   any documents reasonably necessary to evidence the release of the Liens of the Mansfield Lease Note
   Indentures, including without limitation any such Liens on the undivided interests in Mansfield Unit 1
   and the insurance proceeds recovered on account of Mansfield Unit 1, and the Confirmation Order shall
   so provide. On the Effective Date, the Mansfield Facility Documents shall be deemed rejected as of the
   Petition Date pursuant to the Mansfield Unit 1 Transfer Agreement.

           4.       Implementation of Mansfield Owner Parties’ Settlement.

           Entry of the Confirmation Order, pursuant to Bankruptcy Rule 9019 and section 1123 of the
   Bankruptcy Code, shall constitute approval of the Mansfield Owner Parties’ Settlement, on the terms set
   forth herein. The Mansfield Owner Parties’ Settlement constitutes a good faith compromise and
   settlement of the Mansfield TIA Claims and Mansfield OT Claims held by the Consenting Owner
   Participant and Consenting Owner Trustee (to the extent not addressed in the Mansfield Settlement), and
   of the potential objections to the amount, priority and availability or applicability of any guarantees
   related to such Claims. The Plan hereby implements the terms of the Mansfield Owner Parties’
   Settlement as set forth herein. Pursuant to the Mansfield Owner Parties’ Settlement upon the Effective
   Date:

                a. The Mansfield TIA Claims shall be Allowed as Unsecured Claims against FG, FES and
                   FGMUC in the aggregate amount of $182,000,000 to be paid in Cash pursuant to Article
                   III.B of the Plan;

                b. The Mansfield OT Claims shall be Allowed as Unsecured Claims against FG, FES and
                   FGMUC in the aggregate amount of $28,882.75 to be paid in Cash pursuant to Article
                   III.B of the Plan. Upon the Effective Date, except as specifically Allowed pursuant to the
                   Plan, all Proofs of Claim filed by the Mansfield Owner Trustee in its capacity as owner
                   trustee shall be deemed automatically withdrawn without further notice to or action by
                   the Bankruptcy Court and shall be expunged from the claims register;

                c. The following property shall be transferred to and be deemed and treated as
                   unencumbered property of the Debtors’ Estates or the Reorganized Debtors: (a) the
                   Consenting Owner Trustee’s portions and the FE Owner Trustee’s portion of the
                   aggregate 93.825% undivided interests in Mansfield Unit 1, which interests are the
                   subject of the Mansfield Sale-Leaseback Transaction and (b) any and all insurance
                   proceeds recovered on account of Mansfield Unit 1 to which the Consenting Owner
                   Trustee (not in its individual capacity but solely as owner trustee), the FE Owner Trustee
                   (not in its individual capacity but solely as owner trustee) or the Mansfield Indenture
                   Trustee (not in its individual capacity but solely as Mansfield Indenture Trustee) might
                   otherwise be entitled;

                d. The Consenting Owner Participant and the Consenting Owner Trustee shall be Released
                   Parties entitled to the benefit of the release, injunction, and exculpation provisions of
                   Article VIII of the Plan as set forth therein and in the Confirmation Order;




                                                       74

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page157
                                                                     79 of
                                                                        of122
                                                                           299
                e. The Consenting Owner Participant and the Consenting Owner Trustee shall be entitled to
                   payment of their and their respective professionals’ reasonable and documented fees and
                   expenses without any further notice to, or action, order or approval of the Bankruptcy
                   Court, as set forth in Article IV.R of the Plan and the Confirmation Order; and

                f.   Each of the Mansfield Facility Documents shall be a Rejected Executory Contract or
                     Unexpired Lease and shall be deemed rejected and terminated nunc pro tunc to the
                     Petition Date pursuant to the Mansfield Unit 1 Transfer Agreement, as authorized by the
                     Confirmation Order.

            The Mansfield Owner Parties’ Settlement further contemplates that full ownership of Mansfield
   Unit 1, and any and all insurance proceeds recovered on account of Mansfield Unit 1 to which the
   Consenting Owner Trustee (not in its individual capacity but solely as owner trustee), the FE Owner
   Trustee (not in its individual capacity but solely as owner trustee), or the Mansfield Indenture Trustee (not
   in its individual capacity but solely as Mansfield Indenture Trustee) might otherwise be entitled, will be
   transferred to the Debtors or Reorganized Debtors and authorizes the parties to the Mansfield Owner
   Parties’ Settlement to take any actions necessary in furtherance of that transfer, including any necessary
   regulatory filings or filings with FERC and the execution of the Mansfield Unit 1 Transfer Agreement.
   The transfer of full ownership of Mansfield Unit 1, and any and all insurance proceeds recovered on
   account of Mansfield Unit 1 to which the Consenting Owner Trustee (not in its individual capacity but
   solely as owner trustee), the FE Owner Trustee (not in its individual capacity but solely as owner trustee)
   or the Mansfield Indenture Trustee (not in its individual capacity but solely as Mansfield Indenture
   Trustee) might otherwise be entitled, shall be free and clear of any and all Liens and encumbrances, and
   the Debtors, the Mansfield Indenture Trustee (as provided in section IV.B.3 above), the Mansfield Owner
   Parties and the FE Owner Trustee are authorized to execute, file and take any steps otherwise necessary to
   evidence such transfer, including, without limitation, the execution of the Mansfield Unit 1 Transfer
   Agreement.

           5.        Issuance and Distribution of New Common Stock.

            On the Effective Date, or as soon as reasonably practicable thereafter, the New Common Stock
   shall be distributed in accordance with the Plan. The New Common Stock shall be subject to dilution by
   any New Common Stock issued pursuant to the Management Incentive Plan. The issuance of the New
   Common Stock by New Holdco, including options, stock appreciation rights, or other equity awards, if
   any, contemplated by the Management Incentive Plan, is authorized without the need for any further
   corporate action and without any further action by the Holders of Claims or Interests.

           The New Common Stock will be issued in global certificate form only and registered to DTC,
   which interests in the certificate being held through DTC participants, for so long as the shares of New
   Common Stock are eligible to be held through DTC. Holders must follow specified procedures to
   designate a direct or indirect DTC participant to receive their shares of New Common Stock.

           All of the New Common Stock issued pursuant to the Plan, including the New Common Stock
   issued pursuant to section 1145 of the Bankruptcy Code and the New Common Stock issued pursuant to
   other exemptions from registration under the Securities Act, shall be duly authorized, validly issued, fully
   paid, and non-assessable. Each distribution and issuance of New Common Stock under the Plan shall be
   governed by the terms and conditions set forth in the Plan applicable to such distribution or issuance and
   by the terms and conditions of the instruments evidencing or relating to such distribution or issuance,
   which terms and conditions shall bind each Entity receiving such distribution or issuance.




                                                        75

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page158
                                                                     80 of
                                                                        of122
                                                                           299
            On the Effective Date, New Holdco and each of the other Reorganized Debtors shall be private
   companies. As such, upon the Effective Date, (i) the New Common Stock shall not be registered under
   the Securities Act or the Securities Exchange Act, and shall not be listed for public trading on any
   securities exchange, and (ii) none of the Reorganized Debtors will be a reporting company under the
   Securities Exchange Act. In order to prevent the Reorganized Debtors from becoming subject to the
   reporting requirements of the Securities Exchange Act, except in connection with a public offering, the
   New Common Stock shall be subject to certain transfer and other restrictions pursuant to the New
   Organizational Documents and/or the Reorganized Debtor Stockholders’ Agreement. Any Holder of
   New Common Stock who does not execute the Reorganized Debtors’ Stockholders’ Agreement will be
   automatically deemed to have accepted the terms of such agreement and to be a party to such agreement
   without further action.

           6.      Effective Date Cash Distribution.

            The Requisite Supporting Parties and the Debtors, in consultation with the Committee, may agree
   to distribute Cash, in addition to New Common Stock, to those creditors who will receive distributions of
   New Common Stock under the Plan, in which case such Cash shall be distributed ratably based on such
   creditors’ holdings of the New Common Stock. For the avoidance of doubt, such Cash distribution shall
   be funded solely by Cash that would otherwise be transferred to the Reorganized Debtors on the Effective
   Date and will not increase the value of recoveries to those creditors receiving such Cash distributions.

           7.      Unsecured Bondholder Cash Pool.

           Holders of Allowed Unsecured Bondholder Claims shall have the option to elect to receive, in
   lieu of New Common Stock, their Pro Rata share (based on the Allowed principal amount of such
   Claims) of Cash equal to the aggregate value of New Common Stock distributed to Holders of Allowed
   General Unsecured Claims who have an election to receive New Common Stock and make such an
   election; provided that to the extent the Unsecured Bondholder Cash Pool is insufficient to provide each
   Electing Bondholder its allocable recovery of Unsecured Distributable Value in accordance with the Plan,
   Electing Bondholders shall receive the remainder of their distribution in New Common Stock in
   accordance with the Plan; provided further, that to the extent there is surplus Cash in the Unsecured
   Bondholder Cash Pool after taking into account distributions to the Electing Bondholders on account of
   their Unsecured Bondholder Claims, such Cash shall revert to the Reorganized Debtors. For the
   avoidance of doubt, the maximum amount of Cash contributed to the Unsecured Bondholder Cash Pool
   shall be the amount of Cash that is equal to the aggregate value of New Common Stock distributed to
   Holders of Allowed General Unsecured Claims who have made an election to receive New Common
   Stock.

           In order to elect to receive their Pro Rata share of the Unsecured Bondholder Cash Pool, an
   Electing Bondholder will be required to submit a subscription form to their broker, bank, commercial
   bank, transfer agent, trust company, dealer, or other agent or nominee, or, in the event an Electing
   Bondholder holds their Unsecured Bondholder Claims directly on the books of the transfer agent in their
   own name, to Prime Clerk no later than thirty (30) days prior to the Effective Date. Following an election
   to participate in the Unsecured Bondholder Cash Pool, the related PCNs, FES Notes, or Mansfield
   Certificates held through DTC will be frozen from trading.

           8.      Dissolution and Liquidation of Certain Debtor Entities.

           FE Aircraft and such other Debtors as may be designated by the Debtors, shall be dissolved and
   liquidated in accordance with the Plan and applicable law without any further court or corporate action,
   including the filing of any documents with the Secretary of State for any state in which any such entity is


                                                       76

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page159
                                                                     81 of
                                                                        of122
                                                                           299
   incorporated or any other jurisdiction, provided, however, that the Debtors or Reorganized Debtors, as
   applicable, shall be permitted to make such filings as they deem reasonable or necessary in their sole
   discretion. For the avoidance of doubt, none of (i) the Debtors, (ii) the Reorganized Debtors, (iii) the FE
   Non-Debtor Parties, (iv) the Consenting Creditors, (v) the Committee or its members solely in their
   capacities as such, or (vi) with respect to each of the foregoing Entities in clauses (i) through (v), such
   Entity and its current and former Affiliates, and such Entities’ and their current and former Affiliates’
   current and former directors, managers (including all Independent Directors and Managers), officers,
   equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
   successors, and assigns, subsidiaries, and each of their respective current and former equity holders,
   officers, directors, managers, principals, members, employees, agent, advisory board members, financial
   advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
   professionals, each in their capacity as such, shall have or incur any liability whatsoever in connection
   with or as a result of the dissolution or liquidation of any entity, in accordance with the terms of this
   Article IV.B.7.

   C.      Sources of Consideration for Plan Distributions.

            Distributions under the Plan shall be funded with, as applicable: (i) the New Common Stock, (ii)
   Cash on hand at the Debtors, and (iii) the FE Settlement Value contributed to the Debtors under the FE
   Settlement Agreement and the FE Settlement Order. Each distribution and issuance referred to in Article
   VI of the Plan shall be governed by the terms and conditions set forth herein applicable to such
   distribution or issuance and by the terms and conditions shall bind each Entity receiving such distribution
   or issuance. The issuance of the New Common Stock in connection with the Plan will be exempt from
   SEC registration to the fullest extent permitted by law.

           1.      Cash on Hand at the Debtors.

           The Debtors shall use Cash on hand at the Debtors to fund Cash distributions to certain Holders
   of Claims against the Debtors in accordance with the Plan.

           2.      New Common Stock.

            New Holdco shall be authorized to issue up to 250,000,000 shares of New Common Stock,
   subject to dilution by the Management Incentive Plan. New Holdco shall issue all securities, instruments,
   certificates, and other documents required to be issued for the New Common Stock in respect of New
   Holdco or the other Reorganized Debtors. All of the shares of New Common Stock issued pursuant to the
   Plan shall be duly authorized, validly issued, fully paid, and non-assessable.

           3.      FE Settlement Value.

           The FE Settlement Value received by the Debtors pursuant to the FE Settlement Agreement and
   the FE Settlement Order, including the FE Settlement Cash and the proceeds of the New FE Notes may be
   used to fund Cash distributions to certain Holders of Allowed Claims and Allowed Interests against the
   Debtors in accordance with the Plan.

   D.      Corporate Existence.

           Except as otherwise provided in the Plan, including as set forth in Article IV.B.8, each Debtor
   shall continue to exist after the Effective Date as a separate corporate Entity, limited liability company,
   partnership, or other form, as the case may be, with all the powers of a corporation, limited liability
   company, partnership, or other form, as the case may be, pursuant to the applicable law in the jurisdiction



                                                       77

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page160
                                                                     82 of
                                                                        of122
                                                                           299
   in which each applicable Debtor is incorporated or formed and pursuant to the applicable law in the
   jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective
   certificates of incorporation and by-laws (or other formation documents) in effect before the Effective
   Date, except to the extent such certificates of incorporation and by-laws (or other formation documents)
   are amended under the Plan or otherwise, and to the extent such documents are amended, such documents
   are deemed to be amended pursuant to the Plan and require no further action or approval (other than any
   requisite filings required under applicable state or federal law).

   E.      Vesting of Assets in Reorganized Debtors.

            Except as otherwise provided in the Plan, and subject to any transfer of Assets of FENOC as
   described in Article IV.F, on the Effective Date, all property in each Estate, all Causes of Action, and any
   property acquired by any of the Debtors pursuant to the Plan shall vest in each applicable Reorganized
   Debtor, free and clear of all Liens, Claims, charges, Interests, or other encumbrances. Except as
   otherwise provided in the Plan, on and after the Effective Date, each of the Reorganized Debtors may
   operate their business and may use, acquire, or dispose of property and compromise or settle any Claims,
   Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free of any
   restrictions of the Bankruptcy Code or Bankruptcy Rules.

   F.      Transfer of FES Assets to New Holdco.

           On the Effective Date, FES may transfer certain assets and liabilities to New Holdco; provided,
   that such transferred assets and liabilities shall not include (a) any Rejected Executory Contract or
   Unexpired Lease and (b) any liabilities discharged pursuant to the Plan.

   G.      Cancellation of Existing Securities and Agreements.

            Except as otherwise provided in the Plan or any agreement, instrument, or other document
   incorporated in the Plan or Plan Supplement, on the Effective Date: (i) the obligations of the Debtors
   under the Indentures, and any other certificate, share, note, bond, indenture, purchase right, option,
   warrant, contract, agreement, or other instrument or document, directly or indirectly, evidencing or
   creating any indebtedness or obligation of or ownership interest in the Debtors giving rise to any Claim or
   Interest (except such indentures, certificates, notes, or other instruments or documents evidencing
   indebtedness or obligations of the Debtors that are specifically Reinstated pursuant to the Plan) shall be
   cancelled solely as to the Debtors and the Reorganized Debtors, and the Reorganized Debtors shall not
   have any continuing obligations thereunder; provided, however that the Indentures evidencing
   indebtedness or obligations not specifically Reinstated pursuant to the Plan shall continue in effect solely
   for the purposes of (a) allowing the Holders of Unsecured Bondholder Claims to receive distributions on
   account of their Claims as provided in the Plan, (b) allowing the Indenture Trustees, as applicable, to
   make distributions to be made on account of the Unsecured Bondholder Claims, (c) preserving the
   Indenture Trustee’s rights to compensation and indemnity under each of the applicable Indentures as
   against any money or property distributed or allocable to Holders of Unsecured Bondholder Claims,
   including the Indenture Trustee’s rights to maintain, enforce, and exercise their respective charging liens
   against such money or property, (d) permitting the Indenture Trustees, as applicable, to enforce any right
   or obligation owed to them under the Plan, and (e) permitting the Indenture Trustees to appear in the
   Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other court after the Effective Date
   on matters relating to the Plan or the Indentures; (ii) the FE/FES Revolver shall be cancelled as to the
   Debtors and the Reorganized Debtors, and the Reorganized Debtors shall not have any continuing
   obligations thereunder; and (iii) the obligations of the Debtors pursuant, relating, or pertaining to any
   agreements, indentures, certificates of designation, bylaws, or certificate or articles of incorporation or
   similar documents governing the shares, certificates, notes, bonds, purchase rights, options, warrants, or


                                                       78

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page161
                                                                     83 of
                                                                        of122
                                                                           299
   other instruments or documents evidencing or creating any indebtedness or obligation of the Debtors
   (except such agreements, indentures, certificates, notes, or other instruments evidencing indebtedness or
   obligations of the Debtors that are specifically Reinstated pursuant to the Plan) shall be released and
   discharged. For the avoidance of doubt, each of the Indenture Trustees shall be entitled to assert its
   respective charging liens arising under and in accordance with the applicable Indenture and any ancillary
   document, instrument, or agreement to obtain payment of its fees and expenses. On and after the
   Effective Date, all duties and responsibilities of each Indenture Trustee under the applicable Indenture
   shall be fully discharged except to the extent required in order to effectuate the Plan, including the
   continued obligations of the Secured PCN Indenture Trustees with respect to the Secured FG PCN
   Reinstated Claims and the Secured NG PCN Claims that will be Reinstated pursuant to the Plan.
   Subsequent to the performance by each Indenture Trustee of its obligations pursuant to the Plan and the
   Confirmation Order, such Indenture Trustee and its agents shall be relieved of all further duties and
   responsibilities related to the applicable Indenture.

   H.      Corporate Action/Name Change.

             On the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated
   by the Plan shall be deemed authorized and approved in all respects, including: (i) implementation of the
   Restructuring Transactions; (ii) selection of the directors and officers for the Reorganized Debtors;
   (iii) issuance and distribution of the New Common Stock; and (iv) all other actions contemplated under
   the Plan (whether to occur before, on, or after the Effective Date). All matters provided for herein
   involving the corporate structure of the Debtors or the Reorganized Debtors, as applicable, and any
   corporate action required by the Debtors or the Reorganized Debtors in connection with the Plan shall be
   deemed to have occurred and shall be in effect as of the Effective Date, without any requirement of
   further action by the Bankruptcy Court, the Debtors, the Reorganized Debtors, or their respective security
   holders, directors, managers, or officers. On or before the Effective Date, the appropriate officers of the
   Debtors or the Reorganized Debtors shall be authorized and, as applicable, directed to issue, execute, and
   deliver the agreements, documents, securities, and instruments, and take such actions, contemplated under
   the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in the name of
   and on behalf of the Debtors or the Reorganized Debtors, as applicable, including the issuance of the New
   Common Stock, and any and all other agreements, documents, securities, and instruments relating to the
   foregoing, and all such documents shall be deemed ratified. On or before the Effective Date, each of the
   Debtors, other than FE Aircraft and Norton shall change their names unless FE Corp. authorizes each
   such Debtor to continue use of its current legal name. To the extent the Debtors change their names prior
   to the closing of the Chapter 11 Cases, the Debtors shall change the case captions accordingly. The
   authorizations and approvals contemplated by this Article IV.H shall be effective notwithstanding any
   requirements under non-bankruptcy law.

   I.      FERC Approvals.

            On the Effective Date, the FERC-Jurisdictional Debtors, and those Consenting Creditors who are
   party to the relevant Restructuring Transactions which require such authorization, shall have received
   FPA 203 Authorization for the Restructuring Transactions. The FERC-Jurisdictional Debtors, and those
   Consenting Creditors who are party to the relevant Restructuring Transactions, shall cooperate to submit
   one or more application(s) requesting such FPA 203 Authorization from FERC at least 120 days prior to
   the Effective Date. FPA 203 Authorization shall be requested for, at a minimum, separation of the FERC-
   Jurisdictional Debtors from the FE Non-Debtor Parties and the transfer of ownership of the Mansfield
   Facility to FG.




                                                        79

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page162
                                                                     84 of
                                                                        of122
                                                                           299
   J.      New Organizational Documents.

           The New Organizational Documents shall be consistent with the Restructuring Support
   Agreement and in form and substance reasonably acceptable to the Debtors, the Committee, and the
   Requisite Supporting Parties.

           On the Effective Date, each of the Reorganized Debtors will file its New Organizational
   Documents with the applicable Secretaries of State and/or other applicable authorities in its respective
   state of incorporation or formation in accordance with the applicable laws of the respective state of
   incorporation or formation. Pursuant to section 1123(a)(6) of the Bankruptcy Code, the New
   Organizational Documents will prohibit the issuance of non-voting equity securities. After the Effective
   Date, the Reorganized Debtors may amend and restate their respective New Organizational Documents
   and other constituent documents as permitted by the laws of their respective state of incorporation and its
   respective New Organizational Documents.

   K.      Directors and Officers of the Reorganized Debtors.

           As of the Effective Date, the term of the current members of the board of directors or managers of
   the applicable Debtors shall expire, and the New Boards of directors or managers and the officers of each
   of the Reorganized Debtors shall be appointed in accordance with the Plan and the respective New
   Organizational Documents. The New Holdco Board shall consist of no fewer than eight (8) members,
   who shall initially consist of: (i) one (1) member who shall be the chief executive officer of Reorganized
   FES; (ii) Mr. John Kiani; (iii) two (2) members designated by Nuveen Asset Management, LLC on behalf
   of the Nuveen noteholders; provided, that one (1) such member (a) shall be independent of any
   stockholder with nomination rights, including Nuveen Asset Management, LLC and (b) shall be
   reasonably acceptable to the Mansfield RSA Majority (as defined in the Restructuring Support
   Agreement); (iv) one (1) member designated by Avenue Capital Management II L.P.; (v) one (1) member
   designated jointly by the Ad Hoc Noteholder Group and the Mansfield RSA Majority (as defined in the
   Restructuring Support Agreement) subject to the reasonable consent of the Committee; (vi) an
   independent director to be designated jointly by the Ad Hoc Noteholder Group, the Mansfield RSA
   Majority (as such term is defined in the Restructuring Support Agreement), and the Committee, in
   accordance with the terms of the Restructuring Support Agreement, as amended; and (vii) a director to be
   designated by the parties to the Restructuring Support Agreement, as amended, in accordance with the
   same.

           Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose in the Plan
   Supplement the identity and affiliations of any person proposed to serve on the initial board of directors
   or be an officer of each of the Reorganized Debtors. To the extent any such director or officer of the
   Reorganized Debtors is an “insider” under the Bankruptcy Code, the Debtors also will disclose the nature
   of any compensation to be paid to such director or officer.

   L.      Section 1146 Exemption.

            Pursuant to, and to the fullest extent permitted by, section 1146 of the Bankruptcy Code, any
   transfers of property pursuant to, in contemplation of, or in connection with, the Plan, including without
   limitation (i) the Restructuring Transactions; (ii) the issuance of the New Common Stock; (iii) the
   assignment or surrender of any lease or sublease; and (iv) the delivery of any deed or other instrument or
   transfer order, in furtherance of, or in connection with the Plan, including any deeds, bills of sale, or
   assignments executed in connection with any disposition or transfer of assets contemplated under the
   Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
   tax, mortgage tax, stamp act, real estate transfer, mortgage recording tax, or other similar tax, and upon


                                                       80

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page163
                                                                     85 of
                                                                        of122
                                                                           299
   entry of the Confirmation Order, the appropriate state or local governmental officials or agents shall forgo
   the collection of any such tax or governmental assessment and accept for filing and recordation any of the
   foregoing instruments or other documents without the payment of any such tax, recordation fee, or
   governmental assessment.

   M.      Director, Officer, Manager, and Employee Liability Insurance.

            On or before the Effective Date, the Debtors, on behalf of the Reorganized Debtors, will obtain
   sufficient liability insurance policy coverage for the benefit of the Debtors’ respective current and former
   directors, managers (including all Independent Directors and Managers), officers, and employees on
   terms no less favorable to the directors, managers, officers, and employees than the Debtors’ existing
   director, officer, manager, and employee coverage and with an available aggregate limit of liability upon
   the Effective Date of no less than the aggregate limit of liability under the existing director, officer,
   manager, and employee coverage upon placement. After the Effective Date, none of the Debtors or
   Reorganized Debtors shall terminate or otherwise reduce the coverage under any director, officer,
   manager, and employee insurance policies (including the “tail policy”) in effect on the Effective Date,
   with respect to conduct occurring prior thereto, and all officers, directors, managers (including all
   Independent Directors and Managers), and employees of the Debtors who served in such capacity at any
   time before the Effective Date shall be entitled to the full benefits of any such policy for the full term of
   such policy regardless of whether such officers, directors, managers, or employees remain in such
   positions after the Effective Date.

   N.      Management Incentive Plan.

            Upon the Effective Date, the New Holdco Board shall adopt the Management Incentive Plan
   providing for the issuance of New Common Stock, which Management Incentive Plan shall not authorize
   the issuance of in excess of 7.5% of the New Common Stock as of the Effective Date (on a fully diluted
   basis). The Management Incentive Plan shall provide for distribution of the Incentive Securities. Other
   terms of the Management Incentive Plan will include vesting, apportionment, forfeiture and granting of
   the Incentive Shares. The terms of any Management Incentive Plan shall be disclosed in the Plan
   Supplement (or left to the determination by the New Holdco Board following the Effective Date) and
   shall be reasonably acceptable to the Debtors, the Committee, and the Requisite Supporting Parties to the
   extent disclosed in the Plan Supplement. For the avoidance of doubt, the Management Incentive Plan will
   be implemented on or after the Effective Date and the Debtors are not seeking the Bankruptcy Court’s
   approval of the terms of the Management Incentive Plan in connection with Confirmation of the Plan.

   O.      Employee Obligations and Management Employment Contracts.

          The Debtors’ Incentive and Retention Plans shall be deemed to be assumed by the Reorganized
   Debtors. On the Effective Date, the Reorganized Debtors shall enter into the New Management
   Employment Contracts.

   P.      Transition Working Group Management Agreement.

           The Debtors shall enter into the Transition Working Group Management Agreement which shall
   provide for the terms of services provided by the members of the Transition Working Group who are not
   employees of the Debtors and for compensation and reimbursement of expenses for such members. The
   Transition Working Group Management Agreement shall be filed as part of the Plan Supplement and
   shall become effective on the Confirmation Date.




                                                        81

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page164
                                                                     86 of
                                                                        of122
                                                                           299
   Q.      Preservation of Causes of Action.

            In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII, except as
   otherwise provided in the Plan, the Reorganized Debtors shall retain and may enforce all rights to
   commence and pursue any and all Causes of Action belonging to the Debtors’ Estates, whether arising
   before or after the Petition Date, including any actions specifically enumerated in the Plan Supplement,
   and the Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be
   preserved notwithstanding the occurrence of the applicable Effective Date, other than: (i) the Causes of
   Action released by the Debtors pursuant to the releases and exculpations contained in the Plan, including
   in Article VIII, which shall be deemed released and waived by the Debtors and Reorganized Debtors as of
   the Effective Date; (ii) the Causes of Action released by the Debtors pursuant to the FE Settlement
   Agreement; and (iii) the Causes of Action specifically retained by the Debtors’ Estates that are subject to
   the authority of the Plan Administrator or the Plan Administrator Advisory Board, as applicable. The
   Reorganized Debtors may transfer any and all Causes of Action retained by the Reorganized Debtors to
   the Plan Administrator.

            The Reorganized Debtors, or the Plan Administrator with respect to any Causes of Action
   transferred to the Plan Administrator, may pursue such Causes of Action, as appropriate, in accordance
   with the best interests of the Debtors and/or Reorganized Debtors. No entity may rely on the absence of
   a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of
   Action against it as an indication that the Debtors or the Reorganized Debtors, as applicable, will
   not pursue any and all available Causes of Action against it. Unless any Causes of Action against an
   Entity are expressly waived, relinquished, exculpated, released, compromised, or settled herein or in a
   Bankruptcy Court order, the Reorganized Debtors expressly reserve all Causes of Action, for later
   adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral
   estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise) or laches, shall
   apply to such Causes of Action upon, after, or as a consequence of Confirmation or Consummation.

            The Reorganized Debtors reserve and shall retain the Causes of Action that are vested with the
   Reorganized Debtors, subject to Article VIII of the Plan, notwithstanding the rejection of any Executory
   Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. Except as otherwise
   provided in the Plan, any Causes of Action that a Debtor may hold against any Entity shall vest in the
   Reorganized Debtors in accordance with section 1123(b)(3) of the Bankruptcy Code. The Reorganized
   Debtors, or the Plan Administrator on behalf of the Debtors, shall have the exclusive right, authority, and
   discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
   withdraw, or litigate to judgment any such Causes of Action that is vested with the Reorganized Debtors
   and to decline to do any of the foregoing without the consent or approval of any third party or further
   notice to or action, order, or approval of the Bankruptcy Court.

   R.      Payment of Certain Fees.

           Without any further notice to or action, order, or approval of the Bankruptcy Court, the
   Reorganized Debtors shall pay on the Effective Date any Other Professional Fee Claims, including, for
   the avoidance of doubt, the reasonable and documented unpaid fees and expenses incurred on or before
   the Effective Date by (i) professionals and the Mansfield Indenture Trustee payable under the Order (i)
   Authorizing Debtors to Assume (a) the Process Support Agreement and (b) the Standstill Agreement and
   (ii) Granting Related Relief [Docket No. 509], (ii) professionals payable pursuant to the Restructuring
   Support Agreement, including, for the avoidance of doubt, payment of any transaction completion fees to
   GLC Advisors & Co. as financial advisor to the Ad Hoc Noteholders Group, Guggenheim Securities LLC
   as financial advisor to the Mansfield Certificateholders Group, Houlihan Lokey Capital, Inc., as financial
   advisor to the FES Creditor Group and Crestview Capital Advisors Corporation, as financial advisor to


                                                       82

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page165
                                                                     87 of
                                                                        of122
                                                                           299
   the Consenting Owner Participant, and (iii) the Consenting Owner Trustee, Indenture Trustees and their
   counsel. The Reorganized Debtors shall indemnify the Indenture Trustees for any reasonable and
   documented fees and expenses (including the reasonable and documented fees and expenses of its counsel
   and agents) incurred after the Effective Date solely in connection with the implementation of the Plan,
   including but not limited to, making distributions pursuant to and in accordance with the Plan, and any
   disputes arising in connection therewith.

           All amounts distributed and paid pursuant to this Article IV.R shall not be subject to
   disgorgement, setoff, recoupment, reduction, or reallocation of any kind.

   S.     Plan Administrator.

          1.      Appointment.

           The Plan Administrator shall serve as Plan Administrator for each of the Debtors pursuant to the
   terms of the Plan Administrator Agreement.

          2.      Authority.

           Subject to Article IV.S of the Plan and the terms of the Plan Administrator Agreement, the Plan
   Administrator shall have the authority and right on behalf of each of the Debtors, without the need for
   Bankruptcy Court approval (unless otherwise indicated), to carry out and implement all provisions of the
   Plan, including, without limitation, to:

                  a.      except to the extent Claims have been previously Allowed, control and effectuate
                          the Claims reconciliation process, including to object to, seek to subordinate,
                          compromise or settle any and all Claims against the Debtors subject to
                          Bankruptcy Court approval; provided, however, that where the Debtors have
                          authorization to compromise or settle any Claims against the Debtors under a
                          Final Order including the Confirmation Order, the Plan Administrator shall be
                          authorized to compromise or settle such Claims after the Effective Date, in
                          accordance with and subject to such Final Order and provided further, however
                          that the settlement of any Allowed General Unsecured Claim in excess of
                          $10,000,000 or any Administrative Claim or Priority Tax Claim or Other Priority
                          Claim in excess of $1,000,000 (in Allowed amount), shall require notice and an
                          order of the Bankruptcy Court;

                  b.      make Distributions to Holders of Allowed Claims in accordance with the Plan;

                  c.      prosecute Claims and Causes of Action transferred to the Plan Administrator on
                          behalf of the Debtors, and to elect not to pursue any Claims or Causes of Action
                          transferred to the Plan Administrator and whether and when to compromise,
                          settle, abandon, dismiss, or otherwise dispose of any such Claims or Causes of
                          Action, as set forth in the Plan Administrator Agreement. A list of the Causes of
                          Action to be retained by the Debtors and turned over the Plan Administrator shall
                          be set forth in the Plan Supplement. Recoveries on such Causes of Action shall
                          be (i) in the case of Holders of Allowed Claims against the applicable Debtor or
                          Debtors that own such Causes of Action that received their distribution in Cash,
                          distributed to such Holders on a Pro Rata basis in accordance with such Cash
                          recoveries; and (ii) in the case of Holders of Allowed Claims against the
                          applicable Debtor or Debtors that own such Causes of Action that received their



                                                     83

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page166
                                                                     88 of
                                                                        of122
                                                                           299
                           distribution under the Plan (or any portion thereof) in the form of New Common
                           Stock distributed in Cash to the Reorganized Debtors;

                   d.      make payments to existing Professionals who will continue to perform in their
                           current capacities;

                   e.      retain professionals to assist in performing its duties under the Plan;

                   f.      incur and pay reasonable and necessary expenses in connection with the
                           performance of duties under the Plan, including the reasonable fees and expenses
                           of professionals retained by the Plan Administrator; and

                   g.      perform other duties and functions that are consistent with the implementation of
                           the Plan and this provision.

           3.      Indemnification of Plan Administrator.

           Subject to the terms of the Plan Administrator Agreement, each of the Debtors shall indemnify
   and hold harmless the Plan Administrator for any losses incurred in execution of its duties as the Plan
   Administrator, except to the extent such losses were the result of the Plan Administrator’s gross
   negligence, willful misconduct or criminal conduct.

   T.      Environmental Matters

             Nothing in the Plan or the Confirmation Order shall release, discharge, or preclude the
   enforcement of, (or preclude, release, defeat, or limit the defense under non-bankruptcy law of) any
   liability or obligation of the applicable Debtors or Reorganized Debtors under the Consent Decrees that is
   not a Claim, and such liabilities or obligations shall become liabilities or obligations of the applicable
   Reorganized Debtor(s). All parties’ rights and defenses under the Consent Decrees are fully preserved.
   For the avoidance of doubt, any performance obligation under the applicable Consent Decrees shall not be
   treated as a Claim for purposes of the Plan.

                                                 ARTICLE V.

                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   A.      Assumption and Rejection of Executory Contracts and Unexpired Leases.

            On the Effective Date, except as otherwise provided herein, all Executory Contracts or Unexpired
   Leases of the Debtors, not previously assumed or rejected pursuant to an order of the Bankruptcy Court,
   will be deemed to be Assumed Executory Contracts or Unexpired Leases, in accordance with the
   provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, other than those
   Executory Contracts or Unexpired Leases that: (i) previously were assumed or rejected by the Debtors;
   (ii) are identified on the list of Rejected Executory Contracts or Unexpired Leases filed with the Plan
   Supplement; (iii) are the subject of a motion to reject an Executory Contract or Unexpired Lease that is
   pending on the Effective Date; or (iv) are subject to a motion to reject an Executory Contract or
   Unexpired Lease pursuant to which the requested effective date of such rejection is on or after the
   Effective Date; provided, however that to the extent an Executory Contract or Unexpired Lease is among
   one or more Debtors and one or more FE Non-Debtor Parties, such Executory Contract or Unexpired
   Lease is deemed rejected as of the Effective Date, unless such Executory Contract or Unexpired Lease (a)
   has been previously assumed by the Debtors or (b) is identified on the list of Assumed Executory



                                                       84

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page167
                                                                     89 of
                                                                        of122
                                                                           299
   Contracts or Unexpired Leases; and provided, further, however, to the extent that an Executory Contract
   or Unexpired Lease is among one or more Debtors and one or more FE Non-Debtor Parties and any such
   Executory Contract is not an Insurance Policy or a Surety Indemnity Agreement, the Debtor will consult
   with the applicable FE Non-Debtor Party and obtain the consent of the applicable FE Non-Debtor Party
   before including such Executory Contract or Unexpired Lease on the list of Assumed Executory Contracts
   or Unexpired Leases. Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval
   of such assumptions and, to the extent applicable, assignments of the Executory Contracts and Unexpired
   Leases, and the rejection of the Executory Contracts or Unexpired Leases listed on the list of Rejected
   Executory Contracts and Unexpired Leases filed with the Plan Supplement pursuant to sections 365(a)
   and 1123 of the Bankruptcy Code, in each case effective as of the Effective Date. To the extent any
   contract or lease entered into after the Petition Date shall be assigned to New Holdco as of the Effective
   Date, such assignment shall be noted on the list of Assigned Contracts or Unexpired Leases filed as part
   of the Plan Supplement. Notwithstanding Article VIII.B, any lien on or security interest in cash held by a
   customer or third party custodian as collateral or security for a customer contract that is assumed by FES
   shall be unaffected by the Plan. Any motions to assume Executory Contracts or Unexpired Leases
   pending on the Effective Date shall be subject to approval by the Bankruptcy Court on or after the
   Effective Date by a Final Order. Each Executory Contract and Unexpired Lease assumed pursuant to this
   Article V.A or by any order of the Bankruptcy Court, which has not been assigned to a third party before
   the Effective Date, shall revest in and be fully enforceable by the Reorganized Debtors in accordance with
   its terms, except as such terms are modified by the Plan or any order of the Bankruptcy Court authorizing
   and providing for its assumption under applicable law. The Debtors or Reorganized Debtors, as
   applicable, reserve the right to alter, amend, modify, or supplement the lists of Assumed Executory
   Contracts or Unexpired Leases and Assigned Contracts or Unexpired Leases and the schedules of
   Executory Contracts or Unexpired Leases with respect to the Debtors or Reorganized Debtors, as
   applicable, at any time through and including one (1) business day prior the Effective Date, without the
   incurrence of any penalty or changing the priority or security of any Claims as a result of such treatment
   change. For the avoidance of doubt, nothing in this paragraph shall be deemed to apply to any collective
   bargaining agreement.

   B.      Claims Based on Rejection of Executory Contracts or Unexpired Leases.

            Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with
   respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the
   Plan or the Confirmation Order, if any, must be Filed and served upon the Debtors or Reorganized
   Debtors, as applicable, within 30 days after the later of: (i) notice of entry of an order of the Bankruptcy
   Court (including the Confirmation Order) approving such rejection; and (ii) the effective date of such
   rejection. Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not
   Filed and served within such time will be automatically disallowed, forever barred from assertion,
   and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates, or their
   property without the need for objection by the Reorganized Debtors or further notice to, or action,
   order, or approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
   rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
   and discharged, notwithstanding anything in the Schedules or a Proof of Claim to the contrary. All
   Allowed Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall
   be classified as General Unsecured Claims against the applicable Debtor and shall be treated in
   accordance with the Plan, unless a different security or priority is otherwise asserted in such Proof of
   Claim and Allowed in accordance with Article VII of the Plan. In no event shall any counterparty to a
   Rejected Executory Contract or Unexpired Lease be permitted to exercise any non-monetary contractual
   remedies under such Executory Contract or Unexpired Lease against the Debtors, the Reorganized
   Debtors, their Estates or their respective properties. All such remedies shall, as of the Effective Date, be



                                                       85

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page168
                                                                     90 of
                                                                        of122
                                                                           299
   permanently enjoined. For the avoidance of doubt, nothing in this paragraph shall be deemed to apply to
   any collective bargaining agreement.

   C.      Cure of Defaults for Assumed Executory Contracts or Unexpired Leases.

            Any monetary defaults under each Assumed Executory Contract or Unexpired Lease shall be
   satisfied pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the default amount in Cash
   on the Effective Date, subject to the limitation described below, or on such other terms as the parties to
   such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding
   (i) the amount of any payments to cure such a default, (ii) the ability of the Reorganized Debtors or any
   assignee to provide “adequate assurance of future performance” (within the meaning of section 365 of the
   Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or (iii) any other
   matter pertaining to assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code
   shall be made following the entry of a Final Order resolving the dispute and approving the assumption.

            At least 17 days before the Confirmation Hearing, the Debtors will provide for notices of
   proposed assumption and propose cure amounts to be sent to applicable third parties and for procedures
   for objecting thereto and resolution of disputes by the Bankruptcy Court. Any objection by a
   counterparty to an Executory Contract or Unexpired Lease to a proposed assumption or related cure
   amount must be Filed, served, and actually received by the Debtors at least seven (7) days before the
   Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease that fails to object
   timely to the proposed assumption or cure amount will be deemed to have consented to such assumption
   or proposed cure amount. If the Bankruptcy Court determines that the cure amount for any Executory
   Contract or Unexpired Lease is greater than the amount set forth in the notice sent by the Debtors, the
   Debtors may add such Executory Contract or Unexpired Lease to the list of Rejected Executory Contracts
   or Unexpired Leases, in which case such Executory Contract or Unexpired Lease will be deemed rejected
   as of the Effective Date.

            Assumption of any Executory Contract or Unexpired Lease shall result in the full release and
   satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
   restricting the change in control or ownership interest composition or other bankruptcy-related defaults,
   arising under any Assumed Executory Contract or Unexpired Lease at any time before the effective date
   of assumption. Upon the occurrence of the Effective Date and the payment by the Debtors of any
   cure amount, any Proofs of Claim Filed with respect to an Assumed Executory Contract or
   Unexpired Lease shall be deemed disallowed and expunged, without further notice to or action,
   order, or approval of the Bankruptcy Court.

   D.      Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases.

          Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall
   not constitute a termination of preexisting obligations owed by the Executory Contract or Unexpired
   Lease counterparty or counterparties to the Debtors or the Reorganized Debtors, as applicable, under such
   Executory Contracts or Unexpired Leases.

   E.      Indemnification Obligations.

           Notwithstanding anything in the Plan to the contrary, each Indemnification Obligation of any
   Debtor shall be assumed by the applicable Reorganized Debtor, effective as of the Effective Date,
   pursuant to sections 365 and 1123 of the Bankruptcy Code or otherwise. Each such Indemnification
   Obligation shall remain in full force and effect, shall not be modified, reduced, discharged, impaired, or




                                                      86

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page169
                                                                     91 of
                                                                        of122
                                                                           299
   otherwise affected in any way, and shall survive Unimpaired and unaffected, irrespective of when such
   obligation arose.

           The Debtors and Reorganized Debtors shall assume the Indemnification Obligations for the
   current and former directors, officers, managers (including all Independent Directors and Managers),
   employees, and other professionals of the Debtors, as applicable, in their capacities as such.

           Notwithstanding the foregoing, nothing shall impair the ability of the Reorganized Debtors to
   modify indemnification obligations (whether in the bylaws, certificates of incorporation or formation,
   limited liability company agreements, other organizational or formation documents, board resolutions,
   indemnification agreements, employment contracts, or otherwise) for acts or omissions arising after the
   Effective Date.

   F.      Collective Bargaining Agreement.

            FG and FENOC have reached framework agreements with the unions regarding modifications to
   their collective bargaining agreements. On the Effective Date, FG and FENOC will assume their
   collective bargaining agreements as modified by the framework agreements and any other documents
   entered into by the parties to the collective bargaining agreements to implement the modifications set
   forth in the framework agreements. Notwithstanding any provision of this Section V.F, nothing contained
   herein shall create an obligation of the FE Non-Debtor Parties to participate in, or contribute (either
   economically or otherwise) to, any negotiations between the Debtors and the unions that are parties to
   collective bargaining agreements.

   G.      Insurance Policies.

           Each of the Insurance Policies are treated as Executory Contracts under the Plan. Unless
   otherwise provided in the Plan, on the Effective Date, the Debtors shall be deemed to have assumed all
   Insurance Policies and any agreements, documents, and instruments relating to coverage of all insured
   Claims, and such Insurance Policies shall not be impaired in any way by the Plan or the Confirmation
   Order, but rather will remain valid and enforceable in accordance with their terms. For the avoidance of
   doubt, any claims by an insurer against any Debtor pursuant to the terms of an applicable Insurance
   Policy where the Debtor is a named insured are not subject to the Consensual Third Party Releases of the
   Debtor Released Parties set forth in Article VIII.E of the Plan.

   H.      Surety Bonds.

            Notwithstanding any other provision of the Plan or the Confirmation Order, on the Effective
   Date: (i) any and all surety bonds that are issued on behalf of any of the Debtors, as principal(s) and in
   force as of the Effective Date (each, a “Surety Bond,” and collectively, the “Surety Bonds”), and related
   indemnification and collateral agreements (collectively, the “Surety Indemnity Agreements”) entered into
   by any of the Debtors in favor of the sureties providing the Surety Bonds (each, “Surety”, and
   collectively, the “Sureties”) will be treated as Executory Contracts that have been assumed cum onere by
   the Reorganized Debtors under the Plan and will survive and remain unaffected and unimpaired by the
   confirmation of the Plan and entry of the Confirmation Order; provided, that for avoidance of doubt,
   neither the Plan nor the Confirmation Order shall constitute a finding as to whether any of the Surety
   Bonds or Surety Indemnity Agreements are “executory contracts” within the meaning of section 365 of
   the Bankruptcy Code; (ii) any bonded obligation under any Surety Bond shall be unimpaired and a
   continuing obligation of the Reorganized Debtors; and (iii) any and all collateral held by a Surety shall
   remain in place to secure the obligations of any of such Surety’s indemnitors under all applicable Surety
   Indemnity Agreements regardless of when such obligations arise. Upon the Effective Date, and provided


                                                      87

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page170
                                                                     92 of
                                                                        of122
                                                                           299
   that all amounts then due and owing pursuant to the Surety Bonds and Surety Indemnity Agreements are
   satisfied, Proofs of Claim filed by a Surety on account of or in respect of any Surety Bond or Surety
   Indemnity Agreement, or otherwise covered by this paragraph, shall be deemed automatically withdrawn
   without further notice to or action by the Bankruptcy Court and shall be expunged from the claims
   register. Nothing in this paragraph shall be deemed to waive any of the Debtors’ or the Reorganized
   Debtors’ rights or defenses with respect to any Claims. Nor shall this paragraph be deemed to modify the
   respective rights and obligations of the Sureties, Debtors, Reorganized Debtors, or any indemnitors, as
   applicable, under the Surety Bonds, the Surety Indemnity Agreements, or any related collateral
   agreements.

            Notwithstanding any provision of this Plan or the Confirmation Order, including, but not limited
   to, the release and injunction provisions in Article VIII of the Plan, nothing in the Plan or the
   Confirmation Order shall be deemed to bar, impair, alter, diminish, or enlarge any of the rights or claims
   of Liberty Mutual Insurance Company and its affiliates or Westchester Fire Insurance Company and its
   affiliates against any FE Non-Debtor Party pursuant to the terms of an applicable Surety Indemnity
   Agreement, and, for the avoidance of doubt, any claims of Liberty Mutual Insurance Company and its
   affiliates or Westchester Fire Insurance Company and its affiliates against any Debtor or any FE Non-
   Debtor Party pursuant to the terms of an applicable Surety Indemnity Agreement are not subject to any of
   the Consensual Third Party Releases set forth in Article VIII.E of the Plan.

           FE Corp. agrees that it will continue to be party to those certain indemnity agreements with the
   applicable surety providers with respect to the surety bonds issued in favor of the Commonwealth of
   Pennsylvania, Department of Environmental Protection related to Little Blue Run and the Hatfield’s Ferry
   Landfill provided, however, that nothing in this Plan or the Confirmation Order shall be deemed to
   modify, expand, or limit FE Corp.’s rights and obligations thereunder.

   I.      Modifications, Amendments, Supplements, Restatements, or Other Agreements.

            Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is
   assumed shall include all modifications, amendments, supplements, or restatements thereto or thereof, if
   any, including all easements, licenses, permits, rights, privileges, immunities, options, rights of first
   refusal, and any other interests, unless any of the foregoing agreements have been previously rejected or
   repudiated or is rejected or repudiated under the Plan.

           Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
   and Unexpired Leases executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
   the prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority or amount of
   any Claims arising thereunder.

   J.      Reservation of Rights.

           Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on any list of
   Rejected Executory Contracts or Unexpired Leases or list of Assumed Executory Contracts or Unexpired
   Leases, nor anything contained in the Plan, shall constitute an admission by the Debtors that such contract
   or lease is in fact an Executory Contract or Unexpired Lease or that any of the Reorganized Debtors has
   any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
   unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable,
   shall have 30 days following entry of a Final Order resolving such dispute to alter its treatment of such
   contract or lease.




                                                       88

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page171
                                                                     93 of
                                                                        of122
                                                                           299
   K.      Nonoccurrence of the Effective Date.

            In the event that the Effective Date does not occur with respect to a Debtor, the Bankruptcy Court
   shall retain jurisdiction with respect to any request to extend the deadline for assuming or rejecting
   Unexpired Leases with respect to such Debtor pursuant to section 365(d)(4) of the Bankruptcy Code,
   unless such deadline has expired.

   L.      Contracts and Leases Entered Into After the Petition Date.

           Contracts and leases entered into after the Petition Date by any Debtor, including any Assumed
   Executory Contracts or Unexpired Leases, will be performed by the applicable Debtor, or the applicable
   Reorganized Debtor liable thereunder in the ordinary course of their business. Accordingly, any such
   contracts and leases (including Assumed Executory Contracts or Unexpired Leases) that have not been
   rejected as of the Confirmation Date shall survive and remain unaffected by entry of the Confirmation
   Order. To the extent such contracts and leases will be assigned to New Holdco as of the Effective Date,
   such contracts and leases will be listed on the list of Assigned Contracts or Unexpired Leases as part of
   the Plan Supplement.

                                                  ARTICLE VI.

                               PROVISIONS GOVERNING DISTRIBUTIONS

   A.      Timing and Calculation of Amounts to be Distributed.

            Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an Allowed
   Claim on the Effective Date, on the date that such Claim becomes an Allowed Claim, or as soon as
   reasonably practicable thereafter), each Holder of an Allowed Claim shall receive the full amount of the
   distributions that the Plan provides for Allowed Claims in the applicable Class. In the event that any
   payment or act under the Plan is required to be made or performed on a date that is not a Business Day,
   then the making of such payment or the performance of such act may be completed on the next
   succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to
   the extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall be
   made pursuant to the provisions set forth in Article VII of the Plan. Except as otherwise provided in the
   Plan, Holders of Claims shall not be entitled to interest, dividends, or accruals on the distributions
   provided for in the Plan, regardless of whether such distributions are delivered on or at any time after the
   Effective Date.

   B.      Disbursing Agent.

           All distributions under the Plan shall be made to Holders of Allowed Claims by the applicable
   Disbursing Agent on the Effective Date, or as soon as reasonably practicable thereafter, in accordance
   with the Plan. The Disbursing Agent shall not be required to give any bond or surety or other security for
   the performance of its duties unless otherwise ordered by the Bankruptcy Court.

   C.      Rights and Powers of Disbursing Agent.

           1.      Powers of the Disbursing Agent.

            The Disbursing Agent shall be empowered to: (i) effect all actions and execute all agreements,
   instruments, and other documents necessary to perform its duties under the Plan; (ii) make all
   distributions contemplated hereby; and (iii) exercise such other powers as may be vested in the



                                                       89

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page172
                                                                     94 of
                                                                        of122
                                                                           299
   Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
   Agent to be necessary and proper to implement the provisions of the Plan.

           2.      Expenses Incurred On or After the Effective Date.

           Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
   expenses incurred by the Disbursing Agent in performing its duties under the Plan on or after the
   Effective Date (including taxes) shall be paid in Cash by the Reorganized Debtors (and in the case of the
   Plan Administrator, such fees and expenses shall be paid as set forth in the Plan Administrator
   Agreement).

   D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

           1.      Record Date for Distributions.

           On the Distribution Record Date, the Claims Register shall be closed and any party responsible
   for making distributions shall be authorized and entitled to recognize only those record Holders listed on
   the Claims Register as of the close of business on the Distribution Record Date. The Debtors, the
   Indenture Trustees and/or the Disbursing Agent shall have no obligation to recognize any transfer of any
   Claims or Interests occurring on or after the Distribution Record Date. For the avoidance of doubt, the
   Distribution Record Date shall not apply to any publicly-held securities.

           2.      Delivery of Distributions.

            Except as otherwise provided herein, the applicable Disbursing Agent shall make distributions to
   Holders of Allowed Claims, as applicable, as of the Distribution Record Date at the address for each such
   Holder indicated on the Debtors’ records as of the date of any such distribution. The manner of such
   distributions shall be determined at the discretion of the applicable Disbursing Agent and the address for
   each Holder of an Allowed Claim shall be deemed to be the address set forth in any Proof of Claim Filed
   by that Holder. For the avoidance of doubt, Distributions to the Holders of Allowed Unsecured
   Bondholder Claims shall be made to the applicable Indenture Trustees for further distribution to the
   Holders of Allowed Unsecured Bondholder Claims, subject to the charging lien of the Indenture Trustees.

           3.      No Fractional Distributions.

            No fractional shares of New Common Stock shall be distributed and no Cash shall be distributed
   in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an
   Applicable Allowed Claim would otherwise result in the issuance of a number of shares of New Common
   Stock that is not a whole number, the actual distribution of shares of New Common Stock shall be
   rounded as follows: (i) fractions of one-half (1/2) or greater shall be rounded to the next higher whole
   number and (ii) fractions of less than one-half (1/2) shall be rounded to the next lower whole number with
   no further payment therefor. The total number of authorized shares of New Common Stock to be
   distributed to Holders of Allowed Claims shall be adjusted as necessary to account for the foregoing
   rounding.

           4.      Minimum Distribution.

           No Cash payment of less than $50.00 shall be made to a Holder of an Allowed Claim on account
   of any Allowed Claim.




                                                      90

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page173
                                                                     95 of
                                                                        of122
                                                                           299
           5.      Undeliverable Distributions and Unclaimed Property.

            In the event that any distribution to any Holder is returned as undeliverable, no distribution to
   such Holder shall be made unless and until the Disbursing Agent has determined the then-current address
   of such Holder at which time such distribution shall be made to such Holder without interest; provided,
   however, that any distributions shall be deemed unclaimed property under section 347(b) of the
   Bankruptcy Code at the expiration of six months from the applicable Distribution Date. In the event that
   the Disbursing Agent is unable to effectuate distributions to any Holder due to the Holder’s non-
   compliance with the provisions of this Plan required for distributions (including compliance with tax
   requirements and/or identifying a DTC participant for the distributions of the New Common Stock), such
   distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
   expiration of six months from the applicable Distribution Date. All unclaimed property or interests in
   property shall revert to the applicable Reorganized Debtor(s) automatically and without need for a further
   order by the Bankruptcy Court (notwithstanding any applicable federal or state escheat, abandoned, or
   unclaimed property laws to the contrary), and the claim of any Holder to such property shall be fully
   discharged, released, and forever barred.

           6.      Allocation of Distributions.

             Except as otherwise set forth herein, Distributions in respect of Allowed Claims shall be allocated
   first to the principal amount of such Claim (as determined for federal income tax purposes) and then, to
   the extent the consideration exceeds the principal amount of the Claims, to any portion of such Claims for
   accrued but unpaid interest to the extent Allowed herein.

   E.      Manner of Payment.

          Unless as otherwise set forth herein, all distributions of Cash or New Common Stock to the
   Holders of Allowed Claims under the Plan shall be made by the Disbursing Agent on behalf of the
   Debtors or the Reorganized Debtors, as applicable. At the option of the Disbursing Agent, any Cash
   payment to be made under the Plan may be made by check or wire transfer or as otherwise required or
   provided in applicable agreements.

   F.      SEC Registration/Exemption.

           The New Common Stock is or may be a “Security” as defined in Section 2(a)(1) of the Securities
   Act, section 101 of the Bankruptcy Code, and applicable state securities laws.

            Pursuant to section 1145 of the Bankruptcy Code, the issuance of the New Common Stock (other
   than New Common Stock, if any, to be issued pursuant to the Management Incentive Plan) is exempt
   from, among other things, the registration requirements of Section 5 of the Securities Act and any other
   applicable U.S. state or local law requiring registration before the offering, issuance, distribution, or sale
   of such securities. The New Common Stock issued pursuant to section 1145 of the Bankruptcy Code (i)
   is not a “restricted security” as defined in Rule 144(a)(3) under the Securities Act, and (ii) is freely
   tradeable and transferable by any initial recipient thereof that (a) at the time of the transfer is not an
   “affiliate” of the Reorganized Debtors, as defined in Rule 144(a)(1) under the Securities Act and has not
   been such an “affiliate” within 90 days of such transfer, and (b) is not an entity that is an “underwriter” as
   defined in subsection (b) of section 1145 of the Bankruptcy Code. New Common Stock underlying the
   Management Incentive Plan will be issued pursuant to other available exemptions from registration under
   the Securities Act and applicable law.




                                                        91

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page174
                                                                     96 of
                                                                        of122
                                                                           299
             Notwithstanding any policies, practices, or procedures of DTC or any other applicable clearing
   system, DTC and all other applicable clearing systems shall cooperate with and take all actions
   reasonably requested by a Disbursing Agent or an Indenture Trustee to facilitate distributions to Holders
   of Allowed Claims without requiring that such distributions be characterized as repayments of principal
   or interest. No Disbursing Agent or Indenture Trustee shall be required to provide indemnification or
   other security to DTC in connection with any distributions to Holders of Allowed Claims through the
   facilities of DTC.

             In connection with any ownership of the New Common Stock that will be reflected through the
   facilities of DTC on or after the Effective Date, the Reorganized Debtors need not provide any further
   evidence other than the Plan or the Confirmation Order with respect to the treatment of the New Common
   Stock under applicable securities laws. DTC shall be required to accept and conclusively rely upon the
   Plan and Confirmation Order in lieu of a legal opinion regarding whether any of the New Common Stock
   is exempt from registration and/or eligible for DTC book-entry delivery, settlement, and depository
   services. Notwithstanding anything to the contrary in the Plan, no entity (including, for the avoidance of
   doubt, DTC) may require a legal opinion regarding the validity of any transaction contemplated by the
   Plan, including, for the avoidance of doubt, whether the New Common Stock is exempt from registration
   and/or eligible for DTC book-entry delivery, settlement, and depository services.

   G.      Compliance with Tax Requirements.

            In connection with the Plan, to the extent applicable, the Reorganized Debtors and the Disbursing
   Agent shall comply with all tax withholding and reporting requirements imposed on them by any
   Governmental Unit with respect to distributions pursuant to the Plan. Notwithstanding the above, each
   Holder of an Allowed Claim that is to receive a distribution under the Plan shall have the sole and
   exclusive responsibility for the satisfaction and payment of any taxes imposed on such Holder by any
   Governmental Unit including income, withholding, and other tax obligations, on account of such
   distribution. The Disbursing Agent has the right, but not the obligation, not to make a distribution until
   such Holder has made an arrangement satisfactory to the Disbursing Agent for payment of any such
   withholding tax obligations and, if the Disbursing Agent fails to withhold with respect to any such
   Holder’s distribution, and is later held liable for the amount of such withholding, the Holder shall
   reimburse the Disbursing Agent for such amounts. Notwithstanding any provision herein to the contrary,
   the Reorganized Debtors and the Disbursing Agent, as applicable, shall be authorized to take all actions
   necessary to comply with such withholding and reporting requirements, including liquidating a portion of
   the distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
   taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
   and establishing any other mechanisms they believe are reasonable and appropriate to comply with such
   requirements. The Disbursing Agent may require, as a condition of receipt of a distribution, that the
   Holder complete the appropriate Form W-8 or Form W-9, as applicable to each Holder. If the Holder
   fails to comply with such a request for six months, such distribution shall be deemed an unclaimed
   distribution and treated in accordance with Article VI.D of the Plan. The Reorganized Debtors reserve
   the right to allocate all distributions made under the Plan in compliance with all applicable wage
   garnishments, alimony, child support, and other spousal awards, liens and encumbrances.




                                                       92

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page175
                                                                     97 of
                                                                        of122
                                                                           299
   H.      No Postpetition or Default Interest on Claims.

            Unless otherwise specifically provided for in the Plan or in the Confirmation Order, and
   notwithstanding any documents that govern the Debtors’ prepetition funded indebtedness to the contrary,
   (i) postpetition and/or default interest shall not accrue or be paid on any Claims and (ii) no Holder of a
   Claim shall be entitled to (a) interest accruing on or after the Petition Date on any such Claim; or
   (b) interest at the contract default rate, as applicable.

   I.      Setoffs and Recoupment.

            The Debtors and Reorganized Debtors, as applicable, may, but shall not be required to, setoff
   against or recoup any payments or distributions to be made pursuant to the Plan in respect of any Claims
   of any nature whatsoever that the Debtors or the Reorganized Debtors may have against the claimant, but
   neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release
   by the Debtors or the Reorganized Debtors of any such claim it may have against the Holder of such
   Claim.

   J.      Distributions on Account of Obligations of Multiple Debtors.

           Holders of Allowed Claims (other than Secured PCN Claims) may assert such Claims against
   each Debtor obligated with respect to such Claims, and such Claims shall be entitled to share in the
   recovery provided for the applicable Class of Claims against each obligated Debtor based upon the full
   Allowed amount of such Claims. Notwithstanding the foregoing, in no case shall the aggregate value of
   all property received or retained under the Plan on account of any Allowed Claim exceed 100 percent of
   the underlying Allowed Claim plus applicable interest, if any.

   K.      Claims Paid or Payable by Third Parties.

           1.      Claims Paid by Third Parties.

            The Debtors or the Reorganized Debtors, as applicable, shall reduce a Claim, and such Claim
   shall be disallowed without a Claim objection having to be Filed and without any further notice to or
   action, order, or approval of the Bankruptcy Court, to the extent that the Holder of such Claim receives
   payment on account of such Claim from a party that is not a Debtor or a Reorganized Debtor (other than
   the Disbursing Agent). Subject to the last sentence of this paragraph, to the extent a Holder of a Claim
   receives a distribution on account of such Claim, such Holder shall, within 14 days of receipt thereof,
   repay or return the distribution to the applicable Reorganized Debtor to the extent the Holder’s total
   recovery on account of such Claim from the third party and under the Plan exceeds the amount of such
   Claim as of the date of any such distribution under the Plan. The failure of such Holder to timely repay or
   return such distribution shall result in the Holder owing the applicable Reorganized Debtor annualized
   interest at the Federal Judgment Rate on such amount owed for each Business Day after the 14-day period
   specified above until the amount is repaid.

           2.      Claims Payable by Third Parties.

            No distributions under the Plan shall be made on account of an Allowed Claim that is payable
   pursuant to one of the Insurance Policies until the Holder of such Allowed Claim has exhausted all
   remedies with respect to such Insurance Policy. To the extent that one or more of the Debtors’ insurers
   agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of competent
   jurisdiction), then immediately upon such insurers’ agreement, the applicable portion of such Claim may




                                                       93

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page176
                                                                     98 of
                                                                        of122
                                                                           299
   be expunged without a Claims objection having to be Filed and without any further notice to or action,
   order, or approval of the Bankruptcy Court.

           3.      Applicability of Insurance Policies.

            Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in
   accordance with the provisions of any applicable insurance policy. Except as otherwise expressly
   provided in the Plan, nothing contained in the Plan shall constitute or be deemed a waiver of any Cause of
   Action that the Debtors or any Entity may hold against any other Entity, including insurers under any
   policies of insurance, nor shall anything contained herein (i) constitute or be deemed a waiver by such
   insurers of any rights or defenses, including coverage defenses, held by such insurers, or (ii) establish,
   determine, or otherwise imply any liability or obligation, including any coverage obligation, of any
   insurer.

                                                ARTICLE VII.

                           PROCEDURES FOR RESOLVING CONTINGENT,
                             UNLIQUIDATED, AND DISPUTED CLAIMS

   A.      Allowance of Claims.

           Except as otherwise set forth in the Plan, after the Effective Date, each of the Reorganized
   Debtors shall have and retain any and all rights and defenses such Debtor had with respect to any Claim
   immediately before the Effective Date. This Article VII of the Plan shall not apply to the Secured PCN
   Claims, the Unsecured PCN Claims, the FES Note Claims, the Mansfield Certificate Claims, or the Inter-
   Debtor Claims as Allowed in accordance with the Plan Settlement, which Claims shall be Allowed in full
   and shall not be subject to any avoidance, reductions, setoff, offset, recharacterization, subordination
   (whether equitable, contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
   impairment (except as provided in this Plan), objection, or any other challenges under any applicable law
   or regulation by any person or entity.

   B.      Claims Administration Responsibilities.

            Except as otherwise specifically provided in the Plan, after the Effective Date, the applicable
   Reorganized Debtor(s), or the Plan Administrator acting on behalf of the Reorganized Debtor(s) to the
   extent set forth in the Plan Administrator Agreement, shall have the sole authority: (i) to File, withdraw,
   or litigate to judgment, objections to Claims; (ii) to settle or compromise any Disputed Claim without any
   further notice to or action, order, or approval by the Bankruptcy Court; and (iii) to administer and adjust
   the Claims Register to reflect any such settlements or compromises without any further notice to or
   action, order, or approval by the Bankruptcy Court. A list of the Claims and Causes of Action to be
   retained by the Debtors and turned over the Plan Administrator or the Reorganized Debtors shall be set
   forth in the Plan Supplement.

   C.      Estimation of Claims.

           Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable, or the
   Plan Administrator on their behalf, may (but are not required to) at any time request that the Bankruptcy
   Court estimate any Disputed Claim or Disputed Interest that is contingent or unliquidated pursuant to
   section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party previously has
   objected to such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and
   the Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during the



                                                          94

18-50757-amk
 18-50757-amk Doc
              Doc3283
                  3278 FILED
                       FILED10/16/19
                             10/14/19 ENTERED
                                      ENTERED10/16/19
                                              10/14/1913:06:00
                                                       16:58:59 Page
                                                                Page177
                                                                     99 of
                                                                        of122
                                                                           299
   litigation of any objection to any Claim or Interest or during the appeal relating to such objection.
   Notwithstanding any provision to the contrary in the Plan, a Claim or Interest that has been disallowed by
   Bankruptcy Court order or expunged from the Claims Register, but that either is subject to appeal or has
   not been the subject of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise
   ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any contingent or
   unliquidated Claim, that estimated amount shall constitute a maximum limitation on such Claim for all
   purposes under the Plan (including for purposes of distributions), and the relevant Reorganized Debtor
   may elect to pursue any supplemental proceedings to object to any ultimate distribution on such Claim.

   D.      Adjustment to Claims or Interests without Objection.

            Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been
   amended or superseded, may be adjusted or expunged on the Claims Register by the Reorganized Debtors
   or the Plan Administrator without an objection having to be Filed and without any further notice to or
   action, order, or approval of the Bankruptcy Court.

   E.      Time to File Objections to Claims or Interests.

           Any objections to Claims or Interests shall be Filed on or before the Claims Objection Deadline.

   F.      Disputed Claims Reserve.

            On the Effective Date, the Debtors shall establish the Disputed Claims Reserve for any Disputed
   Claim (to the extent such Claim is ultimately Allowed) existing as of the Effective Date, which Disputed
   Claims Reserve shall be administered by the Plan Administrator. The Debtors will also estimate the
   number of shares of New Common Stock that would be required to satisfy all Disputed Claims (to the
   extent each such Claim is ultimately Allowed) and will allocate, but not issue, such number of shares of
   New Common Stock, provided, however¸ that no shares of New Common Stock will be held in the
   Disputed Claims Reserve. After the Effective Date, the Reorganized Debtors shall hold an amount of
   Cash in such Disputed Claims Reserve in trust for the benefit of the Holders of Claims ultimately
   determined to be Allowed after the Effective Date. To the extent that the Holder of a subsequently
   Allowed Claim is entitled to make an Equity Election, the Plan Administrator shall provide a written
   request to New Holdco to issue shares of New Common Stock to such Holder and New Holdco will
   promptly issue such shares of New Common Stock from the allocated shares of New Common Stock.
   The Plan Administrator shall distribute such amounts (net of any expenses, including any taxes relating
   thereto), as provided herein, as such Claims are resolved by a Final Order or agreed to by settlement, and
   such amounts will be distributable on account of such Claims as such amounts would have been
   distributable had such Claims been Allowed Claims as of the Effective Date under Article III of the Plan
   solely to the extent of the amounts available in the Disputed Claims Reserve.

           Disputed Claims that become Allowed, in whole or in part, shall be satisfied exclusively out of
   the Disputed Claims Reserve. In the event that the Cash remaining in the Disputed Claims Reserve shall
   be insufficient to satisfy all of the Disputed Claims that have become Allowed and are due to be satisfied
   with distributions from the Disputed Claims Reserve on any Periodic Distribution Date, such Disputed
   Claims shall be satisfied Pro Rata from the Disputed Claims Reserve. After all Cash has been distributed
   from the Disputed Claims Reserve, no further distributions shall be made in respect of Disputed Claims
   and the Holders of any such Disputed Claims shall have no recourse in respect of such Claims to the
   Debtors or the Reorganized Debtors, Holders of Allowed Claims, or their respective assets or properties.
   Disputed Claims that become Allowed and make an Equity Election shall be satisfied out of the New
   Common Stock allocation described herein. As shares of New Common Stock are issued on account of
   Disputed Claims that become Allowed, the number of allocated shares shall be reduced. Once the


                                                       95

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59             Page 178
                                                                                                  100 of 299
                                                                                                         122
   allocated amount of shares of New Common Stock is reduced to zero, no further shares of New Common
   Stock shall be issued.

            If a Disputed Claim is disallowed, in whole or in part, on the Periodic Distribution Date next
   following the date of determination of such disallowance, then Cash equal to the amount of Cash that
   would have been released from the Disputed Claims Reserve to the Holder thereof had such Claim been
   Allowed in the as-filed or estimated amount, as applicable, of such Claim, or disallowed portion thereof if
   such Claim is disallowed in part, shall be (x) in the case of Holders of Allowed Claims that received their
   distribution under the Plan (or any portion thereof) in the form of Cash, distributed in Cash to such
   Holders on a Pro Rata basis in accordance with such Cash recoveries, and (y) in the case of Holders of
   Allowed Claims that received their distribution under the Plan (or any portion thereof) in the form of New
   Common Stock, distributed in Cash to the Reorganized Debtors.

            If at any time it is determined by both the Reorganized Debtors and the Plan Administrator that it
   is not necessary to hold in the Disputed Claims Reserve all of the Cash, if any, the Plan Administrator
   shall release such Cash as is determined to no longer be necessary for the satisfaction of Disputed Claims,
   and such Cash shall be (i) in the case of Holders of Allowed Claims against the applicable Debtor or
   Debtors relating to such Disputed Claims Reserve that received their distribution in Cash, distributed to
   such Holders on a Pro Rata basis in accordance with such Cash recoveries; and (ii) in the case of Holders
   of Allowed Claims against the applicable Debtor or Debtors relating to such Disputed Claims Reserve
   that received their distribution under the Plan (or any portion thereof) in the form of New Common Stock,
   distributed in Cash to the Reorganized Debtors. To the extent there are shares of New Common Stock
   that were allocated for satisfaction of Disputed Claims, but were not required to be issued, the remaining
   allocation will be reduced to zero and such shares of New Common Stock will remain unissued.

   G.      Disallowance of Claims.

            Any Claims held by Entities from which the Bankruptcy Court has determined that property is
   recoverable under section 542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
   transfer that the Bankruptcy Court has determined is avoidable under section 522(f), 522(h), 544, 545,
   547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section 502(d)
   of the Bankruptcy Code, and Holders of such Claims may not receive any distributions on account of
   such Claims until such time as such Causes of Action against that Entity have been settled or a
   Bankruptcy Court order with respect thereto has been entered and the full amount of such obligation to
   the Debtors has been paid or turned over in full.

            All Proofs of Claim Filed on account of an Indemnification Obligation shall be deemed satisfied
   and expunged from the Claims Register as of the Effective Date to the extent such Indemnification
   Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any
   further notice to or action, order, or approval of the Bankruptcy Court. All Proofs of Claim Filed on
   account of an employee or retiree obligation shall be deemed satisfied and expunged from the Claims
   Register as of the Effective Date to the extent the Reorganized Debtors, or the FE Non-Debtor Parties
   pursuant to the FE Settlement Agreement, honor such employee or retiree obligation, without any further
   notice to or action, order, or approval of the Bankruptcy Court.

           Except as provided herein or otherwise agreed, any and all Proofs of Claim Filed after the
   Bar Date (excluding amended Proofs of Claim which amend timely Filed Proofs of Claim) shall be
   deemed disallowed and expunged as of the Effective Date without any further notice to or action,
   order, or approval of the Bankruptcy Court, and Holders of such Claims may not receive any
   distributions on account of such Claims, unless on or before the Confirmation Hearing such late
   Claim has been deemed timely Filed by a Final Order.


                                                       96

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59              Page 179
                                                                                                   101 of 299
                                                                                                          122
   H.      Amendments to Proofs of Claim or Interest.

           On or after the Effective Date, a Proof of Claim or Interest may not be Filed or amended without
   the prior authorization of the Bankruptcy Court or the Reorganized Debtors, or the Plan Administrator
   acting on their behalf, and any such new or amended Proof of Claim or Interest Filed shall be deemed
   disallowed in full and expunged without any further action.

   I.      Reimbursement or Contribution.

           In the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
   pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent such Claim is contingent as of
   the time of allowance or disallowance, such Claim shall be forever disallowed and expunged
   notwithstanding section 502(j) of the Bankruptcy Code, unless before the Effective Date: (i) such Claim
   has been adjudicated as non-contingent; or (ii) the relevant Holder of a Claim has Filed a non-contingent
   Proof of Claim on account of such Claim and a Final Order has been entered before the Confirmation
   Date determining such Claim as no longer contingent.

   J.      No Distributions Pending Allowance.

            Except as otherwise set forth herein, if an objection to a Claim or portion thereof is Filed as set
   forth in Article VII.A or VII.B of the Plan, no payment or distribution provided under the Plan shall be
   made on account of such Disputed Claim or portion thereof unless and until such Disputed Claim
   becomes an Allowed Claim.

   K.      Distributions After Allowance.

            To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any)
   shall be made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. Except
   as otherwise set forth in the Plan, as soon as practicable after the date that the order or judgment of the
   Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Disbursing Agent shall
   provide to the Holder of such Claim the distribution (if any) to which such Holder is entitled under the
   Plan as of the Effective Date, less any previous distribution (if any) that was made on account of the
   undisputed portion of such Claim, without any interest, dividends, or accruals to be paid on account of
   such Claim unless required under such order or judgment of the Bankruptcy Court.

                                                ARTICLE VIII.

               SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

   A.      Discharge of Claims and Termination of Interests.

            Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
   provided in the Plan or in any contract, instrument, or other agreement or document created pursuant to
   the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in complete
   satisfaction, discharge, and release, effective as of the Effective Date, of Claims, Interests, and Causes of
   Action of any nature whatsoever, including any interest accrued on Claims or Interests from and after the
   Petition Date and any Administrative Claims whether known or unknown, against, liabilities of, Liens on,
   obligations of, rights against, and Interests in, the Debtors or any of their assets or properties, regardless
   of whether any property shall have been distributed or retained pursuant to the Plan on account of such
   Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
   Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in



                                                        97

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19         ENTERED 10/16/19
                                                                 10/14/19 13:06:00
                                                                          16:58:59               Page 180
                                                                                                      102 of 299
                                                                                                             122
   each case whether or not: (i) a Proof of Claim based upon such debt or right is Filed or deemed Filed
   pursuant to section 501 of the Bankruptcy Code; (ii) a Claim or Interest based upon such debt, right, or
   Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (iii) the Holder of such a Claim or
   Interest that existed immediately before or on account of the Filing of the Chapter 11 Cases shall be
   deemed cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall be a
   judicial determination of the discharge of all Claims and Interests subject to the Effective Date occurring.

   B.      Release of Liens.

            Except as otherwise specifically provided in the Plan and except for (i) any FG Secured
   PCN Claims against FG that are Reinstated in accordance with Article III of the Plan, (ii) any NG
   Secured PCN Claims against NG that are Reinstated in accordance with Article III of the Plan, and
   (iii) any Other Secured Claims against any Debtor that are Reinstated in accordance with Article
   III of the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security
   interests against any property of the Estates shall be fully released and discharged, and all of the
   right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other
   security interests shall revert to the Reorganized Debtors and their successors and assigns, in each
   case, without any further approval or order of the Bankruptcy Court and without any action or
   Filing being required to be made by the Debtors.

           To the extent that any Holder of a Secured Claim that has been satisfied or discharged in
   full pursuant to the Plan (or any agent for such Holder) has filed or recorded publicly any Liens
   and/or security interests to secure such Holder’s Secured Claim, as soon as reasonably practicable
   on or after the Effective Date, such Holder (or the agent for such Holder) shall take any and all
   steps reasonably requested by the Debtors or the Reorganized Debtors that are reasonably
   necessary or desirable to record or effectuate the cancellation and/or extinguishment of such Liens
   and/or security interests, including the making of any applicable filings or recordings, and the
   Reorganized Debtors shall be entitled to make any such filings or recordings on such Holder’s
   behalf.

   C.      Releases by the Debtors.

            Pursuant to section 1123(b) of the Bankruptcy Code, on and as of the Effective Date, in
   exchange for good and valuable consideration, including the obligations of the Debtors under the
   Plan and the contributions of the Released Parties to facilitate and implement the Plan, to the
   fullest extent permissible under applicable law, as such law may be extended or integrated after the
   Effective Date, each Released Party is deemed conclusively, absolutely, unconditionally,
   irrevocably, and forever released and discharged by each and all of the Debtors, the Reorganized
   Debtors, and their Estates in each case on behalf of themselves and their respective successors,
   assigns, and representatives, and any and all other entities who may purport to assert any Claims
   or Causes of Action, directly or derivatively, by, through, for, or because of the foregoing Entities,
   from any and all claims or Causes of Action, including any derivative claims asserted or assertable
   on behalf of any of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates or
   Affiliates (including any FE Non-Debtor Parties), as applicable, would have been legally entitled to
   assert in any of their own right (whether individually or collectively) or on behalf of the Holder of
   any Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in any
   manner arising from, in whole or in part, the Debtors, the Debtors’ businesses, the Debtors’
   property, the Debtors’ capital structure, the assertion or enforcement of rights and remedies
   against the Debtors, the Debtors’ in- or out-of-court restructuring discussions, intercompany
   transactions between or among the Debtors and/or their Affiliates (including any FE Non-Debtor
   Parties), the purchase, sale, or rescission of the purchase or sale of any Security of the Debtors or


                                                       98

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59              Page 181
                                                                                                    103 of 299
                                                                                                           122
   the Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any
   Claim or Interest that is treated in the Plan, the business or contractual arrangements between any
   Debtor and any Released Party, the PCNs, the FES Notes, any interest in the Mansfield Facility
   Documents, the Chapter 11 Cases and related adversary proceedings, the formulation, preparation,
   dissemination, negotiation, filing, or consummation of the Restructuring Support Agreement, the
   Process Support Agreement, the Standstill Agreement, the FE Settlement Agreement, the
   Disclosure Statement, the Plan, or any Restructuring Transaction, contract, instrument, release, or
   other agreement or document created or entered into in connection with the foregoing, including
   providing any legal opinion requested by any Entity regarding any transaction, contract,
   instrument, document, or other agreement contemplated by the Plan or the reliance by any
   Released Party on the Plan or the Confirmation Order in lieu of such legal opinion, the issuance or
   distribution of securities pursuant to the Plan, or the distribution of property under the Plan or any
   other related agreement, or upon any other related act or omission, transaction, agreement, event,
   or other occurrence taking place on or before the Effective Date. Notwithstanding anything to the
   contrary in the foregoing, the releases set forth above do not release any obligations of any Entity
   arising after the Effective Date under the Plan, the Confirmation Order, any Restructuring
   Transaction, any obligation under any Assumed Executory Contract or Unexpired Lease where an
   FE Non-Debtor Party is a counterparty, the FE Postpetition Agreements, the FE Settlement
   Agreement and any related obligations under the Plan or any document, instrument, or agreement
   (including those set forth in the Plan Supplement) executed to implement the Plan and the FE
   Settlement Agreement.

           Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, under
   section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, of the Debtor Release, which
   includes by reference each of the related provisions and definitions contained in this Plan.

   D.     Third Party Releases of the FE Non-Debtor Parties by the Consenting Creditors and the
          Committee.

            On and as of the Effective Date, pursuant to the terms of the FE Settlement Agreement, in
   exchange for good and valuable consideration, including the contributions of the FE Non-Debtor
   Parties to facilitate and implement the Plan, to the fullest extent permissible under applicable law,
   as such law may be extended or integrated after the Effective Date, each FE Non-Debtor Released
   Party is deemed to have been conclusively, absolutely, unconditionally, irrevocably, and forever
   released and discharged by each and all of the: (i) the Consenting Creditors and (ii) the Committee,
   in each case on behalf of themselves and their respective successors, assigns, and representatives,
   and any and all other entities who may purport to assert any claims or Causes of Action, directly or
   derivatively, by, through, for, or because of the foregoing Entities, from any and all claims or
   Causes of Action, including any derivative claims asserted or assertable by, or on behalf of any of
   the (i) Consenting Creditors or (ii) the Committee, or their Affiliates, as applicable, that such
   Entities would have been legally entitled to assert in any of their own right (whether individually or
   collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other
   Entity, based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
   Debtors’ businesses, the Debtors’ property, the Debtors’ capital structure, the assertion or
   enforcement of rights and remedies against the Debtors, the Debtors’ in- or out-of-court
   restructuring discussions, intercompany transactions between or among the Debtors and/or their
   Affiliates (including any FE Non-Debtor Parties), the purchase, sale, or rescission of the purchase
   or sale of any Security of the Debtors or the Reorganized Debtors, the subject matter of, or the
   transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business
   or contractual arrangements between any Debtor and any Released Party, the PCNs, the FES
   Notes, any interest in the Mansfield Facility Documents, the Chapter 11 Cases and related


                                                    99

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19       ENTERED 10/16/19
                                                             10/14/19 13:06:00
                                                                      16:58:59            Page 182
                                                                                               104 of 299
                                                                                                      122
   adversary proceedings, the formulation, preparation, dissemination, negotiation, filing, or
   consummation of the Restructuring Support Agreement, the Process Support Agreement, the
   Standstill Agreement, the FE Settlement Agreement, the Disclosure Statement, the Plan, or any
   Restructuring Transaction, contract, instrument, release, or other agreement or document created
   or entered into in connection with the foregoing, including providing any legal opinion requested by
   any Entity regarding any transaction, contract, instrument, document, or other agreement
   contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation
   Order in lieu of such legal opinion, the issuance or distribution of securities pursuant to the Plan, or
   the distribution of property under the Plan or any other related agreement, or upon any other
   related act or omission, transaction, agreement, event, or other occurrence taking place on or
   before the Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases
   set forth above do not release any obligations of any Entity arising after the Effective Date under
   the Plan, the Confirmation Order, any Restructuring Transaction, the FE Settlement Agreement
   and any related obligations under the Plan or any document, instrument or agreement (including
   those set forth in the Plan Supplement) executed to implement the Plan.

   E.     Releases of the Debtor Released Parties, FE Non-Debtor Released Parties and Other Released
          Parties by Third Parties and Holders or Claims or Interests.

           On and as of the Effective Date, in exchange for good and valuable consideration, including
   the obligations of the Debtors under the Plan and the contributions of the Debtor Released Parties,
   FE Non-Debtor Released Parties and Other Released Parties, to facilitate and implement the Plan,
   each Holder of a Claim or Interest that (i) votes to accept the Plan or (ii) is deemed to have accepted
   the Plan, shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever
   released and discharged each Debtor Released Party, FE Non-Debtor Released Party, and Other
   Released Party from any and all claims and Causes of Action, including any derivative claims
   asserted or assertable by or on behalf of any of the Debtors, the Reorganized Debtors, or their
   Estates or Affiliates (including any FE Non-Debtor Parties), as applicable, that such Entity would
   have been legally entitled to assert its own right (whether individually or collectively) or on behalf
   of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or relating to,
   or in any manner arising from in whole or in part, the Debtors, the Debtors’ businesses, the
   Debtors’ property, the Debtors’ capital structure, the assertion or enforcement of rights and
   remedies against the Debtors, the Debtors’ in- or out-of-court restructuring discussions,
   intercompany transactions between or among the Debtors and/or their Affiliates (including any FE
   Non-Debtor Parties), the purchase, sale, or rescission of the purchase or sale of any Security of the
   Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
   to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
   between any Debtor and Released Party, the PCNs, the FES Notes, any interest in the Mansfield
   Facility Documents, the Chapter 11 Cases and related adversary proceedings, the formulation,
   preparation, dissemination, negotiation, filing, or consummation of the Restructuring Support
   Agreement, the Process Support Agreement, the Standstill Agreement, the FE Settlement
   Agreement, the Disclosure Statement, the Plan, or any Restructuring Transaction, contract,
   instrument, release, or other agreement or document created or entered into in connection with the
   foregoing, including providing any legal opinion requested by any Entity regarding any
   transaction, contract, instrument, document, or other agreement contemplated by the Plan or the
   reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion,
   the issuance or distribution of securities pursuant to the Plan, or the distribution of property under
   the Plan or any other related agreement, or upon any other related act or omission, transaction,
   agreement, event, or other occurrence taking place on or before the Effective Date.
   Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not
   release (i) any obligations of any Entity arising after the Effective Date under the Plan, the


                                                     100

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19        ENTERED 10/16/19
                                                              10/14/19 13:06:00
                                                                       16:58:59             Page 183
                                                                                                 105 of 299
                                                                                                        122
   Confirmation Order, any Restructuring Transaction, the FE Settlement Agreement and any related
   obligations under the Plan, or any document, instrument, or agreement (including those set forth in
   the Plan Supplement) executed to implement the Plan and the FE Settlement Agreement, (ii) any
   Consenting Owner Participant from its obligations to the Consenting Owner Trustee, in its
   individual capacity (and its successors, permitted assigns, directors, officers, employees, agents, and
   servants), under the Mansfield Trust Agreements or (iii) the Consenting Owner Trustee from its
   obligations under the Mansfield Trust Agreements with respect to periods after the Effective Date.

           For the avoidance of doubt, on and as of the Effective Date, each Holder of a Claim or
   Interest that (i) votes to accept the Plan or (ii) is deemed to have accepted the Plan shall be deemed
   to provide a full and complete discharge and release to the Debtor Released Parties, the FE Non-
   Debtor Released Parties, and the Other Released Parties and their respective property from any
   and all Causes of Action whatsoever, whether known or unknown, asserted or unasserted,
   derivative or direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
   otherwise, whether for or sounding in tort, fraud, contract, violations of federal or state securities
   laws, veil piercing, substantive consolidation, or alter-ego theories of liability, contribution,
   indemnification, joint or several liability, or otherwise arising from or related in any way to (i) the
   Debtors, the Reorganized Debtors, their businesses, their property, or any interest in the Mansfield
   Facility Documents; (ii) any Cause of Action against the FE Non-Debtor Released Parties or their
   property arising in connection with any intercompany transactions or other matters arising in the
   conduct of the Debtors’ businesses; (iii) the Chapter 11 Cases; (iv) the formulation, preparation,
   negotiation, dissemination, implementation, administration, Confirmation or Consummation of the
   Plan, the Plan Supplement, any contract, employee pension or benefit plan instrument, release, or
   other agreement or document related to any Debtor, the Chapter 11 Cases or the Plan, modified,
   amended, terminated, or entered into in connection with either the Plan, or any agreement between
   the Debtors and any FE Non-Debtor Released Party, including the FE Settlement Agreement; or (v)
   any other act taken or omitted to be taken in connection with the Chapter 11 Cases, including,
   without limitation, acts or omissions occurring after the Effective Date in connection with
   distributions made consistent with the terms of the Plan.

           Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval under
   section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, of the Consensual Third Party
   Release, which includes by reference each of the related provisions and definitions contained in this
   Plan.

           For the avoidance of doubt and notwithstanding anything else in the Plan, any
   Confirmation Order, or any implementing or supplementing plan documents, (i) no Governmental
   Units shall be deemed to accept the Plan for purposes of Article VIII.E of the Plan and (ii) the
   United States, Ohio Environmental Protection Agency, Ohio Department of Natural Resources, and
   Pennsylvania Department of Environmental Protection have agreed not to vote on the Plan and will
   not be subject to the releases in Article VIII.E of the Plan provided, however, if any agency of the
   United States or any agency of any state actually votes to accept the Plan, such agency shall be
   deemed to provide the releases in Article VIII.E of the Plan on the Effective Date for such agency
   and only for such agency. Additionally, for the avoidance of doubt, the releases contained in Article
   VIII.C and VIII.D shall not act as a release of any non-derivative claims and causes of action of the
   United States, Ohio Environmental Protection Agency, Ohio Department of Natural Resources, and
   Pennsylvania Department of Environmental Protection against any non-debtor parties.




                                                    101

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19       ENTERED 10/16/19
                                                             10/14/19 13:06:00
                                                                      16:58:59             Page 184
                                                                                                106 of 299
                                                                                                       122
   F.     Exculpation.

            Notwithstanding anything herein to the contrary, and upon entry of the Confirmation
   Order, no Exculpated Party shall have or incur, and each Exculpated Party is released and
   exculpated from, any liability to any Holder of a Cause of Action, Claim, or Interest or to any other
   Entity, (i) as it pertains to Exculpated Parties that are Estate Fiduciaries, for any act or omission in
   connection with, relating to, or arising out of, the Chapter 11 Cases, and (ii) as it pertains to all
   Exculpated Parties, including Exculpated Parties that are non-Estate Fiduciaries, for any act or
   omission in connection with, relating to, or arising out of, the negotiation, documentation and
   implementation of any agreement, transaction or action approved by the Bankruptcy Court in the
   Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
   consummation of the Restructuring Support Agreement, the Process Support Agreement, the
   Standstill Agreement, the FE Settlement Agreement, the Mansfield Settlement, the Mansfield
   Owner Parties’ Settlement, the Disclosure Statement, the Plan, or any Restructuring Transaction,
   contract, instrument, release, or other agreement or document created or entered into in connection
   with the Restructuring Support Agreement, the Process Support Agreement, the Standstill
   Agreement, the FE Settlement Agreement, the Mansfield Settlement, the Mansfield Owner Parties’
   Settlement, the Disclosure Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of
   Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
   including providing any legal opinion requested by any Entity regarding any transaction, contract,
   instrument, document, or other agreement contemplated by the Plan or the reliance by any
   Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion, the issuance
   or distribution of securities pursuant to the Plan or the distribution of property under the Plan or
   any other agreement (whether or not such issuance or distribution occurs following the Effective
   Date), negotiations regarding or concerning any of the foregoing, or the administration of the Plan
   or property to be distributed hereunder, except for Causes of Action related to any act or omission
   that is determined by Final Order to have constituted actual fraud, willful misconduct, or gross
   negligence; provided nothing herein shall prevent Entities from asserting as a defense that they
   relied in good faith upon the advice of counsel with respect to their duties and responsibilities
   pursuant to the Plan. The Exculpated Parties have, and upon Consummation shall be deemed to
   have, participated in good faith and in compliance with applicable laws with regard to the
   solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not,
   and on account of such distributions shall not be, liable at any time for the violation of any
   applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan
   or such distributions made pursuant to the Plan. For the avoidance of doubt, an Exculpated Party
   will be entitled to the foregoing exculpation of (i) an Estate Fiduciary when acting in such capacity
   and (ii) a non-Estate Fiduciary when acting in such capacity.

   G.     Injunction.

           In addition to any injunction provided in the FE Settlement Order, upon the occurrence of
   the Effective Date, except as otherwise expressly provided in the Plan or for obligations issued or
   required to be paid pursuant to the Plan or the Confirmation Order, all Persons or Entities that
   have held, hold, or may hold Claims or Interests that have been released pursuant to Article
   VIII.C-E of the Plan (collectively, the “Released Claims”), shall be discharged pursuant to Article
   VIII.A of the Plan (collectively, the “Discharged Claims”), or are subject to exculpation pursuant to
   Article VIII.F of the Plan (collectively, the “Exculpated Claims”), shall be enjoined from taking any
   actions to interfere with the implementation of the Plan, and are permanently enjoined and forever
   barred from taking any actions with respect to the Released Claims, the Discharged Claims, or the
   Exculpated Claims, including but not limited to: (i) commencing or continuing in any manner any
   action or other proceeding of any kind on account of or in connection with or respect to the


                                                     102

18-50757-amk      Doc 3283
                      3278      FILED 10/16/19
                                      10/14/19        ENTERED 10/16/19
                                                              10/14/19 13:06:00
                                                                       16:58:59             Page 185
                                                                                                 107 of 299
                                                                                                        122
   Released Claims, the Discharged Claims or the Exculpated Claims; (ii) enforcing, attaching,
   collecting, or recovering by any manner or means any judgment, award, decree, or order against
   such Entities on account of or in connection with or with respect to the Released Claims, the
   Discharged Claims or the Exculpated Claims; (iii) creating, perfecting, or enforcing any lien or
   encumbrance of any kind against such Entities or the property or the estates of such Entities on
   account of or in connection with or with respect to the Released Claims, the Discharged Claims, or
   the Exculpated Claims; (iv) asserting any right of setoff, subrogation, or recoupment of any kind
   against any obligation due from such Entities or against the property of such Entities on account of
   or in connection with or with respect to the Released Claims, the Discharged Claims, or the
   Exculpated Claims unless such Entity has timely asserted such setoff right in a document Filed with
   the Bankruptcy Court explicitly preserving such setoff, and notwithstanding an indication of a
   claim or interest or otherwise that such Entity asserts, has, or intends to preserve any right of setoff
   pursuant to applicable law or otherwise; and (v) commencing or continuing in any manner any
   action or other proceeding of any kind on account of or in connection with or with respect to the
   Released Claims, the Discharged Claims, or the Exculpated claims, except in accordance with the
   terms of the Plan. For the avoidance of doubt, nothing in this Article VIII.G modifies paragraph 19
   of the FE Settlement Order.

   H.      PBGC.

           Notwithstanding anything to the contrary, neither the FirstEnergy Corp. Master Pension Plan nor
   the Pension Benefit Guaranty Corporation releases any FE Non-Debtor Released Party from any Claim or
   Cause of Action respecting the FirstEnergy Corp. Master Pension Plan.

   I.      Environmental Liabilities and Governmental Unit Matters.

             Nothing in the Plan or the Confirmation Order shall release, discharge, or preclude the
   enforcement of, (or preclude release, defeat, or limit the defense under non-bankruptcy law of): (i) any
   liability to a Governmental Unit that is not a Claim; (ii) any Claim of a Governmental Unit arising on or
   after the Effective Date; (iii) any liability under Environmental Law to a Governmental Unit on the part of
   any Entity to the extent of such Entity’s liability under non-bankruptcy law on account of its status as
   owner or operator of such property after the Effective Date; or (iv) any Governmental Unit’s rights and
   defenses of setoff and recoupment, or ability to assert setoff or recoupment against the Debtors or the
   Reorganized Debtors and such rights and defenses are expressly preserved. All parties’ rights and
   defenses under Environmental Law with respect to (i) through (iv) above are fully preserved. Nor shall
   anything in the Plan Documents or Confirmation Order enjoin or otherwise bar a Governmental Unit from
   asserting or enforcing, outside of the Bankruptcy Court, any liability described in the preceding sentence.
   Nothing in the Plan or Confirmation Order shall authorized the transfer or assignment of any
   governmental (i) license, (ii) permit, (iii) registration, (iv) authorization, or (v) approval, or the
   discontinuation of any obligation thereunder, without compliance with all applicable legal requirements
   under police or regulatory law. Nothing in the Plan or Confirmation Order divests any tribunal of any
   jurisdiction it may have under police or regulatory law to interpret the Plan or Confirmation Order or to
   adjudicate any defense asserted under the Plan or Confirmation Order. Notwithstanding the foregoing,
   nothing in this Plan or the Confirmation Order terminates or limits the effect of the Preliminary
   Injunction Against the Federal Energy Regulatory Commission, Case No. 18-50757, Adv. Pro. No. 18-
   5021 (Bankr. N.D. Ohio, May 11, 2018) [Docket No. 114]. For the sake of clarity, any matter not
   released or discharged pursuant to the foregoing can be enforced by either (a) applicable Governmental
   Units, or (b) any persons or entities authorized to bring actions under enabling statutes.

           Nothing in this Plan shall operate as a waiver by the Federal Energy Regulatory Commission of
   its arguments in the PPA Appeal Proceedings. In the event that, following final appellate review, the


                                                      103

18-50757-amk       Doc 3283
                       3278      FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59              Page 186
                                                                                                   108 of 299
                                                                                                          122
   Bankruptcy Court’s preliminary injunction order is overturned in the PPA Appeal Proceedings, nothing in
   this Plan precludes the Federal Energy Regulatory Commission from exercising its regulatory authority
   under the Federal Power Act, 16 U.S.C. § 824, et seq. with respect to the PPA Appeal Proceeding
   Contracts in accordance with the terms of any final order in the PPA Appeal Proceedings.

   J.      Protections Against Discriminatory Treatment.

           Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
   Constitution, all Entities, including Governmental Units, shall not discriminate against the Reorganized
   Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar
   grant to, condition such a grant to, discriminate with respect to such a grant against, the Reorganized
   Debtors or another Entity with whom the Reorganized Debtors have been associated, solely because each
   Debtor has been a Debtor under chapter 11 of the Bankruptcy Code, has been insolvent before the
   commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
   granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11 Cases.

   K.      Recoupment.

            In no event shall any Holder of Claims or Interests be entitled to recoup any Claim against any
   claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
   Holder actually has performed such recoupment and provided notice thereof in writing to the Debtors on
   or before the Confirmation Date, notwithstanding any indication in any Proof of Claim or Proof of
   Interest or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

   L.      Document Retention.

           On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance
   with their standard document retention policy, as may be altered, amended, modified, or supplemented by
   the Reorganized Debtors. The Reorganized Debtors will not alter their document retention policy in any
   manner contrary to applicable state or federal law.

                                                 ARTICLE IX.

                           CONDITIONS PRECEDENT TO CONFIRMATION
                              AND CONSUMMATION OF THE PLAN

   A.      Conditions Precedent to Confirmation of a Plan.

          It shall be a condition to Confirmation of the Plan that the following shall have been satisfied or
   waived pursuant to the provisions of Article IX.C of the Plan:

           1.      the Bankruptcy Court shall have entered the Disclosure Statement Order in a manner
   consistent in all material respects with the Restructuring Support Agreement, the Plan and the FE
   Settlement Order and in form and substance reasonably satisfactory to the Debtors, the Requisite
   Supporting Parties, the FE Non-Debtor Parties (solely to the extent provided in the FE Settlement
   Agreement) and the Committee;

           2.        the Bankruptcy Court shall have entered the Confirmation Order in a manner consistent
   in all material respects with the Plan and the FE Settlement Order, subject to the Consent and Waiver and
   the Consent and Waiver Order, and in form and substance reasonably satisfactory to the Debtors, the




                                                       104

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59              Page 187
                                                                                                    109 of 299
                                                                                                           122
   Committee, the FE Non-Debtor Parties (solely to the extent provided in the FE Settlement Agreement)
   and the Requisite Supporting Parties; and

             3.      the FE Settlement Order and the FE Settlement Agreement shall remain in full force and
   effect.

   B.        Conditions Precedent to the Effective Date.

           It shall be a condition to the Effective Date that the following conditions shall have been satisfied
   or waived pursuant to the provisions of Article IX.C of the Plan:

           1.      the Confirmation Order shall have been duly entered in form and substance reasonably
   acceptable to the Debtors, the Committee, the FE Non-Debtor Parties (solely to the extent provided in the
   FE Settlement Agreement) and the Requisite Supporting Parties and the Confirmation Order shall be a
   Final Order;

           2.      the FE Settlement Order, subject to the Consent and Waiver and the Consent and Waiver
   Order, shall remain in full force and effect;

          3.       the FE Settlement Agreement, subject to the Consent and Waiver and the Consent and
   Waiver Order, shall have been consummated including (i) the issuance of the New FE Notes and (ii) the
   payment of the Settlement Cash;

          4.      all Allowed Professional Fee Claims approved by the Bankruptcy Court shall have been
   paid in full and the Professional Fee Escrow Account shall have been established and funded in
   accordance with Article II.A.3(b);

             5.      all Other Professional Fee Claims shall have been paid in full;

             6.      the Disputed Claims Reserve shall have been established and funded;

             7.      the New Common Stock shall have been issued;

            8.      the Restructuring Support Agreement shall not have been terminated and shall remain in
   full force and effect;

           9.      if any assets of FES are transferred to New Holdco, New Holdco shall have issued an
   additional guarantee for the PCNs related to the Secured FG PCN Reinstated Claims and the Secured NG
   PCN Claims that are being Reinstated in accordance with the Plan;

           10.     all actions, documents, certificates, and agreements necessary to implement this Plan
   shall have been effected or executed and tendered for delivery to the required parties and, to the extent
   required, filed with the applicable Governmental Units in accordance with applicable laws, and all
   conditions precedent to the effectiveness of such documents and agreements shall have been satisfied or
   waived pursuant to the terms thereof (or will be satisfied or waived substantially concurrently with the
   occurrence of the Effective Date); and

           11.      the Debtors shall have obtained all authorizations, consents, regulatory approvals,
   including from the FERC and NRC, as applicable, rulings or documents that are necessary to consummate
   the Restructuring Transactions, and all such authorizations, consents and approvals shall remain in full
   force and effect, including without limitation, the following:



                                                        105

18-50757-amk        Doc 3283
                        3278       FILED 10/16/19
                                         10/14/19          ENTERED 10/16/19
                                                                   10/14/19 13:06:00
                                                                            16:58:59            Page 188
                                                                                                     110 of 299
                                                                                                            122
                   a.       a final order or order(s) from FERC granting any and all authorization(s)
                            (including Section 203 Authorization(s)) required in connection with the
                            Restructuring Transactions;

                   b.       Allegheny Energy Supply Company, LLC and Reorganized FG shall have
                            received a final order from FERC granting authorization under Federal Power
                            Act Section 203 to transfer the Pleasants Power Plant to a subsidiary of
                            Reorganized FG;

                   c.       to the extent necessary based on the form of the Restructuring Transactions, at
                            least 90 days prior to the Effective Date, the Debtors shall provide PJM with an
                            informational filing notifying PJM of the transfer of any facilities currently
                            receiving payment in accordance with a FERC-approved reactive power tariff
                            (the same as the informational filing submitted to FERC);

                   d.       the Reorganized Debtors will register with ReliabilityFirst for the appropriate
                            reliability functions; and

                   e.       the NRC shall have approved the license transfer or new license application (as
                            determined by the Debtors with the reasonable consent of the Committee and the
                            Requisite Supporting Parties) filed by Reorganized FENOC and Reorganized NG
                            with respect to the change in ownership pursuant to the Plan.

   C.      Waiver of Conditions.

           The conditions to Confirmation and the Effective Date set forth in this Article IX may be waived
   by agreement of all of the following parties (i) the Debtors, (ii) the Requisite Supporting Parties, (iii) the
   FE Non-Debtor Parties (solely as to the conditions precedent in Article IX.A.1-3 and Article IX.B.1-2 and
   solely as provided for in the FE Settlement Agreement) and (iv) the Committee, provided, however, that
   with respect to the conditions to the Effective Date set forth in Article IX.B.5 and IX.B.8, such waiver
   shall not require the consent of any of the foregoing parties to the extent such parties have terminated
   their participation in the Restructuring Support Agreement and the Restructuring Support Agreement
   otherwise remains in effect as to the other parties; provided further, however, with respect to the
   conditions to the Effective Date set forth in Article IX.B.5, no party may waive such condition except
   with respect to the Other Professional Fee Claims incurred on its behalf.

   D.      Effect of Failure of Conditions.

            If the Effective Date does not occur with respect to a particular Debtor, then, as to such particular
   Debtor: (i) the Plan shall be null and void in all respects; (ii) any settlement or compromise embodied in
   the Plan, assumption or rejection of Executory Contracts or Unexpired Leases effective under the Plan,
   and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and
   (iii) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims, Interests, or
   Causes of Action; (b) prejudice in any manner the rights of such Debtor or any other Entity; or (c)
   constitute an admission, acknowledgement, offer, or undertaking of any sort by such Debtor or any other
   Entity. Notwithstanding the foregoing, for the avoidance of doubt, the failure of Confirmation or
   Consummation to occur with respect to FE Aircraft or Norton shall not impact the effectiveness of the
   Settlement embodied in the FE Settlement Agreement and such settlement shall remain in full force and
   effect in accordance with the terms of the FE Settlement Agreement, or the effectiveness of the Plan
   Settlement embodied herein as to the other Debtors and the Plan Settlement shall remain in full force and
   effect.


                                                        106

18-50757-amk       Doc 3283
                       3278        FILED 10/16/19
                                         10/14/19        ENTERED 10/16/19
                                                                 10/14/19 13:06:00
                                                                          16:58:59               Page 189
                                                                                                      111 of 299
                                                                                                             122
                                                  ARTICLE X.

                MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

   A.      Modification and Amendments.

           Subject to the Restructuring Support Agreement, each of the Debtors reserves the right to modify
   the Plan, one or more times, before Confirmation, whether such modification is material or immaterial,
   and to seek Confirmation consistent with the Bankruptcy Code and, as applicable, not resolicit votes on
   such modified plan. Subject to certain restrictions and requirements set forth in the Plan and in section
   1127 of the Bankruptcy Code and Bankruptcy Rule 3019, each of the Debtors expressly reserves its
   respective rights to alter, amend, or modify the Plan, one or more times, after Confirmation and, to the
   extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan,
   or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement,
   or the Confirmation Order, including with respect to such modifications. Any alteration, amendment, or
   modification to the Plan shall be in accordance with the Restructuring Support Agreement and the FE
   Settlement Agreement.

   B.      Effect of Confirmation on Modifications.

           Entry of the Confirmation Order shall mean that each alteration, amendment, or modification to
   the Plan since the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code
   and do not require additional disclosure or resolicitation under Bankruptcy Rule 3019; provided, however,
   that each alteration, amendment or modification shall be made in accordance with Article X.A of the Plan
   and the Restructuring Support Agreement.

   C.      Revocation or Withdrawal of Plan.

           1.      Revocation or Withdrawal of the Plan.

           Subject to the Restructuring Support Agreement, and the FE Settlement Agreement, each of the
   Debtors reserves the right to revoke or withdraw the Plan as it applies to that Debtor before the
   Confirmation Date and to File subsequent plans for any reason, including to the extent the Debtors
   receive a higher or otherwise better offer than what is provided for in the Plan, or if pursuing
   Confirmation of the Plan would be inconsistent with any Debtor’s fiduciary duties.

           2.      Consequence of Withdrawal of the Plan.

            If any of the Debtors revoke or withdraw the Plan, or if Confirmation or Consummation does not
   occur, then: (i) the Plan shall be null and void in all respects as to such Debtor(s); (ii) any settlement or
   compromise embodied in the Plan, including the Plan Settlement, and the FE Settlement Agreement
   (except in accordance with the terms set forth therein and in the FE Settlement Order), assumption or
   rejection of Executory Contracts or Unexpired Leases effected under the Plan, and any document or
   agreement executed pursuant to the Plan, shall be deemed null and void as to such Debtors; and
   (iii) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims, Interests, or
   Causes of Action as to such Debtors; (b) prejudice in any manner the rights of such Debtor or any other
   Entity; or (c) constitute an admission, acknowledgment, offer, or undertaking of any sort by such Debtor
   or any other Entity.




                                                       107

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19        ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 190
                                                                                                     112 of 299
                                                                                                            122
                                                 ARTICLE XI.

                                      RETENTION OF JURISDICTION

            Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on
   and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters
   arising out of, or related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
   Bankruptcy Code, to the extent provided for by 28 U.S.C. § 1334, including jurisdiction to:

          1.       allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured
   or unsecured status, or amount of any Claim or Interest, including the resolution of any request for
   payment of any Administrative Claim and the resolution of any and all objections to the Secured or
   unsecured status, priority, amount, or allowance of Claims or Interests;

          2.        decide and resolve all matters related to the granting and denying, in whole or in part, of
   any applications for allowance of compensation or reimbursement of expenses to Professionals authorized
   pursuant to the Bankruptcy Code or the Plan;

            3.      resolve any matters related to: (i) the assumption, assumption and assignment, or
   rejection of any Executory Contract or Unexpired Lease to which a Debtor is party or with respect to
   which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising
   therefrom, including Cure Claims pursuant to section 365 of the Bankruptcy Code; (ii) any potential
   contractual obligation under any Executory Contract or Unexpired Lease that is assumed; (iii) the
   Reorganized Debtors’ amending, modifying, or supplementing, after the Effective Date, pursuant to
   Article V of the Plan, any list of Rejected Executory Contracts or Unexpired Leases, or otherwise; and
   (iv) any dispute regarding whether a contract or lease is or was executory or expired;

           4.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
   matters, and any other matters, and grant or deny any applications involving a Debtor that may be
   pending on the Effective Date;

          5.     adjudicate, decide, or resolve any and all matters related to section 1141 of the
   Bankruptcy Code;

           6.     enter and implement such order as may be necessary to execute, implement, or
   consummate the Plan and all contracts, instruments, releases, indentures, and other agreements or
   documents created in connection with the Plan or the Disclosure Statement, including injunctions or other
   actions as may be necessary to restrain interference by an Entity with Consummation or enforcement of
   the Plan;

           7.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or
   1146(a) of the Bankruptcy Code;

          8.       adjudicate, decide, or resolve any and all matters related to the Restructuring
   Transactions;

           9.      grant any consensual request to extend the deadline for assuming or rejecting Unexpired
   Leases pursuant to section 365(d)(4) of the Bankruptcy Code, to the extent such deadline has not passed;




                                                       108

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19        ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 191
                                                                                                     113 of 299
                                                                                                            122
           10.     resolve any cases, controversies, suits, disputes, Causes of Action, or any other matters
   that may arise in connection with the Consummation, interpretation, or enforcement of the Plan, the
   Disclosure Statement, the Confirmation Order, or the Restructuring Transactions, or any Entity’s
   obligations incurred in connection with the foregoing, including disputes arising under agreements,
   documents, or instruments executed in connection with the Plan, the Disclosure Statement, the
   Confirmation Order, or the Restructuring Transactions;

           11.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
   releases, injunctions, and other provisions contained in Article VIII of the Plan and enter such orders as
   may be necessary to implement such releases, injunctions, and other provisions;

           12.     resolve any and all disputes arising from or relating to distributions under the Plan,
   including any cases, controversies, suits, disputes, or Causes of Action relating to the distribution or the
   repayment or return of distributions and the recovery of additional amounts owed by the Holder of a
   Claim or amounts not timely repaid pursuant to Article VI of the Plan;

           13.    enter and implement such orders as are necessary if the Confirmation Order is for any
   reason modified, stayed, reversed, revoked, or vacated;

           14.     enter an order or decree concluding or closing the Chapter 11 Cases;

           15.     consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
   inconsistency in any Bankruptcy Court order, including the Confirmation Order;

           16.     hear and determine matters concerning state, local, and federal taxes in accordance with
   sections 346, 505, and 1146 of the Bankruptcy Code, including any request made under section 505 of the
   Bankruptcy Code for the expedited determination of any unpaid liability for a Debtor for any tax incurred
   during the administration of the Chapter 11 Cases, including any tax liability arising from or relating to
   the Restructuring Transactions, for tax periods ending after the Petition Date and through the closing of
   the Chapter 11 Cases;

           17.     hear and determine matters concerning exemptions from state and federal registration
   requirements in accordance with section 1145 of the Bankruptcy Code;

            18.    except as otherwise limited herein, recover all assets of the Debtors and property of the
   Estates, wherever located;

           19.     issue injunctions, enter and implement other orders, or take such other actions as may be
   necessary or appropriate to restrain interference by any Entity with Consummation or enforcement of the
   Plan;

           20.     enforce all orders previously entered by the Bankruptcy Court; and

           21.     hear any other matter not inconsistent with the Bankruptcy Code.




                                                       109

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59              Page 192
                                                                                                    114 of 299
                                                                                                           122
                                                 ARTICLE XII.

                                     MISCELLANEOUS PROVISIONS

   A.      Immediate Binding Effect.

           Subject to Article IX.B of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
   7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan shall be immediately
   effective and enforceable and deemed binding upon the applicable Debtors, the Reorganized Debtors and
   any and all applicable Holders of Claims or Interests (irrespective of whether such Claims or Interests are
   deemed to have accepted the Plan), all Entities that are parties to or are subject to the settlements,
   compromises, releases, discharges, exculpations, and injunctions described in the Plan, each Entity
   acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and
   Unexpired Leases with the Debtors.

   B.      Additional Documents.

           On or before the Effective Date, the Debtors may File with the Bankruptcy Court such
   agreements and other documents as may be necessary or advisable to effectuate and further evidence the
   terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, and all Holders
   of Claims and Interests receiving distributions pursuant to the Plan and all other parties in interest shall,
   from time to time, prepare, execute, and deliver any agreements or documents and take any other actions
   as may be necessary or advisable to effectuate the provisions and intent of the Plan.

   C.      Payment of Statutory Fees.

           All fees payable pursuant to section 1930(a) of the Judicial Code, including fees and expenses
   payable to the U.S. Trustee, as determined by the Bankruptcy Court at a hearing pursuant to section 1128
   of the Bankruptcy Code, shall be paid by each of the applicable Reorganized Debtors (or the Disbursing
   Agent on behalf of each of the applicable Reorganized Debtors) for each quarter (including any fraction
   thereof) until the applicable Chapter 11 Case of such Reorganized Debtors is converted, dismissed, or
   closed, whichever occurs first. All such fees due and payable prior to the Effective date shall be paid by
   the Debtors on the Effective Date. After the Effective Date, the Disbursing Agent or the applicable
   Reorganized Debtor shall pay any and all such fees when due and payable, and shall file with the
   Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S. Trustee, until the earliest
   of the date on which the applicable Chapter 11 Case of the Reorganized Debtors is converted, dismissed,
   or closed.

   D.      Statutory Committee and Cessation of Fee and Expense Payment.

            On the Effective Date, any statutory committee appointed in the Chapter 11 Cases (including the
   Committee) shall dissolve; provided, however, that following the Effective Date the Committee shall
   continue in existence and have standing and a right to be heard for the following limited purposes
   (i) Claims and/or applications, and any relief related thereto, for compensation by professionals and
   requests for allowance of Administrative Claims for substantial contribution pursuant to section
   503(b)(3)(D) of the Bankruptcy Code; (ii) appeals of the Confirmation Order; and (iii) any pending
   litigation as to which the Committee is a party. Upon dissolution of the Committee, the members thereof
   and their respective officers, employees, counsel, advisors, and agents shall be released and discharged
   from all rights and duties from or related to the Chapter 11 Cases. The Reorganized Debtors shall no
   longer be responsible for paying any fees or expenses incurred by the members of or advisors to any
   statutory committees after the Effective Date, except for the limited purposes identified above.


                                                       110

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19        ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59               Page 193
                                                                                                     115 of 299
                                                                                                            122
   E.      Substantial Consummation.

           On the Effective Date, the Plan shall be deemed to be substantially consummated under
   sections 1101 and 1127(b) of the Bankruptcy Code.

   F.      Reservation of Rights.

            Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
   Bankruptcy Court shall enter the Confirmation Order. None of the Filing of the Plan, any statement or
   provision contained in the Plan, or the taking of any action by any Debtor or any Entity with respect to the
   Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an admission or
   waiver of any rights of any Debtor or any other Entity with respect to the Holders of Claims or Interests
   prior to the Effective Date.

   G.      Successors and Assigns.

            The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
   binding on, and shall inure to the benefit of any heir, executor, administrator, successor, assign, affiliate,
   officer, director, manager, agent, representative, attorney, beneficiaries, or guardian, if any, of each
   Entity.

   H.      Notices.

           All notices, requests, and demands to be effective shall be in writing, and, unless otherwise
   expressly provided herein, shall be deemed to have been duly given or made when actually delivered,
   addressed as follows:

           1.         if to the Debtors, to:

                      FirstEnergy Solutions Corp.
                      341 White Pond Drive
                      Akron, Ohio 44320
                      Attn; Rick C. Giannantonio, Esq.
                      Email: giannanr@firstenergycorp.com

                      —and—

                      Akin Gump Strauss Hauer & Feld LLP
                      One Bryant Park
                      New York, New York 10036
                      Attn: Ira S. Dizengoff
                      Lisa G. Beckerman
                      Brad M. Kahn
                      Email: idizengoff@akingump.com; lbeckerman@akingump.com;
                      bkahn@akingump.com

                      —and—

                      Akin Gump Strauss Hauer & Feld LLP
                      Robert S. Strauss Building
                      2001 K Street, NW



                                                        111

18-50757-amk       Doc 3283
                       3278          FILED 10/16/19
                                           10/14/19      ENTERED 10/16/19
                                                                 10/14/19 13:06:00
                                                                          16:58:59               Page 194
                                                                                                      116 of 299
                                                                                                             122
               Washington, DC 20006
               Attn: Scott L. Alberino
               Kate Doorley
               Email: salberino@akingump.com; kdoorley@akingump.com

        2.     if to the Consenting Creditors, to:

               Kramer Levin Naftalis & Frankel LLP
               1177 Avenue of the Americas
               New York, New York 10036
               Attn: Amy Caton
               Joseph A. Shifer
               Email: acaton@kramerlevin.com; jshifer@kramerlevin.com

               —and—

               Latham & Watkins LLP
               885 Third Avenue
               New York, New York 10022
               Attn: George A. Davis
               Andrew M. Parlen
               Email: george.davis@lw.com, andrew.parlen@lw.com

               —and—

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, New York 10017
               Attn: Darren S. Klein
               Natasha Tsiouris
               Email: darren.klein@davispolk.com; natasha.tsiouris@davispolk.com

               —and—

               Sidley Austin LLP
               555 West Fifth Street, Suite 4000
               Los Angeles, California 90013
               Attn: Jennifer C. Hagle
               Anna Gumport
               Email: jhagle@sidley.com; agumport@sidley.com

               —and—

               Seward & Kissel LLP
               One Battery Park Plaza
               New York, New York 10004
               Attn: Robert J. Gayda
               Gregg S. Bateman
               Email: gayda@swekis.com; bateman@sewkis.com




                                                     112

18-50757-amk   Doc 3283
                   3278      FILED 10/16/19
                                   10/14/19          ENTERED 10/16/19
                                                             10/14/19 13:06:00
                                                                      16:58:59     Page 195
                                                                                        117 of 299
                                                                                               122
           3.      if to the Committee, to:

                   Milbank LLP
                   55 Hudson Yards
                   New York, New York 10001
                   Attn: Dennis Dunne
                   Evan Fleck
                   Parker Milender
                   Email: ddunne@milbank.com, efleck@milbank.com; pmilender@milbank.com

           4.      if to the FE Non-Debtor Parties, to:

                   FirstEnergy Corp.
                   76 S. Main Street
                   Akron, OH 44308
                   Attn: Robert Reffner
                   Email: rreffner@firstenergycorp.com

                   —and—

                   JONES DAY
                   901 Lakeside Avenue
                   Cleveland, OH 44114-1190
                   Attn: Heather Lennox
                   Thomas M. Wearsch
                   T. Daniel Reynolds
                   Email: hlennox@jonesday.com; twearsch@jonesday.com; tdreynolds@jonesday.com

            After the Effective Date, the Reorganized Debtors in their discretion, have authority to send a
   notice to Entities, which notice shall provide that in order to continue to receive documents pursuant to
   Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents pursuant to
   Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors and the Plan Administrator are
   authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
   Entities who have Filed such renewed requests.

   I.      Term of Injunctions or Stays.

            Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays in effect
   in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code (subject to any
   exceptions set forth under section 362 of the Bankruptcy Code, to the extent applicable) or any order of
   the Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions or stays contained
   in the Plan or the Confirmation Order) shall remain in full force and effect until the Effective Date. From
   and after the Effective Date, the stay shall remain in full force and effect with respect to any pending
   action or proceeding where the basis for the pending action or proceeding occurred prior to the Petition
   Date, the non-Debtor party or parties to the pending action or proceeding received notice of the Bar Date,
   and the non-Debtor party or parties failed to timely File a Proof of Claim, until such time as the applicable
   Debtor party or parties is dismissed from the pending action or proceeding. All injunctions or stays
   contained in the Plan or the Confirmation Order shall remain in full force and effect in accordance with
   their terms.




                                                       113

18-50757-amk       Doc 3283
                       3278       FILED 10/16/19
                                        10/14/19          ENTERED 10/16/19
                                                                  10/14/19 13:06:00
                                                                           16:58:59             Page 196
                                                                                                     118 of 299
                                                                                                            122
   J.      Entire Agreement.

            Except as otherwise indicated, and except with respect to the FE Settlement Agreement, the Plan
   supersedes all previous and contemporaneous negotiations, promises, covenants, agreements,
   understandings, and representations on such subjects, all of which have become merged and integrated
   into the Plan.

   K.      Exhibits.

            All exhibits and documents included in the Plan Supplement are incorporated into and are a part
   of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such
   exhibits and documents shall be available upon written request to the Debtors’ counsel at the address
   above or by downloading such exhibits and documents from the Debtors’ restructuring website at
   http://cases.primeclerk.com/FES or the Bankruptcy Court’s website at www.ohnb.uscourts.gov.

   L.      Nonseverability of Plan Provisions.

            If, before Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be
   invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term
   or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
   original purpose of the term or provision held to be invalid, void, or unenforceable, except with respect to
   any term contained in or related to the FE Settlement Agreement (which may not be altered or waived),
   and such term or provision shall then be applicable as altered or interpreted. Notwithstanding any such
   holding, alteration, or interpretation, the remainder of the terms and provisions of the Plan will remain in
   full force and effect and will in no way be affected, impaired, or invalidated by such holding, alteration,
   or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
   each term and provision of the Plan, as it may have been altered or interpreted in accordance with the
   foregoing, is: (i) valid and enforceable pursuant to its terms; (ii) integral to the Plan and may not be
   deleted or modified without the Debtors’ or the Reorganized Debtors’ consent, as applicable; and (iii)
   nonseverable and mutually dependent.

   M.      Votes Solicited in Good Faith.

            Upon entry of the Confirmation Order, the Debtors shall be deemed to have solicited votes on the
   Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the
   Bankruptcy Code, the Debtors and each of their respective Affiliates (including the FE Non-Debtor
   Parties), agents, representatives, members, principals, shareholders, officers, directors, managers,
   employees, advisors, and attorneys shall be deemed to have participated in good faith and in compliance
   with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold under
   the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the
   Reorganized Debtors shall have any liability for the violation of any applicable law (including the
   Securities Act), rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance,
   sale, or purchase of the Securities offered and sold under the Plan and any previous plan.

   N.      Waiver or Estoppel.

            Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any
   argument, including the right to argue that its Claim or Interest should be Allowed in a certain amount, in
   a certain priority, Secured, or not subordinated by virtue of an agreement made with the Debtors or their
   counsel, or any other Entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, or
   papers Filed before the Confirmation Date.



                                                       114

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19         ENTERED 10/16/19
                                                                10/14/19 13:06:00
                                                                         16:58:59              Page 197
                                                                                                    119 of 299
                                                                                                           122
   O.      Conflicts.

           Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement, the
   Plan Supplement, or any agreement or order (other than the Confirmation Order and the FE Settlement
   Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or amendments to any
   of the foregoing), conflict with or are in any way inconsistent with any provision of the Plan or the FE
   Settlement Agreement, the Plan or the FE Settlement Order, as applicable, shall govern and control;
   provided, however, with respect to any conflict or inconsistency between the Plan and the Confirmation
   Order or the FE Settlement Order, the Confirmation Order or FE Settlement Order, as applicable shall
   govern.

                               [Remainder of the Page Intentionally Left Blank]




                                                      115

18-50757-amk      Doc 3283
                      3278       FILED 10/16/19
                                       10/14/19        ENTERED 10/16/19
                                                               10/14/19 13:06:00
                                                                        16:58:59             Page 198
                                                                                                  120 of 299
                                                                                                         122
   Dated: October 14, 2019

                                         Respectfully submitted,

                                              FIRSTENERGY SOLUTIONS CORP.


                                              By:
                                                    Name: Kevin T. Warvell
                                                    Title: Chief Financial Officer, Chief
                                                    Risk Officer and Corporate Secretary

                                              FIRSTENERGY NUCLEAR OPERATING
                                              COMPANY


                                          By:
                                                    Name: Kevin T. Warvell
                                                    Title: Chief Financial Officer, Chief
                                                    Risk Officer and Corporate Secretary

                                          FIRSTENERGY GENERATION, LLC


                                          By:
                                                    Name: Kevin T. Warvell
                                                    Title: Chief Financial Officer, Chief Risk
                                                    Officer and Corporate Secretary

                                          FIRSTENERGY MANSFIELD UNIT 1 CORP.


                                          By:
                                                    Name: Kevin T. Warvell
                                                    Title: Chief Financial Officer, Chief Risk
                                                    Officer and Corporate Secretary

                                          NORTON ENERGY STORAGE, LLC

                                          By: FirstEnergy Generation, LLC, i s sole Member

                                          By:
                                                    Name: Kevin T. Warvell
                                                    Title: Chief Financial Officer, Chief
                                                    Risk Officer and Corporate Secretary




18-50757-amk   Doc 3283
                   3278      FILED 10/16/19
                                   10/14/19     ENTERED 10/16/19
                                                        10/14/19 13:06:00
                                                                 16:58:59          Page 199
                                                                                        121 of 299
                                                                                               122
18-50757-amk   Doc 3283
                   3278   FILED 10/16/19
                                10/14/19   ENTERED 10/16/19
                                                   10/14/19 13:06:00
                                                            16:58:59   Page 200
                                                                            122 of 299
                                                                                   122
                                                                                  


                                        ([KLELW$
                                'LVWULEXWDEOH9DOXH6SOLWV
   




                                           

18-50757-amk
 18-50757-amk Doc
               Doc3283
                   3278-1FILED
                            FILED
                               10/16/19
                                  10/14/19ENTERED
                                            ENTERED
                                                  10/16/19
                                                     10/14/19
                                                           13:06:00
                                                              16:58:59Page
                                                                         Page
                                                                           2011ofof299
                                                                                    2
([KLELW$'LVWULEXWDEOH9DOXH6SOLWV

                          'LVWULEXWDEOH9DOXH6SOLWV
                                                               'LVWULEXWDEOH
                                                       &ODVV   9DOXH6SOLWV
                      General Unsecured Claims
                  )(6)(12&8QVHFXUHG&ODLPV            $                  
                )(66LQJOH%R[8QVHFXUHG&ODLPV         $                  
                            0DQVILHOG7,$&ODLP         $                  
                 )*6LQJOH%R[8QVHFXUHG&ODLPV         %                  
                            0DQVILHOG7,$&ODLP         %                  
                 1*6LQJOH%R[8QVHFXUHG&ODLPV         &     
         1*)(12&8QVHFXUHG&ODLPVDJDLQVW1*           &                  
     )(6)(12&8QVHFXUHG&ODLPVDJDLQVW)(12&           '                  
             )(12&6LQJOH%R[8QVHFXUHG&ODLPV          '                  
      1*)(12&8QVHFXUHG&ODLPVDJDLQVW)(12&           '                  
            )*08&6LQJOH%R[8QVHFXUHG&ODLPV           (                  
                            0DQVILHOG7,$&ODLP         (                  
                7RWDO*HQHUDO8QVHFXUHG&ODLPV                           
                                     Bondholders
    8QVHFXUHG3&1)(61RWH&ODLPV$JDLQVW)(6         $             
         0DQVILHOG&HUWLILFDWH&ODLPV$JDLQVW)(6       $              
      8QVHFXUHG3&1)(61RWH&ODLPV$JDLQVW)*          %             
          0DQVILHOG&HUWLILFDWH&ODLPV$JDLQVW)*       %              
     8QVHFXUHG3&1)(61RWHV&ODLPV$JDLQVW1*          &             
          0DQVILHOG&HUWLILFDWH&ODLPV$JDLQVW1*       &              
     0DQVILHOG&HUWLILFDWH&ODLPV$JDLQVW)*08&        (              
                        7RWDO%RQGKROGHUV&ODLPV                       
                                            7RWDO                    




   18-50757-amk
    18-50757-amk Doc
                  Doc3283
                      3278-1FILED
                               FILED
                                  10/16/19
                                     10/14/19ENTERED
                                               ENTERED
                                                     10/16/19
                                                        10/14/19
                                                              13:06:00
                                                                 16:58:59Page
                                                                            Page
                                                                              2022ofof299
                                                                                       2
                                       Exhibit B

                                FE Settlement Agreement




18-50757-amk
 18-50757-amk Doc
               Doc3283
                   3278-2FILED
                            FILED
                                10/16/19
                                   10/14/19ENTERED
                                             ENTERED
                                                   10/16/19
                                                      10/14/19
                                                            13:06:00
                                                               16:58:59Page
                                                                         Page
                                                                            2031 of
                                                                                 of 299
                                                                                    95
   


                                        6(77/(0(17$*5((0(17

           7KLV6HWWOHPHQW$JUHHPHQW WKLV$JUHHPHQW LVPDGHDVRI$XJXVWE\DQG
   DPRQJ  WKH'HEWRUV  WKH)(1RQ'HEWRU3DUWLHV  WKH$G+RF1RWHKROGHUV*URXS
     WKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSDQG  WKH&RPPLWWHH

                                                     5(&,7$/6

          :+(5($6RQWKH3HWLWLRQ'DWHWKH'HEWRUVFRPPHQFHGYROXQWDU\FKDSWHUFDVHV
   XQGHUWKH%DQNUXSWF\&RGHLQWKH%DQNUXSWF\&RXUWZKHUHWKH\KDYHEHHQFRQVROLGDWHGIRU
   SURFHGXUDOSXUSRVHVDQGDUHFDSWLRQHGIn re FirstEnergy Solutions Corp., et al.&DVH1R
    %DQNU1'2KLR  WKH%DQNUXSWF\&DVHV 

           :+(5($6YDULRXVDOOHJDWLRQVKDYHEHHQPDGHUHJDUGLQJ&DXVHVRI$FWLRQDJDLQVWWKH
   )(1RQ'HEWRU5HOHDVHG3DUWLHVDULVLQJLQFRQQHFWLRQZLWKFHUWDLQLQWHUFRPSDQ\WUDQVDFWLRQV
   DQGRWKHUPDWWHUVUHODWLQJWRWKHFRQGXFWRIWKH'HEWRUV SUHSHWLWLRQDQGSRVWSHWLWLRQEXVLQHVVHV
   RUDIIDLUVZLWKWKH)(1RQ'HEWRU5HOHDVHG3DUWLHV

          :+(5($6LQFRQQHFWLRQZLWKWKHLQYHVWLJDWLRQRIVXFK&DXVHVRI$FWLRQE\WKH
   'HEWRUVDQGFHUWDLQRIWKHRWKHU3DUWLHVRQ0DUFKFHUWDLQRIWKH3DUWLHVHQWHUHGLQWRWKH
   6WDQGVWLOO$JUHHPHQW

          :+(5($6RQ0D\WKH%DQNUXSWF\&RXUWHQWHUHGDQRUGHUDXWKRUL]LQJWKH
   'HEWRUVWRDVVXPHWKH6WDQGVWLOO$JUHHPHQW

           :+(5($6RQ$SULO)(&RUSDQQRXQFHGWKDWLWKDGUHDFKHGDQDJUHHPHQWLQ
   SULQFLSOHZLWKWKH$G+RF1RWHKROGHUV*URXSDQGWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS
   WRUHVROYHFODLPVDQG&DXVHVRI$FWLRQEHWZHHQDQGDPRQJWKH'HEWRUVRQWKHRQHKDQGDQG
   WKH)(1RQ'HEWRU3DUWLHVRQWKHRWKHUKDQG WKH2ULJLQDO,QWHUFRPSDQ\6HWWOHPHQW 

           :+(5($6QRWZLWKVWDQGLQJWKH2ULJLQDO,QWHUFRPSDQ\6HWWOHPHQWSXUVXDQWWRWKH
   WHUPVDQGFRQGLWLRQVRIWKH6WDQGVWLOO$JUHHPHQWWKH'HEWRUVDQGWKH&RPPLWWHHFRQWLQXHGWKHLU
   LQYHVWLJDWLRQRIWKHYDULRXV&DXVHVRI$FWLRQDJDLQVWWKH)(1RQ'HEWRU3DUWLHVLQFOXGLQJ
   FRQGXFWLQJGRFXPHQWGLVFRYHU\DQGWDNLQJLQWHUYLHZVIURPDQXPEHURISHUVRQVHPSOR\HGE\
   WKH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHV

          :+(5($6WKH)(1RQ'HEWRU3DUWLHVYLJRURXVO\GHQ\ L WKDWDQ\RIWKHDOOHJHG
   &DXVHVRI$FWLRQKDYHDQ\PHULW LL DQ\ZURQJGRLQJRUOLDELOLW\ZLWKUHVSHFWWRDQ\&DXVHVRI
   $FWLRQWKDWWKH'HEWRUV$G+RF1RWHKROGHUV*URXSWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV
   *URXSWKH&RPPLWWHHDQGRUDQ\RIWKH'HEWRUV FUHGLWRUVPD\RUFRXOGDVVHUWDJDLQVWDQ\RI
   WKH)(1RQ'HEWRU5HOHDVHG3DUWLHVDQG LLL WKDWWKH\KDYHFRPPLWWHGDQ\YLRODWLRQRIODZRU
   FRQWUDFWEUHDFKHGDQ\ILGXFLDU\GXWLHVDFWHGLQEDGIDLWKRUDFWHGLPSURSHUO\LQDQ\ZD\

               :+(5($6WKH3DUWLHVEHOLHYHLWGHVLUDEOHWRVHWWOHDOORXWVWDQGLQJGLVSXWHVZLWKUHVSHFW
   WRWKHFODLPVDQG&DXVHVRI$FWLRQDPRQJWKH)(1RQ'HEWRU5HOHDVHG3DUWLHVRQWKHRQHKDQG
   
       
         &DSLWDOL]HGWHUPVXVHGKHUHLQVKDOOKDYHWKHPHDQLQJVJLYHQWRWKHPLQ6HFWLRQRIWKLV$JUHHPHQWRULI
   XQGHILQHGLQ6HFWLRQRIWKLV$JUHHPHQWWKH%DQNUXSWF\&RGH




18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             204214
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


   DQGWKH'HEWRUV$G+RF1RWHKROGHUV*URXSWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSWKH
   &RPPLWWHHDQGDQ\DQGDOORIWKH'HEWRUV FUHGLWRUVRQWKHRWKHUKDQGLQRUGHU L WRDYRLGWKH
   VXEVWDQWLDOH[SHQVHEXUGHQDQGULVNRISURWUDFWHGOLWLJDWLRQ LL WRIXOO\DQGILQDOO\UHVROYHDQ\
   DQGDOOFODLPVDQG&DXVHVRI$FWLRQDJDLQVWDQ\RIWKH)(1RQ'HEWRU5HOHDVHG3DUWLHVWKDWPD\
   RUFRXOGEHDVVHUWHGZLWKUHVSHFWWRWKH&DXVHVRI$FWLRQ LLL WRSHUPLWWKH'HEWRUVWRRSHUDWH
   WKHLUEXVLQHVVHVRQDVWDQGDORQHEDVLVDQGDFKLHYHFHUWDLQUHVWUXFWXULQJJRDOVDQG LY WKDWWKH
   'HEWRUVPD\SURFHHGWRGHYHORSDQGFRQILUPDSODQRIUHRUJDQL]DWLRQDQGHPHUJHVXFFHVVIXOO\
   IURPFKDSWHU

           :+(5($6DVDUHVXOWRIWKHIRUHJRLQJWKH3DUWLHVDFNQRZOHGJHWKDW L WKHREOLJDWLRQV
   EHLQJLQFXUUHGE\WKH)(1RQ'HEWRU3DUWLHVLQVHWWOHPHQWRIFODLPVDQG&DXVHVRI$FWLRQ
   SXUVXDQWWRWKLV$JUHHPHQWDUHVXEVWDQWLDOHVVHQWLDOLQWHJUDODQGQHFHVVDU\WRIDFLOLWDWHWKH
   'HEWRUV UHRUJDQL]DWLRQHIIRUWVDQGZLOOFRQIHUDPDWHULDOEHQHILWRQDQGDUHLQWKHEHVWLQWHUHVWV
   RIWKH'HEWRUVWKHLUHVWDWHVDQGDOORIWKH'HEWRUV FUHGLWRUVDQGRWKHUVWDNHKROGHUVDQG LL WKH
   EHQHILWVSURYLGHGE\WKH)(1RQ'HEWRU3DUWLHVKHUHXQGHUDUHH[SUHVVO\QRWEHLQJSDLGRU
   SURYLGHGDVDQ\FRQFHVVLRQDVWRWKHYDOLGLW\RIDQ\&DXVHVRI$FWLRQDJDLQVWDQ\RIWKH)(1RQ
   'HEWRU3DUWLHVRUWKH)(1RQ'HEWRU5HOHDVHG3DUWLHV

           :+(5($6QRWZLWKVWDQGLQJDQ\WKLQJKHUHLQWRWKHFRQWUDU\WKH'HEWRUVKDYH
   GHWHUPLQHGWKDWWKHUHVROXWLRQRIWKH0DQVILHOG,7&ODLPVVHWIRUWKLQWKH0DQVILHOG6HWWOHPHQWLV
   IDLUDQGUHDVRQDEOHDQGLQWKHEHVWLQWHUHVWVRIWKH'HEWRUV HVWDWHVWRWKHH[WHQWVXFKUHVROXWLRQLV
   LQFRUSRUDWHGLQWRDEURDGHUUHVWUXFWXULQJDJUHHPHQWDFFHSWDEOHWRWKH'HEWRUVLQFOXGLQJZLWKRXW
   OLPLWDWLRQDFKDSWHUSODQIRUWKH'HEWRUVWKDWLVVXSSRUWHGE\WKH'HEWRUVWKH%UXFH
   0DQVILHOG&HUWLILFDWHKROGHUV*URXSDQGWKH$G+RF1RWHKROGHUV*URXS

           :+(5($6WKH'HEWRUVKDYHDJUHHGWKDWWKH\VKDOOHQJDJHLQJRRGIDLWKQHJRWLDWLRQV
   ZLWKWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS L ZLWKUHVSHFWWRWKHUHVROXWLRQRIDOOLVVXHV
   UHODWLQJWRWKH0DQVILHOG,7&ODLPVDQGWKH0DQVILHOG,7 VLQWHUHVWV0DQVILHOG8QLW RWKHUWKDQ
   WKHDOORZDQFHRIWKH0DQVILHOG,7&ODLPV LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\LVVXHVUHODWHGWR
   RSHUDWLRQRIWKH0DQVILHOG3ODQWDQGLQVXUDQFHSURFHHGVIURPWKH-DQXDU\ILUHDQG LL 
   FRQFHUQLQJDQ\)(63ODQVDQGDUHODWHGUHVWUXFWXULQJVXSSRUWDJUHHPHQWWKDWLQFRUSRUDWHWKH
   WUHDWPHQWRIWKH0DQVILHOG,7&ODLPVVHWIRUWKLQWKH0DQVILHOG6HWWOHPHQW

           :+(5($6WKH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHVVKDOOXVHFRPPHUFLDOO\
   UHDVRQDEOHHIIRUWVWRSURYLGHFHUWDLQQRQSULYLOHJHGGRFXPHQWVWKDWKDYHEHHQLGHQWLILHGDVWKH
   SULRULW\GRFXPHQWVUHODWLQJWRWKH0DQVILHOG,7&ODLPVWRWKH&RPPLWWHHE\$XJXVW
   WRDVVLVWWKH&RPPLWWHHLQHYDOXDWLQJWKHUHDVRQDEOHQHVVRIWKH0DQVILHOG6HWWOHPHQWSURYLGHG
   KRZHYHUWKDWQRWKLQJKHUHLQVKDOOSUHMXGLFHWKHULJKWVRIWKH&RPPLWWHHRUDQ\RWKHUSDUW\WRWKH
   0DQVILHOG3URWRFROWRVHHNSURGXFWLRQRIGRFXPHQWVLQDGGLWLRQWRWKHSULRULW\GRFXPHQWV
   UHODWLQJWRWKH0DQVILHOG,7&ODLPVLQHDFKFDVHLQDFFRUGDQFHZLWKWKHWHUPVRIWKH0DQVILHOG
   3URWRFRO WRWKHH[WHQWWKDWWKH0DQVILHOG3URWRFRODSSOLHVWRVXFK&ODLPV 

           :+(5($6WKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS VVXSSRUWIRUWKHVHWWOHPHQW
   VHWIRUWKKHUHLQLVVXEMHFWWRDQGFRQGLWLRQHGXSRQWKHXOWLPDWHLPSOHPHQWDWLRQRIWKH0DQVILHOG
   6HWWOHPHQW




                                                    

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             205315
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


          12:7+(5()25(LQFRQVLGHUDWLRQRIWKHIRUHJRLQJDQGRWKHUJRRGDQGYDOXDEOH
   FRQVLGHUDWLRQWKHUHFHLSWDQGVXIILFLHQF\RIZKLFKDUHKHUHE\DFNQRZOHGJHGWKH3DUWLHV
   LQWHQGLQJWREHOHJDOO\ERXQGKHUHE\FRQVHQWDQGDJUHHDVIROORZV

                                             $57,&/(,
                                                  
                                            '(),1,7,216

           6HFWLRQ*HQHUDO$VXVHGLQWKLV$JUHHPHQWWKHIROORZLQJFDSLWDOL]HGWHUPVVKDOO
   KDYHWKHIROORZLQJPHDQLQJV VXFKPHDQLQJVWREHHTXDOO\DSSOLFDEOHWRERWKWKHVLQJXODUDQG
   SOXUDOIRUPVRIWKHWHUPVGHILQHG 

          ,QGHQWXUHPHDQVWKDWFHUWDLQ,QGHQWXUHGDWHG1RYHPEHUEHWZHHQ
   )LUVW(QHUJ\&RUSDQG7KH%DQNRI1HZ<RUN0HOORQDV7UXVWHH

           7D[3D\PHQWPHDQVDQDPRXQWWREHSDLGE\)(&RUSWRWKH'HEWRUVSXUVXDQWWR
   WKHWHUPVRIWKH7D[$OORFDWLRQ$JUHHPHQWZLWKUHVSHFWWRWKHWD[\HDUZLWKVXFKDPRXQW
   QRWWREHOHVVWKDQWKH12/)ORRU

          7D[6HWRIIPHDQVWKH0DUFKVHWRIIE\)(&RUSRIFHUWDLQDPRXQWV
   RZHGWRFHUWDLQ'HEWRUVSXUVXDQWWRWKH7D[$OORFDWLRQ$JUHHPHQWDJDLQVWWKH0RQH\3RRO
   %DODQFHLQWKHDPRXQWRIDSSUR[LPDWHO\PLOOLRQ

          $G+RF1RWHKROGHUV*URXSPHDQVWKHPHPEHUVRIWKHDGKRFJURXSFRQVLVWLQJRIWKH
   KROGHUVRIWKHPDMRULW\LQDJJUHJDWHDPRXQWRI D WKH3&1&ODLPVDQG E WKH)(61RWHV
   &ODLPVZKRDUH6LJQDWRULHVKHUHWR

          $GMXVWPHQW$PRXQWPHDQVLIWKHUHLVDVDOHRUGHDFWLYDWLRQRIDOORUDQ\SRUWLRQRID
   QXFOHDURUIRVVLOSODQWH[FOXGLQJWKH:HVW/RUDLQ3ODQWSULRUWRRURQWKH3ODQ(IIHFWLYH'DWH
   WKHDPRXQWLIDQ\RIFDVKSDLGE\WKH)(1RQ'HEWRU3DUWLHVWRDQGUHFHLYHGE\WKH'HEWRUV
   XQGHUWKH7D[$OORFDWLRQ$JUHHPHQWWRWKHH[WHQWVXFKSD\PHQWH[FHHGVWKHDPRXQWWKDWZRXOG
   KDYHEHHQSDLGWRWKH'HEWRUVXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWEXWIRUVXFKVDOHRU
   GHDFWLYDWLRQRIDOORUDQ\SRUWLRQRIWKH'HEWRUV QXFOHDURUIRVVLOSODQWVH[FOXGLQJWKH:HVW
   /RUDLQ3ODQWSULRUWRRURQWKH3ODQ(IIHFWLYH'DWHLWEHLQJXQGHUVWRRGWKDWQR$GMXVWPHQW
   $PRXQWH[LVWVDVRIWKHGDWHRIWKLV$JUHHPHQW

           $GPLQLVWUDWLYH&ODLPPHDQVD&ODLPIRUDFRVWRUH[SHQVHRIDGPLQLVWUDWLRQLQWKH
   &KDSWHU&DVHVWKDWLVHQWLWOHGWRSULRULW\RUVXSHUSULRULW\XQGHUVHFWLRQ F   E 
    F  D   E RU H  RIWKH%DQNUXSWF\&RGHRUWKHWHUPVRIWKLV$JUHHPHQW
   LQFOXGLQJZLWKRXWOLPLWDWLRQ&ODLPVSXUVXDQWWRVHFWLRQ E  RIWKH%DQNUXSWF\&RGHIRU
   WKHYDOXHRIJRRGVUHFHLYHGE\WKH'HEWRUVLQWKHGD\VLPPHGLDWHO\SULRUWRWKH3HWLWLRQ'DWH
   DQGVROGWRWKH'HEWRUVLQWKHRUGLQDU\FRXUVHRIWKH'HEWRUV EXVLQHVV

           $GYHUVH5XOLQJPHDQVDQRUGHURUUXOLQJRIWKH%DQNUXSWF\&RXUWZKLFK L GHQLHVRU
   KDVWKHHIIHFWRIGHQ\LQJDSSURYDORIWKH3ODQ5HOHDVHVVHWIRUWKLQ6HFWLRQRIWKLV
   $JUHHPHQWRU LL UHQGHUVLWXQOLNHO\LQWKHUHDVRQDEOHMXGJPHQWRIWKH)(1RQ'HEWRU3DUWLHVRU
   WKH'HEWRUV LQFRQVXOWDWLRQZLWK&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHV WKDWWKH3ODQ5HOHDVHV
   VHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQWZLOOEHDSSURYHGE\WKH%DQNUXSWF\&RXUW


                                                  

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             206416
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


          $(6XSSO\PHDQV$OOHJKHQ\(QHUJ\6XSSO\&RPSDQ\//&DQ)(1RQ'HEWRU3DUW\

          $(6XSSO\)(61RWHPHDQVWKDWFHUWDLQ5HYROYLQJ&UHGLW1RWHGDWHG-XQH
   E\DQGDPRQJ)(6DVERUURZHUDQG$(6XSSO\DVOHQGHUDVDPHQGHG

           $IILOLDWHPHDQVZKHQXVHGZLWKUHVSHFWWRDVSHFLILHG3HUVRQD3HUVRQWKDWGLUHFWO\RU
   LQGLUHFWO\WKURXJKRQHRUPRUHLQWHUPHGLDULHVFRQWUROVLVFRQWUROOHGE\RULVXQGHUFRPPRQ
   FRQWUROZLWKVXFKVSHFLILHG3HUVRQ)RUWKHSXUSRVHVRIWKLVGHILQLWLRQFRQWUROZKHQXVHG
   ZLWKUHVSHFWWRDQ\VSHFLILHG3HUVRQVKDOOPHDQWKHSRVVHVVLRQGLUHFWO\RULQGLUHFWO\RIWKH
   SRZHUWRGLUHFWWKHPDQDJHPHQWDQGSROLFLHVRIVXFK3HUVRQWKURXJKWKHRZQHUVKLSRIYRWLQJ
   VHFXULWLHVRURWKHULQWHUHVWV

          $PHQGHG6HSDUDWLRQ$JUHHPHQWPHDQVWKHDPHQGPHQWRIWKH6HSDUDWLRQ$JUHHPHQW
   HQWHUHGLQWREHWZHHQWKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH6XSSRUWLQJ3DUWLHVDQGWKH&RPPLWWHH
   DQGWKH)(1RQ'HEWRU3DUWLHVRQWKH3ODQ(IIHFWLYH'DWH

          $PHQGHG66$PHDQVRQHDJUHHPHQWWKDWDPHQGVDQGUHVWDWHVERWKWKH)(66KDUHG
   6HUYLFHV$JUHHPHQWDQGWKH)(12&6KDUHG6HUYLFHV$JUHHPHQW

           $PHQGHG66$7HUPLQDWLRQ'DWHPHDQVWKHHDUOLHURI L GD\VDIWHUUHFHLSWE\WKH
   'HEWRUVRIDZULWWHQQRWLFHRISD\PHQWGHIDXOWXQGHUWKH$PHQGHG66$LIWKH'HEWRUVKDYHQRW
   FXUHGVXFKGHIDXOWEHIRUHVXFKGDWHRU LL -XQHSURYLGHGKRZHYHUWKDWWKH'HEWRUVRU
   5HRUJDQL]HG'HEWRUVDVDSSOLFDEOHVKDOOKDYHWKHULJKWWRWHUPLQDWHWKH$PHQGHG66$RQ
   GD\V SULRUZULWWHQQRWLFHWR)(6&

          $76,PHDQV$PHULFDQ7UDQVPLVVLRQ6\VWHPV,QF

           %DOORWVPHDQVWKHEDOORWVIRUYRWLQJWRDFFHSWRUUHMHFWDQ\)(63ODQWREHVHQWWRWKRVH
   FUHGLWRUFODVVHVHQWLWOHGWRYRWHRQVXFKDQ)(63ODQ

         %DQNUXSWF\&RGHPHDQVWLWOHRIWKH8QLWHG6WDWHV&RGHDVDSSOLFDEOHWRWKH
   %DQNUXSWF\&DVHV

          %DQNUXSWF\&RXUWPHDQVWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH1RUWKHUQ'LVWULFW
   RI2KLR

           %DQNUXSWF\5XOHVPHDQVFROOHFWLYHO\WKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUHDQG
   WKHORFDOUXOHVRIWKH%DQNUXSWF\&RXUWDVQRZLQHIIHFWRUKHUHDIWHUDPHQGHG

          %&,'$PHDQV%HDYHU&RXQW\,QGXVWULDO'HYHORSPHQW$XWKRULW\

           %HQHILFLDO2ZQHUVKLSPHDQVWKHGLUHFWRULQGLUHFWHFRQRPLFRZQHUVKLSRIDQGRUWKH
   SRZHUZKHWKHUE\FRQWUDFWRURWKHUZLVHWRGLUHFWWKHH[HUFLVHRIWKHYRWLQJULJKWVDQGWKH
   GLVSRVLWLRQRIWKH&UHGLWRU&ODLPVRUWKHULJKWWRDFTXLUHVXFK&UHGLWRU&ODLPV

          %UXFH0DQVILHOG&HUWLILFDWH&ODLPVPHDQVFROOHFWLYHO\&ODLPVHYLGHQFHGE\DULVLQJ
   XQGHURULQFRQQHFWLRQZLWKWKH%UXFH0DQVILHOG&HUWLILFDWHVWKH%UXFH0DQVILHOG3DVV7KURXJK
   7UXVW$JUHHPHQWRURWKHUDJUHHPHQWVUHODWHGWKHUHWR



                                                   

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             207517
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


           %UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSPHDQVWKHPHPEHUVRIWKHDGKRFJURXS
   FRQVLVWLQJRIWKHPDMRULW\RIKROGHUVRIWKH%UXFH0DQVILHOG&HUWLILFDWH&ODLPVZKRDUH
   6LJQDWRULHVKHUHWR

          %UXFH0DQVILHOG&HUWLILFDWHVPHDQVWKRVHFHUWDLQSDVVWKURXJKFHUWLILFDWHV
   LVVXHGXQGHUWKH%UXFH0DQVILHOG3DVV7KURXJK7UXVW$JUHHPHQW

           %UXFH0DQVILHOG3DVV7KURXJK7UXVW$JUHHPHQWPHDQVWKDWFHUWDLQ3DVV7KURXJK7UXVW
   $JUHHPHQWGDWHGDVRI-XQHDPRQJ)*)(6DQGWKH0DQVILHOG,7 QRWLQLWV
   LQGLYLGXDOFDSDFLW\EXWVROHO\DV3DVV7KURXJK7UXVWHHIRUWKH%UXFH0DQVILHOG8QLW3DVV
   7KURXJK7UXVW DVWKHVDPHKDVEHHQRUPD\EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHG
   RURWKHUZLVHUHYLVHGIURPWLPHWRWLPHDQGWRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQG
   DJUHHPHQWVUHODWHGWKHUHWR

           %XVLQHVV6HSDUDWLRQ&RPPLWWHHPHDQVDFRPPLWWHHFRPSULVHGRIWKUHHUHSUHVHQWDWLYHV
   RIWKH'HEWRUVDQGWKUHHUHSUHVHQWDWLYHVRIWKH)(1RQ'HEWRU3DUWLHVZKLFKIRUWKHDYRLGDQFH
   RIGRXEWPD\LQFOXGHDGYLVRUVWRWKHDSSOLFDEOH3DUWLHV

           &DXVHRI$FWLRQPHDQVZLWKRXWOLPLWDWLRQDQ\DQGDOODFWLRQVSURFHHGLQJVFDXVHVRI
   DFWLRQFRQWURYHUVLHVOLDELOLWLHVREOLJDWLRQVULJKWVULJKWVRIVHWRIIUHFRXSPHQWULJKWVVXLWV
   GDPDJHVMXGJPHQWVDFFRXQWVGHIHQVHVRIIVHWVFODLPV LQFOXGLQJEXWQRWOLPLWHGWRFODLPV
   DULVLQJXQGHUWKHRULHVRIVXEVWDQWLYHFRQVROLGDWLRQDOWHUHJRDQGSLHUFLQJWKHFRUSRUDWHYHLODQG
   FODLPVXQGHUFKDSWHURIWKH%DQNUXSWF\&RGHDVZHOODVDQ\FODLPVRUULJKWVFUHDWHGSXUVXDQW
   WRVHFWLRQVDQGRIWKH%DQNUXSWF\&RGHXSRQWKHFRPPHQFHPHQWRIWKH%DQNUXSWF\
   &DVHV FRXQWHUFODLPVFURVVFODLPVDIILUPDWLYHGHIHQVHVDQGGHPDQGVRIDQ\NLQGRUFKDUDFWHU
   ZKDWVRHYHUZKHWKHUNQRZQRUXQNQRZQDVVHUWHGRUXQDVVHUWHGUHGXFHGWRMXGJPHQWRU
   RWKHUZLVHOLTXLGDWHGRUXQOLTXLGDWHGIL[HGRUFRQWLQJHQWPDWXUHGRUXQPDWXUHGGLVSXWHGRU
   XQGLVSXWHGVHFXUHGRUXQVHFXUHGDVVHUWDEOHGLUHFWO\RUGHULYDWLYHO\H[LVWLQJRUDULVLQJSULRUWR
   WKH6HWWOHPHQW(IIHFWLYH'DWH LQWKHFDVHRIWKH3DUW\5HOHDVHV RUWKH3ODQ(IIHFWLYH'DWH LQ
   WKHFDVHRIDQ\UHOHDVHVJUDQWHGXQGHUDQ)(63ODQ LQFRQWUDFWRULQWRUWLQODZLQHTXLW\RU
   RWKHUZLVHLQDQ\FRXUWWULEXQDOIRUXPRUSURFHHGLQJXQGHUDQ\ORFDOVWDWHIHGHUDOIRUHLJQ
   VWDWXWRU\UHJXODWRU\RURWKHUODZRUUXOHEDVHGLQZKROHRULQSDUWXSRQDQ\DFWRURPLVVLRQRU
   RWKHUHYHQWRFFXUULQJSULRUWRWKH3HWLWLRQ'DWHRUGXULQJWKHFRXUVHRIWKH%DQNUXSWF\&DVHV
   LQFOXGLQJWKURXJKWKH6HWWOHPHQW(IIHFWLYH'DWH LQWKHFDVHRIWKH3DUW\5HOHDVHV RUWKH3ODQ
   (IIHFWLYH'DWH LQWKHFDVHRIDQ\UHOHDVHVJUDQWHGXQGHUDQ)(63ODQ 

          &HUWDLQ(PSOR\HH5HODWHG2EOLJDWLRQVPHDQVWKHHPSOR\HHUHODWHGREOLJDWLRQV
   GHVFULEHGLQ6HFWLRQ D RIWKLV$JUHHPHQW

          &ODVV$)XQGDPHQWDO'HIDXOWPHDQVWKH)(1RQ'HEWRU3DUWLHV  D IDLOXUHWRSD\WKH
   6HWWOHPHQW&DVKZKHQGXHSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQW E IDLOXUHWRLVVXHWKH
   1HZ)(1RWHVZKHQGXHRUWRPDNHWKH8SIURQW3D\PHQWZKHQGXHSXUVXDQWWRWKHWHUPVDQG
   FRQGLWLRQVVHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQWRU F WDNLQJRIWKH:RUWKOHVV6WRFN
   'HGXFWLRQLQYLRODWLRQRI6HFWLRQ D LLL RIWKLV$JUHHPHQW

          &ODVV%)XQGDPHQWDO'HIDXOWPHDQVWKH)(1RQ'HEWRU3DUWLHV  D IDLOXUHWRPDNH
   DQ\TXDUWHUO\SD\PHQWXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWFDOFXODWHGFRQVLVWHQWZLWKKLVWRULFDO



                                                    

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             208618
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


   SUDFWLFHVSXUVXDQWWRWKH7D[$OORFDWLRQ$JUHHPHQWLQFOXGLQJDQ\SD\PHQWUHODWHGWRWKH
   UHYHUVDORIWKH7D[6HWRIIRUDQ\SD\PHQWUHODWHGWRWKHILOLQJRIWKHIHGHUDOWD[UHWXUQIRU
   WKHWD[\HDUXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWZKHQREOLJDWHGIRUWKHWD[\HDUDQG
   DQ\IXWXUHWD[\HDULIDQ\GXULQJZKLFKD'HEWRU RULWVLQFRPHDQGORVVHV LVLQFOXGHGRQWKH
   )(&RQVROLGDWHG7D[*URXSWD[UHWXUQ E IDLOXUHWRVXEVWDQWLDOO\SHUIRUPXQGHUWKH$PHQGHG
   66$ F IDLOXUHWRWUDQVIHUWKHULJKWVWLWOHDQGLQWHUHVWVLQWKH3OHDVDQWV3RZHU3ODQWDQGUHODWHG
   DVVHWVWRWKH'HEWRUV HVWDWHVGXHWRWKH)(1RQ'HEWRU3DUWLHV EUHDFKRIWKH3OHDVDQWV3XUFKDVH
   $JUHHPHQWDVGHVFULEHGLQ6HFWLRQRIWKLV$JUHHPHQW LQFOXGLQJWKHWUDQVIHURIWKHEHQHILFLDO
   RZQHUVKLSRIWKH3OHDVDQWV3RZHU3ODQWRQWKH3OHDVDQWV7UDQVIHU'DWHWKURXJKDOHDVHFRVW
   EDVHGSRZHUSXUFKDVHDJUHHPHQWRURWKHUPXWXDOO\DJUHHGXSRQDUUDQJHPHQW RU G WKHIDLOXUH
   WRPDNHDQ\SD\PHQWSXUVXDQWWR6HFWLRQ D RIWKLV$JUHHPHQWUHODWHGWRWKH&HUWDLQ
   (PSOR\HH5HODWHG2EOLJDWLRQVZKLFKIDLOXUHLVLQWKHDJJUHJDWHDPRXQWRIPLOOLRQRUPRUH

          &ODLPKDVWKHPHDQLQJJLYHQWRLWLQVHFWLRQ  RIWKH%DQNUXSWF\&RGH

           &2%5$PHDQV6HFWLRQ%RIWKH,QWHUQDO5HYHQXH&RGHRIDQG3DUWRI
   6XEWLWOH%RI7LWOH,RIWKH(PSOR\HH5HWLUHPHQW,QFRPH6HFXULW\$FWRI

           &2%5$&RVWVPHDQVDQ\FRVWV RWKHUWKDQDQ\LQGLUHFWFRVWVUHODWLQJWR+XPDQ
   5HVRXUFHVPDQDJHPHQWVHUYLFHVSXUVXDQWWRWKH$PHQGHG66$ ERUQHE\WKH)(1RQ'HEWRU
   3DUWLHVIRUFRPSOLDQFHZLWK&2%5$XQGHUDQ\JURXSKHDOWKSODQRIWKH)(1RQ'HEWRU3DUWLHV
   UHODWHGWRD'HEWRUV &XUUHQW(PSOR\HHRUD'HEWRUV )RUPHU(PSOR\HHRUDGHSHQGHQWRIHLWKHU
   VXFKSHUVRQ

         &RPPLWWHHPHDQVWKH2IILFLDO&RPPLWWHHRI8QVHFXUHG&UHGLWRUVDSSRLQWHGLQWKH
   %DQNUXSWF\&DVHVRQ$SULODVLWPD\EHFRQVWLWXWHGIURPWLPHWRWLPH

          &RQGLWLRQ)DLOXUH6FHQDULRPHDQVWKHIDLOXUHWRVDWLVI\WKHFRQGLWLRQVVHWIRUWKLQ
   6HFWLRQV E WKURXJK H RIWKLV$JUHHPHQW

           &RQILUPDWLRQ2UGHUPHDQVDQRUGHURIWKH%DQNUXSWF\&RXUWFRQILUPLQJRQHRUPRUH
   RIWKH)(63ODQV

         &UHGLWRU&ODLPVPHDQVFROOHFWLYHO\WKH D %UXFH0DQVILHOG&HUWLILFDWH&ODLPV E 
   )(61RWHV&ODLPVDQG F 3&1&ODLPV

          &XUH1RWLFHPHDQVWKHZULWWHQQRWLFHRIDEUHDFKLQJ3DUW\ VSURSRVHGFXUHWRDQ\
   DOOHJHGGHIDXOWOLVWHGLQD'HIDXOW1RWLFHGHOLYHUHGSXUVXDQWWRWKH'LVSXWH5HVROXWLRQ
   3URFHGXUHV

          &XUH3HULRGPHDQVRWKHUWKDQLQUHVSHFWWRD)XQGDPHQWDO'HIDXOWGD\V

        'HEWRUVPHDQVFROOHFWLYHO\)(6HDFKRILWVGLUHFWDQGLQGLUHFWGHEWRUVXEVLGLDULHVDQG
   )(12&

          'HEWRUV &XUUHQW(PSOR\HHVPHDQVFROOHFWLYHO\DQ\HPSOR\HHWKDWLVDVVLJQHGWRD
   'HEWRUFRPSDQ\FRGHLQWKH6$36\VWHPRI5HFRUGDVRIWKH3ODQ(IIHFWLYH'DWH)RUWKH
   DYRLGDQFHRIGRXEWQRHPSOR\HHWKDWLVDVVLJQHGWRDQ)(1RQ'HEWRU3DUW\ VFRPSDQ\FRGHLQ



                                                   

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             209719
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


   WKH6$36\VWHPRI5HFRUGDVRIWKH3ODQ(IIHFWLYH'DWHVKDOOEHFRQVLGHUHGD'HEWRUV &XUUHQW
   (PSOR\HH

           'HEWRUV )RUPHU(PSOR\HHVPHDQVFROOHFWLYHO\DQ\IRUPHUHPSOR\HHWKDWZDV
   DVVLJQHGWRD'HEWRUFRPSDQ\FRGHLQWKH6$36\VWHPRI5HFRUGSULRUWREXWQRWDVRIWKH3ODQ
   (IIHFWLYH'DWHSURYLGHGKRZHYHUWKDWDSHUVRQVKDOOQRWEHFRQVLGHUHGD'HEWRUV )RUPHU
   (PSOR\HHLIDVRIWKH3ODQ(IIHFWLYH'DWHKHRUVKHLVDVVLJQHGWRD'HEWRURU)(1RQ'HEWRU
   FRPSDQ\FRGHLQWKH6$36\VWHPRI5HFRUGDQGSURYLGHGIXUWKHUKRZHYHUWKDWDSHUVRQVKDOO
   RQO\EHD'HEWRUV )RUPHU(PSOR\HHLISULRUWRWKH3ODQ(IIHFWLYH'DWHKLVRUKHUODVWDVVLJQPHQW
   RIFRPSDQ\FRGHLQWKH6$36\VWHPRI5HFRUGZDVZLWKD'HEWRU

           'HEWRUV 5HWLUHHVPHDQVFROOHFWLYHO\DQ\RIWKH'HEWRUV )RUPHU(PSOR\HHVZKRDV
   RIWKH6HWWOHPHQW(IIHFWLYH'DWHKDVWHUPLQDWHGHPSOR\PHQWIURPD'HEWRUDIWHUVDWLVI\LQJWKH
   DJHDQGVHUYLFHUHTXLUHPHQWVIRUUHWLUHPHQWXQGHUWKHDSSOLFDEOHHPSOR\HHEHQHILWSODQ

          'HIDXOW1RWLFHPHDQVWKHZULWWHQQRWLFHRIDOOHJHGGHIDXOWLQFOXGLQJD)XQGDPHQWDO
   'HIDXOWGHOLYHUHGWRD3DUW\DOOHJHGWREHLQGHIDXOWRIWKLV$JUHHPHQWSXUVXDQWWRWKH'LVSXWH
   5HVROXWLRQ3URFHGXUHV

           'HIHUUHG&RPSHQVDWLRQ&ODLPVPHDQVFODLPVUHODWHGWRWKHSDUWLFLSDWLRQRIWKH
   'HEWRUV &XUUHQW(PSOR\HHVDQG'HEWRUV )RUPHU(PSOR\HHVLQWKH'HIHUUHG&RPSHQVDWLRQ
   3ODQV

           'HIHUUHG&RPSHQVDWLRQ3ODQVPHDQVFROOHFWLYHO\WKH D )LUVW(QHUJ\&RUS
   $PHQGHGDQG5HVWDWHG([HFXWLYH'HIHUUHG&RPSHQVDWLRQ3ODQHIIHFWLYHDVRI1RYHPEHU
    LQFOXGLQJZLWKUHVSHFWWRWKHVXSSOHPHQWDOSHQVLRQEHQHILWVHWIRUWKWKHUHLQLHWKHQRQ
   TXDOLILHGSHQVLRQEHQHILW  E )LUVW(QHUJ\&RUS6XSSOHPHQWDO([HFXWLYH5HWLUHPHQW3ODQ
   DPHQGHGDQGUHVWDWHGDVRI-DQXDU\DQGIXUWKHUDPHQGHG'HFHPEHUDV
   DPHQGHGE\$PHQGPHQW1RHIIHFWLYHDVRI-DQXDU\DQG F )LUVW(QHUJ\&RUS&DVK
   %DODQFH5HVWRUDWLRQ3ODQHIIHFWLYHDVRI-DQXDU\

          'LVFORVXUH6WDWHPHQWPHDQVDGLVFORVXUHVWDWHPHQWWREHILOHGZLWKWKH%DQNUXSWF\
   &RXUWLQFRQQHFWLRQZLWKRQHRUPRUHRIWKH)(63ODQVDVVXFKPD\EHDPHQGHGIURPWLPHWR
   WLPH

          'LVFORVXUH6WDWHPHQW2UGHUPHDQVDQRUGHURIWKH%DQNUXSWF\&RXUWDSSURYLQJRQHRU
   PRUH'LVFORVXUH6WDWHPHQWVDQGWKHYDULRXVSURFHGXUHVLQFRQQHFWLRQZLWKVROLFLWDWLRQRIYRWHV
   ZLWKUHVSHFWWRRQHRUPRUHRIWKH)(63ODQV

         'LVSXWH5HVROXWLRQ3URFHGXUHVPHDQWKHSURFHGXUHVVHWIRUWKLQ$UWLFOH;,,RIWKLV
   $JUHHPHQW

           'LVWULEXWHG1HZ)(1RWHVPHDQVDQ\1HZ)(1RWHVWKDWDUHWREHGLVWULEXWHGGLUHFWO\
   RULQGLUHFWO\WRFUHGLWRUVRIWKH'HEWRUVSXUVXDQWWRWKH)(63ODQV

          '7&PHDQV7KH'HSRVLWRU\7UXVW&RPSDQ\




                                                  

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             210820
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


          (DVWODNH)DFLOLW\PHDQVWKDWFHUWDLQFORVHGIDFLOLW\ORFDWHGDW(ULH5G(DVWODNH2+
   

          (IIOXHQW/LPLW*XLGHOLQHVPHDQVWKHQDWLRQDOUHJXODWRU\VWDQGDUGVIRUZDVWHZDWHU
   GLVFKDUJHGWRVXUIDFHZDWHUVDQGPXQLFLSDOVHZDJHWUHDWPHQWSODQWVLVVXHGE\WKH8QLWHG6WDWHV
   (QYLURQPHQWDO3URWHFWLRQ$JHQF\

          (PSOR\HH5HODWHG&ODLPVPHDQVDOO&ODLPVDJDLQVWWKH'HEWRUVRUWKH5HRUJDQL]HG
   'HEWRUVZLWKUHVSHFWWRWKH&HUWDLQ(PSOR\HH5HODWHG2EOLJDWLRQVWKH9(52 WRWKHH[WHQWVXFK
   &ODLPVDUHWREHERUQHE\)(&RUSDVSURYLGHGLQ6HFWLRQ E RIWKLV$JUHHPHQW WKH3HQVLRQ
   %ULGJHWKH+HDOWK&DUH5XQRII&RVWVWKH&2%5$&RVWVWKH:HOIDUHDQG%HQHILWV3ODQ
   $GPLQLVWUDWLRQ&RVWVDQGWKH0LVFHOODQHRXV(PSOR\HH%HQHILWV3URJUDPV&RVWV

           ([HFXWLRQPHDQVWKHSRLQWLQWLPHDWZKLFKWKLV$JUHHPHQWKDVEHHQGXO\H[HFXWHGE\
   RQHRIWKH6LJQDWRULHV

         ([LVWLQJ)(1RWHVPHDQV)(&RUS VVHQLRUQRWHV6HULHV$GXHRIZKLFK
   DJJUHJDWHSULQFLSDODPRXQWLVLVVXHGDQGRXWVWDQGLQJDVRIWKHGDWHKHUHRI

          )($LUFUDIWPHDQV)($LUFUDIW/HDVLQJ&RUSD'HEWRU

           )(&RQVROLGDWHG7D[*URXSPHDQVXQWLOWKHWD[\HDULPPHGLDWHO\IROORZLQJWKH3ODQ
   (IIHFWLYH'DWHWKH)(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUVFROOHFWLYHO\

          )(&RUSPHDQV)LUVW(QHUJ\&RUSDQ)(1RQ'HEWRU3DUW\DQGWKHXOWLPDWHSDUHQWRI
   HDFKRIWKH'HEWRUV

          )(1RQ'HEWRU3DUWLHVPHDQVFROOHFWLYHO\WKH'HEWRUV QRQ'HEWRU$IILOLDWHV
   LQFOXGLQJ)(&RUS

           )(1RQ'HEWRU5HOHDVHG3DUWLHVPHDQVFROOHFWLYHO\WKH)(1RQ'HEWRU3DUWLHVDQG
   HDFKRIWKHLUUHVSHFWLYHFXUUHQWDQGIRUPHURIILFHUVGLUHFWRUVPHPEHUVVKDUHKROGHUV
   HPSOR\HHVDGYLVRUVDWWRUQH\VSURIHVVLRQDOVDFFRXQWDQWVLQYHVWPHQWEDQNHUVFRQVXOWDQWV
   DJHQWVDQGRWKHUUHSUHVHQWDWLYHV LQFOXGLQJWKHLUUHVSHFWLYHRIILFHUVGLUHFWRUVHPSOR\HHV
   PHPEHUVDQGSURIHVVLRQDOV HDFKVROHO\LQWKHLUFDSDFLW\DVVXFK

           )()(65HYROYHUPHDQVWKDWFHUWDLQPLOOLRQ&UHGLW$JUHHPHQWGDWHG
   'HFHPEHUE\DQGDPRQJ)(&RUSDVOHQGHU)(6DVERUURZHUDQG)*DQG1*DV
   JXDUDQWRUVDVWKHVDPHKDVEHHQRUPD\EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHG
   RURWKHUZLVHUHYLVHGIURPWLPHWRWLPHDQGWRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQG
   DJUHHPHQWVUHODWHGWKHUHWR

          )(12&PHDQV)LUVW(QHUJ\1XFOHDU2SHUDWLQJ&RPSDQ\D'HEWRU

           )(12&6KDUHG6HUYLFHV$JUHHPHQWPHDQVWKDWFHUWDLQ6HUYLFH$JUHHPHQWGDWHG
   -XQHE\DQGDPRQJ)(6&)(12&DQG*381XFOHDU,QFDVWKHVDPHKDVEHHQRUPD\
   EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHGRURWKHUZLVHUHYLVHGIURPWLPHWRWLPHDQG
   WRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQGDJUHHPHQWVUHODWHGWKHUHWR



                                                  

18-50757-amk
 18-50757-amk
  18-50757-amk Doc
                Doc3283
                 Doc3278-2FILED
                     1224-1  FILED
                                 10/16/19
                              FILED 10/14/19ENTERED
                                     08/26/18 ENTERED
                                                    10/16/19
                                               ENTERED 10/14/19
                                                             13:06:00
                                                        08/26/1816:58:59Page
                                                                 22:49:25 Page
                                                                             211921
                                                                           Page  of
                                                                                  of 299
                                                                                     95
                                                                                     of
   


          )(6PHDQV)LUVW(QHUJ\6ROXWLRQV&RUSD'HEWRU

           )(61RWHVPHDQVFROOHFWLYHO\WKRVHFHUWDLQ D VHQLRUQRWHVDQG E 
   VHQLRUQRWHVLVVXHGXQGHUWKH)(61RWHV,QGHQWXUH

          )(61RWHV&ODLPVPHDQVFROOHFWLYHO\DQ\&ODLPVHYLGHQFHGE\DULVLQJXQGHURULQ
   FRQQHFWLRQZLWKWKH)(61RWHV,QGHQWXUHWKH)(61RWHVRURWKHUDJUHHPHQWVUHODWHGWKHUHWR

           )(61RWHV,QGHQWXUHPHDQVWKDWFHUWDLQ,QGHQWXUHGDWHGDVRI$XJXVWDQGWKH
   )LUVW6XSSOHPHQWDO,QGHQWXUHWKHUHWRGDWHGDVRI$XJXVWEHWZHHQ)(6DQGWKH)(6
   1RWHV,7DVWKHVDPHKDVEHHQRUPD\EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHGRU
   RWKHUZLVHUHYLVHGIURPWLPHWRWLPHDQGWRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQG
   DJUHHPHQWVUHODWHGWKHUHWR

          )(61RWHV,7PHDQV7KH%DQNRI1HZ<RUN0HOORQ7UXVW&RPSDQ\1$LQLWV
   FDSDFLW\DVWUXVWHHXQGHUWKH)(61RWHV,QGHQWXUH

           )(63ODQPHDQVDQ\SODQRUMRLQWFKDSWHUSODQRIUHRUJDQL]DWLRQRUDQ\SODQRUMRLQW
   FKDSWHUOLTXLGDWLQJSODQIRUDQ\'HEWRURUJURXSRI'HEWRUVILOHGLQWKH%DQNUXSWF\&DVHVLQ
   DIRUPDFFHSWDEOHWRHDFKRIWKH3DUWLHVHDFKLQWKHLURZQGLVFUHWLRQDQGFRQVLVWHQWLQDOO
   UHVSHFWVZLWKWKHWHUPVRIWKLV$JUHHPHQW)RUWKHDYRLGDQFHRIGRXEWQRWKLQJLQWKLV
   $JUHHPHQWSUHFOXGHVWKH'HEWRUVIURPILOLQJDVLQJOHMRLQWFKDSWHUSODQRIUHRUJDQL]DWLRQRUD
   MRLQWFKDSWHUOLTXLGDWLQJSODQ

           )(63ODQ'RFXPHQWVPHDQVFROOHFWLYHO\DQ\'LVFORVXUH6WDWHPHQWDQ\)(63ODQV
   WKH%DOORWVDQ\'LVFORVXUH6WDWHPHQW2UGHUDQ\&RQILUPDWLRQ2UGHUVDQGUHODWHGQRWLFHVDQG
   DQ\DQGDOORWKHUPDWHULDOVSURYLGHGWRFUHGLWRUVHTXLW\VHFXULW\KROGHUVRURWKHUSDUWLHVLQ
   LQWHUHVWRUILOHGZLWKWKH%DQNUXSWF\&RXUWLQWKH%DQNUXSWF\&DVHVLQFRQQHFWLRQZLWKWKH
   FRQILUPDWLRQRIRQHRUPRUH)(63ODQV

           )(66KDUHG6HUYLFHV$JUHHPHQWPHDQVWKDWFHUWDLQ6HUYLFH$JUHHPHQWGDWHG$SULO
   E\DQGDPRQJ)(6&)(6)*RQEHKDOIRILWVHOIDQGLWVVXEVLGLDULHVDQG1*DVWKHVDPH
   KDVEHHQRUPD\EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHGRURWKHUZLVHUHYLVHGIURP
   WLPHWRWLPHDQGWRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQGDJUHHPHQWVUHODWHGWKHUHWR

          )(67D[2YHUSD\PHQWPHDQVDQ\RYHUSD\PHQWWKDWPD\KDYHEHHQPDGHWRFHUWDLQRI
   WKH'HEWRUVE\)(&RUSSXUVXDQWWRWKH7D[$OORFDWLRQ$JUHHPHQWIRUWKHWD[\HDU

          )(6&PHDQV)LUVW(QHUJ\6HUYLFH&RPSDQ\DQ)(1RQ'HEWRU3DUW\

          )*PHDQV)LUVW(QHUJ\*HQHUDWLRQ//&D'HEWRU

          )*0RUWJDJHPHDQVWKDWFHUWDLQ2SHQ(QG0RUWJDJH*HQHUDO0RUWJDJH,QGHQWXUHDQG
   'HHGRI7UXVWGDWHGDVRI-XQHDVDPHQGHGDQGVXSSOHPHQWHGE\DQGEHWZHHQ)*DQG
   80%%DQN1DWLRQDO$VVRFLDWLRQDVVXFFHVVRUWUXVWHHXQGHUZKLFK)* V)0%VDUHLVVXHGDQG
   RXWVWDQGLQJLQFOXGLQJEXWQRWOLPLWHGWRPLOOLRQRI)0%VVXSSRUWLQJWKH)()(65HYROYHU




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           212
                                                                         Page1022
                                                                               ofof299
                                                                                   of95
   


           )LQDO2UGHUPHDQVDQRUGHURUMXGJPHQWRIWKHUHOHYDQWFRXUWRIFRPSHWHQWMXULVGLFWLRQ
   DVHQWHUHGRQWKHGRFNHWLQWKHUHOHYDQWFDVHVWKDWKDVQRWEHHQUHYHUVHGVWD\HGPRGLILHGRU
   DPHQGHGDQGDVWRZKLFKWKHWLPHWRDSSHDORUVHHNFHUWLRUDULKDVH[SLUHGDQGQRDSSHDORU
   SHWLWLRQIRUFHUWLRUDULKDVEHHQWLPHO\WDNHQRUDVWRZKLFKDQ\DSSHDOWKDWKDVEHHQWDNHQRUDQ\
   SHWLWLRQIRUFHUWLRUDULWKDWKDVEHHQWLPHO\ILOHGKDVEHHQUHVROYHGE\WKHKLJKHVWFRXUWWRZKLFK
   WKHRUGHURUMXGJPHQWZDVDSSHDOHGIURPRUIURPZKLFKFHUWLRUDULZDVVRXJKWSURYLGHGWKDWWKH
   SRVVLELOLW\WKDWDPRWLRQXQGHUVHFWLRQ M RIWKH%DQNUXSWF\&RGHRU%DQNUXSWF\5XOH
   PD\EH EXWKDVQRWEHHQ ILOHGUHODWLQJWRVXFKRUGHURUMXGJPHQWVKDOOQRWSUHYHQWVXFKRUGHURU
   MXGJHPHQWIURPEHLQJD)LQDO2UGHU

          )0%PHDQVDILUVWPRUWJDJHERQG

          )XQFWLRQDO*URXSVVKDOOEHGHILQHGDQGLGHQWLILHGLQWKH$PHQGHG66$DQGVKDOO
   LQFOXGHPXWXDOO\DJUHHGXSRQJURXSLQJVRIVHUYLFHV HJ7UHDVXU\7D[5HFUXLWLQJ0RELOH
   0DLQWHQDQFH ZKLFKPD\LQFOXGHERWKGLUHFWDQGLQGLUHFWELOOLQJIXQFWLRQV

         )XQGDPHQWDO'HIDXOWPHDQVHLWKHUD&ODVV$)XQGDPHQWDO'HIDXOWRUD&ODVV%
   )XQGDPHQWDO'HIDXOW

           *RYHUQPHQWDO(QWLW\PHDQVDQ\QDWLRQRUJRYHUQPHQWDQ\VWDWHPXQLFLSDOLW\RU
   RWKHUSROLWLFDOVXEGLYLVLRQWKHUHRIDQGDQ\HQWLW\ERG\DJHQF\FRPPLVVLRQGHSDUWPHQWERDUG
   EXUHDXRUFRXUWZKHWKHUGRPHVWLFIRUHLJQRUPXOWLQDWLRQDOH[HUFLVLQJH[HFXWLYHOHJLVODWLYH
   MXGLFLDOUHJXODWRU\RUDGPLQLVWUDWLYHIXQFWLRQVRIRUSHUWDLQLQJWRJRYHUQPHQWDQGDQ\RIILFLDO
   WKHUHRI

          +HDOWK&DUH3ODQVPHDQVWKHPHGLFDODQGSUHVFULSWLRQGUXJEHQHILWVSURYLGHGXQGHUWKH
   )LUVW(QHUJ\&RUS+HDOWK&DUH3ODQ)LUVW(QHUJ\3UHVFULSWLRQ'UXJ3ODQDQGDQ\VLPLODUSODQV
   VSRQVRUHGE\)(&RUS

           +HDOWK&DUH5XQRII&RVWVPHDQVDQ\DPRXQWVIRULQFXUUHGEXWQRWUHSRUWHGFODLPVRU
   RWKHUFRVWVUHODWHGWRSDUWLFLSDWLRQLQWKH+HDOWK&DUH3ODQVE\D'HEWRUV &XUUHQW(PSOR\HHRUD
   'HEWRUV )RUPHU(PSOR\HHRUDGHSHQGHQWRIHLWKHUVXFKSHUVRQLQFXUUHGXSWRDQGLQFOXGLQJWKH
   GDWHWKDWWKH'HEWRUVFHDVHSDUWLFLSDWLRQLQWKH+HDOWK&DUH3ODQV

           +ROORZ5RFNPHDQVWKDWFHUWDLQUHVLGXDOZDVWHODQGILOOSODQWORFDWHGLQ6WUDWWRQ2KLR
   WKDWVHUYLFHVWKH:+6DPPLV)DFLOLW\

           ,QWHUFRPSDQ\3URWRFROPHDQVWKDWFHUWDLQ,QWHUFRPSDQ\3URWRFRODWWDFKHGDV([KLELW$
   WRWKH6WDQGVWLOO$JUHHPHQW

          -XO\/HWWHU$JUHHPHQWPHDQVWKDWFHUWDLQOHWWHUDJUHHPHQWGDWHG-XO\
   E\DQGDPRQJ)(6&)(&RUSDQG)(6UHJDUGLQJWKHVDOHRIWKH5HWDLO%RRN$VVHWV

          /LPLWHG5HWLUHH0HGLFDO&ODLPVPHDQVFODLPVIRU5HWLUHH0HGLFDO6XEVLGLHVSD\DEOH
   RQEHKDOIRIWKH'HEWRUV 5HWLUHHVXQGHUWKH+HDOWK&DUH3ODQV

          /LPLWHG8QLRQ0HGLFDO&ODLPVPHDQVFODLPVIRUDQ\UHWLUHHPHGLFDORUSUHVFULSWLRQ
   GUXJEHQHILWVRUSUHPLXPVXEVLGLHVSD\DEOHRQEHKDOIRI D WKH'HEWRUV 5HWLUHHVXQGHUWKH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           213
                                                                         Page1123
                                                                               ofof299
                                                                                   of95
   


   FROOHFWLYHEDUJDLQLQJDJUHHPHQWVDVLQHIIHFWDVRIWKH6HWWOHPHQW(IIHFWLYH'DWH L EHWZHHQ
   )(12&DQGWKH,QWHUQDWLRQDO%URWKHUKRRGRI(OHFWULF:RUNHUV/RFDO8QLRQRU LL DPRQJ
   &OHYHODQG(OHFWULF,OOXPLQDWLQJ&RPSDQ\)(6&)(12&)*DQG8WLOLW\:RUNHUV8QLRQRI
   $PHULFD$)/&,2/RFDO8QLRQDQG E IRUFODULW\VROHO\ZLWKUHVSHFWWRWKHFROOHFWLYH
   EDUJDLQLQJDJUHHPHQWDVLQHIIHFWDVRIWKH6HWWOHPHQW(IIHFWLYH'DWHEHWZHHQ)(12&DQGWKH
   ,QWHUQDWLRQDO%URWKHUKRRGRI(OHFWULF:RUNHUV/RFDO8QLRQWKHHOHYHQDGGLWLRQDOUHWLUHHV
   ZKRWKH'HEWRUVEHOLHYHDUHHOLJLEOHIRUVXFKEHQHILWVDVRI$XJXVWEXWDVRIVXFKGDWH
   KDYHQRWPDGHWKHHOHFWLRQWRUHFHLYHVXFKEHQHILWVXQGHUWKHDSSOLFDEOHXQLRQSODQLQWKHHYHQW
   WKDWLQWKHIXWXUHVXFK'HEWRUV )RUPHU(PSOR\HHVPDNHWKHHOHFWLRQWRUHFHLYHVXFKEHQHILWV

           /7,3PHDQVWKDWFHUWDLQ/RQJ7HUP,QFHQWLYH3URJUDPDGPLQLVWHUHGE\)(&RUS
   VROHO\IRUWKHUHVWULFWHGVWRFNXQLWDZDUGVJUDQWHGLQ0DUFKWKDWYHVWLQ0DUFK

         /7,3&ODLPVPHDQV&ODLPVUHODWHGWRWKHSDUWLFLSDWLRQRIWKH'HEWRUV &XUUHQW
   (PSOR\HHVDQGWKH'HEWRUV )RUPHU(PSOR\HHVLQWKH/7,3

           0DQVILHOG$GYHUVDU\3URFHHGLQJPHDQVDQDGYHUVDU\SURFHHGLQJVXEMHFWWRWKHWHUPVRI
   WKH36$DQGWKH0DQVILHOG3URWRFROUHJDUGLQJWKHDPRXQWDQGQDWXUHRIDOORZHGSUHSHWLWLRQ
   &ODLPVRIDQ\SDUW\WRWKH0DQVILHOG3URWRFROFRQFHUQLQJWKH0DQVILHOG)DFLOLW\$JUHHPHQWVRU
   DULVLQJRXWRIWKHUHMHFWLRQRIWKH0DQVILHOG)DFLOLW\$JUHHPHQWVDQGDQ\VHFXULW\RURWKHU
   LQWHUHVWVFRQQHFWHGWKHUHZLWK

         0DQVILHOG)DFLOLW\$JUHHPHQWVPHDQVWKRVHFHUWDLQ)DFLOLW\/HDVHVZLWK0DQVILHOG
   7UXVWV$)UHODWLQJWRDQXQGLYLGHGLQWHUHVWLQRI8QLWRIWKH0DQVILHOG3ODQW

          0DQVILHOG,7PHDQV:LOPLQJWRQ6DYLQJV)XQG6RFLHW\)6% QRWLQLWVLQGLYLGXDO
   FDSDFLW\EXWVROHO\DV3DVV7KURXJK7UXVWHHIRUWKH%UXFH0DQVILHOG8QLW3DVV7KURXJK
   7UXVWDQG/HDVH,QGHQWXUH7UXVWHHLQFRQQHFWLRQZLWKWKH0DQVILHOG)DFLOLW\$JUHHPHQWV 

         0DQVILHOG,7&ODLPVPHDQVDQ\DQGDOO&ODLPVWKDWPD\RUFRXOGEHDVVHUWHGE\WKH
   0DQVILHOG,7UHODWHGWRWKH0DQVILHOG3ODQW

          0DQVILHOG3ODQWPHDQVWKDWFHUWDLQPHJDZDWWFRDOSRZHUSODQWORFDWHGLQ
   6KLSSLQJSRUW3HQQV\OYDQLD

           0DQVILHOG3URWRFROPHDQVWKDWFHUWDLQ-RLQW6WLSXODWLRQ&RQFHUQLQJ5HMHFWLRQRI
   5HMHFWHG2SHUDWLYH'RFXPHQWV6FKHGXOHDQG3URWRFROIRU'HWHUPLQDWLRQRI&ODLPVRI0DQVILHOG
   3DUWLHVDQG2WKHU0DWWHUV5HODWHGWR%UXFH0DQVILHOG8QLWDWWDFKHGDV([KLELW&WRWKH36$DV
   DPHQGHGPRGLILHGDQGRUVXSSOHPHQWHGIURPWLPHWRWLPH

          0DQVILHOG6HWWOHPHQWPHDQVWKDWFHUWDLQVHWWOHPHQWDJUHHPHQWE\DQGDPRQJWKH%UXFH
   0DQVILHOG&HUWLILFDWHKROGHUV*URXSDQGWKH$G+RF1RWHKROGHUV*URXSDFRS\RIZKLFKLV
   DWWDFKHGKHUHWRDV([KLELW$

          0DQVILHOG8QLWPHDQVXQLWDWWKH0DQVILHOG3ODQW

           0F(OUR\ V5XQ,PSRXQGPHQWPHDQVWKDWFHUWDLQFRDODVKGLVSRVDOVLWHDVVRFLDWHGZLWK
   WKH3OHDVDQWV3RZHU3ODQWORFDWHGQHDU:LOORZ,VODQG:HVW9LUJLQLD



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           214
                                                                         Page1224
                                                                               ofof299
                                                                                   of95
   


           0LVFHOODQHRXV(PSOR\HH%HQHILW3URJUDPVPHDQVWKHIROORZLQJ)(&RUSSURJUDPV
    L WKH$GRSWLRQ$VVLVWDQFH3URJUDP LL WKH)LUVW(QHUJ\(PSOR\HH(GXFDWLRQDO$VVLVWDQFH
   3ODQ LLL WKH+HDOWK\/LYLQJ:HOOQHVV3URJUDPDQG LY WKH:RUN/LIH(PSOR\HH$VVLVWDQFH
   3URJUDP

           0LVFHOODQHRXV(PSOR\HH%HQHILWV3URJUDPV&RVWVPHDQVFRVWV RWKHUWKDQDQ\LQGLUHFW
   FRVWVUHODWLQJWR+XPDQ5HVRXUFHVPDQDJHPHQWVHUYLFHVSXUVXDQWWRWKH$PHQGHG66$ UHODWLQJ
   WRD0LVFHOODQHRXV(PSOR\HH%HQHILW3URJUDPIURPDQGDIWHUWKHGDWHWKDWWKH'HEWRUVFHDVHWR
   SDUWLFLSDWHLQDQ\VXFKSURJUDPZLWKUHVSHFWWRWKH'HEWRUV &XUUHQW(PSOR\HHVRUWKH'HEWRUV 
   )RUPHU(PSOR\HHVLQFOXGLQJDQ\WKHQXQSDLGDPRXQWVUHODWLQJWRWKHSHULRGXSWRDQGLQFOXGLQJ
   WKHGDWHWKDWWKH'HEWRUVFHDVHGSDUWLFLSDWLRQLQWKHDSSOLFDEOH0LVFHOODQHRXV(PSOR\HH%HQHILWV
   3URJUDP

           0RQH\3RRO%DODQFHPHDQVWKH'HEWRUV OLDELOLW\DVRIWKH3HWLWLRQ'DWHDVDGMXVWHGE\
   WKHWUDQVDFWLRQVFRQWHPSODWHGE\6HFWLRQRIWKLV$JUHHPHQWXQGHUWKH1RQ8WLOLW\0RQH\
   3RRO$JUHHPHQW

          1HZ)(1RWHVPHDQVWKHVHQLRUQRWHVGXHRQWKH1HZ)(1RWHV0DWXULW\'DWHWREH
   LVVXHGE\)(&RUSRQWKH3ODQ(IIHFWLYH'DWH

          1HZ)(1RWHV0DWXULW\'DWHPHDQV'HFHPEHU

          1*PHDQV)LUVW(QHUJ\1XFOHDU*HQHUDWLRQ//&D'HEWRU

          12/PHDQVQHWRSHUDWLQJORVVDVFRPSXWHGXQGHUSULQFLSDOVRIIHGHUDOLQFRPHWD[ODZV
   DQGUHJXODWLRQVDQGQRWJHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSDOV

           12/)ORRUPHDQVDFDVKSD\PHQWRIPLOOLRQXQGHUWKH7D[$OORFDWLRQ$JUHHPHQW
   IRUWD[\HDU

           1RQ'LVWULEXWHG1HZ)(1RWHVPHDQVDQ\1HZ)(1RWHVWKDWDUHQRWWREHGLVWULEXWHG
   WRFUHGLWRUVRIWKH'HEWRUVSXUVXDQWWRWKH)(63ODQVSURYLGHGWKDWIRUWKHDYRLGDQFHRIGRXEW
    L VXFK1HZ)(1RWHVPD\EHGLVWULEXWHGWRWKH'HEWRUVSXUVXDQWWRWKH)(63ODQVDQG LL 1RQ
   'LVWULEXWHG1HZ)(1RWHVGRQRWLQFOXGHDQ\1HZ)(1RWHVWKDWDUHXOWLPDWHO\GLVWULEXWHGLQD
   WUDQVDFWLRQRUWUDQVDFWLRQVWKDWDUHH[HPSWIURPWKHUHJLVWUDWLRQUHTXLUHPHQWVRIVHFWLRQRIWKH
   6HFXULWLHV$FWSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH

          1RQ8WLOLW\0RQH\3RRO$JUHHPHQWPHDQVWKDWFHUWDLQ)LIWK$PHQGHGDQG5HVWDWHG
   1RQ8WLOLW\0RQH\3RRO$JUHHPHQWGDWHGDVRI'HFHPEHUDVWKHVDPHKDVEHHQRU
   PD\EHVXEVHTXHQWO\PRGLILHGDPHQGHGVXSSOHPHQWHGRURWKHUZLVHUHYLVHGIURPWLPHWRWLPH
   DQGWRJHWKHUZLWKDOOLQVWUXPHQWVGRFXPHQWVDQGDJUHHPHQWVUHODWHGWKHUHWR

           1RUWK3DUN)DFLOLW\PHDQVWKDWFHUWDLQFRDODVKLPSRXQGPHQWWKDWVHUYHVDPRQJ
   RWKHUVWKH(DVWODNH)DFLOLW\

           1RUWK3DUN3HUPLWPHDQVWKDWFHUWDLQZDWHUSHUPLWQHFHVVDU\WRRSHUDWHWKH1RUWK3DUN
   )DFLOLW\




                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           215
                                                                         Page1325
                                                                               ofof299
                                                                                   of95
   


          1RUWRQPHDQV1RUWRQ(QHUJ\6WRUDJH//&D'HEWRU

           1RWLFHRI5HGXFWLRQPHDQVDZULWWHQQRWLFHGHOLYHUHGE\WKH'HEWRUVWR)(6&SXUVXDQW
   WR6HFWLRQ F RIWKLV$JUHHPHQWLQIRUPLQJ)(6&RIWKH'HEWRUV GHFLVLRQWRUHGXFHWKHOHYHOV
   RIVHUYLFHVSURYLGHGIRUXQGHUWKH$PHQGHG66$

          2(PHDQV2KLR(GLVRQ&RPSDQ\DQ)(1RQ'HEWRU3DUW\

          2$4'$PHDQVWKH2KLR$LU4XDOLW\'HYHORSPHQW$XWKRULW\

          2:'$PHDQV2KLR:DWHU'HYHORSPHQW$XWKRULW\

          3DUW\RU3DUWLHVPHDQVWKH6LJQDWRULHVWRWKLV$JUHHPHQW

          3DUW\5HOHDVHVPHDQVWKHUHOHDVHVSURYLGHGWRWKH)(1RQ'HEWRU3DUWLHVSXUVXDQWWR
   6HFWLRQRIWKLV$JUHHPHQW

           3&1VPHDQVFROOHFWLYHO\WKHIROORZLQJVHULHVRIQRWHVVXSSRUWLQJWKHSROOXWLRQFRQWURO
   UHYHQXHERQGVWKDWZHUHLVVXHGXQGHUWKH3&1/RDQ$JUHHPHQWV D WKHSROOXWLRQFRQWURO
   QRWHVGXH$SULOLVVXHGE\1* E WKHSROOXWLRQFRQWUROQRWHVGXH-XQH
   LVVXHGE\)* F WKHSROOXWLRQFRQWUROQRWHVGXH-XO\LVVXHGE\1* G WKH
   SROOXWLRQFRQWUROQRWHVGXH-DQXDU\LVVXHGE\1* H WKHSROOXWLRQ
   FRQWUROQRWHVGXH'HFHPEHULVVXHGE\)* I WKHSROOXWLRQFRQWUROQRWHVGXH
   1RYHPEHULVVXHGE\)* J WKHSROOXWLRQFRQWUROQRWHVGXH0DUFKLVVXHG
   E\)* K WKHSROOXWLRQFRQWUROQRWHVGXH0D\LVVXHGE\)* L WKH
   SROOXWLRQFRQWUROQRWHVGXH-XQHLVVXHGE\1* M WKHSROOXWLRQFRQWUROQRWHVGXH
   'HFHPEHULVVXHGE\1* N WKHSROOXWLRQFRQWUROQRWHVGXH2FWREHU
   LVVXHGE\1* O WKHSROOXWLRQFRQWUROQRWHVGXH2FWREHULVVXHGE\1* P WKH
   SROOXWLRQFRQWUROQRWHVGXH1RYHPEHULVVXHGE\1* Q WKHSROOXWLRQ
   FRQWUROQRWHVGXH1RYHPEHULVVXHGE\1* R WKHSROOXWLRQFRQWUROQRWHVGXH
   -XQHLVVXHGE\1* S WKHSROOXWLRQFRQWUROQRWHVGXH'HFHPEHULVVXHG
   E\1* T WKHSROOXWLRQFRQWUROQRWHVGXH'HFHPEHULVVXHGE\1* U WKH
   SROOXWLRQFRQWUROQRWHVGXH$SULOLVVXHGE\)* V WKHSROOXWLRQFRQWUROQRWHVGXH
   -XO\LVVXHGE\1* W WKHSROOXWLRQFRQWUROQRWHVGXH'HFHPEHULVVXHGE\
   )* X WKHSROOXWLRQFRQWUROQRWHVGXH$XJXVWLVVXHGE\)* Y WKH
   SROOXWLRQFRQWUROQRWHVGXH2FWREHULVVXHGE\)* Z WKHSROOXWLRQFRQWUROQRWHV
   GXH-XQHLVVXHGE\)* [ WKHSROOXWLRQFRQWUROQRWHVGXHLVVXHGE\)* \ 
   WKHSROOXWLRQFRQWUROQRWHVGXH-DQXDU\LVVXHGE\1* ] WKHSROOXWLRQ
   FRQWUROQRWHVGXH-DQXDU\LVVXHGE\1* DD WKHSROOXWLRQFRQWUROQRWHVGXH
   $XJXVWLVVXHGE\)* EE WKHSROOXWLRQFRQWUROQRWHVGXH-XQH 
   PLOOLRQLQSULQFLSDO LVVXHGE\1* FF WKHSROOXWLRQFRQWUROQRWHVGXH-XQH
    PLOOLRQLQSULQFLSDO LVVXHGE\1* GG WKHSROOXWLRQFRQWUROQRWHVGXH-XQH
    PLOOLRQLQSULQFLSDO LVVXHGE\1*DQG HH WKHSROOXWLRQFRQWUROQRWHVGXH
   -DQXDU\LVVXHGE\1*

          3&1&ODLPVPHDQVFROOHFWLYHO\DQ\&ODLPVHYLGHQFHGE\DULVLQJXQGHURULQ
   FRQQHFWLRQZLWKWKH3&1/RDQ$JUHHPHQWVWKH3&1VRURWKHUDJUHHPHQWVUHODWHGWKHUHWR



                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           216
                                                                         Page1426
                                                                               ofof299
                                                                                   of95
   


           3&1/RDQ$JUHHPHQWVPHDQFROOHFWLYHO\DVWKH\PD\KDYHEHHQVXEVHTXHQWO\
   DPHQGHGWKRVHFHUWDLQ D $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHU
   EHWZHHQWKH2$4'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXH E ([HPSW
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ3(')$DQG)*UHODWLQJWR
   PLOOLRQRI3&1VGXH F ([HPSW)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHU
   EHWZHHQ3(')$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXH G ([HPSW)DFLOLWLHV
   /RDQ$JUHHPHQWGDWHGDVRI-XO\DVDPHQGHGEHWZHHQ3(')$DQG)*UHODWLQJWR
   PLOOLRQRI3&1VGXHDQGFHUWDLQUHODWHG)0%VLVVXHGDQGRXWVWDQGLQJXQGHUWKH)*
   0RUWJDJH H 3ROOXWLRQ&RQWURO)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUDV
   DPHQGHGEHWZHHQWKH%&,'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXHDQGFHUWDLQ
   UHODWHG)0%VLVVXHGDQGRXWVWDQGLQJXQGHUWKH)*0RUWJDJH I :DVWH:DWHU)DFLOLWLHV/RDQ
   $JUHHPHQWGDWHGDVRI$SULOEHWZHHQWKH2:'$DQG)*UHODWLQJWRPLOOLRQRI
   3&1VGXH J 3ROOXWLRQ&RQWURO)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI6HSWHPEHU
   EHWZHHQ%&,'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXHDQGFHUWDLQUHODWHG)0%V
   LVVXHGDQGRXWVWDQGLQJXQGHUWKH)*0RUWJDJH K 3ROOXWLRQ&RQWURO)DFLOLWLHV/RDQ$JUHHPHQW
   GDWHGDVRI$SULOEHWZHHQ%&,'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXH
    L $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI$XJXVWEHWZHHQ2$4'$DQG
   )*UHODWLQJWRPLOOLRQRI3&1VGXH M :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ2:'$DQG1*UHODWLQJWR
   PLOOLRQRI3&1VGXH N $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI-XQH
   EHWZHHQ2$4'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXHDQGFHUWDLQUHODWHG
   )0%VLVVXHGDQGRXWVWDQGLQJXQGHUWKH)*0RUWJDJH O $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQW
   GDWHGDVRI-XQHEHWZHHQ2$4'$DQG)*UHODWLQJWRPLOOLRQRI3&1VGXH
   DQGFHUWDLQUHODWHG)0%VLVVXHGDQGRXWVWDQGLQJXQGHUWKH)*0RUWJDJH P 3ROOXWLRQ&RQWURO
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHUEHWZHHQ%&,'$DQG1*UHODWLQJWR
   PLOOLRQRI3&1VGXH Q $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI
   'HFHPEHUEHWZHHQ2$4'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH R 
   $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ2$4'$DQG
   1*UHODWLQJWRPLOOLRQRI3&1VGXH S $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHG
   DVRI6HSWHPEHUEHWZHHQ2$4'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH
    T :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHU
   EHWZHHQ2:'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH U :DVWH:DWHU
   )DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ
   2:'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH V :DVWH:DWHU)DFLOLWLHVDQG6ROLG
   :DVWH)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI6HSWHPEHUEHWZHHQ2:'$DQG1*
   UHODWLQJWRPLOOLRQRI3&1VGXH W :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV
   /RDQ$JUHHPHQWGDWHGDVRI-XQHEHWZHHQ2:'$DQG1*UHODWLQJWRPLOOLRQ
   RI3&1VGXHDQGFHUWDLQUHODWHG)0%VLVVXHGDQGRXWVWDQGLQJXQGHUWKH1*0RUWJDJH DV
   GHILQHGEHORZ  X 3ROOXWLRQ&RQWURO)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHU
   EHWZHHQ%&,'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH Y 3ROOXWLRQ&RQWURO
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI-XQHEHWZHHQ2$4'$DQG)*UHODWLQJWR
   PLOOLRQRI3&1VGXH Z $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI$SULO
   EHWZHHQ2$4'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH [ 3ROOXWLRQ&RQWURO
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI$SULOEHWZHHQ%&,'$DQG1*UHODWLQJWR
   PLOOLRQRI3&1VGXH \ 3ROOXWLRQ&RQWURO)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI-XQH
   EHWZHHQ%&,'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH ] $LU4XDOLW\



                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           217
                                                                         Page1527
                                                                               ofof299
                                                                                   of95
   


   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI6HSWHPEHUEHWZHHQ2$4'$DQG1*UHODWLQJWR
   PLOOLRQRI3&1VGXH DD :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV/RDQ
   $JUHHPHQWGDWHG6HSWHPEHUEHWZHHQ2:'$DQG1*UHODWLQJWRPLOOLRQRI
   3&1VGXH EE $LU4XDOLW\)DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI'HFHPEHU
   EHWZHHQ2$4'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH FF $LU4XDOLW\
   )DFLOLWLHV/RDQ$JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ2$4'$DQG1*UHODWLQJ
   WRPLOOLRQRI3&1VGXH GG :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV/RDQ
   $JUHHPHQWGDWHGDVRI1RYHPEHUEHWZHHQ2:'$DQG1*UHODWLQJWRPLOOLRQ
   RI3&1VGXHDQG HH :DVWH:DWHU)DFLOLWLHVDQG6ROLG:DVWH)DFLOLWLHV/RDQ$JUHHPHQW
   EHWZHHQ2:'$DQG1*UHODWLQJWRPLOOLRQRI3&1VGXH

          3(')$PHDQVWKH3HQQV\OYDQLD(FRQRPLF'HYHORSPHQW)LQDQFLQJ$XWKRULW\

            3HQVLRQ%ULGJHPHDQVWKHWHUPVRIVHFWLRQ%RIWKH3HQVLRQ3ODQDVLQHIIHFWRQWKH
   6HWWOHPHQW(IIHFWLYH'DWHDQGDVPD\EHDPHQGHGLQWKHIXWXUHDVFRQWHPSODWHGE\6HFWLRQ
   RIWKLV$JUHHPHQWXQGHUZKLFKDQHOLJLEOHSDUWLFLSDQWZKR L LVDWOHDVWDJHEXWQRW\HWDJH
   DQGLVFUHGLWHGZLWKDWOHDVW\HDUVRIVHUYLFHDWWKHWLPHRIWHUPLQDWLRQRIHPSOR\PHQW LL 
   LVWHUPLQDWHGEHFDXVHWKHDVVHWVLQKLVRUKHUEXVLQHVVXQLWDUHVROGRQRUEHIRUH'HFHPEHU
   DIWHUJLYLQJHIIHFWWRWKHDPHQGPHQWFRQWHPSODWHGE\6HFWLRQ F RIWKLV$JUHHPHQWDQG
    LLL UHPDLQVHPSOR\HGE\WKHEX\HUXQWLOWKHSDUWLFLSDQWUHDFKHVDJHRUKDVDQHDUOLHU
   TXDOLI\LQJWHUPLQDWLRQRIHPSOR\PHQWZLOOEHHOLJLEOHWRHOHFWWRUHFHLYHHDUO\UHWLUHPHQW
   EHQHILWVXQGHUWKH3HQVLRQ3ODQDVLIWKHSDUWLFLSDQWKDGUHPDLQHGHPSOR\HGE\DSDUWLFLSDWLQJ
   HPSOR\HUXQGHUWKH3HQVLRQ3ODQXQWLOUHDFKLQJDJH

          3HQVLRQ3ODQPHDQVWKHWD[TXDOLILHG)LUVW(QHUJ\&RUS0DVWHU3HQVLRQ3ODQ

          3HQVLRQ3ODQ&ODLPVPHDQVFODLPVDULVLQJIURPRUUHODWHGWRWKH3HQVLRQ3ODQ

            3HUPLWWHG7UDQVIHUPHDQVD7UDQVIHUWKDWPHHWVRQHRIWKHIROORZLQJUHTXLUHPHQWV
    D WKHLQWHQGHGWUDQVIHUHHLVDQRWKHU6XSSRUWLQJ3DUW\RU LL WKH7UDQVIHULVDFFRPSDQLHGE\WKH
   H[HFXWLRQRID7UDQVIHU$JUHHPHQWSULRUWRRUFRQFXUUHQWO\ZLWKWKHFORVLQJRIVXFK7UDQVIHU
   DQGWKHWUDQVIHURUSURYLGHVWKHIXOO\H[HFXWHG7UDQVIHU$JUHHPHQWWRFRXQVHOWRHDFK3DUW\SULRU
   WRRUFRQFXUUHQWO\ZLWKWKHFORVLQJRIVXFK7UDQVIHU

          3HUPLWWHG7UDQVIHUHHPHDQVD3HUVRQZKRPD\EHWKHWUDQVIHUHHLQD3HUPLWWHG
   7UDQVIHU

           3HUVRQPHDQVDQ\QDWXUDOSHUVRQILUPLQGLYLGXDOFRUSRUDWLRQEXVLQHVVWUXVWMRLQW
   YHQWXUHDVVRFLDWLRQFRPSDQ\OLPLWHGOLDELOLW\FRPSDQ\SDUWQHUVKLSRURWKHURUJDQL]DWLRQRU
   HQWLW\ZKHWKHULQFRUSRUDWHGRUXQLQFRUSRUDWHGRUDQ\*RYHUQPHQWDO(QWLW\

          3HWLWLRQ'DWHPHDQV0DUFK

             3ODQ(IIHFWLYH'DWHPHDQVIRUWKHSXUSRVHVRIWKLV$JUHHPHQWWKHHDUOLHVWGDWHRQ
   ZKLFK L DQ)(63ODQIRUHDFK'HEWRUKDVEHFRPHHIIHFWLYHLQDFFRUGDQFHZLWKLWVWHUPVDQG
    LL DOORIWKHFRQGLWLRQVWRHIIHFWLYHQHVVVHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQWKDYHEHHQ
   VDWLVILHGRUZDLYHGLQZULWLQJE\WKHDSSOLFDEOH3DUWLHVLQDFFRUGDQFHZLWK6HFWLRQRIWKLV
   $JUHHPHQW,IDQ)(63ODQIRUDWOHDVWRQHEXWQRWDOORIWKH'HEWRUVKDVEHFRPHHIIHFWLYHLQ


                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           218
                                                                         Page1628
                                                                               ofof299
                                                                                   of95
   


   DFFRUGDQFHZLWKLWVRZQWHUPVWKH)(1RQ'HEWRU3DUWLHVPD\LQWKHLUVROHGLVFUHWLRQGHFODUH
   WKDWVROHO\IRUWKHSXUSRVHVRIWKLV$JUHHPHQWWKH3ODQ(IIHFWLYH'DWHKDVRFFXUUHG

          3ODQ(IIHFWLYH'DWH1RWLFHPHDQVWKHZULWWHQQRWLFHRIWKHSURSRVHG3ODQ(IIHFWLYH
   'DWHWKDWPXVWEHGHOLYHUHGLQZULWLQJE\WKH'HEWRUVWRWKH)(1RQ'HEWRU3DUWLHVLQ
   DFFRUGDQFHZLWKWKHSURYLVLRQVRI6HFWLRQRIWKLV$JUHHPHQW

           3ODQ(IIHFWLYH'DWH,QVXIILFLHQF\1RWLFHPHDQVZULWWHQQRWLFHE\WKH)(1RQ'HEWRU
   3DUWLHVWRWKHRWKHU3DUWLHVRIWKHLUEHOLHIWKDWDQ\FRQGLWLRQRI6HFWLRQRIWKLV$JUHHPHQW
   ZLOOQRWEHPHWE\WKHSURSRVHG3ODQ(IIHFWLYH'DWHOLVWHGLQWKH3ODQ(IIHFWLYH'DWH1RWLFH

           3OHDVDQWV&ORVLQJ'DWHPHDQVWKHGDWHRQZKLFKWKH3OHDVDQWV3RZHU3ODQWLV
   WUDQVIHUUHGWRWKH3OHDVDQWV3XUFKDVHUIROORZLQJWKHVDWLVIDFWLRQRIWKHDSSOLFDEOHFRQGLWLRQV RU
   ZDLYHUE\WKHSDUW\HQWLWOHGWRZDLYHVXFKFRQGLWLRQV WRWKHWUDQVIHURIRZQHUVKLSRIWKH
   3OHDVDQWV3RZHU3ODQWWRWKH3OHDVDQWV3XUFKDVHUVHWIRUWKLQWKH3OHDVDQWV3XUFKDVH$JUHHPHQW

           3OHDVDQWV2XWDJHPHDQVWKHVFKHGXOHG1RYHPEHURXWDJHIRUWKH3OHDVDQWV3RZHU
   3ODQWZKLFKRXWDJHVKDOOEHSHUIRUPHGLQDFFRUGDQFHZLWKPHUFKDQWJHQHUDWRUSUDFWLFHDQG
   FRQVLVWHQWZLWKSDVWSUDFWLFH

         3OHDVDQWV3RZHU3ODQWPHDQVWKHPHJDZDWWSRZHUSODQWORFDWHGLQ:LOORZ,VODQG
   :HVW9LUJLQLDDQGFXUUHQWO\RZQHGE\$(6XSSO\

          3OHDVDQWV3XUFKDVH$JUHHPHQWPHDQVWKDWFHUWDLQ$VVHW3XUFKDVH$JUHHPHQWWREH
   H[HFXWHGSULRUWRWKH3ODQ(IIHFWLYH'DWHDPRQJ$(6XSSO\DVVHOOHUDQGWKH3OHDVDQWV
   3XUFKDVHUDVEX\HUIRUWKH3OHDVDQWV3RZHU3ODQWZKLFKDJUHHPHQWVKDOORWKHUZLVHEH
   UHDVRQDEO\DFFHSWDEOHWRWKH3DUWLHV

           3OHDVDQWV3XUFKDVHUPHDQVWKHHQWLW\GHVLJQDWHGE\WKH'HEWRUVWREHWKHEX\HUXQGHU
   WKH3OHDVDQWV3XUFKDVH$JUHHPHQW7KH3OHDVDQWV3XUFKDVHUVKDOOHLWKHUEHD D 'HEWRU E 
   5HRUJDQL]HG'HEWRU F QHZO\FUHDWHGVSHFLDOSXUSRVHHQWLW\RIWKHHTXLW\RIZKLFKVKDOO
   EHRZQHGE\RQHRUPRUHRIWKH'HEWRUVRUWKH5HRUJDQL]HG'HEWRUVRU G DWKLUGSDUW\
   SXUFKDVHUGHVLJQDWHGE\WKH'HEWRUVZLWKWKHFRQVHQWRIWKH&RPPLWWHHDQGWKH6XSSRUWLQJ
   3DUWLHVVXFKFRQVHQWQRWWREHXQUHDVRQDEO\ZLWKKHOG

          3OHDVDQWV7UDQVIHU'DWHPHDQV-DQXDU\RUDQHDUOLHUGDWHDVPD\EHDJUHHGWR
   EHWZHHQWKH'HEWRUVDQG$(6XSSO\LQWKH3OHDVDQWV3XUFKDVH$JUHHPHQWVXEMHFWWRDSSURYDOE\
   DQ\UHTXLUHGVWDWHRUIHGHUDOJRYHUQPHQWDOHQWLW\

           36$PHDQVWKDWFHUWDLQ3URFHVV6XSSRUW$JUHHPHQWE\DQGDPRQJWKH'HEWRUVDQG
   FHUWDLQFUHGLWRUDQGVWDNHKROGHUSDUWLHVVLJQDWRU\WKHUHWRGDWHGDVRI0DUFK LQFOXGLQJ
   DOOH[KLELWVDQGVFKHGXOHVDWWDFKHGWKHUHWR DVWKHVDPHKDVEHHQRUPD\EHVXEVHTXHQWO\
   PRGLILHGDPHQGHGRUVXSSOHPHQWHGIURPWLPHWRWLPH

          4XDOLILHG0DUNHWPDNHUPHDQVD3HUVRQWKDW D KROGVLWVHOIRXWWRWKHSXEOLFRUWKH
   DSSOLFDEOHSULYDWHPDUNHWVDVVWDQGLQJUHDG\LQWKHRUGLQDU\FRXUVHRIEXVLQHVVWRSXUFKDVHIURP
   FXVWRPHUVDQGVHOOWRFXVWRPHUV&ODLPVRIWKH'HEWRUV RUHQWHUZLWKFXVWRPHUVLQWRORQJDQG
   VKRUWSRVLWLRQVLQ&ODLPVDJDLQVWWKH'HEWRUV LQLWVFDSDFLW\DVDGHDOHURUPDUNHWPDNHULQ


                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           219
                                                                         Page1729
                                                                               ofof299
                                                                                   of95
   


   &ODLPVDJDLQVWWKH'HEWRUVDQG E LVLQIDFWUHJXODUO\LQWKHEXVLQHVVRIPDNLQJDPDUNHWLQ
   &ODLPVDJDLQVWLVVXHUVRUERUURZHUV LQFOXGLQJGHEWVHFXULWLHVRURWKHUGHEW 

         5DLO&ODLP6HWWOHPHQWPHDQVWKDWFHUWDLQ6HWWOHPHQW$JUHHPHQWGDWHG0D\E\
   DQGDPRQJ)(&RUS)*%16)5DLOZD\&RPSDQ\DQG&6;7UDQVSRUWDWLRQ,QF

          5HJLVWUDWLRQ'HIDXOWPHDQVWKHIDLOXUHRI)(&RUSWRVDWLVI\DWOHDVWRQHRIWKH
   IROORZLQJUHTXLUHPHQWV

                   D    FRPSOHWHWKHLQLWLDOGLVWULEXWLRQRIDOORIWKH'LVWULEXWHG1HZ)(1RWHVRQ
   WKH3ODQ(IIHFWLYH'DWHLQDWUDQVDFWLRQRUWUDQVDFWLRQVWKDWDUHH[HPSWIURPWKHUHJLVWUDWLRQ
   UHTXLUHPHQWVRIVHFWLRQRIWKH6HFXULWLHV$FWSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH
   LQDFFRUGDQFHZLWK6HFWLRQ H LL $ SXUVXDQWWRDYDOLG5HJLVWUDWLRQ6WDWHPHQWLQ
   DFFRUGDQFHZLWK6HFWLRQ H LL % RUSXUVXDQWWRDYDOLGUHVDOHVKHOI5HJLVWUDWLRQ6WDWHPHQWLQ
   DFFRUGDQFHZLWK6HFWLRQ H LL & 

                  E       ILOHDUHVDOHVKHOI5HJLVWUDWLRQ6WDWHPHQWLQDFFRUGDQFHZLWK6HFWLRQ
    H LL & DQGNHHSVXFKUHVDOHVKHOI5HJLVWUDWLRQ6WDWHPHQWFRQWLQXRXVO\HIIHFWLYH
   VXSSOHPHQWHGDQGDPHQGHGLQDFFRUGDQFHZLWK6HFWLRQ H LLL DQG  FRPSO\ZLWKDOORILWV
   REOLJDWLRQVXQGHU6HFWLRQ I RU

                  F       FRPSOHWHDQ$%H[FKDQJHLQDFFRUGDQFHZLWK6HFWLRQ H LL ' 
   DQG  FRPSO\ZLWKDOORILWVREOLJDWLRQVXQGHU6HFWLRQ I 

          5HJLVWUDWLRQ6WDWHPHQWPHDQVDUHJLVWUDWLRQVWDWHPHQWRI)(&RUSILOHGZLWKWKH6(&
   SXUVXDQWWRWKH6HFXULWLHV$FW

          5HRUJDQL]HG'HEWRUVPHDQVWKH'HEWRUVRQDQGDIWHUWKH3ODQ(IIHFWLYH'DWH

           5HTXLVLWH&HUWLILFDWHKROGHUVPHDQVWKHKROGHUVRIDPDMRULW\RIWKH%UXFH0DQVILHOG
   &HUWLILFDWH&ODLPV

         5HTXLVLWH1RWHKROGHUVPHDQVFROOHFWLYHO\WKHKROGHUVRIWKHPDMRULW\LQDJJUHJDWH
   DPRXQWRI D WKH3&1&ODLPVDQG E WKH)(61RWHV&ODLPV

          5HWDLO%RRN$VVHWVPHDQVWKHDVVHWVEHLQJVROGSXUVXDQWWKHMotion of Debtors
   Pursuant to 11 U.S.C. §§ 105, 363, 364, 365, and 503 and Fed R. Bankr. P. 2002, 6004, and
   6006 for Entry of (I) Order Approving (A) Bid Procedures, (B) Procedures for Assumption and
   Assignment of Certain Executory Contracts and Related Notices, (C) Notice of Auction and Sale
   Hearing, and (D) Related Relief and (II) Order (A) Approving the Sale of the Debtors' Retail
   Power Sales Assets Free and Clear of Liens, Claims, Encumbrances and other Interest, (B)
   Approving Assumption and Assignment of Certain Executory Contracts, and (C) Granting
   Related ReliefILOHGRQWKHGRFNHWRIWKH%DQNUXSWF\&DVHVDW'RFNHW1R

           5HWLUHH*URXS/LIH,QVXUDQFH&ODLPVPHDQVFODLPVRIWKH'HEWRUV 5HWLUHHV
   SDUWLFLSDWLQJLQWKH5HWLUHH*URXS/LIH,QVXUDQFH3ODQDVRIWKH6HWWOHPHQW(IIHFWLYH'DWHRUDQ\
   RIWKH'HEWRUV )RUPHU(PSOR\HHVZKRRQRUSULRUWRWKH3ODQ(IIHFWLYH'DWHKDVWHUPLQDWHG
   HPSOR\PHQWIURPD'HEWRUDIWHUVDWLVI\LQJWKHDJHDQGVHUYLFHUHTXLUHPHQWVLIDQ\XQGHUWKH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           220
                                                                         Page1830
                                                                               ofof299
                                                                                   of95
   


   5HWLUHH*URXS/LIH,QVXUDQFH3ODQRURIWKHVXUYLYLQJEHQHILFLDULHVRIVXFKUHWLUHHVIRUEHQHILWV
   SD\DEOHXQGHUWKH5HWLUHH*URXS/LIH,QVXUDQFH3ODQ

          5HWLUHH*URXS/LIH,QVXUDQFH3ODQPHDQVWKH)LUVW(QHUJ\&RUS*URXS/LIH,QVXUDQFH
   3ODQ RUVLPLODUSUHGHFHVVRUSODQV 

           5HWLUHH0HGLFDO6XEVLGLHVPHDQVUHWLUHHPHGLFDODQGSUHVFULSWLRQGUXJEHQHILWVRU
   SUHPLXPVXEVLGLHVLQFOXGLQJRSWRXWSD\PHQWVEXWRQO\WRWKHH[WHQWWKDWVXFKREOLJDWLRQVDUH
   VSHFLILFDOO\SURYLGHGIRUXQGHUD+HDOWK&DUH3ODQ

          6$36\VWHPRI5HFRUGPHDQVWKH6\VWHPV$SSOLFDWLRQVDQG3URGXFWVLQ'DWD
   3URFHVVLQJV\VWHPPDLQWDLQHGDQGFRQWUROOHGE\)(6&

          6(&PHDQVWKH6HFXULWLHVDQG([FKDQJH&RPPLVVLRQ

           6HFXULWLHV$FWPHDQVWKH6HFXULWLHV$FWRIDVDPHQGHGFRGLILHGDW86&
   DHWVHT

           6HSDUDWLRQ$JUHHPHQWPHDQVWKHDJUHHPHQWWKHWHUPVRIZKLFKDUHSDUWLDOO\GHVFULEHG
   LQ6HFWLRQRIWKLV$JUHHPHQWWKDWZLOOEHH[HFXWHGDPRQJWKH'HEWRUVDQGWKHDSSOLFDEOH)(
   1RQ'HEWRU3DUWLHVLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH)(1RQ'HEWRU3DUWLHV
   DQGWKH'HEWRUV7KH'HEWRUVZLOOFRQVXOWZLWKWKH6XSSRUWLQJ3DUWLHVDQGWKH&RPPLWWHH
   UHJDUGLQJWKHWHUPVRIWKH6HSDUDWLRQ$JUHHPHQW

          6HWWOHPHQW$SSURYDO2UGHUPHDQVDQRUGHURIWKH%DQNUXSWF\&RXUWLQIRUPDQG
   VXEVWDQFHDFFHSWDEOHWRWKH)(1RQ'HEWRU3DUWLHVLQWKHLUVROHGLVFUHWLRQDQGUHDVRQDEO\
   DFFHSWDEOHWRWKHRWKHU3DUWLHVDSSURYLQJWKH6HWWOHPHQW0RWLRQWKHWHUPVRIWKLV$JUHHPHQWDQG
   JUDQWLQJUHODWHGUHOLHI$IRUP6HWWOHPHQW$SSURYDO2UGHULVDWWDFKHGKHUHWRDV([KLELW%

          6HWWOHPHQW&DVKPHDQVWKHFDVKVHWWOHPHQWSD\PHQWGHVFULEHGLQ6HFWLRQRIWKLV
   $JUHHPHQWLQDQDPRXQWHTXDOWRPLOOLRQZKLFKDPRXQWVKDOOQRWEHVXEMHFWWRDQ\VHWRII
   RUUHGXFWLRQ

           6HWWOHPHQW(IIHFWLYH'DWHPHDQVWKHHDUOLHVWGDWHRQZKLFKDOORIWKHFRQGLWLRQVWR
   HIIHFWLYHQHVVVHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQWKDYHEHHQVDWLVILHG

           6HWWOHPHQW0RWLRQPHDQVDPRWLRQIRUDSSURYDORIWKLV$JUHHPHQWXQGHUDPRQJ
   RWKHUV%DQNUXSWF\5XOHDQGVHFWLRQVDQGRIWKH%DQNUXSWF\&RGHLQ
   IRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH)(1RQ'HEWRU3DUWLHVDQGUHDVRQDEO\DFFHSWDEOHWRWKH
   RWKHU3DUWLHV

          6KDUHG6HUYLFHV$JUHHPHQWVPHDQVFROOHFWLYHO\WKH)(66KDUHG6HUYLFHV$JUHHPHQW
   DQGWKH)(12&6KDUHG6HUYLFHV$JUHHPHQW

          6LJQDWRU\PHDQVDQ\3DUW\ZKR([HFXWHVWKLV$JUHHPHQW

          6WDQGVWLOO$JUHHPHQWPHDQVWKDWFHUWDLQ6WDQGVWLOO$JUHHPHQWE\DQGDPRQJWKH
   'HEWRUVWKH)(1RQ'HEWRU3DUWLHVDQGFHUWDLQFUHGLWRUSDUWLHVGDWHGDVRI0DUFK



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           221
                                                                         Page1931
                                                                               ofof299
                                                                                   of95
   


    LQFOXGLQJDOOH[KLELWVDQGVFKHGXOHVDWWDFKHGWKHUHWR DVLWPD\EHDPHQGHGRUVXSSOHPHQWHG
   IURPWLPHWRWLPHWKHDVVXPSWLRQRIZKLFKZDVDSSURYHGE\WKH%DQNUXSWF\&RXUWRQ0D\
   

         6XSSRUWLQJ3DUWLHVPHDQVFROOHFWLYHO\ D WKH$G+RF1RWHKROGHUV*URXSDQG E WKH
   %UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS

          6XVSHQVLRQ3HULRGPHDQVDQ\SHULRGFRQWHPSODWHGE\6HFWLRQ H RIWKLV$JUHHPHQW
   GXULQJZKLFK)(&RUSPD\GHIHUWKHILOLQJRIRUVXVSHQGWKHXVHRIDQ\5HJLVWUDWLRQ6WDWHPHQW
   UHTXLUHGWREHILOHGE\WKLV$JUHHPHQW

          7D[$OORFDWLRQ$JUHHPHQWPHDQVWKDWFHUWDLQ,QWHUFRPSDQ\,QFRPH7D[$OORFDWLRQ
   $JUHHPHQWGDWHGDVRI-DQXDU\E\DQGDPRQJ)(&RUSDQGHDFKRILWVVXEVLGLDULHV
   LQFOXGLQJWKH'HEWRUVDVWKHVDPHKDVEHHQRUPD\EHVXEVHTXHQWO\PRGLILHGDPHQGHG
   VXSSOHPHQWHGRURWKHUZLVHUHYLVHGIURPWLPHWRWLPHDQGWRJHWKHUZLWKDOOLQVWUXPHQWV
   GRFXPHQWVDQGDJUHHPHQWVUHODWHGWKHUHWR

          7D[0DWWHUV$JUHHPHQWPHDQVWKHDJUHHPHQWWKHWHUPVRIZKLFKDUHSDUWLDOO\
   GHVFULEHGLQ6HFWLRQ G RIWKLV$JUHHPHQWWKDWZLOOEHH[HFXWHGDPRQJWKH'HEWRUVDQGWKH
   DSSOLFDEOH)(1RQ'HEWRU3DUWLHVLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH)(1RQ
   'HEWRU3DUWLHVDQGWKH'HEWRUV7KH'HEWRUVZLOOFRQVXOWZLWKWKH6XSSRUWLQJ3DUWLHVDQGWKH
   &RPPLWWHHUHJDUGLQJWKHWHUPVRIWKH7D[0DWWHUV$JUHHPHQW

           7UDQVIHUPHDQVWKHVDOHXVHSOHGJHDVVLJQPHQWWUDQVIHUSHUPLVVLRQRIWKH
   SDUWLFLSDWLRQLQRUWKHRWKHUZLVHGLVSRVDORIDQ\RZQHUVKLS LQFOXGLQJDQ\%HQHILFLDO
   2ZQHUVKLS LQWKH&UHGLWRU&ODLPVSURYLGHGKRZHYHUWKDWDQ\SOHGJHLQIDYRURIDEDQNRU
   EURNHUGHDOHUDWZKLFKD6XSSRUWLQJ3DUW\PDLQWDLQVDQDFFRXQWZKHUHVXFKEDQNRUEURNHU
   GHDOHUKROGVDVHFXULW\LQWHUHVWRURWKHUHQFXPEUDQFHRYHUSURSHUW\LQWKHDFFRXQWJHQHUDOO\VKDOO
   QRWEHGHHPHGD7UDQVIHUIRUDQ\SXUSRVHVLQWKLV$JUHHPHQW

          7UDQVIHU$JUHHPHQWPHDQVDQDJUHHPHQWWRHIIHFWXDWHD7UDQVIHULQDIRUPUHDVRQDEO\
   DFFHSWDEOHWRWKH3DUWLHVXQGHUZKLFKD3HUPLWWHG7UDQVIHUHHDJUHHVDPRQJRWKHUWKLQJVWREH
   ERXQGWRWKHWHUPVRIWKLV$JUHHPHQW

           7UXVW),QWHUHVWPHDQVWKHLQWHUHVWRI)(&RUSLQWKH0DQVILHOG7UXVW)D
   'HODZDUHVWDWXWRU\WUXVWWKDWLVSDUW\WRD0DQVILHOG)DFLOLW\$JUHHPHQWUHODWLQJWRDQXQGLYLGHG
   LQWHUHVWLQRI8QLWRIWKH0DQVILHOG3ODQW

            8SIURQW3D\PHQWPHDQVWKHFDVKSD\PHQWLIDQ\E\)(&RUSWRWKH'HEWRUVLQDQ
   DPRXQWHTXDOWRWKHGLIIHUHQFHLIDQ\EHWZHHQWKHSULQFLSDODPRXQWRIWKH1HZ)(1RWHVDQG
   WKHPDUNHWSULFHRIWKH1HZ)(1RWHVDVGHWHUPLQHGSHUWKHEHORZFDOFXODWLRQ VHH([KLELW&IRU
   LOOXVWUDWLYHH[DPSOH 

          $     7KHVWDWHGFRXSRQUDWHRQWKH1HZ)(1RWHVZLOOEHHTXDOWRWKHLQWHUSRODWHG
                  \LHOGRQ867UHDVXU\VHFXULWLHVZLWKDWHUPEDVHGRQWKH3ODQ(IIHFWLYH'DWHDQG
                  DPDWXULW\GDWHRI'HFHPEHU7KH\LHOGRQ867UHDVXU\VHFXULWLHVZLOO
                  EHLQWHUSRODWHGE\FDOFXODWLQJWKHWLPHZHLJKWHGDYHUDJH\LHOGRQWKHWZR
                  WUDQFKHVRI867UHDVXU\6HFXULWLHVZLWKPDWXULW\GDWHVPRVWFORVHO\SUHFHGLQJ


                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           222
                                                                         Page2032
                                                                               ofof299
                                                                                   of95
   


                   DQGIROORZLQJ'HFHPEHUZLWKWKHWLPHZHLJKWLQJEDVHGRQWKHQXPEHU
                   RIGD\VEHWZHHQ'HFHPEHUDQGWKHUHVSHFWLYH867UHDVXU\6HFXULW\
                   PDWXULW\GDWHVEHLQJUHIHUHQFHG

            %    7KHFDVKIORZVDVVRFLDWHGZLWKWKH1HZ)(1RWHVDVGHWHUPLQHGE\WKHSULQFLSDO
                   DPRXQWRIPLOOLRQDQGWKHFDOFXODWLRQRIWKHVWDWHGFRXSRQUDWHGHWDLOHGLQ
                   SDUDJUDSK$ZLOOEHGLVFRXQWHGEDFNWRWKH3ODQ(IIHFWLYH'DWHXVLQJDGLVFRXQW
                   UDWHHTXDOWRWKHLQWHUSRODWHG\LHOGRQ)(&RUS VH[LVWLQJVHQLRUXQVHFXUHGQRWHV
                   7KH\LHOGRQ)(&RUS VVHQLRUXQVHFXUHGQRWHVZLOOEHLQWHUSRODWHGE\FDOFXODWLQJ
                   WKHWLPHZHLJKWHGDYHUDJH\LHOGRQWKHWZRWUDQFKHVRI)(&RUS VVHQLRU
                   XQVHFXUHGQRWHVZLWKPDWXULW\GDWHVPRVWFORVHO\SUHFHGLQJDQGIROORZLQJ
                   'HFHPEHUUHVSHFWLYHO\ZLWKWKHWLPHZHLJKWLQJEDVHGRQWKHQXPEHURI
                   GD\VEHWZHHQ'HFHPEHUDQGWKHUHVSHFWLYH)(&RUSVHQLRUXQVHFXUHG
                   QRWHVPDWXULW\GDWHVEHLQJUHIHUHQFHG

            &    7KH8SIURQW3D\PHQWZLOOEHHTXDOWRPLOOLRQOHVVWKHUHVXOWRIWKHSUHVHQW
                   YDOXHFDOFXODWLRQGHWDLOHGLQSDUDJUDSK%

          9DFDWLRQ&ODLPVPHDQVDQ\FODLPVJXDUDQWHHGE\)(&RUSLQWKDWFHUWDLQ*XDUDQWHH
   GDWHGDVRI)HEUXDU\LQIDYRURIFHUWDLQHPSOR\HHVZKR L SDUWLFLSDWHLQWKH
   )LUVW(QHUJ\7LPH2II3URJUDP LL KDYHSDUWLFLSDWHGLQDSUHGHFHVVRUSODQRQRUEHIRUH
   'HFHPEHUDQG LLL KDYHHDUQHGDEDQNHGRUIUR]HQYDFDWLRQEHQHILW

            9(52PHDQVD9ROXQWDU\(QKDQFHG5HWLUHPHQW2SWLRQ VXEVWDQWLDOO\VLPLODUWRVXFK
   RSWLRQRIIHUHGE\)(6&WRFHUWDLQHPSOR\HHVLQ RIIHUHGE\WKH'HEWRUVGXULQJFDOHQGDU
   \HDUEXWSULRUWRWKH3ODQ(IIHFWLYH'DWHWRDQ\RIWKH'HEWRUV &XUUHQW(PSOR\HHVWKDWDUH
   DWOHDVWDJHE\'HFHPEHULQFRQQHFWLRQZLWKDZRUNIRUFHUHGXFWLRQ

            :DLYHG7D[&ODLPVPHDQVDQ\&ODLPLQUHVSHFWRIWKH)(67D[2YHUSD\PHQW

           :HOIDUHDQG%HQHILW3ODQ$GPLQLVWUDWLRQ&RVWVPHDQVWKHFRVWV RWKHUWKDQDQ\LQGLUHFW
   FRVWVUHODWLQJWR+XPDQ5HVRXUFHVPDQDJHPHQWVHUYLFHVSXUVXDQWWRWKH$PHQGHG66$ UHODWLQJ
   WRWKHDGPLQLVWUDWLRQRIDQ\:HOIDUH3ODQWKDWDUHLQFXUUHGZLWKUHVSHFWWRRUDOORFDEOHWRWKH
   'HEWRUV &XUUHQW(PSOR\HHVRUWKH'HEWRUV )RUPHU(PSOR\HHVIURPDQGDIWHUWKHGDWHRQZKLFK
   WKH'HEWRUVFHDVHWRSDUWLFLSDWHLQDQ\VXFKSODQ

            :HOIDUH3ODQVPHDQVWKHZHOIDUHEHQHILWSODQVRUSURJUDPVVSRQVRUHGE\)(&RUSRU
   )(6&

           :HVW/RUDLQ3ODQWPHDQVWKHPHJDZDWWSRZHUSODQWORFDWHGLQ/RUDLQ2KLRDQG
   FXUUHQWO\RZQHGE\)*

           :+6DPPLV)DFLOLW\PHDQVWKDWFHUWDLQPHJDZDWWSRZHUSODQWORFDWHGLQ
   6WUDWWRQ2KLRFXUUHQWO\RZQHGE\)*

           :RUWKOHVV6WRFN'HGXFWLRQPHDQVDQ\GHGXFWLRQUHODWHGWR)(&RUS VRZQHUVKLS
   LQWHUHVWLQWKH'HEWRUVWREHFODLPHGSXUVXDQWWR86&




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           223
                                                                         Page2133
                                                                               ofof299
                                                                                   of95
   


          6HFWLRQ,QWHUSUHWDWLRQ

                   D      5HIHUHQFHV5HIHUHQFHVWRDQ\$SSHQGL[$UWLFOH([KLELW
   6FKHGXOHRU6HFWLRQZLWKRXWPRUHDUHWR$SSHQGLFHV$UWLFOHV([KLELWV6FKHGXOHVDQG
   6HFWLRQVWRRURIWKLV$JUHHPHQW

                   E    +HDGLQJV7KHVHFWLRQKHDGLQJVFRQWDLQHGLQWKLV$JUHHPHQWDUHIRU
   UHIHUHQFHRQO\DQGVKDOOQRWDIIHFWWKHPHDQLQJRULQWHUSUHWDWLRQRIWKLV$JUHHPHQW

                     F    :RUG8VDJH([FHSWZKHUHWKHFRQWH[WFOHDUO\UHTXLUHVWRWKHFRQWUDU\ L 
   LQVWDQFHVRIJHQGHURUHQWLW\VSHFLILFXVDJH HJKLVKHULWVRULQGLYLGXDO VKDOOQRWEH
   LQWHUSUHWHGWRSUHFOXGHWKHDSSOLFDWLRQRIDQ\SURYLVLRQRIWKLV$JUHHPHQWWRDQ\LQGLYLGXDORU
   HQWLW\ LL ZRUGVLQWKHVLQJXODUVKDOOLQFOXGHWKHSOXUDODQGZRUGVLQWKHSOXUDOVKDOOLQFOXGHWKH
   VLQJXODU LLL WKHZRUGRUVKDOOQRWEHDSSOLHGLQLWVH[FOXVLYHVHQVH LY LQFOXGLQJVKDOO
   PHDQLQFOXGLQJZLWKRXWOLPLWDWLRQDQGLQFOXGLQJEXWQRWOLPLWHGWRDQG Y DFFRXQWLQJ
   WHUPVQRWGHILQHGVKDOOKDYHWKHPHDQLQJVDVVLJQHGWRWKHPLQDFFRUGDQFHZLWKWKH8QLWHG6WDWHV 
   JHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSOHV

                    G      /DZ8QOHVVRWKHUZLVHSURYLGHGKHUHLQUHIHUHQFHVWRODZVUHJXODWLRQV
   DQGRWKHUJRYHUQPHQWDOUXOHVPHDQVVXFKODZVUHJXODWLRQVDQGUXOHVDQGDQ\RUGHUV
   LQVWUXPHQWVRURIILFLDOJRYHUQPHQWLQWHUSUHWDWLRQVPDGHXQGHUWKHUHOHYDQWODZVUHJXODWLRQVRU
   UXOHVDVLQHIIHFWDWWKHWLPHRIGHWHUPLQDWLRQ WDNLQJLQWRDFFRXQWDQ\DPHQGPHQWVH[WHQVLRQV
   RUVXSSOHPHQWVWKHUHRIHIIHFWLYHDWVXFKWLPHZLWKRXWUHJDUGWRZKHWKHUWKHDPHQGPHQWV
   H[WHQVLRQVRUVXSSOHPHQWVZHUHHQDFWHGRUDGRSWHGDIWHUWKHGDWHRIWKH([HFXWLRQRIWKLV
   $JUHHPHQW DQGLQFOXGHVDOOVXFFHVVRUODZVUHJXODWLRQVDQGUXOHVWKHUHWR

                   H    &XUUHQF\5HIHUHQFHVWRFDVKRUGROODUVPHDQVWKHODZIXO
   FXUUHQF\RIWKH8QLWHG6WDWHV

                    I    -XULVGLFWLRQ7KHZRUGIHGHUDOUHIHUVWRODZVDJHQFLHVRURWKHU
   DWWULEXWHVRIWKH8QLWHG6WDWHV DQGQRWWRDQ\6WDWHRUORFDOLW\WKHUHRI 7KHPHDQLQJRIWKH
   WHUPVGRPHVWLFDQGIRUHLJQVKDOOEHGHWHUPLQHGE\UHIHUHQFHWRWKH8QLWHG6WDWHV

                   J     'DWHVDQG7LPH5HIHUHQFHVWRGD\VPHDQVFDOHQGDUVGD\V$OOGDWHV
   DQGWLPHVVSHFLILHGLQWKLV$JUHHPHQWDUHRIWKHHVVHQFHDQGVKDOOEHVWULFWO\HQIRUFHG

                                     $57,&/(,,
                                          
                      2%/,*$7,2162)7+()(121'(%7253$57,(6

           6HFWLRQ6HWWOHPHQW&DVK2QWKH3ODQ(IIHFWLYH'DWH)(&RUSZLOOSD\RUZLOO
   FDXVHWREHSDLGWKH6HWWOHPHQW&DVKWRWKH5HRUJDQL]HG'HEWRUVZKLFKWKH'HEWRUVPD\
   GLVWULEXWHWRWKHLUFUHGLWRUVSXUVXDQWWRDQ\)(63ODQV

           6HFWLRQ(PSOR\HH5HODWHG,WHPV1RWKLQJKHUHLQLVLQWHQGHGWRFUHDWHRUGRHV
   FUHDWHDQ\DGGLWLRQDOULJKWRUFODLPWRFRYHUDJHLQFOXGLQJSUHPLXPVXEVLGLHVRUWRFUHDWHDQ\
   YHVWHGULJKWWRVXFKEHQHILWVIRUWKH'HEWRUV &XUUHQW(PSOR\HHVWKH'HEWRUV )RUPHU
   (PSOR\HHVWKH'HEWRUV 5HWLUHHVRUDQ\HPSOR\HHVRIWKH)(1RQ'HEWRU3DUWLHVXQGHUDQ\


                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           224
                                                                         Page2234
                                                                               ofof299
                                                                                   of95
   


   HPSOR\HHEHQHILWSODQSODQGRFXPHQWRUFROOHFWLYHEDUJDLQLQJDJUHHPHQWWKDWGRHVQRWRWKHUZLVH
   H[LVWRQWKHGDWHRIWKLV$JUHHPHQW7KH'HEWRUV &XUUHQW(PSOR\HHVDQGWKH'HEWRUV )RUPHU
   (PSOR\HHVZLOODWDOOWLPHVEHVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVRIWKHDSSOLFDEOH+HDOWK&DUH
   3ODQRU:HOIDUH3ODQLQFOXGLQJSHUWKHVSHFLILFWHUPVRIWKHDSSOLFDEOH+HDOWK&DUH3ODQRU
   :HOIDUH3ODQWKHUHVHUYDWLRQRIWKHULJKWE\)(&RUSRIFRPSOHWHGLVFUHWLRQWRDPHQGRU
   WHUPLQDWHVXFK+HDOWK&DUH3ODQRU:HOIDUH3ODQRUWKHDFFHVVWRVXFK+HDOWK&DUH3ODQRU
   :HOIDUH3ODQ

           D     ([FHSWZLWKUHVSHFWWRWKH/7,3IURPDQGDIWHUWKH3ODQ(IIHFWLYH'DWH)(&RUS
          ZLOOSD\RUFDXVHWREHSDLG LQFOXGLQJIURPDQDSSOLFDEOHWUXVWRURWKHUIXQGLQJYHKLFOH
          PDLQWDLQHGE\DQ\)(1RQ'HEWRU3DUW\ DOOHPSOR\HHDVVRFLDWHG&ODLPVDQGJXDUDQWHHV
          RIWKH'HEWRUV &XUUHQW(PSOR\HHVDQGWKH'HEWRUV )RUPHU(PSOR\HHVDVDQGZKHQVXFK
          REOLJDWLRQVEHFRPHGXHDQGSD\DEOHWRWKH'HEWRUV &XUUHQW(PSOR\HHVDQG'HEWRUV 
          )RUPHU(PSOR\HHVXQGHUWKHDSSOLFDEOHSODQGRFXPHQWVVROHO\IRU L 3HQVLRQ3ODQ
          &ODLPV LL 'HIHUUHG&RPSHQVDWLRQ&ODLPV LLL 5HWLUHH*URXS/LIH,QVXUDQFH&ODLPV
           LY 9DFDWLRQ&ODLPV Y /LPLWHG5HWLUHH0HGLFDO&ODLPVZLWKUHVSHFWWRDQ\RIWKH
          'HEWRUV 5HWLUHHVDQG YL DQ\/LPLWHG8QLRQ0HGLFDO&ODLPV:LWKUHVSHFWWRWKH/7,3
          &ODLPV)(&RUSZLOOSD\WRWKH'HEWRUV &XUUHQW(PSOR\HHVDQGWKH'HEWRUV )RUPHU
          (PSOR\HHVSDUWLFLSDWLQJLQWKH/7,3WKRVHDPRXQWVWKDWEHFRPHYHVWHGDVRI0DUFK
          QRODWHUWKDQ0DUFK

           E     $Q\9(52FDQEHRIIHUHGLQDFFRUGDQFHZLWKWKHWHUPVRIWKLV6HFWLRQ E 
          GXULQJFDOHQGDU\HDUEXWSULRUWRWKH3ODQ(IIHFWLYH'DWH7RWKHH[WHQWWKH'HEWRUV
          HOHFWWRXQGHUWDNHDZRUNIRUFHUHGXFWLRQLQFDOHQGDU\HDUEXWSULRUWRWKH3ODQ
          (IIHFWLYH'DWHRWKHUWKDQZLWKUHVSHFWWRHPSOR\HHVDVVLJQHGWRWKH)(12&FRPSDQ\
          FRGHLQWKH6$36\VWHPRI5HFRUGWKHQ)(&RUSZLOOSD\RQO\IRUWKHFRVWVRIWKH
          WHPSRUDU\SHQVLRQHQKDQFHPHQWSRUWLRQRIDQ\9(52RIIHUHG FDSSHGDWIRUDQ\
          HPSOR\HHZKRHOHFWVWKH9(52SHUPRQWKSHUHPSOR\HHXQWLODJHRUD
          PLQLPXPRIWZR\HDUV LQFRQQHFWLRQZLWKVXFK9(52DQGRQO\IRUWKH'HEWRUV &XUUHQW
          (PSOR\HHVZKR L UHDFKDJHRQRUEHIRUH'HFHPEHUDQG LL KDYH
          FRPSOHWHGDWOHDVWWHQRUPRUH\HDUVRIFUHGLWHGVHUYLFHVRUEHQHILWVHUYLFHE\WKH
          HPSOR\HH VUHWLUHPHQWGDWHXQGHUWKHDSSOLFDEOHWHUPVRIWKHSODQWKDWJRYHUQVWKH
          HPSOR\HH VDFFUXDORIUHJXODUSHQVLRQEHQHILWV)RUWKHDYRLGDQFHRIGRXEWLIDQ\RIWKH
          'HEWRUVRIIHUVD9(52WRHPSOR\HHVDVVLJQHGWRWKH)(12&FRPSDQ\FRGHLQWKH6$3
          6\VWHPRI5HFRUGWKH)(1RQ'HEWRU3DUWLHVVKDOOKDYHQRREOLJDWLRQVUHODWHGWKHUHWR

           F     :LWKUHVSHFWWRWKH'HEWRUV &XUUHQW(PSOR\HHV)(&RUSZLOODPHQGWKH3HQVLRQ
          %ULGJHWRDSSO\WRVDOHVRIWKHDVVHWVRIDEXVLQHVVXQLWFORVLQJRQRUEHIRUH'HFHPEHU
          DQGFODULI\WKDWWKH3HQVLRQ%ULGJHFRYHUVWHUPLQDWLRQVUHVXOWLQJIURPWKHWUDQVIHU
          RIWKHDVVHWVRIDEXVLQHVVXQLWWRDQHQWLW\WKDWLVQRWDQ$IILOLDWHRI)(&RUS LQDGGLWLRQ
          WRWKHVDOHRIWKHDVVHWVRIDEXVLQHVVXQLWWRDQHQWLW\WKDWLVQRWDQ$IILOLDWHRI)(&RUS 
          FORVLQJRQRUEHIRUHVXFKGDWH)RUWKHDYRLGDQFHRIGRXEWDQ\'HEWRU VHPHUJHQFHIURP
          FKDSWHUDORQHVKDOOQRWFRQVWLWXWHDWHUPLQDWLRQHYHQWIRUDQ\RIWKH'HEWRUV &XUUHQW
          (PSOR\HHVIRUSXUSRVHVRIWKH3HQVLRQ%ULGJH7KHUHTXLUHPHQWVRIWKLV6HFWLRQ F 
          VKDOOQRWDSSO\LI L SURKLELWHGE\ODZRUUHJXODWLRQRU LL FRXQVHOWR)(&RUS
          GHWHUPLQHVLQLWVUHDVRQDEOHMXGJPHQWWKDWDQ\3HQVLRQ3ODQDPHQGPHQWUHTXLUHGWR
          HIIHFWXDWHVXFKUHTXLUHPHQWVZRXOGMHRSDUGL]HWKH3HQVLRQ3ODQ VWD[TXDOLILHGVWDWXV,Q



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           225
                                                                         Page2335
                                                                               ofof299
                                                                                   of95
   


         WKHHYHQWWKHFLUFXPVWDQFHVGHVFULEHGLQ L RU LL LQWKHSUHFHGLQJVHQWHQFHSUHYHQW)(
         &RUSIURPH[SDQGLQJWKH3HQVLRQ%ULGJHWRWUDQVIHUVRIDEXVLQHVVXQLW)(&RUSZLOO
         H[WHQGWKH3HQVLRQ%ULGJHZLWKUHVSHFWWRWKH'HEWRUV &XUUHQW(PSOR\HHVWRFRYHUVDOHV
         FORVLQJRQRUEHIRUH'HFHPEHU

          G     :LWKUHVSHFWWRDQ\H[LVWLQJFROOHFWLYHEDUJDLQLQJDJUHHPHQWXQGHUZKLFKD
         'HEWRUDQGD)(1RQ'HEWRU3DUW\DUHVLJQDWRU\HPSOR\HUV)(6&DQGWKHDSSOLFDEOH
         )(1RQ'HEWRU3DUW\VKDOOZRUNFRRSHUDWLYHO\ZLWKWKH'HEWRUVWRVHSDUDWHVXFKH[LVWLQJ
         FROOHFWLYHEDUJDLQLQJDJUHHPHQWZLWKWKHDSSOLFDEOHXQLRQLQWRVHSDUDWHFROOHFWLYH
         EDUJDLQLQJDJUHHPHQWVSURYLGHGKRZHYHUWKDWVXFKFRRSHUDWLRQVKDOOEHRQD
         FRPPHUFLDOO\UHDVRQDEOHEDVLVZKLFKPD\LQFOXGHWKHLQFXUUHQFHRIXQUHLPEXUVHGGH
         PLQLPLVH[SHQVHV RUDGGLWLRQDOFRVWVWRWKHH[WHQWUHLPEXUVHGE\WKH'HEWRUV E\WKH)(
         1RQ'HEWRU3DUWLHVDQGVKDOOQRWUHTXLUHWKH)(1RQ'HEWRU3DUWLHVWRXQGHUWDNHDQ\
         DFWLRQWKDWZLOOFDXVHDQDGYHUVHHIIHFWRQRUUHVXOWLQDORVVRIULJKWVZLWKRXWDGHTXDWH
         FRQVLGHUDWLRQWRWKH)(1RQ'HEWRU3DUWLHV$GGLWLRQDOO\)(6&DQGWKHDSSOLFDEOH)(
         1RQ'HEWRU3DUWLHVVKDOOZRUNFRRSHUDWLYHO\ZLWKWKH'HEWRUVLQWKH'HEWRUV GHIHQVHRI
         DQ\FODLPVRUDFWLRQVDVVHUWHGE\WKH3%*&ZLWKUHVSHFWWRSHULRGVSULRUWRWKH3ODQ
         (IIHFWLYH'DWHLQFOXGLQJE\SURYLGLQJDQ\QHFHVVDU\LQIRUPDWLRQRUGRFXPHQWVWRWKH
         'HEWRUVSURYLGHGKRZHYHUWKDWVXFKFRRSHUDWLRQVKDOOEHRQDFRPPHUFLDOO\UHDVRQDEOH
         EDVLVZKLFKPD\LQFOXGHWKHLQFXUUHQFHRIXQUHLPEXUVHGGHPLQLPLVH[SHQVHV RU
         DGGLWLRQDOFRVWVWRWKHH[WHQWUHLPEXUVHGE\WKH'HEWRUV E\WKH)(1RQ'HEWRU3DUWLHV
         DQGVKDOOQRWUHTXLUHWKH)(1RQ'HEWRU3DUWLHVWRXQGHUWDNHDQ\DFWLRQWKDWZLOOFDXVHDQ
         DGYHUVHHIIHFWRQRUUHVXOWLQDORVVRIULJKWVZLWKRXWDGHTXDWHFRQVLGHUDWLRQWRWKH)(
         1RQ'HEWRU3DUWLHV

          H    :LWKUHVSHFWWRFHVVDWLRQRISDUWLFLSDWLRQE\WKH'HEWRUV

                 L     7KH'HEWRUVDJUHHWKDWWKH\VKDOOFHDVHWRSDUWLFLSDWHLQDQ\+HDOWK&DUH
                3ODQ:HOIDUH3ODQRU0LVFHOODQHRXV(PSOR\HH%HQHILW3URJUDPRQWKH3ODQ
                (IIHFWLYH'DWHRURQVXFKGDWHSULRUWRWKH3ODQ(IIHFWLYH'DWHDVWKH'HEWRUV
                VKDOOGHWHUPLQH

                 LL    8SRQFHVVDWLRQRISDUWLFLSDWLRQE\WKH'HEWRUVLQDQ\+HDOWK&DUH3ODQ
                :HOIDUH3ODQRU0LVFHOODQHRXV(PSOR\HH%HQHILW3URJUDPRQRUSULRUWRWKH3ODQ
                (IIHFWLYH'DWH)(&RUSDOVRDJUHHVWRWKHIROORZLQJSURYLVLRQV

                        $  :KHQWKH'HEWRUVFHDVHWRSDUWLFLSDWHLQDQ\+HDOWK&DUH3ODQ)(
                        &RUSDQG)(6&ZLOOQRWFKDUJHWKH'HEWRUVIRUDQ\+HDOWK&DUH5XQRII
                        &RVWVXQGHURUUHODWHGWRVXFK+HDOWK&DUH3ODQ

                         %  :KHQWKH'HEWRUVFHDVHWRSDUWLFLSDWHLQDQ\+HDOWK&DUH3ODQ)(
                        &RUSDQG)(6&ZLOOQRWFKDUJHH[FHSWIRUDQ\LQGLUHFWFRVWVUHODWLQJWR
                        +XPDQ5HVRXUFHVPDQDJHPHQWVHUYLFHVSXUVXDQWWRWKH$PHQGHG66$
                        WKH'HEWRUVIRUDQ\FRVWVXQGHURUUHODWHGWRVXFK+HDOWK&DUH3ODQEXW
                        VKDOOEHDEOHWRFKDUJHWKH'HEWRUV &XUUHQW(PSOR\HHVRUWKH'HEWRUV 
                        )RUPHU(PSOR\HHVRUDQ\GHSHQGHQWWKHUHRIIRUDQ\&2%5$&RVWVZLWK
                        UHVSHFWWRVXFKSHUVRQV



                                                

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           226
                                                                         Page2436
                                                                               ofof299
                                                                                   of95
   


                          &  :KHQWKH'HEWRUVFHDVHWRSDUWLFLSDWHLQDQ\:HOIDUH3ODQ)(
                         &RUSDQG)(6&ZLOOQRWFKDUJHWKH'HEWRUVIRUDQ\:HOIDUHDQG%HQHILWV
                         3ODQ$GPLQLVWUDWLRQ&RVWVXQGHURUUHODWHGWRVXFK:HOIDUH3ODQ

                          '  :KHQWKH'HEWRUVFHDVHWRSDUWLFLSDWHLQDQ\0LVFHOODQHRXV
                         (PSOR\HH%HQHILW3URJUDPWKDWLVDYDLODEOHWRJHQHUDOO\DOOHPSOR\HHVRI
                         )(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUVWKHQ)(&RUSDQG)(6&ZLOOQRW
                         FKDUJHWKH'HEWRUVIRUDQ\0LVFHOODQHRXV(PSOR\HH%HQHILWV3URJUDPV
                         &RVWVXQGHURUUHODWHGWRVXFK0LVFHOODQHRXV(PSOR\HH%HQHILW3URJUDP

          6HFWLRQ7D[$OORFDWLRQ$JUHHPHQW

                   D   7KH)(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUVZLOOSHUIRUPXQGHUWKH7D[
   $OORFDWLRQ$JUHHPHQWZLWKUHVSHFWWRDOOSHULRGVRUSRUWLRQVWKHUHRIHQGLQJRQRUEHIRUHWKH3ODQ
   (IIHFWLYH'DWH

                   E     8QGHUQRFLUFXPVWDQFHVVKDOO)(&RUSWDNHDQ\DFWLRQWRWHUPLQDWHRU
   DPHQGWRWKHGHWULPHQWRIWKH'HEWRUVWKH7D[$OORFDWLRQ$JUHHPHQWSULRUWRWKH3ODQ(IIHFWLYH
   'DWH2QWKH3ODQ(IIHFWLYH'DWHLQFRQVLGHUDWLRQIRUWKHUHOHDVHVGHVFULEHGLQ6HFWLRQVDQG
   RIWKLV$JUHHPHQWWKH)(1RQ'HEWRU3DUWLHVZLOOUHYHUVHWKH7D[6HWRIIDQGWRWKH
   H[WHQWQRWSUHYLRXVO\VDWLVILHGSXUVXDQWWRWKHWHUPVRIWKH7D[$OORFDWLRQ$JUHHPHQWPDNHWKH
   7D[3D\PHQW

                    F     7KH)(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUVZLOOSHUIRUPXQGHUWKH7D[
   $OORFDWLRQ$JUHHPHQWIRUWD[\HDULQFOXGLQJWKH)(1RQ'HEWRU3DUWLHV SUHSD\PHQWIRU
   WKHXVHRIWKH'HEWRUV 12/VEDVHGXSRQ)(&RUS VSURMHFWLRQVRIWKHDPRXQWRIWKH'HEWRUV 
   12/VWKDWWKH)(1RQ'HEWRUVZLOOXVHLQWD[\HDUSURYLGHGWKDWQRWZLWKVWDQGLQJ
   DQ\WKLQJWRWKHFRQWUDU\KHUHLQRULQWKH7D[$OORFDWLRQ$JUHHPHQWWKH)(1RQ'HEWRU3DUWLHV
   VKDOOJXDUDQWHHDSD\PHQWWRWKH'HEWRUVRIDQDPRXQWHTXDOWRWKH12/)ORRUIRUWKHXVHRIWKH
   'HEWRUV 12/VIRUWD[\HDU7RWKHH[WHQWWKDWWKHDPRXQWDFWXDOO\SDLGWRWKH'HEWRUV 
   XQGHUWKH7D[$OORFDWLRQ$JUHHPHQWIRUWD[\HDULVOHVVWKDQWKH12/)ORRURQWKH3ODQ
   (IIHFWLYH'DWHWKH)(1RQ'HEWRU3DUWLHVVKDOOSURPSWO\SD\WKH'HEWRUVDQDPRXQWHTXDOWRWKH
   GLIIHUHQFHEHWZHHQPLOOLRQDQGWKHDPRXQWDFWXDOO\SDLGIRUWD[\HDUSXUVXDQWWRWKH
   7D[$OORFDWLRQ$JUHHPHQW,IWKH3ODQ(IIHFWLYH'DWHRFFXUVSULRUWRWKHILOLQJRIDQ)(
   &RQVROLGDWHG7D[*URXSWD[UHWXUQIRUDWD[\HDUGXULQJZKLFKD'HEWRU RULWVLQFRPHDQG
   ORVVHV ZDVLQFOXGHGRQVXFK)(&RQVROLGDWHG7D[*URXSWD[UHWXUQWRWKHH[WHQWQRWSUHYLRXVO\
   SDLG)(&RUSVKDOOSD\WKH'HEWRUVWKH12/)ORRURQWKH3ODQ(IIHFWLYH'DWHDQG)(&RUS
   VKDOOSD\WKH5HRUJDQL]HG'HEWRUVRUWKH5HRUJDQL]HG'HEWRUVVKDOOSD\)(&RUSDQ\DPRXQW
   RZLQJXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWFRQVLVWHQWZLWKWKLV$JUHHPHQWEDVHGRQWKHWD[
   UHWXUQDFWXDOO\ILOHGSURPSWO\IROORZLQJWKHILOLQJRIVXFKWD[UHWXUQSURYLGHGKRZHYHUWKDWLI
   WKHDFWXDODPRXQWRZHGIRUWKHXVHRIWKH'HEWRUV 12/VE\WKH)(1RQ'HEWRU3DUWLHVLVOHVV
   WKDQWKH12/)ORRUWKH'HEWRUVVKDOORQO\EHUHTXLUHGWRUHIXQGWKHGLIIHUHQFHEHWZHHQWKHWRWDO
   DPRXQWRISUHSD\PHQWVLQFOXGLQJWKH7D[3D\PHQWDQGWKH12/)ORRU1RWZLWKVWDQGLQJ
   DQ\WKLQJKHUHLQWRWKHFRQWUDU\WKLV6HFWLRQ F VKDOOEHLQWHUSUHWHGFRQVLVWHQWZLWKWKH
   H[DPSOHVVHWIRUWKLQ([KLELW'KHUHWRZLWKUHVSHFWWRWKHWLPLQJRISD\PHQWVLQFOXGLQJZLWK
   UHVSHFWWRWKH7D[6HWRII




                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           227
                                                                         Page2537
                                                                               ofof299
                                                                                   of95
   


                   G      )(&RUSVKDOOSHUIRUPDQGVKDOOFDXVHWKH)(1RQ'HEWRU3DUWLHVWR
   SHUIRUPXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWFRQVLVWHQWZLWKKLVWRULFDOSUDFWLFHDQGVKDOOQRW
   WDNHDQ\DFWLRQRUUHIUDLQIURPWDNLQJDQ\DFWLRQZLWKWKHSULPDU\SXUSRVHRIUHGXFLQJ
   SD\PHQWVWRWKH'HEWRUVXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWSURYLGHGKRZHYHUWKDWWKH)(
   1RQ'HEWRU3DUWLHVZLOOQRWEHSURKLELWHGIURPWDNLQJDQ\DFWLRQRUUHIUDLQLQJIURPWDNLQJDQ\
   DFWLRQQHFHVVDU\WRSUHVHUYHPLOOLRQRIYDOXHIRUWKH:RUWKOHVV6WRFN'HGXFWLRQ)RUWKH
   DYRLGDQFHRIGRXEWWKHDFWRIWDNLQJWKH:RUWKOHVV6WRFN'HGXFWLRQSXUVXDQWWRWKHWHUPVRI
   WKLV$JUHHPHQWVKDOOQRWEHFRQVLGHUHGDQDFWLRQWKHSULPDU\SXUSRVHRIZKLFKLVWRUHGXFHWKH
   SD\PHQWVWRWKH'HEWRUVXQGHUWKH7D[$OORFDWLRQ$JUHHPHQW

                   H     2QWKH3ODQ(IIHFWLYH'DWHDQGLQFRQVLGHUDWLRQIRUWKHUHOHDVHVGHVFULEHG
   LQ6HFWLRQVDQGRIWKLV$JUHHPHQWWKH'HEWRUVDQG)(&RUSZLOOHQWHULQWRWKH7D[
   0DWWHUV$JUHHPHQWZKLFKDJUHHPHQWVKDOOEHUHDVRQDEO\DFFHSWDEOHWRWKH3DUWLHV7KH7D[
   0DWWHUV$JUHHPHQWVKDOOSURYLGHIRUDPRQJRWKHUWKLQJVWKDW

                           L     7KH)(1RQ'HEWRU3DUWLHVZLOOZLWKWKH'HEWRUV UHYLHZDQG
          FRQVXOWDWLRQ EHJLQQLQJIRUWD[\HDU WLPHO\SUHSDUHLQWKHRUGLQDU\FRXUVHRI
          EXVLQHVV $ WKH86IHGHUDOLQFRPHWD[UHWXUQVUHIOHFWLQJWKH'HEWRUV PHPEHUVKLSLQ
          WKH)(&RQVROLGDWHG7D[*URXSDQG % DQ\DQGDOOVWDWHDQGORFDOLQFRPHRURWKHUWD[
          UHWXUQV LQFOXGLQJEXWQRWOLPLWHGWRLQFRPHIUDQFKLVHXVHSURSHUW\WD[UHWXUQVDQG
          RWKHUVLPLODUUHWXUQV LQHDFKFDVHIRUDQ\WD[SHULRGHQGLQJRQRUEHIRUHWKH3ODQ
          (IIHFWLYH'DWHSURYLGHGKRZHYHUWKDW)(&RUSVKDOOQRWEHUHTXLUHGWRWDNHDQ\DFWLRQ
          RURPLWWRWDNHDQ\DFWLRQWKDWZRXOGUHVXOWLQDQDGYHUVHHIIHFWRQDQ\RIWKH)(1RQ
          'HEWRU3DUWLHV

                         LL    )(&RUSVKDOOQRWWDNHRUFDXVHWREHWDNHQWKH:RUWKOHVV6WRFN
          'HGXFWLRQZLWKHIIHFWSULRUWRWKH3ODQ(IIHFWLYH'DWH

                          LLL  7KH3DUWLHVVKDOOFRRSHUDWHLQGHYHORSLQJDVWUDWHJ\IRUWKH'HEWRUV
          WRH[LWIURPFKDSWHUWKDWPLQLPL]HVDGYHUVHWD[FRQVHTXHQFHVWRWKH5HRUJDQL]HG
          'HEWRUVDQGWKHLUVWDNHKROGHUVSURYLGHGKRZHYHUWKDW)(&RUSVKDOOQRWEHUHTXLUHGWR
          WDNHDQ\DFWLRQRURPLWWRWDNHDQ\DFWLRQWKDWZRXOGUHVXOWLQDQDGYHUVHHIIHFWRQRIWKH
          )(1RQ'HEWRU3DUWLHV

                          LY  )(&RUSVKDOOFRRSHUDWHZLWKUHDVRQDEOHWD[GLOLJHQFHLQTXLULHV
          IURPWKH'HEWRUVWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVUHJDUGLQJKLVWRULFDO
          LQWHUFRPSDQ\WD[LVVXHVDQGWD[FRQVHTXHQFHVRIGLIIHUHQWFKDSWHUH[LWVWUXFWXUHV
          LQFOXGLQJLQFRQQHFWLRQZLWKDQ\VDOHRIWKH'HEWRUV DVVHWVDQG

                          Y     7KH3DUWLHVVKDOODJUHHWRUHDVRQDEO\FRRSHUDWHUHJDUGLQJDQ\DXGLW
          RUWD[

                   I     2QWKH3ODQ(IIHFWLYH'DWHWKH)(1RQ'HEWRU3DUWLHVZLOOLQ
   FRQVLGHUDWLRQIRUWKHUHOHDVHVGHVFULEHGLQ6HFWLRQVDQGRIWKLV$JUHHPHQWZDLYHDQ\
   :DLYHG7D[&ODLPV




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           228
                                                                         Page2638
                                                                               ofof299
                                                                                   of95
   


                 J     $IWHUWKH3ODQ(IIHFWLYH'DWHLIWKH)(1RQ'HEWRU3DUWLHVKDYHIXOO\
   SHUIRUPHGSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQW

                          L     7KH'HEWRUVVKDOOZDLYHDQ\SD\PHQWWKDWWKH'HEWRUVZRXOGEH
          HQWLWOHGWRIURPWKH)(1RQ'HEWRU3DUWLHVXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWWRWKH
          H[WHQWVXFKSD\PHQWUHODWHVWRDPRXQWVWKDWZRXOGKDYHJLYHQULVHWRDQ$GMXVWPHQW
          $PRXQWKDGWKHILQDOWD[HIIHFWEHHQNQRZQDVRIWKH3ODQ(IIHFWLYH'DWHZLWKRXWUHJDUG
          WRSD\PHQWVSUHYLRXVO\PDGHXQGHUWKH7D[$OORFDWLRQ$JUHHPHQWWKDWJDYHULVHWRWKH
          $GMXVWPHQW$PRXQWRQWKH3ODQ(IIHFWLYH'DWH

                        LL     7KH)(1RQ'HEWRU3DUWLHVVKDOOZDLYHDQ\SD\PHQWWKDWWKH)(
          1RQ'HEWRU3DUWLHVZRXOGEHHQWLWOHGWRIURPWKH'HEWRUVXQGHUWKH7D[$OORFDWLRQ
          $JUHHPHQWUHODWHGWRWKH$GMXVWPHQW$PRXQW

          6HFWLRQ1HZ)(1RWHVDQG8SIURQW3D\PHQW

                    D     7KH'HEWRUVVKDOOSURYLGH)(&RUSZLWKWKH3ODQ(IIHFWLYH'DWH1RWLFHDW
   OHDVWGD\VSULRUWRWKH3ODQ(IIHFWLYH'DWH,QWKHHYHQWWKDWWKH'HEWRUVGRQRWSURYLGHWKH
   3ODQ(IIHFWLYH'DWH1RWLFHDWOHDVWGD\VSULRUWRWKH3ODQ(IIHFWLYH'DWHWKH)(1RQ'HEWRU
   3DUWLHV REOLJDWLRQVXQGHUWKLV6HFWLRQVKDOOEHWROOHGDQDPRXQWRIWLPHHTXDOWRWKH
   GLIIHUHQFHEHWZHHQGD\VDQGWKHDPRXQWRIGD\VLQEHWZHHQWKHUHFHLSWRIWKH3ODQ(IIHFWLYH
   'DWH1RWLFH

                    E     6XEMHFWWRWKH3ODQ(IIHFWLYH'DWH1RWLFHRQWKH3ODQ(IIHFWLYH'DWH
   )(&RUSVKDOOLVVXHPLOOLRQDJJUHJDWHSULQFLSDODPRXQWOHVVWKH$GMXVWPHQW$PRXQW
   RIWKH1HZ)(1RWHVWRWKH'HEWRUV,IWKH$GMXVWPHQW$PRXQWLVHTXDOWRRUJUHDWHUWKDQ
   PLOOLRQWKHQ)(&RUSZLOOQRWEHUHTXLUHGWRLVVXHDQ\1HZ)(1RWHV7KH1HZ)(1RWHVVKDOO
   EHLVVXHGLQJOREDOFHUWLILFDWHGIRUPRQO\DQGUHJLVWHUHGWR'7&RULWVQRPLQHHZLWKLQWHUHVWVLQ
   WKHFHUWLILFDWHVEHLQJKHOGWKURXJK'7&SDUWLFLSDQWV

                    F     7KH1HZ)(1RWHVVKDOO L EHDUDIL[HGLQWHUHVWUDWHDVVHWIRUWKLQWKH
   GHILQLWLRQRI8SIURQW3D\PHQWDQG LL DIWHU2FWREHUEHUHGHHPDEOHDWSDUSOXV
   DFFUXHGEXWXQSDLGLQWHUHVWDWDQ\WLPHZLWKRXWSUHPLXPRUSHQDOW\7KH1HZ)(1RWHVVKDOO
   UDQNHTXDOO\DQGUDWDEO\LQULJKWRISD\PHQWZLWKDQGPD\EHLVVXHGXQGHUWKH,QGHQWXUH
   SURYLGHGWKDWLI)(&RUSXVHVDGLIIHUHQW,QGHQWXUHLWVKDOOEHPDWHULDOO\LGHQWLFDOWRWKH
   ,QGHQWXUHDQGPD\DPRQJRWKHUWKLQJV L SURYLGHIRUDGLIIHUHQWWUXVWHHXQGHUWKH
   ,QGHQWXUHZKLFKPD\EHRQHRI&LWLEDQN1$&LWLFRUS,QWHUQDWLRQDO/LPLWHG7KH%DQNRI
   1HZ<RUN0HOORQ08)*8QLRQ%DQN1$86%DQN1DWLRQDO$VVRFLDWLRQ:HOOV)DUJR
   %DQN1$RUDQDIILOLDWHRIRQHRIWKHIRUHJRLQJRUDQ\RWKHUWUXVWHHWKDWLVPXWXDOO\DFFHSWDEOH
   WRWKH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHV LQFRQVXOWDWLRQZLWKWKH6XSSRUWLQJ3DUWLHVDQG
   &RPPLWWHH  LL LQFOXGHFKDQJHVUHDVRQDEO\UHTXLUHGE\WKHWUXVWHHDQG LLL LQFOXGHVXFKRWKHU
   FKDQJHVDV)(&RUSVKDOOGHWHUPLQHSURYLGHGLQHDFKFDVHWKDWWKH\DUHQRWDGYHUVHWRWKH
   KROGHUVRIWKH1HZ)(1RWHV7KH1HZ)(1RWHVVKDOOLQFOXGHWHUPVFRQVLVWHQWZLWKWKH
   ([LVWLQJ)(1RWHV DQGRWKHUGRFXPHQWVJRYHUQLQJWKH([LVWLQJ)(1RWHVLQFOXGLQJWKH
   ,QGHQWXUH LQFOXGLQJEXWQRWOLPLWHGWR  WKHFRYHQDQWQRWWRSOHGJHPRUWJDJHK\SRWKHFDWH
   RUJUDQWDVHFXULW\LQWHUHVWLQRUSHUPLWDQ\PRUWJDJHSOHGJHVHFXULW\LQWHUHVWRURWKHUOLHQ
   XSRQDQ\FDSLWDOVWRFNRIDQ\VXEVLGLDU\QRZRUKHUHDIWHUGLUHFWO\RZQHGE\)(&RUSWRVHFXUH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           229
                                                                         Page2739
                                                                               ofof299
                                                                                   of95
   


   DQ\LQGHEWHGQHVVZLWKRXWDOVRHTXDOO\DQGUDWDEO\VHFXULQJWKH1HZ)(1RWHVVXEMHFWWRWKH
   H[FHSWLRQVLQFOXGHGLQWKH([LVWLQJ)(1RWHVLQFOXGLQJWKH,QGHQWXUHDQG  WKHFRYHQDQW
   E\)(&RUSQRWWRFRQVROLGDWHZLWKRUPHUJHLQWRDQ\RWKHUHQWLW\RUFRQYH\VHOORURWKHUZLVH
   WUDQVIHULWVSURSHUWLHVDQGDVVHWVVXEVWDQWLDOO\DVDQHQWLUHW\WRDQ\HQWLW\LQHDFKFDVHVXEMHFWWR
   WKHH[SUHVVUHTXLUHPHQWVH[FHSWLRQVDQGOLPLWDWLRQVLQFOXGHGLQWKHWHUPVRIWKH([LVWLQJ)(
   1RWHVLQFOXGLQJWKH,QGHQWXUH

                    G     6KRXOGRQHRUPRUHVDOHVRUGHDFWLYDWLRQVRIDIRVVLORUQXFOHDUSODQWRFFXU
   VXFKWKDWWKH$GMXVWPHQW$PRXQWLVPRUHWKDQDFDOFXODWLRQRIWKH$GMXVWPHQW$PRXQW
   DORQJZLWKVXSSRUWLQJZRUNSDSHUVVKDOOEHSURYLGHGWRWKH3DUWLHVE\WKH)(1RQ'HEWRU3DUWLHV
   DWOHDVWIRXUWHHQ  GD\VSULRUWRWKH3ODQ(IIHFWLYH'DWHRUDVVRRQDVUHDVRQDEO\SUDFWLFDEOH
   LQWKHHYHQWWKHVDOHFORVHVZLWKLQIRXUWHHQ  GD\VRIWKH3ODQ(IIHFWLYH'DWH,IWKH
   $GMXVWPHQW$PRXQWRUWKHFDOFXODWLRQWKHUHRILVQRWUHDVRQDEO\DFFHSWDEOHWRRQHRUPRUHRIWKH
   3DUWLHVDQ\3DUW\PD\LQIRUPWKH3DUWLHVLQZULWLQJRI L WKHLUEDVLVIRUGLVDJUHHPHQWZLWKWKH
   FDOFXODWHG$GMXVWPHQW$PRXQWDQG E WKHLUSURSRVHGDPHQGHG$GMXVWPHQW$PRXQW,IWKH
   3DUWLHVGRQRWUHVROYHVXFKGLVSXWHZLWKLQILYH  GD\VWKH3DUW\ZKRRULJLQDOO\REMHFWHGWRWKH
   $GMXVWPHQW$PRXQWPD\ILOHDPRWLRQZLWKWKH%DQNUXSWF\&RXUWRQQRWOHVVWKDQILYH  
   EXVLQHVVGD\V QRWLFHWRUHTXHVWWKDWWKH%DQNUXSWF\&RXUWUHVROYHDQ\VXFKGLVSXWH7KH
   'HEWRUVKHUHE\DJUHHQRWFRQVXPPDWHDQ\VDOHRIDQXFOHDURURSHUDWLQJIRVVLOSODQW H[FOXGLQJ
   WKH:HVW/RUDLQ3ODQ ZLWKLQWKHGD\VSULRUWRWKH3ODQ(IIHFWLYH'DWHSURYLGHG KRZHYHU
   WKDWVXFKSURKLELWLRQVKDOOQRWDSSO\WRDQ\DVVHWVDOHFRQVXPPDWHGLQWKHVDPHFDOHQGDU\HDUDV
   WKH3ODQ(IIHFWLYH'DWH

                   H     )(&RUSVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVDWLWVRZQH[SHQVH

                           L    WRFDXVHWKH1HZ)(1RWHVDWLVVXDQFHWREHDVVLJQHGDUDWLQJE\DW
          OHDVWWZRQDWLRQDOO\UHFRJQL]HGFUHGLWUDWLQJDJHQFLHVZKLFKUDWLQJVVKDOOEHDWWKHVDPH
          OHYHORUKLJKHUWKDQWKHUDWLQJVDVVLJQHGE\VXFKDJHQFLHVWRWKH([LVWLQJ)(1RWHV

                        LL     WRWKHH[WHQWWKDWDQ\RUDOORIWKH1HZ)(1RWHVDUH'LVWULEXWHG
          1HZ)(1RWHVWKHQ

                                   $  XQOHVVLPSHUPLVVLEOHXQGHUDSSOLFDEOHODZRU6(&SROLF\
                  WRFDXVHDOORIWKH'LVWULEXWHG1HZ)(1RWHVWREHGLVWULEXWHGSXUVXDQWWRWKH)(6
                  3ODQVLQDWUDQVDFWLRQRUWUDQVDFWLRQVWKDWDUHH[HPSWIURPWKHUHJLVWUDWLRQ
                  UHTXLUHPHQWVRIVHFWLRQRIWKH6HFXULWLHV$FWSXUVXDQWWRVHFWLRQRIWKH
                  %DQNUXSWF\&RGH

                                    %  LQWKHHYHQWWKDWLWLVQRWSRVVLEOHWRGLVWULEXWHDOORIWKH
                  'LVWULEXWHG1HZ)(1RWHVSXUVXDQWWRWKH)(63ODQVLQWKHPDQQHUGHVFULEHGLQ
                  6HFWLRQ H LL $ WKHQXQOHVVLPSHUPLVVLEOHXQGHUDSSOLFDEOHODZRU6(&
                  SROLF\WRILOHZLWKWKH6(&DQGFDXVHWREHFRPHHIIHFWLYHRQWKH3ODQ(IIHFWLYH
                  'DWHRQHRUPRUH5HJLVWUDWLRQ6WDWHPHQWVRQVXFKIRUPRUIRUPVDVDJUHHGWRE\
                  WKH3DUWLHVWKDWZLOOSURYLGHIRUWKHUHJLVWUDWLRQRIWKHRIIHUDQGLVVXDQFHRIDOO
                  'LVWULEXWHG1HZ)(1RWHVWKDWDUHQRWGLVWULEXWHGSXUVXDQWWRWKH)(63ODQVLQWKH
                  PDQQHUGHVFULEHGLQ6HFWLRQ H LL $ E\)(&RUSIRUGLVWULEXWLRQSXUVXDQWWR
                  WKH)(63ODQVRQWKH3ODQ(IIHFWLYH'DWHDQGWRFDXVHWKHGLVWULEXWLRQRIVXFK



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           230
                                                                         Page2840
                                                                               ofof299
                                                                                   of95
   


                'LVWULEXWHG1HZ)(1RWHVSXUVXDQWWRWKH)(63ODQVDQGVXFK5HJLVWUDWLRQ
                6WDWHPHQW

                                &  LQWKHHYHQWWKDWLWLVQRWSRVVLEOHWRGLVWULEXWHDOORIWKH
                'LVWULEXWHG1HZ)(1RWHVSXUVXDQWWRWKH)(63ODQVLQWKHPDQQHUGHVFULEHGLQ
                6HFWLRQV H LL $ DQG H LL % WKHQXQOHVVLPSHUPLVVLEOHXQGHUDSSOLFDEOH
                ODZRU6(&SROLF\WRFDXVHWKHGLVWULEXWLRQRQWKH3ODQ(IIHFWLYH'DWHSXUVXDQWWR
                WKH)(63ODQVVXFK'LVWULEXWHG1HZ)(1RWHVWKDWDUHQRWGLVWULEXWHGSXUVXDQWWR
                6HFWLRQV H LL $ RU H LL % LQDSULYDWHSODFHPHQWWKDWLVH[HPSWIURP
                UHJLVWUDWLRQXQGHUWKH6HFXULWLHV$FWDQGUHJLVWHUWKHSXEOLFRIIHUDQGVDOHRIWKH
                'LVWULEXWHG1HZ)(1RWHVE\WKHKROGHUVWKHUHRIRQDUHVDOHVKHOI5HJLVWUDWLRQ
                6WDWHPHQWWREHFRPHHIIHFWLYHRQWKH3ODQ(IIHFWLYH'DWHRUDVSURPSWO\DV
                UHDVRQDEO\SUDFWLFDEOHWKHUHDIWHU EXWLQQRHYHQWODWHUWKDQFDOHQGDUGD\VDIWHU
                WKH3ODQ(IIHFWLYH'DWH DQGWRXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFDXVHWKH
                UHPRYDORIDQ\OHJHQGRQVXFK'LVWULEXWHG1HZ)(1RWHVVWDWLQJWKDWWKHWUDQVIHU
                RIVXFK1HZ)(1RWHVDUHRUPD\EHVXEMHFWWRUHVWULFWLRQXQGHUWKH6HFXULWLHV
                $FWLQFRQQHFWLRQZLWKVDOHVWKHUHRISXUVXDQWWRVXFK5HJLVWUDWLRQ6WDWHPHQWRU
                SXUVXDQWWR5XOHXQGHUWKH6HFXULWLHV$FW

                                 '  LQWKHHYHQWWKDWLWLVQRWSRVVLEOHWRGLVWULEXWHDOORIWKH
                'LVWULEXWHG1HZ)(1RWHVSXUVXDQWWRWKH)(63ODQVLQWKHPDQQHUGHVFULEHGLQ
                6HFWLRQV H LL $  H LL % DQG H LL & WKHQXQOHVVLPSHUPLVVLEOHXQGHU
                DSSOLFDEOHODZRU6(&SROLF\WRFDXVHWKHGLVWULEXWLRQRQWKH3ODQ(IIHFWLYH'DWH
                SXUVXDQWWRWKH)(63ODQVVXFK'LVWULEXWHG1HZ)(1RWHVWKDWDUHQRWGLVWULEXWHG
                SXUVXDQWWR6HFWLRQV H LL $  H LL % RU H LL & LQDSULYDWHSODFHPHQW
                WKDWLVH[HPSWIURPUHJLVWUDWLRQXQGHUWKH6HFXULWLHV$FWDQGDVSURPSWO\DVLV
                UHDVRQDEO\SUDFWLFDEOHWKHUHDIWHUUHJLVWHUDQH[FKDQJHRIIHURIVXEVWDQWLDOO\
                LGHQWLFDOVHFXULWLHV RWKHUWKDQZLWKUHVSHFWWRWUDQVIHUUHVWULFWLRQVDQGUHJLVWUDWLRQ
                ULJKWVXQGHUWKH6HFXULWLHV$FW ZKLFKZLOOSURYLGHIRUWKHH[FKDQJHRIWKH
                'LVWULEXWHG1HZ)(1RWHVSURPSWO\DIWHUWKHHIIHFWLYHQHVVRIVXFK5HJLVWUDWLRQ
                6WDWHPHQWEXWLQQRHYHQWIHZHUWKDQEXVLQHVVGD\VRUPRUHWKDQEXVLQHVV
                GD\VDIWHUWKHHIIHFWLYHQHVVRIVXFK5HJLVWUDWLRQ6WDWHPHQWDQG

                                 (  LQWKHHYHQWWKDWLWLVQRWSRVVLEOHWRGLVWULEXWHDOORIWKH
                'LVWULEXWHG1HZ)(1RWHVSXUVXDQWWRWKH)(63ODQVLQWKHPDQQHUGHVFULEHGLQ
                6HFWLRQV H LL $  H LL %  H LL & DQG H LL ' ZLWKRXWGHURJDWLRQRI
                WKHULJKWVVHWIRUWKLQ6HFWLRQ H LL $  ' DERYH)(&RUSDQGWKH3DUWLHV
                VKDOOWDNHVXFKRWKHUVWHSVDVDUHQHFHVVDU\LQRUGHUWRHIIHFWXDWHWKHGLVWULEXWLRQ
                RIWKH'LVWULEXWHG1HZ)(1RWHVLQDFFRUGDQFHZLWKWKH)(63ODQV

                          LLL  7RNHHSDQ\5HJLVWUDWLRQ6WDWHPHQWILOHGSXUVXDQWWR6HFWLRQ
          H LL FRQWLQXRXVO\HIIHFWLYHVXSSOHPHQWHGDQGDPHQGHGXQWLO  LQWKHFDVHRI
         6HFWLRQ H LL % WKHFRPSOHWLRQRIWKHGLVWULEXWLRQSXUVXDQWWRVXFK5HJLVWUDWLRQ
         VWDWHPHQW  LQWKHFDVHRI6HFWLRQ H LL & WKHHDUOLHURI D WKHRQH\HDU
         DQQLYHUVDU\RIWKHLVVXDQFHRIWKH'LVWULEXWHG1HZ)(1RWHVDQG E WKHGDWHRQZKLFKDOO
         VXFK'LVWULEXWHG1HZ)(1RWHVKDYHEHHQVROGSXUVXDQWWRVXFK5HJLVWUDWLRQ6WDWHPHQW
         SURYLGHGWKDWWRWKHH[WHQWWKDWDIWHUVXFKRQH\HDUDQQLYHUVDU\RUGDWHRQZKLFKDOOVXFK



                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           231
                                                                         Page2941
                                                                               ofof299
                                                                                   of95
   


          'LVWULEXWHG1HZ)(1RWHVKDYHEHHQVROGSXUVXDQWWRVXFK5HJLVWUDWLRQ6WDWHPHQWDV
          DSSOLFDEOHDQ\1HZ)(1RWHVEHDUDOHJHQGVWDWLQJWKDWWKHWUDQVIHURIVXFK1HZ)(
          1RWHVDUHRUPD\EHVXEMHFWWRUHVWULFWLRQXQGHUWKH6HFXULWLHV$FW)(&RUSVKDOO [ 
          FRQWLQXHWRNHHSDQ\VXFK5HJLVWUDWLRQ6WDWHPHQWFRQWLQXRXVO\HIIHFWLYHVXSSOHPHQWHG
          DQGDPHQGHGXQWLOVXFKWLPHDVDOOVXFKOHJHQGVKDYHEHHQUHPRYHGIURPWKHDSSOLFDEOH
          1HZ)(1RWHVDQG \ XVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFDXVHWKHUHPRYDORIDQ\
          VXFKOHJHQGDQG  LQWKHFDVHRIVHFWLRQ H LL ' WKHFRQVXPPDWLRQRIWKH
          H[FKDQJHRIIHU

                           LY  LQWKHHYHQWWKDWDQ\'LVWULEXWHG1HZ)(1RWHVDUHGLVWULEXWHGLQD
          SULYDWHSODFHPHQWWRUHJLVWHURUTXDOLI\WKH'LVWULEXWHG1HZ)(1RWHVUHTXLUHGXQGHUDOO
          DSSOLFDEOHVWDWHVHFXULWLHVRUEOXHVN\ODZVXQOHVVVXFKGLVWULEXWLRQRI'LVWULEXWHG1HZ
          )(1RWHVLVH[HPSWIURPVXFKVWDWHVHFXULWLHVRUEOXHVN\ODZVDQG

                           Y    WRWKHH[WHQWWKDWDQ\RUDOORIWKH1HZ)(1RWHVDUH1RQ
          'LVWULEXWHG1HZ)(1RWHVWKHQXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRQHJRWLDWHDQG
          HQWHULQWRRQHRUPRUHUHJLVWUDWLRQULJKWVDJUHHPHQWVZLWKWKH'HEWRUVSULRUWRWKH3ODQ
          (IIHFWLYH'DWHSXUVXDQWWRZKLFK)(&RUSZLOODJUHHWRUHJLVWUDWLRQULJKWVZLWKUHVSHFWWR
          WKH1RQ'LVWULEXWHG1HZ)(1RWHVWKDWDUHVXEVWDQWLDOO\VLPLODUWRWKHUHJLVWUDWLRQULJKWV
          ZLWKUHVSHFWWRWKH'LVWULEXWHG1HZ)(1RWHVVHWIRUWKLQWKLV6HFWLRQ LQFOXGLQJWKH
          UHTXLUHPHQWVDQGOLPLWDWLRQVVHWIRUWKLQ6HFWLRQ H LLL 

           )(&RUSZLOOSURYLGHWKHIROORZLQJULJKWVWRKROGHUVRI1HZ)(1RWHVLQFOXGHGRUWREH
   LQFOXGHGLQDQ\UHVDOH5HJLVWUDWLRQ6WDWHPHQW L ULJKWVRIWKHUHSUHVHQWDWLYHVRIVXFKKROGHUVWR
   LQVSHFWVXFK)(&RUSLQIRUPDWLRQDQGWRKDYHDFFHVVWRVXFK)(&RUSSHUVRQQHODQG
   SURIHVVLRQDOVDVWKH\VKDOOUHDVRQDEO\UHTXHVWWRSHUIRUPDUHDVRQDEOHLQYHVWLJDWLRQZLWKLQWKH
   PHDQLQJRI6HFWLRQRIWKH6HFXULWLHV$FW LL ULJKWVWRUHDVRQDEOHQRWLILFDWLRQZLWKUHVSHFWWR
   PDWHULDOGHYHORSPHQWVUHJDUGLQJWKH5HJLVWUDWLRQ6WDWHPHQWLQFOXGLQJLIWKHVDPHRUDQ\UHODWHG
   GRFXPHQWVEHFRPHVPDWHULDOO\XQWUXH LLL ULJKWVWRLQGHPQLILFDWLRQLQFOXGLQJDGYDQFHPHQWRI
   UHDVRQDEOHGRFXPHQWHGRXWRISRFNHWH[SHQVHV LQFOXGLQJH[SHQVHVRILQYHVWLJDWLRQ LQDQ\
   DFWLRQEDVHGXSRQWKH5HJLVWUDWLRQ6WDWHPHQWEHLQJPDWHULDOO\XQWUXHRUIDLOLQJWRFRPSO\ZLWK
   DSSOLFDEOHODZRWKHUWKDQZLWKUHVSHFWWRLQIRUPDWLRQSURYLGHGE\KROGHUVRI1HZ)(1RWHVWR
   )(&RUSIRULQFOXVLRQLQDQ\5HJLVWUDWLRQ6WDWHPHQW LY ULJKWVWRFDXVHDSULYDWHWUDQVIHUHHRI
   VXFK1HZ)(1RWHVWREHLQFOXGHGLQWKH5HJLVWUDWLRQ6WDWHPHQWXSRQUHDVRQDEOHQRWLFHDQG
   XSRQWKHSURYLVLRQE\VXFKWUDQVIHUHHWR)(&RUSRIVXFKLQIRUPDWLRQDVLWUHDVRQDEO\UHTXHVWV
   DQG Y ULJKWVWRUHTXLUH)(&RUSWREHDUDOOUHDVRQDEOHUHJLVWUDWLRQH[SHQVHV LQFOXGLQJ
   H[SHQVHVRIRQHFRXQVHOIRUDOOKROGHUVRIWKH1HZ)(1RWHVEHLQJUHJLVWHUHG 

          )RUWKHDYRLGDQFHRIGRXEWLQWKHHYHQWWKDWDOORIWKH1HZ)(1RWHVDUHGLVWULEXWHG
   SXUVXDQWWRWKH)(63ODQVLQDWUDQVDFWLRQRUWUDQVDFWLRQVWKDWDUHH[HPSWIURPWKHUHJLVWUDWLRQ
   UHTXLUHPHQWVRIVHFWLRQRIWKH6HFXULWLHV$FWSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH
   )(&RUSVKDOOKDYHQRREOLJDWLRQSXUVXDQWWRDQ\RWKHUSURYLVLRQRIWKLV6HFWLRQ H WRILOHRU
   PDLQWDLQWKHHIIHFWLYHQHVVRIDQ\5HJLVWUDWLRQ6WDWHPHQW

         7KH3DUWLHVVKDOOFRRSHUDWHLQREWDLQLQJDILQGLQJSXUVXDQWWRD)LQDO2UGHURIWKH
   %DQNUXSWF\&RXUW DQGDQ\DSSOLFDEOHFRXUWH[HUFLVLQJDSSHOODWHMXULVGLFWLRQ WKDWWKHLVVXDQFHRI
   WKH1HZ)(1RWHVDUHH[HPSWIURPWKHUHJLVWUDWLRQUHTXLUHPHQWVRIVHFWLRQRIWKH6HFXULWLHV



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           232
                                                                         Page3042
                                                                               ofof299
                                                                                   of95
   


   $FWSXUVXDQWWRVHFWLRQRIWKH%DQNUXSWF\&RGH)(&RUSDJUHHVWKDWIRUSXUSRVHVRI
   REWDLQLQJVXFKDQRUGHUWKDWLWLVDQDIILOLDWHRIWKH'HEWRUVSDUWLFLSDWLQJLQDMRLQWSODQZLWKWKH
   'HEWRUVIRUWKHSXUSRVHVRIVHFWLRQRIWKH%DQNUXSWF\&RGHDQGWKDWSXEOLFLQIRUPDWLRQ
   ZLWKUHVSHFWWR)(&RUSDQGLQIRUPDWLRQZLWKUHVSHFWWRWKH1HZ)(1RWHVPD\EHLQFOXGHGLQ
   DQ\GLVFORVXUHVWDWHPHQWUHJDUGLQJVXFKSODQ

                    I      6XEMHFWWRWKHODVWSDUDJUDSKRIWKLV6HFWLRQ I EXWQRWZLWKVWDQGLQJDQ\
   RWKHUSURYLVLRQRIWKLV6HFWLRQ)(&RUSVKDOOKDYHWKHULJKWEXWQRWWKHREOLJDWLRQWRGHIHU
   WKHILOLQJRI EXWQRWWKHSUHSDUDWLRQRI RUVXVSHQGWKHXVHRIDQ\5HJLVWUDWLRQ6WDWHPHQW
   SXUVXDQWWR6HFWLRQ H LL & RU H LL ' IRUDSHULRGRIXSWRGD\V

                            L     LIDQHYHQWRFFXUVDVDUHVXOWRIZKLFKWKH5HJLVWUDWLRQ6WDWHPHQW
          DQGDQ\UHODWHGSURVSHFWXVDVWKHQVXSSOHPHQWHGZRXOGLQFOXGHDQ\XQWUXHVWDWHPHQWRID
          PDWHULDOIDFWRURPLWWRVWDWHDQ\PDWHULDOIDFWQHFHVVDU\WRPDNHWKHVWDWHPHQWVWKHUHLQLQ
          WKHOLJKWRIWKHFLUFXPVWDQFHVXQGHUZKLFKWKH\ZHUHPDGHDWVXFKWLPHQRWPLVOHDGLQJ
          RULILWLVQHFHVVDU\WRDPHQGVXFK5HJLVWUDWLRQ6WDWHPHQWILOHDQHZ5HJLVWUDWLRQ
          6WDWHPHQWRUVXSSOHPHQWDQ\UHODWHGSURVSHFWXVWRFRPSO\ZLWKWKH6HFXULWLHV$FWRUWKH
          6HFXULWLHV([FKDQJH$FWRIRUWKHUHVSHFWLYHUXOHVWKHUHXQGHUSURYLGHGWKDW)(
          &RUSVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRDPHQGVXFK5HJLVWUDWLRQ6WDWHPHQW
          ILOHVXFKQHZ5HJLVWUDWLRQ6WDWHPHQWRUVXSSOHPHQWDQ\UHODWHGSURVSHFWXVDVDSSOLFDEOH
          DVSURPSWO\DVUHDVRQDEO\SUDFWLFDEOH

                          LL    XSRQLVVXDQFHE\WKH6(&RIDVWRSRUGHUVXVSHQGLQJWKH
          HIIHFWLYHQHVVRIWKH5HJLVWUDWLRQ6WDWHPHQWRUWKHLQLWLDWLRQRIOHJDORUDGPLQLVWUDWLYH
          SURFHHGLQJVZLWKUHVSHFWWRVXFK5HJLVWUDWLRQ6WDWHPHQWXQGHU6HFWLRQ G RU H RIWKH
          6HFXULWLHV$FWSURYLGHGWKDW)(&RUSVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFDXVH
          WKH6(&WRUHVFLQGVXFKVWRSRUGHURUWHUPLQDWHVXFKOHJDORUDGPLQLVWUDWLYHSURFHHGLQJV
          DVSURPSWO\DVUHDVRQDEO\SUDFWLFDEOHRU

                            LLL  LI)(&RUSIXUQLVKHVWRWKH'HEWRUVDQGWKHKROGHUVRIWKH
          'LVWULEXWHG1HZ)(1RWHVDFHUWLILFDWHVLJQHGE\)(&RUS VFKLHIILQDQFLDORIILFHU
          VWDWLQJWKDWLQWKHJRRGIDLWKMXGJPHQWRI)(&RUS)(&RUSEHOLHYHVWKDWWKHILOLQJRI
          DQ\VXFK5HJLVWUDWLRQ6WDWHPHQWRURIIHULQJ  VKRXOGQRWEHXQGHUWDNHQEHFDXVHLW
          ZRXOGUHDVRQDEO\EHH[SHFWHGWRPDWHULDOO\LQWHUIHUHZLWKDQ\PDWHULDOFRUSRUDWH
          GHYHORSPHQWRUSODQRI)(&RUS providedWKDWWKLVH[FHSWLRQ  VKDOOFRQWLQXHWRDSSO\
          RQO\GXULQJWKHWLPHWKDWVXFKILOLQJFRQWLQXHVWRFRQVWLWXWHPDWHULDOLQWHUIHUHQFHZLWKDQ\
          PDWHULDOFRUSRUDWHGHYHORSPHQWRUSODQ RU  ZRXOGUHTXLUH)(&RUSXQGHUDSSOLFDEOH
          ODZLQLWVUHDVRQDEOHMXGJPHQWDQGXSRQDGYLFHRIFRXQVHOZKLFKVKDOOQRWEHUHTXLUHG
          WREHVWDWHGLQDIRUPDOOHJDORSLQLRQWRPDNHGLVFORVXUHRIPDWHULDOQRQSXEOLF
          LQIRUPDWLRQWKDWZRXOGQRWRWKHUZLVHEHUHTXLUHGWREHGLVFORVHGDWWKDWWLPHDQG)(
          &RUSEHOLHYHVLQJRRGIDLWKWKDWVXFKGLVFORVXUHVDWWKDWWLPHZRXOGDIIHFW)(&RUSLQD
          PDWHULDOO\DGYHUVHPDQQHU SURYLGHGWKDWWKLVH[FHSWLRQ  VKDOOFRQWLQXHWRDSSO\RQO\
          GXULQJWKHWLPHWKDWVXFKPDWHULDOQRQSXEOLFLQIRUPDWLRQKDVQRWEHHQGLVFORVHGDQG
          UHPDLQVPDWHULDO 

          ,QQRHYHQWVKDOO)(&RUS L GHFODUHD6XVSHQVLRQ3HULRGPRUHWKDQRQHWLPHIRUDQ\
   SHULRGRIPRUHWKDQGD\VLQDQ\WZHOYHPRQWKSHULRGRU LL UHJLVWHUDQ\VHFXULWLHVIRULWVRZQ



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           233
                                                                         Page3143
                                                                               ofof299
                                                                                   of95
   


   DFFRXQWRUWKDWRIDQ\RWKHUKROGHURI)(&RUS VGHEWRUHTXLW\VHFXULWLHVRUSHUPLWWKHXVHRI
   DQ\5HJLVWUDWLRQ6WDWHPHQWGXULQJDQ\6XVSHQVLRQ3HULRG)(&RUSVKDOOJLYHZULWWHQQRWLFHWR
   WKH'HEWRUVDQGDOOKROGHUVRIWKH'LVWULEXWHG1HZ)(1RWHVRILWVGHFODUDWLRQRID6XVSHQVLRQ
   3HULRGDQGRIWKHH[SLUDWLRQRIWKHUHOHYDQW6XVSHQVLRQ3HULRG

                    J     )(&RUSZLOOQRWEHUHTXLUHGWRLQFOXGHWKH1HZ)(1RWHVKHOGE\DQ\
   KROGHURI1HZ)(1RWHVRQDQ\5HJLVWUDWLRQ6WDWHPHQWSXUVXDQWWRWKLV6HFWLRQXQOHVVDQG
   XQWLOVXFKKROGHUIXUQLVKHVWR)(&RUSLQZULWLQJVXFKLQIRUPDWLRQDV)(&RUSPD\UHDVRQDEO\
   UHTXHVWIRUXVHLQFRQQHFWLRQZLWKDQ\5HJLVWUDWLRQ6WDWHPHQWRUSURVSHFWXVRUSUHOLPLQDU\
   SURVSHFWXVLQFOXGHGWKHUHLQ(DFK3DUW\ZKRLVDKROGHURI1HZ)(1RWHVDVWRZKLFKDQ\
   5HJLVWUDWLRQ6WDWHPHQWLVEHLQJHIIHFWHGDJUHHVWRIXUQLVKSURPSWO\WR)(&RUSDOOUHDVRQDEOH
   DQGFXVWRPDU\LQIRUPDWLRQUHTXLUHGWREHGLVFORVHGLQRUGHUWRPDNHWKHLQIRUPDWLRQSUHYLRXVO\
   IXUQLVKHGWR)(&RUSE\VXFKKROGHURI1HZ)(1RWHVWUXHDQGFRUUHFWLQDOOPDWHULDOUHVSHFWV
   DQGQRWPDWHULDOO\PLVOHDGLQJ$WOHDVWGD\VSULRUWRWKHILUVWDQWLFLSDWHGILOLQJGDWHRIDQ\
   5HJLVWUDWLRQ6WDWHPHQW)(&RUSVKDOOQRWLI\WKH'HEWRUVDQGHDFKKROGHURI1HZ)(1RWHVRI
   WKHLQIRUPDWLRQ)(&RUSUHTXLUHVIURPVXFKKROGHURI1HZ)(1RWHVLQWKHSUHSDUDWLRQRIVXFK
   5HJLVWUDWLRQ6WDWHPHQWSURYLGHGKRZHYHUWKDWWKHIDLOXUHRI)(&RUSWRSURYLGHVXFKGD\V 
   QRWLFHWRWKH'HEWRUVDQGHDFKKROGHURI1HZ)(1RWHVVKDOOQRWREYLDWHDQ\REOLJDWLRQE\D
   KROGHURI'LVWULEXWHG1HZ)(1RWHVWRSURYLGHLQIRUPDWLRQDVDSULRUFRQGLWLRQWR)(&RUS V
   REOLJDWLRQWRLQFOXGHWKH1HZ)(1RWHVRIVXFKKROGHULQWKH5HJLVWUDWLRQ6WDWHPHQWSURYLGHG
   IXUWKHUWKDWWKHGHOD\E\DQ\KROGHURI1HZ)(1RWHVWRSURYLGHVXFKUHTXHVWHGLQIRUPDWLRQVKDOO
   QRWEHGHHPHGDZDLYHURUGHURJDWLRQRIDQ\VXFKKROGHU VULJKWVKHUHXQGHUWRKDYHLWV1HZ)(
   1RWHVLQFOXGHGLQWKH5HJLVWUDWLRQ6WDWHPHQWDIWHULWKDVSURYLGHGVXFKLQIRUPDWLRQ

                   K     2QWKH3ODQ(IIHFWLYH'DWH)(&RUSVKDOOSD\WKH'HEWRUVWKH8SIURQW
   3D\PHQW,IWKHFDOFXODWLRQRIWKH8SIURQW3D\PHQWLVQRWDFFHSWDEOHWRRQHRUPRUHRIWKH
   3DUWLHVDQ\3DUW\PD\HQIRUFHLWVULJKWVSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQW

                    L      ,QWKHHYHQWDQ\1HZ)(1RWHVEHFRPHUHVWULFWHGVHFXULWLHVXQGHU5XOH
   XQGHUWKH6HFXULWLHV$FWRQRUDIWHUWKH3ODQ(IIHFWLYH'DWHDQGSULRUWRWKHRQH\HDU
   DQQLYHUVDU\RIWKHLVVXDQFHWKHUHRIWKHKROGHUVRIVXFK1HZ)(1RWHVZLOOEHHQWLWOHGWRWKH
   UHJLVWUDWLRQULJKWVRIWKH'HEWRUVXQGHUWKLV6HFWLRQ LQFOXGLQJIRUWKHDYRLGDQFHRIGRXEW
   WKHULJKWVVHWIRUWKLQ6HFWLRQ H Y SURYLGHGWKDWWRWKHH[WHQWWKDWDIWHUVXFKRQH\HDU
   DQQLYHUVDU\DQ\1HZ)(1RWHVEHDUDOHJHQGVWDWLQJWKDWWKHWUDQVIHURIVXFK1HZ)(1RWHVDUH
   RUPD\EHVXEMHFWWRUHVWULFWLRQXQGHUWKH6HFXULWLHV$FWWKHKROGHUVRIWKH1HZ)(1RWHVZLOOEH
   HQWLWOHGWRVXFKUHJLVWUDWLRQULJKWVXQWLOVXFKWLPHDVDOOVXFKOHJHQGVKDYHEHHQUHPRYHGIURP
   WKHDSSOLFDEOH1HZ)(1RWHV

                   M    )(&RUSDQGWKH'HEWRUVDJUHHWKDWWKH1HZ)(1RWHKROGHUVZLOOVXIIHU
   GDPDJHVLID5HJLVWUDWLRQ'HIDXOWRFFXUVDQGWKDWLWZRXOGQRWEHIHDVLEOHWRDVFHUWDLQWKHH[WHQW
   RIVXFKGDPDJHVZLWKSUHFLVLRQ$FFRUGLQJO\)(&RUSDJUHHVWRSD\MRLQWO\DQGVHYHUDOO\DV
   OLTXLGDWHGGDPDJHVLQFRQQHFWLRQZLWKD5HJLVWUDWLRQ'HIDXOWDGGLWLRQDOLQWHUHVWRQWKH
   RXWVWDQGLQJ1HZ)(1RWHVLID5HJLVWUDWLRQ'HIDXOWRFFXUV7KHLQWHUHVWUDWHRQWKH1HZ)(
   1RWHVZLOOEHLQFUHDVHGE\ L SHUDQQXPIRUWKHILUVWGD\SHULRGEHJLQQLQJRQWKHGD\
   LPPHGLDWHO\IROORZLQJVXFK5HJLVWUDWLRQ'HIDXOWDQG LL DQDGGLWLRQDOSHUDQQXPZLWK
   UHVSHFWWRHDFKVXEVHTXHQWGD\SHULRGLQHDFKFDVHWREXWH[FOXGLQJWKHGDWHVXFK
   5HJLVWUDWLRQ'HIDXOWHQGVDWZKLFKSRLQWWKHLQWHUHVWUDWHERUQHE\WKH1HZ)(1RWHVZLOO



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           234
                                                                         Page3244
                                                                               ofof299
                                                                                   of95
   


   GHFUHDVHWRWKHRULJLQDOLQWHUHVWUDWHERUQHE\VXFK1HZ)(1RWHV,QQRHYHQWVKDOODQ\VXFK
   LQFUHDVHWRWKHLQWHUHVWUDWHERUQHE\WKH1HZ)(1RWHVSXUVXDQWWRWKHLPPHGLDWHO\SUHFHGLQJ
   VHQWHQFHH[FHHGLQWKHDJJUHJDWHSHUDQQXP,IDWDQ\WLPHPRUHWKDQRQH5HJLVWUDWLRQ
   'HIDXOWKDVRFFXUUHGDQGLVFRQWLQXLQJDOOVXFK5HJLVWUDWLRQ'HIDXOWVVKDOOEHWUHDWHGDVDVLQJOH
   FRQWLQXLQJ5HJLVWUDWLRQ'HIDXOWEHJLQQLQJRQWKHGDWHWKDWWKHHDUOLHVW5HJLVWUDWLRQ'HIDXOW
   RFFXUUHGDQGHQGLQJRQWKHGDWHWKDWWKHUHLVQRORQJHUDQ\5HJLVWUDWLRQ'HIDXOW)RUWKH
   DYRLGDQFHRIGRXEWDIWHUWKHGDWHWKDWDOOOHJHQGVVWDWLQJWKDWWKHWUDQVIHURIVXFK1HZ)(1RWHV
   DUHRUPD\EHVXEMHFWWRUHVWULFWLRQXQGHUWKH6HFXULWLHV$FWKDYHEHHQUHPRYHGIURPDOO1HZ)(
   1RWHVQRDGGLWLRQDOLQWHUHVWVKDOODFFUXHDQGEHUHTXLUHGWREHSDLGSXUVXDQWWRWKLV
   6HFWLRQ M IURPWKHWLPHRIVXFKUHPRYDO1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\VHWIRUWK
   KHUHLQLQFOXGLQJIRUWKHDYRLGDQFHRIGRXEW$UWLFOH;,,DQ\DGGLWLRQDOLQWHUHVWZLWKUHVSHFWWRD
   5HJLVWUDWLRQ'HIDXOWVKDOOEHGXHLQDFFRUGDQFHZLWKWKHWHUPVRIWKLV6HFWLRQ M DQGQRW
   VXEMHFWWRWKHSURYLVLRQVRI$UWLFOH;,,KHUHRI

                  N     $OOGRFXPHQWVQHFHVVDU\WRHIIHFWXDWHWKHSURYLVLRQVRIWKLV6HFWLRQ
   LQFOXGLQJDQ\5HJLVWUDWLRQ6WDWHPHQWLQGHQWXUHDQGUHJLVWUDWLRQULJKWVDJUHHPHQWDQGDOO
   GRFXPHQWVUHODWHGWRWKHIRUHJRLQJVKDOOEHLQIRUPDQGVXEVWDQFHUHDVRQDEO\VDWLVIDFWRU\WRWKH
   )(1RQ'HEWRU3DUWLHVWKH'HEWRUVWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHV

          6HFWLRQ6KDUHG6HUYLFHV$JUHHPHQWV

                   D    ,QFRQVLGHUDWLRQIRUWKHUHOHDVHVSURYLGHGWRWKH)(1RQ'HEWRU3DUWLHVDV
   GHVFULEHGLQ6HFWLRQVDQGRIWKLV$JUHHPHQW)(6&)(6DQG)(12&VKDOOHQWHULQWRWKH
   $PHQGHG66$RQWKH6HWWOHPHQW(IIHFWLYH'DWH

                   E     7KHWHUPRIWKH$PHQGHG66$VKDOOFRPPHQFHDQGEHHIIHFWLYHXSRQ
   6HWWOHPHQW(IIHFWLYH'DWHDQGVKDOOWHUPLQDWHRQWKH$PHQGHG66$7HUPLQDWLRQ'DWH'XULQJ
   WKHWHUPRIWKH$PHQGHG66$WKHFDOFXODWLRQPHWULFVXQGHUWKH$PHQGHG66$VKDOOEHWKHVDPH
   FDOFXODWLRQVWKDWZHUHXWLOL]HGE\)(6&LQ0DUFK

                    F    7KH$PHQGHG66$ZLOOSURYLGHWKDWWKH'HEWRUVPD\UHGXFHWKHDPRXQW
   RIVHUYLFHVSURYLGHGE\)(6&XQGHUWKH$PHQGHG66$RQO\XSRQ)(6& VUHFHLSWRID1RWLFHRI
   5HGXFWLRQQRWOHVVWKDQQLQHW\  GD\V SULRUWRWKHHIIHFWLYHGDWHRIVXFKUHGXFWLRQ$Q\
   UHGXFWLRQRIVHUYLFHVVKDOORQO\UHGXFHVHUYLFHVE\)XQFWLRQDO*URXSDVPXWXDOO\DJUHHGXSRQLQ
   WKH$PHQGHG66$7KH$PHQGHG66$VKDOOSURYLGHWKDWWKHUHGXFWLRQLQFRVWUHODWHGWRWKH
   UHGXFWLRQRIVXFKVHUYLFHVVKDOOQRWH[FHHGZKDWZRXOGKDYHRWKHUZLVHEHHQFDOFXODWHGIRUWKDW
   IXQFWLRQXWLOL]LQJWKH0DUFKFDOFXODWLRQPHWKRGRORJ\7KH'HEWRUVPXVWZDLWDWOHDVW
   GD\VIROORZLQJ)(6& VUHFHLSWRID1RWLFHRI5HGXFWLRQEHIRUHVHQGLQJ)(6&DQ\VXEVHTXHQW
   1RWLFHRI5HGXFWLRQ

                   G    )(6&VKDOOSURYLGHWKH'HEWRUVZLWKDFUHGLWLQWKHDPRXQWRIXSWR
   PLOOLRQIRUDQ\DPRXQWVGXHXQGHUPRQWKO\LQYRLFHVZKLFKLQYRLFHVVKDOOEHJHQHUDWHG
   LQDFFRUGDQFHZLWKKLVWRULFDOSUDFWLFHVSXUVXDQWWRWKH6KDUHG6HUYLFHV$JUHHPHQWVDQGWKH
   $PHQGHG66$DVDSSOLFDEOHIRUPRQWKO\SHULRGVIURPWKH3HWLWLRQ'DWHWKURXJK'HFHPEHU
   &RQVLVWHQWZLWKKLVWRULFDOSUDFWLFHVWKH3DUWLHVDJUHHWKDWJURVVDPRXQWVRZHGE\ERWKWKH
   'HEWRUVDQG)(6&XQGHUWKH6KDUHG6HUYLFHV$JUHHPHQWDQG$PHQGHG66$VKDOOEHQHWWHG




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           235
                                                                         Page3345
                                                                               ofof299
                                                                                   of95
   


   ZKHQJHQHUDWLQJWKHPRQWKO\LQYRLFHV)(6&VKDOOFRQWLQXHSURYLGLQJPRQWKO\LQYRLFHVXQGHU
   WKH$PHQGHG66$LQFRPSOLDQFHZLWKKLVWRULFDOSUDFWLFH

                    H     2QWKH3ODQ(IIHFWLYH'DWH)(6&VKDOOZDLYHDQ\DPRXQWRZHGE\WKH
   'HEWRUVIRUDPRXQWVGXHXQGHUPRQWKO\LQYRLFHVZKLFKLQYRLFHVVKDOOEHJHQHUDWHGLQ
   DFFRUGDQFHZLWKKLVWRULFDOSUDFWLFHSXUVXDQWWRWKH6KDUHG6HUYLFHV$JUHHPHQWVIRUPRQWKO\
   SHULRGVWKURXJKWKH3HWLWLRQ'DWH&RQVLVWHQWZLWKKLVWRULFDOSUDFWLFHVWKH3DUWLHVDJUHHWKDW
   JURVVDPRXQWVRZHGE\ERWKWKH'HEWRUVDQG)(6&XQGHUWKH6KDUHG6HUYLFHV$JUHHPHQWDQG
   $PHQGHG66$VKDOOEHQHWWHGZKHQJHQHUDWLQJWKHPRQWKO\LQYRLFHV$OORWKHUSD\PHQWVXQGHU
   WKH$PHQGHG66$VKDOOEHPDGHLQFRPSOLDQFHZLWKKLVWRULFDOSUDFWLFHLQFOXGLQJZLWKLQWKLUW\
     GD\VRIWKHUHFHLSWRIDQLQYRLFHE\)(6DQG)(12&DQGQRWVXEMHFWWRVHWRIIH[FHSWIRU
   WKHFUHGLWLQ6HFWLRQ G RIWKLV$JUHHPHQW

                    I    1RQHRIWKH)(1RQ'HEWRU3DUWLHVDJUHHVWRSURYLGHDQ\WUDQVLWLRQ
   VHUYLFHVWRDQ\WKLUGSDUW\EX\HUVRIWKH'HEWRU VDVVHWVXQOHVVRWKHUZLVHH[SUHVVO\DJUHHGWRLQ
   ZULWLQJE\WKHDSSOLFDEOH)(1RQ'HEWRU3DUW\ZKLFKPD\DJUHHRUGLVDJUHHLQLWVVROH
   GLVFUHWLRQIRUDQ\UHDVRQ

                   J     &RQFXUUHQWO\ZLWKWKHH[HFXWLRQRIWKH$PHQGHG66$)(6&)(6DQG
   )(12&VKDOOHQWHULQWRDQDJUHHPHQWDPRQJWKHPVHOYHVUHJDUGLQJWKHVHUYLFHVWKDW)(6DQG
   )(12&KLVWRULFDOO\KDYHSURYLGHGWR)(6&DQGLWVQRQ'HEWRUDIILOLDWHVWKHWHUPRIZKLFKVKDOO
   EHWKHVDPHDVWKHWHUPRIWKH$PHQGHG66$

          6HFWLRQ2WKHU&RRSHUDWLRQ

                   D     )(&RUSVROHO\DVDJHQWRI)(6ZLOOSURYLGHUHDVRQDEOHFRRSHUDWLRQDQG
   FRRUGLQDWLRQRQUHJXODWRU\DQGJRYHUQPHQWDOOREE\LQJPDWWHUVDVUHTXHVWHGE\WKH'HEWRUV7KH
   FRVWRIVXFKVHUYLFHVVKDOOQRWEHELOOHGEDFNWRWKH'HEWRUV

                    E     )(&RUSDQG)(6&ZLOODVVLVWWKH'HEWRUVDVWKH\UHQHJRWLDWHDQG
   PLWLJDWHXQIDYRUDEOHFRQWUDFWWHUPVDQGLIUHTXHVWHGE\WKH'HEWRUVZLOOSURYLGHUHDVRQDEOH
   FRRSHUDWLRQWRWKH'HEWRUVDQGWKH5HRUJDQL]HG'HEWRUVLQUHVROYLQJ&ODLPVDJDLQVWWKH'HEWRUV
   FRQVLVWHQWZLWKWKHWHUPVRIWKH$PHQGHG66$SURYLGHGKRZHYHUWKDWWKH)(1RQ'HEWRU
   3DUWLHVVKDOOQRWEHUHTXLUHGWRLQFXUDQ\FRVWVRUREOLJDWLRQVUHODWHGWRVXFKFRRSHUDWLRQ
   UHQHJRWLDWLRQRUPLWLJDWLRQ RWKHUWKDQGHPLQLPLVFRVWVZKLFKVKDOOQRWEHUHLPEXUVHG XQOHVV
   VXFKFRVWVDUHSDLGIRUE\WKH'HEWRUVRUWKH5HRUJDQL]HG'HEWRUVXQGHUWKHWHUPVRIWKH
   $PHQGHG66$RURWKHUZLVHDJUHHGWRE\WKH)(&RUSDQGWKH'HEWRUVRUWKH5HRUJDQL]HG
   'HEWRUV

          6HFWLRQ&ODLPVRIWKH)(1RQ'HEWRU3DUWLHV

                    D    2QWKH3ODQ(IIHFWLYH'DWHLQFRQVLGHUDWLRQIRUWKHUHOHDVHVGHVFULEHGLQ
   6HFWLRQVDQGRIWKLV$JUHHPHQWHDFKRIWKH)(1RQ'HEWRU3DUWLHVZLOOUHOHDVHDQ\DQG
   DOOSUHSHWLWLRQ&ODLPVDJDLQVWWKH'HEWRUVH[FHSWIRUDQ\&ODLPVXQGHUWKH7D[$OORFDWLRQ
   $JUHHPHQWIRUWD[\HDU,QDGGLWLRQWKH)(1RQ'HEWRU3DUWLHVZLOODOVRUHOHDVHWKH
   IROORZLQJSRVWSHWLWLRQ&ODLPV




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           236
                                                                         Page3446
                                                                               ofof299
                                                                                   of95
   


                          L     $Q\SRVWSHWLWLRQ&ODLPVXQGHUWKH)()(65HYROYHULQFOXGLQJ
          ZLWKRXWOLPLWDWLRQDQ\&ODLPVIRUSRVWSHWLWLRQLQWHUHVW

                           LL    $Q\SRVWSHWLWLRQ&ODLPVUHODWHGWRWKH5DLO&ODLP6HWWOHPHQW

                         LLL  $Q\SRVWSHWLWLRQ&ODLPVRI$(6XSSO\DJDLQVW)(6LQUHVSHFWRI
          WKH$(6XSSO\)(61RWHLQFOXGLQJZLWKRXWOLPLWDWLRQDQ\&ODLPVIRUSRVWSHWLWLRQ
          LQWHUHVWDQG

                           LY  $Q\SRVWSHWLWLRQ&ODLPVDULVLQJIURPWKH7UXVW),QWHUHVW
          LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\WD[RURWKHULQGHPQLW\&ODLPVDULVLQJIURPWKH
          UHMHFWLRQRIWKH0DQVILHOG)DFLOLW\$JUHHPHQWV

                    E     2QRUEHIRUHWKHODWHURI L 6HSWHPEHUDQG LL WKHGDWHWKDWLV
   WHQ  GD\VSULRUWRWKHKHDULQJWRDSSURYHWKH6HWWOHPHQW0RWLRQ)(&RUSVKDOOSURYLGHWKH
   3DUWLHVZLWKZULWWHQQRWLFHRIDQ\SRVWSHWLWLRQOLTXLGDWHGQRQFRQWLQJHQW&ODLPVDJDLQVWWKH
   'HEWRUVWKDW L DUHRUPRUHLQGLYLGXDOO\ LL DUHRXWVLGHRIWKHRUGLQDU\FRXUVHRI
   GHDOLQJVZLWKWKH'HEWRUVDQG LLL ZHUHDFWXDOO\NQRZQWRWKHRIILFHUVRI)(&RUSDVRI-XO\
   

                    F     ,QFRQQHFWLRQZLWKWKH7UXVW),QWHUHVWDQGLQIXUWKHUDQFHRIWKHZDLYHURI
   DQ\&ODLPVDULVLQJWKHUHIURPWKHDSSOLFDEOH)(1RQ'HEWRU3DUWLHVVKDOO L FRRSHUDWHZLWKWKH
   UHOHYDQW3DUWLHVZLWKUHVSHFWWRDQ\DQFLOODU\WUDQVDFWLRQV RQDFRPPHUFLDOO\UHDVRQDEOHEDVLV
   ZKLFKPD\LQFOXGHWKHLQFXUUHQFHRIXQUHLPEXUVHGGHPLQLPLVH[SHQVHVE\WKH)(1RQ'HEWRU
   3DUWLHVDQGVKDOOQRWUHTXLUHWKH)(1RQ'HEWRU3DUWLHVWRXQGHUWDNHDQ\DFWLRQWKDWZLOOFDXVH
   DQDGYHUVHHIIHFWRQRUUHVXOWLQDORVVRIULJKWVZLWKRXWDGHTXDWHFRQVLGHUDWLRQWRWKH)(1RQ
   'HEWRU3DUWLHVWDNLQJLQWRDFFRXQWWKHRWKHUWHUPVDQGFRQGLWLRQVRIWKLV$JUHHPHQW UHDVRQDEO\
   QHFHVVDU\WRFRQVXPPDWHWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKH0DQVILHOG6HWWOHPHQWLQFOXGLQJ
   WUDQVIHURIRZQHUVKLSDQGFRQWURORYHU0DQVILHOG8QLWWRWKH'HEWRUV RUDQ\RWKHUHQWLW\WR
   ZKRPWKH3DUWLHVDJUHHWR RQWKH3ODQ(IIHFWLYH'DWHDQG LL DVVLVWLQREWDLQLQJDQ\UHTXLUHG
   FRQVHQWVZDLYHUVRUDSSURYDOVUHODWHGWRVXFKWUDQVDFWLRQVFRQWHPSODWHGE\WKH0DQVILHOG
   6HWWOHPHQW

                   G    2QWKH3ODQ(IIHFWLYH'DWHWKH)(1RQ'HEWRU3DUWLHVZLOOZDLYHDQG
   UHOHDVHDOO(PSOR\HH5HODWHG&ODLPVZKHWKHUDULVLQJSUHSHWLWLRQSRVWSHWLWLRQRUSRVW3ODQ
   (IIHFWLYH'DWHH[FHSWDVH[SUHVVO\SURYLGHGIRULQWKLV$JUHHPHQW

                     H      1RWZLWKVWDQGLQJWKHHQWU\RIDQRUGHUE\WKH%DQNUXSWF\&RXUW
   HVWDEOLVKLQJDEDUGDWHIRUILOLQJSURRIVRI&ODLPDSSOLFDEOHWRWKH)(1RQ'HEWRU3DUWLHVWKH)(
   1RQ'HEWRU3DUWLHVVKDOOQRWEHUHTXLUHGWRILOHSURRIVRI&ODLPE\VXFKEDUGDWHIRUDQ\
   SUHSHWLWLRQDQGRU$GPLQLVWUDWLYH&ODLPVEHLQJZDLYHGDQGRUUHOHDVHGE\WKH)(1RQ'HEWRU
   3DUWLHVXQGHUWKLV$JUHHPHQWXQOHVV L WKH6HWWOHPHQW(IIHFWLYH'DWHGRHVQRWRFFXUE\
   6HSWHPEHURUVXFKRWKHUGDWHWRZKLFKWKH'HEWRUVDQG)(&RUSVKDOODJUHHRU LL LI
   WKH6HWWOHPHQW(IIHFWLYH'DWHRFFXUVWKLV$JUHHPHQWLVWHUPLQDWHGSULRUWRWKH3ODQ(IIHFWLYH
   'DWH,IHLWKHU L RU LL LQWKHSUHFHGLQJVHQWHQFHRFFXUVWKHGHDGOLQHE\ZKLFKWKH)(1RQ
   'HEWRU3DUWLHVPXVWILOHSURRIVRI&ODLPLQRUGHUIRUVXFKSURRIVRI&ODLPWREHGHHPHGWLPHO\
   ILOHGVKDOOEHWKLUW\  GD\VIURPDQGDIWHUWKHGDWHRIVXFKRFFXUUHQFH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           237
                                                                         Page3547
                                                                               ofof299
                                                                                   of95
   


          6HFWLRQ6DOH3URFHVV&RPPHQFLQJRQWKH6HWWOHPHQW(IIHFWLYH'DWHDQGLQ
   FRQVLGHUDWLRQIRUWKHUHOHDVHVGHVFULEHGLQ6HFWLRQVDQGRIWKLV$JUHHPHQW

                 D     ,QFRQQHFWLRQZLWKWKHVDOHRIWKH'HEWRUV 5HWDLO%RRN$VVHWV)(&RUS
   DQG)(6&UHDIILUPHDFKRIWKHLUFRPPLWPHQWVFRQWDLQHGLQWKH-XO\/HWWHU$JUHHPHQW

                    E     7KHDSSOLFDEOH)(1RQ'HEWRU3DUWLHVVKDOOUHDVRQDEO\FRRSHUDWHZLWKWKH
   'HEWRUVRU5HRUJDQL]HG'HEWRUVDVDSSOLFDEOHLQWKHLUHIIRUWVWRPD[LPL]HWKHYDOXHUHDOL]HG
   IURPDQ\VDOHSURFHVVFRQGXFWHGE\WKH'HEWRUVE\DJUHHLQJDPRQJRWKHUWKLQJV L WR
   SDUWLFLSDWHLQDQ\DQFLOODU\WUDQVDFWLRQV RQDFRPPHUFLDOO\UHDVRQDEOHEDVLVZKLFKPD\LQFOXGH
   WKHLQFXUUHQFHRIXQUHLPEXUVHGGHPLQLPLVH[SHQVHV RUDGGLWLRQDOFRVWVWRWKHH[WHQWUHLPEXUVHG
   E\WKH'HEWRUVRUWKHDSSOLFDEOHSXUFKDVHU E\WKH)(1RQ'HEWRU3DUWLHVDQGVKDOOQRWUHTXLUH
   WKH)(1RQ'HEWRU3DUWLHVWRXQGHUWDNHDQ\DFWLRQWKDWZLOOFDXVHDQDGYHUVHHIIHFWRQRUUHVXOW
   LQDORVVRIULJKWVZLWKRXWDGHTXDWHFRQVLGHUDWLRQWRWKH)(1RQ'HEWRU3DUWLHV UHDVRQDEO\
   QHFHVVDU\WRFRQVXPPDWHWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKHVDOHSURFHVVHV LL WRDVVLVWLQ
   REWDLQLQJDQ\UHTXLUHGFRQVHQWVZDLYHUVRUDSSURYDOVUHODWHGWRWKHWUDQVDFWLRQVFRQWHPSODWHG
   E\WKHVDOHSURFHVVHVDQG LLL WRPDNH)(&RUSDQG)(6&SHUVRQQHODYDLODEOHWRIDFLOLWDWH
   GLOLJHQFHDQGDVRWKHUZLVHQHFHVVDU\LQIXUWKHUDQFHRIDQ\VDOHSURFHVVDQGWKHWUDQVDFWLRQV
   FRQWHPSODWHGWKHUHE\

                   F     1RWZLWKVWDQGLQJWKHDERYHWKH)(1RQ'HEWRU3DUWLHVVKDOOQRWEH
   UHTXLUHGWRWDNHDQ\DFWLRQRURPLWWRWDNHDQ\DFWLRQWKDWZRXOGYLRODWHDSSOLFDEOHODZRUDQ\
   UHJXODWRU\REOLJDWLRQWKHQLQHIIHFW

                             $57,&/(,,,
                                  
   0878$/2%/,*$7,2162)7+('(%7256$1'7+()(121'(%7253$57,(6

           6HFWLRQ3OHDVDQWV3RZHU3ODQW,QFRQVLGHUDWLRQIRUWKHUHOHDVHVSURYLGHGWRWKH)(
   1RQ'HEWRU3DUWLHVDVGHVFULEHGLQ6HFWLRQVDQGRIWKLV$JUHHPHQW$(6XSSO\ZLOO
   WUDQVIHUDOORILWVULJKWWLWOHDQGLQWHUHVWLQWKH3OHDVDQWV3RZHU3ODQWDQGUHODWHGDVVHWV H[FHSW
   IRU0F(OUR\ V5XQ,PSRXQGPHQW WRWKH3OHDVDQWV3XUFKDVHUZKLOHUHWDLQLQJWKHOLDELOLWLHVVHW
   IRUWKEHORZLQHDFKFDVHVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVRIWKH3OHDVDQWV3XUFKDVH
   $JUHHPHQW7KH3OHDVDQWV3XUFKDVH$JUHHPHQWVKDOOFRQWDLQFXVWRPDU\DJUHHGXSRQOLPLWVIRU
   $(6XSSO\ VLQGHPQLW\REOLJDWLRQVLQIDYRURIWKH3OHDVDQWV3XUFKDVHULQERWKDPRXQWDQG
   GXUDWLRQSURYLGHGKRZHYHUWKDW$(6XSSO\¶VLQGHPQLW\REOLJDWLRQVZLWKUHVSHFWWR0F(OUR\ V
   5XQ,PSRXQGPHQWVKDOOQRWEHOLPLWHGLQHLWKHUDPRXQWRUGXUDWLRQ

                    D    ,IWKH3OHDVDQWV&ORVLQJ'DWHGRHVQRWRFFXUSULRUWRWKH3OHDVDQWV7UDQVIHU
   'DWHWKH3OHDVDQWV3XUFKDVHUVKDOODFFHSWEHQHILFLDORZQHUVKLS WKURXJKDOHDVHFRVWEDVHG
   SRZHUSXUFKDVHDJUHHPHQWRURWKHUPXWXDOO\DJUHHGXSRQDUUDQJHPHQW RIWKH3OHDVDQWV3RZHU
   3ODQWDVRIWKH3OHDVDQWV7UDQVIHU'DWH7KH'HEWRUVDQG$(6XSSO\PD\DJUHHWRD3OHDVDQWV
   7UDQVIHU'DWHWKDWLVHDUOLHUWKDQ-DQXDU\

                    E     3ULRUWRWKH3ODQ(IIHFWLYH'DWH$(6XSSO\DQGWKH3OHDVDQWV3XUFKDVHU
   VKDOOHQWHULQWRWKH3OHDVDQWV3XUFKDVH$JUHHPHQWZKLFKVKDOOFRQWDLQWHUPVDQGFRQGLWLRQV
   LQFOXGLQJUHSUHVHQWDWLRQVFRYHQDQWVFORVLQJFRQGLWLRQVDQGLQGHPQLWLHVWKDWDUHFXVWRPDU\IRU



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           238
                                                                         Page3648
                                                                               ofof299
                                                                                   of95
   


   WKHSXUFKDVHDQGVDOHRIVXSHUFULWLFDOFRDOILUHGSRZHUSODQWVEHWZHHQPHUFKDQWJHQHUDWRUV7KH
   REOLJDWLRQRIWKH'HEWRUVWRHQWHULQWRWKH3OHDVDQWV3XUFKDVH$JUHHPHQWLVVXEMHFWWRFRPSOHWLRQ
   RIGXHGLOLJHQFHRIWKH3OHDVDQWV3RZHU3ODQWWRWKHUHDVRQDEOHVDWLVIDFWLRQRIWKH'HEWRUVWKH
   &RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVZLWKVXFKGLOLJHQFHWREHFRPSOHWHGE\QRWODWHUWKDQ
   $XJXVW)URPWKH6HWWOHPHQW(IIHFWLYH'DWHWKURXJKWKH3OHDVDQWV&ORVLQJ'DWH$(
   6XSSO\VKDOOJLYHWKH'HEWRUVWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVDQGWKHLU
   UHSUHVHQWDWLYHVUHDVRQDEOHDFFHVVDWUHDVRQDEOHWLPHVWRWKH3OHDVDQWV3RZHU3ODQWDQGERRNV
   UHFRUGV LQFOXGLQJILQDQFLDODQGRSHUDWLQJUHFRUGV DQGSHUVRQQHORIWKH)(1RQ'HEWRU3DUWLHV
   UHODWHGWKHUHWRDQGSHUPLWWKH'HEWRUVWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVDQGWKHLU
   UHSUHVHQWDWLYHVWRPDNHVXFKLQVSHFWLRQVWKHUHRIDVWKH\PD\IURPWLPHWRWLPHUHDVRQDEO\
   UHTXHVW LQFOXGLQJDQ\LQYHVWLJDWLRQRIWKHHQYLURQPHQWDOFRQGLWLRQRIWKHSURSHUWLHVLQFOXGLQJ
   DFFHVVDQGLQIRUPDWLRQQHFHVVDU\IRUHQYLURQPHQWDOVLWHDVVHVVPHQWVLQDFFRUGDQFHZLWKUHOHYDQW
   $670VWDQGDUGV $OOVXFKDFFHVVVKDOOEH L FRQGXFWHGLQDPDQQHUDVQRWWRXQUHDVRQDEO\
   LQWHUIHUHZLWKWKHRSHUDWLRQVDWWKH3OHDVDQWV3RZHU3ODQWDQG LL XSRQUHDVRQDEOHQRWLFHWR$(
   6XSSO\DQGVKDOOEHDWWLPHVDQGLQDFFRUGDQFHZLWKSURFHGXUHVWREHPXWXDOO\DJUHHGXSRQE\
   WKH3DUWLHV DFWLQJUHDVRQDEO\ ,QWKHHYHQWWKDWWKH'HEWRUVLQIRUP$(6XSSO\WKDWWKH\GRQRW
   LQWHQGWRHQWHULQWRWKH3OHDVDQWV3XUFKDVH$JUHHPHQWRQRUEHIRUH$XJXVW$(6XSSO\
   VKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRVHOOWKH3OHDVDQWV3RZHU3ODQWWRDWKLUGSDUW\ZLWK
   WKHQHWSURFHHGVRIVXFKVDOHWREHSDLGRYHUWRWKH'HEWRUV

                   F     $(6XSSO\VKDOOSHUIRUPRUFDXVHWREHSHUIRUPHGLQDFFRUGDQFHZLWK
   PHUFKDQWJHQHUDWRUSUDFWLFHDQGFRQVLVWHQWZLWKSDVWSUDFWLFHWKH3OHDVDQWV2XWDJH$(6XSSO\
   ZLOOEHUHVSRQVLEOHIRUWKHILUVWPLOOLRQRIFRVWVUHODWHGWRWKH3OHDVDQWV2XWDJHLQFXUUHGDIWHU
   WKH6HWWOHPHQW(IIHFWLYH'DWH7RWKHH[WHQWWKHUHDUHFRVWVUHODWHGWRWKH3OHDVDQWV2XWDJH
   DERYHPLOOLRQVXFKFRVWVXSWRDQDJJUHJDWHRIPLOOLRQ LQFOXVLYHRIWKHPLOOLRQ
   UHIHUHQFHGKHUHLQ VKDOOEHVKDUHGHTXDOO\E\WKH'HEWRUVDQG$(6XSSO\

                      G      7KH3OHDVDQWV3XUFKDVH$JUHHPHQWVKDOOSURYLGHWKDW$(6XSSO\VKDOO
   UHWDLQDOORILWVOLDELOLWLHVXQGHUHQYLURQPHQWDOODZV H[FOXGLQJDQ\SRVWWUDQVIHUFKDQJHVWKHUHWR 
   ZLWKUHVSHFWWRLWVRZQHUVKLSDQGRSHUDWLRQRI3OHDVDQWV3RZHU3ODQWWRWKHH[WHQWWKDWVXFK
   OLDELOLWLHVDUHEDVHGRQIDFWVRUFLUFXPVWDQFHVRFFXUULQJSULRUWRWKH3OHDVDQWV7UDQVIHU'DWH DQG
   LIRFFXUULQJRUDULVLQJRQO\LQSDUWRQRUDIWHUWKH3OHDVDQWV7UDQVIHU'DWHRQO\WRWKHH[WHQWRI
   VXFKSDUW SURYLGHGKRZHYHUWKDWVXFKOLDELOLWLHVLQFOXGHWKHFORVXUHDQGUHPHGLDWLRQRI
   0F(OUR\ V5XQ,PSRXQGPHQWH[FHSWWRWKHH[WHQWUHVXOWLQJIURPWKH'HEWRUV YLRODWLRQRI
   HQYLURQPHQWDOODZVDIWHUWKH3OHDVDQWV7UDQVIHU'DWHSURYLGHGIXUWKHUWKDWVXFKOLDELOLWLHV
   H[FOXGH L DOOOLDELOLWLHVDULVLQJRQRUDIWHUWKH3OHDVDQWV7UDQVIHU'DWHWRFRPSO\ZLWK
   HQYLURQPHQWDOSHUPLWVDQGHQYLURQPHQWDOODZV LQFOXGLQJDQ\SRVWWUDQVIHUFKDQJHVWKHUHWR 
   ZLWKUHVSHFWWRWKH3OHDVDQWV3RZHU3ODQWLQFOXGLQJEXWQRWOLPLWHGWRWKRVHZLWKUHVSHFWWR
   (IIOXHQW/LPLW*XLGHOLQHVDQG LL DQ\REOLJDWLRQWRFRQWULEXWHWRSRVW3OHDVDQWV7UDQVIHU'DWH
   FDSLWDOH[SHQGLWXUHVLQFRQQHFWLRQZLWK$(6XSSO\ VUHWDLQHGOLDELOLWLHV7KH3OHDVDQWV3XUFKDVH
   $JUHHPHQWVKDOOSURYLGHWKDW$(6XSSO\VKDOOUHWDLQDOORILWVRZQHUVKLSLQWHUHVWVLQWKH
   0F(OUR\ V5XQ,PSRXQGPHQWDQGVKDOOLQFOXGHDVDQH[KLELWDQDJUHHPHQWWRSURYLGHIRUWKH
   'HEWRUV¶DFFHVVWRWKH0F(OUR\ V5XQ,PSRXQGPHQWZKLFKDJUHHPHQWVKDOOEHUHDVRQDEO\
   DFFHSWDEOHWRWKH3DUWLHV

                   H   7KH3OHDVDQWV3XUFKDVH$JUHHPHQWVKDOOSURYLGHWKDWWKH3OHDVDQWV
   3XUFKDVHUVKDOODVVXPHDOORIWKHOLDELOLWLHVXQGHUHQYLURQPHQWDOODZVZLWKUHVSHFWWRWKH



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           239
                                                                         Page3749
                                                                               ofof299
                                                                                   of95
   


   RZQHUVKLSDQGRSHUDWLRQRI3OHDVDQWV3RZHU3ODQWWRWKHH[WHQWWKDWVXFKOLDELOLWLHVDUHEDVHGRQ
   IDFWVRUFLUFXPVWDQFHVRFFXUULQJRQRUDIWHUWKH3OHDVDQWV7UDQVIHU'DWHSURYLGHGWKDWVXFK
   OLDELOLWLHVVKDOOLQFOXGHDOOOLDELOLWLHVDULVLQJRQRUDIWHUWKH3OHDVDQWV7UDQVIHU'DWHWRFRPSO\
   ZLWKHQYLURQPHQWDOSHUPLWVDQGHQYLURQPHQWDOODZV LQFOXGLQJDQ\SRVWWUDQVIHUFKDQJHV
   WKHUHWR ZLWKUHVSHFWWRWKH3OHDVDQWV3RZHU3ODQWLQFOXGLQJEXWQRWOLPLWHGWRWKRVHZLWK
   UHVSHFWWR(IIOXHQW/LPLW*XLGHOLQHV

                      I      7KH3OHDVDQWV3XUFKDVH$JUHHPHQWVKDOOSURYLGHWKDW$(6XSSO\VKDOO
   UHWDLQDOORILWVOLDELOLWLHVZLWKUHVSHFWWRFRDOVXSSO\FRQWUDFWVIRUWKH3OHDVDQWV3RZHU3ODQW
   HQWHUHGLQWRE\$(6XSSO\SULRUWRWKH3OHDVDQWV&ORVLQJ'DWHSURYLGHGKRZHYHUWKDWSULRUWR
   WKH3OHDVDQWV&ORVLQJ'DWHWKH'HEWRUVVKDOOHQWHULQWRJRRGIDLWKQHJRWLDWLRQVZLWK$(6XSSO\ V
   FRDOVXSSO\FRQWUDFWFRXQWHUSDUWLHVIRUWKHSXUFKDVHRIFRDOIRUWKH3OHDVDQWV3RZHU3ODQWWR
   PLWLJDWHDQ\RI$(6XSSO\ VGDPDJHVXQGHUVXFKFRDOVXSSO\FRQWUDFWV

                   J     ,QWKHHYHQWWKDWWKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH&RPPLWWHHDQGWKH
   6XSSRUWLQJ3DUWLHVGHFLGHWRSXUVXHDVDOHRIWKH3OHDVDQWV3RZHU3ODQWWRDWKLUGSDUW\SULRUWR
   WKH3OHDVDQWV7UDQVIHU'DWHWKH)(1RQ'HEWRU3DUWLHVDJUHHWRFRRSHUDWHZLWKWKH'HEWRUVLQ
   FRQQHFWLRQZLWKDQ\VXFKVDOHLQFOXGLQJE\WUDQVIHUULQJRZQHUVKLSRIWKH3OHDVDQWV3RZHU3ODQW
   DQGUHODWHGDVVHWVGLUHFWO\WRDWKLUGSDUW\SXUFKDVHUSURYLGHGWKDWWKHOLDELOLW\RI$(6XSSO\DQG
   )(&RUSLQFRQQHFWLRQZLWKDQ\VXFKVDOHLVQRWJUHDWHUWKDQWKHOLDELOLWLHV$(6XSSO\DQG)(
   &RUSZRXOGKDYHLQFXUUHGLQFRQQHFWLRQZLWKDWUDQVIHURIWKH3OHDVDQWV3RZHU3ODQWWRWKH
   3OHDVDQWV3XUFKDVHUDVFRQWHPSODWHGKHUHE\DQGSURYLGHGIXUWKHUWKDWVXFKWKLUGSDUW\DJUHHVWR
   HQWHULQWRJRRGIDLWKQHJRWLDWLRQVZLWK$(6XSSO\ VFRDOVXSSO\FRQWUDFWFRXQWHUSDUWLHVIRUWKH
   SXUFKDVHRIFRDOIRUWKH3OHDVDQWV3RZHU3ODQWWRPLWLJDWHDQ\RI$(6XSSO\ VGDPDJHVXQGHU
   VXFKFRDOVXSSO\FRQWUDFWV

                    K    )(&RUSVKDOO L IXOO\JXDUDQW\WKHLQGHPQLW\REOLJDWLRQVRI$(6XSSO\
   WRWKH3OHDVDQWV3XUFKDVHUXQGHUWKH3OHDVDQWV3XUFKDVH$JUHHPHQWZLWKUHVSHFWWR$(6XSSO\¶V
   REOLJDWLRQVLQ6HFWLRQ G VROHO\ZLWKUHVSHFWWR0F(OUR\¶V5XQ,PSRXQGPHQWWKURXJKWKH
   FORVXUHDQGUHPHGLDWLRQRIWKH0F(OUR\¶V5XQ,PSRXQGPHQWDQG LL SURYLGHDJXDUDQW\LQDQ
   DPRXQWHTXDOWRPLOOLRQZLWKUHVSHFWWRWKHLQGHPQLW\REOLJDWLRQVRI$(6XSSO\WRWKH
   3OHDVDQWV3XUFKDVHUXQGHUWKH3OHDVDQWV3XUFKDVH$JUHHPHQWZLWKUHVSHFWWRRWKHUUHWDLQHG
   HQYLURQPHQWDOOLDELOLWLHV H[FOXGLQJWKH0F(OUR\¶V5XQ,PSRXQGPHQW LQ6HFWLRQ G XQWLOWKH
   WKLUGDQQLYHUVDU\RIWKH3OHDVDQWV7UDQVIHU'DWH7KHJXDUDQWHHVFRQWHPSODWHGE\WKLV6HFWLRQ
    K VKDOOEHLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH3DUWLHVDQGVKDOOEHDVVLJQDEOH
   E\WKH3OHDVDQWV3XUFKDVHUWRDVXEVHTXHQWRZQHURIWKH3OHDVDQWV3RZHU3ODQW

                                             $57,&/(,9

                                2%/,*$7,2162)7+('(%7256

            6HFWLRQ6HWWOHPHQW$SSURYDO2UGHU2QRUSULRUWR$XJXVWWKH'HEWRUV
   VKDOOILOHWKH6HWWOHPHQW0RWLRQZLWKWKH%DQNUXSWF\&RXUW7KH'HEWRUVVKDOOVHUYHQRWLFHRI
   WKH6HWWOHPHQW0RWLRQRQDOORIWKH'HEWRUV FUHGLWRUVHTXLW\KROGHUVDQGDQ\RWKHUSDUW\LQ
   LQWHUHVWZKRZRXOGEHUHTXLUHGWRUHFHLYHQRWLFHRIDPRWLRQWRDSSURYHWKH'LVFORVXUH6WDWHPHQW
   XQGHUWKH%DQNUXSWF\&RGHDQGWKH%DQNUXSWF\5XOHV7KH'HEWRUVZLOOREWDLQWKH6HWWOHPHQW
   $SSURYDO2UGHURQRUSULRUWR6HSWHPEHU



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           240
                                                                         Page3850
                                                                               ofof299
                                                                                   of95
   


          6HFWLRQ)(63ODQV

                    D    7KH'HEWRUVVKDOOLQFRUSRUDWHWKHWHUPVRIWKLV$JUHHPHQWWRWKHH[WHQW
   DSSOLFDEOHLQWRWKH)(63ODQV)RUWKHDYRLGDQFHRIGRXEW$UWLFOH9,VKDOOEHLQFOXGHGLQDQ\
   DQGDOO)(63ODQV

                   E    7KH'HEWRUVZLOOFROODERUDWHLQJRRGIDLWKZLWKWKH)(1RQ'HEWRU3DUWLHV
   UHJDUGLQJWKHWLPLQJRIWKH3ODQ(IIHFWLYH'DWHLQRUGHUWRDLGWKH)(1RQ'HEWRU3DUWLHV 
   SHUIRUPDQFHXQGHUWKLV$JUHHPHQW

                                           $57,&/(9
                                                
                                      %86,1(666(3$5$7,21

            6HFWLRQ6HSDUDWLRQ$JUHHPHQW2QRUSULRUWRWKH6HWWOHPHQW(IIHFWLYH'DWH
   WKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVDQGWKHDSSOLFDEOH
   )(1RQ'HEWRU3DUWLHVVKDOOHQWHULQWRWKH6HSDUDWLRQ$JUHHPHQW7KH6HSDUDWLRQ$JUHHPHQW
   VKDOODWDPLQLPXPLQFOXGHWKHIROORZLQJWHUPV

                   D    )(&RUS)(6&DQGWKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH6XSSRUWLQJ
   3DUWLHVDQGWKH&RPPLWWHHVKDOODJUHHWRFHUWDLQSDUDPHWHUVZLWKUHJDUGWRDPDLQWHQDQFH
   DJUHHPHQWZLWKDPXWXDOO\DJUHHGXSRQWHUPLQDWLRQGDWHSXUVXDQWWRZKLFK)(6&ZLOOFRQWLQXH
   WRSURYLGHWKH'HEWRUVZLWKWKRVHVHUYLFHVQHFHVVDU\WRPDLQWDLQSODQWVXEVWDWLRQV

                   E     7KH)(1RQ'HEWRU3DUWLHVZLOODJUHHVXEMHFWWRDSSOLFDEOHUHJXODWLRQV
   DQGUHTXLUHGFRQVHQWVWRDVVXPHDQ\OHDVHKROGLQWHUHVWVDQGSHUPLWWLQJUHTXLUHPHQWVZLWKWKH
   6WDWHRI2KLRZLWKUHVSHFWWRWKH$76,EUHDNZDWHUSURMHFWDWWKH(DVWODNH)DFLOLW\SURYLGHG
   KRZHYHUWKDWWKHVSHFLILFLGHQWLW\RIWKH)(1RQ'HEWRU3DUW\ZKRZLOODVVXPHVXFKOHDVHKROG
   LQWHUHVWVDQGSHUPLWWLQJUHTXLUHPHQWVVKDOOEHGHWHUPLQHGVROHO\E\WKH)(1RQ'HEWRU3DUWLHV

                  F     2QWKH3ODQ(IIHFWLYH'DWHDQGVXEMHFWWRDSSOLFDEOHUHJXODWLRQVDQG
   UHTXLUHGFRQVHQWV2(ZLOOWUDQVIHUWR)*DOOSURSHUWLHVDW+ROORZ5RFNUHODWHGWRWKH:+
   6DPPLV)DFLOLW\WKDWDUHVWLOOLQWKHQDPHRI2(

                  G      ,ISHUPLWWHGE\DSSOLFDEOHODZDQGVXEMHFWWRDSSOLFDEOHUHJXODWLRQVDQG
   UHTXLUHGFRQVHQWVRQWKH3ODQ(IIHFWLYH'DWH)*ZLOOWUDQVIHUWKH1RUWK3DUN3HUPLWWR2(

                    H    7KH)(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUVVKDOOHQWHULQWRJRRGIDLWK
   QHJRWLDWLRQVRQWKHWHUPVDQGFRQGLWLRQVRIOHDVHVHDVHPHQWVULJKWVRIZD\RURWKHUSURSHUW\
   ULJKWVIRUDQ\SURSHUWLHVQHFHVVDU\IRUWKH)(1RQ'HEWRU3DUWLHVWKH'HEWRUVRU5HRUJDQL]HG
   'HEWRUVDVDSSOLFDEOHWRFRQWLQXHWRFRQGXFWWKHLURSHUDWLRQVLQWKHRUGLQDU\FRXUVHRIEXVLQHVV

                   I    7KH)(1RQ'HEWRU3DUWLHVVKDOOUHVSRQGWRUHDVRQDEOHLQIRUPDWLRQ
   UHTXHVWVIURPWKH'HEWRUVDQGLQFRQQHFWLRQZLWKWKH'HEWRUV SODQQLQJDFWLYLWLHVWRRSHUDWHWKHLU
   EXVLQHVVHVRQDVWDQGDORQHEDVLVDQG

                  J     7KH)(1RQ'HEWRU3DUWLHVZLOOXSRQWKHUHTXHVWRIWKH'HEWRUV
   FRRSHUDWHLQJRRGIDLWKDQGGRFXPHQWDQ\RWKHUDUUDQJHPHQWVWKDWWKH'HEWRUVUHDVRQDEO\



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           241
                                                                         Page3951
                                                                               ofof299
                                                                                   of95
   


   GHWHUPLQHDUHQHFHVVDU\WRRSHUDWHRQDVWDQGDORQHEDVLV VXFKFRRSHUDWLRQVKDOOEHRQD
   FRPPHUFLDOO\UHDVRQDEOHEDVLVZKLFKPD\LQFOXGHWKHLQFXUUHQFHRIXQUHLPEXUVHGGHPLQLPLV
   H[SHQVHV RUDGGLWLRQDOFRVWVWRWKHH[WHQWUHLPEXUVHGE\WKH'HEWRUV E\WKH)(1RQ'HEWRU
   3DUWLHVDQGVKDOOQRWUHTXLUHWKH)(1RQ'HEWRU3DUWLHVWRXQGHUWDNHDQ\DFWLRQWKDWZLOOFDXVH
   DQDGYHUVHHIIHFWRQRUUHVXOWLQDORVVRIULJKWVZLWKRXWDGHTXDWHFRQVLGHUDWLRQWRWKH)(1RQ
   'HEWRU3DUWLHV 7KHSDUWLHVWRVXFKDQFLOODU\DJUHHPHQWVZLOODJUHHXSRQPXWXDOO\DFFHSWDEOH
   FRQVLGHUDWLRQIRUWKHIRUHJRLQJDVDSSOLFDEOH7KH'HEWRUVPD\FRQVXOWZLWKWKH&RPPLWWHHWKH
   6XSSRUWLQJ3DUWLHVDQGWKHLUUHVSHFWLYHSURIHVVLRQDOVUHJDUGLQJVXFKFRQVLGHUDWLRQ

          6HFWLRQ$PHQGHG6HSDUDWLRQ$JUHHPHQW

                    D    2QWKH3ODQ(IIHFWLYH'DWHWKH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHV
   VKDOOHQWHULQWRWKH$PHQGHG6HSDUDWLRQ$JUHHPHQW7KH$PHQGHG6HSDUDWLRQ$JUHHPHQWVKDOO
   LPSOHPHQWWKHIXUWKHUVHSDUDWLRQRIWKH'HEWRUVDQGWKHLUEXVLQHVVHVIURPWKH)(1RQ'HEWRU
   3DUWLHVDVWKH'HEWRUDQG)(1RQ'HEWRU3DUW\PHPEHUVRIWKH%XVLQHVV6HSDUDWLRQ&RPPLWWHH
   GHHPPXWXDOO\DGYLVDEOHDQGFRPPHUFLDOO\UHDVRQDEOHLQWKHLUVHSDUDWHGLVFUHWLRQ

          6HFWLRQ%XVLQHVV6HSDUDWLRQ&RPPLWWHH

                 D     2QRUSULRUWRWKH6HWWOHPHQW(IIHFWLYH'DWHWKH%XVLQHVV6HSDUDWLRQ
   &RPPLWWHHVKDOOEHDSSRLQWHG

                  E      7KHGXWLHVDQGUHVSRQVLELOLWLHVRIWKH%XVLQHVV6HSDUDWLRQ&RPPLWWHHVKDOO
   LQFOXGHZLWKRXWOLPLWDWLRQ

                          L     GHWHUPLQLQJUHYLHZLQJDQGDGGUHVVLQJLVVXHVWKDWDULVHUHODWHGWR
          WKHIXUWKHUVHSDUDWLRQRIWKH'HEWRUVDQGWKHLURSHUDWLRQVIURPWKH)(1RQ'HEWRU
          3DUWLHV

                           LL    GHWHUPLQLQJUHYLHZLQJDQGDGGUHVVLQJDQ\LVVXHVUHODWHGWRWKH
          WHUPVDQGFRQGLWLRQVRIOHDVHVHDVHPHQWVULJKWVRIZD\RURWKHUSURSHUW\ULJKWVIRUDQ\
          SURSHUWLHVQHFHVVDU\IRUWKH'HEWRUVWKH5HRUJDQL]HG'HEWRUVRUWKH)(1RQ'HEWRU
          3DUWLHVDVDSSOLFDEOHWRFRQWLQXHWRFRQGXFWWKHLURSHUDWLRQVLQWKHRUGLQDU\FRXUVHRI
          EXVLQHVV

                          LLL  PDQDJLQJDQGUHVSRQGLQJWRDQ\UHDVRQDEOHLQIRUPDWLRQUHTXHVWV
          IURPWKH'HEWRUVLQFRQQHFWLRQZLWKWKH'HEWRUV SODQQLQJDFWLYLWLHVWRRSHUDWHWKHLU
          EXVLQHVVHVRQDVWDQGDORQHEDVLVDQG

                         LY  LPSOHPHQWLQJWKHIXUWKHUVHSDUDWLRQRIWKH'HEWRUVDQGWKHLU
          EXVLQHVVHVIURPWKH)(1RQ'HEWRU3DUWLHV

                    F      7KHPHPEHUVRIWKH%XVLQHVV6HSDUDWLRQ&RPPLWWHHVKDOOZRUNLQJRRG
   IDLWKWRHIIHFWXDWHWKHIXUWKHUVHSDUDWLRQRIWKH'HEWRUVDQGWKHLUEDFNRIILFHRSHUDWLRQVIURPWKH
   )(1RQ'HEWRU3DUWLHV




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           242
                                                                         Page4052
                                                                               ofof299
                                                                                   of95
   


                  G     7KH'HEWRUVVKDOOFRQVXOWZLWKWKHDGYLVRUVWRWKH&RPPLWWHHDQGWKH
   6XSSRUWLQJ3DUWLHVZLWKUHVSHFWWRWKHPDWWHUVDGGUHVVHGE\WKH%XVLQHVV6HSDUDWLRQ&RPPLWWHH

                                              $57,&/(9,
                                                   
                                              5(/($6(6

          6HFWLRQ3DUW\5HOHDVHV

                     D    2QWKH6HWWOHPHQW(IIHFWLYH'DWHDQGVXEMHFWWR6HFWLRQVDQGRI
   WKLV$JUHHPHQWHDFKRIWKH3DUWLHVKHUHWR RWKHUWKDQWKH)(1RQ'HEWRU3DUWLHV VKDOOUHOHDVH
   WKH)(1RQ'HEWRU5HOHDVHG3DUWLHVRIDQGIURPDOOFODLPVDQG&DXVHVRI$FWLRQWKDWFRXOGEH
   DVVHUWHGDJDLQVWDQ\RIWKH)(1RQ'HEWRU5HOHDVHG3DUWLHVE\DQ\RIWKH3DUWLHV RWKHUWKDQWKH
   )(1RQ'HEWRU5HOHDVHG3DUWLHV DVRIWKH6HWWOHPHQW(IIHFWLYH'DWHEDVHGRQRULQDQ\ZD\
   UHODWLQJWRRULQDQ\PDQQHUDULVLQJIURPLQZKROHRULQSDUWRURXWRI L DQ\'HEWRUWKHLU
   EXVLQHVVHVRUWKHLUSURSHUW\ LL DQ\FODLPVRU&DXVHVRI$FWLRQDJDLQVWWKH)(1RQ'HEWRU
   5HOHDVHG3DUWLHVRUWKHLUSURSHUW\DULVLQJLQFRQQHFWLRQZLWKDQ\LQWHUFRPSDQ\WUDQVDFWLRQVRU
   RWKHUPDWWHUVDULVLQJLQRUUHODWHGWRWKHFRQGXFWRIWKH'HEWRUV EXVLQHVVRU LLL WKHIRUPXODWLRQ
   SUHSDUDWLRQQHJRWLDWLRQGLVVHPLQDWLRQLPSOHPHQWDWLRQDGPLQLVWUDWLRQRUFRQVXPPDWLRQRIWKLV
   $JUHHPHQWRURWKHUDJUHHPHQWRUGRFXPHQWUHODWHGWRWKLV$JUHHPHQWRUWKHFODLPVRU&DXVHVRI
   $FWLRQUHVROYHGE\WKLV$JUHHPHQW

            +RZHYHUIRUWKHDYRLGDQFHRIGRXEW L HDFKPHPEHURIWKH&RPPLWWHHLQLWVLQGLYLGXDO
   FDSDFLW\WKDWLVQRWD6LJQDWRU\KHUHWRVKDOOQRWEHFRQVLGHUHGD3DUW\WRWKLV$JUHHPHQWWKDWLV
   UHOHDVLQJDQ\OLDELOLW\RZHGWRLWE\DQ\HQWLW\ LQFOXGLQJEXWQRWOLPLWHGWRWKH)(1RQ'HEWRU
   3DUWLHV DQG LL WKH3OHDVDQWV3XUFKDVHUWRWKHH[WHQWQRWD3DUW\WRWKLV$JUHHPHQWDVRIWKH
   6HWWOHPHQW(IIHFWLYH'DWHVKDOOQRWEHFRQVLGHUHGDSDUW\WRWKLV$JUHHPHQWWKDWLVUHOHDVLQJDQ\
   OLDELOLW\RZHGWRLWE\DQ\HQWLW\)RUWKHDYRLGDQFHRIGRXEWWRWKHH[WHQWWKDWWKH3OHDVDQWV
   3XUFKDVHULVD3DUW\WRWKLV$JUHHPHQWDVRIWKH6HWWOHPHQW(IIHFWLYH'DWHRUVXEVHTXHQWO\
   EHFRPHVD3DUW\WRWKLV$JUHHPHQWWKH3OHDVDQWV3XUFKDVHUVKDOOQRWEHGHHPHGWRKDYHZDLYHG
   DQ\&ODLPRU&DXVHRI$FWLRQDJDLQVWDQ\3DUW\UHODWHGVROHO\WRWKH3OHDVDQWV3XUFKDVH
   $JUHHPHQWSXUVXDQWWRWKLV6HFWLRQ

                   E      7KH3DUW\5HOHDVHVVKDOO L EHVXEMHFWWR%DQNUXSWF\&RXUWDSSURYDO
    VROHO\ZLWKUHVSHFWWRWKH'HEWRUVDQGWKH&RPPLWWHH DQG LL DXWRPDWLFDOO\UHYRNHGRQO\XSRQ
   WKHWHUPLQDWLRQRIWKLV$JUHHPHQWSXUVXDQWWR6HFWLRQVWKURXJKRIWKLV$JUHHPHQW
   SURYLGHGKRZHYHUWKDWDWHUPLQDWLRQSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWVKDOORQO\
   UHYRNHWKHUHOHDVHVSURYLGHGLQ6HFWLRQ D DVWRWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV
   *URXS

                   F     ,QWKHHYHQWWKDWHLWKHU L WKH3ODQ(IIHFWLYH'DWHGRHVQRWRFFXURQRU
   SULRUWR-XQHRU LL WKH&KDSWHU&DVHVFRQYHUWWRFDVHVXQGHUFKDSWHURIWKH
   %DQNUXSWF\&RGHWKH)(1RQ'HEWRU3DUWLHVPD\FRPSOHWHDOOUHPDLQLQJSHUIRUPDQFH H[FHSW
   WRWKHH[WHQWDQ\SHUIRUPDQFHLVWHQGHUHGE\WKH)(1RQ'HEWRU3DUWLHVEXWQRWDFFHSWHGE\WKH
   'HEWRUVRUDQ\VXFFHVVRUWRWKH'HEWRUVLQZKLFKLQFDVHWKH)(1RQ'HEWRUV DSSOLFDEOH
   REOLJDWLRQVQRWDFFHSWHGZLOOEHGHHPHGVDWLVILHG DQGXSRQGRLQJVRVKDOOEHHQWLWOHGLQUHWXUQ
   WRSHUIRUPDQFHGXHE\WKHRWKHU3DUWLHVXQGHUWKLV$JUHHPHQWLQFOXGLQJWKH3DUW\5HOHDVHV)RU



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           243
                                                                         Page4153
                                                                               ofof299
                                                                                   of95
   


   FODULILFDWLRQXQGHUWKHFLUFXPVWDQFHVRIHLWKHU L RU LL DERYHDQG)(&RUSHOHFWVWRWHQGHU
   SHUIRUPDQFHSXUVXDQWWRWKLV6HFWLRQ F  [ )(&RUSVKDOOEHUHTXLUHGWRSHUIRUPDOORILWV
   REOLJDWLRQVXQGHUWKLV$JUHHPHQWLQFOXGLQJWKHSD\PHQWRIFDVKDQGWKH1HZ)(1RWHVUHODWHG
   REOLJDWLRQVKHUHXQGHU H[FHSWWRWKHH[WHQWDQ\SHUIRUPDQFHLVWHQGHUHGE\WKH)(1RQ'HEWRU
   3DUWLHVEXWQRWDFFHSWHGE\WKH'HEWRUVRUDQ\VXFFHVVRUWRWKH'HEWRUV DQG \ IRUWKHSXUSRVHV
   RIVXEVHTXHQWLQWHUSUHWDWLRQRIWKLV$JUHHPHQWWKH3ODQ(IIHFWLYH'DWHVKDOOEHFRQVLGHUHGWR
   KDYHRFFXUUHG

          6HFWLRQ&XVWRPDU\5HOHDVHV7RWKHH[WHQWSHUPLWWHGE\DSSOLFDEOHODZDQ\)(6
   3ODQVKDOOSURYLGHIRUWKHUHOHDVHRIWKH L 'HEWRUV LL WKH6XSSRUWLQJ3DUWLHV LLL WKH
   &RPPLWWHHDQG LY HDFKRIWKHLUUHVSHFWLYHFXUUHQWDQGIRUPHURIILFHUVGLUHFWRUVVKDUHKROGHUV
   PHPEHUVHPSOR\HHVDGYLVRUVDWWRUQH\VSURIHVVLRQDOVDFFRXQWDQWVLQYHVWPHQWEDQNHUV
   FRQVXOWDQWVDJHQWVDQGRWKHUUHSUHVHQWDWLYHV LQFOXGLQJWKHLUUHVSHFWLYHRIILFHUVGLUHFWRUV
   HPSOR\HHVPHPEHUVDQGSURIHVVLRQDOV LQHDFKLQVWDQFHVROHO\ZLWKUHVSHFWWRWKH&ODLPVRU
   &DXVHVRI$FWLRQDJDLQVWWKHPVROHO\LQWKHLUFDSDFLW\DVVXFK

          6HFWLRQ3ODQ5HOHDVHV

                    D    6XEMHFWWRWKHH[FHSWLRQLQ6HFWLRQ E RIWKLV$JUHHPHQWDQ\)(63ODQ
   ZLOOSURYLGHWKHIROORZLQJZLWKRXWOLPLWLQJDQ\RWKHUDSSOLFDEOHSURYLVLRQVRIRUUHOHDVHV
   FRQWDLQHGLQWKLV$JUHHPHQWRUWKDWZLOOEHFRQWDLQHGLQWKH)(63ODQVRUDQ\&RQILUPDWLRQ
   2UGHUVDVRIWKH3ODQ(IIHFWLYH'DWHLQFRQVLGHUDWLRQIRUWKHREOLJDWLRQVRIWKH)(1RQ'HEWRU
   3DUWLHVXQGHUWKLV$JUHHPHQWDQGWKH)(63ODQVDQGLQFRQVLGHUDWLRQRIWKHRWKHUFRQWUDFWV
   LQVWUXPHQWVUHOHDVHVDJUHHPHQWVRUGRFXPHQWVWREHHQWHUHGLQWRRUGHOLYHUHGLQFRQQHFWLRQ
   ZLWKWKLV$JUHHPHQWDQGWKH)(63ODQVWKH'HEWRUVWKHRWKHU3DUWLHVDQGHDFKKROGHURID&ODLP
   DJDLQVWWKH'HEWRUVZLOOEHGHHPHGWRIRUHYHUUHOHDVHZDLYHDQGGLVFKDUJHWKH)(1RQ'HEWRU
   5HOHDVHG3DUWLHVRIDQGIURPDOOFODLPVDQG&DXVHVRI$FWLRQWKDWFRXOGEHDVVHUWHGDJDLQVWRULQ
   DQ\ZD\UHODWLQJWRRUDULVLQJRXWRI

                          L      DQ\'HEWRU5HRUJDQL]HG'HEWRUWKHLUEXVLQHVVHVRUWKHLU
          SURSHUW\

                           LL    DQ\&DXVHVRI$FWLRQDJDLQVWWKH)(1RQ'HEWRU5HOHDVHG3DUWLHV
          RUWKHLUSURSHUW\DULVLQJLQFRQQHFWLRQZLWKDQ\LQWHUFRPSDQ\WUDQVDFWLRQVDQGRWKHU
          PDWWHUVDULVLQJLQWKHFRQGXFWRIWKH'HEWRUV EXVLQHVV

                          LLL    WKH%DQNUXSWF\&DVHV

                          LY  WKHIRUPXODWLRQSUHSDUDWLRQQHJRWLDWLRQGLVVHPLQDWLRQ
          LPSOHPHQWDWLRQDGPLQLVWUDWLRQFRQILUPDWLRQRUFRQVXPPDWLRQRIDQ\RIWKH)(63ODQV
           RUWKHSURSHUW\WREHGLVWULEXWHGXQGHUWKH)(63ODQV WKH)(63ODQ'RFXPHQWVDQ\
          FRQWUDFWHPSOR\HHSHQVLRQRURWKHUEHQHILWSODQLQVWUXPHQWUHOHDVHRURWKHUDJUHHPHQW
          RUGRFXPHQWUHODWHGWRDQ\'HEWRUWKH%DQNUXSWF\&DVHVRUWKH)(63ODQVPRGLILHG
          DPHQGHGWHUPLQDWHGRUHQWHUHGLQWRLQFRQQHFWLRQZLWKHLWKHUWKH)(63ODQVRUDQ\
          DJUHHPHQWEHWZHHQWKH'HEWRUVDQGDQ\)(1RQ'HEWRU5HOHDVHG3DUW\RU

                        Y     DQ\RWKHUDFWWDNHQRURPLWWHGWREHWDNHQLQFRQQHFWLRQZLWKWKH
          %DQNUXSWF\&DVHVLQFOXGLQJZLWKRXWOLPLWDWLRQDFWVRURPLVVLRQVRFFXUULQJDIWHUWKH


                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           244
                                                                         Page4254
                                                                               ofof299
                                                                                   of95
   


          3ODQ(IIHFWLYH'DWHLQFRQQHFWLRQZLWKGLVWULEXWLRQVPDGHFRQVLVWHQWZLWKWKHWHUPVRIWKH
          )(63ODQVWKDWVXFK3HUVRQKDVKDGRUPD\KDYHDJDLQVWDQ\)(1RQ'HEWRU5HOHDVHG
          3DUW\

                    E    1RWZLWKVWDQGLQJ6HFWLRQ D RIWKLV$JUHHPHQWWKH'HEWRUVVKDOOQRWEH
   UHTXLUHGWRLQFOXGHWKHUHOHDVHVGHVFULEHGLQ6HFWLRQ D RIWKLV$JUHHPHQWLQDQ)(63ODQ
   UHODWHGVROHO\WR)($LUFUDIWDQGRU1RUWRQLQWKHHYHQWWKDW)($LUFUDIWDQGRU1RUWRQGRQRW
   KDYHDQ\VFKHGXOHGSHQGLQJRXWVWDQGLQJRUDOORZHGSUHSHWLWLRQRU$GPLQLVWUDWLYH&ODLPVDVRI
   -XQH

            6HFWLRQ,QMXQFWLRQ7KHUHOHDVHVVHWIRUWKLQ6HFWLRQRIWKLV$JUHHPHQWVKDOOEH
   VXSSRUWHGE\DQLQMXQFWLRQLQWKH6HWWOHPHQW$SSURYDO2UGHUDQGDQ\&RQILUPDWLRQ2UGHUV
   EDUULQJWKH'HEWRUVDQGDOOHQWLWLHVZKRKDYHKHOGKROGRUPD\KROG&ODLPVDJDLQVWWKH'HEWRUV
   IURPSXUVXLQJFRPPHQFLQJRUFRQWLQXLQJLQDQ\PDQQHUDQ\DFWLRQRURWKHUSURFHHGLQJDJDLQVW
   WKH)(1RQ'HEWRU5HOHDVHG3DUWLHVRQDFFRXQWRILQFRQQHFWLRQZLWKRUZLWKUHVSHFWWRDQ\
   &ODLPVRU&DXVHVRI$FWLRQWKDWDUHUHOHDVHGSXUVXDQWWRVXFK6HFWLRQ7KHUHOHDVHVVHWIRUWKLQ
   6HFWLRQDQGRIWKLV$JUHHPHQWVKDOOEHVXSSRUWHGE\DQLQMXQFWLRQLQWKH&RQILUPDWLRQ
   2UGHUVEDUULQJWKH'HEWRUVDQGDOOHQWLWLHVWKDWKDYHKHOGKROGRUPD\KROG&ODLPVDJDLQVWWKH
   'HEWRUVIURPSXUVXLQJFRPPHQFLQJRUFRQWLQXLQJLQDQ\PDQQHUDQ\DFWLRQRURWKHU
   SURFHHGLQJDJDLQVWWKH)(1RQ'HEWRU5HOHDVHG3DUWLHVRQDFFRXQWRILQFRQQHFWLRQZLWKRU
   ZLWKUHVSHFWWRDQ\FODLPVRU&DXVHVRI$FWLRQWKDWDUHUHOHDVHGSXUVXDQWWRWKLV$JUHHPHQW)RU
   WKHDYRLGDQFHRIGRXEWWRWKHH[WHQWWKLV$JUHHPHQWLVWHUPLQDWHGSXUVXDQWWR6HFWLRQV
   WKURXJKDQGRIWKLV$JUHHPHQWDQ\LQMXQFWLRQFRQWDLQHGKHUHLQVKDOOEHRIQR
   HIIHFW,IWKLV$JUHHPHQWLVWHUPLQDWHGSXUVXDQWWR6HFWLRQLQDFFRUGDQFHZLWK6HFWLRQ
   WKLVLQMXQFWLRQVKDOOKDYHQRHIIHFWZLWKUHVSHFWWRWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS

          6HFWLRQ5HOHDVHVDQG([FXOSDWLRQVLQWKH)(63ODQV,QFRQVLGHUDWLRQRIWKH)(
   1RQ'HEWRU3DUWLHV REOLJDWLRQVXQGHUWKLV$JUHHPHQWWKH'HEWRUVKHUHE\DJUHHWR D LQFOXGH
   WKH)(1RQ'HEWRU5HOHDVHG3DUWLHVDQGWKHUHOHDVHVDQGLQMXQFWLRQVFRQWDLQHGLQ6HFWLRQV
   WKURXJKRIWKLV$JUHHPHQWLQWKH)(63ODQVDQGDQ\&RQILUPDWLRQ2UGHUVDQG E LQFOXGHWKH
   )(1RQ'HEWRU5HOHDVHG3DUWLHVLQDQ\H[FXOSDWLRQSURYLVLRQLQWKH)(63ODQVDQGDQ\
   &RQILUPDWLRQ2UGHUVWRWKHH[WHQWSHUPLWWHGE\DSSOLFDEOHODZ

          6HFWLRQ&RRSHUDWLRQ7KH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHVKHUHE\DJUHHWR
   FRRSHUDWHWRWDNHDQ\DFWLRQVQHFHVVDU\RUDSSURSULDWHWRJLYHHIIHFWWRWKHUHOHDVHDQGLQMXQFWLRQ
   SURYLVLRQVFRQWHPSODWHGE\WKLV$JUHHPHQW

           6HFWLRQ5HOHDVH3URYLVLRQV1RQ6HYHUDEOH6XEMHFWWRWKH)(1RQ'HEWRU3DUWLHV 
   ZDLYHUULJKWLQ6HFWLRQRIWKLV$JUHHPHQWWKH3DUWLHVDJUHHWKDWWKHUHOHDVHVDQGLQMXQFWLRQV
   VHWIRUWKLQWKLV$UWLFOH9,RIWKLV$JUHHPHQWFRQVWLWXWHPDWHULDOSURYLVLRQVRIWKLV$JUHHPHQW
   DQGDUHQRQVHYHUDEOHIURPWKHRWKHUSURYLVLRQVRIWKLV$JUHHPHQW

          6HFWLRQ3ODQ'RFXPHQWV7KH'HEWRUVKHUHE\DJUHHWKDWWKH)(63ODQVVKDOOLQFOXGH
   DSURYLVLRQWKDWWKH)(63ODQ'RFXPHQWVVKDOOEHFRQVLVWHQWZLWKWKLV$JUHHPHQWDQGRWKHUZLVH
   LQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHV




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           245
                                                                         Page4355
                                                                               ofof299
                                                                                   of95
   


                                            $57,&/(9,,
                                                 
                                            &29(1$176

          6HFWLRQ3OHDGLQJVDQG1RWLFHV)(63ODQ6XSSRUW

                   D     8SRQ([HFXWLRQQRQHRIWKH3DUWLHVVKDOOSURSRVHRUVXSSRUWDSODQRI
   UHRUJDQL]DWLRQRUOLTXLGDWLRQLQWKH%DQNUXSWF\&DVHVWKDWZRXOG L EHLQFRQVLVWHQWZLWKWHUPVRI
   WKLV$JUHHPHQWRUEUHDFKRUDOWHUWKHWHUPVRIWKLV$JUHHPHQWRU LL RWKHUZLVHZRXOGKDYHDQ
   DGYHUVHLPSDFWRQWKH)(1RQ'HEWRU3DUWLHVLQDQ\PDWHULDOUHVSHFW

                    E     7KH'HEWRUVDJUHHWKDWWKH3DUWLHVVKDOOKDYHDUHDVRQDEOHRSSRUWXQLW\WR
   UHYLHZ L WKH6HWWOHPHQW0RWLRQDQGDQ\SURSRVHG6HWWOHPHQW$SSURYDO2UGHUSULRUWRLWV
   VXEPLVVLRQWRWKH%DQNUXSWF\&RXUWIRUHQWU\DQG LL WKH)(63ODQ'RFXPHQWVSULRUWRWKH
   'HEWRUV ILOLQJRUVHUYLFHRIVXFKGRFXPHQWV$Q\PRGLILFDWLRQVWRWKH6HWWOHPHQW$SSURYDO
   2UGHUVKDOOEHDFFHSWDEOHWRWKH)(1RQ'HEWRU3DUWLHVLQWKHLUVROHGLVFUHWLRQ

                    F    7KH)(63ODQVVKDOOLQFRUSRUDWHWKLV$JUHHPHQWDVDQ([KLELWDQGWKH
   WHUPVRIWKLV$JUHHPHQWVKDOOEHGHVFULEHGLQWKH)(63ODQVDVLQWHJUDOWRDQGQRWVHYHUDEOHIURP
   WKH)(63ODQV1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQQRWKLQJLQWKH)(63ODQVRUDQ\
   &RQILUPDWLRQ2UGHUVVKDOOOLPLWRULPSDLUDQ\UHOLHIJUDQWHGWRRUULJKWVRIWKH)(1RQ'HEWRU
   5HOHDVHG3DUWLHVSXUVXDQWWRWKLV$JUHHPHQWRUWKH6HWWOHPHQW$SSURYDO2UGHU7KH)(63ODQV
   ZLOOFRQWDLQDVDFRQGLWLRQWRWKHLUHIIHFWLYHQHVVWKHHIIHFWLYHQHVVRIWKLV$JUHHPHQW

            6HFWLRQ&RYHQDQW1RWWR6XH8SRQ([HFXWLRQWKH3DUWLHVKHUHE\FRYHQDQWQRWWR
   VXHDQGVKDOOIRUHEHDUIURPLQVWLWXWLQJRUSURVHFXWLQJDQ\&DXVHVRI$FWLRQVXLWKHDULQJRU
   RWKHUSURFHHGLQJRIDQ\NLQGQDWXUHRUFKDUDFWHUDWODZRULQHTXLW\DJDLQVWDQ\RIWKH)(
   1RQ'HEWRU5HOHDVHG3DUWLHVRQDFFRXQWRILQFRQQHFWLRQZLWKRULQDQ\ZD\UHODWHGWRDQ\RI
   WKHFODLPVRU&DXVHVRI$FWLRQUHOHDVHGSXUVXDQWWRWKHWHUPVRIWKLV$JUHHPHQW)RUWKH
   DYRLGDQFHRIGRXEWWRWKHH[WHQWWKLV$JUHHPHQWLVWHUPLQDWHGSXUVXDQWWR6HFWLRQVWKURXJK
   DQGRIWKLV$JUHHPHQWDQ\FRYHQDQWQRWWRVXHFRQWDLQHGKHUHLQVKDOOEHRIQR
   HIIHFW,IWKLV$JUHHPHQWLVWHUPLQDWHGSXUVXDQWWR6HFWLRQLQDFFRUGDQFHZLWK6HFWLRQ
   DQ\FRYHQDQWQRWWRVXHFRQWDLQHGKHUHLQVKDOOKDYHQRHIIHFWZLWKUHVSHFWWRWKH%UXFH0DQVILHOG
   &HUWLILFDWHKROGHUV*URXS

          6HFWLRQ6WDQGVWLOO$JUHHPHQWDQG36$7KH3DUWLHVUHDIILUPWKHH[WHQVLRQRIWKH
   6WDQGVWLOO$JUHHPHQWDQG36$ILOHGRQWKHGRFNHWRIWKH%DQNUXSWF\&DVHVDW'RFNHW1R

           6HFWLRQ&RPPXQLFDWLRQV5HJDUGLQJWKLV$JUHHPHQW8SRQ([HFXWLRQWKH3DUWLHV
   VKDOOFRRUGLQDWHDQGKDYHDQRSSRUWXQLW\WRUHYLHZHDFKRWKHU VGLVFORVXUHVDQGSUHVVUHOHDVHV
   UHJDUGLQJWKLV$JUHHPHQWDQGDQ\VXFKGLVFORVXUHVDQGRUSUHVVUHOHDVHVVKDOOEHUHOHDVHGRQD
   FRRUGLQDWHGEDVLV7RWKHH[WHQWDQ\3DUW\WRWKLV$JUHHPHQWLVUHTXLUHGE\DSSOLFDEOHODZWR
   PDNHDQ\GLVFORVXUHVXFK3DUW\ZLOOSURYLGHWKHRWKHU3DUWLHVUHDVRQDEOHDGYDQFHQRWLFHRIWKH
   FRQWHQWRIVXFKGLVFORVXUHWRWKHH[WHQWSUDFWLFDEOHDQGFRQVLGHUDQ\FRPPHQWVWRVXFK
   GLVFORVXUHLQJRRGIDLWK

          6HFWLRQ)XUWKHU$VVXUDQFHV(DFK3DUW\VKDOODWLWVRZQH[SHQVHDQGXSRQWKH
   UHDVRQDEOHUHTXHVWRIDQRWKHU3DUW\GXO\H[HFXWHDQGGHOLYHURUFDXVHWREHGXO\H[HFXWHGDQG


                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           246
                                                                         Page4456
                                                                               ofof299
                                                                                   of95
   


   GHOLYHUHGWRVXFK3DUW\VXFKIXUWKHULQVWUXPHQWVDQGGRDQGFDXVHWREHGRQHVXFKIXUWKHUDFWVDV
   PDQ\EHQHFHVVDU\RUSURSHULQWKHUHDVRQDEOHRSLQLRQRIWKHUHTXHVWLQJ3DUW\WRFDUU\RXWWKH
   SURYLVLRQVRIWKLV$JUHHPHQWLQFOXGLQJWKHXVHRIUHDVRQDEOHEHVWHIIRUWVWRREWDLQWKH
   6HWWOHPHQW$SSURYDO2UGHU7RWKHH[WHQWWKH'HEWRUV5HRUJDQL]HG'HEWRUVRUWKH)(1RQ
   'HEWRU3DUWLHVGLYHVWDQ\$IILOLDWHVXFKWKDWWKHUHOHYDQWHQWLW\QRORQJHUIDOOVZLWKLQWKH
   GHILQLWLRQRI$IILOLDWHLQWKLV$JUHHPHQWWKH'HEWRUVWKH5HRUJDQL]HG'HEWRUVRUWKH)(1RQ
   'HEWRU3DUWLHVDVDSSURSULDWHVKDOOUHTXLUHVXFK$IILOLDWHWRVHSDUDWHO\([HFXWHWKLV$JUHHPHQW
   SULRUWRDQ\VXFKGLYHVWLWXUHVRWKDWVXFK$IILOLDWHVKDOOUHPDLQERXQGE\WKHWHUPVRIWKLV
   $JUHHPHQW

                                      $57,&/(9,,,
                                            
                            75$16)(52)&/$,06$1',17(5(676

          6HFWLRQ7UDQVIHUVRI&ODLPVDQG,QWHUHVWV

                  D     8QWLOWKHWHUPLQDWLRQRIWKLV$JUHHPHQWQR6XSSRUWLQJ3DUW\VKDOO
   7UDQVIHUDQ\&UHGLWRU&ODLPVLQZKROHRULQSDUWWRDQ\3HUVRQXQOHVVVXFKD7UDQVIHULVD
   3HUPLWWHG7UDQVIHU

                    E      8SRQVDWLVIDFWLRQRIWKHUHTXLUHPHQWVLQ6HFWLRQ D RIWKLV$JUHHPHQW
    L WKH3HUPLWWHG7UDQVIHUHHVKDOOEHGHHPHGWREHD6XSSRUWLQJ3DUW\KHUHXQGHUDQGIRUWKH
   DYRLGDQFHRIGRXEWD3HUPLWWHG7UDQVIHUHHLVERXQGDVD6XSSRUWLQJ3DUW\XQGHUWKLV$JUHHPHQW
   ZLWKUHVSHFWWRDQ\DQGDOO&ODLPVDJDLQVWRULQWHUHVWVLQDQ\RIWKH'HEWRUVZKHWKHUKHOGDWWKH
   WLPHVXFK3HUPLWWHG7UDQVIHUHHEHFRPHVD3DUW\RUODWHUDFTXLUHGE\VXFK3HUPLWWHG7UDQVIHUHH
   DQG LL WKHWUDQVIHURUVKDOOEHGHHPHGWRUHOLQTXLVKLWVULJKWV DQGEHUHOHDVHGIURPLWV
   REOLJDWLRQV XQGHUWKLV$JUHHPHQWWRWKHH[WHQWRIVXFKWUDQVIHUUHGULJKWVDQGREOLJDWLRQV
   SURYLGHGKRZHYHUWKDWVXFKWUDQVIHURUZLOOQRWEHUHOHDVHGIURPLWVREOLJDWLRQVXQGHU$UWLFOH9,
   KHUHRI

                    F     1RWZLWKVWDQGLQJ6HFWLRQ D RIWKLV$JUHHPHQWD4XDOLILHG
   0DUNHWPDNHUWKDWDFTXLUHVDQ\&UHGLWRU&ODLPVZLWKWKHSXUSRVHDQGLQWHQWRIDFWLQJDVD
   4XDOLILHG0DUNHWPDNHUIRUVXFK&UHGLWRU&ODLPVVKDOOQRWEHUHTXLUHGWRH[HFXWHDQGGHOLYHUWR
   DQ\RIWKHFRXQVHOWRWKH6XSSRUWLQJ3DUWLHVD7UDQVIHU$JUHHPHQWRU-RLQGHU$JUHHPHQWLQ
   UHVSHFWRIVXFK&UHGLWRU&ODLPVRQO\LI L VXFK4XDOLILHG0DUNHWPDNHUVXEVHTXHQWO\WUDQVIHUV
   VXFK&UHGLWRU&ODLPV E\SXUFKDVHVDOHDVVLJQPHQWSDUWLFLSDWLRQRURWKHUZLVH ZLWKLQWHQ  
   EXVLQHVVGD\VRILWVDFTXLVLWLRQWRDWUDQVIHUHHRU LL WKHWUDQVIHUHHRWKHUZLVHLVD3HUPLWWHG
   7UDQVIHUHH LQFOXGLQJIRUWKHDYRLGDQFHRIGRXEWWKHUHTXLUHPHQWWKDWVXFKWUDQVIHUHHH[HFXWHD
   7UDQVIHU$JUHHPHQW 7RWKHH[WHQWWKDWD6XSSRUWLQJ3DUW\LVDFWLQJLQLWVFDSDFLW\DVD
   4XDOLILHG0DUNHWPDNHULWPD\WUDQVIHU E\SXUFKDVHVDOHDVVLJQPHQWSDUWLFLSDWLRQRU
   RWKHUZLVH DQ\ULJKWWLWOHRULQWHUHVWLQ&UHGLWRU&ODLPVWKDWVXFK6XSSRUWLQJ3DUW\DFTXLUHVLQ
   LWVFDSDFLW\DVD4XDOLILHG0DUNHWPDNHUIURPDKROGHURI&UHGLWRU&ODLPVZKRLVQRWD
   6XSSRUWLQJ3DUW\ZLWKRXWUHJDUGWRWKHUHTXLUHPHQWVVHWIRUWKLQ6HFWLRQ D RIWKLV
   $JUHHPHQW

                   G    7KLV$JUHHPHQWVKDOOLQQRZD\EHFRQVWUXHGWRSUHFOXGHWKH6XSSRUWLQJ
   3DUWLHVIURPDFTXLULQJDGGLWLRQDO&UHGLWRU&ODLPVSURYLGHGKRZHYHUWKDW L DQ\6XSSRUWLQJ



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           247
                                                                         Page4557
                                                                               ofof299
                                                                                   of95
   


   3DUW\WKDWDFTXLUHVDGGLWLRQDO&UHGLWRU&ODLPVDVDSSOLFDEOHDIWHU([HFXWLRQRIWKLV$JUHHPHQW
   VKDOOQRWLI\FRXQVHOWRHDFKRIWKH3DUWLHVRIVXFKDFTXLVLWLRQLQFOXGLQJWKHDPRXQWRIVXFK
   DFTXLVLWLRQZKLFKQRWLFHPD\EHGHHPHGWREHSURYLGHGE\WKHILOLQJRIDVWDWHPHQWZLWKWKH
   %DQNUXSWF\&RXUWDVUHTXLUHGE\5XOHRIWKH%DQNUXSWF\5XOHVLQFOXGLQJUHYLVHGKROGLQJV
   LQIRUPDWLRQIRUVXFK6XSSRUWLQJ3DUW\DQG LL VXFKDGGLWLRQDO&UHGLWRU&ODLPVVKDOO
   DXWRPDWLFDOO\DQGLPPHGLDWHO\XSRQDFTXLVLWLRQE\D6XSSRUWLQJ3DUW\EHGHHPHGVXEMHFWWRWKH
   WHUPVRIWKLV$JUHHPHQW UHJDUGOHVVRIZKHQRUZKHWKHUQRWLFHRIVXFKDFTXLVLWLRQLVJLYHQWRWKH
   UHVSHFWLYHFRXQVHOVWRWKH3DUWLHV 

                   H     ,QDGGLWLRQRWKHUWKDQSXUVXDQWWRD3HUPLWWHG7UDQVIHUDQ\KROGHURI
   &UHGLWRU&ODLPVVKDOOEHFRPHD3DUW\DQGEHFRPHREOLJDWHGDVD6XSSRUWLQJ3DUW\LI L VXFK
   KROGHUDQG)(&RUSH[HFXWHD-RLQGHU$JUHHPHQWDQGVKDOOEHGHHPHGD6XSSRUWLQJ3DUW\DQG
    LL VXFK-RLQGHU$JUHHPHQWLVGHOLYHUHGE\)(&RUSWRFRXQVHOWRWKHHDFKRIWKH3DUWLHVZLWKLQ
   WKUHH  EXVLQHVVGD\VIROORZLQJWKHH[HFXWLRQWKHUHRI

                    I     $Q\7UDQVIHUPDGHLQYLRODWLRQRIWKLV$UWLFOH9,,VKDOOEHQXOODQGYRLG
   DELQLWLR$Q\6XSSRUWLQJ3DUW\WKDWHIIHFWXDWHVD3HUPLWWHG7UDQVIHUWRD3HUPLWWHG7UDQVIHUHH
   VKDOOKDYHQROLDELOLW\XQGHUWKLV$JUHHPHQWDULVLQJIURPRUUHODWHGWRWKHIDLOXUHRIWKH3HUPLWWHG
   7UDQVIHUHHWRFRPSO\ZLWKWKHWHUPVRIWKLV$JUHHPHQW

                   J     1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\KHUHLQLID6XSSRUWLQJ3DUW\
   HIIHFWVWKH3HUPLWWHG7UDQVIHURIDOORILWV&UHGLWRU&ODLPVLQDFFRUGDQFHZLWKWKLV$JUHHPHQW
   VXFK6XSSRUWLQJ3DUW\VKDOOFHDVHWREHD3DUW\WRWKLV$JUHHPHQWLQDOOUHVSHFWVDQGVKDOOKDYH
   QRIXUWKHUREOLJDWLRQKHUHXQGHU

                                      $57,&/(,;
                                           
                            5(35(6(17$7,216$1':$55$17,(6

          6HFWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHVRIWKH'HEWRUV

                   D     7KH'HEWRUVDUHGXO\RUJDQL]HGYDOLGO\H[LVWLQJDQGLQJRRGVWDQGLQJ
   XQGHUWKHODZVRIWKHLUMXULVGLFWLRQVRIIRUPDWLRQ

                 E     6XEMHFWWR%DQNUXSWF\&RXUWDSSURYDOWKH'HEWRUVSRVVHVVDOOUHTXLVLWH
   SRZHUDQGDXWKRULW\QHFHVVDU\WRFDUU\RXWWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV$JUHHPHQW

                   F    6XEMHFWWR%DQNUXSWF\&RXUWDSSURYDO)(6SRVVHVVHVDOOUHTXLVLWHSRZHU
   DQGDXWKRULW\QHFHVVDU\WR L ELQGLWVHOIDQGHDFKRILWVVXEVLGLDU\'HEWRUVWRWKHWHUPVRIWKLV
   $JUHHPHQWDQG LL HQWHULQWRWKLV$JUHHPHQWRQEHKDOIRILWVHOIDQGHDFKRILWVVXEVLGLDU\
   'HEWRUV

                  G    6XEMHFWWR%DQNUXSWF\&RXUWDSSURYDO)(12&SRVVHVVHVDOOUHTXLVLWH
   SRZHUDQGDXWKRULW\QHFHVVDU\WR L ELQGLWVHOIWRWKHWHUPVRIWKLV$JUHHPHQWDQG LL HQWHULQWR
   WKLV$JUHHPHQWRQEHKDOIRILWVHOI




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           248
                                                                         Page4658
                                                                               ofof299
                                                                                   of95
   


                    H    6XEMHFWWRWKHHQWU\RIWKH6HWWOHPHQW$JUHHPHQW2UGHUWKLV$JUHHPHQW
   ZKHQ([HFXWHGDQGGHOLYHUHGE\WKH'HEWRUVLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIVKDOO
   FRQVWLWXWHDYDOLGDQGELQGLQJREOLJDWLRQRIWKH'HEWRUVHQIRUFHDEOHLQDFFRUGDQFHZLWKLWVWHUPV

                    I     7KH([HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\WKH'HEWRUVRIWKLV
   $JUHHPHQWDQGWKHIXOILOOPHQWRIDQGFRPSOLDQFHZLWKWKHUHVSHFWLYHWHUPVKHUHRIE\WKH
   'HEWRUVGRQRWDQGVKDOOQRW L FRQIOLFWZLWKRUUHVXOWLQDEUHDFKRIWKHWHUPVFRQGLWLRQVRU
   SURYLVLRQVRI LL FRQVWLWXWHDGHIDXOWXQGHU ZKHWKHUZLWKRUZLWKRXWWKHSDVVDJHRIWLPHWKH
   JLYLQJRIQRWLFHRUERWK  LLL JLYHDQ\WKLUGSDUW\WKHULJKWWRPRGLI\WHUPLQDWHRUDFFHOHUDWH
   DQ\REOLJDWLRQXQGHU LY UHVXOWLQDYLRODWLRQRIRU Y UHTXLUHDQ\DXWKRUL]DWLRQFRQVHQW
   DSSURYDOH[HPSWLRQRURWKHUDFWLRQE\RUQRWLFHRUGHFODUDWLRQWRRUILOLQJZLWKDQ\
   *RYHUQPHQWDO(QWLW\ RWKHUWKDQVXFKDXWKRUL]DWLRQFRQVHQWDSSURYDOH[HPSWLRQRURWKHU
   DFWLRQWKHIDLOXUHWRREWDLQVDWLVI\RUFRPSO\ZLWKDVWKHFDVHPD\EHZKLFKZLOOQRWDIIHFWWKH
   YDOLGLW\RUHQIRUFHDELOLW\RIWKH$JUHHPHQWRUKDYHDPDWHULDODGYHUVHHIIHFWRQWKH'HEWRUV 
   DELOLW\WRSHUIRUPWKHLUREOLJDWLRQVXQGHUWKLV$JUHHPHQW ZLWKWKHH[FHSWLRQRIDQ\
   DXWKRUL]DWLRQVFRQVHQWVDSSURYDOVH[HPSWLRQVRURWKHUDFWLRQVE\RUQRWLFHRUGHFODUDWLRQWRRU
   ILOLQJZLWKDQ\*RYHUQPHQWDO(QWLW\LQFRQQHFWLRQZLWKDQ\WUDQVIHURURWKHUWUDQVDFWLRQUHODWHG
   WRWKH3OHDVDQWV3RZHU3ODQWSXUVXDQWWR $ WKHRUJDQL]DWLRQDOGRFXPHQWVRIWKH'HEWRUV % 
   DQ\ODZWRZKLFKWKH'HEWRUVDUHVXEMHFWRU & DQ\PDWHULDODJUHHPHQWLQVWUXPHQWRUGHU
   MXGJPHQWRUGHFUHHWRZKLFKWKH'HEWRUVDUHVXEMHFW

          6HFWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHVRIWKH)(1RQ'HEWRU3DUWLHV

                  D    )(&RUS)(6&DQG$(6XSSO\DUHGXO\RUJDQL]HGYDOLGO\H[LVWLQJDQG
   LQJRRGVWDQGLQJXQGHUWKHODZVRIWKHLUMXULVGLFWLRQVRIIRUPDWLRQ

                   E    )(&RUSSRVVHVVHVDOOUHTXLVLWHSRZHUDQGDXWKRULW\QHFHVVDU\WRFDUU\RXW
   WKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV$JUHHPHQWRQEHKDOIRILWVHOIDQGLWVGLUHFWDQGLQGLUHFW
   QRQ'HEWRUVXEVLGLDULHV

                  F    )(&RUSSRVVHVVHVDOOUHTXLVLWHSRZHUDQGDXWKRULW\QHFHVVDU\WR L ELQG
   HDFKRIWKH)(1RQ'HEWRU3DUWLHVWRWKHWHUPVRIWKLV$JUHHPHQWDQG LL HQWHULQWRWKLV
   $JUHHPHQWRQEHKDOIRIWKH)(1RQ'HEWRU3DUWLHV

                   G    6XEMHFWWRWKHHQWU\RIWKH6HWWOHPHQW$SSURYDO2UGHUWKLV$JUHHPHQW
   ZKHQ([HFXWHGDQGGHOLYHUHGE\)(&RUSLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIVKDOOFRQVWLWXWHD
   YDOLGDQGELQGLQJREOLJDWLRQRIWKH)(1RQ'HEWRU3DUWLHVHQIRUFHDEOHLQDFFRUGDQFHZLWKLWV
   WHUPV

                    H     7KH([HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\)(&RUSRIWKLV$JUHHPHQW
   DQGWKHIXOILOOPHQWRIDQGFRPSOLDQFHZLWKWKHUHVSHFWLYHWHUPVKHUHRIE\WKH)(1RQ'HEWRU
   3DUWLHVGRQRWDQGVKDOOQRW L FRQIOLFWZLWKRUUHVXOWLQDEUHDFKRIWKHWHUPVFRQGLWLRQVRU
   SURYLVLRQVRI LL FRQVWLWXWHDGHIDXOWXQGHU ZKHWKHUZLWKRUZLWKRXWWKHSDVVDJHRIWLPHWKH
   JLYLQJRIQRWLFHRUERWK  LLL JLYHDQ\WKLUGSDUW\WKHULJKWWRPRGLI\WHUPLQDWHRUDFFHOHUDWH
   DQ\REOLJDWLRQXQGHU LY UHVXOWLQDYLRODWLRQRIRU Y UHTXLUHDQ\DXWKRUL]DWLRQFRQVHQW
   DSSURYDOH[HPSWLRQRURWKHUDFWLRQE\RUQRWLFHRUGHFODUDWLRQWRRUILOLQJZLWKDQ\
   *RYHUQPHQWDO(QWLW\ RWKHUWKDQVXFKDXWKRUL]DWLRQFRQVHQWDSSURYDOH[HPSWLRQRURWKHU



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           249
                                                                         Page4759
                                                                               ofof299
                                                                                   of95
   


   DFWLRQWKHIDLOXUHWRREWDLQVDWLVI\RUFRPSO\ZLWKDVWKHFDVHPD\EHZKLFKZLOOQRWDIIHFWWKH
   YDOLGLW\RUHQIRUFHDELOLW\RIWKH$JUHHPHQWRUKDYHDPDWHULDODGYHUVHHIIHFWRQWKH)(1RQ
   'HEWRU3DUWLHV DELOLW\WRSHUIRUPWKHLUREOLJDWLRQVXQGHUWKLV$JUHHPHQW ZLWKWKHH[FHSWLRQRI
   DQ\DXWKRUL]DWLRQVFRQVHQWVDSSURYDOVH[HPSWLRQVRURWKHUDFWLRQVE\RUQRWLFHRUGHFODUDWLRQ
   WRRUILOLQJZLWKDQ\*RYHUQPHQWDO(QWLW\LQFRQQHFWLRQZLWKDQ\WUDQVIHURURWKHUWUDQVDFWLRQ
   UHODWHGWRWKH3OHDVDQWV3RZHU3ODQWSXUVXDQWWR $ WKHRUJDQL]DWLRQDOGRFXPHQWVRIWKH)(
   1RQ'HEWRU3DUWLHV % DQ\ODZWRZKLFKWKH)(1RQ'HEWRU3DUWLHVDUHVXEMHFWRU & DQ\
   PDWHULDODJUHHPHQWLQVWUXPHQWRUGHUMXGJPHQWRUGHFUHHWRZKLFKWKH)(1RQ'HEWRU3DUWLHV
   DUHVXEMHFW

          6HFWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHVRIWKH$G+RF1RWHKROGHUV*URXS

                    D    (DFKPHPEHURIWKH$G+RF1RWHKROGHUV*URXSLVGXO\RUJDQL]HGYDOLGO\
   H[LVWLQJDQGLQJRRGVWDQGLQJXQGHUWKHODZVRILWVMXULVGLFWLRQRIIRUPDWLRQ

                 E     (DFKPHPEHURIWKH$G+RF1RWHKROGHUV*URXSSRVVHVVHVDOOUHTXLVLWH
   SRZHUDQGDXWKRULW\QHFHVVDU\WRFDUU\RXWWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV$JUHHPHQW

                   F     7KH$G+RF1RWHKROGHUV*URXSZLOOILOHDQRWLFHSXUVXDQWWR%DQNUXSWF\
   5XOHGLVFORVLQJWKHLUKROGLQJVDVRIWKH([HFXWLRQRIWKLV$JUHHPHQWDVVRRQDVLV
   SUDFWLFDEOHEXWQRODWHUWKDQGD\VDIWHUWKH([HFXWLRQRIWKLV$JUHHPHQW

                  G    $WWKHWLPHRI([HFXWLRQWKH$G+RF1RWHKROGHUV*URXSFRQVWLWXWHVWKH
   5HTXLVLWH1RWHKROGHUV

                   H     6XEMHFWWRWKHHQWU\RIWKH6HWWOHPHQW$SSURYDO2UGHUWKLV$JUHHPHQW
   ZKHQ([HFXWHGDQGGHOLYHUHGE\HDFKPHPEHURIWKH$G+RF1RWHKROGHUV*URXSLQDFFRUGDQFH
   ZLWKWKHWHUPVKHUHRIVKDOOFRQVWLWXWHDYDOLGDQGELQGLQJREOLJDWLRQRIVXFKPHPEHURIWKH$G
   +RF1RWHKROGHUV*URXSHQIRUFHDEOHLQDFFRUGDQFHZLWKLWVWHUPV

                    I      7KH([HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\WKHPHPEHUVRIWKH$G+RF
   1RWHKROGHUV*URXSRIWKLV$JUHHPHQWDQGWKHIXOILOOPHQWRIDQGFRPSOLDQFHZLWKWKHUHVSHFWLYH
   WHUPVKHUHRIE\WKHPHPEHUVRIWKH$G+RF1RWHKROGHUV*URXSGRQRWDQGVKDOOQRW L FRQIOLFW
   ZLWKRUUHVXOWLQDEUHDFKRIWKHWHUPVFRQGLWLRQVRUSURYLVLRQVRI LL FRQVWLWXWHDGHIDXOWXQGHU
    ZKHWKHUZLWKRUZLWKRXWWKHSDVVDJHRIWLPHWKHJLYLQJRIQRWLFHRUERWK  LLL JLYHDQ\WKLUG
   SDUW\WKHULJKWWRPRGLI\WHUPLQDWHRUDFFHOHUDWHDQ\REOLJDWLRQXQGHU LY UHVXOWLQDYLRODWLRQ
   RIRU Y UHTXLUHDQ\DXWKRUL]DWLRQFRQVHQWDSSURYDOH[HPSWLRQRURWKHUDFWLRQE\RUQRWLFHRU
   GHFODUDWLRQWRRUILOLQJZLWKDQ\*RYHUQPHQWDO(QWLW\SXUVXDQWWR $ WKHRUJDQL]DWLRQDO
   GRFXPHQWVRIWKHPHPEHUVRIWKH$G+RF1RWHKROGHUV*URXS % DQ\ODZWRZKLFKDQ\RIWKH
   PHPEHUVRIWKH$G+RF1RWHKROGHUV*URXSDUHVXEMHFWRU & DQ\PDWHULDODJUHHPHQW
   LQVWUXPHQWRUGHUMXGJPHQWRUGHFUHHWRZKLFKDQ\RIWKHPHPEHUVRIWKH$G+RF1RWHKROGHUV
   *URXSDUHVXEMHFW

          6HFWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHVRIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV
   *URXS

                   D     (DFKPHPEHURIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSLVGXO\
   RUJDQL]HGYDOLGO\H[LVWLQJDQGLQJRRGVWDQGLQJXQGHUWKHODZVRILWVMXULVGLFWLRQRIIRUPDWLRQ


                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           250
                                                                         Page4860
                                                                               ofof299
                                                                                   of95
   


                    E    (DFKPHPEHURIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSSRVVHVVHV
   DOOUHTXLVLWHSRZHUDQGDXWKRULW\QHFHVVDU\WRFDUU\RXWWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV
   $JUHHPHQW

                    F     7KH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSZLOOILOHDQRWLFHSXUVXDQW
   WR%DQNUXSWF\5XOHGLVFORVLQJWKHLUKROGLQJVDVRIWKH([HFXWLRQRIWKLV$JUHHPHQWDVVRRQ
   DVLVSUDFWLFDEOHEXWQRODWHUWKDQGD\VDIWHUWKH([HFXWLRQRIWKLV$JUHHPHQW

                   G     $WWKHWLPHRI([HFXWLRQWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS
   FRQVWLWXWHVWKH5HTXLVLWH&HUWLILFDWHKROGHUV

                  H     6XEMHFWWRWKHHQWU\RIWKH6HWWOHPHQW$SSURYDO2UGHUWKLV$JUHHPHQW
   ZKHQ([HFXWHGDQGGHOLYHUHGE\HDFKPHPEHURIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXS
   LQDFFRUGDQFHZLWKWKHWHUPVKHUHRIVKDOOFRQVWLWXWHDYDOLGDQGELQGLQJREOLJDWLRQRIVXFK
   PHPEHURIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSHQIRUFHDEOHLQDFFRUGDQFHZLWKLWV
   WHUPV

                    I     7KH([HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\WKHPHPEHUVRIWKH%UXFH
   0DQVILHOG&HUWLILFDWHKROGHUV*URXSRIWKLV$JUHHPHQWDQGWKHIXOILOOPHQWRIDQGFRPSOLDQFH
   ZLWKWKHUHVSHFWLYHWHUPVKHUHRIE\WKHPHPEHUVRIWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV
   *URXSGRQRWDQGVKDOOQRW L FRQIOLFWZLWKRUUHVXOWLQDEUHDFKRIWKHWHUPVFRQGLWLRQVRU
   SURYLVLRQVRI LL FRQVWLWXWHDGHIDXOWXQGHU ZKHWKHUZLWKRUZLWKRXWWKHSDVVDJHRIWLPHWKH
   JLYLQJRIQRWLFHRUERWK  LLL JLYHDQ\WKLUGSDUW\WKHULJKWWRPRGLI\WHUPLQDWHRUDFFHOHUDWH
   DQ\REOLJDWLRQXQGHU LY UHVXOWLQDYLRODWLRQRIRU Y UHTXLUHDQ\DXWKRUL]DWLRQFRQVHQW
   DSSURYDOH[HPSWLRQRURWKHUDFWLRQE\RUQRWLFHRUGHFODUDWLRQWRRUILOLQJZLWKDQ\
   *RYHUQPHQWDO(QWLW\SXUVXDQWWR $ WKHRUJDQL]DWLRQDOGRFXPHQWVRIWKHPHPEHUVRIWKH%UXFH
   0DQVILHOG&HUWLILFDWHKROGHUV*URXS % DQ\ODZWRZKLFKDQ\RIWKHPHPEHUVRIWKH%UXFH
   0DQVILHOG&HUWLILFDWHKROGHUV*URXSDUHVXEMHFWRU & DQ\PDWHULDODJUHHPHQWLQVWUXPHQW
   RUGHUMXGJPHQWRUGHFUHHWRZKLFKDQ\RIWKHPHPEHUVRIWKH%UXFH0DQVILHOG
   &HUWLILFDWHKROGHUV*URXSDUHVXEMHFW

          6HFWLRQ5HSUHVHQWDWLRQVDQG:DUUDQWLHVRIWKH&RPPLWWHH

                    D     7KH&RPPLWWHHSRVVHVVHVDOOUHTXLVLWHSRZHUDQGDXWKRULW\QHFHVVDU\WR
   FDUU\RXWWKHWUDQVDFWLRQVFRQWHPSODWHGE\WKLV$JUHHPHQW

                    E    6XEMHFWWRWKHHQWU\RIWKH6HWWOHPHQW$SSURYDO2UGHUWKLV$JUHHPHQW
   ZKHQ([HFXWHGDQGGHOLYHUHGE\WKH&RPPLWWHHLQDFFRUGDQFHZLWKWKHWHUPVKHUHRIVKDOO
   FRQVWLWXWHDYDOLGDQGELQGLQJREOLJDWLRQRIWKH&RPPLWWHHHQIRUFHDEOHLQDFFRUGDQFHZLWKLWV
   WHUPV

                    F     7KH([HFXWLRQGHOLYHU\DQGSHUIRUPDQFHE\WKH&RPPLWWHHRIWKLV
   $JUHHPHQWDQGWKHIXOILOOPHQWRIDQGFRPSOLDQFHZLWKWKHUHVSHFWLYHWHUPVKHUHRIE\WKH
   &RPPLWWHHGRQRWDQGVKDOOQRW L FRQIOLFWZLWKRUUHVXOWLQDEUHDFKRIWKHWHUPVFRQGLWLRQVRU
   SURYLVLRQVRI LL FRQVWLWXWHDGHIDXOWXQGHU ZKHWKHUZLWKRUZLWKRXWWKHSDVVDJHRIWLPHWKH
   JLYLQJRIQRWLFHRUERWK  LLL JLYHDQ\WKLUGSDUW\WKHULJKWWRPRGLI\WHUPLQDWHRUDFFHOHUDWH
   DQ\REOLJDWLRQXQGHU LY UHVXOWLQDYLRODWLRQRIRU Y UHTXLUHDQ\DXWKRUL]DWLRQFRQVHQW
   DSSURYDOH[HPSWLRQRURWKHUDFWLRQE\RUQRWLFHRUGHFODUDWLRQWRRUILOLQJZLWKDQ\


                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           251
                                                                         Page4961
                                                                               ofof299
                                                                                   of95
   


   *RYHUQPHQWDO(QWLW\SXUVXDQWWR $ WKHRUJDQL]DWLRQDOGRFXPHQWVRIWKH&RPPLWWHH % DQ\
   ODZWRZKLFKWKH&RPPLWWHHLVVXEMHFWRU & DQ\PDWHULDODJUHHPHQWLQVWUXPHQWRUGHU
   MXGJPHQWRUGHFUHHWRZKLFKWKH&RPPLWWHHLVVXEMHFW

                                     $57,&/(;
                                          
                           &21',7,216727+(6(77/(0(17
                        ())(&7,9('$7( 3/$1())(&7,9('$7(

           6HFWLRQ&RQGLWLRQVWRWKH6HWWOHPHQW(IIHFWLYH'DWH7KH6HWWOHPHQW(IIHFWLYH'DWH
   LVVXEMHFWWRWKHVDWLVIDFWLRQRIHDFKRIWKHIROORZLQJFRQGLWLRQVXQOHVVZDLYHGLQDFFRUGDQFH
   ZLWKWKHSURYLVLRQVRI6HFWLRQ

                  D     7KH%DQNUXSWF\&RXUWVKDOOKDYHDSSURYHGWKH$PHQGHG66$DQGWKH
   6HSDUDWLRQ$JUHHPHQWRQRUSULRUWR6HSWHPEHU WKH3DUWLHVKDYLQJDJUHHGE\H[HFXWLRQ
   RIWKLV$JUHHPHQWWKDWWKH$PHQGHG66$DQGWKH6HSDUDWLRQ$JUHHPHQWVKDOOEHVXEPLWWHGWR
   WKH%DQNUXSWF\&RXUWQRODWHUWKDQWHQ  GD\VSULRUWRWKHKHDULQJRQWKH6HWWOHPHQW0RWLRQ 

                   E     7KH%DQNUXSWF\&RXUWVKDOOKDYHHQWHUHGWKH6HWWOHPHQW$SSURYDO2UGHU
   RQWKHGRFNHWRIWKH%DQNUXSWF\&DVHVRQRUSULRUWR6HSWHPEHUDQGWKH6HWWOHPHQW
   $SSURYDO2UGHUVKDOOFRQWDLQWKHUHOHDVHVFRYHQDQWVQRWWRVXHDQGLQMXQFWLRQVUHTXLUHGE\DQG
   FRQVLVWHQWZLWKWKHWHUPVRIWKLV$JUHHPHQW

                    F     7KH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHVVKDOOKDYHSHUIRUPHGLQDOO
   PDWHULDOUHVSHFWVWKHFRYHQDQWVDQGDJUHHPHQWVWKDWDUHUHTXLUHGWREHSHUIRUPHGE\VXFK3DUW\
   RQRUSULRUWRWKH6HWWOHPHQW(IIHFWLYH'DWH

                   G     (DFKRIWKHUHSUHVHQWDWLRQVDQGZDUUDQWLHVRIHDFK3DUW\LQ$UWLFOH,;RI
   WKLV$JUHHPHQWVKDOOEHWUXHDQGFRUUHFWRQWKHGDWHWKLV$JUHHPHQWLV([HFXWHGRWKHUWKDQ
   LQDFFXUDFLHVWKDWGRQRWPDWHULDOO\LPSDLUVXFK3DUW\ VDELOLW\WRSHUIRUPLWVREOLJDWLRQVXQGHU
   WKLV$JUHHPHQW

           6HFWLRQ&RQGLWLRQVWR3ODQ(IIHFWLYH'DWH7KH3ODQ(IIHFWLYH'DWHLVVXEMHFWWRWKH
   VDWLVIDFWLRQRIHDFKRIWKHIROORZLQJFRQGLWLRQVXQOHVVZDLYHGLQDFFRUGDQFHZLWKWKHSURYLVLRQV
   RI6HFWLRQRIWKLV$JUHHPHQW

                   D    5HVHUYHG

                   E    7KH6HWWOHPHQW$SSURYDO2UGHUVKDOOEHD)LQDO2UGHU

                   F      $Q\SURYLVLRQVLQWKH)(63ODQ'RFXPHQWVWKDWUHODWHWRLPSDFWRU
   UHDVRQDEO\FRXOGEHH[SHFWHGWRLPSDFWWKH3DUW\5HOHDVHVRUWKH3ODQ5HOHDVHVVKDOOEH
   FRQVLVWHQWZLWKWKLV$JUHHPHQWDQGRWKHUZLVHLQIRUPDQGVXEVWDQFHDFFHSWDEOHWRWKH)(1RQ
   'HEWRU3DUWLHVLQWKHLUVROHGLVFUHWLRQ

                  G     $Q\SURYLVLRQVRWKHUWKDQWKHSURYLVLRQVGLVFXVVHGLQ6HFWLRQ F RI
   WKLV$JUHHPHQWLQWKH)(63ODQ'RFXPHQWVWKDWUHODWHWRWKLV$JUHHPHQWVKDOOEHFRQVLVWHQWZLWK




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           252
                                                                         Page5062
                                                                               ofof299
                                                                                   of95
   


   WKLV$JUHHPHQWDQGRWKHUZLVHLQIRUPDQGVXEVWDQFHUHDVRQDEO\DFFHSWDEOHWRWKH
   )(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUV

                   H     $Q\)(63ODQIRUD'HEWRUHDFKFRQVLVWHQWLQIRUPDQGVXEVWDQFHZLWKWKH
   WHUPVRIWKLV$JUHHPHQWVKDOOLQFOXGHWKHUHOHDVHVDQGRWKHUSURYLVLRQVVHWIRUWKLQ6HFWLRQV
   WKURXJKRIWKLV$JUHHPHQWDQGVKDOOKDYHEHHQFRQILUPHGE\WKH%DQNUXSWF\&RXUWLQD)LQDO
   2UGHU1RWZLWKVWDQGLQJWKHSURFHHGLQJVHQWHQFHWKH'HEWRUVVKDOOQRWEHUHTXLUHGWRLQFOXGHWKH
   UHOHDVHVDQGRWKHUSURYLVLRQVVHWIRUWKLQ6HFWLRQ D RIWKLV$JUHHPHQWLQDQ)(63ODQUHODWHG
   VROHO\WR)($LUFUDIWDQGRU1RUWRQLQWKHHYHQWWKDW)($LUFUDIWDQGRU1RUWRQGRQRWKDYH
   DQ\VFKHGXOHGSHQGLQJRXWVWDQGLQJRUDOORZHGSUHSHWLWLRQRU$GPLQLVWUDWLYH&ODLPVDVRI-XQH
   

          6HFWLRQ6DWLVIDFWLRQDQG:DLYHURIWKH&RQGLWLRQVWRWKH6HWWOHPHQW(IIHFWLYH'DWH
   DQG3ODQ(IIHFWLYH'DWH

                   D    7KHFRQGLWLRQVVHWIRUWKLQ6HFWLRQV E  F DQG H RIWKLV
   $JUHHPHQWPD\RQO\EHZDLYHGXSRQWKHZULWWHQFRQVHQWRIWKH)(1RQ'HEWRU3DUWLHVDQGQR
   RWKHUFRQVHQWRUZDLYHUE\DQ\RWKHU3DUW\VKDOOEHUHTXLUHGRUHIIHFWLYH

                   E     7KHFRQGLWLRQVVHWIRUWKLQ6HFWLRQVDQG G PD\EHZDLYHGXSRQ
   WKHZULWWHQFRQVHQWRIERWKWKH)(1RQ'HEWRU3DUWLHVDQGWKH'HEWRUV WKH'HEWRUVVKDOOFRQVXOW
   ZLWKWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHV SURYLGHGWKDWLQWKHFDVHRIWKHFRQGLWLRQVHW
   IRUWKLQ6HFWLRQ F RU6HFWLRQ G VXFKFRQGLWLRQFDQEHZDLYHGZLWKRXWWKHFRQVHQWRI
   WKHEUHDFKLQJ3DUW\&RQVHQWWRVXFKZDLYHUVKDOOQRWEHUHTXLUHGIURPDQ\RWKHU3DUW\

                                           $57,&/(;,
                                                
                                          7(50,1$7,21

           6HFWLRQ7HUPLQDWLRQ3ULRUWRWKH3ODQ(IIHFWLYH'DWH1RWZLWKVWDQGLQJDQ\RWKHU
   SURYLVLRQRIWKLV$JUHHPHQWWKLV$JUHHPHQWPD\EHWHUPLQDWHGDWDQ\WLPHSULRUWRWKH3ODQ
   (IIHFWLYH'DWHE\XQDQLPRXVZULWWHQFRQVHQWRIDOORIWKH3DUWLHV7KHFRQVHQWRIWKH$G+RF
   1RWHKROGHUV*URXSDQGWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSVKDOOEHHIIHFWLYHXSRQWKH
   ZULWWHQFRQVHQWRIWKH5HTXLVLWH1RWHKROGHUVDQGWKH5HTXLVLWH&HUWLILFDWHKROGHUVUHVSHFWLYHO\

          6HFWLRQ7HUPLQDWLRQE\)(&RUS

                    D     1RWZLWKVWDQGLQJDQ\RWKHUSURYLVLRQRIWKLV$JUHHPHQWWKLV$JUHHPHQW
   PD\EHWHUPLQDWHGE\)(&RUSLQDFFRUGDQFHZLWK6HFWLRQRIWKLV$JUHHPHQWLQWKHHYHQW
   )(&RUSHOHFWVQRWWRZDLYHDQ\RIWKHIROORZLQJSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQW
    D WKHIDLOXUHRIWKH'HEWRUVWRREWDLQWKH6HWWOHPHQW$SSURYDO2UGHURQRUSULRUWR
   6HSWHPEHUSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQW E D&RQGLWLRQ)DLOXUH6FHQDULR
   RU F DQ$GYHUVH5XOLQJ

                   E     8SRQWKHWHUPLQDWLRQRIWKLV$JUHHPHQWE\)(&RUSLQDFFRUGDQFHZLWK
   6HFWLRQWKH3DUW\5HOHDVHVSURYLGHGE\6HFWLRQVKDOOEHDXWRPDWLFDOO\UHYRNHGDQGWKH
   )(1RQ'HEWRU3DUWLHVVKDOODGGLWLRQDOO\EHHQWLWOHGWRUHLPEXUVHPHQWRQDVXSHUSULRULW\
   DGPLQLVWUDWLYHEDVLVIRUDQGVKDOOKDYHDQDOORZHGVXSHUSULRULW\$GPLQLVWUDWLYH&ODLPIRUWKH


                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           253
                                                                         Page5163
                                                                               ofof299
                                                                                   of95
   


   DFWXDOFRVWVRIJRRGVDQGVHUYLFHVSURYLGHGWRWKH'HEWRUVXQGHUWKLV$JUHHPHQWRUWKH$PHQGHG
   66$)RUSXUSRVHVRIWKLV$JUHHPHQWVXSHUSULRULW\DGPLQLVWUDWLYHEDVLVPHDQVSD\PHQWRQD
   pari passu EDVLVZLWKDOORWKHUVXSHUSULRULW\DGPLQLVWUDWLYHH[SHQVHFODLPVDQGVHQLRUDQGSULRU
   WRDQ\DQGDOORWKHUSUHSHWLWLRQDQGSRVWSHWLWLRQ&ODLPVRIZKDWHYHUQDWXUHRUNLQGLQFOXGLQJ
   ZLWKRXWOLPLWDWLRQDQ\FODLPVXQGHUVHFWLRQ E RURIWKH%DQNUXSWF\&RGH

          6HFWLRQ7HUPLQDWLRQE\WKH'HEWRUV

                    D     1RWZLWKVWDQGLQJDQ\RWKHUSURYLVLRQRIWKLV$JUHHPHQWWKLV$JUHHPHQW
   PD\EHWHUPLQDWHGE\WKH'HEWRUVLQDFFRUGDQFHZLWK6HFWLRQRIWKLV$JUHHPHQWXSRQWKH
   RFFXUUHQFHRID)XQGDPHQWDO'HIDXOWSURYLGHGWKDW6HFWLRQRURIWKLV$JUHHPHQWLV
   VDWLVILHGDVDSSOLFDEOH

                    E    8SRQWKHWHUPLQDWLRQRIWKLV$JUHHPHQWE\WKH'HEWRUVLQDFFRUGDQFHZLWK
   6HFWLRQV D DQG L WKH3DUW\5HOHDVHVSURYLGHGE\6HFWLRQVKDOOEHDXWRPDWLFDOO\
   UHYRNHG LL WKH)(1RQ'HEWRU3DUWLHVVKDOOQRWEHSURYLGHGWKHDOORZHGVXSHUSULRULW\
   DGPLQLVWUDWLYHFODLPGHVFULEHGLQ6HFWLRQ E RIWKLV$JUHHPHQWDQG LLL WKH)(1RQ'HEWRU
   3DUWLHVVKDOOEHSHUPLWWHGWRDVVHUWDQ\&ODLPSXUVXDQWWRWKHWHUPVRI6HFWLRQ H RIWKLV
   $JUHHPHQW

          6HFWLRQ7HUPLQDWLRQE\WKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHV

                     D    1RWZLWKVWDQGLQJDQ\RWKHUSURYLVLRQVRIWKLV$JUHHPHQWWKLV$JUHHPHQW
   PD\EHWHUPLQDWHGE\WKH&RPPLWWHHRUWKH6XSSRUWLQJ3DUWLHVLQDFFRUGDQFHZLWK6HFWLRQ
   LQWKHHYHQW L WKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVDUHJUDQWHGDXWKRULW\WRSXUVXHULJKWV
   DQGUHPHGLHVXQGHUWKLV$JUHHPHQWSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWDQG LL DVD
   UHVXOWRIWKHSXUVXLWRIVXFKULJKWVDQGUHPHGLHVWKHFRQGLWLRQVIRUWHUPLQDWLRQSURYLGHGE\
   6HFWLRQVRURIWKLV$JUHHPHQWDUHVDWLVILHGSURYLGHGKRZHYHUWKDWDQ\DFWLRQWDNHQ
   E\DQ\RIWKH6XSSRUWLQJ3DUWLHVXQGHUWKLV6HFWLRQPD\RQO\EHWDNHQE\WKHFRQVHQWRIWKH
   5HTXLVLWH1RWHKROGHUVRU5HTXLVLWH&HUWLILFDWHKROGHUVDVDSSOLFDEOH

                    E    8SRQWKHWHUPLQDWLRQRIWKLV$JUHHPHQWE\WKH&RPPLWWHHRUWKH
   6XSSRUWLQJ3DUWLHVLQDFFRUGDQFHZLWK6HFWLRQV D DQG L WKH3DUW\5HOHDVHV
   SURYLGHGE\6HFWLRQVKDOOEHDXWRPDWLFDOO\UHYRNHG LL WKH)(1RQ'HEWRU3DUWLHVVKDOOQRW
   EHSURYLGHGWKHDOORZHGVXSHUSULRULW\DGPLQLVWUDWLYHFODLPGHVFULEHGLQ6HFWLRQ E RIWKLV
   $JUHHPHQWDQG LLL WKH)(1RQ'HEWRU3DUWLHVVKDOOEHSHUPLWWHGWRDVVHUWDQ\&ODLPSXUVXDQW
   WRWKHWHUPVRI6HFWLRQ H RIWKLV$JUHHPHQW

            6HFWLRQ7HUPLQDWLRQE\WKH5HTXLVLWH&HUWLILFDWHKROGHUVDQGWKH(IIHFW7KHUHRI
   1RWZLWKVWDQGLQJDQ\RWKHUSURYLVLRQRIWKLV$JUHHPHQWWKLV$JUHHPHQWPD\EHWHUPLQDWHG
   VROHO\DVWRWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSE\WKH5HTXLVLWH&HUWLILFDWHKROGHUVLI
   WKH0DQVILHOG6HWWOHPHQWVKDOOQRWKDYHEHHQDSSURYHGE\)LQDO2UGHURIWKH%DQNUXSWF\&RXUW
   RQRUSULRUWR3ODQ(IIHFWLYH'DWH,QVXFKDQHYHQW D RQO\WKHUHOHDVHVSURYLGHGE\WKH%UXFH
   0DQVILHOG&HUWLILFDWH+ROGHU*URXSSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWVKDOOEHUHYRNHG
    E WKLV$JUHHPHQWVKDOOQRWWHUPLQDWHDVWRWKHRWKHU3DUWLHVLQDQ\UHVSHFWDQG F WKHUHOHDVHV
   SURYLGHGLQ6HFWLRQRIWKLV$JUHHPHQWRWKHUWKDQWKRVHSURYLGHGE\WKH%UXFH0DQVILHOG
   &HUWLILFDWHKROGHUV*URXSVKDOOUHPDLQLQIXOOIRUFHDQGHIIHFW



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           254
                                                                         Page5264
                                                                               ofof299
                                                                                   of95
   


           6HFWLRQ2XWVLGH'DWH,IWKH6HWWOHPHQW(IIHFWLYH'DWHKDVQRWRFFXUUHGE\0DUFK
   RULIWKH3ODQ(IIHFWLYH'DWHKDVQRWRFFXUUHGE\-XO\DQ\RIWKH3DUWLHVPD\
   XQLODWHUDOO\WHUPLQDWHWKH$JUHHPHQWLQDFFRUGDQFHZLWK6HFWLRQ8SRQWKHWHUPLQDWLRQRI
   WKLV$JUHHPHQWE\DQ\3DUW\GXHWRWKHIDFWWKDWWKH3ODQ(IIHFWLYH'DWHKDVQRWRFFXUUHGE\-XO\
   WKH)(1RQ'HEWRU3DUWLHVPD\FRPSOHWHDOOUHPDLQLQJSHUIRUPDQFH H[FHSWWRWKH
   H[WHQWDQ\SHUIRUPDQFHLVWHQGHUHGE\WKH)(1RQ'HEWRU3DUWLHVEXWQRWDFFHSWHGE\WKH
   'HEWRUVRUDQ\VXFFHVVRUWRWKH'HEWRUVZLWKLQGD\VRIWKHHIIHFWRIVXFKWHUPLQDWLRQLQ
   ZKLFKLQFDVHWKH)(1RQ'HEWRUV DSSOLFDEOHREOLJDWLRQVQRWDFFHSWHGZLOOEHGHHPHGVDWLVILHG 
   DQGXSRQGRLQJVRVKDOOEHHQWLWOHGLQUHWXUQWRSHUIRUPDQFHGXHE\WKHRWKHU3DUWLHVXQGHUWKLV
   $JUHHPHQWLQFOXGLQJWKH3DUW\5HOHDVHV)RUFODULILFDWLRQXQGHUWKHFLUFXPVWDQFHVWKDWD3DUW\
   WHUPLQDWHVWKLV$JUHHPHQWGXHWRWKHIDFWWKDWWKH3ODQ(IIHFWLYH'DWHKDVQRWRFFXUUHGE\-XO\
   DQG)(&RUSHOHFWVWRWHQGHUSHUIRUPDQFHSXUVXDQWWRWKLV6HFWLRQ D )(&RUS
   VKDOOEHUHTXLUHGWRSHUIRUPDOORILWVREOLJDWLRQVXQGHUWKLV$JUHHPHQWLQFOXGLQJWKHSD\PHQWRI
   FDVKDQGWKH1HZ)(1RWHVUHODWHGREOLJDWLRQVKHUHXQGHU H[FHSWWRWKHH[WHQWDQ\SHUIRUPDQFH
   LVWHQGHUHGE\WKH)(1RQ'HEWRU3DUWLHVEXWQRWDFFHSWHGE\WKH'HEWRUVRUDQ\VXFFHVVRUWRWKH
   'HEWRUV DQG E IRUWKHSXUSRVHVRIVXEVHTXHQWLQWHUSUHWDWLRQRIWKLV$JUHHPHQWWKH3ODQ
   (IIHFWLYH'DWHVKDOOEHFRQVLGHUHGWRKDYHRFFXUUHG

           6HFWLRQ0HWKRGRI7HUPLQDWLRQ,IDQ\3DUW\GHWHUPLQHVWRWHUPLQDWHWKLV
   $JUHHPHQWSXUVXDQWWRLWVULJKWVSURYLGHGE\6HFWLRQVWKURXJKRIWKLV$JUHHPHQWVXFK
   3DUW\VKDOOVHQGZULWWHQQRWLFHRIVXFKWHUPLQDWLRQZKLFKVKDOOLQFOXGHDQ\DQGDOOEDVHVIRUVXFK
   WHUPLQDWLRQWRHDFKRIWKH3DUWLHVDQGVXFKWHUPLQDWLRQVKDOOEHHIIHFWLYHILYHEXVLQHVVGD\V
   DIWHUUHFHLSWRIVXFKZULWWHQQRWLFHH[FHSWLQWKHFDVHWKDWDULJKWWRWHUPLQDWHWKLV$JUHHPHQW
   DULVHVLQDFFRUGDQFHZLWK6HFWLRQ F RIWKLV$JUHHPHQW7KH3DUWLHVDJUHHWKDWLIDQ\3DUW\
   VHHNVUHOLHIIURPWKH%DQNUXSWF\&RXUWXSRQUHFHLSWRIDQRWLFHSURYLGHGSXUVXDQWWRWKLV6HFWLRQ
   WKH3DUWLHVZLOODJUHHWKDWVXFKUHOLHIZLOOEHDGMXGLFDWHGRQDQH[SHGLWHGEDVLV

           6HFWLRQ(IIHFWRI7HUPLQDWLRQ,IWKLV$JUHHPHQWLVWHUPLQDWHGLQDFFRUGDQFHZLWK
   6HFWLRQ RWKHUWKDQDVDUHVXOWRIDWHUPLQDWLRQE\WKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV
   *URXSSXUVXDQWWR6HFWLRQWKHHIIHFWRIZKLFKVKDOOEHJRYHUQHGE\6HFWLRQ WKLV
   $JUHHPHQWVKDOOIRUWKZLWKEHFRPHQXOODQGYRLGDQGRIQRIXUWKHUIRUFHDQGHIIHFW RWKHUWKDQ
   WKHSURYLVLRQVRIWKLV$UWLFOH;,DOORIZKLFKVKDOOVXUYLYHWHUPLQDWLRQRIWKLV$JUHHPHQW DQG
   WKHUHVKDOOEHQROLDELOLW\RQWKHSDUW\RIWKH3DUWLHVKHUHXQGHUH[FHSWDVH[SOLFLWO\VHWIRUWK
   KHUHLQSURYLGHGKRZHYHUWKDWQRWKLQJKHUHLQVKDOOUHOLHYHDQ\3DUW\IURPDQ\OLDELOLW\IRUDQ\
   EUHDFKRIWKLV$JUHHPHQWSULRUWRVXFKWHUPLQDWLRQ

                                       $57,&/(;,,
                                            
                             ',6387(5(62/87,21352&('85(6

           6HFWLRQ*HQHUDO7KH'LVSXWH5HVROXWLRQ3URFHGXUHVLQWKLV$UWLFOH;,,VKDOO
   JRYHUQDQ\GLVSXWHXQGHUWKLV$JUHHPHQW7KH3DUWLHVDJUHHWKDWUHYRFDWLRQRIWKH3DUW\
   5HOHDVHVVKDOORQO\RFFXULQWKHHYHQWWKDWD3DUW\WHUPLQDWHVWKLV$JUHHPHQWLQDFFRUGDQFHZLWK
   $UWLFOH;,RIWKLV$JUHHPHQW




                                                 

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           255
                                                                         Page5365
                                                                               ofof299
                                                                                   of95
   


          6HFWLRQ1RWLFHRIDQG2SSRUWXQLW\WR&XUHD)XQGDPHQWDO'HIDXOW

                    D     ,IDQ\3DUW\EHOLHYHVWKDWWKH)(1RQ'HEWRU3DUWLHVKDYHFRPPLWWHGD
   )XQGDPHQWDO'HIDXOWWKDW3DUW\PXVWGHOLYHUD'HIDXOW1RWLFHWRHDFKRIWKHRWKHU3DUWLHVZLWKLQ
   GD\VRIOHDUQLQJRIWKHRFFXUUHQFHRIWKHDSSOLFDEOH)XQGDPHQWDO'HIDXOW,QWKHHYHQWWKDW
   VXFK3DUW\IDLOVWRGHOLYHUD'HIDXOW1RWLFHWRHDFKRIWKHRWKHU3DUWLHVZLWKLQGD\VRIOHDUQLQJ
   RIWKHRFFXUUHQFHRIWKH)XQGDPHQWDO'HIDXOWRQO\VXFK3DUW\VKDOOEHGHHPHGWRKDYHZDLYHG
   VXFK)XQGDPHQWDO'HIDXOW

                    E     $'HIDXOW1RWLFHPXVW L LGHQWLI\VHSDUDWHO\DQGZLWKVSHFLILFLW\HDFK
   DQGHYHU\)XQGDPHQWDO'HIDXOWRIZKLFKWKHQRQGHIDXOWLQJ3DUW\LVDZDUH LL IRUHDFK
   )XQGDPHQWDO'HIDXOWLGHQWLI\WKHGDWHRQZKLFKWKHQRQGHIDXOWLQJ3DUW\OHDUQHGRIWKHGHIDXOW
   DQG LLL IRUHDFK)XQGDPHQWDO'HIDXOWGHVFULEHWKHDFWLRQVWKDWWKH3DUW\FRQWHQGVZRXOG
   FRQVWLWXWHDFXUHRIWKHLGHQWLILHG)XQGDPHQWDO'HIDXOW1R3DUW\PD\GHOLYHUD'HIDXOW1RWLFH
   UHJDUGLQJD)XQGDPHQWDO'HIDXOWSUHYLRXVO\LQFOXGHGLQD'HIDXOW1RWLFHGHOLYHUHGE\DQ\3DUW\

                   F     8SRQUHFHLSWRID'HIDXOW1RWLFHUHJDUGLQJDQDOOHJHG)XQGDPHQWDO
   'HIDXOWWKH)(1RQ'HEWRU3DUWLHVVKDOOKDYHWKHIROORZLQJDPRXQWVRIWLPHWRFXUHVXFKD
   GHIDXOWDFFRUGLQJWRWKHWHUPVRIWKH'HIDXOW1RWLFH

                          L    EXVLQHVVGD\VWRFXUHWKHIDLOXUHWRSD\WKH6HWWOHPHQW&DVKZKHQ
          GXHSXUVXDQWWR6HFWLRQRIWKH$JUHHPHQW

                          LL    EXVLQHVVGD\VWRFXUHWKHIDLOXUHWRLVVXHWKH1HZ)(1RWHV
          SXUVXDQWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQ6HFWLRQRIWKH$JUHHPHQWSURYLGHG
          WKDWVXFKFXUHSHULRGVKDOOEHEXVLQHVVGD\VZLWKUHVSHFWWRWKHIDLOXUHWRPDNHWKH
          8SIURQW3D\PHQWSXUVXDQWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQ6HFWLRQRIWKLV
          $JUHHPHQW

                         LLL  EXVLQHVVGD\VWRFXUHWKHIDLOXUHWRPDNHDQ\XQGLVSXWHG
          TXDUWHUO\SD\PHQWLQFOXGLQJDQ\SD\PHQWUHODWHGWRWKHUHYHUVDORIWKH7D[6HWRII
          RUDQ\SD\PHQWUHODWHGWRWKHILOLQJRIWKHIHGHUDOWD[UHWXUQXQGHUWKH7D[$OORFDWLRQ
          $JUHHPHQWZKHQREOLJDWHGIRUWKHWD[\HDUDQGDQ\IXWXUHWD[\HDULIDQ\GXULQJ
          ZKLFKD'HEWRU RULWVLQFRPHDQGORVVHV LVLQFOXGHGRQWKH)(&RQVROLGDWHG7D[*URXS
          WD[UHWXUQ

                       LY  EXVLQHVVGD\VWRFXUHDQ\IDLOXUHWRVXEVWDQWLDOO\SHUIRUPXQGHU
          WKH$PHQGHG66$

                           Y    EXVLQHVVGD\VWRFXUHWDNLQJRIWKH:RUWKOHVV6WRFN'HGXFWLRQ
          LQYLRODWLRQRI6HFWLRQ D LLL RIWKH$JUHHPHQWWKHFXUHIRUVXFKGHIDXOWEHLQJWKH
          ILOLQJRIDQDPHQGHGWD[UHWXUQDQGWKHWDNLQJRIDQ\RWKHUQHFHVVDU\DFWLRQDQG

                           YL  EXVLQHVVGD\VWRFXUHWKHIDLOXUHWRWUDQVIHUWKHULJKWVWLWOHDQG
          LQWHUHVWVLQWKH3OHDVDQWV3RZHU3ODQWDQGUHODWHGDVVHWVWRWKH'HEWRUV HVWDWHVGXHWRWKH
          )(1RQ'HEWRU3DUWLHV EUHDFKRIWKH3OHDVDQWV3XUFKDVH$JUHHPHQWDVGHVFULEHGLQ
          6HFWLRQRIWKLV$JUHHPHQW LQFOXGLQJWKHWUDQVIHURIWKHEHQHILFLDORZQHUVKLSRIWKH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           256
                                                                         Page5466
                                                                               ofof299
                                                                                   of95
   


          3OHDVDQWV3RZHU3ODQWRQWKH3OHDVDQWV7UDQVIHU'DWHWKURXJKDOHDVHFRVWEDVHGSRZHU
          SXUFKDVHDJUHHPHQWRURWKHUPXWXDOO\DJUHHGXSRQDUUDQJHPHQW 

                           YLL    EXVLQHVVGD\VWRFXUHDOORWKHU)XQGDPHQWDO'HIDXOWV

          6HFWLRQ3ODQ(IIHFWLYH'DWH,QVXIILFLHQF\1RWLFH

                   D    ,QWKHHYHQWWKDWDIWHUUHFHLSWRID3ODQ(IIHFWLYH'DWH1RWLFHWKH)(1RQ
   'HEWRU3DUWLHVEHOLHYHLQWKHLUUHDVRQDEOHMXGJPHQWWKDWWKHFRQGLWLRQVRI6HFWLRQRIWKLV
   $JUHHPHQWZLOOQRWEHPHWE\WKHSURSRVHG3ODQ(IIHFWLYH'DWHOLVWHGLQWKH3ODQ(IIHFWLYH'DWH
   1RWLFHWKH)(1RQ'HEWRU3DUWLHVVKDOOSURYLGHWKHRWKHU3DUWLHVZLWKD3ODQ(IIHFWLYH'DWH
   ,QVXIILFLHQF\1RWLFHQRODWHUWKDQ L GD\VSULRUWRWKHSURSRVHG3ODQ(IIHFWLYH'DWHOLVWHGLQ
   WKH3ODQ(IIHFWLYH'DWH1RWLFHRU LL DVVRRQDVSUDFWLFDEOHLIWKH)(1RQ'HEWRU3DUWLHVUHDFK
   VXFKMXGJPHQWOHVVWKDQGD\VSULRUWRWKHSURSRVHG3ODQ(IIHFWLYH'DWHOLVWHGLQWKH3ODQ
   (IIHFWLYH'DWH1RWLFH

                   E    7KH3ODQ(IIHFWLYH'DWH,QVXIILFLHQF\1RWLFHVKDOOVHUYHDVQRWLFHWKDWWKH
   )(1RQ'HEWRU3DUWLHVUHDVRQDEO\EHOLHYHWKDWWKH\DUHQRWUHTXLUHGWRWHQGHUWKHSHUIRUPDQFH
   GXHRQWKH3ODQ(IIHFWLYH'DWHSXUVXDQWWRWKLV$JUHHPHQW

                    F      ,QWKHHYHQWWKDWWKH)(1RQ'HEWRU3DUWLHVGHOLYHUD3ODQ(IIHFWLYH'DWH
   ,QVXIILFLHQF\1RWLFHWKDWLVGLVSXWHGE\WKH'HEWRUV L WKH3DUWLHVDJUHHWKDWWKH%DQNUXSWF\
   &RXUWZLOOGHWHUPLQHZKHWKHUWKHFRQGLWLRQVFRQWDLQHGLQ6HFWLRQRIWKLV$JUHHPHQWKDYH
   EHHQVDWLVILHG LL WKH3DUWLHVDJUHHWKDWWKHKHDULQJUHJDUGLQJZKHWKHUWKHFRQGLWLRQVFRQWDLQHG
   LQ6HFWLRQRIWKLV$JUHHPHQWVKDOOEHVFKHGXOHGRQDQH[SHGLWHGEDVLVDQG LLL WKH3ODQ
   (IIHFWLYH'DWHPD\QRWRFFXUXQWLOWKH%DQNUXSWF\&RXUWKROGVWKDWWKHFRQGLWLRQVFRQWDLQHGLQ
   6HFWLRQRIWKLV$JUHHPHQWKDYHEHHQVDWLVILHGRULIWKH3DUWLHVDJUHHWKDWWKHFRQGLWLRQVKDYH
   EHHQVDWLVILHGSURYLGHGWKDWLIWKH%DQNUXSWF\&RXUWKROGVWKDWWKHFRQGLWLRQVRI6HFWLRQ
   RIWKLV$JUHHPHQWKDYHEHHQVDWLVILHGWKH3DUWLHVZLOOFRRSHUDWHWRVFKHGXOHWKH3ODQ(IIHFWLYH
   'DWHZLWKWKHJRDORIDOORZLQJHDFK3DUW\WRSHUIRUPLWVREOLJDWLRQVGXHRQWKH3ODQ(IIHFWLYH
   'DWH

          6HFWLRQ5HVROXWLRQRI&ODVV$)XQGDPHQWDO'HIDXOWV

                    D      6XEMHFWWRWKHH[FHSWLRQGLVFXVVHGLQ6HFWLRQ F RIWKLV$JUHHPHQWLQ
   WKHHYHQWWKDW L DSURSHU'HIDXOW1RWLFHDOOHJLQJD&ODVV$)XQGDPHQWDO'HIDXOWKDVEHHQ
   VHUYHGRQWKH3DUWLHVDQG LL VXFK&ODVV$)XQGDPHQWDO'HIDXOWLVQRWFXUHGZLWKLQWKHWLPH
   IUDPHSURYLGHGLQ6HFWLRQ F RIWKLV$JUHHPHQWDQ\3DUW\PD\ILOHDPRWLRQLQWKH
   %DQNUXSWF\&DVHVVHHNLQJWKH%DQNUXSWF\&RXUW VGHWHUPLQDWLRQUHJDUGLQJZKHWKHUD&ODVV$
   )XQGDPHQWDO'HIDXOWDVGHVFULEHGLQWKH'HIDXOW1RWLFHKDVRFFXUUHG7KH3DUWLHVDJUHHWKDWDQ
   HYLGHQWLDU\KHDULQJUHJDUGLQJZKHWKHUD&ODVV$)XQGDPHQWDO'HIDXOWKDVRFFXUUHGVKDOOEH
   VFKHGXOHGDWWKH%DQNUXSWF\&RXUW VHDUOLHVWFRQYHQLHQFH

                  E      ,QWKHHYHQWWKDWD3DUW\ILOHVDPRWLRQSXUVXDQWWR6HFWLRQ D RIWKLV
   $JUHHPHQWDQGWKH%DQNUXSWF\&RXUWUXOHVWKDWWKH)(1RQ'HEWRU3DUWLHVKDYHFRPPLWWHGD
   &ODVV$)XQGDPHQWDO'HIDXOWWKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH&RPPLWWHHDQGWKH
   6XSSRUWLQJ3DUWLHVRUWKH&RPPLWWHHDQGRUWKH6XSSRUWLQJ3DUWLHVLIJUDQWHGDXWKRULW\WRSXUVXH
   ULJKWVDQGUHPHGLHVXQGHUWKLV$JUHHPHQWSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWPD\HLWKHU


                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           257
                                                                         Page5567
                                                                               ofof299
                                                                                   of95
   


    L WHUPLQDWHWKLV$JUHHPHQWSXUVXDQWWR6HFWLRQVDQGDVDSSOLFDEOHDQGRU LL 
   VHHNVSHFLILFSHUIRUPDQFHRIWKH&ODVV$)XQGDPHQWDO'HIDXOW)RUWKHDYRLGDQFHRIGRXEW
   QRWKLQJKHUHLQVKDOOSUHFOXGHWKH'HEWRUVIURPVHHNLQJVSHFLILFSHUIRUPDQFHRUDQ\RWKHU
   UHPHGLHVDJDLQVWWKH)(1RQ'HEWRU3DUWLHVIRUD&ODVV$)XQGDPHQWDO'HIDXOWSURYLGHG
   KRZHYHUWKDWLIWKH'HEWRUVHOHFWWRUHFHLYHVSHFLILFSHUIRUPDQFHDQGWKH)(1RQ'HEWRU
   3DUWLHVSHUIRUPWKH3DUW\5HOHDVHVVKDOOQRWEHUHYRNHG

                    F    6ROHO\LQWKHHYHQWWKDW L D&ODVV$)XQGDPHQWDO'HIDXOWRFFXUVRQWKH
   3ODQ(IIHFWLYH'DWH LL  $ WKH)(1RQ'HEWRU3DUWLHVGLGQRWSURYLGHD3ODQ(IIHFWLYH'DWH
   ,QVXIILFLHQF\1RWLFHSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWSULRUWRWKH3ODQ(IIHFWLYH'DWH
   RU % LIWKH)(1RQ'HEWRU3DUWLHVGLGSURYLGHVXFKQRWLFHWKH%DQNUXSWF\&RXUWVXEVHTXHQWO\
   UXOHGWKDWWKHFRQGLWLRQVSURYLGHGLQ6HFWLRQRIWKLV$JUHHPHQWKDYHEHHQVDWLVILHGDQG LLL 
   WKH)(1RQ'HEWRU3DUWLHVHLWKHU [ LQWKHFDVHRI LL $ DERYHGRQRWFXUHVXFK&ODVV$
   )XQGDPHQWDO'HIDXOWZLWKLQWKHDSSOLFDEOHWLPHIUDPHSURYLGHGE\6HFWLRQ F RIWKLV
   $JUHHPHQWRUVXFKRWKHUWLPHDVWKH%DQNUXSWF\&RXUWPD\RUGHUSULRUWRWKHH[SLUDWLRQRI
   DSSOLFDEOHWKHFXUHSHULRGVHWIRUWKLQ6HFWLRQ F RU \ LQWKHFDVHRI LL % DERYHIDLOWR
   UHDVRQDEO\FRRSHUDWHLQVFKHGXOLQJWKH3ODQ(IIHFWLYH'DWHSXUVXDQWWR6HFWLRQRIWKLV
   $JUHHPHQWRUSHUIRUPLWVREOLJDWLRQVGXHRQWKHPXWXDOO\DJUHHGXSRQ3ODQ(IIHFWLYH'DWHWKH
   'HEWRUVPD\GHFODUHWKDWD&ODVV$)XQGDPHQWDO'HIDXOWKDVRFFXUUHGDQGLQFRQVXOWDWLRQZLWK
   WKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVLPPHGLDWHO\WHUPLQDWHWKLV$JUHHPHQW
   QRWZLWKVWDQGLQJWKHSURYLVLRQVRI6HFWLRQRIWKLV$JUHHPHQW

          6HFWLRQ5HVROXWLRQRI&ODVV%)XQGDPHQWDO'HIDXOWV

                    D    7KH3DUWLHVDJUHHWKDWLIWKH%DQNUXSWF\&RXUWGHWHUPLQHVWKDWD&ODVV%
   )XQGDPHQWDO'HIDXOWKDVRFFXUUHGWKH%DQNUXSWF\&RXUWPXVWDOVRGHWHUPLQHWKHDFWLRQVRUVHW
   IRUWKDSURFHVVIRUGHWHUPLQLQJSD\PHQWVRUFRPELQDWLRQWKHUHRIWKDWZLOOFXUHWKDWGHIDXOW

                    E     ,QWKHHYHQWWKDW L DSURSHU'HIDXOW1RWLFHDOOHJLQJD&ODVV%
   )XQGDPHQWDO'HIDXOWLVSURYLGHGWRWKH3DUWLHVDQG LL WKH)(1RQ'HEWRU3DUWLHVGRQRWFXUH
   VXFK&ODVV%)XQGDPHQWDO'HIDXOWSXUVXDQWWRWKH'HIDXOW1RWLFHZLWKLQWKHWLPHIUDPHV
   SURYLGHGE\6HFWLRQ F RIWKLV$JUHHPHQWWKH3DUW\ZKRSURYLGHGWKH'HIDXOW1RWLFHPD\
   ILOHDPRWLRQLQWKH%DQNUXSWF\&DVHVIRUDGHWHUPLQDWLRQRI L ZKHWKHUD&ODVV%)XQGDPHQWDO
   'HIDXOW2FFXUUHGDQG LL WKHSURSHUFXUHRIVXFK&ODVV%)XQGDPHQWDO'HIDXOW7KH3DUWLHV
   DJUHHWKDWDQHYLGHQWLDU\KHDULQJUHJDUGLQJZKHWKHUD&ODVV%)XQGDPHQWDO'HIDXOWKDVRFFXUUHG
   DQGWKHSURSHUFXUHRIVXFK&ODVV%)XQGDPHQWDO'HIDXOWVKDOOEHVFKHGXOHGRQDQH[SHGLWHG
   EDVLVZLWKWKHJRDORIKDYLQJVXFKKHDULQJZLWKLQGD\VRIWKHH[SLUDWLRQRIWKHFXUHSHULRG
   SURYLGHGE\6HFWLRQ F RIWKLV$JUHHPHQW

                   F     ,QWKHHYHQWWKDWD3DUW\ILOHVDPRWLRQLQWKH%DQNUXSWF\&RXUWSXUVXDQWWR
   6HFWLRQ E RIWKLV$JUHHPHQWDQGWKH%DQNUXSWF\&RXUWGHWHUPLQHV L WKDWD&ODVV%
   )XQGDPHQWDO'HIDXOWKDVRFFXUUHGDQG LL WKHSURSHUFXUHRIVXFK&ODVV%)XQGDPHQWDO
   'HIDXOWWKH)(1RQ'HEWRU3DUWLHVVKDOOKDYHWHQEXVLQHVVGD\VRUVXFKRWKHUWLPHGHHPHG
   UHDVRQDEOHE\WKH%DQNUXSWF\&RXUWWRFRPSO\ZLWKWKH%DQNUXSWF\&RXUW VRUGHU,QWKHHYHQW
   WKDWWKH)(1RQ'HEWRU3DUWLHVGRQRWFRPSO\ZLWK%DQNUXSWF\&RXUW VRUGHUZLWKLQVXFKWLPH
   IUDPHWKH'HEWRUVLQFRQVXOWDWLRQZLWKWKH&RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVRUWKH
   &RPPLWWHHDQGRUWKH6XSSRUWLQJ3DUWLHVLIJUDQWHGDXWKRULW\WRSXUVXHULJKWVDQGUHPHGLHVXQGHU



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           258
                                                                         Page5668
                                                                               ofof299
                                                                                   of95
   


   WKLV$JUHHPHQWSXUVXDQWWR6HFWLRQRIWKLV$JUHHPHQWPD\WHUPLQDWHWKLV$JUHHPHQWLQ
   DFFRUGDQFHZLWK6HFWLRQVDQGDVDSSOLFDEOHDQG

          6HFWLRQ2WKHU'HIDXOWV

                    D     ,IDQ\3DUW\EHOLHYHVWKDWDQRWKHU3DUW\LVLQGHIDXOWRILWVREOLJDWLRQV
   XQGHUWKH$JUHHPHQWRWKHUWKDQD)XQGDPHQWDO'HIDXOWWKDW3DUW\PXVWGHOLYHUD'HIDXOW1RWLFH
   ZLWKLQGD\VRIOHDUQLQJRIWKHRFFXUUHQFHRIWKHDSSOLFDEOHGHIDXOW7KH'HIDXOW1RWLFHPXVW
    L LGHQWLI\VHSDUDWHO\DQGZLWKVSHFLILFLW\HDFKDQGHYHU\GHIDXOWRIZKLFKWKHQRQGHIDXOWLQJ
   3DUW\LVDZDUHDQG LL IRUHDFKGHIDXOWLGHQWLI\WKHGDWHRQZKLFKWKHQRQGHIDXOWLQJ3DUW\
   OHDUQHGRIWKHGHIDXOW,QWKHHYHQWWKDWVXFK3DUW\IDLOVWRGHOLYHUD'HIDXOW1RWLFHWRHDFKRIWKH
   RWKHU3DUWLHVZLWKLQGD\VRIOHDUQLQJRIWKHSRVVLEOHRFFXUUHQFHRIDGHIDXOWRWKHUWKDQD
   )XQGDPHQWDO'HIDXOWRQO\VXFK3DUW\VKDOOEHGHHPHGWRKDYHZDLYHGVXFKGHIDXOW

                   E    8SRQUHFHLSWRID'HIDXOW1RWLFHWKHGHIDXOWLQJ3DUW\VKDOOKDYHWKH&XUH
   3HULRGWRFXUHVXFKGHIDXOWWKURXJKSHUIRUPDQFHRIWKHDSSOLFDEOHREOLJDWLRQRUFRYHQDQW

                     F    ,IDGHIDXOWLGHQWLILHGLQD'HIDXOW1RWLFHLVQRWFXUHGXQGHU6HFWLRQ
    E RIWKLV$JUHHPHQWZLWKLQWKH&XUH3HULRGWKHGHIDXOWLQJ3DUW\WKHQRQGHIDXOWLQJ3DUW\
   ZKRSURYLGHGWKH'HIDXOW1RWLFHDQGDQ\RWKHUQRQGHIDXOWLQJ3DUW\ZKRFKRRVHVWRSDUWLFLSDWH
   VKDOOIRUDSHULRGRIGD\VHQJDJHLQJRRGIDLWKGLVFXVVLRQVDQGQHJRWLDWLRQVLQDQDWWHPSWWR
   UHVROYHWKHGHIDXOWDQGDQ\GLVSXWHVUHODWHGWRWKH'HIDXOW1RWLFH,IDIWHUWKDWGD\SHULRGWKH
   GHIDXOWLQJ3DUW\DQGWKHQRQGHIDXOWLQJ3DUW\ZKRSURYLGHGWKH'HIDXOW1RWLFHKDYHEHHQXQDEOH
   WRUHDFKDUHVROXWLRQWKH3DUW\ZKRSURYLGHGWKH'HIDXOW1RWLFHPD\ILOHDPRWLRQLQWKH
   %DQNUXSWF\&DVHVIRUDGHWHUPLQDWLRQRIZKHWKHUDGHIDXOWDVGHVFULEHGLQWKH'HIDXOW1RWLFHKDV
   RFFXUUHG

          6HFWLRQ5HVROXWLRQRI2WKHU'HIDXOWV

                    D     7KH3DUWLHVDJUHHWKDWLIWKH%DQNUXSWF\&RXUWGHWHUPLQHVWKDWDGHIDXOW
    RWKHUWKDQD)XQGDPHQWDO'HIDXOW XQGHUWKH$JUHHPHQWKDVRFFXUUHGWKH%DQNUXSWF\&RXUW
   PXVWDOVRGHWHUPLQHWKHDFWLRQVSD\PHQWVRUFRPELQDWLRQWKHUHRIWKDWWKH%DQNUXSWF\&RXUW
   ILQGVZLOOFXUHWKDWGHIDXOW

                    E    ,IWKH%DQNUXSWF\&RXUWHQWHUVDQRUGHUGHWHUPLQLQJWKDWD3DUW\LVLQ
   GHIDXOWEXWQRWEHFDXVHRID)XQGDPHQWDO'HIDXOWRILWVREOLJDWLRQVXQGHUWKH$JUHHPHQWWKH
   GHIDXOWLQJ3DUW\PD\LQLWVVROHGLVFUHWLRQSHUIRUPWKHDFWLRQVSD\PHQWVRUFRPELQDWLRQWKHUHRI
   WKDWWKH%DQNUXSWF\&RXUWILQGVLQVXFKRUGHUZLOOFXUHWKDWGHIDXOWXQOHVVVXFK3DUW\REWDLQVD
   VWD\SHQGLQJWKH3DUW\ VDSSHDORIWKHGHFLVLRQRIWKH%DQNUXSWF\&RXUW

           6HFWLRQ6HWWOHPHQW(IIHFWLYH'DWH&RQGLWLRQ)DLOXUH6FHQDULRVRU$GYHUVH
   5XOLQJV8SRQWKHOHDUQLQJRIWKHRFFXUUHQFHRUH[LVWHQFHRI D WKHIDLOXUHRIWKH'HEWRUVWR
   REWDLQWKH6HWWOHPHQW$SSURYDO2UGHURQRUSULRUWR6HSWHPEHUSXUVXDQWWR6HFWLRQ
   RIWKLV$JUHHPHQW E D&RQGLWLRQ)DLOXUH6FHQDULRRU F DQ$GYHUVH5XOLQJWKH)(1RQ
   'HEWRU3DUWLHVRUWKH'HEWRUVDVDSSOLFDEOHPXVWSURPSWO\SURYLGHZULWWHQQRWLFHRIVXFK
   RFFXUUHQFHWRWKHRWKHU3DUWLHV8SRQUHFHLSWRIVXFKZULWWHQQRWLFHE\DOORIWKHDSSOLFDEOH
   3DUWLHVWKH)(1RQ'HEWRU3DUWLHVVKDOOWKHQKDYHGD\VWRGHWHUPLQHLQWKHLUVROHGLVFUHWLRQ
   ZKHWKHU L WRZDLYHWKHRFFXUUHQFHGHVFULEHGLQ D  E RU F LQWKHSUHFHGLQJVHQWHQFHRU LL WR


                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           259
                                                                         Page5769
                                                                               ofof299
                                                                                   of95
   


   WHUPLQDWHWKLV$JUHHPHQWLQDFFRUGDQFHZLWK6HFWLRQRIWKLV$JUHHPHQW,QWKHHYHQWWKDW
   WKH)(1RQ'HEWRU3DUWLHVGRQRWWHUPLQDWHWKLV$JUHHPHQWLQDFFRUGDQFHZLWK6HFWLRQ
   ZLWKLQGD\VRIWKHUHFHLSWRIZULWWHQQRWLFHRIVXFKRFFXUUHQFHVXFKRFFXUUHQFH LQFOXGLQJDOO
   XQGHUO\LQJIDFWVDQGHYHQWV ZLOOEHGHHPHGZDLYHGE\WKH)(1RQ'HEWRU3DUWLHVIRUDOO
   SXUSRVHVKHUHXQGHUSURYLGHGKRZHYHUWKDWQRWZLWKVWDQGLQJWKHH[SLUDWLRQRIWKHIRUHJRLQJ
   GD\SHULRGWKH)(1RQ'HEWRU3DUWLHVVKDOOQRWEHGHHPHGWRZDLYHDQ\ULJKWVXQGHU6HFWLRQ
   )RUWKHSXUSRVHVRIWKLV6HFWLRQWKH'HEWRUVDQGWKH)(1RQ'HEWRU3DUWLHVDJUHHWKDW
   WKH\ZLOOQRWWDNHWKHSRVLWLRQWKDWWKLV6HFWLRQLVQRWELQGLQJGXHWRWKH6HWWOHPHQW
   $SSURYDO2UGHUKDYLQJQRWEHHQHQWHUHG

           6HFWLRQ&RQWUROOLQJ3DUW\,QWKHHYHQWRIDQ\GLVSXWHEHWZHHQWKH)(1RQ'HEWRU
   3DUWLHVRQWKHRQHKDQGDQGDQ\RIWKHRWKHU3DUWLHVRQWKHRWKHUKDQGVXEMHFWWRWKHSURYLVLRQV
   RIWKLV$UWLFOH;,,WKH'HEWRUVVKDOOKDYHWKHVROHDQGH[FOXVLYHULJKWWRDFWRQEHKDOIRIDOO
   3DUWLHVRWKHUWKDQWKH)(1RQ'HEWRU3DUWLHVIRUDOOSXUSRVHVXQGHUWKLV$UWLFOH;,,LQFOXGLQJ
   IRUWKHDYRLGDQFHRIGRXEWWKHH[HUFLVHRIULJKWVDQGUHPHGLHVDJDLQVWWKH)(1RQ'HEWRU3DUWLHV
   DVVHWIRUWKLQWKLV$UWLFOH;,,SURYLGHG WKDWWKH'HEWRUVVKDOOFRQVXOWZLWKWKH&RPPLWWHHDQG
   WKH6XSSRUWLQJ3DUWLHVLQFRQQHFWLRQZLWKDQ\VXFKDFWLRQVDQGSURYLGHG, IXUWKHUWKDWWKH
   &RPPLWWHHDQGWKH6XSSRUWLQJ3DUWLHVPD\SHWLWLRQWKH%DQNUXSWF\&RXUWIRUWKHULJKWWRSXUVXH
   ULJKWVDQGUHPHGLHVWRWKHH[WHQWWKH&RPPLWWHHRUWKH6XSSRUWLQJ3DUWLHVEHOLHYHVWKDWWKH
   'HEWRUVDUHIDLOLQJWRSURFHHGLQDFRPPHUFLDOO\UHDVRQDEOHPDQQHULQUHVSHFWRIHQIRUFLQJDQ\
   ULJKWVRUUHPHGLHVXQGHUWKLV$JUHHPHQWDQGSURYLGHG, IXUWKHU, WKDW WKH&RPPLWWHHDQGWKH
   6XSSRUWLQJ3DUWLHVPD\VHHNUHOLHIDJDLQVWWKH'HEWRUVXQGHUWKHSURYLVLRQVRIWKLV$UWLFOH;,,
   IRUDQ\GHIDXOWVE\WKH'HEWRUVXQGHUWKLV$JUHHPHQW

                                                        $57,&/(;,,,

                                                       0,6&(//$1(286

              6HFWLRQ5HODWLRQVKLSRIWKH3DUWLHV

                  D     7KH3DUWLHVDJUHHWKDWLQSHUIRUPLQJWKHLUREOLJDWLRQVKHUHXQGHUHDFKVKDOO
   EHFRQVLGHUHGDQLQGHSHQGHQWSDUW\DQGQRWWKHDJHQWVHUYDQWRUHPSOR\HHRIDQ\RWKHU3DUW\

                    E     1RWKLQJFRQWDLQHGLQWKLV$JUHHPHQWVKDOOEHFRQVWUXHGWRFRQVWLWXWHRU
   FUHDWHDMRLQWYHQWXUHWUXVWSDUWQHUVKLSILGXFLDU\UHODWLRQVKLSRURWKHUUHODWLRQVKLSDPRQJWKH
   3DUWLHVIRUDQ\SXUSRVH LQFOXGLQJZLWKRXWOLPLWDWLRQIRUDQ\WD[SXUSRVH ZKHUHE\DQ\3DUW\
   ZRXOGEHOLDEOHIRUWKHDFWVDQGGHHGVRIDQ\RWKHU3DUW\

                   F    1RWKLQJFRQWDLQHGLQWKLV$JUHHPHQWLQFOXGLQJWKH)(1RQ'HEWRU
   3DUWLHV SD\PHQWREOLJDWLRQVXQGHU$UWLFOH,,KHUHRIVKDOOFUHDWHDQ\WKLUGSDUW\EHQHILFLDU\ULJKWV
   LQDQ\RWKHU3HUVRQ




   
        
          7REHGLVFXVVHG



                                                            

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           260
                                                                         Page5870
                                                                               ofof299
                                                                                   of95
   


          6HFWLRQ1R$GPLVVLRQV

                    D     7KH)(1RQ'HEWRU5HOHDVHG3DUWLHVGHQ\DOOFKDUJHVRIZURQJGRLQJRU
   OLDELOLW\ZLWKUHVSHFWWRHDFKDQGDOORIWKH&ODLPV&DXVHVRI$FWLRQFRQWHQWLRQVWKDWZHUH
   DOOHJHGRUWKDWFRXOGKDYHEHHQDOOHJHGE\WKH'HEWRUVWKHLUHVWDWHVRUFUHGLWRUVZLWKUHVSHFWWR
   WKHYDULRXVGLVSXWHVUHVROYHGSXUVXDQWWRWKLV$JUHHPHQWDQGWKHFODLPVDQG&DXVHVRI$FWLRQ
   UHOHDVHGSXUVXDQWWRWKHWHUPVRIWKLV$JUHHPHQW

                    E     7KLV$JUHHPHQWWKHIDFWRILWVH[LVWHQFHDQ\GRFXPHQWVUHODWHGKHUHWR
   WKH6HWWOHPHQW$SSURYDO2UGHUDQGWKH)(63ODQ'RFXPHQWVVKDOOLQQRHYHQWEHGHHPHGD
   SUHVXPSWLRQFRQFHVVLRQRUDGPLVVLRQE\WKH)(1RQ'HEWRU5HOHDVHG3DUWLHVRI L DQ\IDXOW
   OLDELOLW\RUZURQJGRLQJDVWRDQ\IDFWV&ODLPVRUFRQWHQWLRQVWKDWKDYHEHHQRUPLJKWEHDOOHJHG
   RUDVVHUWHGLQFRQQHFWLRQZLWKWKHYDULRXVGLVSXWHVWKDWDUHWKHVXEMHFWRIWKLV$JUHHPHQWDQGWKH
   UHOHDVHG&DXVHVRI$FWLRQRU LL DQ\LQILUPLW\LQWKHGHIHQVHVWKDWWKH)(1RQ'HEWRU5HOHDVHG
   3DUWLHVFRXOGKDYHDVVHUWHGDQGVKDOOQRWEHLQWHUSUHWHGFRQVWUXHGGHHPHGLQYRNHGRIIHUHGRU
   UHFHLYHGLQHYLGHQFHRURWKHUZLVHXVHGLQDQ\PDQQHUE\DQ\3HUVRQRULQDQ\RWKHUDFWLRQRU
   SURFHHGLQJZKHWKHUFLYLOFULPLQDORUDGPLQLVWUDWLYHIRUDQ\SXUSRVHRWKHUWKDQWRHQIRUFHWKH
   WHUPVRIWKLV$JUHHPHQWDQGIRUWKH)(1RQ'HEWRU5HOHDVHG3DUWLHVWRDUJXHWKDWLWKDVUHV
   MXGLFDWDFROODWHUDOHVWRSSHORURWKHULVVXHRUFODLPSUHFOXVLRQHIIHFW

           6HFWLRQ)HHVDQG([SHQVHV7KH3DUWLHVVKDOOHDFKEHUHVSRQVLEOHIRUWKHLU
   UHVSHFWLYHIHHVDQGH[SHQVHVLQFXUUHGLQFRQQHFWLRQZLWKWKHQHJRWLDWLRQ([HFXWLRQDQG
   LPSOHPHQWDWLRQRIWKLV$JUHHPHQWH[FHSWWRWKHH[WHQWWKDWWKH'HEWRUV D KDYHFRQWUDFWHGWR
   SD\DQ\3DUW\ VH[SHQVHVSXUVXDQWWRDVHSDUDWHDJUHHPHQWRU E DUHUHTXLUHGWRSD\VXFK
   H[SHQVHVXQGHUDSSOLFDEOHEDQNUXSWF\ODZ7KH3DUWLHVUHVHUYHDOOULJKWVWRVHHNDWWRUQH\V IHHV
   SXUVXDQWWRWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHRUDSSOLFDEOHODZ

           6HFWLRQ3ULYLOHJH1RWZLWKVWDQGLQJWKHODQJXDJHRIWKLV$JUHHPHQWQRWKLQJKHUHLQ
   VKDOOEHLQWHUSUHWHGWRUHTXLUHWKH3DUWLHVWRZDLYHRUWRKDYHHIIHFWXDWHGDZDLYHURIDQ\FODLPRI
   DWWRUQH\FOLHQWSULYLOHJHDWWRUQH\ZRUNSURGXFWRURWKHUDSSOLFDEOHSULYLOHJHWKDWPD\DSSO\WR
   DQ\GRFXPHQWRULQIRUPDWLRQ

          6HFWLRQ6XFFHVVRUVDQG$VVLJQV7KLV$JUHHPHQWLVLQWHQGHGWRELQGDQGLQXUHWR
   WKHEHQHILWRIHDFKRIWKH3DUWLHVDQGHDFKRIWKHLUUHVSHFWLYHVXFFHVVRUVDVVLJQVKHLUV
   H[HFXWRUVDGPLQLVWUDWRUVDQGUHSUHVHQWDWLYHV

           6HFWLRQ*RYHUQLQJ/DZ-XULVGLFWLRQ7KLV$JUHHPHQWZLOOEHJRYHUQHGE\WKHODZV
   RIWKH6WDWHRI2KLR RUIHGHUDOODZZKHUHDSSOLFDEOH ZLWKRXWUHJDUGWRLWVFRQIOLFWVRIODZV
   SULQFLSOHVWKDWZRXOGUHTXLUHWKHODZRIDQRWKHUMXULVGLFWLRQWREHDSSOLHG)RUVRORQJDVWKH
   %DQNUXSWF\&DVHVUHPDLQRSHQWKH%DQNUXSWF\&RXUWVKDOOKDYHH[FOXVLYHMXULVGLFWLRQRIDOO
   PDWWHUVDULVLQJRXWRIDQGUHODWHGWRGLVSXWHVDULVLQJLQFRQQHFWLRQZLWKWKHLQWHUSUHWDWLRQ
   LPSOHPHQWDWLRQRUHQIRUFHPHQWRIWKLV$JUHHPHQW(DFKRIWKH3DUWLHVLUUHYRFDEO\ D VXEPLWV
   DQGFRQVHQWVLQDGYDQFHWRWKHH[FOXVLYHMXULVGLFWLRQRIWKH%DQNUXSWF\&RXUWVROHO\IRUWKH
   SXUSRVHVGHVFULEHGLQWKHSUHFHGLQJVHQWHQFHDQG E ZDLYHVDQ\REMHFWLRQWKDWVXFK3DUW\PD\
   KDYHEDVHGXSRQODFNRISHUVRQDOMXULVGLFWLRQLPSURSHUYHQXHIRUXPQRQFRQYHQLHQVRUWKH
   %DQNUXSWF\&RXUW VODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ$IWHUWKHFORVHRIWKH%DQNUXSWF\&DVHV
   WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH1RUWKHUQ'LVWULFWRI2KLRVKDOOKDYHH[FOXVLYH



                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           261
                                                                         Page5971
                                                                               ofof299
                                                                                   of95
   


   MXULVGLFWLRQRIDOOPDWWHUVDULVLQJRXWRIDQGUHODWHGWRGLVSXWHVDULVLQJLQFRQQHFWLRQZLWKWKH
   LQWHUSUHWDWLRQLPSOHPHQWDWLRQRUHQIRUFHPHQWRIWKLV$JUHHPHQWDQGHDFKRIWKH3DUWLHV
   LUUHYRFDEO\ D VXEPLWVDQGFRQVHQWVLQDGYDQFHWRWKHH[FOXVLYHMXULVGLFWLRQRIWKDWFRXUWVROHO\
   IRUWKHSXUSRVHVGHVFULEHGLQWKLVVHQWHQFHDQG E ZDLYHVDQ\REMHFWLRQWKDWVXFK3DUW\PD\
   KDYHEDVHGXSRQODFNRISHUVRQDOMXULVGLFWLRQLPSURSHUYHQXHIRUXPQRQFRQYHQLHQVRUWKDW
   FRXUW VODFNRIVXEMHFWPDWWHUMXULVGLFWLRQ

           6HFWLRQ(QWLUH$JUHHPHQW7KLV$JUHHPHQWWKHH[KLELWVDQGVFKHGXOHVKHUHWRDQG
   WKH6HWWOHPHQW$SSURYDO2UGHUFRQVWLWXWHWKHFRPSOHWHDQGHQWLUHDJUHHPHQWDPRQJWKH3DUWLHV
   ZLWKUHVSHFWWRWKHPDWWHUVFRQWDLQHGLQWKLV$JUHHPHQWDQGVXSHUVHGHDOOSULRUDJUHHPHQWV
   QHJRWLDWLRQVDQGGLVFXVVLRQVDPRQJWKH3DUWLHVZLWKUHVSHFWWKHUHWR

          6HFWLRQ1RQ5HOLDQFH(DFKRIWKH6LJQDWRULHVDFNQRZOHGJHVWKDWLQHQWHULQJLQWR
   WKLV$JUHHPHQWLWLVQRWUHO\LQJXSRQDQ\UHSUHVHQWDWLRQVRUZDUUDQWLHVPDGHE\DQ\RQHRWKHU
   WKDQWKRVHUHSUHVHQWDWLRQVZDUUDQWLHVWHUPVDQGSURYLVLRQVH[SUHVVO\VHWIRUWKLQWKLV
   $JUHHPHQWWKHH[KLELWVDQGVFKHGXOHVKHUHWR

           6HFWLRQ1RWLFHV$Q\QRWLFHUHTXLUHGRUGHVLUHGWREHVHUYHGJLYHQRUGHOLYHUHG
   XQGHUWKLV$JUHHPHQWVKDOOEHLQZULWLQJDQGVKDOOEHGHHPHGWRKDYHEHHQYDOLGO\VHUYHGJLYHQ
   RUGHOLYHUHGLISURYLGHGE\RYHUQLJKWGHOLYHU\SHUVRQDOGHOLYHU\RUXSRQUHFHLSWRIHPDLO
   GHOLYHU\DVIROORZV

                      D     ,IWRWKH'HEWRUV        )LUVW(QHUJ\6ROXWLRQV&RUS
                                                        60DLQ6WUHHW
                                                        $NURQ2+
                                                      $WWQ'RQDOG6FKQHLGHU
                                                        $WWQ5LFN*LDQQDQWRQLR
                                                        UJLDQQDQWRQLR#ILUVWHQHUJ\FRUSFRP

                           ZLWKDFRS\WR             $NLQ*XPS6WUDXVV+DXHU )HOG//3
                                                        5REHUW66WUDXVV%XLOGLQJ
                                                        1HZ+DPSVKLUH$YHQXH1:
                                                        :DVKLQJWRQ'&
                                                        $WWQ6FRWW/$OEHULQR
                                                        (PDLOVDOEHULQR#DNLQJXPSFRP

                      E     ,IWRWKH)(1RQ'HEWRU
                            3DUWLHV                  )LUVW(QHUJ\&RUS
                                                        60DLQ6WUHHW
                                                        $NURQ2+
                                                      $WWQ*DU\%HQ]
                                                        $WWQ5REHUW5HIIQHU
                                                        (PDLOUUHIIQHU#ILUVWHQHUJ\FRUSFRP

                           ZLWKDFRS\WR             -21(6'$<
                                                        /DNHVLGH$YHQXH
                                                        &OHYHODQG2+



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           262
                                                                         Page6072
                                                                               ofof299
                                                                                   of95
   


                                                        $WWQ+HDWKHU/HQQR[
                                                        (PDLOKOHQQR[#MRQHVGD\FRP

                      F   ,IWRWKH$G+RF
                          1RWHKROGHUV*URXS          .UDPHU/HYLQ1DIWDOLV )UDQNHO
                                                        $YHQXHRIWKH$PHULFDV
                                                        1HZ<RUN1<
                                                      $WWQ-RVKXD.%URG\
                                                        (PDLOMEURG\#NUDPHUOHYLQFRP

                      G   ,IWRWKH%UXFH0DQVILHOG
                          &HUWLILFDWHKROGHUV*URXS 2 0HOYHQ\ 0\HUV//3
                                                      7LPH6TXDUH7RZHU
                                                      7LPHV6TXDUH
                                                      1HZ<RUN1<
                                                      $WWQ$QGUHZ3DUOHQ
                                                      (PDLODSDUOHQ#RPPFRP

                                                                DQG

                                                      /DWKDP :DWNLQV//3
                                                        7KLUG$YHQXH
                                                        1HZ<RUN1<
                                                        $WWQ*HRUJH$'DYLV
                                                        (PDLOJHRUJHGDYLV#OZFRP

                      H   ,IWRWKH&RPPLWWHH        0LOEDQN7ZHHG+DGOH\ 0F&OR\//3
                                                        /LEHUW\6WUHHW
                                                        1HZ<RUN1<
                                                        $WWQ(YDQ)OHFN
                                                      (PDLOHIOHFN#PLOEDQNFRP

           6HFWLRQ6SHFLILF3HUIRUPDQFH(DFK3DUW\DFNQRZOHGJHVDQGDJUHHVWKDWWKHRWKHU
   3DUWLHVZRXOGEHGDPDJHGLUUHSDUDEO\LIDQ\SURYLVLRQRIWKLV$JUHHPHQWLVQRWSHUIRUPHGLQ
   DFFRUGDQFHZLWKLWVVSHFLILFWHUPVRULVRWKHUZLVHEUHDFKHG$FFRUGLQJO\HDFK3DUW\DJUHHVWKDW
   WKH)(1RQ'HEWRU3DUWLHVRUWKH'HEWRUVDVDSSOLFDEOHZLOOEHHQWLWOHGLQFOXGLQJSXUVXDQWWR
   6HFWLRQV F DQG E RIWKLV$JUHHPHQWDVDSSOLFDEOHWRREWDLQDQLQMXQFWLRQRU
   LQMXQFWLRQVWRSUHYHQWEUHDFKHVRIWKHSURYLVLRQVRIWKLV$JUHHPHQWDQGWRHQIRUFHVSHFLILFDOO\
   WKLV$JUHHPHQWDQGLWVWHUPVDQGSURYLVLRQVLQDQ\DFWLRQLQVWLWXWHGLQWKH%DQNUXSWF\&RXUWRU
   DQ\RWKHUFRXUWVSHFLILHGLQ6HFWLRQZLWKRXWWKHQHHGWRSRVWDERQGRURWKHUVHFXULW\
   SURYLGHGKRZHYHUWKDWLQFLGHQWDOFRQVHTXHQWLDODQGSXQLWLYHGDPDJHVVKDOOQRWEHDQDYDLODEOH
   DVGDPDJHVWRDQ\3DUW\

          6HFWLRQ$PHQGPHQW:DLYHU,WLVH[SUHVVO\XQGHUVWRRGDQGDJUHHGWKDWWKLV
   $JUHHPHQWLQFOXGLQJZLWKRXWOLPLWDWLRQWKHLQVWDQWVHFWLRQPD\QRWEHDOWHUHGDPHQGHG
   PRGLILHGRURWKHUZLVHFKDQJHGLQDQ\UHVSHFWZKDWVRHYHUH[FHSWE\DZULWLQJGXO\H[HFXWHGE\
   DXWKRUL]HGUHSUHVHQWDWLYHVRIHDFKRIWKH3DUWLHVDQGWKH3DUWLHVIXUWKHUDFNQRZOHGJHDQGDJUHH



                                                   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           263
                                                                         Page6173
                                                                               ofof299
                                                                                   of95
   


   WKDWWKH\ZLOOPDNHQRFODLPDWDQ\WLPHRUSODFHWKDWWKLV$JUHHPHQWKDVEHHQRUDOO\
   VXSSOHPHQWHGPRGLILHGRUDOWHUHGLQDQ\UHVSHFWZKDWVRHYHU7KHDJUHHPHQWRIWKH$G+RF
   1RWHKROGHUV*URXSDQGWKH%UXFH0DQVILHOG&HUWLILFDWHKROGHUV*URXSWRDQ\DOWHUDWLRQ
   DPHQGPHQWRUPRGLILFDWLRQWRWKLV$JUHHPHQWUHTXLULQJWKHLUFRQVHQWVKDOOEHHIIHFWLYHXSRQWKH
   ZULWWHQFRQVHQWRIWKH5HTXLVLWH1RWHKROGHUVDQGWKH5HTXLVLWH&HUWLILFDWHKROGHUVUHVSHFWLYHO\
   ,QDGGLWLRQQRIDLOXUHRQWKHSDUWRIDQ\3DUW\WRWKLV$JUHHPHQWWRH[HUFLVHDQGQRGHOD\RQLWV
   SDUWLQH[HUFLVLQJDQ\ULJKWRUUHPHG\XQGHUWKLV$JUHHPHQWZLOORSHUDWHDVDZDLYHUWKHUHRIQRU
   ZLOODQ\VLQJOHRUSDUWLDOH[HUFLVHRIDQ\ULJKWRUUHPHG\SUHFOXGHDQ\RWKHURUIXUWKHUH[HUFLVH
   WKHUHRIRUWKHH[HUFLVHRIDQ\RWKHUULJKWRUUHPHG\

           6HFWLRQ5HSUHVHQWDWLRQE\&RXQVHO(DFK6LJQDWRU\DFNQRZOHGJHVWKDWLWKDVEHHQ
   UHSUHVHQWHGE\FRXQVHOLQFRQQHFWLRQZLWKWKLV$JUHHPHQWDQGWKHWUDQVDFWLRQVFRQWHPSODWHG
   KHUHLQ$FFRUGLQJO\DQ\UXOHRIODZRUDQ\OHJDOGHFLVLRQWKDWZRXOGSURYLGHDQ\6LJQDWRU\ZLWK
   DGHIHQVHWRWKHHQIRUFHPHQWRIWKHWHUPVRIWKLV$JUHHPHQWDJDLQVWVXFK6LJQDWRU\EDVHGXSRQ
   ODFNRIOHJDOFRXQVHOVKDOOKDYHQRDSSOLFDWLRQDQGLVH[SUHVVO\ZDLYHG

           6HFWLRQ,QWHUSUHWDWLRQ7KLV$JUHHPHQWLVWKHSURGXFWRIQHJRWLDWLRQVRIWKH
   3DUWLHVDQGLQWKHHQIRUFHPHQWRULQWHUSUHWDWLRQKHUHRILVWREHLQWHUSUHWHGLQDQHXWUDOPDQQHU
   DQGDQ\SUHVXPSWLRQZLWKUHJDUGWRLQWHUSUHWDWLRQIRURUDJDLQVWDQ\3DUW\E\UHDVRQRIWKDW3DUW\
   KDYLQJGUDIWHGRUFDXVHGWREHGUDIWHGWKLV$JUHHPHQWRUDQ\SRUWLRQKHUHRIVKDOOQRWEH
   HIIHFWLYHLQUHJDUGWRWKHLQWHUSUHWDWLRQKHUHRI

           6HFWLRQ&RXQWHUSDUWV7KLV$JUHHPHQWPD\EH([HFXWHGLQRQHRUPRUH
   FRXQWHUSDUWVHDFKRIZKLFKVKDOOEHGHHPHGDQRULJLQDODQGDOORIZKLFKVKDOOFRQVWLWXWHRQHDQG
   WKHVDPH$JUHHPHQW'HOLYHU\RIDQ([HFXWHGVLJQDWXUHSDJHRIWKLV$JUHHPHQWE\IDFVLPLOHRU
   RWKHUHOHFWURQLFPHDQVVKDOOEHDVHIIHFWLYHDVGHOLYHU\RIDPDQXDOO\([HFXWHGVLJQDWXUHSDJHRI
   WKLV$JUHHPHQW


                               >Remainder of page is intentionally blank@
                                




                                                  

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           264
                                                                         Page6274
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           265
                                                                         Page6375
                                                                               ofof299
                                                                                   of95
                                                                      PROFESSIONAL EYES ONLY
                                                                   PRIVILEGED & CONFIDENTIAL
                                                                     ATTORNEY WORK PRODUCT
                                                                     JONES DAY DRAFT OF 8/24/18
   FOR SETTLEMENT PURPOSES ONLY
   SUBJECT TO F.R.E. 408

          IN WITNESS WHEREOF, the Signatories hereto have Executed this Agreement on the
   day and year listed below.


                                                     FirstEnergy Solutions Corp., on behalf of
                                                       itself and its direct and indirect
                                                       subsidiaries.


                                                     By:
                                                           Its:
                                                           Date:


                                                     FirstEnergy Nuclear Operating Company


                                                     By:
                                                           Its:
                                                           Date:


                                                     FirstEnergy Corp., on behalf of itself and
                                                       its direct and indirect non-Debtor
                                                       subsidiaries.


                                                     By:
                                                           Its:  Vice President and Treasurer
                                                           Date: August 24, 2018



                            [Additional Signature Pages to Follow]




                                            - 66 -
   NAI-1503601427v38

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           266
                                                                         Page6476
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           267
                                                                         Page6577
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           268
                                                                         Page6678
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           269
                                                                         Page6779
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           270
                                                                         Page6880
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           271
                                                                         Page6981
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           272
                                                                         Page7082
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           273
                                                                         Page7183
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           274
                                                                         Page7284
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           275
                                                                         Page7385
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           276
                                                                         Page7486
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           277
                                                                         Page7587
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           278
                                                                         Page7688
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           279
                                                                         Page7789
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           280
                                                                         Page7890
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           281
                                                                         Page7991
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           282
                                                                         Page8092
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           283
                                                                         Page8193
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           284
                                                                         Page8294
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           285
                                                                         Page8395
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           286
                                                                         Page8496
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           287
                                                                         Page8597
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           288
                                                                         Page8698
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19 ENTERED
                                   08/26/18 ENTERED
                                                  10/16/19
                                             ENTERED10/14/19
                                                           13:06:00
                                                             16:58:59
                                                      08/26/18        Page
                                                               22:49:25 Page
                                                                           289
                                                                         Page8799
                                                                               ofof299
                                                                                   of95
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           290
                                                                         Page88ofof299
                                                                              100   95
                                                                                    of
18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           291
                                                                         Page89ofof299
                                                                              101   95
                                                                                    of
      

                                  95*OREDO3DUWQHUV/3


                                  %< 95*OREDO3DUWQHUV/3VROHO\LQLWVFDSDFLW\DVDKROGHU
                                        RI%UX
                                             XFFHH 0DDQ
                                                      QVVIILHO
                                        RI%UXFH0DQVILHOG&HUWLILFDWH&ODLPV


                                %\   
                                      1DPH(PLOHGX7RLW
                                          PH(P
                                              (PLOH GX
                                              (P    G 7RLW             
                                      7LWOH$XWKRUL]HGVLJQDWRU\    
                                      'DWH$XJXVW          
      
      1RWLFH$GGUHVV


      1LGGU\/RGJH+ROODQG6WUHHW)LUVW)ORRU/RQGRQ:-%8.


      $WWQ2SHUDWLRQV
      (PDLOEDFNRIILFH#YUFDSLWDOFRP


                                                    
                                                    




18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           292
                                                                         Page90ofof299
                                                                              102   95
                                                                                    of
                                                    6HUHQJHWL$VVHW0DQDJHPHQW/3RQ
                                                           EHKDOIRILWVPDQDJHGIXQGV
                                                           VROHO\LQWKHLUFDSDFLW\DVKROGHUV
                                                           RI%UXFH0DQVILHOG&HUWLILFDWH
                                                           &ODLPV


                                                  %\    
                                                         1DPH  0DUF%DXP
                                                         7LWOH 'L'LUHFWRU
                                                         'DWH $XJXVW
   
   1RWLFH$GGUHVV   6HUHQJHWL$VVHW0DQDJHPHQW/3
                     %URDGZD\
                     1HZ<RUN1<


   $WWQ             0DUF%DXP
   (PDLO            PEDXP#VHUHQJHWLDPFRP

   :LWKDFRS\WR     $-0DUWLQH]
                     DMPDUWLQH]#VHUHQJHWLDPFRP
                                                
                                                




18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           293
                                                                         Page91ofof299
                                                                              103   95
                                                                                    of
   


                                  (;+,%,7$
                                      
              $*5(('7(5062)5(62/87,212)0$16),(/',7&/$,06

            7KHDGKRFJURXSRIKROGHUVRIWKHSDVVWKURXJKFHUWLILFDWHV WKH0DQVILHOG
   &HUWLILFDWHKROGHUV*URXS LVVXHGLQFRQQHFWLRQZLWKWKH%UXFH0DQVILHOG8QLWOHYHUDJHGOHDVH
   WUDQVDFWLRQ WKH/HYHUDJHG/HDVH7UDQVDFWLRQ DQGWKHDGKRFJURXSRIKROGHUVRISROOXWLRQ
   FRQWURODQGFRUSRUDWHQRWHV WKH$G+RF1RWHKROGHU*URXSDQGWRJHWKHUZLWKWKH0DQVILHOG
   &HUWLILFDWHKROGHUV*URXSWKH3DUWLHV KHUHE\DJUHHWRVXSSRUWDUHVROXWLRQRI&ODLPV WKH
   0DQVILHOG,7&ODLPV KHOGE\:LOPLQJWRQ6DYLQJV)XQG6RFLHW\)6%LQLWVFDSDFLW\DVOHDVH
   LQGHQWXUHWUXVWHHVXQGHUWKH%UXFH0DQVILHOGOHYHUDJHGOHDVHGRFXPHQWV WKH0DQVILHOG,7V 
   RQWKHWHUPVVHWIRUWKKHUHLQVXEMHFWWRDFFHSWDEOHGRFXPHQWDWLRQLQGHILQLWLYHDJUHHPHQWV7KLV
   DJUHHPHQWLVSDUWRIDSURSRVHGVHWWOHPHQWRIPDWWHUVWKDWFRXOGRWKHUZLVHEHWKHVXEMHFWRI
   OLWLJDWLRQDPRQJWKH3DUWLHVDQGLVSURWHFWHGE\)HGHUDO5XOHRI(YLGHQFHDQGDOORWKHU
   DSSOLFDEOHVWDWXWHVRUGRFWULQHVSURWHFWLQJWKHXVHRUGLVFORVXUHRIFRQILGHQWLDOVHWWOHPHQW
   GLVFXVVLRQV

          • 7UHDWPHQWRIWKH8QGLYLGHG,QWHUHVW,QFRQVLGHUDWLRQRIWKHWUHDWPHQWRIWKH
             0DQVILHOG,7&ODLPVVHWIRUWKKHUHLQWKHIROORZLQJSURSHUW\VKDOOEHGHHPHGDQG
             WUHDWHGDVXQHQFXPEHUHGSURSHUW\RIWKH'HEWRUV HVWDWHV D WKHXQGLYLGHG
             LQWHUHVWLQ8QLWRIWKH%UXFH0DQVILHOG)DFLOLW\WKDWLVWKHVXEMHFWRIWKH/HYHUDJHG
             /HDVH7UDQVDFWLRQDQG E DQ\DQGDOOLQVXUDQFHSURFHHGVWRZKLFKWKH0DQVILHOG,7V
             PLJKWRWKHUZLVHEHHQWLWOHGRQDFFRXQWRILWVULJKWVXQGHUWKH/HYHUDJHG/HDVH
             7UDQVDFWLRQ

          • &ODLP$PRXQW7KH0DQVILHOG,7&ODLPVZLOOEHDOORZHGLQWKHDPRXQWRI
             LHWKHRXWVWDQGLQJDPRXQWRISULQFLSDODQGDFFUXHGLQWHUHVWRQWKH
             SDVVWKURXJKFHUWLILFDWHVDVRIWKHSHWLWLRQGDWH WKH$OORZHG0DQVILHOG,7&ODLPV 

          • /LDEOH'HEWRUVDQG3ULRULW\7KH$OORZHG0DQVILHOG,7&ODLPVZLOOEHDOORZHGDV
             XQVHFXUHG&ODLPVDJDLQVWHDFKRI)LUVW(QHUJ\*HQHUDWLRQ0DQVILHOG8QLW&RUS
              %08& )LUVW(QHUJ\*HQHUDWLRQ//& )* )LUVW(QHUJ\1XFOHDU*HQHUDWLRQ
             //& 1* DQG)LUVW(QHUJ\6ROXWLRQV&RUS )(6 DVXQVHFXUHG&ODLPV

          • 6XSSRUW2EOLJDWLRQV7KHSURSRVDOVHWIRUWKKHUHLQVKDOOEHLQFRUSRUDWHGLQWRD
             FKDSWHUSODQDQGRUVHWWOHPHQWSXUVXDQWWR%DQNUXSWF\5XOHLQHDFKFDVH
             UHDVRQDEO\DFFHSWDEOHWRWKH3DUWLHVDQGWKH0DQVILHOG,7V VXFKDSODQRUVHWWOHPHQW
             LQFOXGLQJDOOH[KLELWVDQGVXSSOHPHQWVWKHUHWRDQ$FFHSWDEOH3ODQ 7KH3DUWLHV
             VKDOOXVHEHVWHIIRUWVWRQHJRWLDWHDQGFDXVHWKH'HEWRUVDQGWKH2IILFLDO&RPPLWWHH
             RI8QVHFXUHG&UHGLWRUV WKH8&& DSSRLQWHGLQWKH'HEWRUV FDVHVWREHFRPHSDUW\
             WRDUHVWUXFWXULQJVXSSRUWDJUHHPHQW WKH56$ SXUVXDQWWRZKLFKWKH3DUWLHVWKH
             'HEWRUVDQGWKH8&&DJUHHWRVXSSRUWFRQILUPDWLRQRUDSSURYDORIVXFK$FFHSWDEOH
             3ODQVXEMHFWWRWKHWHUPVDQGFRQGLWLRQVVHWIRUWKLQWKH56$

          • 6KDULQJRI%08&5HFRYHU\7KH3DUWLHVDJUHHWKDWDQ\UHFRYHU\WRWKH0DQVILHOG
             ,7VRQDFFRXQWRIWKH0DQVILHOG,7&ODLPVDJDLQVW%08&VKDOOEHVKDUHGpro rata
             E\WKH0DQVILHOG,7VDQGWKHKROGHUVRIXQVHFXUHGSROOXWLRQFRQWUROQRWHVDQG)(6



   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           294
                                                                         Page92ofof299
                                                                              104   95
                                                                                    of
   


            FRUSRUDWHERQGVEDVHGRQWKHSURSRUWLRQWKDWWKHDOORZHGDPRXQWVRIHDFKRIWKH
            0DQVILHOG,7&ODLPV DVDOORZHGSXUVXDQWKHUHWR RQWKHRQHKDQGDQGXQVHFXUHG
            SROOXWLRQFRQWUROQRWHVDQG)(6FRUSRUDWHERQGVRQWKHRWKHULQHDFKFDVHDJDLQVW
            )(6EHDUWRWKHDJJUHJDWHDOORZHGDPRXQWRI0DQVILHOG,7&ODLPVXQVHFXUHG
            SROOXWLRQFRQWUROQRWHVDQG)(6FRUSRUDWHERQGVDW)(6

         • 7UHDWPHQWRI6HFXUHG3&1&ODLPV7KH3DUWLHVDJUHHWKDWWRWKHH[WHQWWKDWDQ
            $FFHSWDEOH3ODQLQFOXGHVDFKDSWHUSODQRIUHRUJDQL]DWLRQWKDWLQFOXGHVWKH
            FRQWLQXHGRZQHUVKLSE\WKHUHRUJDQL]HG'HEWRUVRIWKHJHQHUDWLQJDVVHWVRI)*DQGRU
            1*WKH3&1VVHFXUHGE\VXFKDVVHWVVKDOOEHSDLGLQIXOO ZKLFKSD\PHQWPD\EHLQ
            WKHIRUPRIUHSODFHPHQWQRWHVRUUHLQVWDWHPHQWRIWKH3&1V 7KH3DUWLHVVKDOOZRUN
            LQJRRGIDLWKWRLQFRUSRUDWHLQWRDQ$FFHSWDEOH3ODQPXWXDOO\DJUHHDEOHWHUPV
            FRQVLVWHQWZLWKWKLVSURYLVLRQ

         • /LWLJDWLRQ6WDQGVWLOO7KH3DUWLHVDJUHHWKDWXSRQWKHHIIHFWLYHQHVVRIWKH56$WKH
            SDUWLHVWKHUHWRVKDOOFHDVHDQGGHVLVWIURPDQ\DQGDOORQJRLQJOLWLJDWLRQDFWLYLWLHV
            LQFOXGLQJDFWLYLWLHVFRQWHPSODWHGE\WKH0DQVILHOG,VVXHV3URWRFROZLWKUHVSHFWWRWKH
            DOORZDQFHDQGSULRULW\VWDWXVRIWKH0DQVILHOG,7&ODLPVH[FHSWWRWKHH[WHQWWKH
            0DQVILHOG,7&ODLPVDUHWKHVXEMHFWRIDQREMHFWLRQRURWKHUOLWLJDWLRQDWVXFKWLPHRU
            WKHUHDIWHU

         • &DSLWDO6XSSRUW7KH3DUWLHVDJUHHWKDWDQ\FDSLWDORUFUHGLWVXSSRUWIRUUHJXODWRU\
            REOLJDWLRQVUHTXLUHGLQUHVSHFWRIWKHQXFOHDUDVVHWVRZQHGE\1*VKDOOWRWKHH[WHQW
            QRWUHTXLUHGRUXVHGIRUVXFKSXUSRVHEHPDGHDYDLODEOHIRUGLVWULEXWLRQWRWKH
            'HEWRUV H[LVWLQJXQVHFXUHGFUHGLWRUV ZKHWKHURUQRWVXFKGLVWULEXWLRQRFFXUVSULRU
            WRXSRQRUDIWHUWKH'HEWRUV HPHUJHQFHIURPFKDSWHU 7KH3DUWLHVVKDOOZRUNLQ
            JRRGIDLWKWRLQFRUSRUDWHLQWRDQ$FFHSWDEOH3ODQPXWXDOO\DJUHHDEOHWHUPVFRQVLVWHQW
            ZLWKWKLVSURYLVLRQ

         • &RRUGLQDWLRQ7KH0DQVILHOG&HUWLILFDWHKROGHUV*URXSDQG$G+RF1RWHKROGHU
            *URXSDJUHHWRUHDVRQDEO\FRRSHUDWHDQGFRRUGLQDWHLQQHJRWLDWLRQVZLWKWKH'HEWRUV
            DQGWKH&RPPLWWHHRQDOOPDWHULDOLVVXHVFRQFHUQLQJWKH'HEWRUV UHVWUXFWXULQJ
            LQFOXGLQJZLWKRXWOLPLWDWLRQSXUVXLWRIDFKDSWHUSODQPDWHULDODVVHWVDOHVH[LW
            ILQDQFLQJ&ODLPVUHVROXWLRQDQGYDOXDWLRQPDWWHUV




   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           295
                                                                         Page93ofof299
                                                                              105   95
                                                                                    of
   


                                                             6&+('8/(


                    'DWH                                                    'HVFULSWLRQ


   -XQH                                 'HDGOLQHWRILOH0DQVILHOG3DUWLHV SURRIVRI&ODLPVFRQFHUQLQJ
                                                 UHMHFWLRQRIWKH5HMHFWHG2SHUDWLYH'RFXPHQWV


   $XJXVW                              'HDGOLQHWRVXEVWDQWLDOO\FRPSOHWHSULRULW\GRFXPHQWGLVFRYHU\ LW
                                                 EHLQJXQGHUVWRRGWKDWDOO3DUWLHVZLOOSURGXFHUHVSRQVLYHPDWHULDOV
                                                 RQDUROOLQJEDVLVLQDGYDQFHRIVXFKGDWHDVSURYLGHGLQSDUDJUDSK
                                                 RIWKLV6WLSXODWLRQDQG3URWRFRO 


   6HSWHPEHU                           'HDGOLQHIRU'HEWRUVWRILOHWKH0DQVILHOG$GYHUVDU\3URFHHGLQJ
                                                 &RPSODLQWLIQHFHVVDU\LQOLJKWRIWKH3URSRVHG0DQVILHOG,7
                                                 &ODLPV6HWWOHPHQW

                                                 'HDGOLQHWRILOHREMHFWLRQ V WRWKH0DQVILHOG3DUWLHV SURRIVRI
                                                 &ODLPLIQHFHVVDU\LQOLJKWRIWKH3URSRVHG0DQVILHOG,7&ODLPV
                                                 6HWWOHPHQW


   2FWREHU                             )DFWZLWQHVVGHSRVLWLRQVFRPPHQFH'HSRVLWLRQQRWLFHVRU
                                                 VXESRHQDVWREHVHUYHGQRWIHZHUWKDQGD\VEHIRUHGHSRVLWLRQ
                                                 GDWH


   'HFHPEHU                            'HDGOLQHWRFRPSOHWHIDFWGLVFRYHU\


   )HEUXDU\                            'HDGOLQHWRFRPSOHWHH[SHUWGLVFRYHU\


   )HEUXDU\                            'HDGOLQHIRUFRPPHQFHPHQWRIPHGLDWLRQZLWKUHVSHFWWRWKH
                                                 0DQVILHOG&ODLPVDQGWKH0DQVILHOG$GYHUVDU\3URFHHGLQJ


   0DUFK                               0HGLDWLRQWHUPLQDWHVVXEMHFWWRUHDVRQDEOHH[WHQVLRQE\WKH
                                                 0HGLDWRU



   
         
              :LWKWKHH[FHSWLRQRI0HW/LIH VSURRIVRI&ODLPDVSURYLGHGLQIRRWQRWHDQG([KLELW
       
         7KH3DUWLHVVKDOOPHHWDQGFRQIHURQRUEHIRUH'HFHPEHUDQGVKDOOZRUNLQJRRGIDLWKHIIRUWWR
   DJUHHXSRQDVFKHGXOHIRULGHQWLILFDWLRQRIH[SHUWVVXEPLVVLRQRIH[SHUWUHSRUWVDQGH[SHUWGHSRVLWLRQV



   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           296
                                                                         Page94ofof299
                                                                              106   95
                                                                                    of
   




              'DWH                                           'HVFULSWLRQ


   0DUFKRUWZR       ,QWKHHYHQWWKDWPHGLDWLRQGRHVQRWUHVXOWLQDUHVROXWLRQRIWKH
   ZHHNVDIWHUWHUPLQDWLRQRI   0DQVILHOG&ODLPVDQGWKH0DQVILHOG$GYHUVDU\3URFHHGLQJ
   WKH0HGLDWLRQZKLFKHYHU     GHDGOLQHIRUWKH3DUWLHVWRMRLQWO\SURSRVHWRWKH%DQNUXSWF\&RXUWD
   LVODWHU                    VFKHGXOHIRUDGGLWLRQDOH[SHUWGLVFRYHU\DSSOLFDEOHEULHILQJDQG
                                 KHDULQJ

                                 ,QWKHHYHQWWKDWWKH3DUWLHVDIWHUJRRGIDLWKHIIRUWVFDQQRWUHDFK
                                 DJUHHPHQWRQRQHRUPRUHDVSHFWVRIWKHVFKHGXOHWKH3DUWLHVVKDOO
                                 VHHNWKH%DQNUXSWF\&RXUW VDVVLVWDQFHYLDSUHOLPLQDU\FRQIHUHQFH
                                 RURWKHUPHFKDQLVP

   




   

18-50757-amk
18-50757-amk
 18-50757-amk Doc
              Doc
               Doc3283
                  3278-2
                   1224-1FILED
                           FILED
                               10/16/19
                            FILED10/14/19
                                  08/26/18ENTERED
                                           ENTERED10/16/19
                                            ENTERED 10/14/19
                                                           13:06:00
                                                     08/26/1816:58:59
                                                              22:49:25Page
                                                                        Page
                                                                           297
                                                                         Page95ofof299
                                                                              107   95
                                                                                    of
                                                                                  


                                      ([KLELW&
                                 )(1RQ'HEWRU3DUWLHV
   




18-50757-amk
 18-50757-amk Doc
               Doc3283
                   3278-3FILED
                            FILED
                               10/16/19
                                  10/14/19ENTERED
                                            ENTERED
                                                  10/16/19
                                                     10/14/19
                                                           13:06:00
                                                              16:58:59Page
                                                                         Page
                                                                           2981ofof299
                                                                                    2
                                                 FE Non-Debtor
                                                    Parties

   AE Supply Renaissance Southwest, LLC                    OE Funding LLC
   AET Path Company, LLC                                   OES Ventures, Incorporated
   Allegheny Energy Service Corporation                    Ohio Edison Company
   Allegheny Energy Supply Company, LLC                    PATH - Allegheny Land Acquisition Company
   Allegheny Energy Supply Renaissance, LLC                PATH Allegheny Maryland Transmission
                                                             Company, LLC
   Allegheny Generating Company                            Path Allegheny Transmission Company, LLC
   Allegheny Pittsburgh Coal Company                       Path Allegheny Virginia Transmission Corporation
   Allegheny Ventures Inc.                                 PATH West Virginia Transmission Company, LLC
   American Transmission Systems, Incorporated             PE Environmental Funding LLC
   Bay Shore Power Company                                 PE Renaissance Funding, LLC
   Buchanan Energy Company of Virginia, LLC                Pennsylvania Electric Company
   CEI Funding LLC                                         Pennsylvania Power Company
   FELHC, Inc.                                             Potomac-Appalachian Transmission Highline, LLC
   FirstEnergy Corp.                                       Suvon, LLC
   FirstEnergy Fiber Holdings Corp.                        TE Funding LLC
   FirstEnergy Foundation                                  The Cleveland Electric Illuminating Company
   FirstEnergy Properties, Inc.                            The Potomac Edison Company
   FirstEnergy Service Company                             The Toledo Edison Company
   FirstEnergy Transmission, LLC                           The Waverly Electric Light and Power Company
   GPU Nuclear, Inc.                                       The West Virginia Power and Transmission Company
   Green Valley Hydro, LLC                                 Trans-Allegheny Interstate Line Company
   Imperio, LLC                                            Warrenton River Terminal, Ltd.
   JCP&L Transition Funding LLC                            West Penn Power Company
   JCP&L Transition Funding II LLC                         West Penn Southwest, LLC
   Jersey Central Power & Light Company
   Metropolitan Edison Company
   Mid-Atlantic Interstate Transmission, LLC
   Monongahela Power Company
   MP Environmental Funding LLC MP Renaissance Funding, LLC




   Plan – Ex. C

18-50757-amk
 18-50757-amk Doc
               Doc3283
                   3278-3FILED
                            FILED
                               10/16/19
                                  10/14/19ENTERED
                                            ENTERED
                                                  10/16/19
                                                     10/14/19
                                                           13:06:00
                                                              16:58:59Page
                                                                         Page
                                                                           2992ofof299
                                                                                    2
